Exhibit 10.1   AS AMENDED BY AMENDMENT NO. 3

     
 
CREDIT AGREEMENT
among
DOLE FOOD COMPANY, INC.,
SOLVEST, LTD.,
VARIOUS LENDING INSTITUTIONS,
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent and as Deposit Bank,
BANC OF AMERICA SECURITIES LLC,
as Syndication Agent,
and
THE BANK OF NOVA SCOTIA
and
RABOBANK INTERNATIONAL,
as Co-Documentation Agents
Dated as of March 28, 2003,
Amended and Restated as of April 18, 2005
and further Amended and Restated as of April 12, 2006,
as amended on March 18, 2009
as amended on October 26, 2009
as amended on March 2, 2010
 
DEUTSCHE BANK SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Runners
for Amendment No. 3
 
     
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1. Amount and Terms of Credit
    1  
 
       
1.01 Commitments
    1  
1.02 Minimum Borrowing Amounts, etc.
    2  
1.03 Notice of Borrowing
    3  
1.04 Disbursement of Funds
    3  
1.05 Notes
    4  
1.06 Conversions
    4  
1.07 Pro Rata Borrowings
    5  
1.08 Interest
    5  
1.09 Interest Periods
    6  
1.10 Increased Costs; Illegality; etc.
    7  
1.11 Compensation
    9  
1.12 Change of Lending Office
    10  
1.13 Replacement of Lenders
    10  
1.14 Special Provisions Applicable to Lenders upon the Occurrence of a Sharing
Event
    12  
1.15 Incremental Term Loan Commitments
    14  
 
       
Section 2. Letters of Credit; Bank Guaranties; Etc.
    16  
 
       
2A.01 Letters of Credit
    16  
2A.02 Minimum Stated Amount
    17  
2A.03 Letter of Credit Requests
    18  
2A.04 Letter of Credit Participations
    18  
2A.05 Agreement to Repay Letter of Credit Drawings
    21  
2A.06 Increased Costs
    22  
 
       
Section 2B. Bank Guaranties
    22  
 
       
2B.01 Bank Guaranties
    22  
2B.02 Minimum Face Amount
    24  
2B.03 Bank Guaranty Requests
    24  
2B.04 Bank Guaranty Participations
    25  
2B.05 Agreement to Repay Bank Guaranty Payments
    27  
2B.06 Increased Costs
    28  
2B.07 Cash Collateralization
    29  
 
       
Section 2C. Special Provisions
    29  
 
       
2C.01 Credit-Linked Deposit Account
    29  
2C.02 European Monetary Union
    31  
2C.03 Special Provisions Regarding Non-Dollar Denominated Letters of Credit and
Non-Dollar Denominated Bank Guaranties
    31  
2C.04 Special Provisions Regarding Return of Credit-Linked Deposits
    32  

-i-



--------------------------------------------------------------------------------



 



              Page
Section 3. Fees; Termination of Commitments
    33  
 
       
3.01 Fees
    33  
3.02 Voluntary Termination or Reduction of Commitments and Adjustments of
Commitments
    35  
3.03 Mandatory Reduction of Commitments
    36  
 
       
Section 4. Prepayments; Repayments; Taxes
    37  
 
       
4.01 Voluntary Prepayments
    37  
4.02 Mandatory Repayments and Commitment Reductions
    37  
4.03 Method and Place of Payment
    43  
4.04 Net Payments
    43  
 
       
Section 5. [Reserved]
    45  
 
       
Section 6. Conditions Precedent to All Credit Events
    45  
 
       
6.01 No Default; Representations and Warranties
    45  
6.02 Notice of Borrowing; Letter of Credit Request; etc.
    45  
6.03 Incremental Term Loans
    45  
 
       
Section 7. Representations and Warranties
    46  
 
       
7.01 Company Status
    46  
7.02 Company Power and Authority
    46  
7.03 No Violation
    46  
7.04 Litigation
    46  
7.05 Use of Proceeds; Margin Regulations
    47  
7.06 Governmental Approvals
    47  
7.07 Investment Company Act
    47  
7.08 True and Complete Disclosure
    47  
7.09 Financial Condition; Financial Statements
    48  
7.10 Security Interests
    48  
7.11 Compliance with ERISA
    49  
7.12 Subsidiaries
    50  
7.13 Intellectual Property, etc.
    50  
7.14 Compliance with Statutes; Agreements, etc.
    51  
7.15 Environmental Matters
    51  
7.16 Properties
    51  
7.17 Labor Relations
    52  
7.18 Tax Returns and Payments
    52  
7.19 Insurance
    53  
7.20 Special Purpose Corporations
    53  
7.21 Subordination
    53  
 
       
Section 8. Affirmative Covenants
    53  
 
       
8.01 Information Covenants
    53  
8.02 Books, Records and Inspections
    57  

-ii-



--------------------------------------------------------------------------------



 



              Page
8.03 Insurance
    57  
8.04 Payment of Taxes
    58  
8.05 Existence; Franchises
    58  
8.06 Compliance with Statutes; etc.
    58  
8.07 Compliance with Environmental Laws
    58  
8.08 ERISA
    59  
8.09 Good Repair
    60  
8.10 End of Fiscal Years; Fiscal Quarters
    60  
8.11 Additional Security; Additional Guaranties; Actions with Respect to
Non-Guarantor Subsidiaries; Further Assurances
    60  
8.12 Use of Proceeds
    64  
8.13 Ownership of Subsidiaries
    64  
8.14 Maintenance of Company Separateness
    65  
8.15 Performance of Obligations
    65  
8.16 Margin Stock
    65  
8.17 Foreign Security Document Amendments
    65  
 
       
Section 9. Negative Covenants
    66  
 
       
9.01 Changes in Business; etc.
    66  
9.02 Consolidation; Merger and Sale of Assets
    67  
9.03 Liens
    69  
9.04 Indebtedness
    72  
9.05 Advances; Investments; Loans
    75  
9.06 Restricted Payments; etc.
    77  
9.07 Transactions with Affiliates
    78  
9.08 Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuances of Capital Stock; etc.
    78  
9.09 Limitation on Issuance of Equity Interests
    79  
9.10 Limitation on Certain Restrictions on Subsidiaries
    79  
9.11 Special Restrictions Relating to Principal Property
    80  
9.12 Financial Maintenance Covenants
    80  
 
       
Section 10. Events of Default
    81  
 
       
10.01 Payments
    81  
10.02 Representations, etc.
    81  
10.03 Covenants
    82  
10.04 Default Under Other Agreements
    82  
10.05 Bankruptcy, etc.
    82  
10.06 ERISA
    83  
10.07 Security Documents
    83  
10.08 Guaranties
    84  
10.09 Judgments
    84  
10.10 Ownership
    84  
10.11 Denial of Liability
    84  
10.12 Governmental Action
    84  
10.13 Special Defaults Relating to Bermuda Entities
    85  

-iii-



--------------------------------------------------------------------------------



 



              Page
Section 11. Definitions
    85  
 
       
Section 12. The Agents
    129  
 
       
12.01 Appointment
    129  
12.02 Nature of Duties
    130  
12.03 Certain Rights of the Agents
    131  
12.04 Reliance by Agents
    131  
12.05 Notice of Default, etc.
    131  
12.06 Nonreliance on Agents and Other Lenders
    131  
12.07 Indemnification
    132  
12.08 Agents in Their Individual Capacities
    132  
12.09 Holders
    133  
12.10 Resignation of the Agents
    133  
12.11 Collateral Matters
    134  
12.12 Delivery of Information
    135  
12.13 Special Appointment of Collateral Agent (Germany)
    135  
12.14 Special Provisions Relating to Canadian Security Documents
    136  
12.15 Special Appointment of Collateral Agent (Italy)
    136  
12.16 Continuing Indemnities for Original Agents
    137  
12.17 Parallel Debt owed to the Collateral Agent
    137  
 
       
Section 13. Miscellaneous
    138  
 
       
13.01 Payment of Expenses, etc.
    138  
13.02 Right of Setoff
    139  
13.03 Notices
    140  
13.04 Benefit of Agreement
    140  
13.05 No Waiver; Remedies Cumulative
    143  
13.06 Payments Pro Rata
    143  
13.07 Calculations; Computations
    143  
13.08 Governing Law; Submission to Jurisdiction; Venue
    144  
13.09 Counterparts
    145  
13.10 Effectiveness
    145  
13.11 Headings Descriptive
    145  
13.12 Amendment or Waiver; etc.
    145  
13.13 Survival
    148  
13.14 Domicile of Loans and Commitments
    148  
13.15 Confidentiality
    148  
13.16 Waiver of Jury Trial
    149  
13.17 Register
    149  
13.18 English Language
    150  
13.19 Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in Qualified Jurisdictions;
Special Provisions Regarding Foreign Security Documents and Secured Hedge
Counterparties
    150  
13.20 Powers of Attorney; etc.
    151  
13.21 Waiver of Sovereign Immunity
    152  
13.22 Judgment Currency
    152  
13.23 Special Acknowledgments
    153  

-iv-



--------------------------------------------------------------------------------



 



              Page
13.24 Special Provisions Relating to Amendment and Restatement
    153  
13.25 USA Patriot Act
    154  
13.26 Other Liens on Collateral; Terms of Intercreditor Agreement; etc.
    154  
13.27 Post-Closing Actions
    155  
 
       
Section 14. Borrower Guaranty
    155  
 
       
14.01 The Guaranty
    155  
14.02 Bankruptcy
    156  
14.03 Nature of Liability
    156  
14.04 Independent Obligation
    156  
14.05 Authorization
    157  
14.06 Reliance
    158  
14.07 Subordination
    158  
14.08 Waiver
    158  
14.09 Payments
    160  

         
Schedule I
  -   List of Lenders and Commitments
Schedule II
  -   Lender Addresses
Schedule III
  -   Real Properties
Schedule IV
  -   Existing Indebtedness
Schedule V
  -   Pension Plans
Schedule VI
  -   Existing Investments
Schedule VII
  -   Subsidiaries
Schedule VIII
  -   Insurance
Schedule IX
  -   Existing Liens
Schedule X
  -   Capitalization
Schedule XI
  -   Existing Letters of Credit
Schedule XII
  -   Certain Foreign Security Documents; Foreign Subsidiaries Party to Foreign
Security Documents, etc.
Schedule XIII
  -   Non-Guarantor Subsidiaries; Excluded Foreign Subsidiaries
Schedule XIV
  -   Transactions with Affiliates
Schedule XV
  -   Principal Properties
Schedule XVI
  -   Tax Matters
Schedule XVII
  -   Initial Qualified Jurisdictions
Schedule XVIII
  -   Post-Closing Matters  
Exhibit A-1
  -   Form of Notice of Borrowing
Exhibit A-2
  -   Form of Notice of Conversion/Continuation
Exhibit B-1
  -   Form of Tranche B-1 Term Note
Exhibit B-2
  -   Form of Tranche C-1 Term Note
Exhibit B-3
  -   Form of Incremental Term Note
Exhibit C-1
  -   Form of Letter of Credit Request
Exhibit C-2
  -   Form of Bank Guaranty Request
Exhibit D
  -   Form of Section 4.04(b)(ii) Certificate
Exhibit E-1
  -   Form of U.S. Subsidiaries Guaranty
Exhibit E-2
  -   Form of Foreign Subsidiaries Guaranty Acknowledgment
Exhibit E-3
  -   Form of Foreign Subsidiaries Guaranty
Exhibit F-1
  -   Form of U.S. Pledge Agreement

-v-



--------------------------------------------------------------------------------



 



         
Exhibit F-2
  -   Form of U.S. Security Agreement
Exhibit G
  -   Form of Assignment and Assumption Agreement
Exhibit H-1
  -   Form of Intercompany Subordination Acknowledgment
Exhibit H-2
  -   Form of Intercompany Subordination Agreement
Exhibit I
  -   Form of Incremental Term Loan Commitment Agreement

-vi-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of March 28, 2003, amended and restated as
of April 18, 2005, further amended and restated as of April 12, 2006, as amended
March 18, 2009, as further amended on October 26, 2009 and as further amended on
March 2, 2010, among DOLE FOOD COMPANY, INC., a Delaware corporation (the “U.S.
Borrower”), SOLVEST, LTD., a company organized under the laws of Bermuda (the
“Bermuda Borrower” and, together with the U.S. Borrower, the “Borrowers”), the
Lenders from time to time party hereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
Deposit Bank (in such capacity, the “Deposit Bank”), DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”),
BANC OF AMERICA SECURITIES LLC, as Syndication Agent (in such capacity, the
“Syndication Agent”), THE BANK OF NOVA SCOTIA and RABOBANK INTERNATIONAL, as
Co-Documentation Agents (in such capacity, each, a "Co-Documentation Agent” and,
collectively, the “Co-Documentation Agents”), and DEUTSCHE BANK SECURITIES INC.,
as Lead Arranger and Sole Book Runner (in such capacity, the "Lead Arranger”).
Unless otherwise defined herein, all capitalized terms used herein and defined
in Section 11 are used herein as so defined.
W I T N E S S E T H
          WHEREAS, the Borrowers, the Original Lenders, Deutsche Bank AG New
York Branch, as Administrative Agent, Banc of America Securities LLC and The
Bank of Nova Scotia, as Co-Syndication Agents, Fortis Capital Corporation,
Harris Trust and Savings Bank and Rabobank International, as Co-Documentation
Agents, and Deutsche Bank Securities Inc., Banc of America Securities LLC and
The Bank of Nova Scotia, as Joint Lead Arrangers, are party to a Credit
Agreement, dated as of March 28, 2003 and amended and restated as of April 18,
2005 (as the same has been further amended, restated, modified and/or
supplemented to, but not including, the Restatement Effective Date, the
"Original Credit Agreement”); and
          WHEREAS, the parties hereto wish to amend and restate the Original
Credit Agreement in the form of this Agreement;
          NOW, THEREFORE, the parties hereto agree that, effective as of the
Restatement Effective Date, the Original Credit Agreement shall be, and hereby
is, amended and restated in its entirety as follows:
          Section 1. Amount and Terms of Credit.
          1.01 Commitments.
          (a) Tranche B-1 Term Loans. Subject to and upon the terms and
conditions set forth herein, each Lender with a Tranche B-1 Term Loan Commitment
severally agrees to make a term loan in Dollars (each, a “Tranche B-1 Term Loan”
and, collectively, the “Tranche B-1 Term Loans”) to the U.S. Borrower on the
Amendment No. 3 Effective Date in an amount equal to its Tranche B-1 Term Loan
Commitment. Except as hereinafter provided, Tranche B-1 Term Loans shall, at the
option of the U.S. Borrower, be incurred and maintained as one or more
Borrowings of Base Rate Loans or Eurodollar Loans; provided that unless the
Administrative Agent has determined that the Syndication Date has occurred, no
more than four Borrowings of Tranche B-1 Term Loans to be maintained as
Eurodollar Loans may be incurred prior to the 30th day after the Amendment No. 3
Effective Date (or, if later, the last day of the Interest Period applicable to
the fourth Borrowing of Eurodollar Loans referred to below), each of which
Borrowings of Eurodollar Loans may only have an Interest Period of one week, and
the first of which Borrowings may be made no earlier than the third Business
Day, and no later than the fifth Business Day, after the Amendment No. 3
Effective Date, the second of which Borrowings may only be made on the last day
of the Interest Period of the first such Borrowing, the third of which
Borrowings may only





--------------------------------------------------------------------------------



 



be made on the last day of the Interest Period of the second such Borrowing and
the fourth of which Borrowings may only be made on the last day of the Interest
Period of the third such Borrowing. Once repaid, Tranche B-1 Term Loans may not
be reborrowed. The U.S. Borrower agrees to pay on the Amendment No. 3 Effective
Date to each Lender party to this Agreement on the Amendment No. 3 Effective
Date, as compensation for the funding of such Lender’s Tranche B-1 Term Loan, a
closing fee (the “Tranche B-1 Closing Fee”) in an amount equal to 1.00% of the
principal amount of such Lender’s Tranche B-1 Term Loan made on the Amendment
No. 3 Effective Date. Such Tranche B-1 Closing Fee will be in all respects fully
earned, due and payable on the Amendment No. 3 Effective Date and non-refundable
and non-creditable thereafter and such Tranche B-1 Closing Fee shall be netted
against the Tranche B-1 Term Loans made by such Lender.
          (b) Tranche C-1 Term Loans. Subject to and upon the terms and
conditions set forth herein, each Tranche C-1 Term Loan Lender severally agrees
to make a term loan in Dollars (each, a "Tranche C-1 Term Loan” and,
collectively, the “Tranche C-1 Term Loans”) to the Bermuda Borrower on the
Amendment No. 3 Effective Date in an amount equal to its Tranche C-1 Term Loan
Commitment. Except as hereinafter provided, Tranche C-1 Term Loans shall, at the
option of the Bermuda Borrower, be incurred and maintained as, and/or converted
into, one or more Borrowings of Base Rate Loans or Eurodollar Loans, provided
that unless the Administrative Agent has determined that the Syndication Date
has occurred, no more than four Borrowings of Tranche C-1 Term Loans to be
maintained as Eurodollar Loans may be incurred prior to the 30th day after the
Amendment No. 3 Effective Date (or, if later, the last day of the Interest
Period applicable to the fourth Borrowing of Eurodollar Loans referred to
below), each of which Borrowings of Eurodollar Loans may only have an Interest
Period of one week, and the first of which Borrowings may be made no earlier
than the third Business Day, and no later than the fifth Business Day, after the
Amendment No. 3 Effective Date, the second of which Borrowings may only be made
on the last day of the Interest Period of the first such Borrowing, the third of
which Borrowings may only be made on the last day of the Interest Period of the
second such Borrowing and the fourth of which Borrowings may only be made on the
last day of the Interest Period of the third such Borrowing. Once repaid,
Tranche C-1 Term Loans may not be reborrowed. The Bermuda Borrower agrees to pay
on the Amendment No. 3 Effective Date to each Lender party to this Agreement on
the Amendment No. 3 Effective Date, as compensation for the funding of such
Lender’s Tranche C-1 Term Loan, a closing fee (the "Tranche C-1 Closing Fee”) in
an amount equal to 1.00% of the principal amount of such Lender’s Tranche C-1
Term Loan made on the Amendment No. 3 Effective Date. Such Tranche C-1 Closing
Fee will be in all respects fully earned, due and payable on the Amendment No. 3
Effective Date and non-refundable and non-creditable thereafter and such Tranche
C-1 Closing Fee shall be netted against the Tranche C-1 Term Loans made by such
Lender.
          (c) Subject to and upon the terms and conditions set forth herein,
each Lender with an Incremental Term Loan Commitment for a given Tranche of
Incremental Term Loans severally agrees, on the Incremental Term Loan Borrowing
Date for such Tranche of Incremental Term Loans, to make a term loan in Dollars
(each, an “Incremental Term Loan” and, collectively, the “Incremental Term
Loans”) to the Incremental Term Loan Borrower for such Tranche in an amount
equal to its Incremental Term Loan Commitment for such Tranche. Except as
hereinafter provided, Incremental Term Loans shall, at the option of the
Incremental Term Loan Borrower for such Tranche, be incurred and maintained as,
and/or converted into, one or more Borrowings of Base Rate Loans or Eurodollar
Loans. Once repaid, Incremental Term Loans may not be reborrowed.
          1.02 Minimum Borrowing Amounts, etc. The aggregate principal amount of
each Borrowing of Loans shall not be less than $5,000,000. More than one
Borrowing may be incurred on any day, but at no time shall there be outstanding
more than 20 Borrowings of Eurodollar Loans.

-2-



--------------------------------------------------------------------------------



 



          1.03 Notice of Borrowing. Whenever a Borrower desires to make a
Borrowing of Loans hereunder, an Authorized Officer of such Borrower shall give
the Administrative Agent at its Notice Office at least one Business Day’s prior
written (or telephonic notice promptly confirmed in writing) notice of each Base
Rate Loan and at least three Business Days’ prior written (or telephonic notice
promptly confirmed in writing) notice of each Eurodollar Loan to be made
hereunder, provided that any such notice shall be deemed to have been given on a
certain day only if given before 2:00 P.M. (New York time) on such day. Each
such written notice or written confirmation of telephonic notice (each, a
“Notice of Borrowing”), except as otherwise expressly provided in Section 1.10,
shall be irrevocable and shall be given by or on behalf of the respective
Borrower in the form of Exhibit A-1, appropriately completed to specify: (i) the
aggregate principal amount of the Loans to be made pursuant to such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) whether
the respective Borrowing shall consist of Tranche B-1 Term Loans, Tranche C-1
Term Loans, U.S. Borrower Incremental Term Loans or Bermuda Borrower Incremental
Term Loans and (iv) whether the Loans being made pursuant to such Borrowing are
to be initially maintained as Base Rate Loans or Eurodollar Loans. The
Administrative Agent shall promptly give each Lender which is required to make
Loans of the Tranche specified in the respective Notice of Borrowing notice of
such proposed Borrowing, of such Lender’s proportionate share thereof
(determined in accordance with Section 1.07) and of the other matters required
by the immediately preceding sentence to be specified in the Notice of
Borrowing.
          1.04 Disbursement of Funds. Not later than 1:00 P.M. (New York time)
on the date specified in each Notice of Borrowing, each Lender with a Commitment
under the respective Tranche will make available its pro rata portion
(determined in accordance with Section 1.07) of each such Borrowing requested to
be made on such date. All such amounts shall be made available in Dollars and in
immediately available funds at the Payment Office of the Administrative Agent,
and the Administrative Agent will make available to the applicable Borrower at
the Payment Office or such other location as may be reasonably satisfactory to
the Administrative Agent and specified in the relevant Notice of Borrowing the
aggregate of the amounts so made available by the Lenders prior to 1:00 P.M.
(New York time) on such day to the extent of funds actually received by the
Administrative Agent prior to such time on such day (provided that on the
Amendment No. 3 Effective Date (i) the proceeds of the Tranche B-1 Term Loans
shall be applied, first, to repay in full the Tranche B Term Loans (as defined
in this Agreement immediately prior to giving effect to Amendment No. 3)
together with all accrued and unpaid interest thereon and thereafter, shall be
made available to the U.S. Borrower (ii) the proceeds of the Tranche C-1 Term
Loans shall be applied, first, to repay in full the Tranche C Term Loans (as
defined in this Agreement immediately prior to giving effect to Amendment No. 3)
together with all accrued and unpaid interest thereon and thereafter, shall be
made available to the Bermuda Borrower). Unless the Administrative Agent shall
have been notified by any Lender prior to the date of Borrowing that such Lender
does not intend to make available to the Administrative Agent such Lender’s
portion of any Borrowing to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing and the Administrative Agent may, in reliance
upon such assumption, make available to the relevant Borrower a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the relevant
Borrower to pay immediately such corresponding amount to the Administrative
Agent and such Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
on demand from such Lender or the relevant Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the relevant Borrower
until the date such corresponding amount is recovered by the Administrative
Agent, at a rate per annum equal to (i) if recovered from such Lender, the
overnight Federal Funds Rate

-3-



--------------------------------------------------------------------------------



 



and (ii) if recovered from the relevant Borrower, the rate of interest
applicable to the relevant Borrowing, as determined pursuant to Section 1.08.
Nothing in this Section 1.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which a Borrower
may have against any Lender as a result of any failure by such Lender to make
Loans hereunder.
          1.05 Notes.
          (a) At the request of any Lender, the U.S. Borrower’s (in the case of
Tranche B-1 Term Loans and U.S. Borrower Incremental Term Loans) or the Bermuda
Borrower’s (in the case of Tranche C-1 Term Loans and Bermuda Borrower
Incremental Term Loans) obligation to pay the principal of, and interest on, the
Loans made by such Lender shall be evidenced (i) in the case of Tranche B-1 Term
Loans, by a promissory note duly executed and delivered by the U.S. Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each, a "Tranche B-1 Term Note” and, collectively, the
“Tranche B-1 Term Notes”), (ii) in the case of Tranche C-1 Term Loans, by a
promissory note duly executed and delivered by the Bermuda Borrower
substantially in the form of Exhibit B-2, with blanks appropriately completed in
conformity herewith (each, a “Tranche C-1 Term Note” and, collectively, the
“Tranche C-1 Term Notes”) and (iii) in the case of Incremental Term Loans, by a
promissory note duly executed and delivered by the applicable Incremental Term
Loan Borrower for such Tranche substantially in the form of Exhibit B-3, with
blanks appropriately completed in conformity herewith (each, an “Incremental
Term Note” and, collectively, the “Incremental Term Notes”).
          (b) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof. Failure to make any such
notation or any error in any such notation shall not affect either Borrower’s
obligations in respect of any Loans.
          1.06 Conversions. Each Borrower shall have the option to convert, on
any Business Day occurring after the Amendment No. 3 Effective Date, all or a
portion equal to at least $5,000,000 (and, if greater, in an integral multiple
of $500,000) of the outstanding principal amount of Loans made to such Borrower
pursuant to one or more Borrowings of one or more Types of Loans under a single
Tranche into a Borrowing or Borrowings of another Type of Loan under such
Tranche, provided that (i) except as otherwise provided in Section 1.10(b) or
unless the respective Borrower pays all amounts owing pursuant to Section 1.11
concurrently with any such conversion, Eurodollar Loans may be converted into
Base Rate Loans only on the last day of an Interest Period applicable to the
Eurodollar Loans being converted and no such partial conversion of Eurodollar
Loans shall reduce the outstanding principal amount of such Eurodollar Loans
made pursuant to a single Borrowing to less than $5,000,000, (ii) unless the
Required Lenders otherwise agree, Base Rate Loans may only be converted into
Eurodollar Loans if no Default or Event of Default is in existence on the date
of conversion, (iii) unless the Administrative Agent has determined that the
Syndication Date has occurred, prior to the 30th day after the Amendment No. 3
Effective Date, conversions of Base Rate Loans into Eurodollar Loans may only be
made if any such conversion is effective on the first day of the first, second,
third or fourth Interest Period referred to in the provisos appearing in each of
Section 1.01(a) and Section 1.01(b) and so long as any such conversion does not
result in a greater number of Borrowings of Eurodollar Loans prior to the 30th
day after the Amendment No. 3 Effective Date as are permitted under
Section 1.01(a) and Section 1.01(b), and (iv) no conversion pursuant to this
Section 1.06 shall result in a greater number of Borrowings of Eurodollar Loans
than is permitted under Section 1.02. Each such conversion shall be effected by
the applicable Borrower by giving the Administrative Agent at its Notice Office
prior to 2:00 P.M. (New York time) at least three Business Days’ prior notice
(each, a “Notice of Conversion/Continuation”) in the form of Exhibit A-2,
appropriately completed to specify the Loans of such Borrower to be so
converted, the Borrowing or Borrowings pursuant to which such Loans were made
and, if to be converted into Eurodollar

-4-



--------------------------------------------------------------------------------



 



Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each applicable Lender prompt notice of any such
proposed conversion affecting any of its Loans.
          1.07 Pro Rata Borrowings. All Borrowings of Tranche B-1 Term Loans,
Tranche C-1 Term Loans and Incremental Term Loans of a given Tranche under this
Agreement shall be incurred from the Lenders pro rata on the basis of such
Lenders’ Tranche B-1 Term Loan Commitments, Tranche C-1 Term Loan Commitments or
Incremental Term Loan Commitments, as the case may be. It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.
          1.08 Interest.
          (a) The U.S. Borrower hereby agrees to pay (in the case of Tranche B-1
Term Loans and U.S. Borrower Incremental Term Loans, in each case maintained as
Base Rate Loans) and the Bermuda Borrower hereby agrees to pay (in the case of
Tranche C-1 Term Loans and Bermuda Borrower Incremental Term Loans, in each case
maintained as Base Rate Loans) interest in respect of the unpaid principal
amount of each Base Rate Loan made to it from the date of the Borrowing thereof
until the earlier of (i) the maturity (whether by acceleration or otherwise) of
such Base Rate Loan and (ii) the conversion of such Base Rate Loan to a
Eurodollar Loan pursuant to Section 1.06, at a rate per annum which shall be
equal to the sum of the Base Rate in effect from time to time during the period
such Base Rate Loan is outstanding plus the relevant Applicable Margin as in
effect from time to time.
          (b) The U.S. Borrower hereby agrees to pay (in the case of Tranche B-1
Term Loans and U.S. Borrower Incremental Term Loans, in each case maintained as
Eurodollar Loans) and the Bermuda Borrower hereby agrees to pay (in the case of
Tranche C-1 Term Loans and Bermuda Borrower Incremental Term Loans, in each case
maintained as Eurodollar Loans), interest in respect of the unpaid principal
amount of each Eurodollar Loan made to it from the date of the Borrowing thereof
until the earlier of (i) the maturity (whether by acceleration or otherwise) of
such Eurodollar Loan and (ii) the conversion of such Eurodollar Loan to a Base
Rate Loan pursuant to Section 1.06, 1.09 or 1.10, as applicable, at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the Eurodollar Rate for such Interest Period plus the relevant
Applicable Margin as in effect from time to time.
          (c) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan and any other overdue amount payable hereunder
shall, in each case, bear interest at a rate per annum equal to the greater of
(x) 2% per annum in excess of the rate otherwise applicable to Base Rate Loans
maintained pursuant to the respective Tranche (or, if the overdue amount owing
does not relate to any specific Tranche, the rate otherwise applicable to
Tranche B-1 Term Loans which are maintained as Base Rate Loans) from time to
time and (y) the rate which is 2% in excess of the rate then borne by such
Loans, in each case with such interest to be payable on demand.
          (d) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, quarterly in arrears on each Quarterly Payment
Date, (ii) in respect of each Eurodollar Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three month intervals after the first
day of such Interest Period and (iii) in respect of each Loan, on any repayment
or prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.
          (e) Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for the respective Interest Period or
Interest Periods and shall promptly notify

-5-



--------------------------------------------------------------------------------



 



the applicable Borrower and the applicable Lenders thereof. Each such
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto.
          1.09 Interest Periods. At the time a Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Loan (in the case of the initial Interest Period
applicable thereto) or on the third Business Day prior to the expiration of an
Interest Period applicable to such Eurodollar Loan (in the case of any
subsequent Interest Period), the respective Borrower shall have the right to
elect, by having an Authorized Officer of such Borrower give the Administrative
Agent notice thereof, the interest period applicable to such Eurodollar Loan,
which Interest Period shall, at the option of such Borrower (but otherwise
subject to the (x) proviso appearing in Section 1.01(a), (y) the proviso
appearing in Section 1.01(b) and (z) clause (iii) of the proviso appearing in
Section 1.06), be, in the case of a Eurodollar Loan, a one-, two-, three- or
six-month period or, to the extent agreed to by all Lenders required to make
Loans under the respective Tranche, a nine- or twelve-month period (or, if
required by the proviso appearing in either Section 1.01(a) or Section 1.01(b),
a one-week period); provided that:
     (i) all Eurodollar Loans comprising the same Borrowing shall at all times
have the same Interest Period;
     (ii) the initial Interest Period for any Eurodollar Loan shall commence on
the date of Borrowing of such Eurodollar Loan (including the date of any
conversion thereto from a Borrowing of Base Rate Loans) and each Interest Period
occurring thereafter in respect of such Eurodollar Loan shall commence on the
day on which the next preceding Interest Period applicable thereto expires;
     (iii) if any Interest Period relating to a Eurodollar Loan begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period, such Interest Period shall end on the last Business
Day of such calendar month;
     (iv) if any Interest Period for a Eurodollar Loan would otherwise expire on
a day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;
     (v) no Interest Period in respect of any Borrowing under a given Tranche of
Loans shall be selected which extends beyond the respective Maturity Date for
such Tranche of Loans;
     (vi) unless the Required Lenders otherwise agree, no Interest Period for a
Eurodollar Loan may be selected at any time when a Default or Event of Default
is then in existence; and
     (vii) no Interest Period in respect of any Borrowing of any Tranche of Term
Loans shall be elected which extends beyond any date upon which a Scheduled
Repayment for the respective Tranche of Term Loans will be required to be made
under Section 4.02(b) if, after giving effect to the election of such Interest
Period, the aggregate principal amount of such Tranche of Term Loans which have
Interest Periods which will expire after such date will be in excess of the
aggregate principal amount of such Tranche of Term Loans then outstanding less
the aggregate amount of such required Scheduled Repayment.
If upon the expiration of any Interest Period applicable to a Borrowing of
Eurodollar Loans, the U.S. Borrower or the Bermuda Borrower, as applicable, has
failed to elect, or is not permitted to elect, a new In-

-6-



--------------------------------------------------------------------------------



 



terest Period to be applicable to such Eurodollar Loans as provided above, the
relevant Borrower shall be deemed to have elected to convert such Eurodollar
Loans into Base Rate Loans, in any such case effective as of the expiration date
of such current Interest Period.
          1.10 Increased Costs; Illegality; etc.
          (a) In the event that any Lender shall have determined in good faith
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto but, with respect to clause (i) below, may be
made only by the Administrative Agent):
     (i) on any Interest Determination Date that, by reason of any changes
arising after the Amendment No. 3 Effective Date affecting the applicable
interbank market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of the
Eurodollar Rate; or
     (ii) at any time that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Eurodollar
Loan because of (x) any change since the Amendment No. 3 Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to (A) a change in the basis of taxation of payments to
a Lender of the principal of or interest on the Loans or any other amounts
payable hereunder (except for changes in the rate of tax on, or determined by
reference to, the net income or net profits of such Lender imposed by the
jurisdiction in which its principal office or applicable lending office is
located) or (B) a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Eurodollar Rate and/or (y) other circumstances arising since
the Amendment No. 3 Effective Date affecting such Lender, the interbank market
or the position of such Lender in such market (whether or not such Lender was a
Lender at the time of such occurrence); or
     (iii) at any time after the Amendment No. 3 Effective Date, that the making
or continuance of any Eurodollar Loan has been made unlawful by any law or
governmental rule, regulation or order (or would conflict with any governmental
rule, regulation, guideline, request or order not having the force of law but
with which such Lender customarily complies even though the failure to comply
therewith would not be unlawful), or impracticable as a result of a contingency
occurring after the Amendment No. 3 Effective Date which materially and
adversely affects the applicable interbank market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the applicable Borrower, and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies any affected
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Conversion/Continuation given by either Borrower with respect to Eurodollar
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by such Borrower, (y) in the case of clause (ii) above, the
respective Borrower or Borrowers, as the case may be, agrees to pay to such
Lender, upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as shall be required

-7-



--------------------------------------------------------------------------------



 



to compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (with the written notice as to the additional
amounts owed to such Lender, submitted to the respective Borrower or Borrowers
by such Lender in accordance with the foregoing to be, absent manifest error,
final and conclusive and binding on all the parties hereto, although the failure
to give any such notice shall not release or diminish any of the respective
Borrower’s or Borrowers’ obligations to pay additional amounts pursuant to this
Section 1.10(a) upon the subsequent submission of such notice) and (z) in the
case of clause (iii) above, the respective Borrower or Borrowers shall take one
of the actions specified in Section 1.10(b) as promptly as possible and, in any
event, within the time period required by law. Each of the Administrative Agent
and each Lender agrees that if it gives notice to either Borrower of any of the
events described in clause (i), (ii) or (iii) above, it shall promptly notify
such Borrower and, in the case of any such Lender, the Administrative Agent, if
such event ceases to exist.
          (b) At any time that any Eurodollar Loan is affected by the
circumstances described in Section 1.10(a)(ii) or (iii), the applicable Borrower
may (and, in the case of a Eurodollar Loan affected by the circumstances
described in Section 1.10(a)(iii), shall) either (x) if the affected Eurodollar
Loan is then being made initially or pursuant to a conversion, cancel the
respective Borrowing by giving the Administrative Agent telephonic notice
(confirmed in writing) on the same date that such Borrower was notified by the
affected Lender or the Administrative Agent pursuant to Section 1.10(a)(ii) or
(iii), as the case may be, or (y) if the affected Eurodollar Loan is then
outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, require the affected Lender to convert such Eurodollar
Loan into a Base Rate Loan (which conversion, in the case of the circumstance
described in Section 1.10(a)(iii), shall occur on the last day of the Interest
Period then applicable to such Eurodollar Loan or such earlier day as shall be
required by applicable law).
          (c) If any Lender shall have determined after the Amendment No. 3
Effective Date that the adoption or effectiveness after the Amendment No. 3
Effective Date of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change after the Amendment No. 3
Effective Date in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such other controlling Person’s capital or assets as
a consequence of such Lender’s Commitment or Commitments hereunder or its
obligations hereunder to a level below that which such Lender or such other
controlling Person could have achieved but for such adoption, effectiveness,
change or compliance (taking into consideration such Lender’s or such other
controlling Person’s policies with respect to capital adequacy), then from time
to time, upon written demand by such Lender (with a copy to the Administrative
Agent), accompanied by the notice referred to in the next succeeding sentence of
this Section 1.10(c), the Borrowers jointly and severally agree to pay to such
Lender such additional amount or amounts as will compensate such Lender or such
other controlling Person for such reduction in the rate of return to such Lender
or such other controlling Person. Each Lender, upon determining in good faith
that any additional amounts will be payable pursuant to this Section 1.10(c),
will give prompt written notice thereof to the relevant Borrower (a copy of
which shall be sent by such Lender to the Administrative Agent), which notice
shall set forth such Lender’s basis for asserting its rights under this
Section 1.10(c) and the calculation, in reasonable detail, of such additional
amounts claimed hereunder, although the failure to give any such notice shall
not release or diminish either Borrower’s obligations to pay additional amounts
pursuant to this Section 1.10(c) upon the subsequent receipt of such notice. A
Lender’s good faith determination of compensation owing under this
Section 1.10(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto.

-8-



--------------------------------------------------------------------------------



 



          (d) In the event that any Lender shall in good faith determine (which
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto) at any time that such Lender is required to maintain
reserves (including, without limitation, any marginal, emergency, supplemental,
special or other reserves required by applicable law) which have been
established by any Federal, state, local or foreign court or governmental
agency, authority, instrumentality or regulatory body with jurisdiction over
such Lender (including any branch, Affiliate or funding office thereof) in
respect of any Non-Dollar Denominated Letter of Credit, any Non-Dollar
Denominated Bank Guaranties or any category of liabilities which includes
deposits by reference to which the interest rate on any Non-Dollar Denominated
Letter of Credit or any Non-Dollar Denominated Bank Guaranty is determined or
any category of extensions of credit or other assets which includes loans by a
non United States office of any Lender to non United States residents, then,
unless such reserves are included in the calculation of the interest rate
applicable to such Non-Dollar Denominated Letter of Credit or such Non-Dollar
Denominated Bank Guaranty or in Section 1.10(a)(ii), such Lender shall promptly
notify the Borrowers in writing specifying the additional amounts required to
indemnify such Lender against the cost of maintaining such reserves (such
written notice to provide in reasonable detail a computation of such additional
amounts) and the Borrowers, jointly and severally agree to pay to such Lender
such specified amounts as additional fees at the time that either Borrower is
otherwise required to pay regularly accruing fees in respect of such Non-Dollar
Denominated Letter of Credit or such Non-Dollar Denominated Bank Guaranty or, if
later, on written demand therefor by such Lender.
          1.11 Compensation.
          (a) Each Borrower agrees to compensate each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans but excluding any loss of anticipated
profit) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or any Agent) a Borrowing of, or conversion from or into,
Eurodollar Loans of such Borrower does not occur on a date specified therefor in
a Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn by the respective Borrower or Borrowers or deemed withdrawn pursuant
to Section 1.10(a)); (ii) if any repayment (including any repayment made
pursuant to Section 4.01 or 4.02 or as a result of an acceleration of the Loans
pursuant to Section 10 or as a result of the replacement of a Lender pursuant to
Section 1.13 or 13.12(b)), conversion or permitted “realignment” of any of its
Eurodollar Loans to such Borrower occurs on a date which is not the last day of
an Interest Period applicable thereto; (iii) if any prepayment of any of the
Eurodollar Loans to such Borrower is not made on any date specified in a notice
of prepayment given by the respective Borrower or Borrowers; or (iv) as a
consequence of (x) any other default by such Borrower to repay its Loans when
required by the terms of this Agreement or any Note held by such Lender or
(y) any election made pursuant to Section 1.10(b) relating to Loans to such
Borrower. Each Lender’s calculation of the amount of compensation owing pursuant
to this Section 1.11 shall be made in good faith. A Lender’s basis for
requesting compensation pursuant to this Section 1.11 and a Lender’s calculation
of the amount thereof, shall, absent manifest error, be final and conclusive and
binding on all parties hereto.
          (b) The Borrowers jointly and severally agree to compensate the
Deposit Bank and each CL Lender, upon the Deposit Bank’s or applicable CL
Lender’s written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities incurred by the Deposit Bank or such CL Lender in connection with:
(i) any withdrawals from the Credit-Linked Deposit Account pursuant to the terms
of this Agreement prior to the end of the applicable Interest Period or
Scheduled Investment Termination Date for the Credit-Linked Deposits; and
(ii) the termination of the Total Credit-Linked Commitment (and the related
termination of the investment

-9-



--------------------------------------------------------------------------------



 



of the funds held in the Credit-Linked Deposit Account) prior to the end of any
applicable Interest Period or Scheduled Investment Termination Date for the
Credit Linked Deposits; provided, however, that neither of the Borrowers shall
have any obligation to compensate the Deposit Bank or any CL Lender pursuant to
this Section 1.11(b) for any losses, expenses and liabilities in connection with
periods after such Interest Period or Scheduled Investment Termination Date, as
the case may be.
          1.12 Change of Lending Office.
          (a) Each Lender may at any time or from time to time designate, by
written notice to the Administrative Agent to the extent not already reflected
on Schedule II, one or more lending offices (which, for this purpose, may
include Affiliates of the respective Lender) for the various Loans made, and
Letters of Credit and Bank Guaranties participated in, by such Lender
(including, without limitation, by designating a separate lending office (or
Affiliate) to act as such with respect to Dollar-Denominated Letter of Credit
Outstandings and Dollar-Denominated Bank Guaranty Outstandings versus Non-Dollar
Denominated Letter of Credit Outstandings and Non-Dollar Denominated Bank
Guaranty Outstandings) by such Lender; provided that, for designations made
after the Amendment No. 3 Effective Date (unless such designation is made after
the occurrence of a Sharing Event as a result of any Lender’s purchase of
participating interests in Loans, Letters of Credit, Unpaid Drawings,
Unreimbursed Payments and Credit-Linked Deposits pursuant to Section 1.14), to
the extent such designation shall result in increased costs under Section 1.10,
2A.06, 2B.06 or 4.04 in excess of those which would be charged in the absence of
the designation of a different lending office (including a different Affiliate
of the respective Lender), then no Borrower shall be obligated to pay such
excess increased costs (although if such designation results in increased costs,
each Borrower shall be obligated to pay the costs which would have applied in
the absence of such designation and any subsequent increased costs of the type
described above resulting from changes after the date of the respective
designation). Except as provided in the immediately preceding sentence, such
lending office and Affiliate of any Lender designated as provided above shall,
for all purposes of this Agreement, be treated in the same manner as the
respective Lender (and shall be entitled to all indemnities and similar
provisions in respect of its acting as such hereunder).
          (b) Each Lender agrees that upon the occurrence of any event giving
rise to the operation of Section 1.10(a)(ii) or (iii), Section 1.10(c),
Section 2A.06, Section 2B.06 or Section 4.04 with respect to such Lender, it
will, if requested by the applicable Borrower by notice to such Lender, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans, Letters of Credit and/or Bank
Guaranties, as the case may be, affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any of the
aforementioned Sections. Nothing in this Section 1.12 shall affect or postpone
any of the obligations of either Borrower or the rights of any Lender provided
in Sections 1.10, 2A.06, 2B.06 and 4.04.
          1.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 1.10(a)(ii) or (iii), Section 1.10(c) or (d), Section 2A.06,
Section 2B.06 or Section 4.04 with respect to any Lender which results in such
Lender charging to either Borrower increased costs materially in excess of the
average costs being charged by the other Lenders in respect of such contingency
or (z) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as provided in Section 13.12(b), the U.S.
Borrower or the Bermuda Borrower, as the case may be, shall have the right, in
accordance with the requirements of Section 13.04(b), if no Event of Default
then exists or would exist after giving effect to such replacement, to replace
such Lender (the “Replaced Lender”) with one or more Eligible Transferees
(collectively, the “Re-

-10-



--------------------------------------------------------------------------------



 



placement Lender”), none of whom shall constitute a Defaulting Lender at the
time of such replacement and each of whom shall be reasonably acceptable to the
Administrative Agent or, in the case of a replacement as provided in
Section 13.12(b) where the consent of the respective Lender is required with
respect to less than all Tranches of its Loans or Commitments, at the option of
the applicable Borrower, to replace only the Commitments and/or outstanding
Loans of such Lender in respect of each Tranche where the consent of such Lender
would otherwise be individually required, with identical Commitments and/or
Loans of the respective Tranche provided by the Replacement Lender; provided
that:
     (i) at the time of any replacement pursuant to this Section 1.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and all then
outstanding Loans (or, in the case of the replacement of less than all the
Tranches of Commitments and outstanding Loans of the respective Replaced Lender,
all the Commitments and/or all then outstanding Loans relating to the Tranche or
Tranches with respect to which such Lender is being replaced) of, and all
participations in all then outstanding Letters of Credit and Bank Guaranties
issued pursuant to the respective Tranche or Tranches where the respective
Lender is being replaced by, the Replaced Lender and, in connection therewith,
shall pay to the Replaced Lender in respect thereof an amount equal to the sum
(in the relevant currency or currencies) of (A) an amount equal to the principal
of, and all accrued interest on, all then outstanding Loans of the respective
Replaced Lender under each Tranche with respect to which such Replaced Lender is
being replaced, (B) an amount equal to the then remaining Credit-Linked Deposit
of such Lenders (if any) at such time, (C) an amount equal to all Unpaid
Drawings (if any) under each Tranche with respect to which the respective
Replaced Lender is being replaced, in each case that have been funded by (and
not reimbursed to) such Replaced Lender (including by way of application of such
Lender’s Credit-Linked Deposit) at such time, together with all then unpaid
interest with respect thereto at such time, (D) an amount equal to all
Unreimbursed Payments (if any) under each Tranche with respect to which the
respective Replaced Lender is being replaced, in each case that have been funded
by (and not reimbursed to) such Replaced Lender (including by way of application
of such Lender’s Credit-Linked Deposit) at such time, together with all then
unpaid interest with respect thereto at such time, and (E) an amount equal to
all accrued, but theretofore unpaid, Fees owing to the Replaced Lender (but only
with respect to the relevant Tranche or Tranches, in the case of the replacement
of less than all Tranches then held by the respective Replaced Lender) pursuant
to Section 3.01; provided that the failure of any Replaced Lender to execute an
Assignment and Assumption shall not affect the validity of any assignment
pursuant to this Section 1.13; and
     (ii) all obligations of the Borrowers due and owing to the Replaced Lender
in respect of each Tranche where such Replaced Lender is being replaced (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement.
Upon the execution of the respective Assignment and Assumption Agreement (or,
otherwise, upon notice by the Administrative Agent to the Replaced Lender), the
payment of amounts referred to in clauses (i) and (ii) above, recordation of the
assignment on the Register by the Administrative Agent pursuant to Section 13.17
and, if so requested by the Replacement Lender (when applicable) pursuant to
Section 1.05(a), delivery to the Replacement Lender of the appropriate Note or
Notes executed by the applicable Borrower, (x) the Replacement Lender shall
become a Lender hereunder and, unless the respective Replaced Lender continues
to have outstanding Loans or any Commitment hereunder, the Replaced Lender

-11-



--------------------------------------------------------------------------------



 



shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions under this Agreement (including, without limitation,
Sections 1.10, 1.11, 2A.06, 2B.06, 4.04, 13.01 and 13.06), which shall survive
as to such Replaced Lender, and (y) in the case of the replacement of any Credit
Linked Commitment pursuant to this Section 1.13, the CL Percentages of the CL
Lenders shall be automatically adjusted at such time to give effect to such
replacement. The Credit-Linked Deposit funded by any CL Lender shall not be
released in connection with any assignment of its Credit-Linked Commitment, but
shall instead be purchased by the relevant assignee (at par, as described in
clause (i)(B) of the proviso above) and continue to be held by the Deposit Bank
for application (if not already applied) pursuant to Sections 2A.04 and 2B.04 in
respect of such assignee’s obligations under the Credit-Linked Commitment
assigned to it.
          1.14 Special Provisions Applicable to Lenders upon the Occurrence of a
Sharing Event.
          (a) On the date of the occurrence of any Sharing Event, or promptly
thereafter, (i) if there have been any Drawings pursuant to Letters of Credit
which have not yet been reimbursed to the respective Issuing Lender pursuant to
Section 2A, the respective Issuing Lender shall seek reimbursement therefor as
permitted pursuant to Section 2A.04(c) and (ii) if there have been any Bank
Guaranty Payments pursuant to Bank Guaranties which have not yet been reimbursed
to the respective Bank Guaranty Issuer pursuant to Section 2B, the respective
Bank Guaranty Issuer shall seek reimbursement therefor as permitted pursuant to
Section 2B.04(c). After giving effect to the actions taken (or required to be
taken) pursuant to the preceding sentence, the Administrative Agent, shall
request that the Deposit Bank return (in which case the Deposit Bank shall
return) to the Administrative Agent who shall, in turn, return to the CL
Lenders, amounts (if any) representing Credit-Linked Deposits which are
permitted to be returned to the CL Lenders at such time in accordance with
Section 2C.04(a) hereof.
          (b) (i) Upon the occurrence of a Sharing Event, but after giving
effect to the actions required to be taken pursuant to preceding clause (a) of
this Section 1.14 (although any failure by the Administrative Agent, the Deposit
Bank or any Lender to take the actions required of it pursuant to said clause
shall not prevent the actions required hereby, but the respective Administrative
Agent, Deposit Bank or Lender shall continue to be obligated to perform its
obligations as required above and the Administrative Agent shall be authorized
to make any equitable adjustments as may be deemed necessary or desirable
pursuant to the provisions of this Section 1.14(b)), the Lenders shall purchase
participations from other Lenders in each of the respective Tranches of Loans
and the CL Tranche (including, in the case of the CL Tranche, participations in
each outstanding Letter of Credit, each Unpaid Drawing owing to the CL Lenders,
each outstanding Bank Guaranty, each Unreimbursed Payment owing to the CL
Lenders and the Credit-Linked Deposits of the various CL Lenders) so that, after
giving effect to such purchases, each Lender shall have the same credit exposure
in each Tranche at such time (including (x) in the case of the Total
Credit-Linked Commitment, an interest in each outstanding Letter of Credit, each
Unpaid Drawing owing to the CL Lenders, each outstanding Bank Guaranty, each
Unreimbursed Payment owing to the CL Lenders and the Credit-Linked Deposits of
the various CL Lenders and (y) a participation in the Credit Linked Deposits
established pursuant to Section 2C.01 and all amounts deposited in the
Credit-Linked Deposit Account from time to time or to be returned to the Lenders
in accordance with the provisions of Section 2), whether or not such Lender
shall previously have participated therein, equal to such Lender’s Exchange
Percentage thereof.
          (ii) The foregoing actions pursuant to immediately preceding clause
(i) shall be accomplished pursuant to this Section 1.14(b) through purchases and
sales of participations in the various Tranches as required hereby, and at the
request of the Administrative Agent each Lender hereby agrees to enter into
customary participation agreements approved by the Administrative Agent to
evidence the

-12-



--------------------------------------------------------------------------------



 



same. All purchases and sales of participations pursuant to this Section 1.14(b)
shall be made in Dollars. Without limiting the foregoing, it is understood and
agreed that, pursuant to this Section 1.14(b), the various CL Lenders may be
selling participations to the other Lenders in their Credit-Linked Deposits
(after giving effect to the actions required on, or promptly following, the
occurrence of the Sharing Event pursuant to Section 1.14(a)), and in connection
therewith each CL Lender shall be paid, in immediately available funds in
Dollars, amounts equal to the percentage participations sold by it in its
Credit-Linked Deposits, which immediately available funds shall be paid by the
Lenders acquiring participations therein). At the request of the Administrative
Agent, each Lender which has sold participations in any of its Tranches as
provided above (through the Administrative Agent) will deliver to each Lender
(through the Administrative Agent) which has so purchased a participation
therein a participation certificate in the appropriate amount as determined in
conjunction with the Administrative Agent. It is understood that the amount of
immediately available funds delivered by each Lender shall be calculated on a
net basis, giving effect to both the sales and purchases of participations by
the various Lenders as required above.
          (c) In the event that any Lender shall default on its obligation to
pay over any amount to the Administrative Agent in respect of any Letter of
Credit or any Bank Guaranty as provided in Section 1.14(b), each other Lender
shall have a claim against such defaulting Lender (and not against the
Administrative Agent, any Issuing Lender, any Bank Guaranty Issuer, the Deposit
Bank or any other Lender) for any damages sustained by it as a result of such
default.
          (d) All determinations by the Administrative Agent pursuant to this
Section 1.14 shall be made by it in accordance with the provisions herein and
with the intent being to equitably share the credit risk for all Tranches (and
the Credit-Linked Deposits) hereunder in accordance with the provisions hereof.
Absent manifest error, all determinations by the Administrative Agent hereunder
shall be binding on the Borrowers, each of the Lenders, each Issuing Lender,
each Bank Guaranty Issuer and the Deposit Bank. The Administrative Agent shall
have no liability to either Borrower or any Lender, any Issuing Bank, any Bank
Guaranty Issuer or the Deposit Bank for any determinations made by it hereunder
except to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
          (e) Upon, and after, the occurrence of a Sharing Event (i) no further
Credit Events shall be made or occur, and (ii) all Credit-Linked Commitments and
all Incremental Term Loan Commitments (if any) shall be automatically
terminated. Notwithstanding anything to the contrary contained above, the
failure of any Lender to purchase its participating interests as required above
in any extensions of credit (and/or any Credit-Linked Deposits) upon the
occurrence of a Sharing Event shall not relieve any other Lender of its
obligation hereunder to purchase its participating interests in a timely manner,
but no Lender shall be responsible for the failure of any other Lender to
purchase the participating interest to be purchased by such other Lender on any
date.
          (f) If any amount required to be paid by any Lender pursuant to this
Section 1.14 is not paid to the Administrative Agent on the date upon which the
Sharing Event occurred, such Lender shall, in addition to such aforementioned
amount, also pay to the Administrative Agent on demand an amount equal to the
product of (i) the amount so required to be paid by such Lender for the purchase
of its participations, (ii) the daily average Federal Funds Rate, during the
period from and including the date of request for payment to the date on which
such payment is immediately available to the Administrative Agent and (iii) a
fraction the numerator of which is the number of days that elapsed during such
period and the denominator of which is 360. A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts payable under this
Section 1.14 shall be conclusive in the absence of manifest error. Amounts
payable by any Lender pursuant to this Section 1.14 shall be paid to the
Administrative Agent for the account of the relevant Lenders, provided that, if
the Administrative Agent (in its sole

-13-



--------------------------------------------------------------------------------



 



discretion) has elected to fund on behalf of such other Lender the amounts owing
to such other Lenders, then the amounts shall be paid to the Administrative
Agent for its own account.
          (g) Whenever, at any time after the relevant Lenders have received
from any other Lenders purchases of participations pursuant to this
Section 1.14, the various Lenders receive any payment on account thereof, such
Lenders will distribute to the Administrative Agent, for the account of the
various Lenders participating therein, such Lenders’ participating interests in
such amounts (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such participations were outstanding) in
like funds as received, provided, however, that in the event that such payment
received by any Lenders is required to be returned, the Lenders who received
previous distributions in respect of their participating interests therein will
return to the respective Lenders any portion thereof previously so distributed
to them in like funds as such payment is required to be returned by the
respective Lenders.
          (h) Each Lender’s obligation to purchase participating interests
pursuant to this Section 1.14 shall be absolute and unconditional and shall not
be affected by any circumstance including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any other Lender, either Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of any Default or Event of
Default, (iii) any adverse change in the condition (financial or otherwise) or
prospects of either Borrower or any other Person, (iv) any breach of this
Agreement or any other Credit Document by either Borrower, any Lender, any
Issuing Lender, any Bank Guaranty Issuer, any Agent, the Deposit Bank or any
other Person, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
          (i) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, upon any purchase of participations as required above, (i) the
relevant Borrower shall pay to each Lender granting any participations as
required above, for the account of the respective Lender which has purchased
such participations, any increased costs and indemnities (including, without
limitation, pursuant to Sections 1.11, 1.12, 2A.06, 2B.06 and 4.04) to the same
extent as if such Lender which has purchased such participations were the direct
Lender as opposed to a participant therein, which increased costs shall be
calculated without regard to Section 1.13, Section 13.04(a) or the penultimate
sentence of Section 13.04(b) and (ii) each Lender which has sold such
participations shall be entitled to receive from the relevant Borrower
indemnification from and against any and all taxes imposed as a result of the
sale of the participations pursuant to this Section 1.14. Each Borrower
acknowledges and agrees that, upon the occurrence of a Sharing Event and after
giving effect to the requirements of this Section 1.14, increased Taxes may be
owing by it pursuant to Section 4.04, which Taxes shall be paid (to the extent
provided in Section 4.04) by the respective Borrower or Borrowers, without any
claim that the increased Taxes are not payable because same resulted from the
participations effected as otherwise required by this Section 1.14.
          1.15 Incremental Term Loan Commitments.
          (a) Each Borrower shall have the right, in consultation and
coordination with the Administrative Agent but without requiring the consent of
any of the Lenders, to request, at any time and from time to time on or after
the CL Maturity Date and prior to the then latest Maturity Date, that one or
more Lenders (and/or one or more other Persons which are Eligible Transferees
and which will become Lenders) provide Incremental Term Loan Commitments to such
Borrower and, subject to the terms and conditions contained in this Agreement
and in the respective Incremental Term Loan Commitment Agreement, make
Incremental Term Loans pursuant thereto; it being understood and agreed,
however, that (i) no Lender shall be obligated to provide an Incremental Term
Loan Commitment as a result of any

-14-



--------------------------------------------------------------------------------



 



such request, (ii) each Tranche of Incremental Term Loan Commitments shall be
made available to a single Incremental Term Loan Borrower and shall be
denominated in Dollars, (iii) the amount of each Tranche of Incremental Term
Loan Commitments shall be in a minimum aggregate amount of $25,000,000, (iv) the
aggregate amount of all Incremental Term Loan Commitments provided pursuant to
this Section 1.15 shall not exceed the Maximum Incremental Term Loan Commitment
Amount, (v) the up-front fees and, if applicable, any unutilized commitment fees
and/or other fees payable in respect of each Incremental Term Loan Commitment
shall be separately agreed to by the respective Incremental Term Loan Borrower
and each Incremental Term Loan Lender (and with all such fees to be disclosed in
writing by the respective Incremental Term Loan Borrower to the Administrative
Agent), (vi) each Tranche of Incremental Term Loans shall have (I) (x) an
Incremental Term Loan Maturity Date of no earlier than the then latest Maturity
Date as then in effect, and (y) a Weighted Average Life to Maturity of no less
than the Weighted Average Life to Maturity as then in effect for the Tranche of
then outstanding Loans with the longest Weighted Average Life to Maturity and
(II) an “interest rate” or “interest rates” applicable to such Tranche of
Incremental Term Loans (which, for such purposes only, shall be determined by
the Administrative Agent and deemed to include all upfront or similar fees or
original issue discount (amortized over the life of such Incremental Term Loans)
payable to all Lenders providing such Incremental Term Loans, but exclusive of
any arrangement, structuring or other fees payable in connection therewith that
are not shared with all Lenders providing such Tranche of Incremental Term
Loans) that may (at such time or from time to time thereafter) exceed the
“interest rates” applicable to the Term Loans; provided that, in the event that
the “interest rate” excess applicable to such Tranche of Incremental Term Loans
shall at such time be greater than 0.50%, the Applicable Margin for the Tranche
B-1 Term Loans, the Tranche C-1 Term Loans and each other then existing Tranche
of Incremental Term Loans shall be increased by such amounts, and for such time
periods, as are needed so that at no time shall the “interest rate” for the
respective new Tranche of Incremental Term Loans (calculated as described above)
exceed the relevant interest rates applicable to the then existing Tranches of
Term Loans by more than 0.50%, (vii) the proceeds of all Incremental Term Loans
shall be used only for the purposes permitted by Section 7.05(a), (viii) each
Incremental Term Loan Commitment Agreement shall specifically designate, with
the approval of the Administrative Agent, the Tranche of the Incremental Term
Loan Commitments being provided thereunder (which Tranche may be a new Tranche
(i.e., not the same as any existing Tranche of Incremental Term Loans,
Incremental Term Loan Commitments or other Term Loans) or an increase in a
previously established Tranche), (ix) all Incremental Term Loans (and all
interest, fees and other amounts payable thereon) shall be Obligations under
this Agreement and the other applicable Credit Documents and shall be secured by
the relevant Security Documents, and guaranteed under each relevant Guaranty, on
a pari passu basis with all other Loans of the applicable Borrower secured by
each such Security Agreement and guaranteed under each such Guaranty, and
(x) each Lender (including any Eligible Transferee who will become a Lender)
agreeing to provide an Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement shall, subject to the satisfaction of
the relevant conditions set forth in this Agreement, make Incremental Term Loans
under the Tranche specified in such Incremental Term Loan Commitment Agreement
as provided in Section 1.01(c) and such Loans shall thereafter be deemed to be
Incremental Term Loans under such Tranche for all purposes of this Agreement and
the other applicable Credit Documents.
          (b) At the time of the provision of Incremental Term Loan Commitments
pursuant to this Section 1.15, the applicable Incremental Term Loan Borrower,
the Administrative Agent and each such Lender or other Eligible Transferee which
agrees to provide an Incremental Term Loan Commitment (each, an "Incremental
Term Loan Lender”) shall execute and deliver to the Administrative Agent an
Incremental Term Loan Commitment Agreement substantially in the form of
Exhibit I (appropriately completed), with the effectiveness of the Incremental
Term Loan Commitment provided therein to occur on the date set forth in such
Incremental Term Loan Commitment Agreement, which date in any event shall be no
earlier than the date on which all Incremental Term Loan Commitment Requirements
are satisfied.

-15-



--------------------------------------------------------------------------------



 



The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Commitment Agreement.
          Section 2. Letters of Credit; Bank Guaranties; Etc.
          Section 2A. Letters of Credit.
          2A.01 Letters of Credit.
          (a) Subject to and upon the terms and conditions herein set forth, a
Borrower may request an Issuing Lender, at any time and from time to time on and
after the Restatement Effective Date and prior to the fifth Business Day (or the
30th day in the case of Trade Letters of Credit) preceding the CL Maturity Date,
to issue (x) for the account of the U.S. Borrower (in the case of requests made
by it) or the account of the Bermuda Borrower (in the case of requests made by
it) and for the benefit of any holder (or any trustee, agent or other similar
representative for any such holders) of L/C Supportable Indebtedness of the
respective Account Party or any of its or their Wholly-Owned Subsidiaries,
irrevocable standby letters of credit in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender (each
such standby letter of credit, a “Standby Letter of Credit”) in support of such
L/C Supportable Indebtedness and (y) for the account of the respective Account
Party and for the benefit of sellers of goods to the respective Account Party or
any of its or their Subsidiaries in the ordinary course of business, irrevocable
sight trade letters of credit in a form customarily used by such Issuing Lender
or in such other form as has been approved by such Issuing Lender (each such
trade letter of credit, a “Trade Letter of Credit,” and each such Standby Letter
of Credit and Trade Letter of Credit, a “Letter of Credit” and, collectively,
the “Letters of Credit”). All Letters of Credit shall be issued on a sight basis
only and shall be denominated in Dollars or, subject to the provisions of
Section 2C.03, an Alternative Currency. Each Letter of Credit shall be deemed to
constitute a utilization of the Credit-Linked Commitments and shall, subject to
the provisions of Section 1.14 if a Sharing Event occurs, be participated in (as
more fully described in following Section 2A.04(a)) by the CL Lenders in
accordance with their respective CL Percentages (subject to the provisions of
Section 2C to the extent applicable). All Letters of Credit shall be denominated
in Dollars or an Alternative Currency. The Bermuda Borrower shall have no
liability with respect to any U.S. Borrower Letter of Credit which may be issued
to the U.S. Borrower.
          (b) Subject to and upon the terms and conditions set forth herein,
each Issuing Lender hereby agrees (subject to Section 2C.03, to the extent
applicable in the case of Non-Dollar Denominated Letters of Credit) that it
will, at any time and from time to time on and after the Restatement Effective
Date and prior to (i) the fifth Business Day in the case of Standby Letters of
Credit, or (ii) the 30th day, in the case of Trade Letters of Credit, preceding
the CL Maturity Date, following its receipt of the respective Letter of Credit
Request, issue for the account of the respective Account Party one or more
Letters of Credit, (x) in the case of Trade Letters of Credit, in support of
trade obligations of the respective Account Party or any of its or their
Subsidiaries that arise in the ordinary course of business or (y) in the case of
Standby Letters of Credit, in support of such L/C Supportable Indebtedness as is
permitted to remain outstanding without giving rise to a Default or Event of
Default hereunder; provided that the respective Issuing Lender shall be under no
obligation to issue any Letter of Credit if at the time of such issuance:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of

-16-



--------------------------------------------------------------------------------



 



credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Lender with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuing Lender is not otherwise
compensated) not in effect on the Restatement Effective Date, or any
unreimbursed loss, cost or expense which was not applicable, in effect or known
to such Issuing Lender as of the Restatement Effective Date and which such
Issuing Lender in good faith deems material to it; or
     (ii) such Issuing Lender, prior to the issuance of such Letter of Credit,
shall have received written notice from either Borrower or the Required Lenders
of the type described in clause (iv) of Section 2A.01(c) or the last sentence of
Section 2A.03(b).
          (c) Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued at any time when the Aggregate CL Exposure exceeds (or would after giving
effect to such issuance exceed) either (x) the Total Credit-Linked Commitment at
such time or (y) the aggregate amount of the Credit-Linked Deposits in the
Credit-Linked Deposit Account at such time, (ii) (x) each Standby Letter of
Credit shall by its terms terminate on or before the date which occurs 12 months
after the date of the issuance thereof (although any such Standby Letter of
Credit may be extendable for successive periods of up to 12 months, but not
beyond the fifth Business Day preceding the CL Maturity Date, on terms
acceptable to the Issuing Lender thereof), provided that a Standby Letter of
Credit issued to support obligations under any Specified Existing Ship Lease may
terminate by its terms on or prior to the earlier to occur of (1) the date which
occurs 24 months after the date of the issuance thereof and (2) the fifth
Business Day preceding the CL Maturity Date and (y) each Trade Letter of Credit
shall by its terms terminate on or before the date occurring not later than
180 days after such Trade Letter of Credit’s date of issuance, (iii) (x) no
Standby Letter of Credit shall have an expiry date occurring later than the
fifth Business Day preceding the CL Maturity Date and (y) no Trade Letter of
Credit shall have an expiry date occurring later than 30 days prior to the CL
Maturity Date and (iv) no Issuing Lender will issue any Letter of Credit after
it has received written notice from either Borrower or the Required Lenders
stating that a Default or an Event of Default exists until such time as such
Issuing Lender shall have received a written notice of (x) rescission of such
notice from the party or parties originally delivering the same or (y) a waiver
of such Default or Event of Default by the Required Lenders.
          (d) Part A of Schedule XI hereto contains a description of certain
letters of credit issued (or deemed issued) pursuant to the Original Credit
Agreement and outstanding on the Restatement Effective Date (and setting forth,
with respect to each such letter of credit, (i) the name of the issuing lender,
(ii) the letter of credit number, (iii) the name(s) of the account party or
account parties, (iv) the stated amount (including the currency in which such
letter of credit is denominated, which shall be Dollars or an Alternative
Currency), (v) the name of the beneficiary, (vi) the expiry date and
(vii) whether such letter of credit constitutes a standby letter of credit or a
trade letter of credit). Each such letter of credit, including any extension or
renewal thereof (each, as amended from time to time in accordance with the terms
thereof and hereof, an "Existing Letter of Credit”) shall constitute a “Letter
of Credit” and a “Bermuda Borrower Letter of Credit” or a “U.S. Borrower Letter
of Credit” (as set forth on Part A of Schedule XI) for all purposes of this
Agreement and issued, for purposes of Section 2A.04(a), on the Restatement
Effective Date. Any Lender hereunder (and any of such Lender’s Affiliates and/or
branches) which has issued an Existing Letter of Credit shall constitute an
“Issuing Lender” for all purposes of this Agreement.
          2A.02 Minimum Stated Amount. The Stated Amount of each Letter of
Credit upon issuance shall be not less than (x) in the case of a Dollar
Denominated Letter of Credit, $250,000, (y) in the case of a Euro Denominated
Letter of Credit, €150,000 and (z) in the case of a Sterling Denominated Let-

-17-



--------------------------------------------------------------------------------



 



ter of Credit, £150,000, or in each case such lesser amount as is reasonably
acceptable to the respective Issuing Lender.
          2A.03 Letter of Credit Requests.
          (a) Whenever an Account Party desires that a Letter of Credit be
issued for its account, such Account Party shall give the Administrative Agent
(at the appropriate Notice Office) and the respective Issuing Lender at least 3
Business Days’ (or such shorter period as is acceptable to such Issuing Lender
in any given case) written notice prior to the proposed date of issuance (which
shall be a Business Day). Each notice shall be in the form of Exhibit C-1 (each,
a "Letter of Credit Request”), including, without limitation, by specifying:
(i) whether the requested Letter of Credit shall constitute a U.S. Borrower
Letter of Credit or a Bermuda Borrower Letter of Credit; and (ii) the currency
in which the requested Letter of Credit is to be denominated (which shall be
Dollars or, to the extent permitted hereunder, an Alternative Currency). Each
Letter of Credit Request shall include any other documents as such Issuing
Lender customarily requires in connection therewith.
          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the applicable Account Party that such Letter
of Credit may be issued in accordance with, and will not violate the
requirements of, Section 2A.01(c). Unless the respective Issuing Lender has
received notice from the Required Lenders before it issues a Letter of Credit
that one or more of the applicable conditions specified in Section 6, as the
case may be, are not then satisfied, or that the issuance of such Letter of
Credit would violate Section 2A.01(c), then such Issuing Lender may issue the
requested Letter of Credit for the account of the respective Account Party in
accordance with such Issuing Lender’s usual and customary practices.
          2A.04 Letter of Credit Participations.
          (a) Immediately upon the issuance by any Issuing Lender of any Letter
of Credit, but subject to Section 2C.03 to the extent applicable in the case of
Non-Dollar Denominated Letters of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each CL Lender (each such Lender with respect to
any Letter of Credit, in its capacity under this Section 2A.04, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation (each an “L/C
Participation”), in a percentage equal to such L/C Participant’s CL Percentage
in such Letter of Credit, and each Drawing made thereunder and the obligations
of the respective Account Party under this Agreement with respect thereto
(although CL Facility Fees shall be payable directly to the Administrative Agent
for the account of the CL Lenders as provided in Section 3.01(a) and the L/C
Participants shall have no right to receive any portion of any Facing Fees or
any administration fees with respect to any such Letters of Credit) and any
security therefor or guaranty pertaining thereto. Upon any change in the
Credit-Linked Commitments and, as a result thereof, the CL Percentages of the CL
Lenders pursuant to Section 1.13 or 13.04, it is hereby agreed that with respect
to all outstanding Letters of Credit and Unpaid Drawings relating thereto, there
shall be an automatic adjustment to the participations pursuant to this
Section 2A.04 to reflect the new CL Percentages of the CL Lenders. With respect
to each Letter of Credit from time to time outstanding, all calculations of the
percentage participations therein of the various CL Lenders shall be made from
time to time by the Administrative Agent, which calculations shall be conclusive
absent manifest error. Furthermore, upon the occurrence of a Sharing Event and
as more fully set forth in Section 1.14, additional sub-participations may be
required to be granted by the various CL Lenders in their participations in
outstanding Letters of Credit, in each case in accordance with, and subject to
the provisions of, Section 1.14.

-18-



--------------------------------------------------------------------------------



 



          (b) In determining whether to pay under any Letter of Credit, the
respective Issuing Lender shall have no obligation relative to the other Lenders
other than to confirm that any documents required to be delivered under such
Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by any Issuing Lender under or
in connection with any Letter of Credit issued by it if taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision) shall not create
for such Issuing Lender any resulting liability to any Account Party or any
Lender.
          (c) In the event that any Issuing Lender makes any payment or
disbursement under any Letter of Credit issued by it and the respective Account
Party shall not have reimbursed such amount in full to such Issuing Lender
pursuant to Section 2A.05(a) by the date required by said Section 2A.05(a) for
such reimbursement, such Issuing Lender shall promptly notify the Administrative
Agent, which shall promptly notify each L/C Participant therein and the Deposit
Bank of such failure, and each CL Lender (including in its capacity as an L/C
Participant) hereby irrevocably authorizes the Deposit Bank (and the Deposit
Bank hereby agrees) to reimburse such Issuing Lender for such amount in Dollars
(or, to the extent that the respective Unpaid Drawing is in an Alternative
Currency, in an amount equal to the Dollar Equivalent thereof, as determined by
the Administrative Agent on the date on which such payment or disbursement was
made under the respective Letter of Credit) solely from such CL Lender’s CL
Percentage of the Credit-Linked Deposits on deposit with the Deposit Bank in the
Credit-Linked Deposit Account, in which case the Total Credit-Linked Commitment
shall be reduced by the amount so applied (with a corresponding reduction in the
Credit-Linked Commitment of each CL Lender equal to such CL Lender’s CL
Percentage of such aggregate amount so applied); provided that any portion of
the Unpaid Drawings with respect to a Non-Dollar Denominated Letter of Credit,
which, because of currency fluctuations, represents amounts in excess of the
Total Credit-Linked Deposits (as more fully described in Section 2C.03), shall
not be reimbursed from Credit-Linked Deposits but shall instead be immediately
repaid by the respective Account Party. Furthermore, if any Specified Default or
any Event of Default then exists, the respective Issuing Lender may, with
respect to any payment or disbursement made by it under any Letter of Credit,
request the Deposit Bank, in which case each CL Lender hereby irrevocably
authorizes the Deposit Bank (and the Deposit Bank hereby agrees), to reimburse
the Issuing Lender, solely from such CL Lender’s CL Percentage of the
Credit-Linked Deposits on deposit in the Credit-Linked Deposit Account with the
Deposit Bank, for any Drawing under such Letter of Credit as provided in the
immediately preceding sentence (notwithstanding the date of reimbursement of any
such Drawings by the date required by Section 2A.05(a)), in which case the Total
Credit-Linked Commitment shall be reduced by the amount so applied as otherwise
provided in the immediately preceding sentence, and any amounts actually
received pursuant to Section 2A.05(a) shall be applied to reimburse L/C
Participants as provided in following Section 2A.04(d).
          (d) Whenever any Issuing Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such Issuing Lender any payments from the L/C Participants (or from the Deposit
Bank on their behalf) pursuant to Section 2A.04(c) above, such Issuing Lender
shall, after paying itself any amounts owing to it as described in Section 2C.03
in the case of payments received with respect to Non-Dollar Denominated Letters
of Credit, pay (in same day funds in Dollars) to the Administrative Agent (and
the Administrative Agent shall promptly pay (in same day funds in Dollars) to
each L/C Participant which has paid its relevant CL Percentage thereof) an
amount equal to such L/C Participant’s share (based on the proportionate
aggregate amount funded by such L/C Participant to the aggregate amount funded
by all L/C Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.

-19-



--------------------------------------------------------------------------------



 



          (e) Each Issuing Lender shall, promptly after the issuance of, or
amendment or modification to, a Standby Letter of Credit, give the
Administrative Agent and the respective Account Party written notice of such
issuance, amendment or modification, as the case may be, and such notice shall
be accompanied by a copy of such Standby Letter of Credit, such amendment or
such modification, as the case may be. Promptly upon receipt of such notice, the
Administrative Agent shall notify each L/C Participant, in writing, of such
issuance, amendment or modification and if any L/C Participant shall so request,
the Administrative Agent shall furnish said L/C Participant with a copy of such
Standby Letter of Credit, such amendment or such modification, as the case may
be.
          (f) Each Issuing Lender (other than DBAG) shall deliver to the
Administrative Agent and the Deposit Bank, promptly on the first Business Day of
each week, by facsimile transmission, the aggregate daily Stated Amount
available to be drawn under the outstanding Trade Letters of Credit issued by
such Issuing Lender for the previous week.
          (g) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the respective Issuing Lender with
respect to Letters of Credit issued by it shall be irrevocable and not subject
to counterclaim, setoff or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which any
Credit Party or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), any Agent, any
Lender, any Issuing Lender, any L/C Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between any Credit Party or any of its Subsidiaries and the
beneficiary named in any such Letter of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default;
provided that the L/C Participants shall not be obligated to reimburse such
Issuing Lender for any wrongful payment made by such Issuing Lender under a
Letter of Credit issued by it as a result of deliberate acts or omissions
constituting willful misconduct or gross negligence on the part of such Issuing
Lender (as determined by a court of competent jurisdiction in a final and
non-appealable decision). Any action taken or omitted to be taken by any Issuing
Lender under or in connection with any Letter of Credit shall not create for
such Issuing Lender any resulting liability to the L/C Participants or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

-20-



--------------------------------------------------------------------------------



 



          2A.05 Agreement to Repay Letter of Credit Drawings.
          (a) The U.S. Borrower hereby agrees (in the case of U.S Borrower
Letters of Credit) and the Bermuda Borrower hereby agrees (in the case of
Bermuda Borrower Letters of Credit) to reimburse the respective Issuing Lender,
by making payment in Dollars (or, if the respective Letter of Credit is
denominated in an Alternative Currency, in an amount equal to the Dollar
Equivalent of the respective payment or disbursement, as determined by the
Administrative Agent on the date of such payment or disbursement) to the
Administrative Agent in immediately available funds at the Payment Office (or by
making the payment directly to such Issuing Lender at such location as may
otherwise have been agreed upon by the respective Account Party and such Issuing
Lender), for any payment or disbursement (in the case of any such payment or
disbursement under any Non-Dollar Denominated Letter of Credit, taking the
Dollar Equivalent, as determined by the Administrative Agent, of the amount of
the respective payment or disbursement on the date upon which the respective
payment or disbursement is made) made by such Issuing Lender under any Letter of
Credit issued by it (each such amount so paid until reimbursed, an “Unpaid
Drawing”), not later than the third Business Day after the Administrative Agent
or the Issuing Lender notifies the respective Account Party of such payment or
disbursement (provided that no such notice shall be required to be given if a
Default or an Event of Default under Section 10.05 shall have occurred and be
continuing, in which case all such Unpaid Drawings shall be due and payable
immediately without presentment, demand, protest or notice of any kind (all of
which are hereby waived by the respective Account Party)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 1:00 P.M. (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender is reimbursed by the respective Account Party therefor at a rate
per annum equal to the Base Rate in effect from time to time plus the Applicable
Margin for Tranche B-1 Term Loans maintained as Base Rate Loans, as in effect
from time to time; provided, however, to the extent such amounts are not
reimbursed prior to 1:00 P.M. (New York time) on the third Business Day
following the receipt by the Account Party of notice to the respective Account
Party by the Administrative Agent or the respective Issuing Lender of such
payment or disbursement (or, if sooner, from the date of occurrence of a Default
or an Event of Default under Section 10.05), interest shall thereafter accrue on
the amounts so paid or disbursed by such Issuing Lender (and until reimbursed by
the respective Account Party) at a rate per annum which is 2% in excess of the
rate otherwise applicable to the respective Unpaid Drawing as provided above,
with all such interest payable pursuant to this Section 2A.05 to be payable on
demand. The respective Issuing Lender shall give the respective Account Party
prompt notice of each Drawing under any Letter of Credit, provided that the
failure to give, or any delay in giving, any such notice shall in no way affect,
impair or diminish the respective Account Party’s obligations under this
Agreement. The obligations of the respective Account Party to repay Unpaid
Drawings as required above shall not be reduced, or satisfied, in any respect by
payments made to the Issuing Lender with any amounts on deposit in the
Credit-Linked Deposit Account or as otherwise provided in Section 2A.04(c).
          (b) The obligations of the U.S. Borrower (with respect to U.S.
Borrower Letters of Credit) and the obligations of the Bermuda Borrower (with
respect to Bermuda Borrower Letters of Credit) under this Section 2A.05 to
reimburse the respective Issuing Lender with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the respective Account Party may have or have had
against any Lender (including in its capacity as Issuing Lender or as L/C
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit (each, a “Drawing”) to conform to the
terms of such Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such Drawing, the respective Issuing Lender’s
only obligation to the respective Account Party being to confirm that any
documents required to be delivered under such Letter of Credit appear to have
been delivered and that they appear to substan-

-21-



--------------------------------------------------------------------------------



 



tially comply on their face with requirements of such Letter of Credit;
provided, however, that no Account Party shall be obligated to reimburse any
Issuing Lender for any wrongful payment made by such Issuing Lender under a
Letter of Credit issued by it as a result of deliberate acts or omissions
constituting willful misconduct or gross negligence on the part of such Issuing
Lender (as determined by a court of competent jurisdiction in a final and
non-appealable decision). Any action taken or omitted to be taken by any Issuing
Lender under or in connection with any Letter of Credit shall not create for
such Issuing Lender any resulting liability to any Account Party unless such
action is taken or admitted to be taken with gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
          2A.06 Increased Costs. If after the Restatement Effective Date, the
Deposit Bank, any Issuing Lender or any L/C Participant determines in good faith
that the adoption or effectiveness after the Restatement Effective Date of any
applicable law, rule or regulation, order, guideline or request or any change
therein, or any change after the Restatement Effective Date in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any L/C Participant with any
request or directive (whether or not having the force of law) by any such
authority, central bank or comparable agency shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued by such Issuing Lender or such L/C
Participant’s participation therein, or (ii) impose on the Deposit Bank, any
Issuing Lender or any L/C Participant any other conditions directly or
indirectly affecting this Agreement, the Credit-Linked Deposits, any Letter of
Credit or such L/C Participant’s participation therein; and the result of any of
the foregoing is to increase the cost to the Deposit Bank, such Issuing Lender
or such L/C Participant of issuing, maintaining or participating in the
Credit-Linked Deposits or any Letter of Credit, or to reduce the amount of any
sum received or receivable by the Deposit Bank, such Issuing Lender or such L/C
Participant hereunder or under the other Credit Documents or reduce the rate of
return on its capital with respect to Credit-Linked Deposits or Letters of
Credit, then, upon written demand to the U.S. Borrower or the Bermuda Borrower,
as the case may be, by the Deposit Bank, such Issuing Lender or such L/C
Participant (a copy of which notice shall be sent by the Deposit Bank, such
Issuing Lender or such L/C Participant to the Administrative Agent), accompanied
by the certificate described in the last sentence of this Section 2A.06, the
respective Account Party shall pay to the Deposit Bank, such Issuing Lender or
such L/C Participant for such increased cost or reduction. A certificate
submitted to the relevant Borrower by the Deposit Bank, such Issuing Lender or
such L/C Participant, as the case may be (a copy of which certificate shall be
sent by the Deposit Bank, such Issuing Lender or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Deposit Bank, such Issuing Lender or such L/C Participant as aforesaid shall be
final and conclusive and binding on such Account Party absent manifest error,
although the failure to deliver any such certificate shall not release or
diminish such Account Party’s obligations to pay additional amounts pursuant to
this Section 2A.06 upon subsequent receipt of such certificate.
          Section 2B. Bank Guaranties.
          2B.01 Bank Guaranties.
          (a) Subject to and upon the terms and conditions herein set forth, a
Borrower may request a Bank Guaranty Issuer, at any time and from time to time
on and after the Restatement Effective Date and prior to the tenth Business Day
preceding the CL Maturity Date, to issue, for the account of the U.S. Borrower
(in the case of requests made by it) or the account of the Bermuda Borrower (in
the case of requests made by it) and for the benefit of any holder (or any
trustee, agent or other similar representative for any such holders) of B/G
Supportable Indebtedness of the respective Account Party or any of its or

-22-



--------------------------------------------------------------------------------



 



their Wholly-Owned Subsidiaries, a bank guaranty in a form customarily used by
such Bank Guaranty Issuer or in such other form as has been approved by such
Bank Guaranty Issuer (each such bank guaranty, a “Bank Guaranty” and
collectively, the “Bank Guaranties”) in support of such B/G Supportable
Indebtedness (it being understood and agreed that (i) the form of Bank
Guaranties shall be subject to the respective Bank Guaranty Issuer’s internal
policies and procedures for the issuance of bank guaranties and to applicable
local law restrictions and regulations and (ii) each Bank Guaranty Issuer may
request the respective Account Party to accept such Bank Guaranty Issuer’s
general business conditions specifically applicable to its bank guaranty
business prior to the issuance of any Bank Guaranty). Each Bank Guaranty shall
constitute a utilization of the Credit-Linked Commitments and shall, subject to
the provisions of Section 1.14 if a Sharing Event occurs, be participated in (as
more fully described in following Section 2B.04(a)) by the CL Lenders in
accordance with their respective CL Percentages. All Bank Guaranties shall be
denominated in Dollars or an Alternative Currency and shall expressly provide
the maximum amount that may be paid thereunder. Each Bank Guaranty shall
constitute either a U.S. Borrower Bank Guaranty or a Bermuda Borrower Bank
Guaranty. The Bermuda Borrower shall have no liability with respect to any U.S.
Borrower Bank Guaranty which may be issued to the U.S. Borrower.
          (b) Subject to and upon the terms and conditions set forth herein,
each Bank Guaranty Issuer hereby agrees (subject to Section 2C.03, to the extent
applicable in the case of Non-Dollar Denominated Bank Guaranties) that it will,
at any time and from time to time on and after the Restatement Effective Date
and prior to the tenth Business Day preceding the CL Maturity Date, following
its receipt of the respective Bank Guaranty Request, issue for the account of
the respective Account Party one or more Bank Guaranties, in support of such B/G
Supportable Indebtedness as is permitted to remain outstanding without giving
rise to a Default or Event of Default hereunder; provided that the respective
Bank Guaranty Issuer shall be under no obligation to issue any Bank Guaranty if
at the time of such issuance:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Bank Guaranty
Issuer from issuing such Bank Guaranty or any requirement of law applicable to
such Bank Guaranty Issuer or any request or directive (whether or not having the
force of law) from any governmental authority with jurisdiction over such Bank
Guaranty Issuer shall prohibit, or request that such Bank Guaranty Issuer
refrain from, the issuance of bank guaranties generally or such Bank Guaranty in
particular or shall impose upon such Bank Guaranty Issuer with respect to such
Bank Guaranty any restriction or reserve or capital requirement (for which such
Bank Guaranty Issuer is not otherwise compensated) not in effect on the
Restatement Effective Date, or any unreimbursed loss, cost or expense which was
not applicable, in effect or known to such Bank Guaranty Issuer as of the
Restatement Effective Date and which such Bank Guaranty Issuer in good faith
deems material to it; or
     (ii) such Bank Guaranty Issuer, prior to the issuance of such Bank
Guaranty, shall have received written notice from either Borrower or the
Required Lenders prior to the issuance of such Bank Guaranty of the type
described in clause (v) of Section 2B.01(c) or the last sentence of
Section 2B.03(b).
          (c) Notwithstanding the foregoing, (i) no Bank Guaranty shall be
issued at any time when the Aggregate CL Exposure exceeds (or would after giving
effect to such issuance exceed) either (x) the Total Credit-Linked Commitment at
such time or (y) the aggregate amount of the Credit-Linked Deposits in the
Credit-Linked Deposit Account at such time, and (ii) each Bank Guaranty shall by
its terms terminate on or before the date which occurs 12 months after the date
of the issuance thereof (although any such Bank Guaranty may be extendable for
successive periods of up to 12 months, but not beyond the tenth Business Day
preceding the CL Maturity Date, on terms acceptable to the Bank Guar-

-23-



--------------------------------------------------------------------------------



 



anty Issuer thereof), provided, however, that a Bank Guaranty shall not be
required to terminate by its terms on or before the twelve month anniversary of
the date of issuance thereof if the respective Account Party reasonably
determines that the intended beneficiary of such Bank Guaranty will not permit
same to terminate as otherwise provided above, (iii) no Bank Guaranty shall have
an expiry date occurring later than the tenth Business Day preceding the CL
Maturity Date, provided, however, that a Bank Guaranty shall not be required to
have an expiry date as otherwise required above if the respective Account Party
reasonably determines that the beneficiary of such Bank Guaranty will not accept
a Bank Guaranty with an expiry date, (iv) each Bank Guaranty shall be
denominated in Dollars or an Alternative Currency and (v) no Bank Guaranty
Issuer will issue any Bank Guaranty after it has received written notice from
either Borrower or the Required Lenders stating that a Default or an Event of
Default exists until such time as such Bank Guaranty Issuer shall have received
a written notice of (x) rescission of such notice from the party or parties
originally delivering the same or (y) a waiver of such Default or Event of
Default by the Required Lenders.
          (d) Part B of Schedule XI hereto contains a description of certain
bank guaranties issued (or deemed issued) pursuant to the Original Credit
Agreement and outstanding on the Restatement Effective Date (and setting forth,
with respect to each such bank guaranty, (i) the name of the bank guaranty
issuer, (ii) the face amount (including the currency in which such bank guaranty
is denominated, which shall be Dollars or an Alternative Currency), (iii) the
name of the beneficiary, and (iv) the expiry date (if any)). Each such bank
guaranty, including any extension or renewal thereof (each, as amended from time
to time in accordance with the terms thereof and hereof, an "Existing Bank
Guaranty”), shall constitute either a “Bermuda Borrower Bank Guaranty” or a
“U.S. Borrower Bank Guaranty” (as set forth on Part B of Schedule XI) for all
purposes of this Agreement and issued, for purposes of Section 2B.04(a), on the
Restatement Effective Date. Any Lender hereunder (and any of such Lender’s
Affiliates and/or branches) which has issued an Existing Bank Guaranty shall
constitute a “Bank Guaranty Issuer” for all purposes of this Agreement.
          2B.02 Minimum Face Amount. The Face Amount of each Bank Guaranty upon
issuance shall be not less than (x) in the case of a Dollar Denominated Bank
Guaranty, $250,000, (y) in the case of a Euro Denominated Bank Guaranty,
€150,000 and (z) in the case of a Sterling Denominated Bank Guaranty, £150,000,
or in each case such lesser amount as is acceptable to the respective Bank
Guaranty Issuer.
          2B.03 Bank Guaranty Requests.
          (a) Whenever an Account Party desires that a Bank Guaranty be issued
for its account, such Account Party shall give the Administrative Agent (at the
appropriate Notice Office) and the respective Bank Guaranty Issuer at least 3
Business Days’ (or such shorter period as is acceptable to such Bank Guaranty
Issuer in any given case) written notice prior to the proposed date of issuance
(which shall be a Business Day). Each notice shall be in the form of Exhibit C-2
(each, a “Bank Guaranty Request”), including, without limitation, whether the
requested Bank Guaranty shall constitute a U.S. Borrower Bank Guaranty or a
Bermuda Borrower Bank Guaranty and, by specifying the Available Currency in
which the requested Bank Guaranty is to be denominated. Each Bank Guaranty
Request shall include any other documents as such Bank Guaranty Issuer
customarily requires in connection therewith.
          (b) The making of each Bank Guaranty Request shall be deemed to be a
representation and warranty by the U.S. Borrower or the Bermuda Borrower, as the
case may be, that such Bank Guaranty may be issued in accordance with, and will
not violate the requirements of, Section 2B.01(c). Unless the respective Bank
Guaranty Issuer has received notice from the Required Lenders before it issues a
Bank Guaranty that one or more of the applicable conditions specified in Section
6, as the case may

-24-



--------------------------------------------------------------------------------



 



be, are not then satisfied, or that the issuance of such Bank Guaranty would
violate Section 2B.01(c), then such Bank Guaranty Issuer may issue the requested
Bank Guaranty for the account of the respective Account Party in accordance with
such Bank Guaranty Issuer’s usual and customary practices.
          2B.04 Bank Guaranty Participations.
          (a) Immediately upon the issuance by any Bank Guaranty Issuer of any
Bank Guaranty, but subject to Section 2C.03 to the extent applicable in the case
of Non-Dollar Denominated Bank Guaranties, such Bank Guaranty Issuer shall be
deemed to have sold and transferred to each CL Lender (each such Lender with
respect to any Bank Guaranty, in its capacity under this Section 2B.04, a “B/G
Participant”), and each such B/G Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Bank Guaranty Issuer,
without recourse or warranty, an undivided interest and participation (each a
“B/G Participation”), in a percentage equal to such B/G Participant’s CL
Percentage in such Bank Guaranty, each Bank Guaranty Payment made thereunder and
the obligations of the respective Account Party under this Agreement with
respect thereto (although CL Facility Fees shall be payable directly to the
Administrative Agent for the account of the CL Lenders as provided in
Section 3.01(a) and the B/G Participants shall have no right to receive any
portion of any Fronting Fees or any administration fees with respect to any such
Bank Guaranties) and any security therefor or guaranty pertaining thereto. Upon
any change in the Credit-Linked Commitments and, as a result thereof, the CL
Percentages of the CL Lenders pursuant to Section 1.13 or 13.04, it is hereby
agreed that, with respect to all outstanding Bank Guaranties and Unreimbursed
Payments relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2B.04 to reflect the new CL Percentages
of the CL Lenders. With respect to each Bank Guaranty from time to time
outstanding, all calculations of the percentage participations therein of the
various CL Lenders shall be made from time to time by the Administrative Agent,
which calculations shall be conclusive absent manifest error. Furthermore, upon
the occurrence of a Sharing Event and as more fully set forth in Section 1.14,
additional sub-participations may be required to be granted by the various CL
Lenders in their participations in outstanding Bank Guaranties, in each case in
accordance with, and subject to the provisions of, Section 1.14.
          (b) In determining whether to pay under any Bank Guaranty, the
respective Bank Guaranty Issuer shall have no obligation relative to the other
Lenders other than to confirm that any documents required to be delivered under
such Bank Guaranty appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Bank Guaranty.
Any action taken or omitted to be taken by any Bank Guaranty Issuer under or in
connection with any Bank Guaranty issued by it if taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision), shall not create
for such Bank Guaranty Issuer any resulting liability to the respective Account
Party or any Lender.
          (c) In the event that any Bank Guaranty Issuer makes any payment or
disbursement under any Bank Guaranty issued by it and the respective Account
Party shall not have reimbursed such amount in full to such Bank Guaranty Issuer
pursuant to Section 2B.05(a) by the date required by said Section 2B.05(a) for
such reimbursement, such Bank Guaranty Issuer shall promptly notify the
Administrative Agent, which shall promptly notify each B/G Participant therein
and the Deposit Bank of such failure, and each CL Lender (including in its
capacity as a B/G Participant) hereby irrevocably authorizes the Deposit Bank
(and the Deposit Bank hereby agrees) to reimburse such Bank Guaranty Issuer for
such amount in Dollars (or, to the extent that the respective Unreimbursed
Payment is in an Alternative Currency, in an amount equal to the Dollar
Equivalent thereof, as determined by the Administrative Agent on the date on
which such payment or disbursement was made under the respective Bank Guaranty)
solely from such B/G Participant’s CL Percentage of the Credit-Linked Deposits
on deposit with the Deposit Bank in the Credit-Linked Deposit Account, in which
case the Total Credit-Linked Commitment shall be

-25-



--------------------------------------------------------------------------------



 



reduced by the amount so applied (with a corresponding reduction in the
Credit-Linked Commitment of each CL Lender equal to such CL Lender’s CL
Percentage of such aggregate amount so applied); provided that any portion of
the Unreimbursed Payments with respect to a Non-Dollar Denominated Bank Guaranty
which, because of currency fluctuations, represents amounts in excess of the
Total Credit-Linked Deposits, as more fully described in Section 2C.03, shall
not be reimbursed from Credit-Linked Deposits but shall instead be immediately
repaid by the respective Account Party. Furthermore, if any Specified Default or
any Event of Default then exists, the respective Bank Guaranty Issuer may, with
respect to any payment or disbursement made by it under any Bank Guaranty,
request the Deposit Bank, in which case each CL Lender hereby irrevocably
authorizes the Deposit Bank (and the Deposit Bank hereby agrees), to reimburse
the Bank Guaranty, solely from such CL Lender’s CL Percentage of the
Credit-Linked Deposits on deposit in the Credit-Linked Deposit Account with the
Deposit Bank for any Bank Guaranty Payment made by such Bank Guaranty Issuer
under such Bank Guaranty, as provided in the immediately preceding sentence
(notwithstanding the date of reimbursement of any such Bank Guaranty Payment by
the date required by Section 2B.05(a)), in which case the Total Credit-Linked
Commitment shall be reduced by the amount so applied as otherwise provided in
the immediately preceding sentence, and any amounts actually received pursuant
to Section 2B.05(a) shall be applied to reimburse B/G Participants as provided
in following Section 2B.04(d)
          (d) Whenever any Bank Guaranty Issuer receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such Bank Guaranty Issuer any payments from the B/G Participants
(or from the Deposit Bank on their behalf) pursuant to Section 2B.04(c) above,
such Bank Guaranty Issuer shall, after paying itself any amounts owing to it as
described in Section 2C.03 in the case of payments received with respect to
Non-Dollar Denominated Bank Guaranties, pay (in same day funds in Dollars) to
the Administrative Agent (and the Administrative Agent shall promptly pay (in
same day funds in Dollars) each B/G Participant which has paid its CL Percentage
thereof), an amount equal to such B/G Participant’s share (based on the
proportionate aggregate amount funded by such B/G Participant to the aggregate
amount funded by all B/G Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.
          (e) Each Bank Guaranty Issuer shall, promptly after the issuance of,
or amendment or modification to, a Bank Guaranty, give the Administrative Agent
and the respective Account Party written notice of such issuance, amendment or
modification, as the case may be, and such notice shall be accompanied by a copy
of such Bank Guaranty, such amendment or such modification, as the case may be.
Promptly upon receipt of such notice, the Administrative Agent shall notify each
B/G Participant, in writing, of such issuance, amendment or modification and if
any B/G Participant shall so request, the Administrative Agent shall furnish
said B/G Participant with a copy of such Bank Guaranty, such amendment or such
modification, as the case may be.
          (f) Each Bank Guaranty Issuer (other than DBAG) shall deliver to the
Administrative Agent and the Deposit Bank, promptly on the first Business Day of
each week, by facsimile transmission, the aggregate daily Face Amount available
to be drawn under each outstanding Bank Guaranty issued by such Bank Guaranty
Issuer for the previous week.
          (g) The obligations of the B/G Participants to make payments to the
Administrative Agent for the account of the respective Bank Guaranty Issuer with
respect to Bank Guaranties issued by it shall be irrevocable and not subject to
counterclaim, setoff or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

-26-



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of this Agreement or any of the
Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which any
Credit Party or any of its Subsidiaries may have at any time against a
beneficiary named in a Bank Guaranty, any transferee of any Bank Guaranty (or
any Person for whom any such transferee may be acting), any Agent, any Lender,
any Bank Guaranty Issuer, any B/G Participant, or any other Person, whether in
connection with this Agreement, any Bank Guaranty, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between any Credit Party or any of its Subsidiaries and the beneficiary named in
any such Bank Guaranty);
     (iii) any draft, certificate or any other document presented under any Bank
Guaranty proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default;
provided that the B/G Participants shall not be obligated to reimburse such Bank
Guaranty Issuer for any wrongful payment made by such Bank Guaranty Issuer under
a Bank Guaranty issued by it as a result of deliberate acts or omissions
constituting willful misconduct or gross negligence on the part of such Bank
Guaranty Issuer (as determined by a court of competent jurisdiction in a final
and non-appealable decision). Any action taken or omitted to be taken by any
Bank Guaranty Issuer under or in connection with any Bank Guaranty shall not
create for such Bank Guaranty Issuer any resulting liability to the B/G
Participants or any other Person unless such action is taken or omitted to be
taken with gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).
          2B.05 Agreement to Repay Bank Guaranty Payments.
          (a) The U.S. Borrower hereby agrees (in the case of U.S. Borrower Bank
Guaranties) and the Bermuda Borrower hereby agrees (in the case of Bermuda
Borrower Bank Guaranties) to reimburse the respective Bank Guaranty Issuer, by
making payment in Dollars (if the respective Bank Guaranty is denominated in an
Alternative Currency, in an amount equal to the Dollar Equivalent of the
respective payment or disbursement, as determined by the Administrative Agent on
the date of such payment or disbursement) to the Administrative Agent in
immediately available funds at the Payment Office (or by making the payment
directly to such Bank Guaranty Issuer at such location as may otherwise have
been agreed upon by the respective Account Party and such Bank Guaranty Issuer),
for any payment or disbursement (in the case of any such payment or disbursement
under any Non-Dollar Denominated Bank Guaranty, taking the Dollar Equivalent, as
determined by the Administrative Agent, of the amount of the respective payment
or disbursement on the date upon which the respective payment or disbursement is
made) made by such Bank Guaranty Issuer under any Bank Guaranty issued by it
(each such amount so paid until reimbursed, an “Unreimbursed Payment”), not
later than the third Business Day after the Administrative Agent or the Bank
Guaranty Issuer notifies the respective Account Party of such payment or
disbursement (provided that no such notice shall be required to be given if a
Default or an Event of Default under Section 10.05 shall have occurred and be
continuing, in which case all such Unreimbursed Payments shall be due and
payable immediately without presentment, demand, protest or notice of any kind
(all of which are hereby waived by the respective Account Party)), with interest
on the amount so paid or disbursed by such Bank Guaranty Issuer, to the extent
not reimbursed prior to 1:00 P.M. (New

-27-



--------------------------------------------------------------------------------



 



York time) on the date of such payment or disbursement, from and including the
date paid or disbursed to but excluding the date such Bank Guaranty Issuer is
reimbursed by the respective Account Party therefor at a rate per annum which
shall be equal to Base Rate in effect from time to time plus the Applicable
Margin for Tranche B-1 Term Loans maintained as Base Rate Loans, as in effect
from time to time; provided, however, to the extent such amounts are not
reimbursed prior to 1:00 P.M. (New York time) on the third Business Day
following the receipt by an Account Party of notice of such payment or
disbursement (or, if sooner, from the date of occurrence of a Default or an
Event of Default under Section 10.05), interest shall thereafter accrue on the
amounts so paid or disbursed by such Bank Guaranty Issuer (and until reimbursed
by the respective Account Party) at a rate per annum which is 2% in excess of
the rate otherwise applicable to the respective Unreimbursed Payment as provided
above, with all such interest payable pursuant to this Section 2B.05 to be
payable on demand. The respective Bank Guaranty Issuer shall give the respective
Account Party prompt notice of each Bank Guaranty Payment under any Bank
Guaranty, provided that the failure to give, or any delay in giving, any such
notice shall in no way affect, impair or diminish the respective Account Party’s
obligations under this Agreement. The obligations of the respective Account
Party to repay Unreimbursed Payments as required above shall not be reduced, or
satisfied, in any respect by payments made to the Issuing Lender with any
amounts on deposit in the Credit-Linked Deposit Account or as otherwise provided
in Section 2B.04(c).
          (b) The obligations of the U.S. Borrower (with respect to U.S.
Borrower Bank Guaranties) and the Bermuda Borrower (with respect to Bermuda
Borrower Bank Guaranties) under this Section 2B.05 to reimburse the respective
Bank Guaranty Issuer with respect to Unreimbursed Payments (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the respective Account Party may have or have had against any Lender
(including in its capacity as Bank Guaranty Issuer or as B/G Participant),
including, without limitation, any defense based upon the failure of any payment
under a Bank Guaranty (each, a “Bank Guaranty Payment”) to conform to the terms
of such Bank Guaranty or any nonapplication or misapplication by the beneficiary
of the proceeds of such Bank Guaranty Payment, the respective Bank Guaranty
Issuer’s only obligation to the respective Account Party being to confirm that
any documents required to be delivered under such Bank Guaranty appear to have
been delivered and that they appear to substantially comply on their face with
requirements of such Bank Guaranty; provided, however, that no Account Party
shall be obligated to reimburse any Bank Guaranty Issuer for any wrongful
payment made by such Bank Guaranty Issuer under a Bank Guaranty issued by it as
a result of deliberate acts or omissions constituting willful misconduct or
gross negligence on the part of such Bank Guaranty Issuer (as determined by a
court of competent jurisdiction in a final and non-appealable decision). Any
action taken or omitted to be taken by any Bank Guaranty Issuer under or in
connection with any Bank Guaranty shall not create for such Bank Guaranty Issuer
any resulting liability to any Account Party unless such action is taken or
admitted to be taken with gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final and non-appealable decision).
          2B.06 Increased Costs. If after the Restatement Effective Date, the
Deposit Bank, any Bank Guaranty Issuer or any B/G Participant determines in good
faith that the adoption or effectiveness after the Restatement Effective Date of
any applicable law, rule or regulation, order, guideline or request or any
change therein, or any change after the Restatement Effective Date in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by the Deposit Bank, any Bank Guaranty Issuer or any B/G
Participant with any request or directive (whether or not having the force of
law) by any such authority, central bank or comparable agency shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against Bank Guaranties issued by such Bank Guaranty Issuer
or such B/G Participant’s participation therein, or (ii) impose on the Deposit
Bank, any Bank Guaranty Issuer or any B/G Participant any other conditions
directly or indirectly affecting this

-28-



--------------------------------------------------------------------------------



 



Agreement, the Credit-Linked Deposits or any Bank Guaranty or such B/G
Participant’s participation therein; and the result of any of the foregoing is
to increase the cost to the Deposit Bank, such Bank Guaranty Issuer or such B/G
Participant of issuing, maintaining or participating in the Credit-Linked
Deposits, any Bank Guaranty, or to reduce the amount of any sum received or
receivable by the Deposit Bank, such Bank Guaranty Issuer or such B/G
Participant hereunder or under the other Credit Documents or reduce the rate of
return on its capital with respect to Bank Guaranties, then, upon written demand
to the U.S. Borrower or the Bermuda Borrower, as the case may be, by the Deposit
Bank, such Bank Guaranty Issuer or such B/G Participant (a copy of which notice
shall be sent by the Deposit Bank, such Bank Guaranty Issuer or such B/G
Participant to the Administrative Agent), accompanied by the certificate
described in the last sentence of this Section 2B.06, the respective Account
Party shall pay to the Deposit Bank, such Bank Guaranty Issuer or such B/G
Participant for such increased cost or reduction. A certificate submitted to the
relevant Account Party by the Deposit Bank, such Bank Guaranty Issuer or such
B/G Participant, as the case may be (a copy of which certificate shall be sent
by the Deposit Bank, such Bank Guaranty Issuer or such B/G Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Deposit Bank, such Bank Guaranty Issuer or such B/G Participant as aforesaid
shall be final and conclusive and binding on such Account Party absent manifest
error, although the failure to deliver any such certificate shall not release or
diminish such Account Party’s obligations to pay additional amounts pursuant to
this Section 2B.06 upon subsequent receipt of such certificate.
          2B.07 Cash Collateralization. No later than the date occurring ten
Business Days prior to the CL Maturity Date, the U.S. Borrower or the Bermuda
Borrower, as the case may be, shall either (i) terminate each Bank Guaranty
issued to it without an expiry date (and cause each such terminated Bank
Guaranty to be surrendered for termination to the respective Bank Guaranty
Issuer) or (ii) enter into cash collateral arrangements with each Bank Guaranty
Issuer which shall have issued a Bank Guaranty to it without an expiry date on
terms satisfactory to such Bank Guaranty Issuer and the Administrative Agent,
with the U.S. Borrower or the Bermuda Borrower, as the case may be, depositing
cash and/or Cash Equivalents (in the respective currency or currencies of the
respective Bank Guaranties, and in such amounts as will fully cash collateralize
the maximum future payments that could be made under the respective Bank
Guaranties) pursuant to such cash collateral arrangements to be held as security
for all Bank Guaranty Outstandings of the U.S. Borrower or the Bermuda Borrower,
as the case may be, in respect of such Bank Guaranties. If (and only if) all
actions required above are taken to the satisfaction of the relevant Bank
Guaranty Issuers and the Administrative Agent, the Aggregate CL Exposure
attributable to the Bank Guaranties so fully cash collateralized shall be deemed
to be $0 (including for purposes of Section 2C.04(a)); provided that unless and
until such actions are taken the full amount of Bank Guaranty Outstandings
relating thereto shall be included in determining the Aggregate CL Exposure
(including for purposes of Section 2C.04(a)).
          Section 2C. Special Provisions.
          2C.01 Credit-Linked Deposit Account.
          (a) On the Restatement Effective Date and subject to the satisfaction
of the conditions precedent set forth in Sections 5 and 6, each CL Lender on
such date shall pay to the Deposit Bank such CL Lender’s Credit-Linked Deposit.
The Credit-Linked Deposits shall be held by the Deposit Bank in (or credited to)
the Credit-Linked Deposit Account, and no Person other than the Deposit Bank
shall have a right of withdrawal from the Credit-Linked Deposit Account or any
other right or power with respect to the Credit-Linked Deposits. Notwithstanding
anything herein to the contrary, the funding obligation of each CL Lender in
respect of its participation in CL Credit Events shall be satisfied in full upon
the funding in full of its Credit-Linked Deposit.

-29-



--------------------------------------------------------------------------------



 



          (b) Each of the Deposit Bank, the Administrative Agent, each Issuing
Lender, each Bank Guaranty Issuer and each CL Lender hereby acknowledges and
agrees that (i) each CL Lender is funding its Credit-Linked Deposit to the
Deposit Bank for application in the manner contemplated by Sections 2A.04 and
2B.04, (ii) the Deposit Bank may invest the Credit-Linked Deposits in such
investments as may be determined from time to time by the Deposit Bank and
(iii) the Deposit Bank has agreed to pay to the Administrative Agent, who shall
in turn pay to each CL Lender, a return on its Credit-Linked Deposit (except
(x) during periods when such Credit-Linked Deposits are used to reimburse an
Issuing Lender or a Bank Guaranty Issuer, as the case may be, with respect to
payments and disbursements on Letters of Credit and/or Bank Guaranties or (y) as
otherwise provided in Sections 2C.01(d) and 2C.01(e)) for each CL Lender equal
at any time to the LIBOR Rate for the Interest Period in effect for the
Credit-Linked Deposits at such time less the Credit-Linked Deposit Cost Amount
at such time. Such interest will be paid to the CL Lenders (solely from amounts
received by it from the Deposit Bank) at the LIBOR Rate for an Interest Period
of (x) three months through April 14, 2010 and (y) one month or three months on
and after April 14, 2010 (or at an amount determined in accordance with
Section 2C.01(d) or 2C.01(e), as applicable) less, in each case, the
Credit-Linked Deposit Cost Amount in arrears on each CL Interest Payment Date.
          (c) The U.S. Borrower, the Bermuda Borrower or any other Credit Party
shall not have (x) any right, title or interest in or to the Credit-Linked
Deposit Account or the Credit-Linked Deposits and/or (y) any obligations with
respect thereto (except to refund portions thereof used to reimburse (I) an
Issuing Lender with respect to payments or disbursements on Letters of Credit as
provided in Section 2A.04 and/or (II) a Bank Guaranty Issuer with respect to
payments or disbursements on Bank Guaranties as provided in Section 2B.04), it
being acknowledged and agreed by the parties hereto that the funding of the
Credit-Linked Deposits by the CL Lenders to the Deposit Bank for deposit in the
Credit-Linked Deposit Account and the application of the Credit-Linked Deposits
in the manner contemplated by Sections 2A.04 and 2B.04 constitute agreements
among the Deposit Bank, the Administrative Agent, each Issuing Lender, each Bank
Guaranty Issuer and each CL Lender with respect to the L/C Participations in the
Letters of Credit and the B/G Participations in the Bank Guaranties and do not
constitute any loan or extension of credit to the U.S. Borrower, the Bermuda
Borrower or any other Credit Party.
          (d) If the Deposit Bank is not offering Dollar deposits (in the
applicable amounts) in the applicable Eurodollar interbank market, or the
Deposit Bank determines that adequate and fair means do not otherwise exist for
ascertaining the LIBOR Rate for the Credit-Linked Deposits (or any part
thereof), then the Credit-Linked Deposits (or such parts, as applicable) shall
be invested so as to earn a return equal to the greater of (x) the Federal Funds
Rate and (y) a rate determined by the Deposit Bank in accordance with banking
industry rules on interbank compensation.
          (e) If any (x) payment or disbursement under a Letter of Credit that
has been funded by the CL Lenders from the Credit-Linked Deposits as provided in
Section 2A.04(c) or (y) payment or disbursement under a Bank Guaranty that has
been funded by the CL Lenders from the Credit-Linked Deposits as provided in
Section 2B.04(c) shall, in either case, be reimbursed by the applicable Account
Party (or another Person on its behalf) on a day other than on the last day of
an Interest Period or Scheduled Investment Termination Date applicable to the
Credit-Linked Deposits, the Administrative Agent shall, upon receipt thereof,
pay over such amounts to the Deposit Bank, which, in turn, will invest the
amount so reimbursed in overnight or short-term cash equivalent investments
until the end of the Interest Period or Scheduled Investment Termination Date at
the time in effect, and the respective Account Party shall pay to the Deposit
Bank, upon the Deposit Bank’s request therefor (provided that if an Event of
Default specified in Section 10.05 shall occur with respect to either Borrower,
the result which would occur upon the giving of such request by the Deposit Bank
shall occur automatically without the giving of any such request), the amount,
if any, by which the interest accrued on a like amount of the Credit-Linked

-30-



--------------------------------------------------------------------------------



 



Deposits at the LIBOR Rate for the Interest Period in effect therefor shall
exceed the interest earned through the investment of the amount so reimbursed
for the period from the date of such repayment or reimbursement through the end
of the applicable Interest Period, as determined by the Deposit Bank (such
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto) and set forth in the request for payment delivered to the
respective Account Party. In the event that the respective Account Party shall
fail to pay any amount due under this Section 2C.01(e), the interest payable by
the Deposit Bank to the CL Lenders on their Credit-Linked Deposits under Section
2C.01(b) shall be correspondingly reduced and the CL Lenders shall, without
further act, succeed, ratably in accordance with their respective CL
Percentages, to the rights of the Deposit Bank with respect to such amount due
from the respective Account Party. All reimbursements of (x) Drawings under
Letters of Credit that have been funded by the CL Lenders from the Credit-Linked
Deposits as provided in Section 2A.04(c) or (y) Bank Guaranty Payments under
Bank Guaranties that have been funded by the CL Lenders from the Credit-Linked
Deposits as provided in Section 2B.04(c), in each case received by the
Administrative Agent prior to the termination of the Total Credit-Linked
Commitment, shall be paid over to the Deposit Bank, which will deposit same in
the Credit-Linked Deposit Account. The Account Party shall not have any
responsibility or liability to the CL Lenders, the Administrative Agent, the
Issuing Lender or any other Person in respect of the establishment, maintenance,
administration or misappropriation of the Credit-Linked Deposit Account or with
respect to the investment of amounts held therein; provided, however, that
notwithstanding anything to the contrary contained in this Section 2C.01(e), the
Administrative Agent, acting in its capacity as such, shall be entitled to the
indemnities provided elsewhere in this Agreement.
          2C.02 European Monetary Union. The following provisions of this
Section 2C.02 shall come into effect on and from the date on which the United
Kingdom becomes a Participating Member State. Each obligation under this
Agreement which has been denominated in Sterling shall be redenominated into
Euros in accordance with the relevant EMU Legislation. However, if and to the
extent that the relevant EMU Legislation provides that an amount which is
denominated in Sterling can be paid by the debtor either in Euros or in that
national currency unit, each party to this Agreement shall be entitled to pay or
repay any amount denominated or owing in Sterling hereunder either in Euros or
in Sterling. Without prejudice and in addition to any method of conversion or
rounding prescribed by any relevant EMU Legislation, (i) each reference in this
Agreement to a minimum amount (or an integral multiple thereof) in Sterling
shall be replaced by a reference to such reasonably comparable and convenient
amount (or an integral multiple thereof) in Euros as the Administrative Agent
may from time to time specify and (ii) except as expressly provided in this
Section 2C.02, this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
necessary or appropriate to reflect the introduction of or changeover to Euros
in the United Kingdom, provided that this Section 2C.02 shall not reduce or
increase any actual or contingent liability arising under this Agreement.
          2C.03 Special Provisions Regarding Non-Dollar Denominated Letters of
Credit and Non-Dollar Denominated Bank Guaranties. As an accommodation to each
of the Account Parties, it is understood and agreed that the respective Issuing
Lenders and Bank Guaranty Issuers may, but shall not be obligated to, issue from
time to time Letters of Credit or Bank Guaranties, as the case may be,
denominated in Alternative Currencies, otherwise in accordance with the relevant
provisions of this Section 2. The respective Issuing Lender or Bank Guaranty
Issuer, as the case may be, may, at any time, in its sole discretion, determine
not to issue Letters of Credit or Bank Guaranties, as the case may be,
denominated in any Alternative Currency. If any Non-Dollar Denominated Letters
of Credit and/or Non-Dollar Denominated Bank Guaranties are from time to time
issued, it is understood that the definitions of Stated Amount (in the case of
Non-Dollar Denominated Letters of Credit) and Face Amount (in the case of
Non-Dollar Denominated Bank Guaranties) contained in this Agreement are each,
respectively, designed to

-31-



--------------------------------------------------------------------------------



 



provide (pursuant to the proviso thereto) a cushion to reduce the risk that the
sum of (x) the aggregate Unpaid Drawings with respect to the Letters of Credit
and (y) the aggregate Unreimbursed Payments with respect to the Bank Guaranties
would ever exceed the aggregate amount of Credit-Linked Deposits available to
repay same. Nonetheless, it is possible, because of currency fluctuations, that
the sum of the aggregate Letter of Credit Outstandings and Bank Guaranty
Outstandings would exceed the amount of Credit-Linked Deposits from time to
time. If that situation ever occurs at any time, the U.S. Borrower and/or the
Bermuda Borrower, as the case may be, shall immediately make all payments
required pursuant to Section 4.02(a). Furthermore, if a Drawing occurs under any
Non-Dollar Denominated Letter of Credit or a Bank Guaranty Payment occurs under
any Non-Dollar Denominated Bank Guaranty at a time when the sum of the aggregate
Letter of Credit Outstandings and Bank Guaranty Outstandings exceeds the Total
Credit-Linked Deposits as a result of currency fluctuations after the initial
issuance of the respective Non-Dollar Denominated Letter of Credit and/or
Non-Dollar Denominated Bank Guaranty, as the case may be, then, unless the
respective Account Party repays such Drawing and/or Bank Guaranty Payment (or
the portion thereof which represents the excess amounts described above),
(x) the respective Issuing Lender shall bear the risk on that portion of the
Unpaid Drawings with respect to such Non-Dollar Denominated Letter of Credit
which represents the excess of the sum of the aggregate Letter of Credit
Outstandings and Bank Guaranty Outstandings over the amount of Credit-Linked
Deposits (but only to the extent caused by currency fluctuations after the
issuance of the respective Non-Dollar Denominated Letter of Credit) and (y) the
respective Bank Guaranty Issuer shall bear the risk on that portion of the Bank
Guaranty Payments with respect to such Non-Dollar Denominated Bank Guaranties
which represents the excess of the sum of the aggregate Letter of Credit
Outstandings and Bank Guaranty Outstandings over the amount of Credit-Linked
Deposits (but only to the extent caused by currency fluctuations after the
issuance of the respective Non-Dollar Denominated Bank Guaranty), and any
payments received by the Issuing Lender or Bank Guaranty Issuer, as the case may
be (or others on their respective behalf), with respect to such Unpaid Drawings
(and interest thereon, which shall in any event be payable at the rates
specified in Section 2A.05(a)) and/or Unreimbursed Payments (and interest
thereon, which shall in any event be payable at the rates specified in
Section 2B.05(a)), shall be retained by the respective Issuing Lender or Bank
Guaranty Issuer, as the case may be, for its own account. Any amounts owing to
an Issuing Lender or Bank Guaranty Issuer as described above in this
Section 2C.03 shall be entitled to elevated priorities with respect to cash
collateral as described in Section 4.02(a) and the enhanced priorities described
in Section 7.4 of the U.S. Security Agreement.
          2C.04 Special Provisions Regarding Return of Credit-Linked Deposits.
At the time of any termination or reduction of the Total Credit-Linked
Commitment pursuant to Section 2A.04(c), 2B.04(c), 3.02(b), 3.03 or 10, the
Deposit Bank shall return to the Administrative Agent who shall, in turn, return
to the CL Lenders (ratably in accordance with their respective CL Percentages),
their Credit-Linked Deposits (to the extent not theretofore applied pursuant to
Section 2A.04(c) or 2B.04(c)) in an amount (if any) by which the aggregate
amount of Credit-Linked Deposits at such time exceeds the greater of (x) the
Total Credit-Linked Commitment after giving effect to such reduction or
termination and (y) the Aggregate CL Exposure at such time. If at the time of
any determination pursuant to the immediately preceding sentence the amount
determined pursuant to clause (y) of the preceding sentence exceeded the amount
determined pursuant to clause (x) of the preceding sentence, the Deposit Bank
shall from time to time thereafter, upon the direction of the Administrative
Agent, return to the Administrative Agent, who shall, in turn, return to the CL
Lenders (ratably in accordance with their CL Percentages), their Credit-Linked
Deposits to the extent that the aggregate amount thereof from time to time
exceeds the greater of (x) the Total Credit-Linked Commitment after giving
effect to prior reductions thereto or terminations thereof and (y) the Aggregate
CL Exposure at such time.
          If at any time, and for any reason, any Issuing Bank or Bank Guaranty
Issuer is required to return to the respective Account Party (or any other
Person) or otherwise disgorge amounts in respect

-32-



--------------------------------------------------------------------------------



 



of payments previously received by it from (or on behalf of) any Account Party
or other Credit Party in respect of payments theretofore received by the
respective Issuing Bank or Bank Guaranty Issuer in respect of Drawings or Bank
Guaranty Payments, as the case may be, previously made, then the respective
Issuing Bank or Bank Guaranty Issuer shall be entitled to treat the amounts so
returned or disgorged as not having been paid to it (by the respective Account
Party or other Credit Party) for purposes of this Agreement and shall be
entitled to reimbursement as provided in the relevant provisions of Section 2A
or 2B, as the case may be, and, without limiting the foregoing, to the extent
that Credit-Linked Deposits have previously been returned to the CL Lenders (in
accordance with the provisions of preceding clause (a) or otherwise), the
respective Issuing Bank or Bank Guaranty Issuer shall be entitled to be
indemnified by the CL Lenders for the amount so returned or disgorged (and the
CL Lenders hereby agree to so indemnify the respective Issuing Bank or Bank
Guaranty Issuer); provided that no CL Lender shall be obligated pursuant to this
clause (b) to make payments, in the aggregate, of amounts in excess of the
amount of Credit-Linked Deposits actually returned to it.
          Section 3. Fees; Termination of Commitments.
          3.01 Fees.
          (a) The Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each CL Lender (based on each such CL
Lender’s CL Percentage) a fee (the “CL Facility Fee”) equal to the sum of (I) a
rate per annum equal to the CL Applicable Margin on the Total Credit-Linked
Commitment as in effect from time to time (or, if terminated, on the aggregate
amount of the Credit-Linked Deposits from time to time), (II) a rate per annum
equal to the Credit-Linked Deposit Cost Amount as in effect from time to time on
the amount of the Total Credit-Linked Commitment as in effect from time to time
(or, if terminated, on the aggregate amount of the Credit-Linked Deposits from
time to time) and (III) for the period commencing on the effective date of
Amendment 1, a rate per annum equal to the amount, if any, by which (x) 3.00%
exceeds (y) the LIBOR Rate in effect for the Interest Period with respect to
which such CL Facility Fee is being paid on the amount of the Total
Credit-Linked Commitment as in effect from time to time (or, if terminated, on
the aggregate amount of the Credit-Linked Deposits from time to time), in each
case for the period from and including the Restatement Effective Date (or in the
case of subclause (III) above, the effective date of Amendment 1) to and
including the date on which the Total Credit-Linked Commitment has been
terminated, all remaining Credit-Linked Deposits have been returned to the CL
Lenders or applied to pay amounts owing with respect to Letters of Credit and/or
Bank Guaranties as more fully provided in Sections 2A and 2B hereof, all Unpaid
Drawings and all Unreimbursed Payments (including, in each case, all accrued and
unpaid interest thereon) have been paid in full and all Letters of Credit and
all Bank Guaranties have been terminated. Accrued CL Facility Fees shall be due
and payable quarterly in arrears on each CL Interest Payment Date and on the
first date upon which the Total Credit-Linked Commitment has been terminated,
all remaining Credit-Linked Deposits have been returned to the CL Lenders or
applied to pay amounts owing with respect to Letters of Credit and/or Bank
Guaranties as more fully provided in Sections 2A and 2B hereof, all Unpaid
Drawings and all Unreimbursed Payments (including, in each case, all accrued and
unpaid interest thereon) have been paid in full and all Letters of Credit and
all Bank Guaranties have been terminated.
          (b) Each Account Party agrees to pay to the respective Issuing Lender,
for its own account, in Dollars, a facing fee in respect of each Letter of
Credit issued for its account hereunder (the "Facing Fee”) for the period from
and including the date of issuance or renewal of such Letter of Credit to and
including the termination or expiration of such Letter of Credit, computed at a
rate equal to 1/8 of 1% per annum of the daily Stated Amount of such Letter of
Credit; provided that in no event shall the annual Facing Fee with respect to
any Letter of Credit be less than the Minimum Applicable Facing Fee; it being
agreed that (i) on the date of issuance of any Letter of Credit and on each
anniversary thereof prior to the

-33-



--------------------------------------------------------------------------------



 



termination of such Letter of Credit, if the Minimum Applicable Facing Fee will
exceed the amount of Facing Fees that will accrue with respect to such Letter of
Credit for the immediately succeeding 12-month period, the full Minimum
Applicable Facing Fee shall be payable on the date of issuance of such Letter of
Credit and on each such anniversary thereof prior to the termination of such
Letter of Credit and (ii) if on the date of the termination of any Letter of
Credit, the Minimum Applicable Facing Fee actually exceeds the amount of Facing
Fees paid or payable with respect to such Letter of Credit for the period
beginning on the date of the issuance thereof (or, if the respective Letter of
Credit has been outstanding for more than one year, the date of the last
anniversary of the issuance thereof occurring prior to the termination of such
Letter of Credit) and ending on the date of the termination thereof, an amount
equal to such excess shall be paid as additional Facing Fees with respect to
such Letter of Credit on the next date upon which Facing Fees are payable in
accordance with the immediately succeeding sentence. Except as provided in the
immediately preceding sentence, accrued Facing Fees shall be due and payable
quarterly in arrears on each CL Interest Payment Date and upon the first day on
or after the termination of the Total Credit-Linked Commitment upon which no
Letters of Credit remain outstanding. Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any Account Party has paid
advance facing fees to any Issuing Lender with respect to any Existing Letter of
Credit pursuant to the Original Credit Agreement, there shall be credited
against the Facing Fees due to such Issuing Lender under this Agreement the
amount of such advance facing fees which related to periods after the
Restatement Effective Date.
          (c) The respective Account Party agrees to pay to the respective
Issuing Lender, in Dollars, for its own account, upon each payment under,
issuance of, or amendment to, any Letter of Credit, such amount as shall at the
time of such event be the administrative charge which such Issuing Lender is
customarily charging for issuances of, payments under or amendments of, Letters
of Credit issued by it.
          (d) Each Account Party agrees to pay to the respective Bank Guaranty
Issuer, for its own account, in Dollars, a fronting fee in respect of each Bank
Guaranty issued to it hereunder (the "Fronting Fee”) for the period from and
including the date of issuance or renewal of such Bank Guaranty to and including
the termination or expiration of such Bank Guaranty, computed at a rate equal to
1/8 of 1% per annum of the daily Face Amount of such Bank Guaranty, provided
that in no event shall the annual Fronting Fee with respect to any Bank Guaranty
be less than the Minimum Applicable Fronting Fee; it being agreed that (i) on
the date of issuance of any Bank Guaranty and on each anniversary thereof prior
to the termination of such Bank Guaranty, if the Minimum Applicable Fronting Fee
will exceed the amount of Fronting Fees that will accrue with respect to such
Bank Guaranty for the immediately succeeding 12-month period, the full Minimum
Applicable Fronting Fee shall be payable on the date of issuance of such Bank
Guaranty and on each such anniversary thereof prior to the termination of such
Bank Guaranty and (ii) if on the date of the termination of any Bank Guaranty,
the Minimum Applicable Fronting Fee actually exceeds the amount of Fronting Fees
paid or payable with respect to such Bank Guaranty for the period beginning on
the date of the issuance thereof (or, if the respective Bank Guaranty has been
outstanding for more than one year, the date of the last anniversary of the
issuance thereof occurring prior to the termination of such Bank Guaranty) and
ending on the date of the termination thereof, an amount equal to such excess
shall be paid as additional Fronting Fees with respect to such Bank Guaranty on
the next date upon which Fronting Fees are payable in accordance with the
immediately succeeding sentence. Except as provided in the immediately preceding
sentence, accrued Fronting Fees shall be due and payable, quarterly in arrears
on each CL Interest Payment Date and upon the first day on or after the
termination of the Total Credit-Linked Commitment upon which no Bank Guaranties
remain outstanding. Notwithstanding anything to the contrary contained in this
Agreement, to the extent that any Account Party has paid advance fronting fees
to any Bank Guaranty Issuer with respect to any Existing Bank Guaranty pursuant
to the Original Credit Agreement, there shall be credited against the Fronting
Fees due to such

-34-



--------------------------------------------------------------------------------



 



Bank Guaranty Issuer under this Agreement the amount of such advance fronting
fees which related to periods after the Restatement Effective Date.
          (e) The respective Account Party agrees to pay to the respective Bank
Guaranty Issuer, in Dollars, for its own account, upon each payment under,
issuance of, or amendment to, any Bank Guaranty, such amount as shall at the
time of such event be the administrative charge which such Bank Guaranty Issuer
is customarily charging for issuances of, payments under or amendments of, Bank
Guaranties issued by it.
          (f) The Borrowers shall pay to the Administrative Agent for
distribution to each Incremental Term Loan Lender such fees and other amounts,
if any, as are specified in the relevant Incremental Term Loan Commitment
Agreement, with the fees and other amounts, if any, to be payable on the
respective Incremental Term Loan Commitment Date.
          (g) Each Borrower agrees to pay to each Agent, for its own account,
such other fees as have been agreed to in writing by such Borrower and the
Agents.
          (h) All computations of Fees shall be made in accordance with
Section 13.07(b).
          3.02 Voluntary Termination or Reduction of Commitments and Adjustments
of Commitments.
          (a) Upon at least three Business Days’ prior notice from an Authorized
Officer of the applicable Incremental Term Loan Borrower to the Administrative
Agent at its Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Incremental Term Loan Lenders), the applicable
Incremental Term Loan Borrower shall have the right, at any time and from time
to time, without premium or penalty, to terminate the Total Incremental Term
Loan Commitment at such time, in whole or in part, in aggregate minimum amounts
of at least $1,000,000 in the case of partial reductions, with the amount of
each reduction pursuant to this Section 3.02(a) to apply proportionately and
permanently reduce the Incremental Term Loan Commitments of each Lender with
such a Commitment. Each reduction to the Total Incremental Term Loan Commitment
pursuant to this Section 3.02(a) shall be applied to reduce the then remaining
Incremental Term Loan Scheduled Repayments of the respective Tranche of
Incremental Term Loans on a pro rata basis (based upon the then remaining
principal amount of the Incremental Term Loan Scheduled Repayments of such
Tranche after giving effect to all prior reductions thereto).
          (b) Upon at least three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the CL Lenders), the U.S. Borrower shall have
the right, at any time and from time to time, without premium or penalty, to
terminate the Total Unutilized Credit-Linked Commitment in whole, or reduce it
in part in aggregate minimum amounts of $1,000,000, provided that no such
reduction shall be permitted to be made pursuant to this Section 3.02(b) if the
effect thereof is to cause the Aggregate CL Exposure to exceed the Total
Credit-Linked Commitment after giving effect to the reduction thereto pursuant
to this Section 3.02(b). Each reduction to the Total Credit-Linked Commitment
pursuant to this Section 3.02(b) shall apply to proportionately and permanently
reduce the Credit-Linked Commitment of each CL Lender (based on their respective
CL Percentages). At the time of any termination or reduction of the Total
Credit-Linked Commitment pursuant to this Section 3.02(b), the Administrative
Agent shall request the Deposit Bank to (and the Deposit Bank agrees that it
will) withdraw from the Credit-Linked Deposit Account and to pay same over to
the Administrative Agent, and the Administrative Agent shall return to the CL
Lenders (ratably in accordance with their respective CL Percentages) their
Credit-Linked Deposits in

-35-



--------------------------------------------------------------------------------



 



an amount by which the aggregate amount of the Credit-Linked Deposits at such
time exceeds the Total Credit-Linked Commitment as in effect immediately after
giving effect to such termination.
          (c) In the event of certain refusals by a Lender as provided in
Section 4.01 or 13.12(b) to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders, the applicable Incremental Term Loan Borrower
may, subject to the applicable requirements of said Sections 4.01 and/or
13.12(b), upon five Business Days’ prior written notice to the Administrative
Agent at its Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), terminate the Incremental Term Loan
Commitments, if any, and/or the Credit Linked Commitment, if any, of such
Lender, so long as (x) all Loans, Unpaid Drawings and Unreimbursed Payments (to
the extent that such Lender’s Credit-Linked Commitment is being terminated),
together with accrued and unpaid interest, Fees and all other amounts, owing to
such Lender (excluding amounts owing in respect of Loans of any Tranche
maintained by such Lender which are not being repaid pursuant to Section
13.12(b)) are repaid concurrently with the effectiveness of such termination (at
which time Schedule I shall be deemed modified to reflect such changed amounts)
and (y) after giving effect to such termination (and the adjustments to the CL
Percentages of the remaining Lenders as contemplated below), the Individual CL
Exposure of any remaining CL Lender shall not exceed its Credit-Linked
Commitment. After giving effect to the termination of the Commitments of any
Lender pursuant to the provisions of this Section 3.02(c), unless the respective
Lender continues to have outstanding Term Loans or other Commitments (if any)
hereunder, such Lender shall no longer constitute a “Lender” for purposes of
this Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 1.10, 1.11, 2A.06, 2B.06, 4.04, 13.01
and 13.06), which shall survive as to such repaid Lender. In cases where the
Credit-Linked Commitments of any Lender are terminated pursuant to this
Section 3.02(c), except in cases where the respective Credit-Linked Commitments
are replaced in full, after giving effect to the termination of any such
Credit-Linked Commitments of a given Lender pursuant to this Section 3.02(c),
there shall occur automatic adjustments (as determined by the Administrative
Agent) in the respective CL Percentages of the remaining CL Lenders in
accordance with the definition of CL Percentage contained herein. At the time of
any termination of a CL Lender’s Credit-Linked Commitment pursuant to this
Section 3.02(c), the Administrative Agent shall request the Deposit Bank to (and
the Deposit Bank agrees that it will) withdraw from the Credit-Linked Deposit
Account and to pay same over to the Administrative Agent, and the Administrative
Agent shall return to such CL Lender its Credit-Linked Deposit; provided that
if, and to the extent, the respective CL Lender is replaced by way of
assignment, then its Credit-Linked Deposit shall remain in the Credit-Linked
Deposit Account and the respective assignee shall pay the assigning CL Lender an
amount equal to the Credit-Linked Deposit so assigned. Each reduction to the
Total Incremental Term Loan Commitment pursuant to this Section 3.02(c) shall be
applied to reduce the then remaining Incremental Term Loan Scheduled Repayments
of the respective Tranche of Incremental Term Loans on a pro rata basis (based
upon the then remaining principal amount of the Incremental Term Loan Scheduled
Repayments of such Tranche after giving effect to all prior reductions thereto).
          3.03 Mandatory Reduction of Commitments.
          (a) The Tranche B-1 Term Loan Commitments shall terminate in full on
the Amendment No. 3 Effective Date (after giving effect to the making of Tranche
B-1 Term Loans on such date).
          (b) The Tranche C-1 Term Loan Commitments shall terminate in full on
the Amendment No. 3 Effective Date (after giving effect to the making of Tranche
C-1 Term Loans on such date).
          (c) The Total Credit-Linked Commitment shall be reduced on the dates,
and in the amounts, provided in Sections 2A.04(c) and 2B.04(c). At the time of
any termination or reduction of the

-36-



--------------------------------------------------------------------------------



 



Total Credit-Linked Commitment pursuant to Section 2A.04(c), Section 2B.04(c),
this Section 3.03 or Section 10, the actions required by Section 2C.04(a) shall
be taken. Each reduction to, or termination of, the Total Credit-Linked
Commitment shall be applied to proportionately reduce or terminate, as the case
may be, the Credit-Linked Commitment of each CL Lender (in accordance with their
respective CL Percentages).
          (d) The Incremental Term Loan Commitments under a given Tranche shall
terminate in full on the Incremental Term Loan Borrowing Date in respect of such
Tranche (after giving effect to any Incremental Term Loans of such Tranche to be
made on such date).
          Section 4. Prepayments; Repayments; Taxes.
          4.01 Voluntary Prepayments. Each Borrower shall have the right to
prepay the Loans made to such Borrower, without premium or penalty (but subject
to Section 1.11), and the right to allocate such prepayments to Loans of a given
Tranche, as such Borrower elects, in whole or in part, at any time and from time
to time on the following terms and conditions:
     (i) an Authorized Officer of such Borrower shall give the Administrative
Agent at its Notice Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay the Loans, specifying the Tranche
or Tranches of the Loans to be prepaid, the Types of Loans to be repaid and, in
the case of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to
which made, which notice shall be given by the Authorized Officer of such
Borrower (x) prior to 2:00 P.M. (New York time) at least one Business Day prior
to the date of such prepayment in the case of Loans maintained as Base Rate
Loans and (y) prior to 10:00 A.M. (New York time) at least three Business Days
prior to the date of such prepayment in the case of Eurodollar Loans, which
notice shall be promptly transmitted by the Administrative Agent to each of the
Lenders;
     (ii) each partial prepayment applied to any Tranche of Loans shall be in an
aggregate principal amount of at least $1,000,000, provided that if any partial
prepayment of Eurodollar Loans made pursuant to any Borrowing shall reduce the
outstanding Eurodollar Loans made pursuant to such Borrowing to an amount less
than $5,000,000, then such Borrowing may not be continued as a Borrowing of
Eurodollar Loans beyond the Interest Period applicable thereto and any election
of an Interest Period with respect thereto given by such Borrower shall have no
force or effect;
     (iii) each prepayment in respect of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans made pursuant to such Borrowing; and
     (iv) each prepayment of principal of Loans of a given Tranche pursuant to
this Section 4.01 shall be applied to reduce the then remaining Scheduled
Repayments of the respective Tranche of Term Loans in the manner specified by
the applicable Borrower in the applicable prepayment notice.
     4.02 Mandatory Repayments and Commitment Reductions.
          (a) If on any date the aggregate amount of all Letter of Credit
Outstandings and Bank Guaranty Outstandings exceeds the Total Credit-Linked
Commitment as then in effect, the U.S. Borrower or the Bermuda Borrower (as
determined by the U.S. Borrower) (subject to clause (x) of the proviso to this
clause (a)) agrees to pay to the Administrative Agent at the Payment Office on
such date an amount of cash and/or Cash Equivalents in Dollars equal to such
excess, such cash or Cash Equiva-

-37-



--------------------------------------------------------------------------------



 



lents to be held as security for all Obligations of the respective Borrower
(including, without limitation, in the case of the U.S. Borrower pursuant to the
Borrower Guaranty) to the Issuing Lenders, Bank Guaranty Issuers and Lenders
relating to Letters of Credit and Bank Guaranties (and reimbursement and other
Obligations relating thereto) hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent; provided that (x) the aggregate amount of cash and/or Cash Equivalents
paid by the Bermuda Borrower to the Administrative Agent under this clause
(a) shall not at any time exceed the sum of the Letter of Credit Outstandings
(with respect to Bermuda Borrower Letters of Credit) and the Bank Guaranty
Outstandings (with respect to Bermuda Borrower Bank Guaranties) at such time and
(y) any such cash and/or Cash Equivalents shall first be applied to repay any
amounts owing to the respective Issuing Lender and Bank Guaranty Issuer as
described in Section 2C.03 hereof.
          (b) (i) On each date set forth below, the U.S. Borrower shall repay
the principal amount of Tranche B-1 Term Loans set forth opposite such date
(each such repayment, as the same may be reduced as provided in Sections 4.01
and 4.02(g), a “Tranche B-1 Term Loan Scheduled Repayment”):

          Tranche B-1 Term Loan Scheduled Repayment Date   Amount
Last Business Day of June, 2010
  $ 625,000  
Last Business Day of September, 2010
  $ 625,000  
Last Business Day of December, 2010
  $ 625,000  
Last Business Day of March, 2011
  $ 625,000  
Last Business Day of June, 2011
  $ 625,000  
Last Business Day of September, 2011
  $ 625,000  
Last Business Day of December, 2011
  $ 625,000  
Last Business Day of March, 2012
  $ 625,000  
Last Business Day of June, 2012
  $ 625,000  
Last Business Day of September, 2012
  $ 625,000  
Last Business Day of December, 2012
  $ 625,000  
Last Business Day of March, 2013
  $ 625,000  
Last Business Day of June, 2013
  $ 625,000  
Last Business Day of September, 2013
  $ 625,000  
Last Business Day of December, 2013
  $ 625,000  
Last Business Day of March, 2014
  $ 625,000  
Last Business Day of June, 2014
  $ 625,000  
Last Business Day of September, 2014
  $ 625,000  
Last Business Day of December, 2014
  $ 625,000  
Last Business Day of March, 2015
  $ 625,000  
Last Business Day of June, 2015
  $ 625,000  

-38-



--------------------------------------------------------------------------------



 



          Tranche B-1 Term Loan Scheduled Repayment Date   Amount
Last Business Day of September, 2015
  $ 625,000  
Last Business Day of December, 2015
  $ 625,000  
Last Business Day of March, 2016
  $ 625,000  
Last Business Day of June, 2016
  $ 625,000  
Last Business Day of September, 2016
  $ 625,000  
Last Business Day of December, 2016
  $ 625,000  
Last Business Day of March, 2017
  $ 625,000  
Tranche B-1/C-1 Term Loan Maturity Date
  $ 232,500,000  

          (ii) On each date set forth below, the Bermuda Borrower shall repay
the principal amount of Tranche C-1 Term Loans set forth opposite such date
(each such repayment, as the same may be reduced as provided in Sections 4.01
and 4.02(g), a “Tranche C-1 Term Loan Scheduled Repayment”):

          Tranche C-1 Term Loan Scheduled Repayment Date   Amount
Last Business Day of June, 2010
  $ 1,500,000  
Last Business Day of September, 2010
  $ 1,500,000  
Last Business Day of December, 2010
  $ 1,500,000  
Last Business Day of March, 2011
  $ 1,500,000  
Last Business Day of June, 2011
  $ 1,500,000  
Last Business Day of September, 2011
  $ 1,500,000  
Last Business Day of December, 2011
  $ 1,500,000  
Last Business Day of March, 2012
  $ 1,500,000  
Last Business Day of June, 2012
  $ 1,500,000  
Last Business Day of September, 2012
  $ 1,500,000  
Last Business Day of December, 2012
  $ 1,500,000  
Last Business Day of March, 2013
  $ 1,500,000  
Last Business Day of June, 2013
  $ 1,500,000  
Last Business Day of September, 2013
  $ 1,500,000  
Last Business Day of December, 2013
  $ 1,500,000  
Last Business Day of March, 2014
  $ 1,500,000  
Last Business Day of June, 2014
  $ 1,500,000  
Last Business Day of September, 2014
  $ 1,500,000  

-39-



--------------------------------------------------------------------------------



 



          Tranche C-1 Term Loan Scheduled Repayment Date   Amount
Last Business Day of December, 2014
  $ 1,500,000  
Last Business Day of March, 2015
  $ 1,500,000  
Last Business Day of June, 2015
  $ 1,500,000  
Last Business Day of September, 2015
  $ 1,500,000  
Last Business Day of December, 2015
  $ 1,500,000  
Last Business Day of March, 2016
  $ 1,500,000  
Last Business Day of June, 2016
  $ 1,500,000  
Last Business Day of September, 2016
  $ 1,500,000  
Last Business Day of December, 2016
  $ 1,500,000  
Last Business Day of March, 2017
  $ 1,500,000  
Tranche B-1/C-1 Term Loan Maturity Date
  $ 558,000,000  

          (iii) Each Incremental Term Loan Borrower shall be required to make,
with respect to each Tranche of Incremental Term Loans of such Incremental Term
Loan Borrower, to the extent then outstanding, scheduled amortization payments
of such Tranche of Incremental Term Loans on the dates and in the principal
amounts set forth in the respective Incremental Term Loan Commitment Agreement
(each such repayment, as the same may be reduced as provided in Sections 3.02,
4.01 and 4.02(g), an "Incremental Term Loan Scheduled Repayment”); provided
that, if any Incremental Term Loans are incurred which will be added to (and
form part of) an existing Tranche of Term Loans, the amount of the then
remaining Scheduled Repayments of the respective Tranche shall be proportionally
increased (with the aggregate amount of increases to the then remaining
Scheduled Repayments to equal the aggregate principal amount of such new
Incremental Term Loans then being incurred).
          (c) Not later than the fifth Business Day after the U.S. Borrower or
any of its Subsidiaries receives Net Sale Proceeds from any Asset Sale that is
consummated after the Amendment No. 3 Effective Date, an amount equal to 100% of
the Net Sale Proceeds from such Asset Sale shall be applied as a mandatory
repayment in accordance with the requirements of Sections 4.02 (g) and (h);
provided that Net Sale Proceeds from any Asset Sale (other than (x) Net Sale
Proceeds from any Contemplated Asset Sale and (y) the proceeds from any sale of
Principal Properties (other than one Principal Property) made in reliance on
Section 9.02(xiv)) shall not give rise to a mandatory repayment on such date as
otherwise required above, so long as no Specified Default and no Event of
Default exists at the time such Net Sale Proceeds are received and an Authorized
Officer of the U.S. Borrower has delivered a certificate to the Administrative
Agent on or prior to such date stating that such Net Sale Proceeds shall be used
(or contractually committed to be used) to purchase capital assets used or to be
used in a Permitted Business (other than inventory) within 360 days following
the date of receipt of such Net Sale Proceeds from such Asset Sale; provided,
however, that (I) if all or any portion of such Net Sale Proceeds are not so
used within such 360-day period (or contractually committed within such period
to be used), such remaining portion shall be applied on the last day of such
period as a mandatory repayment as provided above (without giving effect to the
immediately preceding proviso) and (II) if all or any portion of such Net Sale
Proceeds are not required to be applied on the last day of such 360-day period
referred to in clause (I) of this proviso because such amount is contractually
committed within such period to be used and then either (A) subsequent to such
date such contract is terminated or expires without such portion being so used
or

-40-



--------------------------------------------------------------------------------



 



(B) such contractually committed portion is not so used within six months after
the last day of such 360-day period referred to in clause (I) of this proviso,
such remaining portion shall be applied as a mandatory repayment as provided
above (without giving effect to the immediately preceding proviso).
          (d) On each date on or after the Amendment No. 3 Effective Date on
which the U.S. Borrower or any of its Subsidiaries receives any cash proceeds
from any incurrence of Indebtedness which is not permitted to be incurred by
this Agreement, an amount equal to 100% of the Net Cash Proceeds of the
respective incurrence of Indebtedness shall be applied as a mandatory repayment
in accordance with the requirements of Sections 4.02(g) and (h).
          (e) Within 10 days following each date on or after the Amendment No. 3
Effective Date on which the U.S. Borrower or any of its Subsidiaries receives
any proceeds from any Recovery Event (other than proceeds from Recovery Events
in an amount less than $10,000,000 per Recovery Event), an amount equal to 100%
of the proceeds of such Recovery Event (net of reasonable costs (including,
without limitation, legal costs and expenses) and taxes incurred in connection
with such Recovery Event and the amount of such proceeds required to be used to
repay any Indebtedness (other than Indebtedness of the Lenders pursuant to this
Agreement) which is secured by the respective assets subject to such Recovery
Event) shall be applied as a mandatory repayment in accordance with the
requirements of Sections 4.02(g) and (h); provided that so long as no Specified
Default and no Event of Default then exists, such proceeds shall not be required
to be so applied on such date to the extent that an Authorized Officer of the
U.S. Borrower has delivered a certificate to the Administrative Agent on or
prior to such date stating that such proceeds shall be used (or contractually
committed to be used) within 360 days following the date of receipt of such
proceeds from such Recovery Event to replace or restore any properties or assets
in respect of which such proceeds were paid, and provided, further, that (I) if
all or any portion of such proceeds are not so used (or contractually committed
to be used) within such 360-day period, such remaining portion shall be applied
as a mandatory repayment as provided above (without giving effect to the
immediately preceding proviso) and (II) if all or any portion of such proceeds
are not required to be applied on the last day of such 360-day period referred
to in clause (I) of this proviso because such amount is contractually committed
to be used and then either (A) subsequent to such date such contract is
terminated or expires without such portion being so used or (B) such
contractually committed portion is not so used within six months after the last
day of such 360-day period referred to in clause (I) of this proviso, such
remaining portion, in the case of either of the preceding clauses (A) or (B),
shall be applied as a mandatory repayment and/or commitment reduction as
provided above (without giving effect to the immediately preceding proviso).
          (f) On each Excess Cash Payment Date, an amount equal to the remainder
(if positive) of (x) the Applicable Prepayment Percentage of the Excess Cash
Flow for the relevant Excess Cash Flow Payment Period minus (y) the aggregate
amount of principal repayments of Loans made as a voluntary prepayment pursuant
to Section 4.01 hereof with internally generated funds during the relevant
Excess Cash Flow Payment Period shall be applied as a mandatory repayment in
accordance with the requirements of Sections 4.02(g) and (h).
          (g) (I) Each amount required to be applied pursuant to
Sections 4.02(c), (d), (e) and (f) in accordance with this Section 4.02(g) shall
be applied, subject to the succeeding clause (IV), to repay the outstanding
principal amount of Term Loans.
          (II) Each amount required to be applied to repay outstanding Term
Loans pursuant to this Section 4.02(g) shall, subject to the succeeding clause
(IV) and the immediately succeeding proviso, be applied pro rata to each Tranche
of Term Loans (based upon the TL Repayment Percentages of the various Tranches
of Term Loans and the then outstanding principal amounts of the respective
Tranches of

-41-



--------------------------------------------------------------------------------



 



Term Loans); provided that (i) an amount equal to the Net Sale Proceeds from any
Asset Sale effected by the U.S. Borrower or any of its Domestic Subsidiaries and
proceeds from any Recovery Event with respect to the properties or assets of the
U.S. Borrower or any of its Domestic Subsidiaries and, in each case, required to
be applied to the repayment of Term Loans pursuant to clause (I) of this
Section 4.02(g), shall be applied (x) first, to repay principal of outstanding
Tranche B-1 Term Loans and U.S. Borrower Incremental Term Loans, if any (on a
pro rata basis to each Tranche of U.S. Borrower Term Loans based on the then
outstanding principal amount of the Tranche B-1 Term Loans and each such Tranche
of U.S. Borrower Incremental Term Loans) and (y) second, after the repayment in
full of all outstanding U.S. Borrower Term Loans, to repay principal of
outstanding Tranche C-1 Term Loans and Bermuda Borrower Incremental Term Loans
(on a pro rata basis to each such Tranche of Term Loans based upon the then
outstanding principal amounts of such Tranches of Term Loans) and (ii) an amount
equal to the Net Sale Proceeds from any Asset Sale effected by any Foreign
Subsidiary of the U.S. Borrower and the proceeds from any Recovery Event with
respect to the properties or assets of any Foreign Subsidiary of the U.S.
Borrower and, in each case, required to be applied to the repayment of Term
Loans pursuant to clause (I) of this Section 4.02(g), shall be applied (x)
first, to repay principal of outstanding Tranche C-1 Term Loans and Bermuda
Borrower Incremental Term Loans (on a pro rata basis to each such Tranche of
Term Loans based upon the then outstanding principal amounts of such Tranches of
Term Loans) and (y) second, after the repayment in full of all outstanding
Bermuda Borrower Term Loans, to repay principal of outstanding Tranche B-1 Term
Loans and U.S. Borrower Incremental Term Loans, if any (on a pro rata basis to
each Tranche of U.S. Borrower Term Loans based on the then outstanding principal
amount of such Tranches of U.S. Borrower Term Loans).
          (III) All repayments of outstanding Term Loans of a given Tranche
pursuant to Section 4.02(c), (d), (e) or (f) shall be applied to reduce the then
remaining Scheduled Repayments of the respective Tranche of Term Loans on a pro
rata basis (based upon the then remaining principal amounts of the Scheduled
Repayments of such Tranche of Term Loans after giving effect to all prior
reductions thereto).
          (IV) Notwithstanding anything to the contrary in this Section 4.02,
neither the U.S. Borrower nor any of its Subsidiaries shall be obligated to
apply any Net Sale Proceeds pursuant to this Section 4.02(g) to the extent
attributable to any Asset Sales of ABL Priority Collateral (including, in the
case of an Asset Sale consisting of the sale of all or substantially all of the
capital stock or equity interests in, any U.S. Credit Party, that portion of the
proceeds determined in good faith by the U.S. Borrower to be attributable to the
ABL Priority Collateral owned by such U.S. Credit Party at the time of the
consummation of such Asset Sale) to the extent that such Net Sale Proceeds are
required to be and are applied to the repayment of ABL Loans (or to the
permanent reduction of any commitment under the ABL Credit Agreement) in
accordance with the terms of the ABL Credit Agreement.
          (h) With respect to each repayment of Loans required by this
Section 4.02, the applicable Borrower may (subject to the requirements of the
preceding Section 4.02(g)) designate the Types of Loans of the respective
Tranche which are to be repaid and, in the case of Eurodollar Loans, the
specific Borrowing or Borrowings of the respective Tranche pursuant to which
made, provided that (i) in the case of repayments of Eurodollar Loans pursuant
to this Section 4.02 on any day other than the last day of an Interest Period
applicable thereto, such repayments shall be accompanied by payment by the
applicable Borrower of all amounts owing in connection therewith pursuant to
Section 1.11 and (ii) each repayment of any Tranche of Loans made pursuant to a
Borrowing shall be applied pro rata among such Tranche of Loans. In the absence
of a designation by the applicable Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its sole discretion with a view, but no obligation, to minimize
breakage costs owing under Section 1.11(a)

-42-



--------------------------------------------------------------------------------



 



          (i) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all outstanding Loans shall be repaid in full on the Maturity
Date for such Loans.
          (j) For purposes of clarity, it is understood and agreed that none of
Sections 4.02(c) through (f), inclusive, shall require that amounts received by
any Foreign Subsidiary or Foreign Subsidiaries be used to repay Obligations owed
by any U.S. Credit Parties, but that such Sections merely determine the amounts
required to be applied by the Borrowers to the repayment of their Obligations as
more fully described in this Section 4.02.
          4.03 Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 2:00 P.M. (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office of the
Administrative Agent. The Administrative Agent will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 P.M. (New York time)) like funds relating to
payment of principal, interest or Fees ratably to the Lenders entitled thereto.
Any payments under this Agreement which are made later than 2:00 P.M. (New York
time) shall be deemed to have been made on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.
          4.04 Net Payments.
          (a) All payments made by any Credit Party under any Credit Document
(including, in the case of a Borrower, in its capacity as a guarantor pursuant
to Section 14) or under any Note will be made without setoff, counterclaim or
other defense. Except as provided in Section 4.04(b), all such payments will be
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in the second succeeding sentence, any tax
imposed on or measured by the net income of a Lender pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein) and all interest, penalties or similar liabilities with
respect thereto (all such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges being referred to collectively as "Taxes”). If any
Taxes are so levied or imposed, the respective Borrower (and any other Credit
Party making the payment) agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note. If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, then the applicable Borrower (and any other Credit Party
making the payment) shall be obligated to reimburse each Lender, upon the
written request of such Lender, for the net additional taxes (after taking into
account available credits with respect to such withholding taxes) imposed on or
measured by the net income of such Lender pursuant to the laws of the
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located or under the laws of any
political subdivision or taxing authority of any such jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located and for any withholding of taxes as such Lender
shall determine are payable by, or withheld from, such Lender in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence, the applicable Bor-

-43-



--------------------------------------------------------------------------------



 



rower (or Credit Party) will furnish to the Administrative Agent within 45 days
after the date of the payment of any Taxes due pursuant to applicable law
certified copies of tax receipts evidencing such payment by such Borrower (or
the respective other Credit Party). The Borrowers jointly and severally agree
(and each Subsidiary Guarantor pursuant to its respective Subsidiary Guaranty,
and the incorporation by reference therein of the provisions of this
Section 4.04, shall agree) to indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Lender.
          (b) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the U.S.
Borrower and the Administrative Agent on or prior to the Amendment No. 3
Effective Date, or in the case of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to Section 1.13 or 13.04 (unless the
respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or successor forms) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) pursuant to clause (i) above, (x) a certificate
substantially in the form of Exhibit D (any such certificate, a
“Section 4.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note. In addition, each Lender agrees that from time to
time after the Amendment No. 3 Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will deliver to the U.S. Borrower and the Administrative
Agent two new accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI, Form W-8BEN (with respect to the benefits of any income tax
treaty), or Form W-8BEN (with respect to the portfolio interest exemption) and a
Section 4.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note, or it shall immediately
notify the U.S. Borrower and the Administrative Agent of its inability to
deliver any such Form or Certificate, in which case such Lender shall not be
required to deliver any such Form or Certificate pursuant to this
Section 4.04(b). Notwithstanding anything to the contrary contained in
Section 4.04(a), but subject to Section 13.04(b) and the immediately succeeding
sentence, (x) the U.S. Borrower shall be entitled, to the extent it is required
to do so by law, to deduct or withhold income or similar taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from interest, fees or other amounts payable by the U.S. Borrower
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such Lender has not provided to the U.S.
Borrower U.S. Internal Revenue Service Forms that establish a complete exemption
from such deduction or withholding and (y) the U.S. Borrower shall not be
obligated pursuant to Section 4.04(a) hereof to gross-up payments to be made to
a Lender in respect of income or similar taxes imposed by the United States if
(I) such Lender has not provided to the U.S. Borrower the Internal Revenue
Service Forms required to be provided to the U.S. Borrower pursuant to this
Section 4.04(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04 and except as set forth in Section 13.04(b), the U.S. Borrower
agrees to pay additional amounts and to indemnify each

-44-



--------------------------------------------------------------------------------



 



Lender in the manner set forth in Section 4.04(a) (without regard to the
identity of the jurisdiction requiring the deduction or withholding) in respect
of any amounts deducted or withheld by it as described in the immediately
preceding sentence (x) as a result of any changes after the Amendment No. 3
Effective Date (or, if later, the date such Lender became party to this
Agreement) in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of income or similar taxes or (y) as a result of the purchase of
a participation as required by Section 1.14 following the occurrence of a
Sharing Event.
          Section 5. [Reserved].
          Section 6. Conditions Precedent to All Credit Events. The obligation
of each Lender to make Loans (including Loans made on the Amendment No. 3
Effective Date), the obligation of each CL Lender to fund its Credit-Linked
Deposit and the obligation of an Issuing Lender to issue any Letter of Credit
(including any Existing Letters of Credit deemed issued on the Restatement
Effective Date as contemplated by Section 2A.01(d)) and the obligation of a Bank
Guaranty Issuer to issue any Bank Guaranty (including Existing Bank Guaranties
deemed issued on the Restatement Effective Date as contemplated by
Section 2B.01(d)) is subject, at the time of each such Credit Event (except as
hereinafter indicated), to the satisfaction of the following conditions:
          6.01 No Default; Representations and Warranties. At the time of each
such Credit Event and immediately after giving effect thereto (i) there shall
exist no Default or Event of Default and (ii) all representations and warranties
contained herein or in any other Credit Document shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (except that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
          6.02 Notice of Borrowing; Letter of Credit Request; etc.
          (a) Prior to the making of each Loan, the Administrative Agent shall
have received a Notice of Borrowing meeting the requirements of Section 1.03.
          Prior to the issuance of each Letter of Credit (other than the
Existing Letters of Credit), the Administrative Agent and the respective Issuing
Lender shall have received a Letter of Credit Request meeting the requirements
of Section 2A.03(a).
          (b) Prior to the issuance of each Bank Guaranty (other than the
Existing Bank Guaranties), the Administrative Agent and the respective Bank
Guaranty Issuer shall have received a Bank Guaranty Request meeting the
requirements of Section 2B.03(a).
          6.03 Incremental Term Loans. Prior to the incurrence of any
Incremental Term Loans, the applicable Incremental Term Loan Borrower shall have
satisfied (or caused to be satisfied) all of the applicable conditions set forth
in Section 1.15.
          The occurrence of the Amendment No. 3 Effective Date and the
acceptance of the benefits or proceeds of each Credit Event shall constitute a
representation and warranty by each Borrower to each Agent and each of the
Lenders that all the conditions specified in Section 6 (with respect to Credit
Events on and after the Amendment No. 3 Effective Date) and applicable to such
Credit Event (other than such conditions that are expressly subject to the
satisfaction of the Agents and/or the Required Lenders) exist as of that time.

-45-



--------------------------------------------------------------------------------



 



          Section 7. Representations and Warranties. In order to induce the
Lenders to enter into this Agreement, to make (and/or continue) the Loans, fund
the Credit-Linked Deposits and issue and/or participate in the Letters of Credit
and Bank Guaranties as provided for herein, each Borrower makes the following
representations, warranties and agreements with the Lenders, all of which shall
survive the execution and delivery of this Agreement, the making of the Loans,
the funding of the Credit-Linked Deposits and the issuance (or deemed issuance)
of the Letters of Credit and Bank Guaranties (with the occurrence of the
Amendment No. 3 Effective Date and each Credit Event on or after the Amendment
No. 3 Effective Date being deemed to constitute a representation and warranty
that the matters specified in this Section 7 are true and correct in all
material respects on and as of the Amendment No. 3 Effective Date and on and as
of the date of each such Credit Event, unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date):
          7.01 Company Status. Each of the U.S. Borrower and each of its
Subsidiaries (i) is a duly organized and validly existing Company in good
standing (or its equivalent) under the laws of the jurisdiction of its
organization, (ii) has the Company power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing (or its equivalent) in all jurisdictions where it is
required to be so qualified (or its equivalent) and where the failure to be so
qualified has had, or could reasonably be expected to have, a Material Adverse
Effect.
          7.02 Company Power and Authority. Each Credit Party and each
Subsidiary thereof has the Company power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary Company action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. Each
Credit Party and each Subsidiary thereof has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
          7.03 No Violation. Neither the execution, delivery or performance by
any Credit Party or any Subsidiary thereof of the Credit Documents to which it
is a party, nor compliance by any Credit Party or any such Subsidiary with the
terms and provisions thereof, nor the consummation of the transactions
contemplated herein or therein, (i) will contravene any material provision of
any applicable law, statute, rule or regulation, or any order, writ, injunction
or decree of any court or governmental instrumentality, (ii) will conflict or be
inconsistent with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or (other than
pursuant to the Security Documents) result in the creation or imposition of (or
the obligation to create or impose) any Lien upon any of the material property
or assets of the U.S. Borrower or any of its Subsidiaries pursuant to the terms
of any indenture, mortgage, deed of trust, loan agreement, credit agreement or
any other material agreement, contract or instrument to which the U.S. Borrower
or any of its Subsidiaries is a party or by which it or any of its material
property or assets are bound or to which it may be subject or (iii) will violate
any provision of the certificate of incorporation, by-laws, certificate of
partnership, partnership agreement, certificate of limited liability company,
limited liability company agreement or equivalent organizational document, as
the case may be, of the U.S. Borrower or any of its Subsidiaries.
          7.04 Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Senior Officer, threatened
that have had, or could reasonably be expected to

-46-



--------------------------------------------------------------------------------



 



have, individually or in the aggregate, a Material Adverse Effect. Additionally,
there does not exist any judgment, order or injunction prohibiting or imposing
material adverse conditions upon the occurrence of any Credit Event.
          7.05 Use of Proceeds; Margin Regulations.
          (a) The proceeds of the Tranche B-1 Term Loans and the Tranche C-1
Term Loans shall be utilized by the U.S. Borrower and the Bermuda Borrower,
respectively, on the Amendment No. 3 Effective Date solely to finance the
Refinancing and to pay fees and expenses incurred in connection therewith. All
proceeds of Incremental Term Loans incurred by each Incremental Term Loan
Borrower shall be used for any purpose permitted under this Agreement,
including, without limitation, (i) to finance Permitted Acquisitions (and to pay
the fees and expenses related thereto) and to refinance any Indebtedness assumed
as part of any such Permitted Acquisitions (and to pay all accrued and unpaid
interest thereon, any prepayment premium associated therewith and the fees and
expenses related thereto), (ii) to prepay outstanding Loans in accordance with
the terms of this Agreement and to prepay outstanding ABL Loans in accordance
with the terms of the ABL Credit Agreement and (iii) for the Incremental Term
Loan Borrowers’ and their respective Subsidiaries’ ongoing working capital
requirements and general corporate purposes.
          (b) At the time of each Credit Event occurring on or after the
Amendment No. 3 Effective Date, the aggregate value of all Margin Stock (other
than treasury stock) owned by the U.S. Borrower and its Subsidiaries (for such
purpose, using the initial purchase price paid by the U.S. Borrower or such
Subsidiary for the respective shares of Margin Stock) does not exceed
$10,000,000. Neither the making of any Loan nor the use of the proceeds thereof
nor the occurrence of any other Credit Event will violate or be inconsistent
with the provisions of Regulation T, Regulation U or Regulation X.
          7.06 Governmental Approvals. Except as may have been obtained or made
on or prior to the Amendment No. 3 Effective Date (and which remain in full
force and effect on the Amendment No. 3 Effective Date), no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by, any foreign or domestic governmental or
public body or authority, or any subdivision thereof, is required to authorize
or is required in connection with (i) the execution, delivery and performance of
any Credit Document or (ii) the legality, validity, binding effect or
enforceability of any Credit Document.
          7.07 Investment Company Act. Neither the U.S. Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          7.08 True and Complete Disclosure. All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the U.S.
Borrower or any of its Subsidiaries in writing to any Agent or any Lender
(including, without limitation, all information contained in the Credit
Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of any such Persons in writing to any Agent or any Lender will be, true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided, it being understood and agreed that for purposes of
this Section 7.08, such factual information shall not include the Projections or
any projected financial information contained in any financial projections
delivered pursuant to Section 8.01(c).

-47-



--------------------------------------------------------------------------------



 



          7.09 Financial Condition; Financial Statements.
          (a) On and as of the Amendment No. 3 Effective Date, on a pro forma
basis after giving effect to the Refinancing, with respect to each Borrower (on
a stand-alone basis), and each Borrower and its Subsidiaries (on a consolidated
basis) (x) the sum of the assets, at a fair valuation, of each Borrower (on a
stand-alone basis) and each Borrower and its Subsidiaries (on a consolidated
basis) will exceed its or their debts, (y) it has or they have not incurred nor
intended to, nor believes or believe that it or they will, incur debts beyond
its or their ability to pay such debts as such debts mature and (z) it or they
will have sufficient capital with which to conduct its or their business. For
purposes of this Section 7.09(a), “debt” means any liability on a claim, and
“claim” means (i) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (ii) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.
          (b) The audited consolidated statements of financial condition of the
U.S. Borrower and its Consolidated Subsidiaries at December 30, 2006,
December 29, 2007 and January 3, 2009 and the related consolidated statements of
income and cash flows and changes in shareholders’ equity of the U.S. Borrower
and its Consolidated Subsidiaries for the Fiscal Years of the U.S. Borrower
ended on such dates, in each case furnished to the Lenders prior to the
Amendment No. 3 Effective Date, present fairly in all material respects the
consolidated financial position of the U.S. Borrower and its Consolidated
Subsidiaries at the date of said financial statements and the results for the
respective periods covered thereby.
          (c) Since January 3, 2009, nothing has occurred that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          (d) Except as fully reflected in the financial statements described in
Section 7.09(b) and as otherwise permitted by Section 9.04, (i) there were as of
the Amendment No. 3 Effective Date (and after giving effect to any Loans made on
such date), no liabilities or obligations with respect to the U.S. Borrower or
any of its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
the aggregate, could reasonably be expected to be material to the U.S. Borrower
and its Subsidiaries taken as a whole and (ii) no Borrower knows of any basis
for the assertion against the U.S. Borrower or any of its Subsidiaries of any
such liability or obligation which, either individually or in the aggregate, has
had, or could reasonably be expected to have, a Material Adverse Effect.
          (e) The Projections have been prepared on a basis consistent with the
financial statements referred to in Section 7.09(b) and are based on good faith
estimates and assumptions made by the management of the U.S. Borrower, and on
the Amendment No. 3 Effective Date, the Borrowers believe that the Projections
are reasonable and attainable, it being recognized by the Lenders that such
projections of future events are not to be viewed as facts and that actual
results during the period or periods covered by any such Projections may differ
from the projected results contained therein. There is no fact known to any
Borrower or any of its Subsidiaries which has had, or could reasonably be
expected to have, a Material Adverse Effect, which has not been disclosed herein
or in such other documents, certificates and statements furnished to the Lenders
for use in connection with the transactions contemplated hereby.
          7.10 Security Interests. On and after the Amendment No. 3 Effective
Date, each of the Security Documents creates (or after the execution and
delivery thereof will create), as security for the

-48-



--------------------------------------------------------------------------------



 



Obligations covered thereby, a valid and enforceable perfected security interest
in and Lien on all of the Collateral subject thereto, superior to and prior to
the rights of all third Persons, and subject to no other Liens (except that,
subject to the provisions of the Intercreditor Agreement, (i) the Security
Agreement Collateral may be subject to Permitted Liens, (ii) the Pledge
Agreement Collateral may be subject to the Liens described in clauses (i),
(iv) and (v) of Section 9.03 and clauses (y) and (z) of Section 9.03(iii) and
(iii) the security interest and mortgage lien created on any Mortgaged Property
may be subject to the Permitted Encumbrances related thereto), in favor of the
Collateral Agent (or such other trustee or sub-agent as may be required or
desired under local law). No filings or recordings are required in order to
perfect and/or render enforceable as against third parties the security
interests created under any Security Document except for filings or recordings
required in connection with any such Security Document which shall have been
made on or prior to the Amendment No. 3 Effective Date or on or prior to the
execution and delivery thereof as contemplated by Section 8.10.
          7.11 Compliance with ERISA.
          (a) Schedule V sets forth, as of the Amendment No. 3 Effective Date,
each Plan and each Multiemployer Plan. Each Plan (and each related trust,
insurance contract or fund) is in compliance in all respects with its terms and
in all respects with all applicable laws, including, without limitation, ERISA
and the Code, except to the extent that any such noncompliances, individually or
in the aggregate, would not result in a Material Adverse Effect; except as would
not reasonably be expected to have a Material Adverse Effect, each Plan (and
each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received a determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code (or the sponsor has applied for such determination letter
within the remedial amendment period); except as would not reasonably be
expected to have a Material Adverse Effect, (1) no Reportable Event has
occurred; (2) to the knowledge of any Senior Officer, no Multiemployer Plan is
insolvent or in reorganization; (3) no Plan has an Unfunded Current Liability;
(4) no Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has an accumulated funding deficiency, within the meaning of such sections of
the Code or ERISA, or has applied for or received a waiver of an accumulated
funding deficiency or an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA; (5) all
required contributions with respect to a Plan and a Multiemployer Plan have been
made; (6) neither the U.S. Borrower nor any Subsidiary of the U.S. Borrower nor
any ERISA Affiliate has incurred any outstanding material liability (including
any indirect, contingent or secondary liability) to or on account of a Plan or a
Multiemployer Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of
the Code or expects to incur any such material liability under any of the
foregoing sections with respect to any Plan or a Multiemployer Plan; (7) no
condition exists which presents a material risk to the U.S. Borrower or any
Subsidiary of the U.S. Borrower or any ERISA Affiliate of incurring a material
liability to or on account of a Plan or a Multiem ployer Plan pursuant to the
foregoing provisions of ERISA and the Code; (8) no involuntary proceedings have
been instituted to terminate or appoint a trustee to administer any Plan which
is subject to Title IV of ERISA; (9) no action, suit, proceeding, hearing, audit
or investigation with respect to the administration, operation or the investment
of assets of any Plan (other than routine claims for benefits) is pending,
expected or threatened; (10) using actuarial assumptions and computation methods
consistent with Part 1 of subtitle E of Title IV of ERISA, the aggregate
liabilities of the U.S. Borrower and its Subsidiaries and ERISA Affiliates to
any Multiemployer Plans in the event of a withdrawal therefrom, as of the close
of the most recent fiscal year of each such Multiemployer Plan ended prior to
the date of the most recent Credit Event would not exceed $10,000,000; (11) each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of the
U.S. Borrower, any Subsidiary of the U.S. Borrower, or any ERISA Affiliate has
at all times been operated in compliance with the provisions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B

-49-



--------------------------------------------------------------------------------



 



of the Code other than any non compliance which would not result in a material
liability to the U.S. Borrower or any Subsidiary of the U.S. Borrower; (12) no
lien imposed under the Code or ERISA on the assets of the U.S. Borrower or any
Subsidiary of the U.S. Borrower or any ERISA Affiliate exists, is likely to
arise on account of any Plan or any Multiemployer Plan; and (13) and neither the
U.S. Borrower nor any Subsidiary of the U.S. Borrower maintains or contributes
to (a) any employee welfare benefit plan (as defined in Section 3(1) of ERISA)
which provides benefits to retired employees and/or other former employees
(other than as required by Section 601 of ERISA) or (b) any Plan, the
obligations with respect to which could reasonably be expected to have a
Material Adverse Effect.
          (b) Except as would not reasonably be expected to have a Material
Adverse Effect, each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities. Except as
would not reasonably be expected to have a Material Adverse Effect, all required
contributions with respect to a Foreign Pension Plan have been made. Except as
would not reasonably be expected to have a Material Adverse Effect, neither the
U.S. Borrower nor any of its Subsidiaries has incurred any material outstanding
obligation in connection with the termination of or withdrawal from any Foreign
Pension Plan. Except as would not reasonably be expected to have a Material
Adverse Effect, the present value of the accrued benefit liabilities (whether or
not vested) under each Foreign Pension Plan, determined as of the end of the
U.S. Borrower’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities or
alternatively, the Foreign Pension Plan is funded in compliance with applicable
law in all material respects and the U.S. Borrower and its Subsidiaries have
established adequate reserves for the present value of such accrued benefit
liabilities under such Foreign Pension Plan in the financial statements
delivered pursuant to Sections 8.01(a) and (b).
          7.12 Subsidiaries. Schedule VII correctly sets forth, as of the
Amendment No. 3 Effective Date, (i) the percentage ownership (direct and
indirect) of the U.S. Borrower in each class of capital stock or other Equity
Interests of each of its Subsidiaries and also identifies the direct owner
thereof and (ii) the jurisdiction of organization of each such Subsidiary. All
outstanding shares of capital stock or other Equity Interests of each Subsidiary
of the U.S. Borrower have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights. Except as set
forth on Part B of Schedule X attached hereto, no Subsidiary of the U.S.
Borrower, as of the Amendment No. 3 Effective Date, has outstanding: (i) any
securities convertible into or exchangeable for its capital stock or other
Equity Interests, (ii) any right to subscribe for or to purchase, or any options
or warrants for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its capital stock or (iii) other Equity Interests or any
stock appreciation or similar rights. Except for the existing investments
described on Schedule VI, as of the Amendment No. 3 Effective Date, neither the
U.S. Borrower nor any of its Subsidiaries owns or holds, directly or indirectly,
any capital stock or equity security of, or any other Equity Interests in, any
Person other than its Subsidiaries indicated on Schedule VII.
          7.13 Intellectual Property, etc. Each of the U.S. Borrower and each of
its Subsidiaries owns or has the right to use all domestic and foreign patents,
trademarks, permits, domain names, service marks, trade names, copyrights,
licenses, franchises, inventions, trade secrets, proprietary information and
know how of any type, whether or not written (including, but not limited to,
rights in computer programs and databases) and formulas, or other rights with
respect to the foregoing, and has obtained assignments of all leases, licenses
and other rights of whatever nature, in each case necessary for the conduct of
its business, without any known conflict with the rights of others which, or the
failure to obtain which, as the

-50-



--------------------------------------------------------------------------------



 



case may be, individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect.
          7.14 Compliance with Statutes; Agreements, etc. Each of the U.S.
Borrower and each of its Subsidiaries is in compliance with (i) all applicable
statutes, regulations, rules and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property and (ii) all contracts
and agreements to which it is a party, except such non-compliances as have not
had, and could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
          7.15 Environmental Matters.
          (a) Except as would not reasonably be expected to have Material
Adverse Effect, each of the U.S. Borrower and each of its Subsidiaries has
complied with, and on the date of each Credit Event is in compliance with, all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws and neither the U.S. Borrower nor any of its
Subsidiaries is liable for any penalties, fines or forfeitures for failure to
comply with any of the foregoing. Except as would not reasonably be expected to
have Material Adverse Effect, there are no pending or past or, to the knowledge
of any Senior Officer, threatened Environmental Claims against the U.S. Borrower
or any of its Subsidiaries or any Real Property owned, leased or operated by the
U.S. Borrower or any of its Subsidiaries (including any such claim arising out
of the ownership, lease or operation by the U.S. Borrower or any of its
Subsidiaries of any Real Property formerly owned, leased or operated by the U.S.
Borrower or any of its Subsidiaries but no longer owned, leased or operated by
the U.S. Borrower or any of its Subsidiaries). Except as would not reasonably be
expected to have Material Adverse Effect, there are no facts, circumstances,
conditions or occurrences on any Real Property owned, leased or operated by the
U.S. Borrower or any of its Subsidiaries (including, to the knowledge of a
Senior Officer, any Real Property formerly owned, leased or operated by the U.S.
Borrower or any of its Subsidiaries but no longer owned, leased or operated by
the U.S. Borrower or any of its Subsidiaries) or on any property adjoining or in
the vicinity of any such Real Property that would reasonably be expected (i) to
form the basis of an Environmental Claim against the U.S. Borrower or any of its
Subsidiaries or any such Real Property or (ii) to cause any such Real Property
to be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Property by the U.S. Borrower or any of its
Subsidiaries under any applicable Environmental Law.
          (b) Except as would not reasonably be expected to have Material
Adverse Effect, Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, any Real Property owned, leased
or operated by the U.S. Borrower or any of its Subsidiaries except in compliance
with all applicable Environmental Laws and in connection with the operation, use
and maintenance of such Real Property by the U.S. Borrower’s or such
Subsidiary’s business. Except as would not reasonably be expected to have
Material Adverse Effect, Hazardous Materials have not at any time been Released
on or from any Real Property owned, leased or operated by the U.S. Borrower or
any of its Subsidiaries or by any person acting for or under contract to the
U.S. Borrower or any of its Subsidiaries, or to the knowledge of the Borrowers,
by any other Person in respect of Real Property owned, leased or operated by the
U.S. Borrower or any of its Subsidiaries (including, to the knowledge of the
Borrowers, any Real Property owned, leased or operated by the U.S. Borrower or
any of its Subsidiaries but no longer owned, leased or operated by the U.S.
Borrower or any of its Subsidiaries), except in compliance with all applicable
Environmental Laws.
          7.16 Properties. All Real Property (other than Real Property with an
individual Fair Market Value less than $1,000,000 as of the Amendment No. 3
Effective Date) and vessels owned by the

-51-



--------------------------------------------------------------------------------



 



U.S. Borrower or any of its Subsidiaries, and all material Leaseholds leased by
the U.S. Borrower or any of its Subsidiaries, in each case as of the Amendment
No. 3 Effective Date, and the nature of the interest therein, are correctly set
forth in Schedule III (and, to the extent that any such Real Property (or any
portion thereof) constitutes “Principal Property” (as defined in the Existing
2013 Senior Notes Indenture), Schedule III correctly identifies such Real
Property (or the applicable portion thereof) as “Principal Property”). Each of
the U.S. Borrower and each of its Subsidiaries has good and marketable title to,
or a validly subsisting leasehold interest in, all material properties owned or
leased by it, including all Real Property and vessels reflected in Schedule III
and in the financial statements referred to in Section 7.09(b) (except (x) such
properties sold in the ordinary course of business since the dates of the
respective financial statements referred to therein, (y) such properties
otherwise sold or transferred as permitted by the terms of this Agreement and
(z) such Real Properties owned by the U.S. Borrower or any of its Subsidiaries
which may be subject to immaterial defects of title which do not impair the use
of such Real Property or the business conducted by the U.S. Borrower or such
Subsidiary thereon), free and clear of all Liens, other than Permitted Liens.
          7.17 Labor Relations. Neither the U.S. Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against the U.S. Borrower or any of its Subsidiaries or, to the knowledge of any
Senior Officer, threatened against any of them, before the National Labor
Relations Board or any similar foreign tribunal or agency, and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the U.S. Borrower or any of its Subsidiaries or,
to the knowledge of any Senior Officer, threatened against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against the U.S. Borrower or
any of its Subsidiaries or, to the knowledge of any Senior Officer, threatened
against the U.S. Borrower or any of its Subsidiaries and (iii) no union
representation question existing with respect to the employees of the U.S.
Borrower or any of its Subsidiaries and no union organizing activities are
taking place, except (with respect to any matter specified in clause (i),
(ii) or (iii) above, either individually or in the aggregate) such as has not
had, and could not reasonably be expected to have, a Material Adverse Effect.
          7.18 Tax Returns and Payments. The U.S. Borrower and each of its
Subsidiaries has timely filed (including applicable extensions), or has had
filed on its behalf, with the appropriate taxing authority, all material
returns, statements, forms and reports for taxes (the "Returns”) required to be
filed by or with respect to the income, properties or operations of the U.S.
Borrower and each of its Subsidiaries. The Returns accurately reflect in all
material respects all liability for taxes of the U.S. Borrower and each of its
Subsidiaries as a whole for the periods covered thereby. The U.S. Borrower and
each of its Subsidiaries have paid all material taxes payable by them other than
those contested in good faith and adequately disclosed and for which adequate
reserves have been established in accordance with U.S. GAAP. Except as set forth
on Schedule XVI hereto, as of the Amendment No. 3 Effective Date, there is no
action, suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of any Senior Officer, threatened by any authority regarding any taxes
relating to the U.S. Borrower and each of its Subsidiaries. Except as set forth
on Schedule XVI hereto, as of the Amendment No. 3 Effective Date, neither the
U.S. Borrower nor any of its Subsidiaries has entered into an agreement or
waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of taxes of the
U.S. Borrower or any of its Subsidiaries, or is aware of any circumstances that
would cause the taxable years or other taxable periods of the U.S. Borrower or
any of its Subsidiaries not to be subject to the normally applicable statute of
limitations.

-52-



--------------------------------------------------------------------------------



 



          7.19 Insurance. Set forth on Schedule VIII hereto is a true, correct
and complete summary of all insurance maintained by the U.S. Borrower and its
Subsidiaries on and as of the Amendment No. 3 Effective Date, with the amounts
insured (and any deductibles) set forth therein.
          7.20 Special Purpose Corporations. The Bermuda Partnership has no
significant assets (other than Equity Interests of its Subsidiaries and the
immaterial assets used for the performance of those activities permitted to be
performed by it pursuant to Sections 9.01(b) and (c)) or liabilities (other than
under this Agreement and the other Credit Documents to which it is a party and
those liabilities permitted to be incurred by it pursuant to Sections 9.01(b)
and (c)); provided that notwithstanding the foregoing, the Bermuda Partnership
shall be permitted to (i) provide treasury, accounting, logistic and other
administrative support services to its Affiliates on an arm’s length basis and
hold and retain cash earned in connection with the provision of such services
and (ii) receive and hold additional cash and Cash Equivalents from its
Subsidiaries and/or Affiliates, so long as, in the case of this clause (ii), the
same are promptly (and in any event within one Business Day of receipt thereof)
loaned, distributed and/or contributed, subject to Section 9.01(c), to its
Subsidiaries and/or Affiliates in accordance with the requirements of
Section 9.05 of this Agreement.
          7.21 Subordination. The subordination provisions contained in the
Existing Senior Notes Indentures are enforceable against (i) the U.S. Subsidiary
Guarantors party thereto, and (ii) the holders of the Existing Senior Notes. All
Guaranteed Obligations (as defined in the U.S. Subsidiaries Guaranty) of the
U.S. Subsidiary Guarantors and all Obligations of the U.S. Borrower under the
Credit Documents to which it is a party, are within the definitions of
“Guarantor Senior Debt” and “Designated Guarantor Senior Debt” or “Senior Debt”
and “Designated Senior Debt,” as applicable, included in such subordination
provisions.
          Section 8. Affirmative Covenants. Each Borrower hereby covenants and
agrees that as of the Amendment No. 3 Effective Date and thereafter for so long
as this Agreement is in effect and until the Total Commitment and all Letters of
Credit and Bank Guaranties have been terminated, and the Loans, Unpaid Drawings
and Unreimbursed Payments, together with interest, Fees and all other
Obligations (other than any indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder, are paid in full:
          8.01 Information Covenants. The U.S. Borrower will furnish, or will
cause to be furnished, to the Administrative Agent (who shall furnish to each
Lender):
     (a) Quarterly Financial Statements. Within 3 Business Days following the
45th day after the close of the first three quarterly accounting periods in each
Fiscal Year of the U.S. Borrower, (i) (x) the consolidated balance sheet of the
U.S. Borrower and its Consolidated Subsidiaries as at the end of such quarterly
accounting period and the related consolidated statements of income and of cash
flows for such quarterly accounting period and for the elapsed portion of the
Fiscal Year ended with the last day of such quarterly accounting period, in each
case setting forth comparative figures for the corresponding quarterly
accounting period in the prior Fiscal Year, (y) the consolidated balance sheet
of each Business Segment as at the end of such quarterly accounting period and
the related consolidated statement of income of such Business Segment for such
quarterly accounting period and for the elapsed portion of the Fiscal Year ended
with the last day of such quarterly accounting period, in each case setting
forth comparative figures for the corresponding quarterly accounting period in
the prior Fiscal Year, and (z) the consolidated balance sheets of the U.S. Dole
Group and the Non-U.S. Dole Group as at the end of such quarterly accounting
period and the related consolidated statements of income of each such group for
such quarterly accounting period and for the elapsed portion of the Fiscal Year
ended with the last day

-53-



--------------------------------------------------------------------------------



 



of such quarterly accounting period, all of the foregoing of which shall be in
reasonable detail and, in the case of the financial statements described in
subclause (x) above, be certified by an Authorized Officer of the U.S. Borrower
that they fairly present in all material respects in accordance with U.S. GAAP
the financial condition of the U.S. Borrower and its Consolidated Subsidiaries
as of the dates indicated and the results of their operations and/or changes in
their cash flows for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period; provided, however, that for any quarterly
accounting period for which the U.S. Borrower has filed a Form 10-Q Report with
the SEC, the furnishing of (I) the U.S. Borrower’s Form 10-Q Report filed with
the SEC for such quarterly accounting period and (II) the consolidated balance
sheet of each Business Segment as at the end of such quarterly accounting period
and the related consolidated statement of income of such Business Segment for
such quarterly accounting period, shall satisfy the requirements of subclauses
(i) and (ii) of this Section 8.01(a).
     (b) Annual Financial Statements. Within 3 Business Days following the 90th
day after the close of each Fiscal Year of the U.S. Borrower, (i) (x) the
consolidated balance sheet of the U.S. Borrower and its Consolidated
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income and stockholders’ equity and of cash flows for such Fiscal
Year and setting forth comparative consolidated figures for the preceding Fiscal
Year, (y) the consolidated balance sheet of each Business Segment as at the end
of such Fiscal Year and the related consolidated statements of income of each
Business Segment for such Fiscal Year and setting forth comparative consolidated
figures for the preceding Fiscal Year and (z) the consolidated balance sheet of
each of the U.S. Dole Group and the Non-U.S. Dole Group as at the end of such
Fiscal Year and the related consolidated statements of income of each such group
for such Fiscal Year and setting forth comparative consolidated figures for the
preceding Fiscal Year, (ii) in the case of the financial statements referred to
in subclause (i)(x) above, together with a certification by Deloitte & Touche
LLP or such other independent certified public accountants of recognized
national standing as shall be acceptable to the Administrative Agent, in each
case to the effect that (I) such statements fairly present in all material
respects the financial condition of the U.S. Borrower and its Consolidated
Subsidiaries as of the dates indicated and the results of their operations and
changes in financial position for the periods indicated in conformity with U.S.
GAAP applied on a basis consistent with prior years and (II) in the course of
its regular audit of the business of the U.S. Borrower and its Consolidated
Subsidiaries, which audit was conducted in accordance with U.S. GAAP (and made
without qualification or expression of uncertainty, in each case as to going
concern), no Default or Event of Default pursuant to Section 9.12 has come to
their attention or, if such a Default or an Event of Default has come to their
attention, a statement as to the nature thereof, and (iii) management’s
discussion and analysis of the important operational and financial developments
during such Fiscal Year; provided, however, that for any Fiscal Year for which
the U.S. Borrower has filed a Form 10-K Report with the SEC, the furnishing of
(I) the U.S. Borrower’s Form 10-K Report filed with the SEC for such Fiscal Year
and (II) the consolidated balance sheet of each Business Segment as at the end
of such Fiscal Year and the related consolidated statement of income of such
Business Segment for such Fiscal Year, shall satisfy the requirements of
subclause (i) and (iii) of this Section 8.01(b).
     (c) Financial Projections, etc. Not more than 90 days after the
commencement of each Fiscal Year of the U.S. Borrower commencing after the
Amendment No. 3 Effective Date, financial projections in form reasonably
satisfactory to the Administrative Agent (including projected statements of
income, sources and uses of cash and balance sheets, taking into account any
Significant Asset Sales intended to be consummated during such Fiscal Year)
prepared by the

-54-



--------------------------------------------------------------------------------



 



U.S. Borrower (i) for each of the four Fiscal Quarters of such Fiscal Year
prepared in detail and (ii) for each of the immediately succeeding two Fiscal
Years prepared in summary form, in each case, on a consolidated basis, for the
U.S. Borrower and its Consolidated Subsidiaries and setting forth, with
appropriate discussion, the principal assumptions upon which such financial
projections are based.
     (d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b) for each Fiscal Year ended
on or after the Amendment No. 3 Effective Date, a certificate of the Chief
Financial Officer or other Authorized Officer of the U.S. Borrower to the effect
that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof, which certificate
shall (i) if delivered in connection with the financial statements required by
Section 8.01(a) or (b), set forth in reasonable detail (x) the calculations
required to establish whether the U.S. Borrower and its Subsidiaries were in
compliance with the provisions of Section 9.12 and (y) the calculation of the
First Priority Secured Leverage Ratio (provided that the U.S. Borrower shall not
be required to provide a calculation of the First Priority Secured Leverage
Ratio after the CL Maturity Date), in each case, as at the last day of the
respective Fiscal Quarter or Fiscal Year of the U.S. Borrower, as the case may
be, (ii) if delivered with the financial statements required by Section 8.01(b),
set forth in reasonable detail (x) the amount of (and the calculations required
to establish the amount of) Excess Cash Flow for the applicable Excess Cash Flow
Payment Period and (y) the amount required to be paid pursuant to
Section 4.02(f) on the relevant Excess Cash Payment Date, and (iii) certify that
there have been no changes to Annexes A through G of the U.S. Security
Agreement, Annexes A through G of the U.S. Pledge Agreement and the annexes or
schedules to any other Security Document, in each case since the Amendment No. 3
Effective Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 8.01(d), or if there have been any such
changes, a list in reasonable detail of such changes (but, in each case with
respect to this clause (iii), only to the extent that such changes are required
to be reported to the Collateral Agent pursuant to the terms of such Security
Documents) and whether the Borrowers and the other Credit Parties have otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connection with any such changes.
     (e) Notice of Default or Litigation. Promptly, and in any event within five
Business Days after a Senior Officer obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default or an Event of
Default, which notice shall specify the nature and period of existence thereof
and what action the U.S. Borrower or such Subsidiary proposes to take with
respect thereto, (ii) any litigation or proceeding pending or threatened
(x) against the U.S. Borrower or any of its Subsidiaries which has had, or could
reasonably be expected to have, a Material Adverse Effect or (y) with respect to
any ABL Credit Document or any Existing Senior Notes Indenture and (iii) any
other event, change or circumstance which has had, or could reasonably be
expected to have, a Material Adverse Effect.
     (f) Environmental Matters. Within five Business Days after a Senior Officer
obtains knowledge of any of the following (but only to the extent that any of
the following, either individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect), written notice of:
     (i) any pending or threatened Environmental Claim against the U.S. Borrower
or any of its Subsidiaries or any Real Property owned, leased or operated by the
U.S. Borrower or any of its Subsidiaries;

-55-



--------------------------------------------------------------------------------



 



     (ii) any condition or occurrence on any Real Property owned, leased or
operated by the U.S. Borrower or any of its Subsidiaries that (x) results in
noncompliance by the U.S. Borrower or any of its Subsidiaries with any
applicable Environmental Law or (y) could reasonably be anticipated to form the
basis of an Environmental Claim against the U.S. Borrower or any of its
Subsidiaries or any such Real Property;
     (iii) any condition or occurrence on any Real Property owned, leased or
operated by the U.S. Borrower or any of its Subsidiaries that could reasonably
be anticipated to cause such Real Property to be subject to any restrictions on
the ownership, lease, occupancy, use or transferability by the U.S. Borrower or
such Subsidiary, as the case may be, of its interest in such Real Property under
any Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by the U.S. Borrower or any of its Subsidiaries.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the U.S.
Borrower’s response or proposed response thereto. In addition, the U.S. Borrower
agrees to provide the Lenders (by delivery to the Administrative Agent) with
copies of such detailed reports relating to any of the matters set forth in
clauses (i)-(iv) above as may reasonably be requested by the Administrative
Agent or any Lender.
     (g) Reports. Within 3 Business Days following transmission thereof, copies
of any filings and registrations with, and reports to, the SEC by the U.S.
Borrower or any of its Subsidiaries and copies of all financial statements,
proxy statements, notices and reports as the U.S. Borrower or any of its
Subsidiaries shall send generally to the holders of Indebtedness or (following
the public issuance of Equity Interests of the U.S. Borrower or any of its
Subsidiaries) their Equity Interests in their capacity as such holders (to the
extent not theretofore delivered to the Lenders pursuant to this Agreement or
publicly available on the SEC’s website).
     (h) New Subsidiaries; etc. Within 3 Business Days after the 45th day
following the close of each of the first three Fiscal Quarters of each Fiscal
Year of the U.S. Borrower and within 3 Business Days after the 90th day
following the close of each Fiscal Year of the U.S. Borrower, (x) a list showing
each Material Foreign Subsidiary of the U.S. Borrower established, created or
acquired during the respective Fiscal Quarter or Fiscal Year which has not
theretofore become party to the Foreign Subsidiaries Guaranty or any Security
Document, and (y) a list showing each Subsidiary of the U.S. Borrower
established, created or acquired during the respective Fiscal Quarter or Fiscal
Year (and specifying whether such Subsidiary is a Material Foreign Subsidiary),
and each Subsidiary which has had any Equity Interests transferred during the
respective Fiscal Quarter or Fiscal Year (in each case describing in reasonable
detail the respective transfer of Equity Interests), in each case, showing any
change in the direct owner of the Equity Interests in such Subsidiary and
describing such Equity Interests in reasonable detail, and certifying that each
such Subsidiary, and each Credit Party which owns any Equity Interests therein
as a result of any such changes, has taken all actions, if any, required
pursuant to Section 8.11 and the relevant Security Documents.
     (i) Annual Meetings with Lenders. At the request of the Administrative
Agent, the U.S. Borrower shall, within 120 days after the close of each Fiscal
Year of the U.S. Borrower, hold a meeting (which may be by conference call or
teleconference), at a time and place selected by the U.S. Borrower and
reasonably acceptable to the Administrative Agent, with all of the

-56-



--------------------------------------------------------------------------------



 



Lenders that choose to participate, to review the financial results of the
previous Fiscal Year and the financial condition of the U.S. Borrower and its
Subsidiaries and the budgets presented for the current Fiscal Year of the U.S.
Borrower and its Subsidiaries.
     (j) Notice of Mandatory Repayments. On or prior to the date of any
mandatory repayment of outstanding Term Loans pursuant to Sections 4.02(c)
through (f), inclusive, the U.S. Borrower shall provide written notice of the
amount of the respective repayment of outstanding Term Loans and the
calculations therefor (in reasonable detail).
     (k) Hedging Agreements. Upon request of the Administrative Agent, a
schedule of all Interest Rate Protection Agreements and Other Hedging Agreements
entered into by the U.S. Borrower or any of its Subsidiaries with any Lender
and/or any of its affiliates.
     (l) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to the U.S. Borrower or its
Subsidiaries as the Administrative Agent or any Lender may reasonably request;
provided that the tax opinion delivered by Deloitte & Touche LLP referenced in
Section 8.01(n) of the Original Credit Agreement shall only be made available
for review by any Lender requesting same at the headquarters of the U.S.
Borrower.
          8.02 Books, Records and Inspections. The U.S. Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries which permit the preparation of financial
statements in accordance with U.S. GAAP and which conform to all requirements of
law shall be made of all dealings and transactions in relation to its business
and activities. The U.S. Borrower will, and will cause each of its Subsidiaries
to, permit officers and designated representatives of any Agent or, if any
Specified Default or any Event of Default then exists, any Lender to visit and
inspect, under guidance of officers of the U.S. Borrower or such Subsidiary, any
of the properties of the U.S. Borrower or such Subsidiary, and to examine the
books of account of the U.S. Borrower or such Subsidiary and discuss the
affairs, finances and accounts of the U.S. Borrower or such Subsidiary with, and
be advised as to the same by, its and their officers and independent
accountants, all upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as such Agent or such Lender may
reasonably request.
          8.03 Insurance.
          (a) The U.S. Borrower will, and will cause each of its Subsidiaries
to, (i) maintain, with financially sound and reputable insurance companies,
insurance on all its property in at least such amounts and against at least such
risks as is consistent and in accordance with industry practice and (ii) furnish
to the Administrative Agent, upon request by the Administrative Agent or any
Lender, full information as to the insurance carried. Such insurance shall in
any event include physical damage insurance on all real and personal property
(whether now owned or hereafter acquired) on an all risk basis and business
interruption insurance.
          (b) The U.S. Borrower will, and will cause each of its Subsidiaries
to, at all times keep the Collateral of the U.S. Borrower and its Subsidiaries
insured in favor of the Collateral Agent, and all policies or certificates with
respect to such insurance (and any other insurance maintained by, or on behalf
of, the U.S. Borrower or any of its Subsidiaries) with respect to the Collateral
(i) shall be endorsed to the Collateral Agent’s satisfaction for the benefit of
the Collateral Agent (including, without limitation, by naming the Collateral
Agent as certificate holder, mortgagee and loss payee with respect to Real
Property, certificate holder and loss payee with respect to personal property,
additional insured with respect to general liability and umbrella liability
coverage and certificate holder with respect to workers’ compensa-

-57-



--------------------------------------------------------------------------------



 



tion insurance) and (ii) shall state that such insurance policies shall not be
canceled or materially changed without at least 30 days’ prior written notice
thereof by the respective insurer to the Collateral Agent.
          (c) If the U.S. Borrower or any of its Subsidiaries shall fail to
comply with this Section 8.03, the Administrative Agent and/or the Collateral
Agent shall have the right (but shall be under no obligation), upon ten Business
Days’ notice to the U.S. Borrower, to procure such insurance, and the Borrowers
agree jointly and severally to reimburse the Administrative Agent or the
Collateral Agent, as the case may be, for all costs and expenses of procuring
such insurance.
          8.04 Payment of Taxes. The U.S. Borrower will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, in each case on a timely basis,
and all lawful claims which, if unpaid, might become a lien or charge upon any
properties of the U.S. Borrower or any of its Subsidiaries not otherwise
permitted under Section 9.03(i); provided that neither the U.S. Borrower nor any
of its Subsidiaries shall be required to pay any such tax, assessment, charge,
levy or claim which is being contested in good faith and by proper proceedings
if it has maintained adequate reserves with respect thereto in accordance with
U.S. GAAP.
          8.05 Existence; Franchises. The U.S. Borrower will do, and will cause
each of its Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, authorities to do business, licenses, certifications,
accreditations and patents; provided, however, that nothing in this Section 8.05
shall prevent (i) sales of assets and other transactions by the U.S. Borrower or
any of its Subsidiaries in accordance with Section 9.02, (ii) the withdrawal by
the U.S. Borrower or any of its Subsidiaries of its qualification as a foreign
corporation, partnership or limited liability company, as the case may be, in
any jurisdiction where such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or (iii) the
dissolution of any Excluded Domestic Subsidiary or any Excluded Foreign
Subsidiary.
          8.06 Compliance with Statutes; etc. The U.S. Borrower will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except for such noncompliances as,
individually or in the aggregate, have not had, and could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
          8.07 Compliance with Environmental Laws. (i) The U.S. Borrower will
comply, and will cause each of its Subsidiaries to comply, in all material
respects with all Environmental Laws applicable to the ownership or use of its
Real Property and vessels now or hereafter owned, leased or operated by the U.S.
Borrower or any of its Subsidiaries, will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, and will keep or
cause to be kept all such Real Property and vessels free and clear of any Liens
imposed pursuant to such Environmental Laws and (ii) neither the U.S. Borrower
nor any of its Subsidiaries will generate, use, treat, store, Release or dispose
of, or permit the generation, use, treatment, storage, Release or disposal of,
Hazardous Materials on any Real Property or vessels owned, leased or operated by
the U.S. Borrower or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
as required in the ordinary course of business of the U.S. Borrower and its
Subsidiaries and as allowed by (and in compliance with) applicable law or
regulation and except for any failures to comply with the requirements specified
in clause (i) or (ii) above, which, either individually or in the aggregate,
have not had, and could not reasonably be expected to have, a Material Adverse
Effect. If the U.S. Borrower or any of its

-58-



--------------------------------------------------------------------------------



 



Subsidiaries, or any tenant or occupant of any Real Property or vessel owned,
leased or operated by the U.S. Borrower or any of its Subsidiaries, causes or
permits any intentional or unintentional act or omission resulting in the
presence or Release of any Hazardous Material (except in compliance with
applicable Environmental Laws), the U.S. Borrower agrees to undertake, and/or to
cause any of its Subsidiaries, tenants or occupants to undertake, at their sole
expense, any clean up, removal, remedial or other action required pursuant to
Environmental Laws to remove and clean up any Hazardous Materials from any Real
Property or vessel except where the failure to do so has not had, and could not
reasonably be expected to have, a Material Adverse Effect.
          8.08 ERISA. As soon as possible and, in any event, within twenty
(20) Business Days after the U.S. Borrower, any Subsidiary of the U.S. Borrower
or any ERISA Affiliate knows or has reason to know of the occurrence of any of
the following, the U.S. Borrower will deliver to the Administrative Agent
written notice of the chief financial officer, vice president of human resources
or other Authorized Officer of the U.S. Borrower setting forth, to the extent
known, and in reasonable detail, such occurrence and the action, if any, that
the U.S. Borrower, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given to
or filed by the U.S. Borrower, such Subsidiary, the Plan administrator or such
ERISA Affiliate to or with, the PBGC or any other governmental agency, or a Plan
or Multiemployer Plan participant, and any notices received by the U.S.
Borrower, such Subsidiary or ERISA Affiliate from the PBGC or other governmental
agency or a Plan or Multiemployer Plan participant or the Plan administrator
with respect thereto: that a Reportable Event has occurred (except to the extent
that the U.S. Borrower has previously delivered to the Administrative Agent a
notice (if any) concerning such event pursuant to the next clause hereof); that
a contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA is subject to the advance reporting requirement of
PBGC Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof),
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; that an accumulated funding deficiency,
within the meaning of Section 412 of the Code or Section 302 of ERISA, has been
incurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 of the Code or
Section 303 or 304 of ERISA with respect to a Plan; that any contribution
required to be made with respect to a Plan or Multiemployer Plan or Foreign
Pension Plan has been made more than sixty (60) days late; that a Plan or
Multiemployer Plan has been or may be involuntarily terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; that a Plan or
Multiemployer Plan has a material Unfunded Current Liability; that involuntary
proceedings may be or have been instituted to terminate or appoint a trustee to
administer a Plan which is subject to Title IV of ERISA; that an involuntary
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan or Multiemployer Plan; that the U.S. Borrower,
any Subsidiary of the U.S. Borrower or any ERISA Affiliate will or may incur any
material liability (including any indirect, contingent, or secondary liability)
to or on account of the termination of or withdrawal from a Plan or
Multiemployer Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or with respect to a Plan or Multiemployer Plan under Section 401(a)(29),
4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l) of ERISA or
with respect to a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code; or that the
U.S. Borrower or any Subsidiary of the U.S. Borrower may incur any liability
pursuant to any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) that provides benefits to retired employees or other former employees (
other than as required by Section 601 of ERISA) or any Plan or any Foreign
Pension Plan in addition to the liability that existed on the Restatement
Effective Date pursuant to any such plan or plans by an amount that would be
material to the U.S. Borrower or any Subsidiary of the U.S. Borrower. To the
extent that the financial statements set forth with particularity a liability
for which notice would otherwise be required to be given hereunder, a separate
notice thereof shall not be required hereunder. At

-59-



--------------------------------------------------------------------------------



 



the request of the Administrative Agent, the U.S. Borrower will deliver to the
Administrative Agent copies of any records, documents or other information that
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA. The U.S. Borrower will also deliver upon written request to the
Administrative Agent a complete copy of the annual report (on Internal Revenue
Service Form 5500-series) of each Plan (including, to the extent required, the
related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) required to be filed with
the Internal Revenue Service. In addition to any notices delivered to the
Administrative Agent pursuant to the first sentence hereof, copies of annual
reports and any records, documents or other information required to be furnished
to the PBGC or any other government agency, and any material notices received by
the U.S. Borrower, any Subsidiary of the U.S. Borrower or any ERISA Affiliate
with respect to any Plan or Foreign Pension Plan or received from any government
agency or plan administrator or sponsor or trustee with respect to any
Multiemployer Plan, shall, upon request of the Administrative Agent, be
delivered to the Administrative Agent no later than twenty (20) Business Days
after the date of such request. The U.S. Borrower and each of its applicable
Subsidiaries shall ensure that all Foreign Pension Plans administered by it or
into which it makes payments obtain or retain (as applicable) registered status
under and as required by applicable law and is administered in a timely manner
in all respects in compliance with all applicable laws except where the failure
to do any of the foregoing has not had, and could not reasonably be expected to
have, a Material Adverse Effect.
          8.09 Good Repair. The U.S. Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment required to
be used in its business are kept in reasonably good repair, working order and
condition, ordinary wear and tear excepted, and that from time to time there are
made in such properties and equipment all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, to
the extent and in the manner useful or customary for companies in similar
businesses.
          8.10 End of Fiscal Years; Fiscal Quarters. The U.S. Borrower will
cause (i) each of its, and each of its Subsidiaries’, fiscal years to end on the
Saturday closest to December 31 of each calendar year and (ii) each of its, and
each of its Subsidiaries’, fiscal quarters to end on the last day of each period
described in the definition of “Fiscal Quarter”; provided that Foreign
Subsidiaries of the U.S. Borrower (other than the Bermuda Borrower and the
Bermuda Partnership) shall not be required to maintain the fiscal year and
fiscal quarter ends described above if it is not practicable for such Foreign
Subsidiary to maintain same as a result of foreign statutes, rules or law
applicable to such Foreign Subsidiary.
          8.11 Additional Security; Additional Guaranties; Actions with Respect
to Non-Guarantor Subsidiaries; Further Assurances.
          (a) Each Borrower will, and will cause its Subsidiaries which are
Credit Parties to, grant to the Collateral Agent security interests and
mortgages (each, an “Additional Mortgage”) in: (i) each vessel acquired by such
Person after the Amendment No. 3 Effective Date and having an initial book value
in excess of $5,000,000 and (ii) such fee-owned (or the equivalent) Real
Property acquired by such Person after the Amendment No. 3 Effective Date and
having an initial book value in excess of $10,000,000 which is not covered by
the Mortgages or Foreign Security Agreements in effect on the Amendment No. 3
Effective Date, as appropriate (each such Real Property referred to in this
clause (ii), an “Additional Mortgaged Property”); provided, however, that if the
aggregate initial book value of all Second-Tier Material Real Properties
acquired by such Persons after the Amendment No. 3 Effective Date which are not
then covered by Mortgages or Foreign Security Agreements, as appropriate, equals
or exceeds $20,000,000, each Credit Party shall grant to the Collateral Agent
security interests and mortgages in all such Second-Tier Material Real
Properties owned by any such Person which are not then covered by Mortgages or
Foreign Security Agreements, as appropriate (and not just those required to re-

-60-



--------------------------------------------------------------------------------



 



duce the aggregate value of all Second-Tier Material Real Properties (determined
as provided above) at such time below $20,000,000). All such Additional
Mortgages shall be granted pursuant to documentation in form reasonably
satisfactory to the Administrative Agent. Notwithstanding any “after-acquired
property” covenant contained in any Foreign Security Document requiring the
grant of a mortgage in “after-acquired” Real Property of any Foreign Credit
Party in favor of the Collateral Agent, no Foreign Credit Party shall be
required to grant to the Collateral Agent an Additional Mortgage in any Real
Property of such Foreign Credit Party acquired after the Initial Borrowing Date
as otherwise required by the respective Foreign Security Document unless and
until the grant of such Additional Mortgage would otherwise be required pursuant
to the terms of this Section 8.11(a).
          (b) The U.S. Borrower will, and will cause each other Credit Party to,
at its own expense, take such further actions relating to the Collateral covered
by any of the Security Documents as the Collateral Agent may reasonably require
pursuant to this Section 8.11. Furthermore, the U.S. Borrower will cause to be
delivered to the Collateral Agent such opinions of counsel and other related
documents as may be reasonably requested by the Collateral Agent to assure
itself that this Section 8.11 has been complied with.
          (c) Subject to the provisions of the following clauses (e) and (f), if
(w) at any time any Domestic Subsidiary of the U.S. Borrower (other than an
Excluded JV) is created, established or acquired, the U.S. Borrower shall cause
such Subsidiary to execute and deliver counterparts of the U.S. Subsidiaries
Guaranty, the Intercompany Subordination Agreement, the Intercreditor Agreement,
the U.S. Security Agreement and the U.S. Pledge Agreement and comply with the
provisions of Section 8.11(a) and the provisions of the U.S. Security Agreement
and U.S. Pledge Agreement, (x) at any time any Subsidiary of the U.S. Borrower
(other than an Excluded JV) organized under the laws of any Qualified Non-U.S.
Jurisdiction is created, established or acquired, such Subsidiary shall be
required to execute and deliver counterparts of the Foreign Subsidiaries
Guaranty, the Intercompany Subordination Agreement and such Security Documents
as may be specified by the Administrative Agent (which shall, to the extent
applicable, be consistent with the Security Documents entered into by other
Foreign Credit Parties organized under the laws of such Qualified Non-U.S.
Jurisdiction), (y) at any time any Subsidiary of the U.S. Borrower (other than
an Excluded JV) organized under the laws of any Non-Qualified Jurisdiction in
which a Foreign Subsidiary Guarantor under this Agreement was organized on the
Amendment No. 3 Effective Date is created, established or acquired, such
Subsidiary shall be required to execute and deliver counterparts of the Foreign
Subsidiaries Guaranty and, in each case, unless the Administrative Agent
otherwise agrees based on advice of local counsel, the Intercompany
Subordination Agreement and such Security Documents as may be specified by the
Administrative Agent (which shall, to the extent applicable, be consistent with
the Security Documents entered into by other Foreign Credit Parties organized
under the laws of such Non-Qualified Jurisdiction) and (z) if at any time after
the Amendment No. 3 Effective Date any jurisdiction is added to the list of
Qualified Jurisdictions in accordance with the definition thereof contained
herein, then at the time of such designation each Wholly-Owned Subsidiary of the
U.S. Borrower organized under the laws of such Qualified Jurisdiction specified
by the U.S. Borrower shall be required to become a Foreign Subsidiary Guarantor
and take all actions specified in the preceding clause (x).
          (d) At such time as any Equity Interests owned by any Credit Party
cease to be Excluded Collateral, the Credit Parties shall take such actions as
may be required by the U.S. Pledge Agreement and the other Security Documents or
any other documents that are reasonably requested by the Collateral Agent in
order to ensure that the Collateral Agent has a perfected first priority
security interest therein, provided that in the case of any Foreign Subsidiary
that is a corporation (or treated as such for U.S. tax purposes) that is owned
by a U.S. Credit Party, not more than 65% of the total outstanding voting Equity
Interests of such Person shall be required to be pledged in support of such U.S.
Credit Party’s ob-

-61-



--------------------------------------------------------------------------------



 



ligations (x) as a Borrower under the Credit Agreement (in the case of the U.S.
Borrower) or (y) under its Guaranty in respect of the Obligations of the U.S.
Borrower (in the case of the other U.S. Subsidiary Guarantors).
          (e) Each action required above by Section 8.11(a), (b), (c) or
(d) shall be completed no later than 90 days (or, in the case of actions
relating to assets located outside the United States, such greater number of
days as the Administrative Agent shall agree to in its sole and absolute
discretion in any given case) after such action is required pursuant to such
clause, provided that in the case of a newly-formed Subsidiary organized in
(i) a Qualified Non-U.S. Jurisdiction or (ii) a Non-Qualified Jurisdiction in
which an existing Foreign Subsidiary Guarantor is organized, such action shall
not be required to be taken until the gross book value of its assets (determined
as of the last day of the calendar month then last ended) is greater than
$10,000,000, unless the aggregate gross book value of all newly-formed
Subsidiaries which have not executed Security Documents in reliance on this
proviso (determined as of the last day of the calendar month then last ended)
exceeds $20,000,000, at which time all such excluded Subsidiaries (and not just
those Subsidiaries required to reduce the aggregate gross book value of such
excluded Subsidiaries to below $20,000,000) shall execute the required Credit
Documents.
          (f) Notwithstanding anything to the contrary contained in clauses
(c) through (e) above, to the extent the taking of any action as described above
by a new Subsidiary acquired pursuant to a Permitted Acquisition, which is
subject to Permitted Acquired Debt which at such time remains in existence as
permitted by Section 9.04(b)(vi), then to the extent that the terms of the
respective Permitted Acquired Debt prohibit the taking of any actions which
would otherwise be required of such Subsidiary by this Section 8.11, then the
time for taking the respective actions (to the extent prohibited by the terms of
the respective Permitted Acquired Debt) shall be extended until 10 Business Days
after the earlier of (i) the date of repayment of such Permitted Acquired Debt
and (ii) the first date on which the taking of such actions would not violate
the terms of the respective issue of Permitted Acquired Debt. Furthermore, to
the extent any Subsidiary which is not a Wholly-Owned Subsidiary is acquired
pursuant to a Permitted Acquisition (in accordance with the limitations
contained in the definition thereof), then for so long as such Subsidiary is not
a Wholly-Owned Subsidiary, to the extent the U.S. Borrower in good faith
determines that the respective Subsidiary is not able, under applicable
requirements of law (whether because of fiduciary duties under applicable law or
other requirements of applicable law) to execute and deliver any Credit
Documents such Subsidiary would otherwise be required to execute in accordance
with this Section 8.11, such Subsidiary shall not be required to take such
actions as would otherwise be required above.
          (g) Within 30 days following the request of the Administrative Agent,
the Collateral Agent or the Required Lenders, the Borrowers shall cause each Fee
Capped Foreign Subsidiary Guarantor (to the maximum extent permitted by
applicable law) to (x) enter into such amendments and/or modifications to the
relevant Credit Documents to which such Fee Capped Foreign Subsidiary Guarantor
is a party to cause the guaranty amount or the secured obligations thereunder,
as applicable, to equal 110% of the Fair Market Value of the Property owned or
held by such Fee Capped Foreign Subsidiary Guarantor and (y) pay all
registration, notarial and other fees, all taxes and all other amounts as may be
required in connection with the increase in amount of the guaranty and/or the
secured obligations under such Credit Documents.
          (h) In the event that the Administrative Agent or the Required Lenders
at any time after the Amendment No. 3 Effective Date determine in their
reasonable discretion (whether as a result of a position taken by an applicable
bank regulatory agency or official, or otherwise) that real estate appraisals
satisfying the requirements set forth in 12 C.F.R., Part 34-Subpart C, or any
successor or similar statute, rule, regulation, guideline or order (any such
appraisal, a “Required Appraisal”) are or were required

-62-



--------------------------------------------------------------------------------



 



to be obtained, or should be obtained, in connection with any U.S. Mortgaged
Property or U.S. Mortgaged Properties, then, within 90 days after receiving
written notice thereof from the Administrative Agent or the Required Lenders, as
the case may be, the U.S. Borrower shall cause such Required Appraisal to be
delivered, at the expense of the U.S. Borrower, to the Administrative Agent,
which Required Appraisal, and the respective appraiser, shall be satisfactory to
the Administrative Agent.
          (i) Notwithstanding any “after-acquired property” covenant contained
in any Foreign Security Document requiring the grant of security interests in
Property of any Foreign Credit Party in favor of the Collateral Agent (but
subject to Section 8.11(a), no Foreign Credit Party shall be required to grant
the Collateral Agent security interests in Property of such Foreign Credit Party
acquired after the Initial Borrowing Date which is not a vessel and does not
constitute Real Property (all such Property, “After-Acquired Foreign Personal
Property”) and which is not covered already expressly by the respective Foreign
Security Document as otherwise required by such Foreign Security Document if the
gross book value of all After-Acquired Foreign Personal Property of such Foreign
Credit Party (determined as of the last day of the calendar month then last
ended) excluded from the pledge requirements pursuant to this clause (i) is less
than $10,000,000, unless (and until) the aggregate gross book value of all
After-Acquired Foreign Personal Property of all Foreign Credit Parties excluded
from the pledge requirements pursuant to this clause (i) (determined as of the
last day of the calendar month then last ended) exceeds $20,000,000, at which
time the Foreign Credit Parties shall take all actions required to be taken
pursuant to the respective Foreign Security Documents to grant the Collateral
Agent a security interest in all After-Acquired Foreign Personal Property as is
required to cause the aggregate gross book value (determined as described above)
of all After-Acquired Foreign Personal Property of all Foreign Credit Parties
not then subject to a security interest in favor of the Collateral Agent
pursuant to the relevant Foreign Security Documents not to exceed $10,000,000.
          (j) Notwithstanding anything to the contrary contained above in this
Section 8.11 or elsewhere in this Agreement or the other Credit Documents, no
Credit Party shall be required to grant a security interest in, or Lien on, any
Excluded Collateral (so long as the respective Property constitutes Excluded
Collateral), and the value of any Excluded Collateral shall not be taken into
account in making determinations pursuant to the foregoing clauses of this
Section 8.11.
          (k) No later than 45 days after the Amendment No. 3 Effective Date (or
such later date as the Administrative Agent shall agree in its sole discretion),
the applicable Credit Parties shall cause to be executed and/or delivered, as
applicable, to the Administrative Agent:
     (i) with respect to the Foreign Security Documents, such amendments duly
executed and acknowledged by the applicable Credit Parties as may be requested
by the Administrative Agent in order to preserve and protect the validity of the
Liens granted to the Collateral Agent pursuant to such Foreign Security
Documents;
     (ii) with respect to each Mortgage in favor of the Collateral Agent with
respect to any U.S. Mortgaged Property, an amendment (each, a “Mortgage
Amendment”) duly executed and acknowledged by the applicable Credit Party in
form and substance reasonably satisfactory to the Collateral Agent;
     (iii) with respect to each Mortgage Amendment (other than with respect to
the Mortgage Amendment for the U.S. Mortgaged Properties in Florida and Hawaii),
an endorsement or other modification to the existing Mortgage Policy providing
assurance reasonably satisfactory to the Collateral Agent that the lien on such
Mortgaged Property in favor of the Collateral Agent shall continue to have the
enforceability and priority in effect immediately prior to the effectiveness of
Amendment 1;

-63-



--------------------------------------------------------------------------------



 



     (iv) with respect to each Mortgage Amendment (other than with respect to
the Mortgage Amendment for the U.S. Mortgaged Property in Florida), opinions of
counsel to the Credit Parties covering customary matters and in form and
substance reasonably satisfactory to the Collateral Agent;
     (v) with respect to each U.S. Mortgaged Property requested by the
Collateral Agent, a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination and for each improved parcel of Real
Property located in a special flood hazard area (x) a notice about special flood
hazard area status and flood disaster assistance duly executed by the applicable
Credit Parties and (y) evidence of flood insurance in amounts and otherwise
sufficient to comply with applicable law; and
     (vi) a copy of, or a certificate as to coverage under, the insurance
policies required by Section 8.03 in form and substance satisfactory to the
Collateral Agent.
          8.12 Use of Proceeds. The U.S. Borrower will, and will cause each of
its Subsidiaries to, use the proceeds of the Loans for the purposes specified in
Section 7.05. Neither Borrower will, nor will it permit any of its Subsidiaries
to, use any of the proceeds of the Loans, any Letter of Credit or any Bank
Guaranty to finance the acquisition of any Person that has not been approved and
recommended by the board of directors (or functional equivalent thereof) or the
requisite shareholders of such Person.
          8.13 Ownership of Subsidiaries.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, (x) the U.S. Borrower shall at all times own directly or indirectly
100% of the capital stock of the Bermuda Borrower and (y) subject to the proviso
to the first sentence of Section 8.13(b), the U.S. Borrower shall at all times
own directly or indirectly (through one or more Wholly-Owned Domestic
Subsidiaries (as opposed to through Foreign Subsidiaries)) all of the capital
stock or other Equity Interests (to the extent owned by the U.S. Borrower or any
of its Subsidiaries) of each Domestic Subsidiary of the U.S. Borrower.
          (b) The Borrowers shall take all actions so that, at all times from
and after the Amendment No. 3 Effective Date, all the assets of the U.S.
Borrower and its Subsidiaries located within the United States, all Equity
Interests in all Domestic Subsidiaries or other U.S. Persons and all or
substantially all of the business of the U.S. Borrower and its Subsidiaries
conducted in the United States, are, in each case, owned or conducted, as the
case may be, by the U.S. Borrower and one or more Domestic Subsidiaries which
are not direct or indirect Subsidiaries of any Foreign Subsidiary of the U.S.
Borrower, provided that if a Foreign Subsidiary (not itself created or
established in contemplation of a Permitted Acquisition) is acquired pursuant to
a Permitted Acquisition which Foreign Subsidiary has (either directly or through
one or more Domestic Subsidiaries) assets or operations in the United States,
the U.S. Borrower shall have a reasonable period of time (not to exceed 60 days)
to effect the transfer of U.S. assets and operations (including all Equity
Interests in any Domestic Subsidiaries or other U.S. Persons held by it) of the
respective Foreign Subsidiary to one or more Qualified U.S. Obligors, provided,
further, that the respective transfer shall not be required to be made if the
U.S. Borrower in good faith determines that such transfer would give rise to
adverse tax consequences to the U.S. Borrower and its Subsidiaries or would give
rise to any material breach or violation of law or contract (in which case, the
U.S. Borrower and its Subsidiaries shall transfer such assets and operations at
such time, if any, as such adverse tax consequences or breach or violation would
not exist and, until such time, shall use good faith efforts so that any growth
in the assets or operations of the foreign entity so acquired, to the extent
located in the United States, are made within one or more Qualified U.S.
Obligors).

-64-



--------------------------------------------------------------------------------



 



          (c) The Borrowers shall take all actions so that all Foreign
Subsidiaries that are not Qualified Non-U.S. Obligors are directly or indirectly
owned by one or more Qualified Non-U.S. Obligors (or, in the case of the Bermuda
Partnership, is owned by the Bermuda Partnership Partners).
          (d) For the avoidance of doubt, it is understood and agreed that the
foregoing provisions of this Section 8.13 shall not prohibit the acquisition of,
or Investments in, Non-Wholly-Owned Subsidiaries, provided that the Equity
Interest owned by the U.S. Borrower or any of its Subsidiaries in such
Non-Wholly-Owned Subsidiaries, to the extent organized under the laws of any
Qualified Jurisdiction, shall be subject to the requirements of the preceding
clauses (a), (b) and (c) of this Section 8.13.
          8.14 Maintenance of Company Separateness. The U.S. Borrower will, and
will cause each of its Subsidiaries to, satisfy customary Company formalities,
including the holding of regular board of directors’ and shareholders’ meetings
or action by directors or shareholders without a meeting and the maintenance of
Company records. Neither the U.S. Borrower nor any of its Subsidiaries shall
take any action, or conduct its affairs in a manner, which is likely to result
in the Company existence of either Borrower, any other Credit Party or any
Non-Guarantor Subsidiaries being ignored, or in the assets and liabilities of
the U.S. Borrower or any other Credit Party being substantively consolidated
with those of any other such Person or any Non-Guarantor Subsidiary in a
bankruptcy, reorganization or other insolvency proceeding.
          8.15 Performance of Obligations. The U.S. Borrower will, and will
cause each of its Subsidiaries to, perform all of its obligations under the
terms of each mortgage, deed of trust, indenture, loan agreement or credit
agreement and each other material agreement, contract or instrument by which it
is bound, except such non-performances as, individually or in the aggregate,
have not caused, and could not reasonably be expected to cause, a Default or
Event of Default hereunder or a Material Adverse Effect.
          8.16 Margin Stock. The U.S. Borrower shall take all actions so that at
all times the aggregate value of all Margin Stock (other than treasury stock)
owned by the U.S. Borrower and its Subsidiaries (for such purpose, using the
initial purchase price paid by the U.S. Borrower or such Subsidiary for the
respective shares of Margin Stock) shall not exceed $10,000,000. So long as the
aggregate value of Margin Stock (other than treasury stock) owned by the U.S.
Borrower and its Subsidiaries (determined as provided in the preceding sentence)
does not exceed $10,000,000, all Margin Stock at any time owned by the U.S.
Borrower and its Subsidiaries shall not constitute Collateral and no security
interest shall be granted therein pursuant to any Credit Document. Without
excusing any violation of the first sentence of this Section 8.16, if at any
time the aggregate value of all Margin Stock (other than treasury stock) owned
by the U.S. Borrower and its Subsidiaries (determined as provided in the first
sentence of this Section 8.16) exceeds $10,000,000, then (x) all Margin Stock
owned by the Credit Parties (except to the extent constituting Excluded
Collateral) shall be pledged, and delivered for pledge, pursuant to the relevant
Security Documents and (y) the U.S. Borrower shall execute and deliver to the
Lenders appropriate com pleted forms (including, without limitation, Forms G-3
and U-1, as appropriate) establishing compliance with the Margin Regulations.
          8.17 Foreign Security Document Amendments. (x) If any additional
Foreign Security Document is entered into by the U.S. Borrower or any of its
Subsidiaries after the Amendment No. 3 Effective Date or (y) any change in
applicable law governing any Foreign Security Document relevant to the scope of
the Obligations covered by such Foreign Security Document or the Secured
Creditors entitled to the benefits of such Foreign Security Document occurs
after the Amendment No. 3 Effective Date and, in any such case, the Collateral
Agent (based on the advice of local counsel) has determined that amendments to
the respective Foreign Security Document are required to maintain a valid and
enforceable first

-65-



--------------------------------------------------------------------------------



 



priority lien on the Collateral covered by such Foreign Security Document in
favor of the Collateral Agent for the benefit of all of the Secured Creditors
securing all of the relevant Obligations (i.e., all Tranche C-1 Term Loans, all
Bermuda Borrower Letters of Credit and Unpaid Drawings thereunder, all Bermuda
Borrower Bank Guaranties and Unreimbursed Payments thereunder, and, after a
given Incremental Term Loan Borrowing Date, all related incremental Obligations
resulting from the provision of the respective Incremental Term Loan Commitments
to the Bermuda Borrower), then, within 90 days following the request of the
Collateral Agent or the Administrative Agent, the U.S. Borrower shall duly
authorize, execute and deliver to the Collateral Agent, or cause to be duly
authorized, executed and delivered to the Collateral Agent, a fully executed
counterpart of an amendment to such Foreign Security Document, which amendment
shall (i) be in full force and effect (and, if applicable, properly recorded) no
later than the date of required execution and delivery of such amendment as
provided above and (ii) otherwise be in form and substance satisfactory to the
Administrative Agent.
          Section 9. Negative Covenants. The Borrowers hereby covenant and agree
that as of the Amendment No. 3 Effective Date and thereafter for so long as this
Agreement is in effect and until all Commitments have terminated, no Letters of
Credit or Bank Guaranties are outstanding and the Loans, together with interest,
Fees and all other Obligations (other than any indemnities described in
Section 13.13 which are not then due and payable) incurred hereunder, are paid
in full:
          9.01 Changes in Business; etc.
          (a) The U.S. Borrower and its Subsidiaries will not engage in any
business other than a Permitted Business.
          (b) The Bermuda Partnership will not engage in any business and will
not own any significant assets or any cash or Cash Equivalents (other than its
ownership of Equity Interests of Qualified Non-U.S. Obligors) or have any
material liabilities (other than those liabilities for which it is responsible
under the Credit Documents to which it is a party), provided that the Bermuda
Partnership may (I) provide treasury, accounting, logistic and other
administrative support services to its Affiliates on an arms’ length basis and
hold and retain cash earned in connection with the provision of such services,
(II) receive and hold additional cash and Cash Equivalents from its Subsidiaries
and/or its Affiliates, so long as the same are promptly loaned, distributed
and/or contributed to its Subsidiaries and/or Affiliates in a transaction
otherwise permitted by this Agreement and (III) engage in those activities that
(i) are incidental to (x) the maintenance of its Company existence in compliance
with applicable law, (y) legal, tax and accounting matters in connection with
any of the foregoing activities and (z) the entering into, and performing its
obligations under, the Credit Documents to which it is a party and (ii) are
otherwise expressly permitted by this Agreement and the other Credit Documents.
          (c) Notwithstanding anything to the contrary contained above or
elsewhere in this Agreement:
     (i) the Bermuda Partnership Partners shall not collectively own or hold
(x) Property (exclusive of Property leased or operated but not owned) with a
Fair Market Value in excess of $30,000,000 at any time or (y) cash or Cash
Equivalents in an aggregate in excess of $10,000,000; provided that (v) all
assets owned by the Bermuda Partnership Partners on the Amendment No. 3
Effective Date (which assets shall have a net book value on the Amendment No. 3
Effective Date not to exceed $25,000,000) shall be excluded for purposes of such
determination, (w) any cash and Cash Equivalents loaned and/or contributed to
such Persons by Affiliates of such Persons shall be excluded for purposes of
such determination, so long as the same are promptly loaned and/or distributed
to other Affiliates of such Persons in a transaction otherwise permitted by this
Agreement, (x) any inventory owned by the Bermuda Partnership Partners shall

-66-



--------------------------------------------------------------------------------



 



be excluded for purposes of such determination, (y) any Equity Interests in the
Bermuda Partnership which are held by the Bermuda Partnership Partners shall be
excluded for purposes of such determination and (z) any intercompany receivable
owed to a Bermuda Partnership Partner by Dole Settlement Company shall be
excluded for purposes of such determination so long as such intercompany
receivable is at all times subject to the subordination provisions contained in
the Intercompany Subordination Agreement;
     (ii) no Bermuda Partnership Partner shall merge, consolidate with or be
liquidated or dissolved into any other Person, provided, however, that any
Bermuda Partnership Partner may merge or consolidate with or into any other
Wholly-Owned Domestic Subsidiary of the U.S. Borrower formed for the sole
purpose of reincorporating such Bermuda Partnership Partner in a different
jurisdiction (and, thereafter, the surviving entity of such merger or
consolidation shall constitute a “Bermuda Partnership Partner” for all purposes
of this Agreement and the other Credit Documents (subject to and bound by all
terms and covenants herein and therein applicable to a “Bermuda Partnership
Partner”));
     (iii) no later than one Business Day following the date upon which any
Bermuda Partnership Partner receives or generates an Account (as defined in the
U.S. Security Agreement), such Account shall be sold on a non-recourse basis to
Dole Settlement Company (at a discount of 2%) in exchange for a note payable
(which shall at all times be subject to the subordination provisions contained
in the Intercompany Subordination Agreement) and/or the assumption of a payable
or payables owing by such Bermuda Partnership Partner to its relevant Subsidiary
which sells fruit, inventory or other Property, or provides shipping services,
to such Bermuda Partnership Partner (which assumed liabilities shall also be
subject to the subordination provisions contained in the Intercompany
Subordination Agreement); and
     (iv) upon the occurrence and during the continuance of any Specified
Default or any Event of Default under Section 10.01 or 10.05, unless otherwise
directed by the Administrative Agent or the Required Lenders, (x) neither the
U.S. Borrower nor any of its Subsidiaries shall sell fruit, inventory or other
Property to, or contract to perform shipping services for, any Bermuda
Partnership Partner, (y) the U.S. Borrower and its Subsidiaries shall sell to
Dole Settlement Company fruit, inventory and other Property formerly sold to,
and shall contract with Dole Settlement Company to sell shipping services
formerly contracted with, any Bermuda Partnership Partner and (z) no Bermuda
Partnership Partner shall be permitted to receive any Dividends or the proceeds
of any intercompany loans or advances from any of its Affiliates.
          9.02 Consolidation; Merger and Sale of Assets. The U.S. Borrower will
not, nor will it permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of all or any part of its property
or assets, except that the following shall be permitted:
     (i) Investments permitted by Section 9.05 and Dividends permitted by
Section 9.06;
     (ii) the U.S. Borrower and its Subsidiaries may, in the ordinary course of
business, sell or otherwise dispose of assets (excluding Equity Interests in,
Subsidiaries and joint ventures) which, in the reasonable opinion of such
Person, are obsolete, uneconomic or worn-out;
     (iii) the U.S. Borrower and its Subsidiaries may sell assets (excluding
Equity Interests of any Wholly-Owned Subsidiary unless all of the capital stock
or other Equity Interests of such Wholly-Owned Subsidiary are sold in accordance
with this clause (iii)), so long as (v) no Event of Default then exists or would
result therefrom, (w) the U.S. Borrower or the applicable Subsidi-

-67-



--------------------------------------------------------------------------------



 



ary receives total consideration in an amount at least equal to the Fair Market
Value of such assets, (x) except for customary post-closing adjustments, at
least 75% of the total consideration received by the U.S. Borrower or such
Subsidiary is paid in cash at the time of the closing of such sale or
disposition (provided that sales of assets for aggregate consideration of
$20,000,000 (based on the Fair Market Value of any non-cash consideration) in
any Fiscal Year of the U.S. Borrower shall not be subject to the minimum cash
requirement set forth above in this subclause (x)), (y) the Net Sale Proceeds
therefrom are applied and/or reinvested as (and to the extent) required by
Section 4.02(b) and (z) the aggregate amount of the proceeds received from all
assets sold pursuant to this clause (iii) shall not exceed $150,000,000 in any
Fiscal Year of the U.S. Borrower;
     (iv) each of the U.S. Borrower and its Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, overdue
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and not as part of any
financing transaction;
     (v) each of the U.S. Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the U.S. Borrower or any of its
Subsidiaries;
     (vi) transfers of assets (x) to any U.S. Credit Party, (y) among the
Foreign Credit Parties; provided that in the case of any transfer of Collateral
with a Fair Market Value in excess of $5,000,000, the U.S. Borrower shall notify
the Administrative Agent thereof and take such action as may be requested by the
Administrative Agent for purposes of ensuring the continued enforceability of
the Collateral Agent’s security interest therein, and (z) by any Subsidiary of
the U.S. Borrower that is not a Credit Party to the U.S. Borrower or any of its
Subsidiaries;
     (vii) (x) any Subsidiary of the U.S. Borrower (other than the Bermuda
Borrower) may be merged, consolidated or liquidated with or into the U.S.
Borrower (so long as the U.S. Borrower is the surviving corporation of such
merger, consolidation or liquidation) or any U.S. Subsidiary Guarantor (so long
as, except in the case of a merger, consolidation or liquidation into the U.S.
Borrower, a U.S. Subsidiary Guarantor is the surviving corporation of such
merger consolidation or liquidation), (y) any Foreign Subsidiary of the U.S.
Borrower may be merged, consolidated or liquidated with or into the Bermuda
Borrower (so long as the Bermuda Borrower is the surviving entity in such
merger, consolidation or liquidation) or any Foreign Subsidiary Guarantor (so
long as, except in the case of a merger, consolidation or liquidation into the
Bermuda Borrower, a Foreign Subsidiary Guarantor is the surviving corporation of
such merger consolidation or liquidation) and (z) any Subsidiary of the U.S.
Borrower that is not a Credit Party may be merged, consolidated or liquidated
with or into any other Subsidiary of the U.S. Borrower that is not a Credit
Party; provided, in the case of any merger, consolidation or liquidation
pursuant to this clause (vii) involving a Credit Party, the U.S. Borrower shall
notify the Administrative Agent thereof and shall take such action as may be
requested by the Administrative Agent for purposes of ensuring the continued
enforceability of the Collateral Agent’s security interest in the Collateral of
such Credit Party;
     (viii) so long as no Event of Default has occurred and is continuing, the
U.S. Borrower and its Subsidiaries may transfer inventory in a non-cash or cash
transfer to Subsidiaries of the U.S. Borrower in the ordinary course of its
business;
     (ix) so long as no Event of Default exists at the time of the respective
transfer or immediately after giving effect thereto, Credit Parties shall be
permitted to transfer additional assets

-68-



--------------------------------------------------------------------------------



 



(other than inventory, cash, Cash Equivalents and Equity Interests in any Credit
Party) to other Subsidiaries of the U.S. Borrower, so long as cash in an amount
at least equal to the Fair Market Value of the assets so transferred is received
by the respective transferor;
     (x) the U.S. Borrower and its Subsidiaries may sell or exchange specific
items of equipment, in connection with the exchange or acquisition of
replacement items of equipment which are useful in a Permitted Business;
     (xi) each of the U.S. Borrower and its Subsidiaries may sell or liquidate
Cash Equivalents;
     (xii) the U.S. Borrower and its Subsidiaries may sell inventory to their
respective customers in the ordinary course of business;
     (xiii) each of the U.S. Borrower and its Subsidiaries may effect
Contemplated Asset Sales, so long as (i) no Event of Default then exists or
would exist immediately after giving effect thereto, (ii) each such sale is an
arms’-length transaction and the U.S. Borrower or the respective Subsidiary
receives at least Fair Market Value, (iii) either (x) at least 75% of the total
consideration received by the U.S. Borrower or such Subsidiary is paid in cash
at the time of the closing of such sale or (y)(1) the consideration therefor
consists solely of cash and/or Permitted Installment Notes (to the extent same
may be issued in accordance with the definition thereof) and (2) at least 50% of
the total consideration received by the U.S. Borrower or such Subsidiary is paid
in cash at the time of the closing of such sale, and (iv) the Net Sale Proceeds
therefrom are applied as, and to the extent, required by Section 4.02(c); and
     (xiv) the U.S. Borrower and its Domestic Subsidiaries may sell and
leaseback Principal Properties, so long as (v) no Default or Event of Default
then exists or would result therefrom, (w) each such sale is made pursuant to an
arm’s-length transaction, (x) 100% of the total consideration received by the
U.S. Borrower or such Subsidiary is paid in cash at the time of the closing of
such sale, (y) the Net Sale Proceeds therefrom equal at least 90% of the Fair
Market Value of the Property subject to such sale-leaseback transaction and (z)
the Net Sale Proceeds therefrom are applied as a mandatory repayment and/or
commitment reduction and/or reinvested, in any case, in accordance with the
requirements of Section 4.02(c).
To the extent any Collateral is sold or otherwise disposed of as permitted by
this Section 9.02, such Collateral (unless transferred to a Credit Party) shall
be sold or otherwise disposed of free and clear of the Liens created by the
Security Documents and the Administrative Agent shall take such actions
(including, without limitation, directing the Collateral Agent to take such
actions) as are appropriate in connection therewith.
          9.03 Liens. The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the U.S. Borrower or any of its Subsidiaries, whether now owned
or hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with recourse to the
U.S. Borrower or any of its Subsidiaries) or assign any right to receive income
or permit the filing of any financing statement under the UCC or any other
similar notice of Lien under any similar recording or notice statute; provided
that the provisions of this Section 9.03 shall not prevent the creation,
incurrence, assumption or existence of the following (Liens described below are
herein referred to as “Permitted Liens”):

-69-



--------------------------------------------------------------------------------



 



     (i) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or that are being contested in good faith and by
appropriate proceedings and for which adequate reserves have been established in
accordance with U.S. GAAP;
     (ii) Liens imposed by law which were incurred in the ordinary course of
business and which have not arisen to secure Indebtedness for borrowed money,
such as carriers’, warehousemen’s and mechanics’ Liens, statutory landlord’s
Liens, maritime Liens and other similar Liens, and which either (x) do not in
the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the U.S.
Borrower or any of its Subsidiaries or (y) are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Lien;
     (iii) (x) Liens created by or pursuant to this Agreement and the Security
Documents, (y) Liens (but only on Collateral of the U.S. Credit Parties) created
by or pursuant to the ABL Credit Agreement and the ABL Security Documents,
securing Indebtedness incurred pursuant to clause (xiii) of Section 9.04(b) and
related cash management obligations, and (z) Liens (but only on the Collateral
of the U.S. Credit Parties) securing Existing 2014 Senior Notes, Existing 2016
Senior Notes and Qualified Indebtedness, so long as such Existing 2014 Senior
Notes, Existing 2016 Senior Notes and Qualified Indebtedness constitute Notes
Obligations (as defined in the Intercreditor Agreement); provided that with
respect to any Liens securing Qualified Indebtedness, after giving effect to the
Incurrence of such Qualified Indebtedness and the use of proceeds therefrom, the
Senior Secured Leverage Ratio as of in the last day of the most recent Test
Period for which financial statements are available pursuant to Section 8.01(a)
or (b) would have been less than or equal to 3.75 to 1.00 on a Pro Forma Basis;
     (iv) Liens in existence on the Amendment No. 3 Effective Date which are
listed in Schedule IX and any renewals, replacements and extensions of such
Liens, provided that (x) the aggregate principal amount of the Indebtedness, if
any, secured by such Liens does not increase from that amount outstanding at the
time of any such renewal, replacement or extension except in accordance with the
definition of Permitted Refinancing Indebtedness, and (y) any such renewal,
replacement or extension does not encumber any additional assets or properties
of the U.S. Borrower or any of its Subsidiaries;
     (v) Liens (x) arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 10.09,
(y) arising in connection with the deposit or payment of cash or other Property
with or to any court or other governmental authority in connection with any
pending claim or litigation and (z) arising in connection with the deposit of
cash or other Property in connection with the issuance of stay and appeal bonds,
provided that the Fair Market Value of all Property (including cash) subject to
Liens pursuant to clause (v)(y) or (v)(z) (whether pledged, paid, deposited or
otherwise) shall not exceed at any time the sum of (1) $75,000,000 (net of any
insurance proceeds actually received (and not returned) by the U.S. Borrower and
its Subsidiaries in connection therewith) plus (2) in the case of Properties of
Subsidiaries of the U.S. Borrower located outside the United States and subject
to a Lien pursuant to this clause (v), an additional $50,000,000 (net of any
insurance proceeds actually received (and not returned) by the U.S. Borrower and
its Subsidiaries in connection therewith);
     (vi) Liens (other than any Lien imposed by ERISA) (x) incurred or deposits
made in the ordinary course of business of the U.S. Borrower and its
Subsidiaries in connection with workers’ compensation, unemployment insurance
and other types of social security, (y) to secure

-70-



--------------------------------------------------------------------------------



 



the performance by the U.S. Borrower and its Subsidiaries of tenders, statutory
obligations (other than excise taxes not described in Section 9.03(i)), surety
and customs bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(exclusive of (I) obligations for the payment of borrowed money and (II) stay
and appeal bonds and other obligations described in Section 9.03(v) above) or
(z) to secure the performance by the U.S. Borrower and its Subsidiaries of
leases of Real Property, to the extent incurred or made in the ordinary course
of business consistent with past practices, provided that the aggregate Fair
Market Value of all Property pledged or deposited at any time pursuant to
preceding subclauses (y) and (z) shall not exceed $25,000,000 in the aggregate
(it being understood that letters of credit and bank guaranties issued in
support of customs bonds, licensing arrangements and similar obligations do not
constitute Property pledged or deposited to support such obligations);
     (vii) licenses, sublicenses, leases or subleases granted to third Persons
in the ordinary course of business not interfering in any material respect with
the business of the U.S. Borrower or any of its Subsidiaries;
     (viii) (x) Permitted Encumbrances and (y) easements, rights-of-way,
restrictions, encroachments, municipal and zoning ordinances and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the U.S. Borrower or any of its Subsidiaries;
     (ix) Liens of a lessor arising under any operating lease entered into by
the U.S. Borrower and its Subsidiaries in the ordinary course of business and
relating solely to such lease and the assets leased thereunder;
     (x) Liens upon assets of the U.S. Borrower or any of its Subsidiaries
subject to Capitalized Lease Obligations permitted pursuant to
Section 9.04(b)(iv), provided that the Lien encumbering the asset giving rise to
the Capitalized Lease Obligation does not encumber any other asset of the U.S.
Borrower or any of its Subsidiaries;
     (xi) Liens arising pursuant to purchase money mortgages or security
interests securing Indebtedness representing the purchase price (or financing of
the purchase price within 90 days after the respective purchase) of assets
acquired after the Amendment No. 3 Effective Date by the U.S. Borrower and its
Subsidiaries, provided that (x) any such Liens attach only to the assets so
purchased, (y) the principal amount of Indebtedness secured by any such Lien
does not exceed 100% of the Fair Market Value or the purchase price of the
property being purchased at the time of the incurrence of such Indebtedness and
(z) the Indebtedness secured thereby is permitted to be incurred pursuant to
Section 9.04(b)(iv);
     (xii) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the U.S. Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 9.04(b)(vi) and (ii) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and do not attach to any other asset of the U.S. Borrower
or any of its Subsidiaries;
     (xiii) restrictions imposed in the ordinary course of business and
consistent with past practices on the sale or distribution of designated
inventory pursuant to agreements with customers under which such inventory is
consigned by the customer or such inventory is designated for sale to one or
more customers;

-71-



--------------------------------------------------------------------------------



 



     (xiv) Liens in favor of customs or revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (xv) bankers’ liens, rights of setoff and other similar liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more of
the accounts described below, in each case granted in the ordinary course of
business in favor of the bank or banks with which the accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements, provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;
     (xvi) Liens securing Permitted Refinancing Indebtedness permitted pursuant
to Section 9.04(b);
     (xvii) Liens on the assets of a Foreign Subsidiary (other than the Bermuda
Partnership) which is not a Foreign Credit Party securing Indebtedness incurred
by such Foreign Subsidiary in accordance with the terms of Section 9.04(b)(vii);
     (xviii) Liens over promissory notes evidencing grower loans pledged in
favor of financial institutions securing Indebtedness permitted to be incurred
pursuant to clause (x) of Section 9.04(b)(xv); and
     (xix) other Liens of the U.S. Borrower or any Subsidiary of the U.S.
Borrower that (x) were not incurred in connection with borrowed money, (y) do
not materially impair the use of such Property in the operation of the business
of the U.S. Borrower or such Subsidiary and (z) do not secure obligations in
excess of $100,000,000 in the aggregate for all such Liens.
In connection with the granting of Liens of the type described in clauses (iv),
(ix), (x), (xi), (xii), (xvi), (xvii) and (xix) of this Section 9.03 by the U.S.
Borrower or any of its Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized, at the request of either Borrower, to take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the assets subject to such Liens).
          9.04 Indebtedness.
          (a) The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist
(collectively, “incur”) any Indebtedness; provided, however, that the U.S.
Borrower and each Domestic Subsidiary of the U.S. Borrower which is a U.S.
Credit Party may incur Qualified Indebtedness so long as, on a Pro Forma Basis:
(i) the Total Leverage Ratio at such time does not exceed the maximum Total
Leverage Ratio that was permitted pursuant to Section 9.12(a) as of the most
recently ended Test Period; (ii) the Consolidated Interest Coverage Ratio for
the most recently ended Calculation Period is at least equal to the minimum
Consolidated Interest Coverage Ratio that was required pursuant to Section
9.12(b) for the most recently ended Calculation Period; and (iii) no Default or
Event of Default then exists or would exist immediately after the respective
incurrence.
          (b) The foregoing limitations in Section 9.04(a) will not apply to the
following:
     (i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

-72-



--------------------------------------------------------------------------------



 



     (ii) (x) Existing Indebtedness listed on Schedule IV and any Permitted
Refinancing Indebtedness in respect thereof and (y) Permitted Refinancing
Indebtedness with respect to Indebtedness incurred pursuant to Section 9.04(a);
     (iii) Indebtedness under Interest Rate Protection Agreements, Other Hedging
Agreements and Commodity Agreements entered into to protect the U.S. Borrower
and its Subsidiaries against fluctuations in interest rates, currency exchange
rates and commodity prices and not for speculative purposes;
     (iv) Capitalized Lease Obligations, Indebtedness of the U.S. Borrower and
its Subsidiaries incurred to finance the acquisition of fixed, capital or
long-term assets and Permitted Refinancing Indebtedness in respect thereof,
provided that the aggregate amount of Indebtedness outstanding pursuant to this
Section 9.04(b)(iv) shall not exceed $50,000,000 at any time;
     (v) intercompany Indebtedness of the U.S. Borrower and its Subsidiaries to
the extent permitted by Section 9.05;
     (vi) Indebtedness of a Subsidiary of the U.S. Borrower acquired pursuant to
a Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness) (such Indebtedness,
“Permitted Acquired Debt”) and any Permitted Refinancing Indebtedness in respect
thereof, provided that (x) any such Permitted Acquired Debt was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition and (y) the aggregate principal amount of all Indebtedness
outstanding pursuant to this Section 9.04(b)(vi) at any time shall not exceed
$50,000,000;
     (vii) Indebtedness of Foreign Subsidiaries of the U.S. Borrower (other than
the Bermuda Partnership), provided that the aggregate principal amount of all
such Indebtedness outstanding at any time under this Section 9.04(b)(vii) shall
not exceed $75,000,000;
     (viii) additional unsecured Indebtedness of the U.S. Borrower consisting of
unsecured guarantees of (x) obligations (which guaranteed obligations do not
themselves constitute Indebtedness) of one or more Subsidiaries of the U.S.
Borrower, (y) leases pursuant to which one or more Subsidiaries of the U.S.
Borrower are the respective lessees and (z) Indebtedness of Subsidiaries of the
U.S. Borrower of the type permitted pursuant to Section 9.04(b)(xi);
     (ix) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, so long as such Indebtedness is extinguished within five
Business Days of the incurrence thereof;
     (x) (x) Indebtedness of the U.S. Borrower or any of its Subsidiaries
evidenced by completion guarantees and performance and surety bonds (but
excluding appeal, performance and other bonds and/or guaranties issued in
respect of obligations arising in connection with litigation) incurred in the
ordinary course of business for purposes of insuring the performance of the U.S.
Borrower or such Subsidiary in an aggregate amount not to exceed $50,000,000 at
any time outstanding, (y) Indebtedness of the U.S. Borrower or any of its
Subsidiaries evidenced by appeal, performance and other bonds and/or guaranties
issued in respect of obligations arising in connection with litigation for
purposes of insuring the performance of the U.S. Borrower or such Subsidiary in
an aggregate amount not to exceed $50,000,000 at any time outstanding and
(z) Indebtedness of the U.S. Borrower or any of its Subsidiaries evidenced by
appeal bonds and/or guaranties issued in respect of obligations arising in
connection with the European Commission

-73-



--------------------------------------------------------------------------------



 



Decision pending appeal by the U.S. Borrower or such Subsidiaries of such
decision in an aggregate amount not to exceed €45,000,000 at any time
outstanding;
     (xi) Indebtedness of the U.S. Borrower or any Subsidiary of the U.S.
Borrower arising from agreements of the U.S. Borrower or a Subsidiary of the
U.S. Borrower providing for indemnification, adjustment of purchase price or
other similar obligations, in each case, incurred or assumed in connection with
the disposition or acquisition of any business, assets or a Subsidiary of the
U.S. Borrower permitted under this Agreement (other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition);
     (xii) unsecured Indebtedness of the U.S. Borrower evidenced by a guaranty
of the Indebtedness or other obligations of any other Person (including
Indebtedness of Foreign Subsidiaries permitted pursuant to Section 9.04(b)(vii)
above), so long as the aggregate amount of the Contingent Obligations of the
U.S. Borrower pursuant to this Section 9.04(b)(xii) does not exceed $75,000,000
at any time;
     (xiii) the U.S. Borrower and the U.S. Subsidiary Guarantors may incur and
remain liable with respect to the Indebtedness under the ABL Credit Agreement
and the other ABL Credit Documents; provided, however, that the aggregate
principal amount of Indebtedness thereunder shall not exceed the greater of (I)
$400,000,000 and (II) the sum of (x) 80% of the net book value of the accounts
receivable of the U.S. Borrower and its Domestic Subsidiaries and (y) 60% of the
net book value of the inventory of the U.S. Borrower and its Domestic
Subsidiaries, with any determinations pursuant to this clause (II) to be made on
the date of each incurrence of Indebtedness pursuant to this clause (II) based
on the most recent financial statements that are available to the U.S. Borrower;
     (xiv) Indebtedness of Foreign Subsidiaries of the U.S. Borrower under bank
guaranties and letters of credit issued by financial institutions (on behalf of
such Foreign Subsidiaries) in an aggregate amount not to exceed $50,000,000 at
any time;
     (xv) (x) Indebtedness of Foreign Subsidiaries incurred in connection with
grower loan programs in an aggregate principal amount not to exceed $75,000,000
at any time outstanding and (y) unsecured Indebtedness of the U.S. Borrower
evidenced by a guaranty of Indebtedness permitted pursuant to preceding
subclause (x) of this Section 9.04(b)(xv);
     (xvi) [Reserved]
     (xvii) Indebtedness of the U.S. Borrower which may be deemed to exist under
its non-qualified excess savings plan for employees;
     (xviii) Indebtedness under letters of credit or bank guarantees not to
exceed $150,000,000 at one time outstanding; and
     (xix) additional unsecured Indebtedness of the U.S. Borrower and its
Subsidiaries (other than the Bermuda Partnership Partners and the Bermuda
Partnership) not otherwise permitted hereunder not exceeding $100,000,000 in
aggregate principal amount at any time outstanding, provided that no such
additional Indebtedness shall be incurred at any time a Default or Event of
Default then exists or would result therefrom.

-74-



--------------------------------------------------------------------------------



 



          9.05 Advances; Investments; Loans. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, lend money
or extend credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other Equity Interest in, or make
any capital contribution to, any Person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (each of the
foregoing an “Investment” and, collectively, “Investments”), except:
     (i) the U.S. Borrower and its Subsidiaries may acquire and hold cash and
Cash Equivalents;
     (ii) the U.S. Borrower and its Subsidiaries may acquire and hold
receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms
(including the dating of receivables) of the U.S. Borrower or such Subsidiary;
     (iii) the U.S. Borrower and its Subsidiaries may acquire and own
investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers, trade creditors, licensees, licensors
and customers and in good faith settlement of delinquent obligations of, and
other disputes with, suppliers, trade creditors, licensees, licensors and
customers arising in the ordinary course of business;
     (iv) Interest Rate Protection Agreements, Other Hedging Agreements and
Commodity Agreements entered into in compliance with Section 9.04(b)(iii) shall
be permitted;
     (v) (x) Investments constituting Intercompany Existing Indebtedness in
existence on the Amendment No. 3 Effective Date and any Permitted Refinancing
Indebtedness in respect thereof and (y) other Investments in existence on the
Amendment No. 3 Effective Date and listed on Schedule VI (and amendments,
modifications and renewals thereof that do not increase the amount of such
Investments);
     (vi) Investments (u) by U.S. Credit Parties in Foreign Credit Parties
provided that at no time shall the aggregate outstanding amount of all such
Investments made pursuant to subclause (u) of this Section 9.05(vi) exceed
$50,000,000, (v) in any U.S. Credit Party, (w) among Foreign Credit Parties;
provided that in the case of any Investment resulting in a transfer of
Collateral with a Fair Market Value in excess of $5,000,000, the U.S. Borrower
shall notify the Administrative Agent thereof and take such action as may be
requested by the Administrative Agent for purposes of ensuring the continued
enforceability of the Collateral Agent’s security interest therein, (x) by any
Subsidiary of the U.S. Borrower that is not a Credit Party in the U.S. Borrower
or any of its Subsidiaries, (y) so long as no Event of Default has occurred and
is continuing, transfers of cash and Cash Equivalents among the U.S. Borrower
and its Subsidiaries in the ordinary course of business for working capital
purposes and (z) other Investments by the U.S. Borrower and its Subsidiaries in
any Subsidiary of the U.S. Borrower, provided that at no time shall the
aggregate outstanding amount of all such Investments made pursuant to subclause
(z) of this Section 9.05(vi) (exclusive of Investments that would have otherwise
been permitted under subclause (w) above except that such Investment involved a
transitory Investment through a Subsidiary that was not a Credit Party which
promptly made a corresponding Investment in a Foreign Credit Party) exceed
$250,000,000;
     (vii) (x) loans by the U.S. Borrower and its Subsidiaries to officers,
employees and directors of the U.S. Borrower and its Subsidiaries for bona fide
business purposes, in each case incurred in the ordinary course of business, in
an aggregate outstanding principal amount not to ex-

-75-



--------------------------------------------------------------------------------



 



ceed $5,000,000 at any time outstanding (determined without regard to any
write-downs or write-offs of such loans and advances) shall be permitted,
(y) advances of reimbursable expenses by the U.S. Borrower and its Subsidiaries
to officers, employees and directors of the U.S. Borrower and its Subsidiaries
for bona fide purposes, in each case incurred in the ordinary course of
business, and (z) non-cash loans to officers, directors or other employees of
the U.S. Borrower or any of its Subsidiaries in connection with such officers’,
directors’ or employees’ acquisition of shares of capital stock of the U.S.
Borrower;
     (viii) the U.S. Borrower and its Subsidiaries may make Permitted
Acquisitions;
     (ix) the U.S. Borrower and its Subsidiaries may own the capital stock of,
or other Equity Interests in, their respective Subsidiaries created or acquired
in accordance with the terms of this Agreement;
     (x) the U.S. Borrower and its Subsidiaries may acquire and hold non-cash
consideration issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Sections 9.02(iii) and (xiii);
     (xi) so long as no Event of Default has occurred and is continuing, loans
or advances by the U.S. Borrower or any Subsidiary of the U.S. Borrower in
connection with grower loan programs; provided that at no time shall the
aggregate outstanding principal amount of all such loans and advances made
pursuant to this Section 9.05(xi) exceed $75,000,000 (determined without regard
to write-downs or write-offs thereof);
     (xii) any Non-Wholly-Owned Subsidiary of the U.S. Borrower may make loans
to its shareholders generally so long as (x) the U.S. Borrower or its respective
Subsidiary which owns the Equity Interest in the Subsidiary making such loans
receives at least its proportionate share of such loans (based upon its relative
holding of the Equity Interests in the Subsidiary making such loans), (y) unless
the entering into of the Intercompany Subordination Agreement requires the
consent of the minority shareholder of such Non-Wholly Owned Subsidiary (and
such consent is not obtained), such Non-Wholly-Owned Subsidiary (as obligee of
such loan) and the U.S. Borrower or such other Subsidiary (as obligor of such
loan) shall be subject to the provisions of the Intercompany Subordination
Agreement and (z) the aggregate outstanding principal amount of all loans
pursuant to this Section 9.05(xii) which are not subject to the subordination
provisions of the Intercompany Subordination Agreement shall not exceed
$50,000,000 at any time;
     (xiii) Investments constituting guaranties of Indebtedness permitted by
Section 9.04;
     (xiv) the Bermuda Partnership Partners may make additional Investments in
the Bermuda Partnership not otherwise permitted by this Section, so long as
(w) the Bermuda Partnership promptly (and in any event within one Business Day
of receipt thereof) uses 100% of the cash proceeds of such Investment to make a
prepayment on the intercompany loan owing by it to the Bermuda Borrower and
incurred pursuant to the Intercompany Distribution Transactions, (x) the Bermuda
Borrower uses all of the proceeds of such prepayment within one Business Day of
the date of receipt thereof to prepay Term Loans owing by it in accordance with
the requirements of Section 4.01(vii), (y) if any U.S. Borrower Incremental Term
Loans are then outstanding, the U.S. Borrower makes a concurrent prepayment of
U.S. Borrower Incremental Term Loans in accordance with the requirements of
Section 4.01(vii) and (z) any Investment in the form of an intercompany loan or
advance pursuant to this Section 9.05(xiv) shall be subject to subordination as,
and to the extent required by, the Intercompany Subordination Agreement; and

-76-



--------------------------------------------------------------------------------



 



     (xv) so long as no Default or Event of Default then exists or would result
therefrom, the U.S. Borrower and its Subsidiaries may make Investments not
otherwise permitted by Sections 9.05(i) through (xiv); provided that the
aggregate amount of the Investments made pursuant to this Section 9.05(xv) after
the Amendment No. 3 Effective Date shall not exceed $100,000,000 (without regard
to any write-downs or write-offs thereof) plus the Available Amount.
          9.06 Restricted Payments; etc. The U.S. Borrower will not, and will
not permit any of its Subsidiaries to, declare or pay any dividends (other than
dividends payable solely in non-redeemable common stock or comparable common
equity interests of the U.S. Borrower or any such Subsidiary, as the case may
be) or return any equity capital to, its stockholders, partners, members or
other equity holders or authorize or make any other distribution, payment or
delivery of property or cash to its stockholders, partners, members or other
equity holders as such, or redeem, retire, purchase or otherwise acquire,
directly or indirectly, for a consideration, any shares of any class of its
capital stock or other Equity Interests, now or hereafter outstanding (or any
warrants for or options or stock appreciation rights in respect of any of such
shares or other Equity Interests), or set aside any funds for any of the
foregoing purposes, and the U.S. Borrower will not permit any of its
Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the capital stock or other Equity Interests of any direct or
indirect parent of such Subsidiary now or hereafter outstanding (or any options
or warrants or stock appreciation rights issued by such Person with respect to
its capital stock or other Equity Interests) (all of the foregoing “Dividends”),
except that:
     (i) (x) any Subsidiary of the U.S. Borrower may pay Dividends to the U.S.
Borrower or any Wholly-Owned Subsidiary of the U.S. Borrower and (y) any
Non-Wholly-Owned Subsidiary of the U.S. Borrower may pay cash Dividends to its
shareholders generally so long as the U.S. Borrower or its respective Subsidiary
which owns the Equity Interest in the Subsidiary paying such Dividends receives
at least its proportionate share thereof (based upon its relative holding of the
Equity Interests in the Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of Equity Interests of
such Subsidiary); provided that any Dividend made pursuant to the preceding
clause (x) to any Wholly-Owned Subsidiary that is not a Credit Party by any
Subsidiary that is a Credit Party may only be made if (I) no Specified Default
and no Event of Default then exists or would result therefrom and (II) such
Wholly-Owned Subsidiary promptly distributes and/or transfer any Property
received pursuant to such Dividend (directly or indirectly through other
Wholly-Owned Subsidiaries) to a Credit Party; provided, however, that, subject
to Section 9.01(c), any such Dividend may be made to the Bermuda Partnership
notwithstanding the existence of an Event of Default (other than an Event of
Default under Section 10.01 or 10.05) so long as (a) the Bermuda Partnership
complies with clause (II) of the preceding proviso and (b) the Bermuda
Partnership Partners are (after giving effect to the receipt of any Dividend
from Bermuda Partnership) in compliance with the requirements of
Section 9.01(c);
     (ii) the U.S. Borrower may redeem or purchase shares of, or options to
purchase, U.S. Borrower Common Stock held by former officers or employees of the
U.S. Borrower or any of its Subsidiaries following the death, disability,
retirement or termination of employment of such officers or employees, provided
that (x) the only consideration paid by the U.S. Borrower in respect of such
redemptions and/or purchases shall be cash, (y) the aggregate amount paid by the
U.S. Borrower in respect of all such redemptions and/or purchases shall not
exceed $10,000,000 in any Fiscal Year of the U.S. Borrower, and (z) at the time
of any redemption or purchase pursuant to this Section 9.06(ii), no Specified
Default or Event of Default shall then exist or result therefrom;

-77-



--------------------------------------------------------------------------------



 



     (iii) the cancellation of a portion of any equity compensation award in
connection with the payment of withholding taxes by the U.S. Borrower and its
Subsidiaries thereon on behalf of employees and directors of the U.S. Borrower
and its Subsidiaries;
     (iv) the U.S. Borrower may pay regularly scheduled Dividends on Qualified
Preferred Stock issued by it pursuant to the terms thereof solely through the
issuance of additional shares of such Qualified Preferred Stock rather than in
cash;
     (v) repurchases of Equity Interests of the U.S. Borrower or any Subsidiary
of the U.S. Borrower deemed to occur upon exercise of stock options or warrants
to the extent such Equity Interests represent a portion of the exercise price of
such options or warrants;
     (vi) repurchases of Equity Interests of the U.S. Borrower in lieu of the
issuance of fractional shares upon the exercise of options or warrants to
purchase U.S. Borrower Common Stock;
     (vii) the distribution of rights to holders of U.S. Borrower Common Stock
pursuant to a customary shareholder rights plan and the redemption of such
rights for nominal consideration; and
     (viii) so long as no Default or Event of Default has occurred and is
continuing, other Dividends in an aggregate amount not to exceed $25,000,000
plus the Available Amount.
          9.07 Transactions with Affiliates. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to, enter into any transaction or series
of transactions with any Affiliate of the U.S. Borrower except on terms and
conditions substantially as favorable to the U.S. Borrower or such Subsidiary as
would be reasonably expected to be obtainable by the U.S. Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided that the following shall in any event be
permitted: (i) intercompany transactions among the U.S. Borrower and its
Subsidiaries; (ii) the payment of consulting or other fees to the U.S. Borrower
by any of its Subsidiaries in the ordinary course of business; (iii) customary
fees to directors of the U.S. Borrower and its Subsidiaries; (iv) the U.S.
Borrower and its Subsidiaries may enter into the employment arrangements with
respect to the procurement of services with their respective officers and
employees in the ordinary course of business; (v) Dividends may be paid by the
U.S. Borrower to the extent permitted by Section 9.06; (vi) transactions between
the U.S. Borrower and/or any of its Subsidiaries and their respective Affiliates
listed on Schedule XIV hereto; and (vii) Investments in, and transactions with,
any Person that is an Affiliate of the U.S. Borrower solely as a result of the
U.S. Borrower’s or a Subsidiaries ownership of Equity Interests of such Person.
          9.08 Limitation on Voluntary Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Issuances of Capital Stock; etc.
     (a) The U.S. Borrower will not, and will not permit any of its Subsidiaries
to:
     (i) make any voluntary or optional payment or prepayment on or redemption,
repurchase or acquisition for value of (including, without limitation, by way of
depositing with the trustee with respect thereto or any other Person money or
securities before due for the purpose of paying when due), or any prepayment,
repurchase, redemption or acquisition for value as a result of any asset sale,
change of control or similar event of any Specified Indebtedness other than
(w) refinancings of Specified Indebtedness in exchange for or with the proceeds
of Permitted Refi-

-78-



--------------------------------------------------------------------------------



 



nancing Indebtedness, (x) in exchange for U.S. Borrower Common Stock or
Qualified Preferred Stock, (y) so long as no Default or Event of Default has
occurred and is continuing, repurchases or redemptions of Specified Indebtedness
in an aggregate amount not to exceed $50,000,000 plus the Available Amount;
     (ii) amend or modify, or permit the amendment or modification of, any
provision of any Specified Indebtedness, in any manner that is adverse in any
material respect to the interests of the Lenders; or
     (iii) amend, modify or change any Qualified Preferred Stock, its
certificate of incorporation (including, without limitation, by the filing or
modification of any certificate of designation), by-laws, certificate of
partnership, partnership agreement, certificate of limited liability company,
limited liability company agreement (or equivalent organizational documents) or
any agreement entered into by it, with respect to its capital stock or other
Equity Interests, or enter into any new agreement with respect to its capital
stock or other Equity Interests, other than (x) any amendments, modifications or
changes and any such new agreements which do not adversely affect the interests
of the Lenders in any material respect, and (y) any amendment to such Person’s
respective certificates of incorporation or other organizational documents to
authorize the issuance of capital stock or other Equity Interests otherwise
permitted to be issued pursuant to the terms of this Agreement.
          (b) Neither the U.S. Borrower nor any of its Subsidiaries shall
designate any Indebtedness (other than the Obligations and obligations under the
ABL Credit Agreement) as “Designated Guarantor Senior Debt” or “Designated
Senior Debt” for purposes of any agreement governing Specified Indebtedness.
          9.09 Limitation on Issuance of Equity Interests. The U.S. Borrower
will not issue (i) any Preferred Equity (or any options, warrants or rights to
purchase Preferred Equity) other than Qualified Preferred Stock or (ii) any
redeemable common stock or equivalent common Equity Interests.
          9.10 Limitation on Certain Restrictions on Subsidiaries. The U.S.
Borrower will not, nor will it permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective,
any encumbrance or restriction on the ability of any such Subsidiary to (x) pay
dividends or make any other distributions on its capital stock or any other
Equity Interests or participation in its profits owned by the U.S. Borrower or
any Subsidiary of the U.S. Borrower, or pay any Indebtedness owed to the U.S.
Borrower or a Subsidiary of the U.S. Borrower, (y) make loans or advances to the
U.S. Borrower or any Subsidiary of the U.S. Borrower or (z) transfer any of its
properties or assets to the U.S. Borrower or any of its Subsidiaries, except for
such encumbrances or restrictions existing under or by reason of (i) applicable
law, (ii) this Agreement and the other Credit Documents, (iii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the U.S. Borrower or a Subsidiary of the U.S. Borrower,
(iv) customary provisions restricting assignment of any licensing agreement (in
which the U.S. Borrower or any of its Subsidiaries is the licensee) or any other
contract entered into by the U.S. Borrower or any Subsidiary of the U.S.
Borrower in the ordinary course of business, (v) any agreement or instrument
governing Permitted Acquired Debt, which encumbrance or restriction is not
applicable to any Person or the properties or assets of any Person, other than
the Person or the properties or assets of the Person acquired pursuant to the
respective Permitted Acquisition and so long as the respective encumbrances or
restrictions were not created (or made more restrictive) in connection with or
in anticipation of the respective Permitted Acquisition, (vi) restrictions
applicable to any Non-Wholly Owned Subsidiary existing at the time of the
acquisition thereof as a result of an Investment pursuant to Section 9.05;
provided that the restrictions applicable to such joint venture are not made
more burden-

-79-



--------------------------------------------------------------------------------



 



some, from the perspective of the U.S. Borrower and its Subsidiaries, than those
as in effect immediately before giving effect to the consummation of the
respective Investment, (vii) any restriction or encumbrance with respect to
assets subject to Liens permitted by Sections 9.03(iv), (x), (xi), (xii) and
(xvi), (viii) the ABL Credit Documents, (ix) restrictions set forth in the
documents governing Existing Indebtedness and (x) restrictions in the documents
governing Indebtedness incurred following the Amendment No. 3 Effective Date
which are not materially more restrictive than the restrictions described in the
foregoing clause (ix).
          9.11 Special Restrictions Relating to Principal Property. The U.S.
Borrower will not, and will not permit any of its Subsidiaries to, (i) own or
acquire any Principal Property (other than the Principal Properties designated
on Schedule XV hereto) or (ii) directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become liable for or suffer to exist any
Indebtedness secured by a Lien on any Principal Property; provided, however,
that, notwithstanding the foregoing, (x) the U.S. Borrower and its Subsidiaries
may acquire (by way of third-party purchase) up to (but not more than) two
Principal Properties after the Amendment No. 3 Effective Date and, thereafter,
own such Principal Properties and (y) the U.S. Borrower and its Subsidiaries may
own additional Principal Properties which are not Principal Properties on the
Amendment No. 3 Effective Date (or, if acquired after the Amendment No. 3
Effective Date, on such date of acquisition) if (x) the respective Principal
Property becomes a Principal Property after the Amendment No. 3 Effective Date
(or such date of acquisition) as a result of the making of capital expenditures
or other investments in such Property by the U.S. Borrower or the respective
Subsidiary or (y) the respective Principal Property is constructed by the U.S.
Borrower or the respective Subsidiary. The restrictions set forth in this
Section 9.11 shall cease to apply following the date that Principal Properties
cease to constitute Excluded Collateral.
          9.12 Financial Maintenance Covenants.
          (a) The U.S. Borrower shall not permit the Total Leverage Ratio as of
the last day of any Test Period set forth below to exceed the maximum Total
Leverage Ratio set forth opposite such date below:

          Test Period Ending on or About   Maximum Total Leverage Ratio
March 27, 2010
    5.00 to 1.00  
June 19, 2010
    5.00 to 1.00  
October 9, 2010
    4.75 to 1.00  
January 1, 2011
    4.75 to 1.00  
March 26, 2011
    4.75 to 1.00  
June 18, 2011
    4.50 to 1.00  
October 8, 2011
    4.50 to 1.00  
December 31, 2011
    4.50 to 1.00  
March 24, 2012
    4.50 to 1.00  
June 16, 2012
    4.25 to 1.00  
October 6, 2012
    4.25 to 1.00  
December 29, 2012
    4.00 to 1.00  

-80-



--------------------------------------------------------------------------------



 



          Test Period Ending on or About   Maximum Total Leverage Ratio
March 24, 2013
    4.00 to 1.00  
June 16, 2013
    3.75 to 1.00  
October 6, 2013
    3.75 to 1.00  
December 29, 2013 and the last day of each Test Period thereafter
    3.50 to 1.00  

          (b) The U.S. Borrower shall not permit the Consolidated Interest
Coverage Ratio for any Test Period set forth below to be less than the minimum
Consolidated Interest Coverage Ratio set forth opposite the last day of the
applicable Test Period set forth below:

              Minimum Consolidated Interest Test Period Ending on or About  
Coverage Ratio
March 27, 2010
    1.50 to 1.00  
June 19, 2010
    1.50 to 1.00  
October 9, 2010
    1.75 to 1.00  
January 1, 2011
    1.75 to 1.00  
March 26, 2011
    1.75 to 1.00  
June 18, 2011
    1.75 to 1.00  
October 8, 2011
    1.75 to 1.00  
December 31, 2011
    2.00 to 1.00  
March 24, 2012
    2.00 to 1.00  
June 16, 2012
    2.00 to 1.00  
October 6, 2012
    2.00 to 1.00  
December 29, 2012 and the last day of each Test Period thereafter
    2.25 to 1.00  

          Section 10. Events of Default. Upon the occurrence of any of the
following specified events (each, an “Event of Default”):
          10.01 Payments. Either Borrower shall (i) default in the payment when
due of any principal of any Loan, (ii) default, and such default shall continue
for three or more Business Days, in the payment when due of any Unpaid Drawing,
any Unreimbursed Payment, any interest on any Loan or any Fees or (iii) default,
and such default shall continue for 10 or more Business Days after notice to
either Borrower by the Administrative Agent or any Lender, in the payment when
due of any other amounts owing hereunder or under any other Credit Document; or
          10.02 Representations, etc. (a) Any representation, warranty or
statement made or deemed made by any Credit Party herein or in any other Credit
Document (other than a Foreign Security Document) or in any statement or
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made, (b) any
representation, warranty or

-81-



--------------------------------------------------------------------------------



 



statement which is qualified by a materiality standard of any kind and is made
or deemed made by any Foreign Credit Party in any Foreign Security Document or
in any statement or certificate delivered pursuant to any Foreign Security
Document shall prove to be untrue in any material respect on the date as of
which made or deemed made and (c) any material representation, warranty or
statement which is not qualified by a materiality standard of any kind and is
made or deemed made by any Foreign Credit Party in any Foreign Security Document
or in any statement or certificate delivered pursuant to any Foreign Security
Document shall prove to be untrue in any material respect on the date as of
which made or deemed made; or
          10.03 Covenants. The U.S. Borrower or any of its Subsidiaries shall
(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 2B.07, 8.01(e)(i), 8.10, 8.11, 8.16 or 9, or
(b) default in the due performance or observance by it of any term, covenant or
agreement contained in this Agreement (other than those referred to in
Section 10.01, 10.02 or clause (a) of this Section 10.03) and such default shall
continue unremedied for a period of at least 30 days after notice to the
defaulting party by the Administrative Agent or the Required Lenders; or
          10.04 Default Under Other Agreements. (a) The U.S. Borrower or any of
its Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Obligations) beyond the period of grace, if any,
provided in the instrument or agreement under which Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause (determined without regard
to whether any notice is required), any such Indebtedness to become due prior to
its stated maturity; or (b) any Indebtedness (other than the Obligations) of the
U.S. Borrower or any of its Subsidiaries shall be declared to be (or shall
become) due and payable, or shall be required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof;
provided that it shall not constitute an Event of Default pursuant to clause (a)
or (b) of this Section 10.04 unless the principal amount of any one issue of
such Indebtedness, or the aggregate amount of all such Indebtedness referred to
in clauses (a) and (b) above, equals or exceeds $25,000,000; or
          10.05 Bankruptcy, etc. The U.S. Borrower or any of its Subsidiaries
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against the U.S. Borrower or any of its Subsidiaries and the petition is not
controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
the U.S. Borrower or any of its Subsidiaries; or the U.S. Borrower or any of its
Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the U.S. Borrower or any of its Subsidiaries; or there is
commenced against the U.S. Borrower or any of its Subsidiaries any such
proceeding which remains undismissed for a period of 60 days; or the U.S.
Borrower or any of its Subsidiaries is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or the U.S. Borrower or any of its Subsidiaries suffers any appointment of any
custodian or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or the U.S. Borrower or any of
its Subsidiaries makes a general assignment for the benefit of creditors; or any
Company action is taken by the U.S. Borrower or any of its Subsidiaries for the
purpose of effecting any of the foregoing; or

-82-



--------------------------------------------------------------------------------



 



          10.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days which will result in a
Material Adverse Effect, any Plan which is subject to Title IV of ERISA shall
have had or is likely to have a trustee appointed to administer such Plan
pursuant to Section 4042(b) of ERISA, any Plan or Multiemployer Plan which is
subject to Title IV of ERISA is, shall have been or is likely to be
involuntarily terminated or to be the subject of termination proceedings under
ERISA, any Plan subject to Title IV of ERISA shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan subject to
Title IV of ERISA or Multiemployer Plan or a Foreign Pension Plan has not been
made within 60 days of when due, the U.S. Borrower or any Subsidiary of the U.S.
Borrower or any ERISA Affiliate has incurred or is likely to incur any liability
to or on account of a Plan subject to Title IV of ERISA or Multiemployer Plan
under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or
4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code or on account of a
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) under Section 4980B of the Code, or the U.S. Borrower or any
Subsidiary of the U.S. Borrower has incurred or is likely to incur liabilities
pursuant to one or more employee welfare benefit plans (as defined in
Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or Plans or
Foreign Pension Plans, a “default” within the meaning of Section 4219(c)(5) of
ERISA, shall occur with respect to any Plan or Multiemployer Plan; (b) there
shall result from any such event or events described above in this Section 10.06
the imposition of a lien, the granting of a security interest, or a liability or
a material risk of incurring a liability resulting from any event described in
clause (a) above; and (c) such lien, security interest or liability,
individually and/or in the aggregate, in the reasonable opinion of the Required
Lenders, has had, or could reasonably be expected to have, a Material Adverse
Effect; or
          10.07 Security Documents. (a) Any Security Document shall cease to be
in full force and effect (except in accordance with the terms thereof), or
shall, subject to the Intercreditor Agreement, cease to give the Collateral
Agent for the benefit of the Secured Creditors the Liens, rights, powers and
privileges purported to be created thereby (including, without limitation, a
perfected security interest in, and Lien on, all of the Collateral), in favor of
the Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 9.03), and subject to no other Liens (except as
permitted by Section 9.03), or (b) any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond any cure or grace period specifically applicable thereto
pursuant to the terms of any such Security Document; provided that (i) the
occurrence of an Excluded Event shall not give rise to an Event of Default under
this Section 10.07, (ii) the failure to have a perfected and enforceable Lien on
Collateral in favor of the Collateral Agent shall not give rise to an Event of
Default under this Section 10.07, unless the aggregate Fair Market Value of all
Collateral over which the Collateral Agent fails to have a perfected and
enforceable Lien (exclusive of Collateral that is the subject of an Excluded
Event) equals or exceeds $10,000,000 and (iii) in the case of any default
described in clause (b) above in the due performance or observance of any
covenant or agreement contained in any Foreign Security Document that is not
(directly or indirectly) related to the perfection or enforceability of a Lien
on Collateral, such default shall not give rise to an Event of Default until
such default shall continue unremedied for a period of at least 15 days after
notice to the defaulting party by the Administrative Agent, the Collateral Agent
or the Required Lenders; or

-83-



--------------------------------------------------------------------------------



 



          10.08 Guaranties. Any Guaranty or any provision thereof shall cease to
be in full force or effect as to the relevant Guarantor, or any Guarantor or
Person acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the relevant Guaranty, or any Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to its Guaranty; provided that
the occurrence of an Excluded Event shall not give rise to an Event of Default
under this Section 10.08; or
          10.09 Judgments. One or more judgments or decrees shall be entered
against the U.S. Borrower or any of its Subsidiaries involving a liability (to
the extent not paid or covered by a reputable and solvent insurance company
(with any portion of any judgment or decree not so covered to be included in any
determination hereunder)) equal to or in excess of $25,000,000 for all such
judgments and decrees and all such judgments or decrees shall either be final
and non-appealable or shall not have been vacated, discharged or stayed or
bonded pending appeal for any period of 60 consecutive days; provided, however,
that for the avoidance of doubt, the European Commission Decision shall be
deemed to have been stayed for so long as such decision is not final and
non-appealable and the U.S. Borrower and its applicable Subsidiaries are
diligently pursuing an appeal of such decision and have complied with all
requirements of the European Commission with respect to the posting of bonds,
bank guarantees or other security for the European Commission Decision (after
giving effect to any waiver by the European Commission of any such
requirements); provided, further, that the rendering of any such other
judgment(s) or decree(s) by courts outside of the United States and Bermuda
shall not be an Event of Default under this Section 10.09 unless (i) the U.S.
Borrower and its Subsidiaries which are subject to the judgment(s) or decree(s),
as of the date of the issuance of such judgment(s) or decree(s) (or any later
date while such judgment(s) or decree(s) are still in effect) have at least
$25,000,000 in net assets (determined on a book basis without regard to any
write-down or write-off of such assets as a result of such judgment(s) or
decree(s)) located in the jurisdictions (i.e., the relevant country or countries
or any larger jurisdiction of the respective court(s)) of the courts rendering
such judgment(s) or decree(s) (which is (or are) final and non-appealable or has
(or have) not been vacated, discharged, stayed or bonded pending appeal for any
period of 60 consecutive days) or (ii) an order or orders enforcing such
judgment(s) or decree(s) (which is (or are) final and non-appealable or has (or
have) not been vacated, discharged, stayed or bonded pending appeal for any
period of 60 consecutive days) is entered by a court or courts of competent
jurisdiction in a jurisdiction or jurisdictions where the U.S. Borrower and/or
its Subsidiaries subject to the order, as of the date of the entry of such order
of enforcement (or any later date while any such order is still in effect), have
at least $25,000,000 in net assets located in such jurisdiction or jurisdictions
(determined on a book basis without regard to any write-down or write-off of
such assets as a result of such judgment(s) or decree(s)); or
          10.10 Ownership. A Change of Control shall have occurred; or
          10.11 Denial of Liability. (a) Either Borrower shall deny its
obligations under this Agreement or any other Credit Document, (b) any law, rule
or regulation shall purport to render invalid, or preclude enforcement of, any
provision of this Agreement or any other Credit Document or impair performance
of any Foreign Credit Party’s obligations hereunder or under any other Credit
Document or (c) any dominant authority asserting or exercising de jure or de
facto governmental or police powers shall, by moratorium laws or otherwise,
cancel, suspend or defer the obligation of any Foreign Credit Party to pay any
amount required to be paid hereunder or under any other Credit Document;
provided that the occurrence of an Excluded Event shall not give rise to an
Event of Default under this Section 10.11; or
          10.12 Governmental Action. Any governmental authority shall have
condemned, nationalized, seized, or otherwise expropriated all or any
substantial part of the property, shares of capital stock or other assets of any
Foreign Credit Party or any of its Subsidiaries, or shall have assumed custody
or control of such property or other assets or of the business or operations of
any Foreign Credit Party or

-84-



--------------------------------------------------------------------------------



 



any of its Subsidiaries, or shall have taken any action for the dissolution or
disestablishment of any Foreign Credit Party or any of its Subsidiaries or any
action that would prevent any Foreign Credit Party, any of its Subsidiaries or
any of their respective officers from carrying on the business of such Foreign
Credit Party or such Subsidiary or a substantial part thereof; provided that the
occurrence of an Excluded Event shall not give rise to an Event of Default under
this Section 10.12; or
          10.13 Special Defaults Relating to Bermuda Entities. The Bermuda
Borrower shall fail to maintain its corporate existence in full force and
effect,
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the U.S. Borrower, take
any or all of the following actions, without prejudice to the rights of any
Agent or any Lender to enforce its claims against any Credit Party (provided
that if an Event of Default specified in Section 10.05 shall occur with respect
to either Borrower, the result which would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (i) and (ii) below
shall occur automatically without the giving of any such notice): (i) declare
the Total Commitment terminated, whereupon the Commitment of each Lender shall
forthwith terminate immediately and any Fees shall forthwith become due and
payable without any other notice of any kind; (ii) declare the principal of and
any accrued interest in respect of all Loans and all Obligations owing hereunder
(including Unpaid Drawings and Unreimbursed Payments) to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers;
(iii) enforce, as Collateral Agent (or direct the Collateral Agent to enforce),
subject to the Intercreditor Agreement, any or all of the Liens and security
interests created pursuant to the Security Documents; (iv) terminate any Letter
of Credit or Bank Guaranty which may be terminated in accordance with its terms;
(v) direct the Bermuda Borrower to pay (and the Bermuda Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 10.05 with respect to either Borrower, it will pay) to the
Administrative Agent at the Payment Office such additional amount of cash (in
the respective currencies in which such Letters of Credit or Bank Guaranties are
denominated), to be held as security by the Administrative Agent, as is equal to
the sum of (x) the aggregate Stated Amount of all Bermuda Borrower Letters of
Credit issued for the account of the Bermuda Borrower and then outstanding and
(y) the aggregate Face Amount of all Bank Guaranties issued for the account of
the Bermuda Borrower and then outstanding; (vi) direct the U.S. Borrower to pay
(and the U.S. Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 10.05 with respect to
either Borrower, it will pay) to the Administrative Agent at the Payment Office
such additional amount of cash (in the respective currencies in which such
Letters of Credit or Bank Guaranties are denominated), to be held as security by
the Administrative Agent, as is equal to the sum of (x) the aggregate Stated
Amount of all Letters of Credit then outstanding and (y) the aggregate Face
Amount of all Bank Guaranties issued for the account of the U.S. Borrower and
then outstanding; and (vii) apply any cash collateral held by the Administrative
Agent as provided in Section 4.02 to the repayment of the Obligations.
          Section 11. Definitions. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires.
Defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular:
          “ABL Collateral Agent” shall mean the “Collateral Agent” as defined in
the ABL Credit Agreement.
          “ABL Credit Agreement” shall mean the Credit Agreement, dated as of
April 12, 2006, as amended through the Amendment No. 3 Effective Date, among the
U.S. Borrower, Deutsche Bank

-85-



--------------------------------------------------------------------------------



 



Trust Company Americas, as Administrative Agent, Banc of America Securities LLC,
as syndication agent, The Bank of Nova Scotia, as documentation agent, Deutsche
Bank Securities Inc. and Banc of America Securities LLC, as joint book runners,
and Deutsche Bank Securities Inc., as sole lead arranger, as the same may be
further amended, restated, modified, supplemented, renewed, refunded, replaced
or refinanced from time to time in one or more agreements or indentures (in each
case with the same or new lenders, institutional investors or agents), including
any agreement or indenture extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof (so long
as, in the case of any replacement or refinancing, all commitments under the
agreements or indentures so replaced or refinanced shall have been terminated,
all unpaid amounts thereunder (other than indemnities) shall have been paid in
full and all parties to any replacement or refinancing agreements or indentures,
or a trustee or agent on their behalf, shall have become party to the
Intercreditor Agreement as of the applicable date of replacement or refinancing,
as the case may be).
          “ABL Credit Documents” shall mean the ABL Credit Agreement and the
related guaranties, pledge agreements, security agreements, mortgages, notes and
other agreements and instruments entered into in connection with the ABL Credit
Agreement, in each case as the same may be amended, modified and/or supplemented
from time to time in accordance with the terms hereof and thereof.
          “ABL Credit Party” shall mean a “Credit Party” as defined in the ABL
Credit Agreement.
          “ABL Lender” shall mean a “Lender” as defined in the ABL Credit
Agreement.
          “ABL Loans” shall mean the “Loans” as defined in the ABL Credit
Agreement.
          “ABL Priority Collateral” means, collectively, all “ABL Priority
Collateral” as defined in the Intercreditor Agreement.
          “ABL Security Documents” shall mean the “Security Documents” as
defined in the ABL Credit Agreement.
          “Account Party” shall mean, with respect to Letters of Credit or Bank
Guaranties, the U.S. Borrower or the Bermuda Borrower, as specified in the
respective Letter of Credit Request (or, in the case of Existing Letters of
Credit, as specified pursuant to the Original Credit Agreement) or Bank Guaranty
Request (or, in the case of Existing Bank Guaranties, as specified pursuant to
the Original Credit Agreement).
          “Acquired Entity or Business” shall mean either (x) the assets
constituting a business, division or product line of any Person not already a
Subsidiary of the U.S. Borrower, which assets are acquired by the U.S. Borrower
or any of its Subsidiaries or (y) any Person, which shall, as a result of the
acquisition of its Equity Interests, become a Subsidiary of the U.S. Borrower
(or shall be merged with and into the U.S. Borrower, or a Subsidiary of the U.S.
Borrower).
          “Additional Collateral” shall mean all property (whether real or
personal) in which security interests are granted (or have been purported to be
granted) (and continue to be in effect at the time of determination) pursuant to
Section 8.11.
          “Additional Mortgage” shall have the meaning provided in
Section 8.11(a).
          “Additional Mortgaged Property” shall have the meaning provided in
Section 8.11(a).

-86-



--------------------------------------------------------------------------------



 



          “Additional Security Documents” shall mean all mortgages, pledge
agreements, security agreements and other security documents entered into from
time to time pursuant to Sections 8.11 and/or 13.19, as each such document may
be modified, supplemented or amended from time to time in accordance with the
terms hereof and thereof.
          “Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement and shall include any successor to the
Administrative Agent appointed pursuant to Section 12.10.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and executive officers of such Person), controlled by, or under direct or
indirect common control with such Person. A Person shall be deemed to control
another Person if such Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such other
Person, whether through the ownership of voting securities, by contract or
otherwise.
          “After-Acquired Foreign Personal Property” shall have the meaning
provided in Section 8.11(i).
          “Agent” shall mean the Administrative Agent, the Syndication Agent,
each Co-Documentation Agent and each Lead Arranger and shall include any
successor to any such Person appointed pursuant to Section 12.10.
          “Aggregate CL Exposure” shall mean, at any time, the sum of (i) the
aggregate amount of all Letter of Credit Outstandings at such time plus (ii) the
aggregate amount of all Bank Guaranty Outstandings at such time (for this
purpose, giving effect to the provisos to the definitions of Stated Amount and
Face Amount in determining the Letter of Credit Outstandings and Bank Guaranty
Outstandings at such time).
          “Agreement” shall mean this Credit Agreement, as amended and restated
and as the same may be further modified, supplemented, amended, restated,
extended, renewed, refinanced and/or replaced from time to time.
          “Alternative Currency” shall mean Sterling and Euros.
          “Amendment 1” shall mean Amendment 1 to this Agreement, dated as of
March 18, 2009.
          “Amendment No. 3” shall mean Amendment 3 to this Agreement, dated as
of March 2, 2010.
          “Amendment No. 3 Effective Date” shall mean March 2, 2010.
          “Applicable Currency” shall mean (i) with respect to any Loan, Dollars
and (ii) with respect to any Letter of Credit or Bank Guaranty, Dollars or the
Alternative Currency in which such Letter of Credit or Bank Guaranty is
denominated.
          “Applicable Increased Term Loan Rate” shall mean, at any time, with
respect to any newly-created Tranche of Incremental Term Loans, the rate per
annum (expressed as a percentage) applicable to Tranche B-1 Term Loans, Tranche
C-1 Term Loans and each other then existing Tranche of In-

-87-



--------------------------------------------------------------------------------



 



cremental Term Loans after giving effect to the provisos in subclause (II) of
clause (vi) of Section 1.15(a) and shall be conclusive and binding on all
Lenders absent manifest error.
          “Applicable Margin” shall mean (i) in the case of Tranche B-1 Term
Loans and Tranche C-1 Term Loans maintained as (A) Base Rate Loans, 2.25% and
(B) Eurodollar Loans, 3.25% (or on and after the date of the most recent
incurrence of any Tranche of Incremental Term Loans bearing interest at the
Applicable Increased Term Loan Rate, the Applicable Increased Term Loan Rate for
such Tranche of Incremental Term Loans); and (ii) in the case of any Type of
Incremental Term Loans of a given Tranche, that percentage per annum set forth
in, or calculated in accordance with, Section 1.15 and the relevant Incremental
Term Loan Commitment Agreement (or in the case of Incremental Term Loans of a
given Tranche, on and after the date of the most recent incurrence of any
Tranche of Incremental Term Loans bearing interest at the Applicable Increased
Term Loan Rate, the Applicable Increased Term Loan Rate for such Tranche of
Incremental Term Loans). Notwithstanding the foregoing, the relevant Applicable
Margin shall be subject to increases pursuant to, and to the extent expressly
provided in, Section 1.15.
          “Applicable Prepayment Percentage” shall mean, at any time, for
purposes of Section 4.02(e) and the definition of “Retained Excess Cash Flow
Amount,” 50%; provided that, so long as no Default or Event of Default is then
in existence, if the Total Leverage Ratio is less than 3.50:1.00 as at the last
day of the most recently ended Fiscal Year of the U.S. Borrower (as set forth in
an officer’s certificate delivered pursuant to Section 8.01(d) for the Fiscal
Year of the U.S. Borrower then last ended), the Applicable Prepayment Percentage
shall instead be 0%.
          “Asset Sale” shall mean any sale, transfer or other disposition by the
U.S. Borrower or any of its Subsidiaries to any Person other than the U.S.
Borrower or any Subsidiary of the U.S. Borrower of any asset or Property
(including, without limitation, any capital stock or other securities of, or
other Equity Interests in, another Person, but excluding the sale by the U.S.
Borrower of its own capital stock) of the U.S. Borrower or such Subsidiary other
than (i) sales, transfers or other dispositions of inventory made in the
ordinary course of business, (ii) other sales and dispositions that generate Net
Sale Proceeds of less than $15,000,000 in the aggregate in any Fiscal Year of
the U.S. Borrower or (iii) sales or liquidations of Cash Equivalents, it being
understood and agreed that the grant of a Lien by the U.S. Borrower or any of
its Subsidiaries in favor of another Person shall not in and of itself
constitute an “Asset Sale” for purposes of this definition.
          “Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement substantially in the form of Exhibit G (appropriately
completed).
          “Authorized Officer” shall mean, with respect to (i) delivering
Notices of Borrowing, Notices of Conversion, Letter of Credit Requests, Bank
Guaranty Requests and similar notices the Chairman, the Chief Executive Officer,
the Chief Financial Officer, the General Counsel, the Treasurer or any Assistant
Treasurer of the U.S. Borrower, any person or persons that has or have been
authorized by the board of directors of either Borrower to deliver such notices
pursuant to this Agreement and that has or have appropriate signature cards on
file with the Administrative Agent, (ii) delivering financial information and
officer’s certificates pursuant to this Agreement, the Chief Financial Officer,
the Treasurer or other financial officer of the U.S. Borrower and (iii) any
other matter in connection with this Agreement or any other Credit Document, any
officer (or a person or persons so designated by any two officers) of the U.S.
Borrower.

-88-



--------------------------------------------------------------------------------



 



          “Available Amount” means, at any time:
     (i) the cumulative amount of cash and Cash Equivalent proceeds received by
the U.S. Borrower from the sale of its Common Stock following the Amendment
No. 3 Effective Date and at or prior to such time; plus
     (ii) the Retained Excess Cash Flow Amount at such time; minus
     (iii) the amount of outstanding Investments at such time made in reliance
on the Available Amount pursuant to Section 9.05(xv); minus
     (iv) the amount of Dividends made in reliance on the Available Amount prior
to such time pursuant to Section 9.06(viii); minus
     (v) the amount applied to make payments in respect of Specified
Indebtedness in reliance on the Available Amount prior to such time pursuant to
Section 9.08(a)(i)(y).
          “Bank Guaranty” shall have the meaning provided in Section 2B.01(a).
          “Bank Guaranty Issuer” shall mean (i) if and to the extent it agrees
to act as such, any Agent (and any of such Agent’s affiliates and/or branches),
(ii) any ABL Lender (and any of such ABL Lender’s affiliates and/or branches) or
any CL Lender (and any of such CL Lender’s affiliates and/or branches) which at
the request of the U.S. Borrower or the Bermuda Borrower and with the consent of
the Administrative Agent agrees, in such ABL Lender’s or CL Lender’s (or their
respective affiliate’s or branch’s) sole discretion, to become a Bank Guaranty
Issuer for the purpose of issuing Bank Guaranties pursuant to Section 2B and
(iii) with respect to the Existing Bank Guaranties, the Lender or Original
Lender (and any of such Lender’s or Original Lender’s affiliates and/or
branches) designated as the issuer thereof on Part B of Schedule XI shall be the
Bank Guaranty Issuer thereof.
          “Bank Guaranty Outstandings” shall mean, at any time, the sum of
(i) the aggregate Face Amount of all outstanding Bank Guaranties which have not
terminated at such time plus (ii) the aggregate amount of all Unreimbursed
Payments in respect of all Bank Guaranties at such time.
          “Bank Guaranty Payment” shall have the meaning provided in
Section 2B.05(b).
          “Bank Guaranty Request” shall have the meaning provided in
Section 2B.03(a).
          “Bankruptcy Code” shall have the meaning provided in Section 10.05.
          “BAS” shall mean Banc of America Securities LLC, in its individual
capacity, and any successor thereto by merger, consolidation or otherwise.
          “Base Rate” at any time shall mean the higher of (x) the rate which is
1/2 of 1% in excess of the Federal Funds Rate at such time, (y) the Prime
Lending Rate at such time and (z) the rate which is 1% in excess of the
Eurodollar Rate for an Interest Period of one month commencing on such date.
          “Base Rate Loan” shall mean each Loan which is designated or deemed
designated as a Base Rate Loan by the respective Borrower at the time of the
incurrence thereof or conversion thereto.

-89-



--------------------------------------------------------------------------------



 



          “Bermuda Borrower” shall have the meaning provided in the first
paragraph of this Agreement.
          “Bermuda Borrower Bank Guaranty” shall mean each Bank Guaranty (which
may be denominated in Dollars or an Alternative Currency) issued for the account
of the Bermuda Borrower pursuant to Section 2B.01 and designated as such by the
Bermuda Borrower in the respective Bank Guaranty Request (or, in the case of an
Existing Bank Guaranty, to the extent provided in Section 2B.01(d)).
          “Bermuda Borrower Incremental Term Loans” shall mean Incremental Term
Loans incurred by the Bermuda Borrower.
          “Bermuda Borrower Letter of Credit” shall mean each Letter of Credit
(which must be denominated in Dollars or an Alternative Currency) issued for the
account of the Bermuda Borrower pursuant to Section 2A.01.
          “Bermuda Borrower Term Loans” shall mean and include all Tranche C-1
Term Loans and all Bermuda Borrower Incremental Term Loans.
          “Bermuda Partnership” shall mean Dole Foreign Holdings, Ltd., a
limited liability company organized under the laws of Bermuda.
          “Bermuda Partnership Partner #1” shall mean Dole Fresh Fruit Company,
Inc., a corporation organized under the laws of Nevada and a Wholly-Owned
Subsidiary of the U.S. Borrower, and any successor thereto by way of a merger or
consolidation permitted by Section 9.01(c).
          “Bermuda Partnership Partner #2” shall mean Dole Ocean Cargo Express,
Inc., a corporation organized under the laws of Nevada and a Wholly-Owned
Subsidiary of the U.S. Borrower, and any successor thereto by way of a merger or
consolidation permitted by Section 9.01(c).
          “Bermuda Partnership Partners” shall mean and include Bermuda
Partnership Partner #1 and Bermuda Partnership Partner #2.
          “B/G Participant” shall have the meaning provided in Section 2B.04(a).
          “B/G Participation” shall have the meaning provided in
Section 2B.04(a).
          “B/G Supportable Indebtedness” shall mean (i) obligations of the U.S.
Borrower or its Wholly-Owned Subsidiaries (or, in the case of any Existing Bank
Guaranty, any Foreign Subsidiary of the U.S. Borrower) incurred in the ordinary
course of business owing to taxing authorities, customs authorities or with
respect to import and/or export licenses and (ii) such other obligations of the
U.S. Borrower or its Wholly-Owned Subsidiaries as are reasonably acceptable to
the Administrative Agent and the respective Bank Guaranty Issuer and otherwise
permitted to exist pursuant to the terms of this Agreement.
          “Borrower Guaranty” shall mean the guaranty of each Borrower pursuant
to Section 14.
          “Borrowers” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrowing” shall mean the borrowing of one Type of Loan pursuant to a
single Tranche by the Bermuda Borrower or by the U.S. Borrower from all the
Lenders having Commitments with respect to such Tranche on a given date (or
resulting from a conversion or conversions on such date), having in the case of
Eurodollar Loans the same Interest Period; provided (x) that Base Rate Loans
incurred

-90-



--------------------------------------------------------------------------------



 



pursuant to Section 1.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans and (y) any Incremental Term Loans incurred pursuant to Section
1.01(c) shall be considered part of the related Borrowing of the then
outstanding Tranche of Term Loans (if any) to which such Incremental Term Loans
are added pursuant to Section 1.15.
          “Business Day” shall mean (i) for all purposes other than as covered
by clause (ii) below, any day excluding Saturday, Sunday and any day which shall
be in the City of New York (or, with respect to an Issuing Lender not located in
the City of New York, the location of such Issuing Lender) a legal holiday or a
day on which banking institutions are authorized by law or other governmental
actions to close and (ii) with respect to all notices and determinations in
connection with, determinations of the LIBOR Rate and Interest Periods to be
determined in accordance with clause (ii) of the definition thereof contained
herein, any day which is a Business Day described in clause (i) and which is
also a day for trading by and between banks in the London interbank market and
which shall not be a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close in London or
New York City.
          “Business Segment” shall mean a reportable segment as discussed in
Statement of Financial Accounting Standards No. 131 “Disclosure about Segments
of an Enterprise and Related Information.”
          “Calculation Period” shall mean, with respect to any Permitted
Acquisition, any Significant Asset Sale or any other event expressly requiring
calculations to be made on a Pro Forma Basis pursuant to the terms of this
Agreement, the Test Period most recently ended prior to the date of such
Permitted Acquisition, Significant Asset Sale or other event for which financial
statements pursuant to Sections 8.01(a) or (b) are then available.
          “Canadian Security Agreement” shall have the meaning provided in
Section 12.14(a).
          “Capital Expenditures” shall mean, with respect to any Person, for any
period, all expenditures by such Person with respect to fixed or capital assets
which should be capitalized in accordance with U.S. GAAP during such period,
(including, without limitation, expenditures for maintenance and repairs which
should be capitalized in accordance with U.S. GAAP) and the amount of all
Capitalized Lease Obligations incurred by such Person during such period.
          “Capital Lease,” as applied to any Person, shall mean any lease of any
Property by that Person as lessee which, in conformity with U.S. GAAP, is
accounted for as a capital lease on the balance sheet of that Person.
          “Capitalized Lease Obligations” of any Person shall mean all
obligations under Capital Leases of such Person, in each case taken at the
amount thereof accounted for as indebtedness in accordance with U.S. GAAP.
          “Cash Equivalents” means (i) Dollars, Euros, Sterling, Swedish Krona
and, in the case of any of the Foreign Subsidiaries of the U.S. Borrower, such
local currencies held by them from time to time in the ordinary course of their
businesses, (ii) securities issued or directly fully guaranteed or insured by
the governments of the United States, Switzerland, Japan, Canada and members of
the European Union or any agency or instrumentality thereof (provided that the
full faith and credit of the respective such government is pledged in support
thereof) having maturities of not more than six months from the date of
acquisition, (iii) securities issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
maturing within six months from the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either S&P
or

-91-



--------------------------------------------------------------------------------



 



Moody’s, (iv) certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case with any domestic commercial bank or commercial bank of a
foreign country recognized by the United States, (x) in the case of a domestic
commercial bank, having capital and surplus in excess of $500,000,000 and
outstanding debt which is rated “A” (or similar equivalent thereof) or higher by
at least one nationally recognized statistical rating organization (as defined
under Rule 436 under the Securities Act) and (y) in the case of a foreign
commercial bank, having capital and surplus in excess of $250,000,000 (or the
foreign currency equivalent thereof), (v) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clauses (ii) and (iv) above entered into with any financial institution meeting
the qualifications specified in clause (iv) above, (vi) commercial paper having
a rating of at least A-1 from S&P or at least P-1 from Moody’s and in each case
maturing within six months after the date of acquisition and (vii) investments
in money market funds which invest substantially all their assets in securities
of the types described in clauses (i) through (vi) above. Furthermore, with
respect to Foreign Subsidiaries of the U.S. Borrower that are not organized in
one or more Qualified Jurisdictions, Cash Equivalents shall include bank
deposits (and investments pursuant to operating account agreements) maintained
with various local banks in the ordinary course of business consistent with past
practice of the U.S. Borrower’s Foreign Subsidiaries.
     ”Change of Control” shall mean:
     (i) any “person” (as defined in Section 13(d) of the Exchange Act) other
than the Permitted Holders shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the U.S. Borrower;
     (ii) the U.S. Borrower shall at any time cease to own directly or
indirectly 100% of the Equity Interests of the Bermuda Borrower;
     (iii) the Board of Directors of the U.S. Borrower shall cease to consist of
a majority of Continuing Directors, or
     (iv) a “change of control” or similar event shall occur as provided in any
ABL Credit Document or any Existing Senior Notes or any Permitted Refinancing
Indebtedness in respect thereof.
          “CL Applicable Margin” shall mean 5.00% (or on and after the date of
the most recent incurrence of any Tranche of Incremental Term Loans bearing
interest at the Applicable Increased Term Loan Rate, the Applicable Increased
Term Loan Rate for such Tranche of Incremental Term Loans); provided that from
and after each date of delivery, on or after the Amendment No. 3 Effective Date,
of any certificate delivered in accordance with Section 8.01(d), the CL
Applicable Margin shall be decreased by 0.50% from the rate set forth above if
the certificate delivered in accordance with Section 8.01(d) sets forth a
calculation of the First Priority Secured Leverage Ratio as at the last day of
the respective Fiscal Quarter or Fiscal Year for which the respective
certificate is being delivered which is equal to or less than 1.75:1.00;
provided, further, that if any certificate required to be delivered pursuant to
Section 8.01(d) is not delivered by the date required pursuant to Section
8.01(d), the CL Applicable Margin shall be determined without regard to the
preceding proviso from the date on which such certificate was required to be
delivered until the first Business Day following the date of delivery of such
certificate. Notwithstanding the foregoing, the CL Applicable Margin shall be
subject to increases pursuant to, and to the extent expressly provided in,
Section 1.15.

-92-



--------------------------------------------------------------------------------



 



          “CL Credit Event” shall mean and include the issuance of a Letter of
Credit and/or a Bank Guaranty.
          “CL Facility Fee” shall have the meaning provided in Section 3.01(a).
          “CL Interest Payment Date” shall mean (i) in the case of the first CL
Interest Payment Date, the last day of the Interest Period applicable to
Credit-Linked Deposits occurring after the Restatement Effective Date and
(ii) the last day of every Interest Period applicable to Credit-Linked Deposits
to occur thereafter.
          “CL Lender” shall mean each Lender having a Credit-Linked Commitment
(without giving effect to any termination of the Total Credit-Linked Commitment
if any Letter of Credit Outstandings or any Bank Guaranty Obligations remain
outstanding).
          “CL Maturity Date” shall mean the 180th day following the Amendment
No. 3 Effective Date or the next Business Day.
          “CL Percentage” of any CL Lender at any time shall be that percentage
which is equal to a fraction (expressed as a percentage) the numerator of which
is the Credit-Linked Commitment of such CL Lender at such time and the
denominator of which is the Total Credit-Linked Commitment at such time,
provided that if any such determination is to be made after the Total
Credit-Linked Commitment (and the related Credit-Linked Commitments of the CL
Lenders) has (or have) terminated, the determination of such percentages shall
be made immediately before giving effect to such termination (but giving effect
to any subsequent assignments in accordance with the terms of this Agreement).
          “CL Tranche” shall mean a collective reference to the Credit-Linked
Commitments of the various CL Lenders, the Credit-Linked Deposits of the various
CL Lenders and their L/C Participations in Letters of Credit and B/G
Participations in Bank Guaranties hereunder.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the Amendment
No. 3 Effective Date and any subsequent provisions of the Code, amendatory
thereof, supplemental thereto or substituted therefor.
          “Co-Documentation Agent” shall have the meaning provided in the first
paragraph of this Agreement and shall include any successor to a
Co-Documentation Agent appointed pursuant to Section 12.10.
          “Collateral” shall mean all property (whether real or personal,
movable or immovable) with respect to which any security interests have been
granted (or purported to be granted) pursuant to any Security Document
(including any Additional Security Document), including, without limitation, all
Pledge Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all Addi tional Collateral, if any. It is understood and agreed
that the term “Collateral” shall not include any Property which constitutes
Excluded Collateral, for so long as same constitutes Excluded Collateral.
          “Collateral Agent” shall mean DBAG, acting as collateral agent for the
Secured Creditors.
          “Commitment” shall mean any of the commitments of any Lender, i.e.,
whether the Tranche B-1 Term Loan Commitment, the Tranche C-1 Term Loan
Commitment, the Credit-Linked Commitment or the Incremental Term Loan Commitment
of any Tranche of such Lender.

-93-



--------------------------------------------------------------------------------



 



          “Commodity Agreements” shall mean commodity agreements, hedging
agreements and other similar agreements or arrangements designed to protect
against price fluctuations of commodities (e.g., fuel) used in the business of
the U.S. Borrower and its Subsidiaries.
          “Company” shall mean any corporation, limited liability company,
partnership or other business entity (or the adjectival form thereof, where
appropriate).
          “Consolidated EBIT” shall mean, for any period, the Consolidated Net
Income (without giving effect to (x) any extraordinary gains or losses and
(y) any gains or losses from sales of assets other than inventory sold in the
ordinary course of business) before (i) total interest expense (inclusive of
amortization of deferred financing fees and any other original issue discount)
of the U.S. Borrower and its Consolidated Subsidiaries determined on a
consolidated basis for such period, and (ii) provision for taxes based on income
and foreign withholding taxes, in each case to the extent deducted in
determining Consolidated Net Income for such period.
          “Consolidated EBITDA” shall mean for any period, Consolidated EBIT,
adjusted by (x) adding thereto (in each case to the extent deducted in
determining Consolidated Net Income for such period and not already added back
in determining Consolidated EBIT) the amount of (i) all depreciation and
amortization expense that were deducted in determining Consolidated EBIT for
such period, (ii) any other non-cash charges incurred in such period (including
non-cash share-based compensation expense), to the extent that same were
deducted in arriving at Consolidated EBIT for such period, (iii) the amount of
all fees and expenses incurred in connection with the Refinancing or any
Permitted Refinancing Indebtedness in respect of the Specified Indebtedness for
such period to the extent same were deducted in arriving at Consolidated EBIT
for such period, and (iv) any losses attributable to the interest component of
cross-currency hedging arrangements even if such transactions are treated for
GAAP purposes as foreign exchange transactions to the extent same were deducted
in arriving at Consolidated EBIT for such period, and (y) subtracting therefrom,
(i) to the extent included in arriving at Consolidated EBIT for such period, the
amount of non-cash gains during such period, (ii) the aggregate amount of all
cash payments made during such period in connection with non-cash charges
incurred in a prior period, to the extent such non-cash charges were added back
pursuant to clause (x)(ii) above in a prior period and (iii) any gains
attributable to the interest component of cross-currency hedging arrangements
even if such transactions are treated for GAAP purposes as foreign exchange
transactions to the extent same were included in arriving at Consolidated EBIT
for such period. Notwithstanding the foregoing, Consolidated EBITDA of the U.S.
Borrower for the Fiscal Quarters ended March 28, 2009, June 20, 2009,
October 10, 2009 and January 2, 2010 shall be deemed to be $122,300,000,
$144,500,000, $80,800,000 and $68,900,000, respectively, and notwithstanding
anything to the contrary in the definition of Pro Forma Basis, no adjustment
shall be made to such amounts as a result of any transaction occurring prior to
the Amendment No. 3 Effective Date.
          “Consolidated First Priority Secured Debt” shall mean, at any time,
the difference of (I) the sum of (without duplication) (i) all Indebtedness of
the U.S. Borrower and its Consolidated Subsidiaries (on a consolidated basis) as
would be required to be reflected as debt or Capital Leases on the liability
side of a consolidated balance sheet of the U.S. Borrower and its Consolidated
Subsidiaries in accordance with U.S. GAAP, (ii) all Indebtedness of the U.S.
Borrower and its Consolidated Subsidiaries of the type described in clause
(ii) of the definition of Indebtedness and (iii) all Contingent Obligations of
the U.S. Borrower and its Consolidated Subsidiaries in respect of Indebtedness
of any third Person of the type referred to in preceding clauses (i) and (ii)
minus (II) the aggregate amount of any Indebtedness that is totally unsecured
and the aggregate amount of any Indebtedness under “Notes Obligations” (as
defined in the Intercreditor Agreement); provided that (x) the amount available
to be drawn under all letters of credit, bankers’ acceptances, bank guaranties
and similar obligations issued for the account of the U.S.

-94-



--------------------------------------------------------------------------------



 



Borrower or any of its Consolidated Subsidiaries (but excluding, for avoidance
of doubt, all unpaid drawings or other monetary obligations owing in respect of
such letters of credit, bankers’ acceptances, bank guaranties and similar
obligations) shall not be included in any determination of “Consolidated First
Priority Secured Debt” and (y) obligations arising under Synthetic Leases shall
be included in determining Consolidated First Priority Secured Debt.
          “Consolidated Interest Coverage Ratio” shall mean, on any date of
determination, the ratio of (i) Consolidated EBITDA to (ii) Consolidated
Interest Expense, in each case, for the Test Period most recently ended on or
prior to such date; provided that for all purposes of this Agreement,
Consolidated EBITDA for purposes of the Consolidated Interest Coverage Ratio
shall be determined on a Pro Forma Basis.
          “Consolidated Interest Expense” shall mean, for any period, (i) the
total consolidated interest expense of the U.S. Borrower and its Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to letters of credit,
Interest Rate Protection Agreements and Other Hedging Agreements), but only to
the extent such commissions, discounts and other fees and charges are treated as
an “interest expense” pursuant to U.S. GAAP) for such period, adjusted to
exclude (to the extent same would otherwise be included in the calculation above
in this clause (i)) the amortization of any deferred financing costs for such
period plus (ii) without duplication, (x) that portion of Capitalized Lease
Obligations of the U.S Borrower and its Subsidiaries on a consolidated basis
representing the interest factor for such period, (y) the “deemed interest
expense” (i.e., the interest expense which would have been applicable if the
respective obligations were structured as on-balance sheet financing
arrangements) with respect to all Indebtedness of the U.S. Borrower and its
Subsidiaries of the type described in clause (viii) of the definition of
Indebtedness contained herein (to the extent same does not arise from a
financing arrangement constituting an operating lease) for such period and
(z) gains or losses attributable to the interest component of cross-currency
hedging arrangements even if such trans-actions are treated for GAAP purposes as
foreign exchange transactions.
          “Consolidated Net Debt” shall mean, at any time, the remainder of
(I) the sum of (without duplication) (i) all Indebtedness of the U.S. Borrower
and its Consolidated Subsidiaries (on a consolidated basis) as would be required
to be reflected as debt or Capital Leases on the liability side of a
consolidated balance sheet of the U.S. Borrower and its Consolidated
Subsidiaries in accordance with U.S. GAAP, (ii) all Indebtedness of the U.S.
Borrower and its Consolidated Subsidiaries of the type described in clauses
(ii) and (vii) of the definition of “Indebtedness” and (iii) all Contingent
Obligations of the U.S. Borrower and its Consolidated Subsidiaries in respect of
Indebtedness of any third Person of the type referred to in preceding clauses
(i) and (ii) minus (II) the aggregate amount of Unrestricted Cash of the U.S.
Borrower and its Subsidiaries at such time to the extent same would be reflected
on a consolidated balance sheet of the U.S. Borrower if same were prepared at
such time; provided that (w) the amount available to be drawn under all letters
of credit, bankers’ acceptances, bank guaranties and similar obligations issued
for the account of the U.S. Borrower or any of its Consolidated Subsidiaries
(but excluding, for avoidance of doubt, all unpaid drawings or other monetary
obligations owing in respect of such letters of credit, bankers’ acceptances,
bank guaranties and similar obligations) shall not be included in any
determination of “Consolidated Net Debt,” (x) for purposes of this definition,
the amount of Indebtedness in respect of the Interest Rate Protection
Agreements, Other Hedging Agreements and Commodity Agreements shall be at any
time (A) in the case of any such agreements entered into for speculative
purposes, the unrealized net loss position, if any, of the U.S. Borrower and/or
its Consolidated Subsidiaries thereunder on a marked-to-market basis determined
no more than one month prior to such time and (B) in the case of any other
Interest Rate Protection Agreement, Other Hedging Agreement or Commodity
Agreement, zero, (y) obligations arising under Synthetic Leases shall be
included in determining Consolidated Net Debt and (z) any Preferred Equity of
the U.S. Borrower or any of its Consolidated Subsidiaries shall

-95-



--------------------------------------------------------------------------------



 



be treated as Indebtedness, with an amount equal to the greater of the
liquidation preference or the maximum fixed repurchase price of any such
outstanding Preferred Equity deemed to be a component of Consolidated Net Debt.
          “Consolidated Net Income” shall mean, for any period, the net income
(or loss) of the U.S. Borrower and its Consolidated Subsidiaries determined on a
consolidated basis for such period (taken as a single accounting period) in
accordance with U.S. GAAP, provided that the following items shall be excluded
in computing Consolidated Net Income (without duplication): (i) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Consolidated Subsidiary and (ii) the net income of
any Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Consolidated Subsidiary of such net
income is not at the time permitted by the operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Consolidated Subsidiary.
          “Consolidated Senior Secured Net Debt” shall mean, at any time,
(x) the amount of Consolidated Net Debt at such time less (y) all amounts
reflected therein attributable to Indebtedness which is totally unsecured.
          “Consolidated Subsidiary” shall mean, with respect to any Person, at
any date, any other Person the Equity Interests of which are owned by such
Person and whose financial results are consolidated in the financial statements
of such Person in accordance with U.S. GAAP (and consistent with the
consolidation practices of the U.S. Borrower as in effect on the Amendment No. 3
Effective Date), if such statements were prepared as of such date.
          “Contemplated Asset Sale” shall mean any sale of assets by the U.S.
Borrower and/or one or more of its Subsidiaries (including Real Property and
Equity Interests held by such Persons but excluding Equity Interests in the
Bermuda Borrower and the Bermuda Partnership and any Person which owns, directly
or indirectly, Equity Interests therein); provided, however, that (i) any such
assets so sold are not material to the operations of the U.S. Borrower and its
Subsidiaries, (ii) after giving effect to such sale, the U.S. Borrower would be
in compliance on a Pro Forma Basis with Section 9.12 as of the last day of the
most recently completed Test Period for which financial statements are available
and (iii) the U.S. Borrower shall have provided a certificate to the
Administrative Agent stating that such sale is made as a, and complies with the
requirements of the definition of, Contemplated Asset Sale.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person as a result of such Person being a general partner of any other
Person, unless the underlying obligation is expressly made non-recourse as to
such general partner, and any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent

-96-



--------------------------------------------------------------------------------



 



Obligation shall be deemed to be an amount equal to the lesser of (x) the stated
or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith and
(y) the stated amount of such Contingent Obligation.
          “Continuing Directors” shall mean the directors of the U.S. Borrower
on the Amendment No. 3 Effective Date and each other director if such director’s
election to, or nomination for the election to, the Board of Directors of the
U.S. Borrower is recommended or approved by a majority of then Continuing
Directors.
          “Credit Documents” shall mean this Agreement, the Notes, each
Subsidiaries Guaranty, the Intercompany Subordination Agreement, each Security
Document, each Incremental Term Loan Commitment Agreement, the U.S. Subsidiaries
Guaranty, the Foreign Subsidiaries Guaranty Acknowledgement, the Intercompany
Subordination Agreement Acknowledgement, each Foreign Security Document
Acknowledgement and/or Amendment, the Intercreditor Agreement and any other
guarantees or security documents executed and delivered for the benefit of the
Lenders in accordance with the requirements of this Agreement and any other
guaranties, pledge agreements or security documents executed and delivered in
accordance with the requirements of Section 8.11.
          “Credit Event” shall mean the making of a Loan, the issuance of a
Letter of Credit, the issuance of a Bank Guaranty or the making of any
Credit-Linked Deposit.
          “Credit-Linked Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule I (prior to the Amendment No. 3
Effective Date) directly below the column entitled “Credit-Linked Commitment,”
as the same may be (x) reduced from time to time or terminated pursuant to
Sections 3.02, 3.03 and/or 10, as applicable, or (y) adjusted from time to time
as a result of assignments to or from such Lender pursuant to Section 1.13 or
13.04(b).
          “Credit-Linked Deposit” shall mean, as to each CL Lender, the cash
deposit made by such CL Lender pursuant to Section 2C.01(a) or Section 1.13 or
13.04(b), as the case may be, as such deposit may be (x) reduced from time to
time pursuant to the terms of this Agreement and (y) reduced or increased from
time to time pursuant to assignments to or by such CL Lender pursuant to
Section 1.13 or 13.04(b). The initial amount of each CL Lender’s Credit-Linked
Deposit shall be equal to the amount of its Credit-Linked Commitment on the
Restatement Effective Date or on the date that such Person becomes a CL Lender
pursuant to Section 1.13 or 13.04(b).
          “Credit-Linked Deposit Account” shall mean the accounts of, and
established by, the Deposit Bank under its sole and exclusive control and
maintained at the office of the Deposit Bank, and designated as the “Dole Foods
Credit-Linked Deposit Account” that shall be used solely for the purposes set
forth in Sections 1.04, 2A.04(c) and 2B.04(c).
          “Credit-Linked Deposit Cost Amount” shall mean, at any time, a
percentage per annum equal to 0.13% (or such other amount as may be agreed from
time to time by the Administrative Agent and the U.S. Borrower).
          “Credit Party” shall mean each U.S. Credit Party and each Foreign
Credit Party.
          “DBAG” shall mean Deutsche Bank AG New York Branch, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.

-97-



--------------------------------------------------------------------------------



 



          “DBSI” shall mean Deutsche Bank Securities Inc., in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.
          “Default” shall mean any event, act or condition, which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Deposit Bank” shall mean DBAG and shall include any successor thereto
appointed pursuant to Section 12.10.
          “Deutsche Bank” means Deutsche Bank Trust Company Americas, and its
successors and assigns.
          “Disqualified Voting Participant” shall mean any participant meeting
the requirements of subclauses (x), (y)(A) and (y)(B) of clause (II) of the
third proviso appearing in Section 13.04(a) which (i) has refused to consent to
certain proposed changes, waivers, discharges or terminations with respect to
this Agreement of the type described in Section 13.12(a) and which have been
approved by the Required Lenders and (ii) has been designated as a “Disqualified
Voting Participant” by the U.S. Borrower in a written notice to the
Administrative Agent.
          “Dividend” shall have the meaning provided in Section 9.06.
          “Dole Canada” shall have the meaning provided in Section 12.14(a).
          “Dole Settlement Company” shall mean the U.S. Borrower or a Qualified
U.S. Obligor that is not subject to the guaranty limitation applicable to the
Bermuda Partnership Partners contained in the U.S. Subsidiaries Guaranty.
          “Dollar Denominated Bank Guaranty” shall mean each Bank Guaranty
denominated in Dollars.
          “Dollar Denominated Bank Guaranty Outstandings” shall mean, at any
time, the sum of (i) the aggregate Face Amount of all outstanding Dollar
Denominated Bank Guaranties at such time plus (ii) the aggregate amount of all
Unreimbursed Payments with respect to Dollar Denominated Bank Guaranties at such
time.
          “Dollar Denominated Letter of Credit” shall mean each Letter of Credit
denominated in Dollars.
          “Dollar Denominated Letter of Credit Outstandings” shall mean, at any
time, the sum of (i) the aggregate Stated Amount of all outstanding Dollar
Denominated Letters of Credit at such time plus (ii) the aggregate amount of all
Unpaid Drawings with respect to Dollar Denominated Letters of Credit at such
time.
          “Dollar Equivalent” of an amount denominated in a currency other than
Dollars shall mean, at any time for the determination thereof, the amount of
Dollars which could be purchased with the amount of such currency involved in
such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date
(or, in the case of any determination pursuant to

-98-



--------------------------------------------------------------------------------



 



Section 1.14 or 13.22 hereof or Section 26 (or any analogous provision) of any
Subsidiaries Guaranty, on the date of determination); provided that (x) the
Dollar Equivalent of any Unpaid Drawing under a Non-Dollar Denominated Letter of
Credit shall be determined at the time the drawing under the related Letter of
Credit was paid or disbursed by the respective Issuing Lender, and (y) the
Dollar Equivalent of any Unreimbursed Payment under a Non-Dollar Denominated
Bank Guaranty shall be determined at the time the payment under the related Bank
Guaranty was made or disbursed by the respective Bank Guaranty Issuer; provided,
further, that for purposes of (x) determining compliance with Sections 1.01(a),
(b) and (c), 2A.01(c), 2B.01(c) and 4.02(a) and (y) calculating Fees pursuant to
Section 3.01, the Dollar Equivalent of any amounts denominated in a currency
other than Dollars shall be revalued on a monthly basis using the spot exchange
rates therefor as quoted in the Wall Street Journal (or, if same does not
provide such exchange rates, on such other basis as is reasonably satisfactory
to the Administrative Agent) on the first Business Day of each calendar month,
provided, however, that at any time during a calendar month, if the Aggregate CL
Exposure (for the purposes of the determination thereof, using the Dollar
Equivalent as recalculated based on the spot exchange rate therefor as quoted in
the Wall Street Journal (or, if same does not provide such exchange rates, on
such other basis as is reasonably satisfactory to the Administrative Agent) on
the respective date of determination pursuant to this exception) would exceed
85% of the Total Credit-Linked Commitment, then in the sole discretion of the
Administrative Agent or at the request of the Required Lenders, the Dollar
Equivalent shall be reset based upon the spot exchange rates on such date as
quoted in the Wall Street Journal (or, if same does not provide such exchange
rates, on such other basis as is reasonably satisfactory to the Administrative
Agent), which rates shall remain in effect until the first Business Day of the
next succeeding calendar month or such earlier date, if any, as the rate is
reset pursuant to this proviso. Notwithstanding anything to the contrary
contained in this definition, at any time that a Default or an Event of Default
then exists, the Administrative Agent may revalue the Dollar Equivalent of any
amounts outstanding under the Credit Documents in a currency other than Dollars
in its sole discretion using the spot exchange rates therefor as quoted in the
Wall Street Journal (or, if the same does not provide such exchange rates, on
such other basis as is reasonably satisfactory to the Administrative Agent).
          “Dollars” shall mean U.S. Dollars.
          “Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of
such Person incorporated or organized in the United States or any State thereof
or the District of Columbia.
          “Drawing” shall have the meaning provided in Section 2A.05(b).
          “Eligible Transferee” shall mean and include a commercial bank, a
mutual fund, an insurance company, a financial institution, a “qualified
institutional buyer” (as defined in Rule 144A of the Securities Act), any fund
that regularly invests in bank loans or any other “accredited investor” (as
defined in Regulation D of the Securities Act), but in any event excluding any
individual and the U.S. Borrower and its Subsidiaries and Affiliates.
          “EMU Legislation” shall mean the legislative measures of the European
Union for the introduction of, changeover to or operation of the Euro in one or
more member states, being in part legislative measures to implement the third
stage of the European Monetary Union.
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of non-compliance or violation, investigations or proceedings relating
in any way to any violation (or alleged violation) by the U.S. Borrower or any
of its Subsidiaries under any Environmental Law or any permit issued to the U.S.
Borrower or any of its Subsidiaries under any such law (hereafter “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial

-99-



--------------------------------------------------------------------------------



 



or other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.
          “Environmental Law” shall mean any federal, state or local policy
having the force and effect of law, statute, law, rule, regulation, ordinance,
code or rule of common law now or hereafter in effect and in each case as
amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment (for purposes
of this definition (collectively, “Laws”)), relating to the indoor or outdoor
environment, or Hazardous Materials or health and safety to the extent such
health and safety issues arise under the Occupational Safety and Health Act of
1970, as amended, or any such similar Laws.
          “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect on the
Amendment No. 3 Effective Date and any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with the U.S. Borrower or a Subsidiary of the U.S.
Borrower would be deemed to be a “single employer” (i) within the meaning of
Section 414(b), (c), (m) or (o) of the Code or (ii) as a result of the U.S.
Borrower or a Subsidiary of the U.S. Borrower being or having been a general
partner of such Person.
          “Euro Denominated Bank Guaranty” shall mean each Bank Guaranty
denominated in Euros.
          “Euro Denominated Letter of Credit” shall mean each Letter of Credit
denominated in Euros.
          “Eurodollar Loans” shall mean each Loan designated as such by the
respective Borrower or Borrowers at the time of the incurrence thereof or
conversion thereto.
          “Eurodollar Rate” shall mean, for any Interest Period, in the case of
any Loan, the greater of (x) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; provided that if such rate is not available at such time for
any reason, then the rate pursuant to this clause (x) for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted with a term equivalent to such Interest Period
would be offered by Deutsche Bank’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such

-100-



--------------------------------------------------------------------------------



 



Interest Period and (y) 1.75% per annum. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive and binding on the
Borrowers absent manifest error.
          “European Commission Decision” means the €45.6 million fine imposed by
the European Commission on the U.S. Borrower and certain of its Subsidiaries as
more particularly described in a press release issued by the European Commission
on October 15, 2008.
          “Euros” and the designation “€” shall mean the currency introduced on
January 1, 1999 at the start of the third stage of European economic and
monetary union pursuant to the Treaty (expressed in euros).
          “Event of Default” shall have the meaning provided in Section 10.
          “Excess Cash Flow” means, for any period, (a) net cash flow provided
by (used in) operating activities for such period as reported on the
consolidated statements of cash flows of the U.S. Borrower and its Consolidated
Subsidiaries for such period delivered under Section 8.01 minus (b) the sum of,
in each case to the extent not otherwise reducing net cash flow provided by
(used in) operating activities in such period, without duplication,
(i) scheduled principal payments and payments of interest in each case made in
cash on Indebtedness for borrowed money during such period (including for
purposes hereof, sinking fund payments, payments in respect of the principal
components under capital leases and the like relating thereto), in each case
other than to the extent financed with equity proceeds, Equity Interests, asset
sale proceeds, insurance proceeds or the proceeds of Indebtedness (excluding
Indebtedness under any revolving credit facility), (ii) optional prepayments of
Indebtedness for borrowed money (other than the Loans) during such period in
each case other than to the extent financed with equity proceeds, Equity
Interests, asset sale proceeds, insurance proceeds or the proceeds of
Indebtedness (excluding Indebtedness under any revolving credit facility);
provided that in the case of any revolving Indebtedness such repayment shall
only be included in this clause (ii) to the extent that such repayment results
in a permanent reduction of the commitments thereunder, (iii) the aggregate
amount of all Capital Expenditures made by the U.S. Borrower and its
Subsidiaries during such period other than to the extent financed with equity
proceeds, Equity Interests, asset sale proceeds, insurance proceeds or the
proceeds of Indebtedness (excluding Indebtedness under any revolving credit
facility) and (iv) other than to the extent financed with equity proceeds,
Equity Interests, asset sale proceeds, insurance proceeds or the proceeds of
Indebtedness (excluding Indebtedness under any revolving credit facility), cash
sums expended for Investments pursuant to Sections 9.05(vi), (vii), (viii),
(xi), (xii) and (xv) (other than with respect to any amount expended on such
Investments through the use of the Available Amount) during such period.
          “Excess Cash Flow Payment Period” shall mean, with respect to any
Excess Cash Payment Date, the immediately preceding Fiscal Year of the U.S.
Borrower commencing with the Fiscal Year ending January 1, 2011.
          “Excess Cash Payment Date” shall mean the date occurring 3 Business
Days after the 90th day following the last day of a Fiscal Year of the U.S.
Borrower.
          “Exchange Percentage” shall mean, as to each Lender, a fraction,
expressed as a decimal, in each case determined on the date of occurrence of a
Sharing Event (after giving effect to any actions to occur on, or promptly
after, such date pursuant to Section 1.14(a), but before giving effect to any
actions to occur on such date pursuant to Section 1.14(b)) of which: (a) the
numerator shall be the sum of (i) the CL Percentage of such Lender (if a CL
Lender) of (x) the aggregate amount of Letter of Credit Outstandings (calculated
by giving full effect to the proviso to the definition of Stated Amount
contained herein) and (y) the aggregate amount of Bank Guaranty Outstandings
(calculated by giving full effect to the proviso to the definition of Face
Amount contained herein) and (ii) the aggregate principal amount of the

-101-



--------------------------------------------------------------------------------



 



outstanding Term Loans of such Lender; and (b) the denominator of which shall be
the sum of (i) the sum of (x) the aggregate amount of Letter of Credit
Outstandings (calculated by giving full effect to the proviso to the definition
of Stated Amount contained herein) and (y) the aggregate amount of Bank Guaranty
Outstandings (calculated by giving full effect to the proviso to the definition
of Face Amount contained herein) and (ii) the aggregate principal amount of all
outstanding Term Loans of all Lenders.
          “Excluded Bermuda Insurance Companies” shall mean and include
(i) Ashford Company Limited, a limited liability corporation organized under
laws of Bermuda, and (ii) Mendocino Limited, a limited liability corporation
organized under laws of Bermuda.
          “Excluded Collateral” shall mean and include (i) each Principal
Property of the U.S. Borrower and any of its Restricted Subsidiaries, (ii) all
shares of capital stock or Indebtedness (as defined in the Existing 2013 Senior
Notes Indenture as in effect on March 28, 2003) of any Restricted Subsidiary of
the U.S. Borrower (which Indebtedness (as so defined) is then held by the U.S.
Borrower or any Restricted Subsidiary) and (iii) Margin Stock owned or held by
the U.S. Borrower or any of its Subsidiaries; provided that (x) the collateral
described in preceding clauses (i) and (ii) shall cease to constitute “Excluded
Collateral” upon the repayment in full of all Existing 2013 Senior Notes and
(y) as the term “Excluded Collateral” is used in any Foreign Security Document,
such term shall not include any Principal Property referred to in clause
(i) above.
          “Excluded Domestic Subsidiary” shall mean County Line Mutual Water
Company, a Wholly-Owned Domestic Subsidiary of the U.S. Borrower.
          “Excluded Event” shall mean the taking of any action, or the adoption
of any law, rule or regulation, by any governmental authority which results in a
deficiency that would otherwise give rise to a Default or Event of Default under
any of Sections 10.07, 10.08, 10.11(b), 10.11(c) and/or 10.12; provided that
(i) any such deficiency or default shall relate solely to a Foreign Subsidiary
of the U.S. Borrower (other than a Foreign Subsidiary organized under the laws
of Bermuda), its business or properties and the Credit Documents to which such
Foreign Subsidiary is a party and (ii) the aggregate Fair Market Value of all
Property of all Foreign Subsidiaries subject to any such deficiencies or
defaults (including all Property which would have been Property of the
respective Foreign Subsidiaries if the actions described in Section 10.12 had
not been taken) shall not exceed $15,000,000.
          “Excluded Foreign Subsidiaries” shall mean Foreign Subsidiaries of the
U.S. Borrower organized in Qualified Non-U.S. Jurisdictions and listed on Part B
of Schedule XIII; provided that any Foreign Subsidiary listed on Part B of
Schedule XIII which merges or consolidates with or into any other Foreign
Subsidiary of the U.S. Borrower that is a Qualified Obligor organized in the
jurisdiction of organization of such listed Foreign Subsidiary shall cease to be
an “Excluded Foreign Subsidiary” for purposes of this Agreement.
          “Excluded JV” means any Subsidiary of the U.S. Borrower in which the
U.S. Borrower owns less than 90% of the voting stock and which has been
designated by the U.S. Borrower to the Administrative Agent as an “Excluded JV”;
provided that the aggregate Investments of the Borrower and their Restricted
Subsidiaries outstanding in Excluded JVs (measured on the date each such
Investment was made and without giving effect to subsequent changes in value)
shall not exceed $50,000,000.
          “Existing Bank Guaranties” shall have the meaning provided in
Section 2B.01(d).
          “Existing Indebtedness” shall mean and include Indebtedness
outstanding on the Amendment No. 3 Effective Date and listed on Schedule IV.

-102-



--------------------------------------------------------------------------------



 



          “Existing Letters of Credit” shall have the meaning provided in
Section 2A.01(d).
          “Existing Senior Notes” shall mean and include the Existing 2013
Senior Notes, the Existing 2014 Senior Notes and the Existing 2016 Senior Notes.
          “Existing Senior Notes Indentures” shall mean and include (i) the
Existing 2013 Senior Notes Indenture, (ii) the Existing 2014 Senior Notes
Indenture and (iii) the Existing 2016 Senior Notes Indenture.
          “Existing 2011 Senior Notes” shall mean the U.S. Borrower’s 87/8%
Senior Notes due 2011.
          “Existing 2013 Senior Notes” shall mean the U.S. Borrower’s 77/8%
Senior Notes due 2013, issued pursuant to the Existing 2013 Senior Notes
Indenture, as in effect on the Amendment No. 3 Effective Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.
          “Existing 2013 Senior Notes Indenture” shall mean the Indenture, dated
as of July 15, 1993, among the U.S. Borrower, any U.S. Subsidiary Guarantors
from time to time party thereto and the trustee therefor, as in effect on the
Amendment No. 3 Effective Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
          “Existing 2014 Senior Notes” shall mean the U.S. Borrower’s 137/8%
Senior Secured Notes due 2014, issued pursuant to the Existing 2014 Senior Notes
Indenture, as in effect on the Amendment No. 3 Effective Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.
          “Existing 2014 Senior Notes Indenture” shall mean the Indenture, dated
as of March 18, 2009, among the U.S. Borrower, any U.S. Subsidiary Guarantors
from time to time party thereto and the trustee therefor, as in effect on the
Amendment No. 3 Effective Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
          “Existing 2016 Senior Notes” shall mean the U.S. Borrower’s 8% Senior
Secured Notes due 2016, issued pursuant to the Existing 2016 Senior Notes
Indenture, as in effect on the Amendment No. 3 Effective Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.
          “Existing 2016 Senior Notes Indenture” shall mean the Indenture, dated
as of September 25, 2009, among the U.S. Borrower, any U.S. Subsidiary
Guarantors from time to time party thereto and the trustee therefor, as in
effect on the Amendment No. 3 Effective Date and as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.
          “Face Amount” of each Bank Guaranty shall, at any time, mean the
maximum amount payable thereunder (in each case determined without regard to
whether any conditions to payment could then be met, but after giving effect to
all previous payments made thereunder), provided that (x) except as such term is
used in Section 2B.02, the “Face Amount” of each Non-Dollar Denominated Bank
Guaranty shall be, on any date of calculation, the Dollar Equivalent of the
maximum amount payable in the applicable Alternative Currency thereunder
(determined without regard to whether any conditions to payment could then be
met but after giving effect to all previous payments made thereunder) and
(y) except for purposes of Sections 2B.02 and 3.01(d), the definition of
Non-Dollar Denominated B/G Cushion Amount and in determining the respective
proportional indemnification liabilities of the Secured Creditors to the

-103-



--------------------------------------------------------------------------------



 



Collateral Agent and/or the Pledgee under the applicable Security Documents, the
Face Amount of any Non-Dollar Denominated Bank Guaranty (as otherwise determined
above) shall be increased (at each time the Face Amount thereof is determined)
by the Non-Dollar Denominated B/G Cushion Amount for such Non-Dollar Denominated
Bank Guaranty.
          “Facing Fee” shall have the meaning provided in Section 3.01(b).
          “Fair Market Value” shall mean, with respect to any asset, the price
at which a willing buyer, not an Affiliate of the seller, and a willing seller
who does not have to sell, would agree to purchase and sell such asset, as
determined in good faith by the board of directors or other governing body or,
pursuant to a specific delegation of authority by such board of directors or
governing body, a designated senior executive officer of the U.S. Borrower or
the Subsidiary of the U.S. Borrower selling such asset.
          “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
          “Fee Capped Foreign Subsidiary Guarantor” shall mean any Foreign
Credit Party organized under the laws of a jurisdiction in which (x) the
guaranties and/or secured obligations under the respective Credit Documents are
not required by the laws of such jurisdiction to be limited in any way and
(y) the guaranties and/or secured obligations under the respective Credit
Documents have been voluntarily limited (at the request of such Foreign Credit
Party) to reduce the amount of registration, notorial or other fees, taxes or
amounts payable in connection with the recordation or perfection of the security
interests purported to be created pursuant to the relevant Security Documents.
          “Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 3.01.
          “First Priority Secured Leverage Ratio” shall mean, on any date of
determination, the ratio of (i) Consolidated First Priority Secured Debt on such
date to (ii) Consolidated EBITDA for the Test Period most recently ended on or
prior to such date; provided that for all purposes of this Agreement,
Consolidated EBITDA for purposes of the First Priority Secured Leverage Ratio
shall be determined on a Pro Forma Basis.
          “Fiscal Quarter” means, for any Fiscal Year, each of (i) the first
twelve weeks of such Fiscal Year, (ii) the thirteenth week of such Fiscal Year
through the twenty-fourth week of such Fiscal Year, (iii) the twenty-fifth week
of such Fiscal Year through the forty-first week of such Fiscal Year and
(iv) the forty-second week of such Fiscal Year through the last day of such
Fiscal Year, as the case may be. For purposes of this Agreement, a reference to
the 1st Fiscal Quarter of any Fiscal Year shall be a reference to the period
referred to in clause (i) above; a reference to the 2nd Fiscal Quarter of any
Fiscal Year shall be a reference to the period referred to in clause (ii) above;
a reference to the 3rd Fiscal Quarter of any Fiscal Year shall be a reference to
the period referred to in clause (iii) above; and a reference to the 4th Fiscal
Quarter of any Fiscal Year shall be a reference to the period referred to in
clause (iv) above.
          “Fiscal Year” means the fiscal year of the U.S. Borrower and its
Subsidiaries ending on the Saturday nearest to December 31 of each calendar
year. For purposes of this Agreement, any particu-

-104-



--------------------------------------------------------------------------------



 



lar Fiscal Year shall be designated by reference to the calendar year in which
the majority of such Fiscal Year falls.
          “Foreign Credit Party” shall mean the Bermuda Borrower and each
Foreign Subsidiary Guarantor.
          “Foreign Credit Party Pledge Agreements” shall mean each agreement
listed on Part A of Schedule XII and each other pledge agreement entered into by
a Foreign Credit Party pursuant to the terms hereof covering promissory notes
and Equity Interests and governed by the laws of the jurisdiction in which such
Foreign Credit Party is organized, in each case as the same may be amended,
restated, modified and/or supplemented from time to time in accordance with the
terms thereof.
          “Foreign Pension Plan” means any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by the U.S. Borrower or any one
or more of its Subsidiaries primarily for the benefit of employees of the U.S.
Borrower or any of its Subsidiaries residing outside the United States of
America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.
          “Foreign Pledge Agreement” shall mean and include the Local Law Pledge
Agreements and the Foreign Credit Party Pledge Agreements.
          “Foreign Security Agreements” shall mean each security agreement
listed on Part C of Schedule XII, each Replacement Foreign Security Agreement
and each other security agreement, pledge agreement, mortgage, debenture, deed
of charge, document and/or instrument entered into by a Foreign Credit Party
pursuant to the terms hereof covering tangible and intangible assets (including
receivables, contract rights, securities, inventory, equipment, real estate,
leasehold interests, vessels, insurances, and material patents, trademarks and
other intellectual property but excluding Excluded Collateral) owned by such
Foreign Credit Party and governed by the laws of the jurisdiction in which such
Foreign Credit Party is organized, in each case as the same may be amended,
restated, modified and/or supplemented from time to time in accordance with the
terms thereof.
          “Foreign Security Document” shall mean each Security Document other
than a U.S. Security Document (including, without limitation, each Foreign
Pledge Agreement and each Foreign Security Agreement).
          “Foreign Security Document Acknowledgement and/or Amendment” shall
mean each acknowledgement and/or amendment dated as of the Amendment No. 3
Effective Date, executed and delivered by each of the Credit Parties with
respect to each Foreign Security Document to which it is a party.
          “Foreign Subsidiaries Guaranty” shall mean the Foreign Subsidiaries
Guaranty, dated as of March 28, 2003, made by the Foreign Subsidiaries of the
U.S. Borrower party thereto in favor of the Administrative Agent, including any
counterpart thereof and any other similar guaranty executed and delivered by any
Foreign Subsidiary of the U.S. Borrower pursuant to Section 8.11, in each case,
as the same may be amended, restated, modified and/or supplemented from time to
time in accordance with the terms thereof. A copy of the Foreign Subsidiaries
Guaranty as in effect on the Amendment No. 3 Effective Date is attached hereto
as Exhibit E-3.

-105-



--------------------------------------------------------------------------------



 



          “Foreign Subsidiaries Guaranty Acknowledgement” shall mean the
acknowledgment, dated as of the Amendment No. 3 Effective Date, executed and
delivered by each Wholly-Owned Foreign Subsidiary of the U.S. Borrower in the
form of Exhibit E-2, which Foreign Subsidiaries Guaranty Acknowledgment contain,
among other things, (i) an acknowledgment of this Agreement and the transactions
contemplated hereby, (ii) an acknowledgement that the “Obligations” (as defined
in the Foreign Subsidiaries Guaranty) include all of the Obligations of the
Bermuda Borrower under this Agreement after giving effect to the Amendment No. 3
Effective Date, and (iii) an acknowledgment that, after giving effect to the
Amendment No. 3 Effective Date, the Foreign Subsidiaries Guaranty shall remain
in full force and effect in accordance with its terms.
          “Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of
such Person that is not a Domestic Subsidiary of such Person.
          “Foreign Subsidiary Guarantor” shall mean each Foreign Subsidiary of
the U.S. Borrower (other than the Bermuda Borrower and any Non-Guarantor
Subsidiary) which executes and delivers a Foreign Subsidiaries Guaranty, unless
and until such time as the respective Foreign Subsidiary ceases to constitute a
Foreign Subsidiary or is released from all of its obligations under its Foreign
Subsidiaries Guaranty in accordance with the terms and provisions thereof.
          “Fronting Fee” shall have the meaning provided in Section 3.01(d).
          “Guaranteed Creditors” shall mean and include each of the Agents, the
Collateral Agent, the Lenders, the Issuing Lenders, the Bank Guaranty Issuers
and each Person (other than any Credit Party or any of its Subsidiaries) party
to an Interest Rate Protection Agreement or Other Hedging Agreement with a
Borrower and/or one or more of each Borrower’s Subsidiaries, to the extent that
such Person constitutes a Secured Creditor under the Security Documents.
          “Guarantors” shall mean and include each Borrower and each Subsidiary
Guarantor.
          “Guaranty” shall mean and include each Borrower Guaranty and each
Subsidiaries Guaranty.
          “Hazardous Materials” shall mean (a) any petrochemical or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas; and (b) any chemicals, materials or substances defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “restricted hazardous materials,” “extremely hazardous wastes,”
“restrictive hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants” or “pollutants,” or words of similar meaning and regulatory
effect.
          “Incremental Term Loan” shall have the meaning provided in
Section 1.01(c).
          “Incremental Term Loan Borrower” shall mean (x) the U.S. Borrower,
with respect to U.S. Borrower Incremental Term Loans and (y) the Bermuda
Borrower, with respect to Bermuda Borrower Incremental Term Loans.
          “Incremental Term Loan Borrowing Date” shall mean, with respect to
each Tranche of Incremental Term Loans, each date on which Incremental Term
Loans of such Tranche are incurred pursuant to Section 1.01(c) and as otherwise
permitted by Section 1.15.

-106-



--------------------------------------------------------------------------------



 



          “Incremental Term Loan Commitment” shall mean, for each Lender, any
commitment to make Incremental Term Loans provided by such Lender pursuant to
Section 1.15, in such amount as agreed to by such Lender in the respective
Incremental Term Loan Commitment Agreement, as the same may be (x) reduced from
time to time or terminated pursuant to Sections 3.01 and/or 10 or (y) adjusted
from time to time as a result of assignments to and from such Lender pursuant to
Sections 1.13 and/or 13.04(b).
          “Incremental Term Loan Commitment Agreement” shall mean each
Incremental Term Loan Commitment Agreement in the form of Exhibit I
(appropriately completed) executed in accordance with Section 1.15.
          “Incremental Term Loan Commitment Requirements” shall mean, with
respect to any provision of an Incremental Term Loan Commitment on a given
Incremental Term Loan Borrowing Date, the satisfaction of each of the following
conditions on or prior to the effective date of the respective Incremental Term
Loan Commitment Agreement: (s) no Default or Event of Default then exists or
would result therefrom (for purposes of such determination, assuming the
relevant Loans in an aggregate principal amount equal to the full amount of
Incremental Term Loan Commitments then provided had been incurred, and the
proposed Permitted Acquisition (if any) to be financed with the proceeds of such
Loans had been consummated, on such date of effectiveness) and all of the
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date); (t) calculations are made by the U.S. Borrower of compliance on a
Pro Forma Basis with the Total Leverage Ratio and the Consolidated Interest
Coverage Ratio as of the most recently ended Test Period set forth Section 9.12
(assuming (and immediately after) the full utilization of the requested
Incremental Term Loan Commitments and the consummation of the proposed Permitted
Acquisition (if any) to be financed with the proceeds of the Loans pursuant
thereto (as well as all other Permitted Acquisitions and Significant Asset Sales
theretofore consummated after the first day of the respective Calculation
Period)) for the Calculation Period most recently ended prior to the date of the
requested Incremental Term Loan Commitments, as set forth in a certificate by an
Authorized Officer of the U.S. Borrower furnished to the Administrative Agent on
the date of such request, and such calculations shall show that, after giving
effect to the foregoing assumptions in this clause (t) and any additional
Indebtedness being incurred in connection therewith and the use of proceeds
therefrom, (i) the U.S. Borrower would be in compliance on a Pro Forma Basis
with each of the Total Leverage Ratio and the Consolidated Interest Coverage
Ratio as set forth in Section 9.12 as at the last day of such Test Period and
(ii) the Senior Secured Leverage Ratio would have been less than or equal to
3.75 to 1.00 as at the last day of such Test Period on a Pro Forma Basis;
(u) the delivery by the U.S. Borrower to the Administrative Agent of an
officer’s certificate executed by an Authorized Officer of the U.S. Borrower and
certifying as to compliance with preceding clauses (s) and (t) and containing
the calculations required by clause (t); (v) the delivery by the U.S. Borrower
to the Administrative Agent of an acknowledgement in form and substance
reasonably satisfactory to the Administrative Agent and executed by each
Guarantor (in the case of an Incremental Term Loan Commitment requested by the
Bermuda Borrower) or each U.S. Credit Party other than the U.S. Borrower (in the
case of an Incremental Term Loan Commitment requested by the U.S. Borrower), as
the case may be, acknowledging that such Incremental Term Loan Commitment and
all Loans subsequently incurred pursuant to such Incremental Term Loan
Commitment shall constitute (and be included in the definition of) “Guaranteed
Obligations” under each Guaranty of such Guarantor; (w) the delivery by the U.S.
Borrower and its Subsidiaries of such technical amendments, modifications and/or
supplements to the respective Security Documents as are reasonably requested by
the Administrative Agent to ensure that the additional Obligations to be
incurred pursuant to the Incremental Term Loan Commitments are secured by, and
entitled to the benefits of, the relevant Security Documents, and each of the
Lenders hereby agrees to, and authorizes the Collateral Agent to enter

-107-



--------------------------------------------------------------------------------



 



into, any such technical amendments, modifications and/or supplements; (x) the
delivery by the U.S. Borrower to the Administrative Agent of an opinion or
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Credit Parties reasonably satisfactory to the
Administrative Agent and dated such date, covering such of the matters set forth
in the opinions of counsel delivered to the Administrative Agent on the
Amendment No. 3 Effective Date as may be reasonably requested by the
Administrative Agent, and such other matters incident to the transactions
contemplated thereby as the Administrative Agent may reasonably request; (y) the
delivery by the U.S. Borrower and the other Credit Parties to the Administrative
Agent of such other officers’ certificates, resolutions and evidence of good
standing as the Administrative Agent shall reasonably request; and (z) the
completion by the U.S. Borrower and the other Credit Parties of such other
actions as the Administrative Agent may reasonably request in connection with
such Incremental Term Loan Commitment, it being understood and agreed that the
Administrative Agent may (in its sole discretion) agree that the delivery of
technical amendments, modifications and/or supplements to the respective
Security Documents pursuant to subclause (w) of the preceding sentence may occur
after the incurrence of Loans to be made pursuant to the respective Incremental
Term Loan Commitments (subject to a time frame to be agreed by the
Administrative Agent), in which case said subclause (w) will be deemed satisfied
at the time of the incurrence of such Loans, so long as such technical
amendments, modifications and/or supplements to the respective Security
Documents are subsequently delivered within the time frame stipulated by the
Administrative Agent.
          “Incremental Term Loan Lender” shall have the meaning provided in
Section 1.15(b).
          “Incremental Term Loan Maturity Date” shall mean, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the respective Incremental Term Loan Commitment
Agreement relating thereto, provided that the final maturity date for all
Incremental Term Loans of a given Tranche shall be the same date.
          “Incremental Term Loan Scheduled Repayment” shall have the meaning
provided in Section 4.02(b)(iii).
          “Incremental Term Note” shall have the meaning provided in
Section 1.05(a).
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn or paid under all
letters of credit, bankers’ acceptances, bank guaranties and similar obligations
issued for the account of such Person and all unpaid drawings and unreimbursed
payments in respect of such letters of credit, bankers’ acceptances, bank
guaranties and similar obligations, (iii) all indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the Fair Market Value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all obligations of such Person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person, (vii) all
obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement, Commodity Agreements or under any similar type of agreement and
(viii) obligations arising under Synthetic Leases. Notwithstanding the
foregoing, Indebtedness shall not include trade payables, accrued expenses and
deferred tax and other credits incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person.

-108-



--------------------------------------------------------------------------------



 



          “Indemnified Person” shall have the meaning provided in Section 13.01.
          “Individual CL Exposure” of any CL Lender shall mean, at any time,
such CL Lender’s applicable CL Percentage of the Aggregate CL Exposure.
          “Initial Borrowing Date” shall have the meaning provided in the
Original Credit Agreement.
          “Intercompany Debt” shall mean any Indebtedness, payables or other
obligations, whether now existing or hereafter incurred, owed by the U.S.
Borrower or any Subsidiary of the U.S. Borrower to the U.S. Borrower or any
other Subsidiary of the U.S. Borrower.
          “Intercompany Distribution Transactions” shall have the meaning
provided in Section 5.09(b) of the Original Credit Agreement.
          “Intercompany Existing Indebtedness” shall mean all Indebtedness
listed on Part B of Schedule IV.
          “Intercompany Subordination Agreement” shall mean the Intercompany
Subordination Agreement, dated as of March 28, 2003, made by the U.S. Borrower
and various of its Subsidiaries party thereto in favor of the Administrative
Agent, as the same may be amended, restated, modified and/or supplemented from
time to time in accordance with the terms thereof (including, without
limitation, as modified by the Intercompany Subordination Agreement
Acknowledgement). A copy of the Intercompany Subordination Agreement as in
effect on the Amendment No. 3 Effective Date is attached hereto as Exhibit H-2.
          “Intercompany Subordination Agreement Acknowledgement” shall mean the
acknowledgment in the form of Exhibit H-1, dated as of the Amendment No. 3
Effective Date, executed and delivered by each Credit Party and each other
Subsidiary of the U.S. Borrower which is an obligee or obligor with respect to
any Intercompany Debt (other than those Non Wholly-Owned Subsidiaries listed on
Part D of Schedule XII).
          “Intercreditor Agreement” shall mean the amended and restated
intercreditor agreement, dated as of March 19, 2009 and as amended on the
Amendment No. 3 Effective Date, by and among the Collateral Agent, the ABL
Collateral Agent, each Credit Party, each ABL Credit Party and the collateral
agent for the holders of “Notes Obligations” (as defined therein).
          “Interest Determination Date” shall mean, with respect to any
Eurodollar Loan, the second Business Day prior to the commencement of any
Interest Period relating to such Eurodollar Loan.
          “Interest Period” shall mean (i) with respect to any Eurodollar Loan,
the interest period applicable thereto, as determined pursuant to Section 1.09,
and (ii) as to any investment of the Credit- Linked Deposits, the period
commencing on the Amendment No. 3 Effective Date and ending on the date that is
one month thereafter and each successive one month period thereafter, provided
that (x) if any Interest Period for the Credit-Linked Deposits begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period, such Interest Period shall end on the last Business
Day of such calendar month, and (y) if any Interest Period for the Credit-Linked
Deposits would otherwise expire on a day which is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day, although if
any Interest Period for the Credit-Linked Deposits would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day.

-109-



--------------------------------------------------------------------------------



 



          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement, interest rate floor agreement or other similar agreement
or arrangement.
          “Investment” shall have the meaning provided in the preamble to
Section 9.05.
          “Issuing Lender” shall mean (i) if and to the extent it agrees to act
as such, any Agent (and any of such Agent’s affiliates and/or branches),
(ii) any ABL Lender (and any of such ABL Lender’s affiliates and/or branches) or
any CL Lender (and any of such CL Lender’s affiliates and/or branches) which at
the request of the U.S. Borrower or the Bermuda Borrower and with the consent of
the Administrative Agent agrees, in such ABL Lender’s or CL Lender’s (or their
respective affiliate’s or branch’s) sole discretion, to become an Issuer Lender
for the purpose of issuing Letters of Credit pursuant to Section 2A and
(iii) with respect to the Existing Letters of Credit, the Lender or Original
Lender (and any of such Lender’s or Original Lender’s affiliates and/or
branches) designated as the issuer thereof on Part A of Schedule XI shall be the
Issuing Lender thereof.
          “Italian Collateral Documents” shall have the meaning provided in
Section 12.15(a)(i).
          “Judgment Currency” shall have the meaning provided in
Section 13.22(a).
          “Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.22(a).
          “Landlord-Lender Agreement” shall mean each agreement between a
landlord of each U.S. Leasehold Property and the Collateral Agent entered into
pursuant to the terms of this Agreement.
          “L/C Participant” shall have the meaning provided in Section 2A.04(a).
          “L/C Participation” shall have the meaning provided in
Section 2A.04(a).
          “L/C Supportable Indebtedness” shall mean (i) obligations of the U.S.
Borrower or its Wholly-Owned Subsidiaries incurred in the ordinary course of
business with respect to insurance obligations and workers’ compensation, surety
bonds and other similar statutory obligations, (ii) obligations of the U.S.
Borrower and its Wholly-Owned Subsidiaries under bank guaranties issued by
financial institutions in support of obligations of the U.S. Borrower and its
Wholly-Owned Subsidiaries otherwise permitted to exist pursuant to the terms of
this Agreement and (iii) such other obligations of the U.S. Borrower or any of
its Wholly-Owned Subsidiaries as are reasonably acceptable to the Administrative
Agent and the respective Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement.
          “Lead Arranger” shall mean DBSI, Banc of America Securities LLC and
Wells Fargo Capital Markets LLC, each in its capacity as Joint Lead Arranger and
Joint Book Runner.
          “Leasehold” of any Person shall mean all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
          “Leasehold Property” shall mean each Real Property leased by the U.S.
Borrower or any of its Subsidiaries and for which Landlord-Lender Agreements
shall be required pursuant to this Agreement.
          “Lender” shall mean and include each financial institution with a
Commitment listed on Schedule I (as amended from time to time), as well as any
Person that becomes a “Lender” hereunder

-110-



--------------------------------------------------------------------------------



 



pursuant to Sections 1.13, 1.15 and/or 13.04(b). Unless the context otherwise
requires, each reference in this Agreement to a Lender includes each lending
office (including any Affiliate of the respective Lender) of the respective
Lender designated from time to time pursuant to Section 1.12.
          “Lender Default” shall mean (i) the wrongful refusal (which has not
been retracted) of a Lender to make available its portion of any Borrowing, to
fund its portion of any unreimbursed payment under Section 2A.04 or 2B.04 or
(ii) a Lender having notified the Administrative Agent and/or any Borrower that
it does not intend to comply with its obligations under Section 1.01, 2A.03 or
2B.03 in circumstances where such non-compliance would constitute a breach of
such Lender’s obligations under the respective Section.
          “Letter of Credit” shall have the meaning provided in
Section 2A.01(a).
          “Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the aggregate Stated Amount of all outstanding Letters of Credit which have
not terminated at such time and (ii) the aggregate amount of all Unpaid Drawings
in respect of all Letters of Credit at such time.
          “Letter of Credit Request” shall have the meaning provided in
Section 2A.03(a).
          “LIBOR Rate” shall mean, for any Interest Period with respect to the
investment of the Credit-Linked Deposits, the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; provided that if such rate is not available at such time
for any reason, then the rate pursuant to this clause (x) for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the then
outstanding amount of the Credit-Linked Deposits with a term equivalent to such
Interest Period would be offered by Deutsche Bank’s London Branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance, lien (statutory or other),
charge, preference, priority or other security agreement of any kind or nature
whatsoever (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute, and any lease having substantially the same effect as the foregoing).
          “Loan” shall mean each Tranche B-1 Term Loan, each Tranche C-1 Term
Loan and each Incremental Term Loan.
          “Local Law Pledge Agreements” shall mean the local law pledge
agreements listed on Part B of Schedule XII and any other pledge agreement
entered into by a Credit Party pursuant to this Agreement (x) covering
promissory notes of, and/or Equity Interests in, one or more Persons organized
under the laws of a different jurisdiction from the jurisdiction of organization
of such Credit Party and (y) governed by the laws of the jurisdiction or
jurisdictions in which the Person or Persons whose promissory notes or Equity
Interests are being pledged is (or are) organized, in each case as the same may
be amended, restated, modified and/or supplemented from time to time in
accordance with the terms thereof.

-111-



--------------------------------------------------------------------------------



 



          “Majority Lenders” of any Tranche shall mean those Non-Defaulting
Lenders which would constitute the Required Lenders under, and as defined in,
this Agreement if all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated.
          “Margin Regulations” shall mean, collectively, Regulation T,
Regulation U and Regulation X.
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Effect” shall mean (i) a material adverse effect on
the business, properties, assets, nature of assets, operations, liabilities,
condition (financial or otherwise) or prospects of the U.S. Borrower and its
Subsidiaries taken as a whole or (ii) a material adverse effect (x) on the
rights or remedies of the Lenders or any Agent hereunder or under any other
Credit Document or (y) on the ability of any Credit Party to perform its
obligations to the Lenders or any Agent hereunder or under any other Credit
Document; provided that the occurrence of an Excluded Event shall not constitute
a “Material Adverse Effect” for purposes of this definition.
          “Material Foreign Subsidiary” shall mean, at any time, any Foreign
Subsidiary of the U.S. Borrower the net book value of the assets of which equals
or exceeds $5,000,000 at such time; provided that for purposes of (and only of)
Section 8.01(h), the term “Material Foreign Subsidiary” shall mean, at any time,
any Foreign Subsidiary of the U.S. Borrower the net book value of the assets of
which equals or exceeds $10,000,000 at such time.
          “Material Indebtedness” shall mean any Indebtedness of the U.S.
Borrower or any of its Subsidiaries with an aggregate principal amount in excess
of $25,000,000.
          “Maturity Date” shall mean (i) with respect to Tranche B-1 Term Loans,
the Tranche B 1/C 1 Term Loan Maturity Date, (ii) with respect to Tranche C-1
Term Loans, the Tranche B-1/C-1 Term Loan Maturity Date, (iii) with respect to
Incremental Term Loans of a given Tranche, the respective Incremental Term Loan
Maturity Date therefor, and (iv) with respect to the CL Tranche, the CL Maturity
Date.
          “Maximum Incremental Term Loan Commitment Amount” shall mean
$300,000,000.
          “Minimum Applicable Facing” shall mean $500.
          “Minimum Applicable Fronting” shall mean $500.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgage” shall mean each mortgage, deed of trust or deed to secure
debt required to be delivered with respect to any Real Property pursuant to the
terms of this Agreement (including, after the execution and delivery thereof,
each Additional Mortgage covering a Mortgaged Property), together with any
assignment of leases and rents to be executed in connection therewith, in each
case as the same may be amended, modified and/or supplemented from time to time
in accordance with the terms hereof and thereof.
          “Mortgage Amendment” shall have the meaning provided in
Section 8.11(k)(ii).

-112-



--------------------------------------------------------------------------------



 



          “Mortgage Policy” shall mean each mortgage title insurance policy (and
all endorsements thereto) for each Mortgaged Property required to be delivered
pursuant to this Agreement.
          “Mortgaged Property” shall mean each Real Property owned by the U.S.
Borrower or any of its Subsidiaries and required to be mortgaged pursuant to
this Agreement (including, after the execution and delivery of any Additional
Mortgage covering Real Property, the respective Additional Mortgaged Property).
          “Multiemployer Plan” shall mean (i) any plan, as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to (or to which
there is an obligation to contribute to) by the U.S. Borrower or a Subsidiary of
the U.S. Borrower or an ERISA Affiliate and that is subject to Title IV of
ERISA, and (ii) each such plan for the five year period immediately following
the latest date on which the U.S. Borrower, a Subsidiary of the U.S. Borrower or
an ERISA Affiliate maintained, contributed to or had an obligation to contribute
to such plan.
          “Net Cash Proceeds” shall mean, for any event requiring a reduction of
the Total Incremental Term Loan Commitment and/or Total Credit-Linked Commitment
and/or repayment of Term Loans pursuant to Section 3.03 or 4.02, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such event, net of reasonable transaction costs (including, as
applicable, any underwriting, brokerage or other customary commissions and
reasonable legal, advisory and other fees and expenses associated therewith)
received from any such event.
          “Net Sale Proceeds” shall mean for any sale or other disposition of
assets, the gross cash proceeds (including any cash received by way of deferred
payment pursuant to a promissory note, receivable or otherwise, but only as and
when received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such sale or other disposition, (iii) the amount of such gross cash proceeds
required to be used to permanently repay any Indebtedness (other than
Indebtedness of the Lenders pursuant to this Agreement, Indebtedness of the ABL
Lenders under the ABL Credit Documents and Indebtedness under “Notes
Obligations” (as defined in the Intercreditor Agreement)) which is secured by
the respective assets which were sold or otherwise disposed of, (iv) the
estimated net marginal increase in income taxes which will be payable by the
U.S. Borrower consolidated group or any Subsidiary of the U.S. Borrower with
respect to the Fiscal Year in which the sale or other disposition occurs as a
result of such sale or other disposition; and in the event of any such sale or
disposition of assets owned by a Non-Wholly-Owned Subsidiary, the proportionate
share thereof attributable to minority interests (based upon such Persons’
relative holdings of Equity Interests in such Subsidiary) (v) ; provided,
however, that such gross proceeds shall not include any portion of such gross
cash proceeds which the U.S. Borrower determines in good faith should be
reserved for post-closing adjustments (to the extent the U.S. Borrower delivers
to the Lenders a certificate signed by its chief financial officer or treasurer,
controller or chief accounting officer as to such determination), it being
understood and agreed that on the day that all such post-closing adjustments
have been determined (which shall not be later than six months following the
date of the respective asset sale), the amount (if any) by which the reserved
amount in respect of such sale or disposition exceeds the actual post-closing
adjustments payable by the U.S. Borrower or any of its Subsidiaries shall
constitute Net Sale Proceeds on such date received by the U.S. Borrower and/or
any of its Subsidiaries from such sale or other disposition.

-113-



--------------------------------------------------------------------------------



 



          “Non-Defaulting Lender” shall mean each Lender other than a Defaulting
Lender.
          “Non-Dollar Denominated Bank Guaranty” shall mean all Bank Guaranties
other than Dollar Denominated Bank Guaranties.
          “Non-Dollar Denominated Bank Guaranty Outstandings” shall mean all
Bank Guaranty Outstandings other than Dollar Denominated Bank Guaranty
Outstandings.
          “Non-Dollar Denominated B/G Cushion Amount” shall mean, at any time
with respect to any Non-Dollar Denominated Bank Guaranty, an amount equal to 5%
of the Face Amount of such Non-Dollar Denominated Bank Guaranty, with such Face
Amount determined for this purpose in accordance with the definition thereof
contained herein without giving effect to clause (y) of the proviso thereto.
          “Non-Dollar Denominated Letters of Credit” shall mean all Letters of
Credit other than Dollar Denominated Letters of Credit.
          “Non-Dollar Denominated Letter of Credit Outstandings” shall mean all
Letter of Credit Outstandings other than Dollar Denominated Letter of Credit
Outstandings.
          “Non-Dollar Denominated L/C Cushion Amount” shall mean, at any time
with respect to any Non-Dollar Denominated Letter of Credit, an amount equal to
5% of the Stated Amount of such Non-Dollar Denominated Letter of Credit, with
such Stated Amount determined for this purpose in accordance with the definition
thereof contained herein without giving effect to clause (y) of the proviso
thereto.
          “Non-Guarantor Subsidiaries” shall mean (i) on the Amendment No. 3
Effective Date, each Subsidiary of the U.S. Borrower listed on Part A of
Schedule XIII and (ii) after the Amendment No. 3 Effective Date, any Subsidiary
of the U.S. Borrower that is not at such time a Subsidiary Guarantor.
          “Non-Qualified Jurisdiction” at any time shall mean each jurisdiction
that is not at such time a Qualified Jurisdiction.
          “Non-U.S. Dole Group” shall mean the Consolidated Subsidiaries of the
U.S. Borrower which are not members of the U.S. Dole Group.
          “Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each
Subsidiary of such Person which is not a Wholly-Owned Subsidiary of such Person.
          “Note” shall mean each Tranche B-1 Term Note, each Tranche C-1 Term
Note and each Incremental Term Note.
          “Notice of Borrowing” shall have the meaning provided in
Section 1.03(a).
          “Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.06.
          “Notice Office” shall mean the office of the Administrative Agent
located at 60 Wall Street, New York, New York 10005 or such other office as the
Administrative Agent may designate to the U.S. Borrower and the Lenders from
time to time.
          “Obligation Currency” shall have the meaning provided in
Section 13.22(a).

-114-



--------------------------------------------------------------------------------



 



          “Obligations” shall mean all amounts, direct or indirect, contingent
or absolute, of every type or description, and at any time existing, owing to
any Agent, the Collateral Agent, any Issuing Lender, any Bank Guaranty Issuer or
any Lender pursuant to the terms of this Agreement or any other Credit Document.
          “Original Agent” shall mean each “Agent” under, and as defined in, the
Original Credit Agreement.
          “Original Credit Agreement” shall have the meaning provided in the
first WHEREAS clause of this Agreement.
          “Original Lenders” shall mean the Lenders under, and as defined in,
the Original Credit Agreement with outstanding Original Loans on the Amendment
No. 3 Effective Date (immediately prior to giving effect thereto).
          “Original Loan” shall mean each “Loan” under, and as defined in, the
Original Credit Agreement.
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements or other similar agreements or arrangements designed to
protect against fluctuations in currency values.
          “Participating Member State” shall mean, at any time, any member state
of the European Union which has adopted the Euro as its lawful currency at such
time.
          “Payment Office” shall mean the office of the Administrative Agent
located at 60 Wall Street, New York, New York 10005 or such other office as the
Administrative Agent may hereafter designate in writing to the U.S. Borrower and
the Lenders from time.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Permitted Acquired Debt” shall have the meaning set forth in
Section 9.04(b)(vi).
          “Permitted Acquisition” shall mean the acquisition by the U.S.
Borrower or any of its Subsidiaries of assets constituting a business, division
or product line of any Person, not already a Subsidiary of the U.S. Borrower or
any of its Subsidiaries, or of Equity Interests of any such Person, which Person
shall, as a result of such acquisition, become a Subsidiary of the U.S.
Borrower, provided that (A) no Default or Event of Default shall be in existence
at the time of the consummation of the proposed Permitted Acquisition or
immediately after giving effect thereto, (B) the Acquired Entity or Business
shall be a Permitted Business, (C) on a Pro Forma Basis for such acquisition,
the U.S. Borrower would be in compliance with each of the financial covenants
set forth in Section 9.12 as of and for most recently completed Test Period
prior to such date, (D) immediately after giving effect to such acquisition and
the payment of consideration payable by the U.S. Borrower and its Subsidiaries,
the U.S. Borrower would have not less than $30,000,000 of available unused
revolving commitments (after giving effect to borrowing base limitations) under
the ABL Credit Agreement or other working capital facilities, (E) the aggregate
amount expended by the U.S. Borrower and its Subsidiaries in connection with all
Permitted Acquisitions following the Amendment No. 3 Effective Date with respect
to assets that are not owned by Credit Parties (including Persons that become
Credit Parties in connection therewith) (excluding assets acquired in exchange
for shares of Common Stock of the U.S. Borrower), as determined in good faith by
the U.S. Borrower, does not exceed $350,000,000 and (F) the U.S. Borrower shall
have delivered to the Adminis-

-115-



--------------------------------------------------------------------------------



 



trative Agent not later than the date of consummation of any such acquisition, a
certificate executed by an Authorized Officer of the U.S. Borrower stating that
such acquisition is a “Permitted Acquisition” and containing a calculation
demonstrating compliance with the requirements set forth in clauses (C), (D) and
(E) of this definition.
          “Permitted Business” shall mean any business which (i) is the same,
similar, ancillary or reasonably related to the business in which the U.S.
Borrower or any of its Subsidiaries is engaged on the Amendment No. 3 Effective
Date or (ii) is conducted by an Acquired Entity or Business acquired pursuant to
a Permitted Acquisition and which does not qualify as a “Permitted Business”
pursuant to preceding clause (i), so long as (x) such business represents an
immaterial portion of the businesses acquired pursuant to such Permitted
Acquisition and (y) such business is sold or otherwise disposed of as soon as
reasonably practicable following the consummation of such Permitted Acquisition
(but, in any event, within one year following such Permitted Acquisition).
          “Permitted Encumbrances” shall mean with respect to any Mortgaged
Property, such exceptions to title as are set forth in the Mortgage Policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion.
          “Permitted Holders” shall mean David H. Murdock, a Qualified Trust and
any majority owned and controlled Affiliate of David H. Murdock or a Qualified
Trust.
          “Permitted Installment Note” shall mean a promissory note issued as
consideration to the U.S. Borrower or any of its Subsidiaries in connection with
a Contemplated Asset Sale, which note (i) shall be secured by the assets subject
to the respective Contemplated Asset Sale and (ii) in the case of a Contemplated
Asset Sale made by a Credit Party, shall be pledged to the Collateral Agent
pursuant to the relevant Security Documents; provided that no such note may be
issued in connection with a Contemplated Asset Sale if the aggregate principal
amount of such note, when added to the aggregate outstanding principal amount of
all other Permitted Installment Notes theretofore issued (without regard to any
write-downs or write-offs thereof), would exceed $35,000,000.
          “Permitted Liens” shall have the meaning provided in Section 9.03.
          “Permitted Refinancing Indebtedness” shall mean any Indebtedness of
the U.S. Borrower and its Subsidiaries issued or given in exchange for, or the
proceeds of which are used to, extend, refinance, renew, replace or refund any
Indebtedness, so long as (a) such Indebtedness has a Weighted Average Life to
Maturity greater than or equal to the Weighted Average Life to Maturity of the
Indebtedness being extended, refinanced, renewed, replaced or refunded, (b) such
extension, refinancing, renewal, replacement or refunding does not (i) increase
the amount of such Indebtedness outstanding immediately prior to such extension,
refinancing, renewal, replacement or refunding (except to the extent of
reasonable fees, premiums, commissions and expenses actually paid in connection
with such extension, refinancing, renewal, replacement or refunding) or (ii) add
guarantors, obligors or security from that which applied to such Indebtedness
being extended, refinanced, renewed, replacement or refunding, except that
unsecured Indebtedness of the U.S. Borrower that is guaranteed by the U.S.
Guarantors may be refinanced with Indebtedness that is secured by junior Liens
on the Collateral of the U.S. Credit Parties on the basis applicable to “Notes
Obligations” under the Intercreditor Agreement if either (x) the Indebtedness
being refinanced constituted “Notes Obligations” under the Intercreditor
Agreement or (y) immediately after giving effect to such refinancing on a Pro
Forma Basis, the Senior Secured Leverage Ratio as of the last day of the most
recent Test Period for which financial statements are available pursuant to
Section 8.01(a) or (b) would have been less than or equal to 3.75 to 1.00,
(c) such Indebtedness has the same (or, from the perspective of the Lenders,
more favorable) subordination provisions, if any, as applied to the Indebtedness
being extended, renewed, refinanced, replaced or refunded, and (d) all other
terms of such extension, refi-

-116-



--------------------------------------------------------------------------------



 



nancing, renewal, replacement or refunding (including, without limitation, with
respect to the amortization schedules, redemption provisions, maturities,
covenants, defaults and remedies, but excluding interest rates so long as on
market terms at the time of issuance thereof) are not less favorable in any
material respect to the respective borrower than those previously existing with
respect to the Indebtedness being extended, refinanced, renewed, replaced or
refunded, provided, however, that any Intercompany Existing Indebtedness (and
subsequent extensions, refinancings, renewals, replacements and refundings
thereof as provided above in this definition) may only be extended, refinanced,
renewed, replaced or refunded as provided above in this definition if the
Indebtedness so extended, refinanced, renewed, replaced or refunded has the same
obligors(s) and obligee(s) as the Indebtedness being extended, refinanced,
renewed, replaced or refunded.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
          “Plan” shall mean any pension plan as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan), which is maintained or contributed to by (or
to which there is an obligation to contribute of) the U.S. Borrower or a
Subsidiary of the U.S. Borrower or an ERISA Affiliate, and each such plan for
the five year period immediately following the latest date on which the U.S.
Borrower, or a Subsidiary of the U.S. Borrower or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.
          “Pledge Agreement Collateral” shall mean all U.S. Pledge Agreement
Collateral and all other Equity Interests or other property similar to that
pledged pursuant to the U.S. Pledge Agreement which is pledged pursuant to one
or more Foreign Pledge Agreements, Foreign Security Agreements or Additional
Security Documents.
          “Pledge Agreements” shall mean the U.S. Pledge Agreement and each
Foreign Pledge Agreement.
          “Preferred Equity,” as applied to the Equity Interests of any Person,
means Equity Interests of such Person (other than common stock of such Person)
of any class or classes (however designed) that ranks prior, as to the payment
of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to Equity
Interests of any other class of such Person.
          “Prime Lending Rate” shall mean the rate which DBAG (or another bank
of recognized standing reasonably selected by the Administrative Agent)
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. DBAG may make commercial loans or other loans
at rates of interest at, above or below the Prime Lending Rate.
          “Principal Property” shall mean “Principal Property,” as defined in
the Existing 2013 Senior Notes Indenture (as in effect (and as each component
definition used therein is in effect) on the Amendment No. 3 Effective Date).
          “Pro Forma Basis” shall mean, in connection with any calculation of
the Total Leverage Ratio, Senior Secured Leverage Ratio or Consolidated Interest
Coverage Ratio, the calculation of Consolidated EBITDA, Consolidated Net Debt,
Consolidated Interest Expense and Consolidated Senior Secured Net Debt as used
therein shall be made after giving effect on a pro forma basis to any Permitted

-117-



--------------------------------------------------------------------------------



 



Acquisition, Significant Asset Sale or incurrence or repayment of Material
Indebtedness then being consummated as well as any other Permitted Acquisition,
Significant Asset Sale or incurrence or repayment of Material Indebtedness
consummated (i) for purposes of calculating compliance with each of the
financial covenants set forth in Section 9.12, during the relevant Test Period
or (ii) for purposes of calculating the Total Leverage Ratio, Senior Secured
Leverage Ratio or Consolidated Interest Coverage Ratio for any other purpose
hereunder, after the first day of the relevant Test Period or Calculation
Period, as the case may be, and on or prior to the date of the required
determination of the Total Leverage Ratio, Senior Secured Leverage Ratio and/or
Consolidated Interest Coverage Ratio, as the case may be, as if same had
occurred on the first day of the respective Test Period or Calculation Period,
as the case may be, in each case, taking into account, in the case of any
Permitted Acquisition, factually supportable and identifiable cost savings and
expenses which would otherwise be accounted for as an adjustment pursuant to
Article 11 of Regulation S-X under the Securities Act, as if such cost savings
or expenses were realized on the first day of the respective period.
          “Projections” shall mean detailed projected consolidated financial
statements of the U.S. Borrower and its Consolidated Subsidiaries certified by
the Chief Financial Officer of the U.S. Borrower for the three Fiscal Years
ended after the Amendment No. 3 Effective Date delivered to the Administrative
Agent on or prior to the Amendment No. 3 Effective Date.
          “Property” of a Person shall mean any and all property, whether real,
personal, tangible, intangible or mixed, of such Person, or other assets owned,
leased, or operated by such Person.
          “Qualified Indebtedness” shall mean Indebtedness of the U.S. Borrower
(which may be guaranteed on a subordinated basis by any of the U.S. Subsidiary
Guarantors pursuant to subordination provisions that are not materially less
favorable to the Lenders than those applicable to the guarantees of the Existing
Senior Notes); provided that (i) no portion of such Indebtedness matures prior
to the 91st day following the final scheduled maturity of the Term Loans
outstanding at the time such Indebtedness is incurred, (ii) the documentation
governing such Indebtedness does not require the repurchase or repayment of such
Indebtedness prior to the final maturity thereof except pursuant to a “change of
control” or asset sale, (iii) either such Indebtedness is (x) unsecured or
(y) to the extent after giving effect to the Incurrence of such Indebtedness and
the use of proceeds therefrom, the Senior Secured Leverage Ratio as of the last
day of the most recent Test Period for which financial statements are available
pursuant to Section 8.01(a) or (b) would have been less than or equal to 3.75 to
1.00 on a Pro Forma Basis, secured solely by Liens on the Collateral of the U.S.
Credit Parties to the extent such Indebtedness constitutes “Notes Obligations”
under the Intercreditor Agreement and (iv) the other terms of such Indebtedness
are on market terms as determined in good faith by the U.S. Borrower.
          “Qualified Jurisdictions” shall mean and include the United States,
Bermuda and each other jurisdiction identified on Schedule XVII hereto, in each
case including any states, provinces or other similar local units therein.
Furthermore, from time to time after the Amendment No. 3 Effective Date, the
U.S. Borrower may request (by written notice to, and following consultation
with, the Administrative Agent) that one or more additional jurisdictions be
added to the list of Qualified Jurisdictions. In such event, such jurisdictions
shall be added to (and thereafter form part of) the list of Qualified
Jurisdictions so long as, in each case, the respective jurisdiction to be added
is a jurisdiction in which the U.S. Borrower and/or any of its Subsidiaries
conducts business on the Amendment No. 3 Effective Date or is otherwise
reasonably satisfactory to the Administrative Agent and so long as the U.S.
Borrower has furnished opinions of counsel, in each case from counsel, and in
form and substance, reasonably satisfactory to the Administrative Agent,
concluding that Subsidiaries of the U.S. Borrower organized under the laws of
such jurisdiction may execute and deliver a Foreign Subsidiaries Guaranty, the
Intercompany Subordination Agreement and such Security Documents as may be
satisfactory to the Collateral Agent and that,

-118-



--------------------------------------------------------------------------------



 



in accordance with the laws of the respective jurisdiction and subject to
customary exceptions, such Credit Documents shall constitute the legal, valid
and binding obligations, enforceable in accordance with their terms, and (in the
case of the Security Documents) create valid and perfected security interests
under applicable law.
          “Qualified Non-U.S. Jurisdictions” shall mean and include each
Qualified Jurisdiction other than the United States (and the States thereof).
          “Qualified Non-U.S. Obligors” shall mean each Foreign Credit Party
which (x) is a Wholly-Owned Subsidiary of the U.S. Borrower organized under the
laws of a Qualified Non-U.S. Jurisdiction, (y) has provided a full and
unconditional guaranty (unlimited in amount) of all Guaranteed Obligations (as
defined in the Foreign Subsidiaries Guaranty) pursuant to a Foreign Subsidiaries
Guaranty and (z) has executed the relevant Security Documents in accordance with
the requirements of Sections 5, 8.11 and/or 9.14 of the Original Credit
Agreement or Sections 5, 8.11 and/or 9.11 hereof securing all such Guaranteed
Obligations, provided that (i) any Fee Capped Foreign Subsidiary Guarantor shall
be deemed to be a Qualified Non-U.S. Obligor for purposes of
Sections 9.02(viii), (ix) and (xi) and Sections 9.05(vi) and (viii) only (and
only said Sections), so long as such Fee Capped Foreign Subsidiary Guarantor
shall at all times be in compliance with the requirements of Section 8.11(i),
(ii) any Fee Capped Foreign Subsidiary Guarantor shall be deemed to be a
Qualified Non-U.S. Obligor for purposes of Section 8.13(d), so long as
(I) governmental approvals are required to be obtained to transfer the Equity
Interests of such Fee Capped Foreign Subsidiary Guarantor to a Qualified
Non-U.S. Obligor (determined without regard to clauses (i), (ii), (iii) and
(iv) of this proviso) and the U.S. Borrower or such Subsidiary Guarantor is
using reasonable efforts to obtain such approvals or (II) the transfer of the
Equity Interests of such Fee Capped Foreign Subsidiary Guarantor to a Qualified
Non-U.S. Obligor (determined without regard to clauses (i), (ii), (iii) and
(iv) of this proviso) would give rise to material and adverse tax consequences
to the U.S. Borrower or such Subsidiary, (iii) Dole Korea, Ltd. shall be deemed
to be a Qualified Non-U.S. Obligor for purposes of Sections 8.13(d) and 9.01(b)
(and only said Sections), (iv) notwithstanding the provision of a limited
guaranty by the Excluded Bermuda Insurance Companies, each of the Excluded
Bermuda Insurance Companies shall be deemed to be a “Qualified Non-U.S. Obligor”
for all purposes of this Agreement (other than Sections 8.13(d) and 9.01(b) for
which it is understood such Persons shall not constitute “Qualified Non-U.S.
Obligors”) and (v) any Qualified Non-U.S. Obligor (including any deemed as such
pursuant to preceding clauses (i), (ii), (iii) and (iv)) shall cease to
constitute same at such time, if any, as such Person ceases to be a Wholly-Owned
Subsidiary of the U.S. Borrower.
          “Qualified Obligors” shall mean each Qualified U.S. Obligor and each
Qualified Non U.S. Obligor.
          “Qualified Preferred Stock” shall mean any Preferred Equity of the
U.S. Borrower, the express terms of which shall provide that dividends thereon
shall not be required to be paid at any time (and to the extent) that such
payment would be prohibited by the terms of this Agreement or any other
agreement of the U.S. Borrower or any of its Subsidiaries relating to
outstanding indebtedness and which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon
the happening of any event (including any change of control event), cannot
mature (excluding any maturity as the result of an optional redemption by the
issuer thereof) and is not mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, and is not redeemable, or required to be repurchased,
at the sole option of the holder thereof (including, without limitation, upon
the occurrence of an change of control event), in whole or in part, on or prior
to 3 months following the Tranche B-1/C-1 Maturity Date.

-119-



--------------------------------------------------------------------------------



 



          “Qualified Trust” shall mean the David H. Murdock Living Trust, dated
May 28, 1986, as amended, or another trust established by Mr. Murdock to hold
and control U.S. Borrower Common Stock and, in each case, the remainder of his
estate in the event of his death, so long as any such trust described above
(i) is at all times controlled by David H. Murdock or by a majority of
experienced business persons and is not controlled by members of Mr. Murdock’s
family and (ii) holds all or substantially all of the assets of Mr. Murdock.
          “Qualified U.S. Obligors” shall mean and include the U.S. Borrower and
each other U.S. Credit Party which is a Wholly-Owned Subsidiary of the U.S.
Borrower, provided that any Qualified U.S. Obligor that is (or was) a Subsidiary
of the U.S. Borrower shall cease to constitute a Qualified U.S. Obligor at such
time, if any, as such Subsidiary ceases to be a Wholly-Owned Subsidiary of the
U.S. Borrower.
          “Quarterly Payment Date” shall mean the last Business Day of each
March, June, September and December.
          “Rabobank” shall mean Rabobank International in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.
          “Real Property” of any Person shall mean all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
          “Recovery Event” shall mean the receipt by the U.S. Borrower or any of
its Subsidiaries of any insurance or condemnation proceeds payable (i) by reason
of theft, physical destruction or damage or any other similar event with respect
to any properties or assets of the U.S. Borrower or any of its Subsidiaries,
(ii) by reason of any condemnation, taking, seizing or similar event with
respect to any properties or assets of the U.S. Borrower or any of its
Subsidiaries and (iii) under any policy of insurance required to be maintained
under Section 8.03.
          “Refinancing” shall mean the borrowing of the Tranche B-1 Term Loans
and Tranche C-1 Term Loans on the Amendment No. 3 Effective Date and the
application of the proceeds therefrom to (i) repay in full the Tranche B Term
Loans (in the case of the proceeds of the Tranche B-1 Term Loans), (ii) repay in
full the Tranche C Term Loans (in the case of the proceeds of the Tranche C-1
Term Loans) and (iii) redeem all of the outstanding Existing 2011 Senior Notes,
the execution and delivery of Amendment No. 3 and the related amendment to the
ABL Facility.
          “Register” shall have the meaning provided in Section 13.17.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System as from to time in effect and any successor to all or
any portion thereof.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or any portion thereof.

-120-



--------------------------------------------------------------------------------



 



          “Release” means disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, seeping, placing,
pouring and the like, into or upon any land or water or air, or otherwise
entering into the environment.
          “Relevant Guaranteed Obligations” shall mean (i) in the case of the
U.S. Borrower, (x) the principal and interest on each Tranche C-1 Term Note and
each Incremental Term Note (in each case) issued by the Bermuda Borrower to each
Lender, and each Tranche C-1 Term Loan and each Bermuda Borrower Incremental
Term Loan made, under this Agreement, all reimbursement obligations and Unpaid
Drawings with respect to each Letter of Credit issued for the account of the
Bermuda Borrower and all reimbursement obligations and Unreimbursed Payments
with respect to each Bermuda Borrower Bank Guaranty, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon) of the
Bermuda Borrower to each Lender, each Agent, each Issuing Lender, each Bank
Guaranty Issuer and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement or any other Credit
Document and the due performance and compliance by the Bermuda Borrower with all
the terms, conditions and agreements contained in the Credit Documents to which
it is a party and (y) all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities of the Bermuda Borrower or any other Subsidiary of the Bermuda
Borrower owing under any Interest Rate Protection Agreement and any Other
Hedging Agreement entered into by the Bermuda Borrower or any other Subsidiary
of the U.S. Borrower with any Secured Hedge Counterparty so long as such Secured
Hedge Counterparty participates in such Interest Rate Protection Agreement or
Other Hedging Agreement, and their subsequent assigns, if any, whether now in
existence or hereafter arising, and the due performance and compliance with all
terms, conditions and agreements contained therein and (ii) in the case of the
Bermuda Borrower, all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities of any Foreign Subsidiary of the U.S. Borrower (other than the
Bermuda Borrower) owing under any Interest Rate Protection Agreement and any
Other Hedging Agreement entered into by any such Foreign Subsidiary of the U.S.
Borrower with any Secured Hedge Counterparty so long as such Secured Hedge
Counterparty participates in such Interest Rate Protection Agreement or Other
Hedging Agreement, and their subsequent assigns, if any, whether now in
existence or hereafter arising, and the due performance and compliance with all
terms, conditions and agreements contained therein.
          “Relevant Guaranteed Party” shall mean (i) with respect to the U.S.
Borrower, the Bermuda Borrower and each Subsidiary of the U.S. Borrower party to
any Interest Rate Protection Agreement or Other Hedging Agreement with any
Secured Creditor and (ii) with respect to the Bermuda Borrower, each Foreign
Subsidiary of the U.S. Borrower (other than the Bermuda Borrower) party to any
Interest Rate Protection Agreement or Other Hedging Agreement with any Secured
Creditor.
          “Replaced Lender” shall have the meaning provided in Section 1.13.
          “Replacement Foreign Security Agreements” shall mean the amended and
restated and/or replacement security agreements, documents and instruments
executed and delivered by the Foreign Credit Parties listed on Part G of
Schedule XII securing all of the relevant obligations (including such Foreign
Credit Party’s guaranty obligations with respect to the Letters of Credit and
Bank Guaranties issued for the account of the Bermuda Borrower and the Tranche
C-1 Term Loans and the Bermuda Borrower Incremental Term Loans).
          “Replacement Lender” shall have the meaning provided in Section 1.13.

-121-



--------------------------------------------------------------------------------



 



          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27, or .28 of PBGC Regulation Section 4043.
          “Required Appraisal” shall have the meaning provided in
Section 8.11(h).
          “Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Term Loans and Credit-Linked Commitments (or after the
termination thereof, outstanding Individual CL Exposures) as of any date of
determination represent greater than 50% of the sum of all outstanding principal
of Term Loans and the sum of all Credit-Linked Commitments of all Non-Defaulting
Lenders at such time (or, after the termination thereof, the sum of the then
total Individual CL Exposures of all Non-Defaulting Lenders at such time);
provided that, for purposes of this definition, at any time after the Amendment
No. 3 Effective Date, (I) a Voting Participant shall be deemed to be a “Lender”
holding the portion of the Credit-Linked Commitment (or, after the termination
thereof, outstanding Individual CL Exposure), the Incremental Term Loan
Commitment and the outstanding Term Loans of any Lender (other than a Defaulting
Lender) in which it purchased a participation from such Lender (and to have the
voting rights of such Lender with respect to each such Tranche) and (II) a
Lender (other than a Defaulting Lender) which has sold a participation in a
portion of its Credit-Linked Commitment (and related Obligations), Incremental
Term Loan Commitment or outstanding Term Loans to a Voting Participant shall be
deemed to hold a Credit-Linked Commitment (or, after the termination thereof,
outstanding Individual CL Exposure), Incremental Term Loan commitment or
outstanding Term Loans, as the case may be, in each case, as reduced by the
amount of the participations therein sold to a Voting Participant.
          “Restatement Effective Date” shall mean April 12, 2006.
          “Restricted Subsidiary” of any Person shall mean any Subsidiary (as
defined in the Existing 2013 Senior Notes Indenture as in effect on the
Amendment No. 3 Effective Date (without giving effect to any termination
thereof)) of such Person other than any Subsidiary (as so defined) of such
Person that is engaged primarily in the management, development and sale or
financing of Real Property.
          “Retained Excess Cash Flow Amount” shall initially be $0, which amount
shall be (A) increased on each Excess Cash Payment Date so long as any repayment
required pursuant to Section 4.02(f) has been made, by an amount equal to the
Excess Cash Flow for the immediately preceding Excess Cash Flow Payment Period
multiplied by a percentage equal to 100% minus the Applicable Prepayment
Percentage, and (B) reduced on each Excess Cash Payment Date where Excess Cash
Flow for the immediately preceding Excess Cash Flow Payment Period is a negative
number, by such amount.
          “Returns” shall have the meaning provided in Section 7.18.
          “S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw Hill, Inc.
          “Sale-Leaseback Transaction” shall have the meaning provided in the
Original Credit Agreement.
          “Scheduled Investment Termination Date” shall mean, when referring to
the Credit-Linked Deposits on deposit in the Credit-Linked Deposit Account, the
date agreed to by the Borrowers and the Administrative Agent from time to time,
provided that if no such agreement shall be reached, the Scheduled Investment
Termination Date shall be the last day of the then current Interest Period
applicable to the Credit-Linked Deposits.

-122-



--------------------------------------------------------------------------------



 



          “Scheduled Repayment” shall mean any Tranche B-1 Term Loan Scheduled
Repayment, any Tranche C-1 Term Loan Scheduled Repayment and/or any Incremental
Term Loan Scheduled Repayment of any Tranche, as the context may require.
          “Scotia Capital” shall mean The Bank of Nova Scotia, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.
          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.
          “Second-Tier Material Real Property” of any Person, shall mean any
fee-owned (or equivalent) Real Property acquired by such Person after the
Amendment No. 3 Effective Date with a value (determined using the initial
purchase price paid by such Person for such Real Property) of greater than
$5,000,000 but less than or equal to $10,000,000.
          “Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).
          “Secured Creditors” shall have the meaning provided in the respective
Security Documents.
          “Secured Hedge Counterparties” shall mean, with respect to any
Interest Rate Protection Agreement or Other Hedging Agreement, (x) any Lender or
any affiliate thereof (even if such Lender subsequently ceases to be a Lender
under this Agreement for any reason), (y) any ABL Lender or any affiliate
thereof (even if such ABL Lender ceases to be a Lender under the ABL Credit
Agreement for any reason) or (z) to the extent any such Interest Rate Protection
Agreement or Other Hedging Agreement was entered into prior to the Amendment
No. 3 Effective Date, any Original Lender or any affiliate thereof (even if such
Original Lender ceased to be an Original Lender under the Original Credit
Agreement for any reason).
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          “Security Agreement Collateral” shall mean all collateral in which any
security interest is granted pursuant to the Security Agreements.
          “Security Agreements” shall mean the U.S. Security Agreement and each
Foreign Security Agreement.
          “Security Documents” shall mean and include each of the U.S. Security
Agreement, the U.S. Pledge Agreement, each Mortgage, each Foreign Security
Agreement, each Foreign Pledge Agreement and, after the execution and delivery
thereof, each Additional Security Document (including each Additional Mortgage).
          “Senior Secured Leverage Ratio” shall mean, on any date of
determination, the ratio of (i) Consolidated Senior Secured Net Debt on such
date to (ii) Consolidated EBITDA for the Test Period most recently ended on or
prior to such date for which financial statements are available pursuant to
Section 8.01(a) or (b); provided that for all purposes of this Agreement,
Consolidated EBITDA for purposes of the Senior Secured Leverage Ratio shall be
determined on a Pro Forma Basis.
          “Senior Officer” shall mean senior executive management of the U.S.
Borrower.

-123-



--------------------------------------------------------------------------------



 



          “Sharing Event” shall mean (i) the occurrence of any Event of Default
with respect to any Borrower pursuant to Section 10.05, (ii) the declaration of
the termination of any Credit-Linked Commitment or Incremental Term Loan
Commitment, or the acceleration of the maturity of any Loans, in each case
pursuant to the last paragraph of Section 10 or (iii) the failure of either
Borrower to pay any principal of, or interest on, Loans of any Tranche, any
Letter of Credit Outstandings or any Bank Guaranty Outstandings on the relevant
Maturity Date.
          “Shell Corporation” shall mean any Person created or established by
the U.S. Borrower or any of its Wholly-Owned Subsidiaries, so long as (i) the
aggregate amount of assets at any time held by any such Person does not exceed
$10,000 and (ii) the aggregate amount of assets at any time held by all Shell
Corporations at any time in existence does not exceed $100,000, it being
understood that at such time as the assets of any Person which was a “Shell
Corporation” exceed $10,000 or the assets of all Persons which were “Shell
Corporations” exceeds $100,000, all such Persons shall cease to be Shell
Corporations for purposes of this definition.
          “Significant Asset Sale” shall mean each Asset Sale which generates
Net Sale Proceeds of at least $10,000,000.
          “Specified Default” shall mean any Default under either of
Sections 10.01 or 10.05.
          “Specified Indebtedness” shall mean, collectively, (i) the Existing
Senior Notes, (ii) any Qualified Indebtedness incurred pursuant to
Section 9.04(a) and (iii) any Permitted Refinancing Indebtedness in respect of
the foregoing.
          “Standby Letter of Credit” shall have the meaning provided in
Section 2A.01(a).
          “Stated Amount” of each Letter of Credit shall, at any time, mean the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met, but after giving
effect to all previous drawings made thereunder), provided that (x) except as
such term is used in Section 2A.02, the “Stated Amount” of each Non-Dollar
Denominated Letter of Credit shall be, on any date of calculation, the Dollar
Equivalent of the maximum amount available to be drawn in such Alternative
Currency thereunder (determined without regard to whether any conditions to
drawing could then be met but after giving effect to all previous drawings made
thereunder) and (y) except for purposes of Sections 2A.02 and 3.01(b), the
definition of Non-Dollar Denominated L/C Cushion Amount and in determining the
respective proportional indemnification liabilities of the Secured Creditors to
the Collateral Agent and/or the Pledgee under the applicable Security Documents,
the Stated Amount of any Non-Dollar Denominated Letter of Credit (as otherwise
determined above) shall be increased (at each time the Stated Amount thereof is
determined) by the Non-Dollar Denominated L/C Cushion Amount for such Non-Dollar
Denominated Letter of Credit.
          “Sterling” and “£” shall mean freely transferable lawful money of the
United Kingdom (expressed in pounds sterling).
          “Sterling Denominated Letter of Credit” shall mean each Letter of
Credit denominated in Sterling.
          “Subsidiaries Guaranty” shall mean and include the U.S. Subsidiaries
Guaranty, the Foreign Subsidiaries Guaranty and any other guaranty executed and
delivered by any Subsidiary of the U.S. Borrower pursuant to any of
Section 8.11.

-124-



--------------------------------------------------------------------------------



 



          “Subsidiary” of any Person shall mean and include (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through one or more Subsidiaries of such Person and (ii) any
partnership, association, limited liability company, joint venture or other
entity (other than a corporation) in which such Person directly or indirectly
through one or more Subsidiaries of such Person, has more than a 50% Equity
Interest at the time.
          “Subsidiary Guarantor” shall mean each Subsidiary of the U.S. Borrower
that executes and delivers any Subsidiaries Guaranty, unless and until such time
as the respective Subsidiary is released from all of its obligations under any
relevant Subsidiaries Guaranty in accordance with the terms and provisions
thereof.
          “Supermajority Lenders” of any Tranche shall mean those Non-Defaulting
Lenders which would constitute the Required Lenders under, and as defined in,
this Agreement if (x) all outstanding Obligations of the other Tranches under
this Agreement were repaid in full and all Commitments with respect thereto were
terminated and (y) the percentage “50%” contained therein were changed to
“667/8%.”
          “Syndication Agent” shall have the meaning provided in the first
paragraph of this Agreement and shall include any successor to the Syndication
Agent appointed pursuant to Section 12.10.
          “Syndication Date” shall mean the earlier of (i) the 30th day
following the Amendment No. 3 Effective Date and (ii) the date upon which the
Agents determine (and notify the U.S. Borrower and the Lenders) that the primary
syndication of the Tranche B-1 Term Loans, the Tranche C-1 Term Loans and the CL
Tranche (and resultant addition of Persons as Lenders pursuant to Section
13.04(b)) has been completed.
          “Synthetic Lease” shall mean, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed), (i) that is not a Capital Lease and
(ii) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor; provided that, for purposes of this Agreement, the
term “Synthetic Lease” shall not include the lease arising pursuant to the
Sale-Leaseback Transaction.
          “Taxes” shall have the meaning provided in Section 4.04(a).
          “Term Loans” shall mean and include Tranche B-1 Term Loans, Tranche
C-1 Term Loans and each Incremental Term Loan.
          “Test Period” shall mean each period of four consecutive Fiscal
Quarters then last ended, in each case taken as one accounting period.
          “TL Priority Collateral” means all “TL Priority Collateral” as defined
in the Intercreditor Agreement.
          “TL Repayment Percentage” of any Tranche of Term Loans at any time
shall be a fraction (expressed as a percentage) (x) the numerator of which is
the aggregate principal amount of outstanding Term Loans of such Tranche and
(y) the denominator of which is the sum of the aggregate principal amount of all
outstanding Term Loans at such time.

-125-



--------------------------------------------------------------------------------



 



          “Total Commitment” shall mean, at any time, the sum of the Total
Tranche B Term Loan Commitment, the Total Tranche C Term Loan Commitment, the
Total Incremental Term Loan Commitment and the Total Credit-Linked Commitment.
          “Total Credit-Linked Commitment” shall mean, at any time, the sum of
the Credit-Linked Commitments of each of the CL Lenders at such time.
          “Total Leverage Ratio” shall mean, on any date of determination, the
ratio of (i) Consolidated Net Debt on such date to (ii) Consolidated EBITDA for
the Test Period most recently ended on or prior to such date; provided that for
all purposes of this Agreement, Consolidated EBITDA for purposes of the Total
Leverage Ratio shall be determined on a Pro Forma Basis.
          “Total Unutilized Credit-Linked Commitment” shall mean, at any time,
an amount equal to the remainder of (x) the Total Credit-Linked Commitment as in
effect at such time less (y) the Aggregate CL Exposure at such time.
          “Trade Letter of Credit” shall have the meaning set forth in
Section 2A.01(a).
          “Tranche” shall mean the respective facilities and commitments
utilized in making Loans and issuing Letters of Credit and Bank Guaranties
hereunder (i.e., whether Tranche B-1 Term Loans, Tranche C-1 Term Loans, the CL
Tranche or Incremental Term Loans made pursuant to one or more tranches
designated pursuant to the respective Incremental Term Loan Commitment
Agreements in accordance with the relevant requirements specified in
Section 1.15); provided that in the circumstances contemplated by
Section 1.15(c), Incremental Term Loans may be made part of a then existing
Tranche of Term Loans. On the Amendment No. 3 Effective Date there shall be
three Tranches hereunder, namely (i) the CL Tranche, (ii) the Tranche B-1 Term
Loans and related commitments and (iii) the Tranche C-1 Term Loans and related
commitments.
          “Tranche B Term Loans” shall mean all Tranche B Term Loans outstanding
on the Amendment No. 3 Effective Date immediately prior to the borrowing of the
Tranche B-1 Term Loans and the Tranche C-1 Term Loans.
          “Tranche B-1 Closing Fee” shall have the meaning provided in
Section 1.01(a).
          “Tranche B-1 Term Loan Commitment” shall mean, with respect to each
Lender, the amount set forth opposite such Lender’s name in Schedule I directly
below the column entitled “Tranche B-1 Term Loan Commitment,” as the same may be
terminated pursuant to Sections 3.02, 3.03 and/or 10.
          “Tranche B-1 Term Loan Scheduled Repayment” shall have the meaning
provided in Section 4.02(b)(i).
          “Tranche B-1 Term Loan” shall have the meaning provided in
Section 1.01(a).
          “Tranche B-1 Term Note” shall have the meaning provided in
Section 1.05(a).
          “Tranche B-1/C-1 Term Loan Maturity Date” shall mean 2017.
          “Tranche C Term Loans” shall mean all Tranche C Term Loans (as defined
in the Original Credit Agreement) outstanding on the Amendment No. 3 Effective
Date immediately prior to the borrowing of the Tranche B-1 Term Loans and the
Tranche C-1 Term Loans.

-126-



--------------------------------------------------------------------------------



 



          “Tranche C-1 Closing Fee” shall have the meaning provided in
Section 1.01(b).
          “Tranche C-1 Term Loan” shall mean have the meaning provided in
Section 1.01(b).
          “Tranche C-1 Term Loan Commitment” shall mean, with respect to each
Lender, the amount set forth opposite such Lender’s name in Schedule I directly
below the column entitled “Tranche C-1 Term Loan Commitment,” as the same may be
terminated pursuant to Sections 3.02, 3.03 and/or 10.
          “Tranche C-1 Term Loan Scheduled Repayment” shall have the meaning
provided in Section 4.02(b)(ii).
          “Tranche C-1 Term Note” shall have the meaning provided in
Section 1.05(a).
          “Treaty” means the Treaty establishing the European Community being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1986, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992)
and the Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).
          “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan or a
Eurodollar Loan.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the relevant jurisdiction.
          “Unfunded Current Liability” shall mean the amount, if any, by which
the actuarial present value of accumulated benefits of any Plan subject to Title
IV of ERISA as of the close of its most recent plan year, determined using
actuarial assumptions at such time consistent with those prescribed by Financial
Account Standards No. 87, exceeds the fair market value of the assets allocable
to such liabilities.
          “Unrestricted Cash” shall mean all cash and Cash Equivalents owned or
held by the U.S. Borrower and its Subsidiaries other than cash and Cash
Equivalents owned or held by the Excluded Bermuda Insurance Companies.
          “Unrestricted Subsidiary” of any Person shall mean (i) at any time
prior to the repayment in full of the Existing 2013 Senior Notes, any Subsidiary
of such Person that is not a Restricted Subsidiary and (ii) thereafter, any
Subsidiary of such Person.
          “U.S.” or “United States” shall mean the United States of America.
          “U.S. Borrower” shall have the meaning provided in the first paragraph
of this Agreement.
          “U.S. Borrower Common Stock” shall mean the issued and outstanding
common stock, par value $0.001 per share, of the U.S. Borrower.
          “U.S. Borrower Bank Guaranty” shall mean each Bank Guaranty (which may
be denominated in Dollars or an Alternative Currency) issued for the account of
the U.S. Borrower pursuant to Section 2B.01 and designated as such by the U.S.
Borrower in the respective Bank Guaranty Request.

-127-



--------------------------------------------------------------------------------



 



          “U.S. Borrower Incremental Term Loans” shall mean Incremental Term
Loans incurred by the U.S. Borrower.
          “U.S. Borrower Letter of Credit” shall mean each Letter of Credit
(which must be denominated in Dollars or an Alternative Currency) issued for the
account of the U.S. Borrower pursuant to Section 2A.01.
          “U.S. Borrower Term Loans” shall mean and include all Tranche B-1 Term
Loans and all U.S. Borrower Incremental Term Loans.
          “U.S. Credit Party” shall mean the U.S. Borrower and each U.S.
Subsidiary Guarantor.
          “U.S. Dole Group” shall mean the U.S. Borrower and the U.S. Subsidiary
Guarantors.
          “U.S. Dollars,” “Dollars” and the sign “$” shall each mean freely
transferable lawful money of the United States of America.
          “U.S. GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time.
          “U.S. Leasehold Property” shall mean each Leasehold Property located
in the United States.
          “U.S. Mortgaged Property” shall mean each Real Property located in the
United States or any State or territory thereof with respect to which a Mortgage
is required to be delivered pursuant to the terms of this Agreement.
          “U.S. Pledge Agreement” shall mean the Amended and Restated U.S.
Pledge Agreement, dated as the Amendment No. 3 Effective Date, executed and
delivered by each U.S. Credit Party in the form of Exhibit F-1 (as amended,
modified, restated and/or supplemented from time to time in accordance with the
terms hereof and thereof).
          “U.S. Pledge Agreement Collateral” shall mean all of the “Collateral”
as defined in the U.S. Pledge Agreement.
          “U.S. Security Agreement” shall mean the Amended and Restated U.S.
Security Agreement, dated as of the Amendment No. 3 Effective Date, executed and
delivered by each U.S. Credit Party in the form of Exhibit F-2 (as amended,
modified, restated and/or supplemented from time to time in accordance with the
terms hereof and thereof).
          “U.S. Security Documents” shall mean and include the U.S. Security
Agreement, the U.S. Pledge Agreement, each Mortgage covering a U.S. Mortgaged
Property and each Additional Security Document covering assets of a U.S. Credit
Party situated in the United States.
          “U.S. Subsidiaries Guaranty” shall mean the Amended and Restated U.S.
Subsidiaries Guaranty, dated as of the Amendment No. 3 Effective Date, executed
and delivered by each U.S. Subsidiary Guarantor in the form of Exhibit E-1 (as
further amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof).
          “U.S. Subsidiary Guarantor” shall mean (i) each Wholly-Owned Domestic
Subsidiary of the U.S. Borrower as of the Amendment No. 3 Effective Date (other
than the Excluded Domestic Sub-

-128-



--------------------------------------------------------------------------------



 



sidiary) and (ii) each other Wholly-Owned Domestic Subsidiary of the U.S.
Borrower created, established or acquired after the Amendment No. 3 Effective
Date which executes and delivers a U.S. Subsidiaries Guaranty, unless and until
such time as the respective Domestic Subsidiary ceases to constitute a Domestic
Subsidiary or is released from all of its obligations under its U.S.
Subsidiaries Guaranty in accordance with the terms and provisions thereof.
          “Unpaid Drawing” shall have the meaning provided in Section 2A.05(a).
          “Unreimbursed Payment” shall have the meaning provided in
Section 2B.05(a).
          “Unrestricted Cash” shall mean all cash and Cash Equivalents owned or
held by the U.S. Borrower and its Subsidiaries other than cash and Cash
Equivalents owned or held by the Excluded Bermuda Insurance Companies.
          “Voting Participant” shall have the meaning provided in
Section 13.04(a).
          “Voting Participant Notice” shall have the meaning provided in
Section 13.04(a).
          “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the then
outstanding principal amount of such Indebtedness into (ii) the product obtained
by multiplying (x) the amount of each then remaining installment or other
required scheduled payments of principal, including payment at final maturity,
in respect thereof, by (y) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment.
          “Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Domestic Subsidiary of such
Person.
          “Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is not a Domestic Subsidiary of such
Person.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock (other than director’s qualifying shares
and/or other nominal amounts of shares required by applicable law to be held by
Persons other than such Person) is at the time owned by such Person and/or one
or more Wholly-Owned Subsidiaries of such Person and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Wholly-Owned Subsidiaries of such Person has a
100% Equity Interest at such time; provided that any Foreign Subsidiary of such
Person at least 98% of whose capital stock or other Equity Interests are owned
by such Person and/or one or more Wholly-Owned Subsidiaries (determined after
giving effect to this proviso) of such Person at such time shall be deemed to be
a Wholly-Owned Subsidiary of such Person.
          “Written” (whether lower or upper case) or “in writing” shall mean any
form of written communication or a communication by means of telex, facsimile
device, telegraph or cable.
          Section 12. The Agents.
          12.01 Appointment.
          (a) Each Lender hereby irrevocably designates and appoints (x) DBAG as
Administrative Agent for such Lender (for purposes of this Section 12 and the
term “Agent” as used herein, the term “Administrative Agent” shall mean DBAG in
its capacities as Administrative Agent, Deposit Bank

-129-



--------------------------------------------------------------------------------



 



and as Collateral Agent hereunder and pursuant to the Security Documents),
(y) BAS as Syndication Agent for such Lender, and (z) Scotia Capital and
Rabobank as Co-Documentation Agents for such Lender, each to act as specified
herein and in the other Credit Documents, and each such Lender hereby
irrevocably authorizes the Administrative Agent, the Syndication Agent and each
Co-Documentation Agent to take such action on its behalf under the provisions of
this Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to or required of the
Administrative Agent, the Syndication Agent or the Co-Documentation Agents, as
the case may be, by the terms of this Agreement and the other Credit Documents,
together with such other powers as are reasonably incidental thereto. Each of
the Agents may perform any of their respective duties under this Agreement, the
other Credit Documents and any other instruments and agreements referred to
herein or therein by or through its respective officers, directors, agents,
employees or affiliates (it being understood and agreed, for avoidance of doubt
and without limiting the generality of the foregoing, that the Administrative
Agent and/or Collateral Agent may perform any of its duties under the Security
Documents by or through one or more of its affiliates).
          (b) The provisions of this Section 12 are solely for the benefit of
the Administrative Agent, the Syndication Agent and the Co-Documentation Agents
and the Lenders, and neither the U.S. Borrower nor any of its Subsidiaries shall
have any rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, each of the
Administrative Agent, the Syndication Agent and the Documentation Agent shall
act solely as agent for the Lenders, and none of the Administrative Agent, the
Syndication Agent and the Co-Documentation Agents assumes (and shall not be
deemed to have assumed) any obligation or relationship of agency or trust with
or for the U.S. Borrower or any of its Subsidiaries.
          12.02 Nature of Duties.
          (a) No Agent shall have any duties or responsibilities except those
expressly set forth in this Agreement and in the other Credit Documents. Neither
any Agent nor any of its officers, directors, agents, employees or affiliates
shall be liable for any action taken or omitted by it hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non appealable decision). The duties of
the Agents shall be mechanical and administrative in nature; no Agent shall have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect of this Agreement or any other Credit Document except as expressly
set forth herein or therein, provided that the Administrative Agent and/or the
Collateral Agent shall be deemed to be a trustee and stand in a fiduciary
relationship with respect to the Lenders and the holders of Notes for purposes
of any Security Document governed by the laws of a jurisdiction located outside
the United States where the Administrative Agent and/or the Collateral Agent, as
the case may be, shall determine, based on advice of local counsel, that same is
necessary or desirable for purposes of realizing the benefits intended to be
conferred pursuant to such Security Document, and the Lenders hereby irrevocably
designate each of the Administrative Agent and the Collateral Agent as their
trustee for such purpose and authorize each of the Administrative Agent and the
Collateral Agent to at any time and from time to time take all actions
(including, without limitation, making demand for all amounts then due and
payable and the exercise of other remedies) on their behalf in accordance with
the terms of such Security Document without the necessity of any notice to or
further consent from any Lender, and the Lenders hereby agree to indemnify the
Administrative Agent and the Collateral Agent (and each of their respective
officers, directors, trustees, employees, representatives and agents) and hold
each of them harmless against any and all liabilities, obligations (including
removal or remedial actions), losses, damages, penalties, claims, actions, judg-

-130-



--------------------------------------------------------------------------------



 



ments, suits, costs, expenses and disbursements (including reasonable attorneys’
and consultants’ fees and disbursements) incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, the taking of any action or any omission to take action under
any such Security Document unless such action is taken or omitted to be taken
with gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).
          (b) Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Lead Arranger is named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of “Agents” as, and to the
extent, provided for under Sections 12.07 and 13.01. Without limitation of the
foregoing, the Lead Arranger shall not, solely by reason of this Agreement or
any other Credit Documents, have any fiduciary relationship in respect of any
Lender or any other Person.
          12.03 Certain Rights of the Agents. The Agents shall have the right
(but shall be under no obligation) to request instructions from the Required
Lenders at any time. If any Agent shall request instructions from the Required
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Credit Document, such Agent shall be
entitled to refrain from such act or taking such action unless and until such
Agent shall have received instructions from the Required Lenders; and such Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against any Agent or any of its employees,
directors, officers, agents or affiliates as a result of such Agent or such
other person acting or refraining from acting hereunder or under any other
Credit Document in accordance with the instructions of the Required Lenders.
          12.04 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected (and shall have no liability to any Person) in relying,
upon any note, writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, radiogram, order, telephone message
or other document or conversation that such Agent believed, in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision), to be the proper Person,
and, with respect to all legal matters pertaining to this Agreement and any
other Credit Document and its duties hereunder and thereunder, upon advice of
counsel selected by such Agent (which may be counsel for the Credit Parties)
and, with respect to other matters, upon advice of independent public
accountants or other experts selected by it.
          12.05 Notice of Default, etc. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent has actually received written notice
from a Lender or the U.S. Borrower or either Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.
          12.06 Nonreliance on Agents and Other Lenders. Independently and
without reliance upon any Agent, each Lender, each Issuing Lender, each Bank
Guaranty Lender and the holder of each Note, to the extent it deems appropriate,
has made and shall continue to make its own independent investigation of the
financial condition and affairs of the U.S. Borrower and its Subsidiaries in
connection with the making and the continuance of the Loans, the issuance and
the participation in Letters of Credit or Bank Guaranties and the taking or not
taking of any action in connection herewith and, except as ex-

-131-



--------------------------------------------------------------------------------



 



pressly provided in this Agreement, no Agent shall have any duty or
responsibility, either initially or on a continuing basis, to provide any
Lender, any Issuing Lender, any Bank Guaranty Issuer or the holder of any Note
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or the issuing of any Letter of
Credit or any Bank Guaranty or at any time or times thereafter. No Agent or
their respective affiliates nor any of their respective officers, directors,
agents or employees shall be responsible to any Lender, any Issuing Lender, any
Bank Guaranty Issuer or the holder of any Note for, or be required or have any
duty to ascertain, inquire or verify the accuracy of, (i) any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith,
(ii) the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or any
other Credit Document, (iii) the financial condition of the U.S. Borrower and
any of its Subsidiaries, (iv) the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, (v) the
satisfaction of any of the conditions precedent set forth in Section 5 of the
Original Credit Agreement or Section 6, or (vi) the existence or possible
existence of any Default or Event of Default.
          12.07 Indemnification.
          (a) To the extent any Agent (or any affiliate thereof) is not
reimbursed and indemnified by the Borrowers, the Lenders will reimburse and
indemnify such Agent (and any affiliate thereof) in proportion to their
respective “percentages” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders and at the time such indemnity is
sought), for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by such Agent (or any affiliate thereof) in performing its respective duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document in its capacity as
Agent, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
          (b) Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Credit Document (except actions
expressly required to be taken by it hereunder or under the Credit Documents)
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.
          (c) The agreements in this Section 12.07 shall survive the payment of
all Obligations.
          12.08 Agents in Their Individual Capacities.
          (a) With respect to its obligation to make Loans, or issue or
participate in Letters of Credit or Bank Guaranties, under this Agreement, each
Agent shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders,” “Supermajority
Lenders,” “Majority Lenders,” “holders of Notes” or any similar terms shall,
unless the context clearly otherwise indicates, include each Agent in its
individual capacity. Each Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, investment banking,
trust or other business with, or provide debt financing, equity capital or other
services (including financial advisory services) to, any Credit Party or any
Affiliate of any Credit Party (or any Person engaged in a similar business with

-132-



--------------------------------------------------------------------------------



 



any Credit Party or any Affiliate thereof) as if they were not performing the
duties specified herein, and may accept fees and other consideration from any
Credit Party or any Affiliate of any Credit Party for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.
          (b) Without limiting the provisions of preceding clause (a), the
parties hereto acknowledge and agree that any Agent hereunder may also act in
individual or agency capacities in connection with other financings, including,
without limitation, pursuant to the ABL Credit Documents. The parties hereto
agree to each of the Agents acting in such other individual and agency
capacities, and shall not raise any claim in connection therewith (except to the
extent resulting from the gross negligence or willful misconduct of the
respective such Person as an Agent hereunder).
          12.09 Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person or entity who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.
          12.10 Resignation of the Agents.
          (a) The Administrative Agent may resign from the performance of all
its functions and duties hereunder and/or under the other Credit Documents
(including, without limitation, its functions and duties as Collateral Agent) at
any time by giving 30 days’ prior written notice to the Lenders and, unless a
Default or an Event of Default under Section 10.05 then exists, the U.S.
Borrower. Any such resignation by the Administrative Agent hereunder shall also
constitute its resignation (if applicable) as an Issuing Lender and Bank
Guaranty Issuer, in which case the resigning Administrative Agent (x) shall not
be required to issue any further Letters of Credit or Bank Guaranties hereunder
and (y) shall maintain all of its rights as Issuing Lender or Bank Guaranty
Issuer, as the case may be, with respect to any Letter of Credit or Bank
Guaranty issued by it, prior to the date of such resignation. Such resignation
shall take effect upon the appointment of a successor Administrative Agent
pursuant to clauses (b) and (c) below or as otherwise provided below.
          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder
and/or under the other Credit Documents who shall be a commercial bank or trust
company acceptable to the U.S. Borrower, which acceptance shall not be
unreasonably withheld or delayed (provided that the U.S. Borrower’s approval
shall not be required if an Event of Default then exists).
          (c) If a successor Administrative Agent shall not have been so
appointed within such 30-day period, the Administrative Agent, with the consent
of the U.S. Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the U.S. Borrower’s consent shall not be required if an
Event of Default then exists), shall then appoint a successor Administrative
Agent who shall serve as Administrative Agent hereunder and/or under the other
Credit Documents until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 30th day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit

-133-



--------------------------------------------------------------------------------



 



Document until such time, if any, as the Lenders appoint a successor
Administrative Agent as provided above.
          (e) Upon a resignation of any Agent pursuant to this Section 12.10,
such Agent shall remain indemnified to the extent provided in this Agreement and
the other Credit Documents and the provisions of this Section 12 shall continue
in effect for the benefit of such Agent for all of its actions and inactions
while serving as such Agent.
          12.11 Collateral Matters.
          (a) Each Lender authorizes and directs the Collateral Agent to enter
into the Security Documents and the Intercreditor Agreement. Each Lender hereby
agrees, and each holder of any Note or participant in Letters of Credit or Bank
Guaranties by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents,
subject to the provisions of the Intercreditor Agreement, and the exercise by
the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents, subject to the
provisions of the Intercreditor Agreement, which may be necessary to perfect and
maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Security Documents.
          (b) The Lenders hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral, subject to the provisions of the Intercreditor
Agreement, (i) upon termination of the Commitments (and all Letters of Credit
and Bank Guaranties) and indefeasible payment and satisfaction in full of all of
the Obligations at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than the U.S. Borrower and its Subsidiaries) upon the sale or other disposition
thereof in compliance with Section 9.02, (iii) if approved, authorized or
ratified in writing by the Required Lenders (or all of the Lenders hereunder, to
the extent required by Section 13.12), (iv) as otherwise may be expressly
provided in the relevant Security Documents. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 12.11 or (v) constituting Equity Interests or assets of any Subsidiary
of the U.S. Borrower (other than the Bermuda Borrower) upon the liquidation or
dissolution of such Subsidiary in a transaction permitted by the Credit
Documents.
          (c) The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.11 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

-134-



--------------------------------------------------------------------------------



 



          12.12 Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from either Borrower, any Subsidiary, the Required Lenders,
any Lender or any other Person under or in connection with this Agreement or any
other Credit Document except (i) as specifically provided in this Agreement or
any other Credit Document and (ii) as specifically requested from time to time
in writing by any Lender with respect to a specific document, instrument, notice
or other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.
          12.13 Special Appointment of Collateral Agent (Germany).
          a) For the purposes of German Security (as defined below) in addition
to the provisions set out above, the specific provisions set out in paragraph b)
to f) of this Section 12.13 shall be applicable. In the case of any
inconsistency the provisions set out in paragraph b) to f) of this Section 12.13
shall prevail.
          b) With respect to German Security (“German Security” shall mean any
security interest created under the Security Documents which are governed by
German law), the Collateral Agent shall in case of German Security constituted
by non—accessory (nicht akzessorische) security interests, hold, administer and,
as the case may be, enforce or release such German Security in its own name, but
for the account of the Secured Creditors.
          c) In the case of German Security constituted by accessory
(akzessorische) security interests created by way of pledge or other accessory
instruments, hold (with regard to its own rights under Section 12.17 (Parallel
Debt owed to the Collateral Agent)), administer and, as the case may be, enforce
or release such German Security in the name of and for and on behalf of the
Secured Creditors and in its own name on the basis of the abstract
acknowledgement of indebtedness pursuant to Section 12.17 (Parallel Debt owed to
the Collateral Agent).
          d) For the purposes of performing its rights and obligations as
Collateral Agent under any accessory (akzessorische) German Security, each
Secured Creditor hereby authorizes the Collateral Agent to act as its agent
(Stellvertreter), and releases the Collateral Agent from the restrictions
imposed by Section 181 German Civil Code (Bürgerliches Gesetzbuch). At the
request of the Collateral Agent, each Secured Creditor shall provide the
Collateral Agent with a separate written power of attorney (Spezialvollmacht)
for the purposes of executing any relevant agreements and documents on their
behalf. Each Secured Creditor hereby ratifies and approves all acts previously
done by the Collateral Agent on such Secured Creditor’s behalf.
          e) The Collateral Agent accepts its appointment as administrator of
the German Security on the terms and subject to the conditions set out in this
Agreement and the Secured Creditors, the Collateral Agent and all other parties
to this Agreement agree that, in relation to the German Security, no Secured
Creditor shall exercise any independent power to enforce any German Security or
take any other action in relation to the enforcement of the German Security, or
make or receive any declarations in relation thereto.
          f) Each Secured Creditor hereby instructs the Collateral Agent (with
the right of sub-delegation) to enter into any documents evidencing German
Security and to make and accept all declarations and take all actions it
considers necessary or useful in connection with any German Security on behalf
of such Secured Creditor. The Collateral Agent shall further be entitled to
rescind, release, amend and/or execute new and different documents securing the
German Security.

-135-



--------------------------------------------------------------------------------



 



          12.14 Special Provisions Relating to Canadian Security Documents.
          (a) For greater certainty, and without limiting the powers of the
Collateral Agent hereunder or under any of the Foreign Security Documents, each
of the Bermuda Borrower and the Secured Creditors hereby acknowledges that the
Collateral Agent is, for purposes of holding any security granted by Dole Foods
of Canada Ltd. (“Dole Canada”) on the property of Dole Canada pursuant to the
laws of the Province of Quebec, the holder of an irrevocable power of attorney
(fondé de pouvoir) (within the meaning of the Civil Code of Quebec) for all
present and future Secured Creditors and in particular for all present and
future holders of the bond issued by Dole Canada in favor of the Collateral
Agent (the “Canadian Bond”). Each of the Agents and Lenders (for themselves as
Secured Creditors and for the Other Creditors (as defined in the security
agreement governed by the laws of the Province of Ontario executed by Dole
Canada (the "Canadian Security Agreement”)) hereby irrevocably confirms the
constitution of and constitutes, to the extent necessary, the Collateral Agent
as the holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of Article 2692 of the Civil Code of Quebec) in order to hold security
granted by Dole Canada in the Province of Quebec to secure the Canadian Bond.
The acceptance of an assignment by an assignee of a Secured Creditor shall be
deemed to have confirmed and ratified the constitution of the Collateral Agent
as the holder of such irrevocable power of attorney (fondé de pouvoir). For
greater certainty, by their acceptance of the benefits of the Canadian Security
Agreement, each of the Other Creditors (as defined in the Canadian Security
Agreement) shall be deemed to have confirmed and ratified the appointment of the
Collateral Agent for purposes of the Bond and the Bond pledge agreement to be
entered into by Dole Canada pursuant to the laws of the Province of Quebec.
Notwithstanding the provisions of Section 32 of An Act respecting the special
powers of legal persons (Quebec), each of the Bermuda Borrower, the Agents and
the Lenders (for themselves as Secured Creditors and for the Other Creditors)
agree that the Collateral Agent may acquire and be the holder of the Canadian
Bond. The Bermuda Borrower hereby acknowledges that the Canadian Bond
constitutes a title of indebtedness, as such term is used in Article 2692 of the
Civil Code of Quebec.
          (b) Each Lender irrevocably consents to the amendment of the Canadian
Security Agreement pursuant to the acknowledgement, confirmation and amendment
of security dated as of the date hereof between Dole Canada and the Collateral
Agent.
          12.15 Special Appointment of Collateral Agent (Italy).
          (a) Without prejudice to the generality of Section 12.11:
     (i) each Lender (including, without limitation, each Lender which is a
Hedging Creditor (as defined in the Foreign Subsidiaries Guaranty)) (as
“mandante” under Italian law), by executing this Agreement, irrevocably appoints
the Collateral Agent to act as agent (“mandatario con rappresentanza” under
Italian law) under and in connection with the Foreign Security Documents
governed by Italian law (collectively, the “Italian Collateral Documents”) and
irrevocably authorizes the Collateral Agent (x) to execute on its behalf the
Italian Collateral Documents, and (y) to perform the duties and to exercise the
rights, powers and discretions that are specifically delegated to it under or in
connection with the Italian Collateral Documents, together with any other
incidental rights, powers and discretions; and
     (ii) each Lender (including, without limitation, each Lender which is a
Hedging Creditor (as defined in the Foreign Subsidiaries Guaranty)) irrevocably
authorizes the Collateral Agent for and on its behalf to exercise the rights,
powers and discretions which are specifically delegated to it by the terms of
the Italian Collateral Documents and this Agreement, together with all rights,
powers and discretions which are incidental thereto and to give any discharge
for any monies payable under the Italian Collateral Documents.

-136-



--------------------------------------------------------------------------------



 



          (b) Notwithstanding Section 13.08 hereof, the provisions of this
Section 12.15 shall be governed by Italian law.
          12.16 Continuing Indemnities for Original Agents. Notwithstanding the
effectiveness of Amendment No. 3, the parties hereto understand and agree that
all indemnities provided pursuant to the Original Credit Agreement (whether by
the Original Lenders, the Borrowers or any other Credit Party) shall continue in
full force and effect in accordance with the terms of the Original Credit
Agreement, for any actions or occurrences prior to the Amendment No. 3 Effective
Date, in accordance with the terms of the Original Credit Agreement. Any
indemnities pursuant to the preceding sentence shall be in addition to any
applicable indemnities hereunder.
          12.17 Parallel Debt owed to the Collateral Agent
          a) Each of the Guarantors resident in the Federal Republic of Germany
(the “German Guarantors”) hereby irrevocably and unconditionally undertakes to
pay to the Collateral Agent as creditor in its own right and not as a
representative of the Secured Creditors amounts equal to any amounts owing from
time to time by that German Guarantor to any Secured Creditor under any Credit
Document as and when those amounts are due for payment under the relevant Credit
Document.
          b) Each German Guarantor and the Collateral Agent acknowledge that the
obligations of each German Guarantor under paragraph a) are several and are
separate and independent from, and shall not in any way limit or affect, the
corresponding obligations of the German Guarantors to any Secured Creditor under
any Credit Document (its “Corresponding Debt”) nor shall the amounts for which
each German Guarantor is liable under paragraph a) (its “Parallel Debt”) be
limited or affected in any way by its Corresponding Debt provided that:
          (i) the Parallel Debt of each German Guarantor shall be decreased to
the extent that its Corresponding Debt has been irrevocably paid or (in the case
of guarantee obligations) discharged; and
          (ii) the Corresponding Debt of each German Guarantor shall be
decreased to the extent that its Parallel Debt has been irrevocably paid or (in
the case of guarantee obligations) discharged.
          c) The Collateral Agent acts in its own name and not as a trustee, and
its claims in respect of the Parallel Debt shall not be held on trust. The
German Security granted under the Credit Documents to the Collateral Agent to
secure the Parallel Debt is granted to the Collateral Agent in its capacity as
creditor of the Parallel Debt and shall not be held on trust.
          d) All monies received or recovered by the Collateral Agent pursuant
to this Section 12.17, and all amounts received or recovered by the Collateral
Agent from or by the enforcement of any German Security granted to secure the
Parallel Debt, shall be applied in accordance with the Intercreditor Agreement.
          e) Without limiting or affecting the Collateral Agent’s rights against
the German Guarantors (whether under this Section 12.17 or under any other
provision of the Credit Documents), each German Guarantor acknowledges that:
          (i) nothing in this Section 12.17 shall impose any obligation on the
Collateral Agent to advance any sum to any German Guarantor or otherwise under
any Credit Document, except in its capacity as lender; and

-137-



--------------------------------------------------------------------------------



 



          (ii) for the purpose of any vote taken under any Credit Document, the
Collateral Agent shall not be regarded as having any participation or commitment
other than those which it has in its capacity as a lender.
          Section 13. Miscellaneous.
          13.01 Payment of Expenses, etc. The Borrowers jointly and severally
agree to: (i) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses of the Agents,
the Collateral Agent and the Deposit Bank (including, without limitation, the
reasonable fees and disbursements of Cahill Gordon & Reindel llp and local and
foreign counsel) in connection with the negotiation, preparation, execution,
delivery and administration of this Agreement and the other Credit Documents and
the documents and instruments referred to herein and therein and of the
Administrative Agent and the Collateral Agent in connection with any amendment,
waiver or consent relating hereto or thereto, and of each Agent in connection
with its syndication efforts with respect to this Agreement; provided, however,
that the Borrowers shall not be obligated to pay legal fees and expenses of
counsel incurred in connection with the initial negotiation, preparation,
execution and delivery of the Credit Documents other than the legal fees and
expenses of Cahill Gordon & Reindel llp, and such other local and foreign
counsel as may be engaged by the Administrative Agent to address issues arising
in connection with the Refinancing and/or to prepare security documentation
governed by local or foreign law; (ii) pay all reasonable out-of-pocket costs
and expenses of each Agent, the Collateral Agent, each Issuing Lender, each Bank
Guaranty Issuer, the Deposit Bank and each of the Lenders in connection with the
enforcement of the Credit Documents and the documents and instruments referred
to therein or entered into or delivered in connection therewith (including,
without limitation, the reasonable fees and disbursements of counsel) and the
protection of the rights of each Agent, the Collateral Agent, each Issuing
Lender, each Bank Guaranty Issuer, the Deposit Bank and each of the Lenders
thereunder (including, without limitation, the reasonable fees and disbursements
of counsel (including in house counsel) for each Agent, the Collateral Agent,
each Issuing Lender, each Bank Guaranty Issuer, the Deposit Bank and each of the
Lenders); (iii) pay and hold each of the Agents, the Collateral Agent, each
Issuing Lender, each Bank Guaranty Issuer, the Deposit Bank and each of the
Lenders harmless from and against any and all present and future stamp,
documentary, transfer, sales and use, value added, excise and other similar
taxes with respect to the foregoing matters, the performance of any obligation
under this Agreement or any other Credit Document or any payment thereunder, and
save each of the Agents, the Collateral Agent, each Issuing Lender, each Bank
Guaranty Issuer, the Deposit Bank and each of the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to the Agents, the Collateral
Agent, such Issuing Lender, such Bank Guaranty Issuer, the Deposit Bank or such
Lender) to pay such taxes; and (iv) indemnify each Agent, the Collateral Agent,
each Issuing Lender, each Bank Guaranty Issuer, the Deposit Bank, each Lender,
each affiliate of the foregoing Persons and their respective officers,
directors, employees, representatives, trustees, advisors, and agents (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, costs, expenses and disbursements incurred
by, imposed on or assessed against any of them as a result of, or arising out
of, or in any way related to, or by reason of, (a) any investigation, litigation
or other proceeding (whether or not any Agent, the Collateral Agent, any Issuing
Lender, any Bank Guaranty Issuer, the Deposit Bank or any Lender is a party
thereto and whether or not any such investigation, litigation or other
proceeding is between or among any Agent, the Collateral Agent, any Issuing
Lender, any Bank Guaranty Issuer, the Deposit Bank, any Lender, any Credit Party
or any third Person or otherwise) related to the entering into and/or
performance of this Agreement or any other Document or the use of any Letter of
Credit, Bank Guaranty or Credit-Linked Deposit or the proceeds of any Loans
hereunder or any other transactions contemplated by any Document or the exercise
or enforcement of any of their rights or remedies provided herein or in the
other Credit Documents (but excluding any such li-

-138-



--------------------------------------------------------------------------------



 



abilities, obligations, losses, damages, penalties, claims, actions, costs,
expenses and disbursements to the extent incurred by reason of the gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision) of the Person to be
indemnified), or (b) the actual or alleged presence of Hazardous Materials in
the air, surface water or groundwater or on the surface or subsurface of any
Real Property at any time owned, leased or operated by any Credit Party or any
of its Subsidiaries, the Release, generation, storage, transportation, handling
or disposal of Hazardous Materials at any location, whether or not owned, leased
or operated by any Credit Party or any of its Subsidiaries, the non-compliance
of any Real Property with foreign, federal, state and local laws, regulations,
and ordinances (including applicable permits thereunder) applicable to any Real
Property, or any Environmental Claim in connection with or relating to any
Credit Party, any of its Subsidiaries or any of their operations or activities
or any Real Property at any time owned, leased or operated by any Credit Party
or any of its Subsidiaries, in each case, including, without limitation, the
reasonable fees and disbursements of counsel and independent consultants
incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such liabilities, obligations, losses, damages,
penalties, claims, actions, costs, expenses and disbursements to the extent
incurred by reason of the gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final and non appealable decision) of
the Person to be indemnified)). To the extent that the undertaking to indemnify,
pay or hold harmless any Agent, the Collateral Agent, any Issuing Lender, any
Bank Guaranty Issuer, the Deposit Bank or any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrowers hereby agree to make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.
          13.02 Right of Setoff.
          (a) In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence of an Event of Default, each Agent, each Issuing Lender,
each Bank Guaranty Issuer, each Lender and the Collateral Agent is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to the U.S. Borrower or any of its
Subsidiaries or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Agent,
such Issuing Lender, each Bank Guaranty Issuer, such Lender or the Collateral
Agent (including, without limitation, by branches and agencies of such Agent,
such Lender or the Collateral Agent wherever located) to or for the credit or
the account of the U.S. Borrower or any of its Subsidiaries against and on
account of the Obligations and liabilities of the U.S. Borrower or such
Subsidiary, as the case may be, to such Agent, such Issuing Lender, such Bank
Guaranty Issuer, such Lender or the Collateral Agent under this Agreement or
under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 13.06(b),
all participations by any Lender in Letters of Credit or Bank Guaranties as
required pursuant to the provisions of this Agreement and all other claims of
any nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not such Agent, such Issuing
Lender, such Bank Guaranty Issuer, such Lender or the Collateral Agent shall
have made any demand hereunder and although said Obligations shall be contingent
or unmatured. Each Borrower agrees that any Lender purchasing participations in
one or more Letters of Credit or Bank Guaranties issued to it as required by the
provisions of this Agreement, or purchasing participations as required by
Section 13.06(b), may, to the fullest extent permitted by law, exercise all
rights (including without limitation the right of setoff) with respect to such
participations as fully as if such Lender were a direct creditor of such
Borrower with respect to such participations in the amount thereof.
          (b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY

-139-



--------------------------------------------------------------------------------



 



LOCATED IN CALIFORNIA, NO LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A
RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION
OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY
NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR APPROVED IN
WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING
WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a,
580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND
OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR THE
ADMINISTRATIVE AGENT OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.
          13.03 Notices.
          (a) Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, facsimile or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to either Borrower, at the address
specified opposite its signature below; if to any Lender, at its address
specified for such Lender on Schedule II; and if to the Administrative Agent, at
its Notice Office; or, as to any either Borrower or any of the Agents, at such
other address as shall be designated by such party in a written notice to the
other parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in a written notice to the U.S. Borrower and the
Administrative Agent. All such notices and communications shall be mailed,
telegraphed, telexed, telecopied or cabled or sent by overnight courier, and
shall be effective when received.
          (b) Without in any way limiting the obligation of the U.S. Borrower
and its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, any Agent, any Issuing Lender (in the case of the issuance of a
Letter of Credit) or any Bank Guaranty Issuer (in the case of the issuance of a
Bank Guaranty), as the case may be, may prior to receipt of written confirmation
act without liability upon the basis of such telephonic notice believed by such
Agent, such Issuing Lender or such Bank Guaranty Issuer in good faith to be from
an Authorized Officer. In each such case, the U.S. Borrower and each of the
Borrowers hereby waive the right to dispute such Agent’s, such Issuing Lender’s
or such Bank Guaranty Issuer’s record of the terms of such telephonic notice.
          13.04 Benefit of Agreement.
          (a) This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto; provided, however, no neither Borrower may assign or transfer any of its
rights, obligations or interest hereunder or under any other Credit Document
without the prior written consent of each of the Lenders and provided, further,
that, although any Lender may (without the consent of any Credit Party)
transfer, assign or grant participations in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Commitments or Loans hereunder except as
provided in Section 13.04(b)) and the transferee, assignee or participant, as
the case may be, shall not constitute a “Lender” hereunder and provided,
further, that no Lender shall transfer or grant any participation under which
the participant

-140-



--------------------------------------------------------------------------------



 



shall have rights to approve any amendment to or waiver of this Agreement or any
other Credit Document except (I) to the extent such amendment or waiver would
(i) extend the final scheduled maturity of any Loan, Note, Letter of Credit or
Bank Guaranty (unless such Letter of Credit or Bank Guaranty is not extended
beyond the CL Maturity Date) in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Total Commitment or of a mandatory repayment of
Loans shall not constitute a change in the terms of such participation, that an
increase in any Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof and that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in any rate of interest or fees
for purposes of this clause (i), notwithstanding the fact that such amendment or
modification actually results in such a reduction), (ii) consent to the
assignment or transfer by any either Borrower of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under all of the Security Documents (except as expressly provided
in the Security Documents) supporting the Obligations in which such participant
is participating and (II) that, solely in the case of a participant (each, a
“Voting Participant”) which (x) has purchased a participation interest in such
Lender’s Commitments and/or outstanding Term Loans in a minimum aggregate amount
(without duplication) of at least $2,000,000 on or after the Amendment No. 3
Effective Date and (y) is (A) designated by such Lender to the U.S. Borrower and
the Administrative Agent by written notice (a “Voting Participant Notice”) as
being entitled to be accorded the rights of a “voting” participant hereunder,
(B) approved by the U.S. Borrower and the Administrative Agent (such approvals
not to be unreasonably withheld or delayed) and (C) not a Disqualified Voting
Participant, such participant shall be entitled to vote with respect to each
Tranche in which it holds a participation from such Lender (and the voting
rights of such Lender for each such Tranche shall be correspondingly reduced),
on a Dollar basis, as if such participant were a Lender under such Tranche on
any matter requiring or allowing such Lender to provide or withhold its consent
or to otherwise vote on any proposed action (with any Voting Participant Notice,
with respect to any Voting Participant, to be effective only if same (a) states
the full legal name of such Voting Participant, as well as the relevant contact
information and administrative details for such Voting Participant, and
(b) states the Dollar amount of the participation interest in each Tranche
purchased). In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation; provided
that a Voting Participant shall have the voting rights to which it is entitled
as described in the preceding sentence.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
outstanding Term Loans and/or Credit-Linked Commitments (and related outstanding
Obligations (and Credit-Linked Deposit, if applicable) hereunder) to (i) its
parent company and/or any affiliate of such Lender which is at least 50% owned
by such Lender or its parent company, (ii) one or more Lenders or (iii) in the
case of any Lender that is a fund that invests in bank loans, any other fund
that invests in bank loans and is managed by the same investment advisor of a
Lender or by an Affiliate of such investment advisor or (y) assign all, or if
less than all, a portion equal to at least (A) $1,000,000 in the aggregate for
the assigning Lender or assigning Lenders, of such outstanding principal amount
of Term Loans hereunder and (B) $1,000,000 in the aggregate for the assigning
Lender or assigning Lenders, of such Credit-Linked Commitments and related
Credit-Linked Deposit and Obligations, in each case, to one or more Eligible
Transferees (treating (I) any fund that invests in bank loans and (II) any other
fund that invests in bank loans and is managed by the same investment advisor as

-141-



--------------------------------------------------------------------------------



 



such fund or by an Affiliate of such investment advisor, as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that
(i) at such time Schedule I shall be deemed modified to reflect the outstanding
Term Loans and/or Credit-Linked Commitments, as the case may be, of such new
Lender and of the existing Lenders, (ii) upon the request of the respective
Lender and upon the surrender of the old Notes (if any), new Notes will be
issued, at the Borrowers’ expense, to such new Lender and to the assigning
Lender, such new Notes to be in conformity with the requirements of Section 1.05
(with appropriate modifications) to the extent needed to reflect the revised
outstanding Term Loans, as the case may be, (iii) except in the case of
assignments by the Agents in connection with their syndication of this
Agreement, the consent of the Administrative Agent and, so long as no Default or
Event of Default then exists and is continuing, the U.S. Borrower shall be
required in connection with any such assignment pursuant to clause (y) of this
Section 13.04(b) (which consent shall not be unreasonably withheld or delayed)
and (iv) Administrative Agent shall receive at the time of each such assignment,
from the assigning or assignee Lender, the payment of a non-refundable
assignment fee of $3,500 and, provided, further, that such transfer or
assignment will not be effective until recorded by the Administrative Agent on
the Register pursuant to Section 13.17. To the extent of any assignment pursuant
to this Section 13.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Commitments (and, in the case
of an assignment of Credit-Linked Commitments, will lose its rights with respect
to the assigned CL Percentage in its Credit-Linked Deposit) and/or outstanding
Term Loans, as the case may be. At the time of each assignment pursuant to this
Section 13.04(b) to a Person which is not already a Lender hereunder and which
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for Federal income tax purposes, the respective assignee Lender shall,
to the extent legally entitled to do so, provide to the U.S. Borrower and the
Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, a Section 4.04(b)(ii) Certificate) described in Section 4.04(b)(ii)
to the extent such forms would provide a complete exemption from or reduction in
United States withholding tax. To the extent that an assignment of all or any
portion of a Lender’s Commitments and related outstanding Obligations pursuant
to Section 1.13 or this Section 13.04(b) would, at the time of such assignment,
result in increased costs under Section 1.10, 1.11, 2A.06, 2B.06 or 4.04 from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrowers shall not be obligated to pay such increased costs (although
the Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment). Notwithstanding anything to the contrary contained above, at any
time after the termination of the Total Credit-Linked Commitment, if any Letters
of Credit or Bank Guaranties remain outstanding, assignments may be made as
provided above, except that the respective assignment shall be of a portion of
the respective CL Lender’s participation in Letters of Credit and Bank
Guaranties (and the related share of its Credit-Linked Deposit), although any
such assignment effected after the termination of the Total Credit-Linked
Commitment shall not release the assigning CL Lender from its obligations as a
participant with respect to outstanding Letters of Credit or Bank Guaranties
(although the respective assignee may agree, as between itself and the
respective assigning CL Lender, that it shall be responsible for such amounts).
The Credit-Linked Deposit funded by any CL Lender shall not be released in
connection with any assignment of its Credit-Linked Commitment, but shall
instead be purchased (to the extent of the CL Percentage so assigned) by the
relevant assignee and continue to be held for application (if not already
applied) pursuant to Section 2 in respect of such assignee’s obligations under
the Credit-Linked Commitment assigned to it.
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, without
the consent of the Administrative Agent or either Borrower, any Lender which is
a fund may pledge all or any portion of its Notes or Loans to its trustee or to
a collateral agent or to another creditor providing credit or credit support to
such Lender in support of its

-142-



--------------------------------------------------------------------------------



 



obligations to such trustee, such Collateral Agent or a holder of, or any other
representative of a holder of, such obligations, or such other creditor, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder or substitute (by foreclosure or
otherwise) any such pledge or assignee for such Lender as a party hereto.
          13.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent, the Collateral Agent or any Lender in exercising any right, power
or privilege hereunder or under any other Credit Document and no course of
dealing between any Credit Party and any Agent, the Collateral Agent or any
Lender shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
herein expressly provided are cumulative and not exclusive of any rights or
remedies which any Agent, the Collateral Agent or any Lender would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Agent, the Collateral
Agent or any Lender to any other or further action in any circumstances without
notice or demand.
          13.06 Payments Pro Rata.
          (a) The Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of any Credit Party in respect of any Obligations
of such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings or Fees, of a sum which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender bears to the total
of such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
          13.07 Calculations; Computations.
          (a) The financial statements to be furnished to the Lenders pursuant
hereto shall be made and prepared in accordance with U.S. GAAP consistently
applied throughout the periods involved (except as set forth in the notes
thereto or as otherwise disclosed in writing by the U.S. Borrower to the
Lenders), provided that (i) if at any time any change in U.S. GAAP is reasonably
likely to cause any financial ratio or requirement set forth in any Loan
Document to be violated or to impose additional obligations on the Borrowers, or
to prevent any such violation or any such imposition absent such change, and

-143-



--------------------------------------------------------------------------------



 



either the U.S. Borrower or the Required Lenders shall so request, the
Administrative Agent and the U.S. Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in U.S. GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (x) such ratio or requirement shall continue to
be computed in accordance with U.S. GAAP prior to such change therein (and, for
the avoidance of doubt, if such notice is provided following the last day of a
Test Period but prior to the date the officer’s certificate required pursuant to
Section 8.01(d) has been delivered for such Test Period, such notice shall be
deemed to have been received on the last day of such Test Period) and (y) the
U.S. Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in U.S. GAAP, (ii) to the extent expressly required pursuant to the
provisions of this Agreement, certain calculations shall be made on a Pro Forma
Basis and (iii) for purposes of determining compliance with any incurrence or
expenditure tests set forth in Sections 8 and/or 9, any amounts so incurred or
expended (to the extent incurred or expended in a currency other than Dollars)
shall be converted into Dollars on the basis of the exchange rates (as shown on
Reuters ECB page 37 or, if same does not provide such exchange rates, on such
other basis as is reasonably satisfactory to the Administrative Agent) as in
effect on the date of such incurrence or expenditure under any provision of any
such Section that has an aggregate Dollar limitation provided for therein (and
to the extent the respective incurrence or expenditure test regulates the
aggregate amount outstanding at any time and it is expressed in terms of
Dollars, all outstanding amounts originally incurred or spent in currencies
other than Dollars shall be converted into Dollars on the basis of the exchange
rates (as shown on Reuters ECB page 37 or, if same does not provide such
exchange rates, on such other basis as is reasonably satisfactory to the
Administrative Agent) as in effect on the date of any new incurrence or
expenditures made under any provision of any such Section that regulates the
Dollar amount outstanding at any time).
          (b) All computations of interest and Fees hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or Fees are payable.
          13.08 Governing Law; Submission to Jurisdiction; Venue.
          (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE SUBSIDIARIES GUARANTIES AND SECURITY DOCUMENTS, BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. Any legal action or proceeding with respect to this Agreement or any other
Credit Document may be brought in the courts of the State of New York or of the
United States for the Southern District of New York, in each case located within
the City of New York and, by execution and delivery of this Agreement, each
Borrower hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each
Borrower hereby irrevocably designates, appoints and empowers Corporation
Service Company, with offices on the Amendment No. 3 Effective Date at 80 State
Street, Albany, NY 12207, as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. If for any reason such designee,
appointee and agent shall cease to be available to act as such, each Borrower
agrees to designate a new designee, appointee and agent in New York City on the
terms and for the purposes of this provision reasonably satisfactory to the
Administrative Agent under this Agreement. Each Borrower hereby further
irrevocably waives any claim that any such courts lack jurisdiction over such
Borrower, and agrees not to plead or claim, in any legal action or proceeding
with respect to this Agreement or any other Credit Document brought in any of
the aforesaid

-144-



--------------------------------------------------------------------------------



 



courts, that any such court lacks jurisdiction over such Borrower. Each Borrower
further irrevocably consents to the service of process in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such Borrower, as the case may be, at its address for
notices pursuant to Section 13.03, such service to become effective 30 days
after such mailing. Each Borrower hereby irrevocably waives any objection to
such service of process and further irrevocably waives and agrees not to plead
or claim in any action or proceeding commenced hereunder or under any other
Credit Document that service of process was in any way invalid or ineffective.
Nothing herein shall affect the right of any Agent, the Collateral Agent, any
Lender or the holder of any Note to serve process in any other manner permitted
by law or to commence legal proceedings or otherwise proceed against any
Borrower in any other jurisdiction.
          (b) EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts executed by all the parties hereto shall be lodged with each
Borrower and the Administrative Agent.
          13.10 Effectiveness. This Agreement shall become effective (subject to
the immediately succeeding sentence) on the date (the “Amendment No. 3 Effective
Date”) on which each of the conditions set forth in Section 3 of the Amendment
No. 3 has been satisfied.
          13.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.12 Amendment or Waiver; etc.
          (a) Neither this Agreement nor any other Credit Document nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the respective
Credit Parties party thereto and the Required Lenders, provided that no such
change, waiver, discharge or termination shall, without the consent of each
Lender (other than a Defaulting Lender) (with Obligations being directly
affected thereby in the case of the following clause (i)), (i) extend the final
scheduled maturity of any Loan or Note or extend the stated maturity of any
Letter of Credit or Bank Guaranty beyond the CL Maturity Date or extend the
duration of any Interest Period beyond six months, or reduce the rate or extend
the time of payment of interest (other than as a result of any waiver of the
applicability of any post-default increase in interest rates) or Fees thereon,
or reduce the principal amount thereof (except to the extent paid in cash) (it
being understood that any amendment or modification to the financial definitions
in this Agreement shall not constitute a reduction in any rate of interest or
fees for purposes of this clause (i), notwithstanding the fact that such
amendment or modification actually results in such a reduction), (ii) release
all or substantially all of the Collateral (except as expressly provided in the
Credit Documents) under all the Security Documents, (iii) amend, modify or waive
any provision of this Section 13.12 (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional

-145-



--------------------------------------------------------------------------------



 



extensions of credit of the type provided to the Term Loans and Credit-Linked
Commitments on the Restatement Effective Date), (iv) reduce the percentage
specified in the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Term Loans and Credit-Linked
Commitments are included on the Restatement Effective Date), (v) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement, or (vi) release any Borrower Guaranty or waive compliance
by either Borrower with its payment obligations under its Borrower Guaranty;
provided, further, that no such change, waiver, discharge or termination shall
(p) amend, modify or waive any condition precedent set forth in Section 6 with
respect to the issuance of Letters of Credit or Bank Guaranties, without the
written consent of the Majority Lenders holding Credit-Linked Commitments,
(q) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender), (r) without the consent of each Issuing Lender
affected and Bank Guaranty Issuer affected thereby, amend, modify or waive any
provision of Section 2 or alter its rights or obligations with respect to
Letters of Credit or Bank Guaranties, (s) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 as the
same applies to the Administrative Agent or any other provision as same relates
to the rights or obligations of the Administrative Agent, (t) without the
consent of each Agent affected thereby, amend, modify or waive any provision of
Section 12 as same applies to such Agent or any other provision as same relates
to the rights or obligations of such Agent, (u) without the consent of the
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, (v) except in cases where additional
extensions of term loans are being afforded substantially the same treatment
afforded to the Term Loans pursuant to this Agreement as in effect on the
Restatement Effective Date, without the consent of the Majority Lenders of each
Tranche which is being allocated a lesser prepayment, repayment or commitment
reduction as a result of the actions described below, alter the required
application of any prepayments or repayments (or commitment reduction), as
between the various Tranches, pursuant to Section 4.01 or 4.02 (excluding
Section 4.02(a)) (although the Required Lenders may waive, in whole or in part,
any such prepayment, repayment or commitment reduction, so long as the
application, as amongst the various Tranches, of any such prepayment, repayment
or commitment reduction which is still required to be made is not altered),
(w) without the consent of the Majority Lenders of the respective Tranche
affected thereby, amend the definition of Majority Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Majority
Lenders on substantially the same basis as the extensions of Loans and
Commitments are included on the Restatement Effective Date), (x) except in cases
where additional extensions of credit are being afforded substantially the same
treatment afforded to the Term Loans and Credit-Linked Commitments pursuant to
Section 1.14 (as in effect on the Restatement Effective Date) and except for
technical amendments which are consistent with the intent of the provisions of
such Section and do not adversely affect the protections afforded to the Lenders
pursuant to said Section, without the consent of the Majority Lenders of each
Tranche adversely affected thereby, amend, modify or waive any provisions of
Section 1.14, (y) without the consent of the Supermajority Lenders of the
respective affected Tranche, reduce the amount of or extend the date of, any
Scheduled Repayment under such Tranche (except that, if additional Loans are
made pursuant to a given Tranche, the Scheduled Repayments of such Tranche may
be increased on a proportionate basis without the consent otherwise required by
this clause (y)), or amend the definition of Supermajority Lenders (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Supermajority Lenders on substantially the same basis as the extensions of Loans
and Commitments are included on the Restatement Effective Date) or (z) without
the consent of the Deposit

-146-



--------------------------------------------------------------------------------



 



Bank, amend, modify or waive any provision relating to the rights or obligations
of the Deposit Bank. Notwithstanding anything to the contrary contained above in
this Section 13.12(a), the Administrative Agent and/or the Collateral Agent
shall be permitted (x) to enter into such amendments and/or modifications to the
Foreign Subsidiaries Guaranty and the Foreign Security Documents which may be
required in the discretion of the Administrative Agent and/or the Collateral
Agent which are of a technical nature and/or are, in the judgment of the
Collateral Agent, required by applicable law, in the interests of the Secured
Creditors or (in the case of Foreign Security Documents) necessary or desirable
to preserve, maintain, perfect and/or protect the security interests purported
to the granted by the respective Foreign Security Documents and (y) to enter
into such releases of Collateral pledged pursuant to Foreign Security Documents
as may be reasonably requested by the U.S. Borrower for legitimate operational
reasons (e.g., the transfer of Property from one jurisdiction to another), so
long as the Fair Market Value of all Collateral so subject to release (as
determined in good faith by the U.S. Borrower) at any time does not exceed
$5,000,000.
          (b) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the U.S.
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the U.S. Borrower if the respective Lender’s consent is
required with respect to less than all Tranches (or related Commitments), to
replace only the respective Tranche or Tranches of Commitments (and related
Obligations and, if applicable, Credit-Linked Deposits) and/or Loans of the
respective non-consenting Lender which gave rise to the need to obtain such
Lender’s individual consent) with one or more Replacement Lenders pursuant to
Section 1.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate each Credit-Linked Commitment and/or Incremental Term Loan
Commitment of such non-consenting Lender (if such Lender’s consent is required
as a result of such Credit-Linked Commitment and/or Incremental Term Loan
Commitment), and/or repay outstanding Obligations under each Tranche of such
Lender which gave rise to the need to obtain such Lender’s consent, in
accordance with Sections 3.01 and/or 4.01, provided that, unless the Commitments
which are terminated and Loans and other Obligations which are repaid pursuant
to preceding clause (B) are immediately replaced in full at such time through
the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans and of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B), the Required Lenders (determined both (x) after giving effect to the
proposed action and (y) as if the Commitments, Loans and related Obligations
being terminated and/or repaid (and not replaced) were not outstanding) shall
specifically consent thereto, provided, further, that the U.S. Borrower shall
not have the right to replace a Lender, terminate its Commitment or repay its
Loans or other Obligations solely as a result of the exercise of such Lender’s
rights (and the withholding of any required consent by such Lender) pursuant to
the second proviso to Section 13.12(a).
          (c) Notwithstanding anything to the contrary contained in clause
(a) above of this Section 13.12, the respective Borrower, the Administrative
Agent and each Incremental Loan Lender may, in accordance with the provisions of
Section 1.15, enter into an Incremental Term Loan Commitment Agreement, provided
that after the execution and delivery by the respective Borrower, the
Administrative Agent and each such Incremental Loan Lender of such Incremental
Term Loan Commitment Agreement, such Incremental Term Loan Commitment Agreement
may thereafter only be modified in accordance with the requirements of clause
(a) above of this Section 13.12.

-147-



--------------------------------------------------------------------------------



 



          (d) For purposes of Section 13.12(a), (i) a Voting Participant shall
be deemed to be a “Lender” holding the portion of the Credit-Linked Commitment
(and related Obligations), Incremental Term Loan Commitment and/or outstanding
Term Loans of a given Tranche of any Lender (other than a Defaulting Lender) in
which it purchased a participation (and to have the voting rights of such Lender
for the respective such Tranche) and (ii) a Lender (other than a Defaulting
Lender) which has sold a participation in a portion of its Credit-Linked
Commitment (and related Obligations), Incremental Term Loan Commitment and/or
outstanding Term Loans of any Tranche to a Voting Participant shall be deemed to
hold a Credit-Linked Commitment (and related Obligations), an Incremental Term
Loan Commitment or outstanding Term Loans of the respective Tranche, as the case
may be, in each case, as reduced by the amount of the participations therein
sold to a Voting Participant.
          13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 1.10, 1.11, 2A.06, 2B.06, 4.04, 12.07, 13.01 and 13.17,
shall survive the execution and delivery of this Agreement, the making of the
Loans and the issuance of the Letters of Credit and Bank Guaranties and the
repayment in full of the Loans and the other Obligations. With respect to the
Original Lenders and Original Agents, all indemnities set forth in the Original
Credit Agreement, including without limitation, in Sections 1.10, 1.11, 2A.06,
2B.06, 4.04, 12.07, 13.01 and 13.17 thereof shall survive the amendment and
restatement of the Original Credit Agreement pursuant to this Agreement and the
repayment of any outstanding Obligations (as defined in the Original Credit
Agreement) thereunder, as fully as if same were set forth herein in their
entirety.
          13.14 Domicile of Loans and Commitments. Each Lender may transfer and
carry its Loans and/or Commitments at, to or for the account of any branch
office, subsidiary or affiliate of such Lender. Notwithstanding anything to the
contrary contained herein, to the extent that a transfer of Loans pursuant to
this Section 13.14 would, at the time of such transfer, result in increased
costs under Section 1.10, 1.11, 2A.06, 2B.06 or 4.04 from those being charged by
the respective Lender prior to such transfer, then the Borrowers shall not be
obligated to pay such increased costs (although the Borrowers shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective transfer).
          13.15 Confidentiality.
          (a) Each of the Lenders agrees that it will use its reasonable efforts
not to disclose without the prior consent of either Borrower (other than to its
directors, employees, auditors, counsel or other professional advisors, to
affiliates or to another Lender if the Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information) any information with respect to the U.S. Borrower or any of
its Subsidiaries which is now or in the future furnished pursuant to this
Agreement; provided that any Lender may disclose any such information (a) as has
become generally available to the public, (b) as may be required or appropriate
(x) in any report, statement or testimony submitted to any municipal, state or
Federal regulatory body having or claiming to have jurisdiction over such Lender
or to the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors or (y) in connection with any request or requirement of any such
regulatory body, (c) as may be required or appropriate in response to any
summons or subpoena or in connection with any litigation, (d) to comply with any
law, order, regulation or ruling applicable to such Lender, (e) to the extent
reasonably required in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder and (f) to any creditor or any prospective transferee or
participant in connection with any contemplated transfer or participation of any
of the Obligations or any interest therein by such Lender; provided that such
creditor or prospective transferee or participant agrees to be bound by this
Section 13.15 to the same extent as such Lender. Each Borrower

-148-



--------------------------------------------------------------------------------



 



hereby acknowledges and agrees that each Lender may share with any of its
affiliates or its investment advisors any information related to the U.S.
Borrower or any of its Subsidiaries (including, without limitation, any
nonpublic customer information regarding the creditworthiness of such entities),
provided that such Persons shall be subject to the provisions of this
Section 13.15 to the same extent as such Lender and shall only use such
information in connection with matters relating to this Agreement.
          (b) Each Borrower hereby represents and acknowledges that, to the best
of its knowledge, neither any Agent nor any Lender, nor any employees or agents
of, or other persons affiliated with, any Agent or any Lender, have directly or
indirectly made or provided any statement (oral or written) to such Borrower or
to any of its employees or agents, or other persons affiliated with or related
to such Borrower (or, so far as such Borrower is aware, to any other person), as
to the potential tax consequences of the transaction contemplated by this
Agreement.
          (c) Neither the Agents nor the Lenders provide accounting, tax or
legal advice. Notwithstanding any express or implied claims of exclusivity or
proprietary rights, each Borrower, each Agent and each Lender hereby agree and
acknowledge that each Borrower, each Agent and each Lender (and each of their
employees, representatives or other agents) are authorized to disclose to any
and all persons, beginning immediately upon commencement of their discussions
and without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated hereby, and all materials of any kind (including
opinions or other tax analyses) that are provided to either Borrower any Agent
or any Lender relating to such tax treatment and tax structure. In this regard,
each Borrower, each Agent and each Lender acknowledge and agree that the
disclosure of the tax treatment and tax structure of the transactions
contemplated hereby is not limited in any way by an express or implied
understanding or agreement, oral or written (whether or not such understanding
or agreement is legally binding). For purposes of this authorization, “tax”
means United States Federal income tax, “tax treatment” means the purported or
claimed Federal income tax treatment of the transaction, and “tax structure”
means any fact that may be relevant to understanding the purported or claimed
Federal income tax treatment of the transaction. This paragraph is intended to
reflect the understanding of each Borrower, each Agent and each Lender that the
transactions contemplated hereby are not “confidential transactions” as that
phrase is used in Treasury Regulation § 1.6011-4(b)(3)(i), and shall be
interpreted in a manner consistent therewith. Nothing herein is intended to
imply that any of each Borrower, each Agent and each Lender made or provided a
statement, oral or written, to, or for the benefit of, any of each other as to
any potential tax consequences that are related to, or may result from, the
transactions contemplated hereby.
          13.16 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          13.17 Register. The Borrowers hereby designate the Administrative
Agent, and the Administrative Agent agrees, to serve as the Borrowers’ agent,
solely for purposes of this Section 13.17, to maintain a register at one of its
offices in New York, New York (the “Register”) on which it will record the
Commitments from time to time of each of the Lenders, the Loans made by each of
the Lenders and each repayment in respect of the principal amount of the Loans
of each Lender. Failure to make any such recordation, or any error in such
recordation shall not affect the Borrowers’ obligations in respect of such
Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and/or Loans prior to such recordation all amounts
owing to the transferor

-149-



--------------------------------------------------------------------------------



 



with respect to such Commitments and/or Loans shall remain owing to the
transferor. The registration of an assignment or transfer of all or part of any
Commitments and/or Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Commitment and/or Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note evidencing such Commitment and/or Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender. The registration of any provision of
Incremental Term Loan Commitments pursuant to Section 1.15 shall be recorded by
the Administrative Agent on the Register only upon the acceptance of the
Administrative Agent of a properly executed and delivered Incremental Term Loan
Commitment Agreement. Coincident with the delivery of such Incremental Term Loan
Commitment Agreement for acceptance and registration of the provision of an
Incremental Term Loan Commitment, or as soon thereafter as practicable, to the
extent requested by such Incremental Term Loan Lenders, Incremental Term Notes
shall be issued, at the respective Borrower’s expense, to such Incremental Term
Loan Lenders, to be in conformity with Section 1.05 (with appropriate
modification) to the extent needed to reflect the Incremental Term Loan
Commitments and outstanding Incremental Term Loans made by such Incremental Term
Loan Lender. The Borrowers agree to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
that may be imposed on, asserted against or incurred by the Administrative Agent
in performing its duties under this Section 13.17.
          13.18 English Language. This Agreement and all other Credit Documents
shall be in the English language, except as required by applicable local law
and, with respect to each of the Security Documents governed by the laws of
Italy or otherwise related to Collateral located in Italy, as the Administrative
Agent may reasonably require (in which event certified English translations
thereof shall, upon the request of the Administrative Agent, be provided by the
U.S. Borrower to the Administrative Agent). All documents, certificates, reports
or notices to be delivered or communications to be given or made by any party
hereto pursuant to the terms of this Agreement or any other Credit Document
shall be in the English language or, if originally written in another language,
shall, upon request of the Administrative Agent, be accompanied by an accurate
English translation upon which the other parties hereto shall have the right to
rely for all purposes of this Agreement and the other Credit Documents.
          13.19 Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in Qualified Jurisdictions;
Special Provisions Regarding Foreign Security Documents and Secured Hedge
Counterparties.
          (a) The parties hereto acknowledge and agree that the provisions of
the various Security Documents executed and delivered by the Credit Parties
require that, among other things, all promissory notes executed by, and Equity
Interests in, various Persons owned by the respective Credit Party (to the
extent not constituting Excluded Collateral) be pledged, and delivered for
pledge, pursuant to the Security Documents. The parties hereto further
acknowledge and agree that each Credit Party shall be required to take all
actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of each
Qualified Jurisdiction to perfect the security interests in the Equity Interests
of, and promissory notes issued by, any Person organized under the laws of said
jurisdictions (in each case, to the extent such Equity Interests or promissory
notes are owned by any Credit Party and do not constitute Excluded Collateral).
Except as provided in the immediately preceding sentence, to the extent any
Security Document requires or provides for the pledge of promissory notes issued
by, or Equity Interests in, any Person organized under the laws of a
jurisdiction other than those specified in the immediately

-150-



--------------------------------------------------------------------------------



 



preceding sentence, it is acknowledged that, as of the Amendment No. 3 Effective
Date, no actions have been required to be taken to perfect, under local law of
the jurisdiction of the Person who issued the respective promissory notes or
whose Equity Interests are pledged, under the Security Documents. The Borrowers
hereby agree that, following any request by the Administrative Agent or Required
Lenders to do so, each Borrower shall, and shall cause its Subsidiaries to, take
such actions (including, without limitation, the execution of Additional
Security Documents, the making of any filings and the delivery of appropriate
legal opinions) under the local law of any jurisdiction with respect to which
such actions have not already been taken as are determined by the Administrative
Agent or Required Lenders to be necessary or desirable in order to fully
perfect, preserve or protect the security interests granted pursuant to the
various Security Documents under the laws of such jurisdictions. If requested to
do so pursuant to this Section 13.19(a), all such actions shall be taken in
accordance with the provisions of this Section 13.19(a) and Section 8.11 and
within the time periods set forth therein. All conditions and representations
contained in this Agreement and the other Credit Documents shall be deemed
modified to the extent necessary to effect the foregoing and so that same are
not violated by reason of the failure to take actions under local law (but only
with respect to Equity Interests in, and promissory notes issued by, Persons
organized under laws of jurisdictions other than Qualified Jurisdictions) not
required to be taken in accordance with the provisions of this Section 13.19(a),
provided that to the extent any representation or warranty would not be true
because the foregoing actions were not taken, the respective representation of
warranties shall be required to be true and correct in all material respects at
such time as the respective action is required to be taken in accordance with
the foregoing provisions of this Section 13.19(a) or pursuant to Section 8.11.
          (b) The parties hereto acknowledge and agree that certain Foreign
Security Documents executed and delivered by the Credit Parties on or prior to
the Amendment No. 3 Effective Date secure, inter alia, obligations of any Lender
(or any affiliate of a Lender) which is a counterparty to certain Interest Rate
Protection Agreements and Other Hedging Agreements (as further provided in each
such Foreign Security Document) and that it is the parties intent that each such
Foreign Security Document shall be amended, as provided in Article III of the
Foreign Subsidiaries Guaranty Acknowledgement and/or Amendment, such that (after
giving effect to such amendment) the foregoing secured counterparties shall be
amended to include the Secured Hedge Counterparties. Notwithstanding the
foregoing, the parties hereto further acknowledge and agree that, as of the
Amendment No. 3 Effective Date, no other amendments, modifications or
supplements to the foregoing Foreign Security Documents under the laws of any
jurisdiction to effect the intent in the foregoing sentence have occurred. The
Borrowers hereby agree that, within 90 days after the Amendment No. 3 Effective
Date (or such longer period as may be agreed by the Administrative Agent), each
Borrower shall, and shall cause its Subsidiaries to, take such actions
(including, without limitation, amending, modifying or supplementing each such
Foreign Security Document and the delivery of appropriate legal opinions) under
the local law of any jurisdiction with respect to which such actions have not
already been taken as are determined by the Administrative Agent or Required
Lenders to be necessary or desirable in order to effect the foregoing amendments
to each such Foreign Security Document. All conditions and representations
contained in this Agreement and the other Credit Documents shall be deemed
modified to the extent necessary to effect the foregoing and so that same are
not violated by reason of the failure to take actions under local law not
required to be taken in accordance with the provisions of this Section 13.19(b),
provided that to the extent any representation or warranty would not be true
because the foregoing actions were not taken, the respective representation of
warranties shall be required to be true and correct in all material respects at
such time as the respective action is required to be taken in accordance with
the foregoing provisions of this Section 13.19(b) or pursuant to Section 8.11.
          13.20 Powers of Attorney; etc. The U.S. Borrower is hereby authorized
by, and on behalf of, the Bermuda Borrower to give Notices of Borrowing, Notices
of Conversion and other notices

-151-



--------------------------------------------------------------------------------



 



and directions in connection with the extensions of credit and repayments
thereof to be made pursuant to this Agreement to the Bermuda Borrower (including
without limitation notices as to the application of proceeds of such extensions
of credit). The Bermuda Borrower hereby grants to the U.S. Borrower and the U.S.
Borrower an irrevocable power-of attorney, in the Bermuda Borrower’s name, to
take the actions contemplated above in this Section 13.20 and in the last
sentence of Section 1.13 hereof. Furthermore, the Bermuda Borrower agrees that
the Agents and the Lenders may at any time rely upon any notices, instructions
or other information furnished by the U.S. Borrower.
          13.21 Waiver of Sovereign Immunity. Each of the Borrowers, in respect
of itself, its Subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that such Borrower, its
Subsidiaries or any of its properties has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States, any other Qualified
Jurisdiction or elsewhere, to enforce or collect upon the Loans or any Credit
Document or any other liability or obligation of such Borrower or any of its
Subsidiaries related to or arising from the transactions contemplated by any of
the Credit Documents, including, without limitation, immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and immunity of any of its property from
attachment prior to any entry of judgment, or from attachment in aid of
execution upon a judgment, such Borrower, for itself and on behalf of its
Subsidiaries, hereby expressly waives, to the fullest extent permissible under
applicable law, any such immunity, and agrees not to assert any such right or
claim in any such proceeding, whether in the United States, any other Qualified
Jurisdiction, or elsewhere. Without limiting the generality of the foregoing,
each Borrower further agrees that the waivers set forth in this Section 13.21
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States and are intended to be irrevocable for purposes
of such Act.
          13.22 Judgment Currency.
          (a) The Credit Parties’ obligations hereunder and under the other
Credit Documents to make payments in Dollars (or, in the case of a Letter of
Credit denominated in an Alternative Currency, the Dollar Equivalent thereof)
(the “Obligation Currency”) shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by any Agent or the respective Lender
of the full amount of the Obligation Currency expressed to be payable to such
Agent or such Lender under this Agreement or the other Credit Documents. If for
the purpose of obtaining or enforcing judgment against any Credit Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the Dollar Equivalent
thereof, and, in the case of other currencies, the rate of exchange (as quoted
by the Administrative Agent or if the Administrative Agent does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
the Administrative Agent) determined, in each case, as of the day on which the
judgment is given (such day being hereinafter referred to as the “Judgment
Currency Conversion Date”).
          (b) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.

-152-



--------------------------------------------------------------------------------



 



          (c) For purposes of determining the Dollar Equivalent or any other
rate of exchange for this Section 13.22, such amounts shall include any premium
and costs payable in connection with the purchase of the Obligation Currency.
          13.23 Special Acknowledgments. By their execution and delivery hereof,
the Lenders party hereto hereby acknowledge (i) that the guarantee of each
Bermuda Partnership Partner made pursuant to the U.S. Subsidiaries Guaranty is
limited to the Obligations of the U.S. Borrower under the Credit Documents and
the obligations of the U.S. Borrower and its Domestic Subsidiaries under
Interest Rate Protection Agreements and Other Hedging Agreements with Secured
Hedge Counterparties, all on the terms as more specifically provided therein,
(ii) the Bermuda Partnership has not entered into any Credit Documents and, as
such, is not a Credit Party (but is otherwise subject to the provisions of
Sections 9.01(b) and (c)) and (iii) the obligations secured pursuant to the
Security Documents are not secured by any Excluded Collateral.
          13.24 Special Provisions Relating to Amendment and Restatement.
          (a) The Required Lenders under, and as defined in, the Original Credit
Agreement hereby consent to the “refinancing indebtedness” under this Agreement
being treated as “indebtedness pursuant to the Credit Agreement” for purposes of
the U.S. Pledge Agreement and the Intercompany Subordination Agreement. The U.S.
Borrower, for its part, hereby gives notice that the refinancing indebtedness
under this Agreement shall be treated as “issued under the Credit Agreement” for
purposes of the U.S. Pledge Agreement and the Intercompany Subordination
Agreement.
          (b) The parties hereto acknowledge and agree that:
     (i) Holdings and its Subsidiaries (as defined in the Original Credit
Agreement) executed and delivered the Security Documents (as defined in the
Original Credit Agreement) in favor of the Collateral Agent on behalf of the
Secured Creditors (as defined in the Original Credit Agreement) to secure the
payment and performance of, inter alia, the Obligations (as defined in the
respective such Security Documents);
     (ii) the security interests granted to the Collateral Agent on behalf of
the Secured Creditors pursuant to the Security Documents (as defined in the
Original Credit Agreement) shall remain outstanding and in full force and
effect, without interruption or impairment of any kind, but subject to the
provisions of the Intercreditor Agreement, in accordance with the terms of such
Security Documents and shall continue to secure the Obligations (as defined in
such Security Documents);
     (iii) the Obligations represent, among other things, the amendment,
restatement, renewal, extension, consolidation and modification of the
Obligations (as defined in the Original Credit Agreement) arising in connection
with the Original Credit Agreement and other Credit Documents (as defined in the
Original Credit Agreement) executed in connection therewith; and
     (iv) (a) the provisions of the Original Credit Agreement, to the extent
restated, renewed, extended, consolidated, amended and modified hereby, are
hereby superseded and replaced by the provisions hereof; (b) the Notes restate,
renew, extend, consolidate, amend, modify, replace, are substituted for and
supersede, but do not extinguish, the Obligations (as defined in the Original
Credit Agreement) evidenced by the Notes (as defined in the Original Credit
Agreement) issued pursuant to the Original Credit Agreement; and (c) the
execution and delivery of this Agreement, and the performance by the Borrowers
of their respective obligations hereunder, shall not constitute a novation.

-153-



--------------------------------------------------------------------------------



 



          13.25 USA Patriot Act. Each Lender subject to the USA Patriot Act
(Title 111 of Pub. L. 107-56 (signed into law October 26, 2001)) hereby notifies
each Borrower that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Borrowers and the
other Credit Parties and other information that will allow such Lender to
identify the Borrowers and the other Credit Parties in accordance with the Act.
          13.26 Other Liens on Collateral; Terms of Intercreditor Agreement;
etc.
          (a) EACH LENDER HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS
SHALL BE CREATED ON THE COLLATERAL PURSUANT TO THE ABL CREDIT AGREEMENT AND THE
ABL CREDIT DOCUMENTS (AS DEFINED THEREIN), WHICH LIENS (X) TO THE EXTENT CREATED
WITH RESPECT TO ABL PRIORITY COLLATERAL, SHALL BE SENIOR TO THE LIENS CREATED
UNDER THIS AGREEMENT AND THE RELATED CREDIT DOCUMENTS (WITH THE LIENS SO CREATED
HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS ON ABL PRIORITY COLLATERAL BEING
SUBORDINATED TO SUCH LIENS PURSUANT TO THE TERMS OF THE INTERCREDITOR AGREEMENT)
AND (Y) TO THE EXTENT CREATED WITH RESPECT TO TL PRIORITY COLLATERAL, SHALL BE
REQUIRED TO BE SUBJECT TO THE SUBORDINATION PROVISIONS (TO THE EXTENT
APPLICABLE) OF THE INTERCREDITOR AGREEMENT. THE INTERCREDITOR AGREEMENT ALSO HAS
OTHER PROVISIONS WHICH ARE BINDING UPON THE LENDERS AND THE SECURED HEDGE
COUNTERPARTIES PURSUANT TO THIS AGREEMENT. PURSUANT TO THE EXPRESS TERMS OF
SECTION 13.26 OF THE INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE CREDIT
DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
          (b) EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.
          (c) THE PROVISIONS OF THIS SECTION 13.26 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND
NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. EACH LENDER IS FURTHER AWARE THAT THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT IS ALSO ACTING IN AN ADMINISTRATIVE AND COLLATERAL AGENCY
CAPACITY UNDER, AND AS DEFINED IN, THE ABL CREDIT AGREEMENT AND THE ABL CREDIT
DOCUMENTS (AS DEFINED THEREIN), AND LENDER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION THERETO OR CAUSE OF ACTION ARISING THEREFROM.

-154-



--------------------------------------------------------------------------------



 



          13.27 Post-Closing Actions. Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, the parties hereto
acknowledge and agree that:
     1. Real Property. The actions relating to the Mortgages and Real Property
of U.S. Borrower and its Subsidiaries described on Part A of Schedule XVIII
shall be completed in accordance with Part A of said Schedule XVIII.
     2. Actions by Various Foreign Subsidiaries Relating to Security Documents.
The U.S. Borrower and its Subsidiaries shall be required to take the actions
specified in Part B of Schedule XVIII as promptly as practicable, and in any
event within the time periods set forth in Part B of said Schedule XVIII. The
provisions of Part B of said Schedule XVIII shall be deemed incorporated by
reference herein as fully as if set forth herein in its entirety.
     3. Miscellaneous Actions by Various Subsidiaries of U.S. Borrower. The U.S.
Borrower and its Subsidiaries shall be required to take the actions specified in
Part C of Schedule XVIII as promptly as practicable, and in any event within the
time periods set forth in Part C of said Schedule XVIII. The provisions of
Part C of said Schedule XVIII shall be deemed incorporated by reference herein
as fully as if set forth herein in its entirety.
All provisions of this Credit Agreement and the other Credit Documents
(including, without limitation, all conditions precedent, representations,
warranties, covenants, events of default and other agreements herein and
therein) shall be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described above within the
time periods required above, rather than as otherwise provided in the Credit
Documents); provided that (x) to the extent any representation and warranty
would not be true because the foregoing actions were not taken on the Amendment
No. 3 Effective Date the respective representation and warranty shall be
required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 13.27 and (y) all representations and
warranties relating to the Security Documents shall be required to be true
immediately after the actions required to be taken by this Section 13.27 have
been taken (or were required to be taken). The acceptance of the benefits of
each Credit Event shall constitute a covenant and agreement by each Borrower to
each of the Lenders that the actions required pursuant to this Section 13.27
will be, or have been, taken within the relevant time periods referred to in
this Section 13.27 and that, at such time, all representations and warranties
contained in this Credit Agreement and the other Credit Documents shall then be
true and correct without any modification pursuant to this Section 13.27. The
parties hereto acknowledge and agree that the failure to take any of the actions
required above, within the relevant time periods required above, shall give rise
to an immediate Event of Default pursuant to this Agreement.
          Section 14. Borrower Guaranty.
          14.01 The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and to induce the Secured Hedge
Counterparties to enter into Interest Rate Protection Agreements or Other
Hedging Agreements, and in recognition of the direct benefits to be received by
each Borrower from the proceeds of the Loans, the issuance of the Letters of
Credit and Bank Guaranties, the entering into of Interest Rate Protection
Agreements or Other Hedging Agreements, each Borrower hereby agrees with the
Lenders and the Secured Hedge Counterparties as follows: each Borrower hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of its Relevant Guaranteed Obligations to the
Guaranteed Creditors. For the avoidance of doubt, the “Relevant Guaranteed
Obligations” of the U.S. Borrower include, without limitation, all Obligations
of the Bermuda Borrower under this Agreement and such Obligations. If any or all
of the Relevant Guaranteed Obliga-

-155-



--------------------------------------------------------------------------------



 



tions of either Borrower to the Guaranteed Creditors becomes due and payable
hereunder, each Borrower unconditionally promises to pay such indebtedness to
the Guaranteed Creditors, or order, on demand, together with any and all
expenses which may be incurred by the Guaranteed Creditors in collecting any of
the Relevant Guaranteed Obligations. This Borrower Guaranty is a guaranty of
payment and not of collection. This Borrower Guaranty is a continuing one and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. If claim is ever
made upon any Guaranteed Creditor for repayment or recovery of any amount or
amounts received in payment or on account of any of the Relevant Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including any Relevant Guaranteed Party), then and in such event the
respective Borrower agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Credit Agreement Party, notwithstanding
any revocation of this Borrower Guaranty or any other instrument evidencing any
liability of any Relevant Guaranteed Party, and each Borrower shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.
          14.02 Bankruptcy. Additionally, each Borrower unconditionally and
irrevocably guarantees the payment of any and all of the Relevant Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by any
Relevant Guaranteed Party upon the occurrence of any of the events specified in
Section 10.05, and unconditionally promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand.
          14.03 Nature of Liability. The liability of each Borrower hereunder is
exclusive and independent of any security for or other guaranty of the Relevant
Guaranteed Obligations whether executed by such Borrower, any other guarantor or
by any other party, and the liability of each Borrower hereunder is not affected
or impaired by (a) any direction as to application of payment by any Relevant
Guaranteed Party or any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Relevant Guaranteed Obligations, or (c) any payment on or in reduction
of any such other guaranty or undertaking, or (d) any dissolution, termination
or increase, decrease or change in personnel by any Relevant Guaranteed Party,
or (e) any payment made to the Guaranteed Creditors on the Relevant Guaranteed
Obligations which any such Guaranteed Creditor repays to any Relevant Guaranteed
Party pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Borrower waives any right
to the deferral or modification of its obligations hereunder by reason of any
such proceeding, or (f) any action or inaction of the type described in
Section 14.05, or (g) the lack of validity or enforceability of any Credit
Document or any other instrument relating thereto.
          14.04 Independent Obligation. No invalidity, irregularity or
unenforceability of all or any part of the Relevant Guaranteed Obligations or of
any security therefor shall affect, impair or be a defense to this Borrower
Guaranty, and this Borrower Guaranty shall be primary, absolute and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge
of, or a defense available to, a surety or guarantor except indefeasible payment
in full in cash of the Relevant Guaranteed Obligations. The obligations of each
Borrower hereunder are independent of the obligations of any Relevant Guaranteed
Party, any other guarantor or any other party and a separate action or actions
may be brought and prosecuted against either Borrower whether or not action is
brought against any Relevant Guaranteed Party, any other guarantor or any other
party and whether or not any Relevant Guaranteed Party, any other guarantor or
any other party be joined in any such action or actions. Each Borrower waives,
to the full extent permitted by law, the

-156-



--------------------------------------------------------------------------------



 



benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any Relevant Guaranteed Party or other
circumstance that operates to toll any statute of limitations as to such
Relevant Guaranteed Party shall operate to toll the statute of limitations as to
the relevant Borrower.
          14.05 Authorization. Each Borrower authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:
     (a) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Relevant Guaranteed Obligations (including any increase or decrease in the rate
of interest thereon), any security therefor, or any liability incurred directly
or indirectly in respect thereof, and this Borrower Guaranty shall apply to the
Relevant Guaranteed Obligations as so changed, extended, renewed, increased or
altered;
     (b) take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
     (c) exercise or refrain from exercising any rights against any Relevant
Guaranteed Party or others or otherwise act or refrain from acting;
     (d) release or substitute any one or more endorsers, guarantors, any
Relevant Guaranteed Party or other obligors;
     (e) settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to their respective creditors other
than the Guaranteed Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Relevant Guaranteed Party to the Guaranteed
Creditors regardless of what liability or liabilities of such Relevant
Guaranteed Party remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
Other Hedging Agreement or any of such other instruments or agreements; and/or
     (h) take any other action that would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of, or a defense
available to, such Borrower from its liabilities under this Borrower Guaranty.

-157-



--------------------------------------------------------------------------------



 



          14.06 Reliance. It is not necessary for the Guaranteed Creditors to
inquire into the capacity or powers of any Relevant Guaranteed Party or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Relevant Guaranteed Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.
          14.07 Subordination. Any of the indebtedness of any Relevant
Guaranteed Party now or hereafter owing to any Borrower is hereby subordinated
to the Relevant Guaranteed Obligations of such Relevant Guaranteed Party owing
to the Guaranteed Creditors; and if the Administrative Agent so requests at a
time when an Event of Default exists, all such indebtedness of such Relevant
Guaranteed Party to such Borrower shall be collected, enforced and received by
such Borrower in trust for the benefit of the Guaranteed Creditors and be paid
over to the Administrative Agent on behalf of the Guaranteed Creditors on
account of the Relevant Guaranteed Obligations of such Relevant Guaranteed Party
to the Guaranteed Creditors, but without affecting or impairing in any manner
the liability of either Borrower under the other provisions of this Borrower
Guaranty. Prior to the transfer by either Borrower of any note or negotiable
instrument evidencing any of the indebtedness of any Relevant Guaranteed Party
to such Borrower, such Borrower shall mark such note or negotiable instrument
with a legend that the same is subject to this subordination. Without limiting
the generality of the foregoing, each Borrower hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Borrower Guaranty (whether contractual,
under Section 509 of the Bankruptcy Code or otherwise) until all Relevant
Guaranteed Obligations have been irrevocably paid in full in cash.
          14.08 Waiver.
          (a) Each Borrower waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against any other Relevant Guaranteed Party, any other guarantor or
any other party, (ii) proceed against or exhaust any security held from any
Relevant Guaranteed Party, any other guarantor or any other party or (iii)
pursue any other remedy in any Guaranteed Creditor’s power whatsoever. Each
Borrower waives any defense based on or arising out of any defense of any
Relevant Guaranteed Party, any other guarantor or any other party, other than
indefeasible payment in full in cash of the Relevant Guaranteed Obligations,
based on or arising out of the disability of any Relevant Guaranteed Party, any
other guarantor or any other party, or the unenforceability of the Relevant
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Relevant Guaranteed Party other than
indefeasible payment in full in cash of the Relevant Guaranteed Obligations. The
Guaranteed Creditors may, at their election, foreclose on any security held by
the Administrative Agent, the Collateral Agent or any other Guaranteed Creditor
by one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against any Relevant Guaranteed Party or any other party, or any
security, without affecting or impairing in any way the liability of any
Borrower hereunder except to the extent the Relevant Guaranteed Obligations have
been indefeasibly paid in full in cash. Each Borrower waives any defense arising
out of any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Borrower against any Relevant Guaranteed Party or
any other party or any security.
          Each Borrower waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Borrower
Guaranty, and notices of the existence, creation or incurring of new or
additional Relevant Guaranteed Obligations. Each Borrower assumes all
responsibility for being and keep-

-158-



--------------------------------------------------------------------------------



 



ing itself informed of each Relevant Guaranteed Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Relevant Guaranteed Obligations and the nature, scope and extent of the
risks which such Borrower assumes and incurs hereunder, and agrees that the
Guaranteed Creditors shall have no duty to advise any Borrower of information
known to them regarding such circumstances or risks.
          (b) Until such time as the Relevant Guaranteed Obligations have been
paid in full in cash, each Borrower hereby waives all rights of subrogation
which it may at any time otherwise have as a result of this Borrower Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code, or otherwise) to
the claims of the Guaranteed Creditors against any Relevant Guaranteed Party or
any other guarantor of the Relevant Guaranteed Obligations and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
any Relevant Guaranteed Party or any other guarantor which it may at any time
otherwise have as a result of this Borrower Guaranty.
          (c) Each U.S. Credit Party hereby acknowledges and affirms that it
understands that to the extent the Relevant Guaranteed Obligations are secured
by Real Property located in California, such U.S. Credit Party shall be liable
for the full amount of the liability hereunder notwithstanding the foreclosure
on such Real Property by trustee sale or any other reason impairing such U.S.
Credit Party’s or any Guaranteed Creditor’s right to proceed against any
Relevant Guaranteed Party or any other guarantor of the Relevant Guaranteed
Obligations. In accordance with Section 2856 of the California Code of Civil
Procedure, each U.S. Credit Party hereby waives:
     (i) all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to such U.S. Credit Party by reason of Sections 2787 to 2855, inclusive, 2899
and 3433 of the California Code of Civil Procedure;
     (ii) all rights and defenses that such U.S. Credit Party may have because
the Relevant Guaranteed Obligations are secured by Real Property located in
California, meaning, among other things, that: (A) the Guaranteed Creditors may
collect from such U.S. Credit Party without first foreclosing on any real or
personal property collateral pledged by any Credit Party, and (B) if the
Guaranteed Creditors foreclose on any Real Property collateral pledged by any
Credit Party, (1) the amount of the Relevant Guaranteed Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (2) the
Guaranteed Creditors may collect from such U.S. Credit Party even if the
Guaranteed Creditors, by foreclosing on the Real Property collateral, have
destroyed any right such U.S. Credit Party may have to collect from any Relevant
Guaranteed Party, it being understood that this is an unconditional and
irrevocable waiver of any rights and defenses such U.S. Credit Party may have
because the Relevant Guaranteed Obligations are secured by Real Property
(including, without limitation, any rights or defenses based upon Section 580a,
580d or 726 of the California Code of Civil Procedure); and
     (iii) all rights and defenses arising out of an election of remedies by the
Guaranteed Creditors, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the Relevant Guaranteed
Obligations, has destroyed such U.S. Credit Party’s rights of subrogation and
reimbursement against any Relevant Guaranteed Party by the operation of
Section 580d of the California Code of Civil Procedure or otherwise.
          (d) Each Borrower warrants and agrees that each of the waivers set
forth above is made with full knowledge of its significance and consequences and
that if any of such waivers are deter-

-159-



--------------------------------------------------------------------------------



 



mined to be contrary to any applicable law of public policy, such waivers shall
be effective only to the maximum extent permitted by law.
          14.09 Payments. All payments made by either Borrower pursuant to this
Section 14 shall be made in the respective Applicable Currency in which the
Relevant Guaranteed Obligations are then due and payable (giving effect, in the
circumstances contemplated by Section 1.14, to any conversion occurring pursuant
thereto). All payments made by either Borrower pursuant to this Section 14 will
be made without setoff, counterclaim or other defense, and shall be subject to
the provisions of Sections 4.03, 4.04 and 13.22.
* * * *

-160-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            DOLE FOOD COMPANY, INC.
      By:           Name:           Title:                 By:           Name:  
        Title:           THE GUARANTORS NAMED IN SCHEDULE I ATTACHED HERETO
      By:           Name:           Title:                 By:           Name:  
        Title:           SOLVEST, LTD.
      By:           Name:           Title:                 By:           Name:  
        Title:           DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent and Deposit Bank
      By:           Name:           Title:        





--------------------------------------------------------------------------------



 



                  By:           Name:           Title     





--------------------------------------------------------------------------------



 



SCHEDULE I
GUARANTORS
Calazo Corporation
AG 1970, Inc.
AG 1971, Inc.
AG 1972, Inc.
Alyssum Corporation
Barclay Hollander Corporation
Bud Antle, Inc.
Calicahomes, Inc.
California Polaris, Inc.
CB North, LLC
CB South, LLC
Dole ABPIK, Inc.
Dole Arizona Dried Fruit and Nut Company
Dole Carrot Company
Dole Citrus
Dole DF&N, Inc.
Dole Dried Fruit and Nut Company, a California General Partnership
Dole Farming, Inc.
Dole Fresh Vegetables, Inc.
Dole Orland, Inc.
Dole Packaged Foods, LLC
E. T. Wall Company
Earlibest Orange Association, Inc.
Fallbrook Citrus Company, Inc.
Lindero Headquarters Company, Inc.
Lindero Property, Inc.
Milagro Ranch, LLC
Oceanview Produce Company
Prairie Vista, Inc.
Rancho Manana, LLC
Royal Packing Co.
Veltman Terminal Co.
Bananera Antillana (Colombia), Inc.
Clovis Citrus Association
Delphinium Corporation
Dole Berry Company, LLC
Dole Europe Company
Dole Foods Flight Operations, Inc.
Dole Northwest, Inc.
Dole Sunfresh Express, Inc.
Standard Fruit and Steamship Company
Standard Fruit Company
Sun Country Produce, Inc.
West Foods, Inc.
Cool Advantage, Inc.
Cool Care, Inc.
Saw Grass Transport, Inc.
Blue Anthurium, Inc.
Cerulean, Inc.

 



--------------------------------------------------------------------------------



 



Dole Diversified, Inc.
Dole Land Company, Inc.
Dole Packaged Foods Corporation
La Petite d’Agen, Inc.
M K Development, Inc.
Malaga Company, Inc.
Muscat, Inc.
Oahu Transport Company, Limited
Wahiawa Water Company, Inc.
Zante Currant, Inc.
Diversified Imports Co.
Dole Assets, Inc.
Dole Fresh Fruit Company
Dole Holdings, Inc.
Dole Logistics Services, Inc.
Dole Ocean Cargo Express, Inc.
Dole Ocean Liner Express, Inc.
Renaissance Capital Corporation
Sun Giant, Inc.
DNW Services Company
Pacific Coast Truck Company
Pan-Alaska Fisheries, Inc.

 



--------------------------------------------------------------------------------



 



Actividades Agricolas, S.A.,
Aero-Fumigacion Centroamericana, S.A.,
Agoura Limited,
Agrícola California, Limitada,
Agrícola Pencahue Limitada,
Agrícola Punitaqui,
Agrícola Rauquen Limitada,
Agroindustrial Del Caribe, S.A.,
Agroindustrial Alma Verde, S.A.,
Agroindustrial Pinas Del Bosque, S.A.,
Agroverde, S.A.,
Almancenes Atalanta, S.A.,
Alpha Sideral, S.A.,
Ashford Company, Limited,
Baltime Limited,
Bananera El Porvenir, S.A.,
Bananera La Paz, S.A.,
Bananera Rio Mame, S.A.,
Bancuber, S.A.,
Bienes Y Servicios S de R L D de CV,
Bienes Y Valores, S.A.,
Camarillo Limited,
Cartones San Fernando, S.A.,
Castle & Cooke Worldwide, Limited,
Clinicas Medicas Del Aguan, S.A.,
Comercial Industrial Ecuatoriana, S.A.,
Compania Agricola El Progreso, S.A.,
Compania Agricola Mazapan, S.A.,
Compania Agropecuaria El Porvenir, S.A.,
Compania Bananera Deba, S.A.,
Compania Bananera El Encanto, S.A.,
Compania Exportadora De Productos Agricolas S.C.A.,
Compania Frutos De La Tierra, S.A.,
Compania Inversiones Medicas Nacioncale, S.A.,
Compania Musa, S.A. (f/k/a Compania Financiera De Costa Rica, S.A.),
Compania Naviera Agmaresa, S.A.,
Desarrollo Bananero La Esperanza, S.A.,
Distribuidora De Productos Diversos, S.A.,
Diversificados De Costa Rica Dicori, S.A.,
Dole Chile, S.A.,
Dole China Limited,
Dole Deutschland BETEILIGUNGSGESELLSCHAFT MBH,
Dole Foods of Canada, LTD.,
Dole Fresh Fruit International Limited,
Dole Fresh Fruit Med.,
Dole Germany OHG (f/k/a Dole Fresh Fruit Europe OHG),

 



--------------------------------------------------------------------------------



 



Dole Hong Kong Limited,
Dole International, LTD.,
Dole Italia S.P.A.,
Dole Japan, LTD.,
Dole Packaged Foods Asia (f/k/a Dole Asia LTD.),
Dole Philippines, Inc.,
Dole Shared Services Deutschland GMBH (f/k/a Dole Deutschland GMBH),
Dole Shared Services, Limited,
Eco Pinas Del Arenal S.A. (Compania Bananera Del San Rafael, S.A.),
Embalajes Standard, S.A.,
Energua S.A. Sucursali Honduras,
Equipo Pesado, S.A.,
Friocont, S.A.,
Frutban, S.A.,
Granelcont, S.A.,
Guayami, S.A.,
Hacienda La Rosalia, S.A.,
Hospital Coyoles, S.A.,
Interfruit Company Limited,
Inversiones Agrica, S.A.,
Inversiones Del Pacifico, S.A.,
Inversiones Y Valores Montecristo, S.A.,
Laboratorios Y Servicios De Meristemos, S.A.,
Mahele, Limited,
Manufacturas De Carton, S.A.,
Megabanana, S.A.,
Mendocino Limited,
Multiservicios S.A.,
Naportec, S.A.,
Paul Kempowski GmbH & Co. KG,
Pescaseroli, S.A.,
Pina Antillana, S.A.,
Plasticos, S.A.,
Productora Agricola De Atlantida, S.A.,
Productora Cartonera, S.A.,
Productos Del Litoral, S.A., as Guarantor
Redamawal, S.A.,
Reefership Marine Services, LTD.,
Roxana Farms, S.A.,
Servicios Audanales Banadole, S.A.,
Servicios E Investigaciones Aereas, S.A.,
Servicios Hondurenos de Agricultura Y Recursos De Investigacion Pinera, S.A.,
Siembranueva, S.A.,
Sociedad Agropecuaria Pimocha, C.A.,
Sogas, S.A.,
Solamerica, LTD.,

 



--------------------------------------------------------------------------------



 



Standard Fruit Co. (Bermuda) LTD.,
Standard Fruit De Costa Rica, S.A.,
Standard Fruit De Honduras, S.A.,
Talleres Y Llantas, S.A.,
Tecnicos Y Electricistas, S.A.,
Transportes Por Mar, S.A.,
Tropical Shipping Italiana, SPA,
Union De Bananeros Ecuatorianos, S.A.,
Vigilancia Y Seguridad, S.A.,
Zanpoti, S.A.
Inversiones Doban S.A.S.
Dole Luxembourg s.a.r.l.
Dole Luxembourg II s.a.r.l.





--------------------------------------------------------------------------------



 



                                                                        ,
as a Lender
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



[EXHIBIT B to
Amendment No.3]
 
SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT
dated as of March 2, 2010
among
DOLE FOOD COMPANY, INC.,
the other GRANTORS from time to time party hereto,
DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent
under the ABL Credit Agreement,
DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent
under the Term Credit Agreement
and
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent under the Notes Security Documents
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
SECTION 1. DEFINITIONS
    2  
 
       
1.1. Defined Terms
    2  
1.2. Terms Generally
    23  
 
       
SECTION 2. TL PRIORITY COLLATERAL
    24  
 
       
2.1. Lien Priorities
    24  
2.2. Exercise of Remedies
    26  
2.3. Payments Over
    31  
2.4. Other Agreements
    31  
2.5. Insolvency or Liquidation Proceedings
    43  
2.6. Reliance; Waivers; Etc
    47  
 
       
SECTION 3. ABL PRIORITY COLLATERAL
    50  
 
       
3.1. Lien Priorities
    50  
3.2. Exercise of Remedies
    52  
3.3. Payments Over
    57  
3.4. Other Agreements
    58  
3.5. Insolvency or Liquidation Proceedings
    69  
3.6. Reliance; Waivers; Etc
    73  
 
       
SECTION 4. COOPERATION WITH RESPECT TO ABL PRIORITY COLLATERAL
    76  
 
       
4.1. Consent to License to Use Intellectual Property
    76  
4.2. Access to Information
    77  
4.3. Access to Property to Process and Sell Inventory
    77  
4.4. Term Collateral Agent Assurances
    80  
4.5. Grantor Consent
    80  
 
       
SECTION 5. APPLICATION OF PROCEEDS
    80  
 
       
5.1. Application of Proceeds in Distributions by the Term Collateral Agent
    80  
5.2. Application of Proceeds in Distributions by the ABL Collateral Agent
    82  
 
       
SECTION 6. MISCELLANEOUS
    84  
 
       
6.1. Conflicts
    84  
6.2. Effectiveness; Continuing Nature of This Agreement; Severability
    84  
6.3. Amendments; Waivers
    84  
6.4. Information Concerning Financial Condition of the Company and Its
Subsidiaries
    85  
6.5. Submission to Jurisdiction; Waivers
    85  
6.6. Notices
    86  

-1-



--------------------------------------------------------------------------------



 



              Page
6.7. Further Assurances
    86  
6.8. APPLICABLE LAW
    87  
6.9. Binding on Successors and Assigns
    87  
6.10. Specific Performance
    87  
6.11. Headings
    87  
6.12. Counterparts
    87  
6.13. Authorization; No Conflict
    87  
6.14. No Third Party Beneficiaries
    88  
6.15. Provisions Solely to Define Relative Rights
    88  
6.16. Additional Grantors
    88  
6.17. Avoidance Issues
    89  
6.18. Intercreditor Agreement
    89  
6.19. Foreign Collateral
    89  
6.20. Cash Collateral (Term Credit Agreement)
    89  
6.21. Credit-Linked Deposits
    89  

Exhibit A            Form of Intercreditor Agreement Joinder
Annex A            Assignors

-2-



--------------------------------------------------------------------------------



 



          This SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT is dated as
of March 2, 2010 and is by and among DOLE FOOD COMPANY, INC., a Delaware
corporation (the “Company”), the other GRANTORS (as defined in Section 1.1) from
time to time party hereto, DEUTSCHE BANK AG NEW YORK BRANCH (in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise, “DBAG”), as ABL Collateral Agent (as defined below), DBAG, as Term
Collateral Agent (as defined below), and U.S. BANK NATIONAL ASSOCIATION (in its
individual capacity, and any successor corporation thereto by merger,
consolidation or otherwise, “U.S. Bank”), as Notes Collateral Agent (as defined
below).
RECITALS:
          WHEREAS, certain of the Grantors have entered into a Credit Agreement,
dated as of April 12, 2006, as amended on March 18, 2009, as amended on
October 26, 2009, as amended on March 2, 2010 (as amended, supplemented, amended
and restated or otherwise modified and in effect from time to time, the “ABL
Credit Agreement”), among the Company, as borrower, the lenders from time to
time party thereto (the “ABL Lenders”), DBAG, as administrative agent (in such
capacity and together with its successors and assigns in such capacity, the “ABL
Administrative Agent”), DBAG, as collateral agent (in such capacity and together
with its successors and assigns in such capacity, the “ABL Collateral Agent”),
and the other parties thereto;
          WHEREAS, pursuant to the various ABL Credit Documents, Grantors have
provided guarantees and security for the ABL Obligations;
          WHEREAS, certain of the Grantors have entered into a Credit Agreement,
dated as of March 28, 2003, as amended and restated as of April 18, 2005, as
further amended and restated as of April 12, 2006, as amended on March 18, 2009,
as amended on October 26, 2009, as amended on March 2, 2010 (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, the “Term Credit Agreement” and, together with the ABL Credit
Agreement, the “Credit Agreements”), among the Company, as a borrower (in such
capacity, the “U.S. Term Borrower”), and Solvest, Ltd., a company organized
under the laws of Bermuda, as a borrower (in such capacity the “Bermuda Term
Borrower” and, together with the U.S. Term Borrower, the “Term Borrowers”), the
lenders from time to time party thereto (the “Term Lenders” and, together with
the ABL Lenders, the “Lenders”), DBAG, as administrative agent (in such capacity
and together with its successors and assigns in such capacity, the “Term
Administrative Agent” and, together with the ABL Administrative Agent, the
“Administrative Agents”) and as deposit bank, DBAG, as collateral agent (in such
capacity and together with its successors and assigns in such capacity, the
“Term Collateral Agent”), and the other parties thereto;
          WHEREAS, pursuant to the various Term Documents, Grantors have
provided guarantees and security for the Term Obligations;
          WHEREAS, the Company is party to an Indenture dated as of March 18,
2009 (as amended, restated, supplemented, waived, Refinanced or otherwise
modified from time to time, the “137/8% Notes Indenture”), among the Company,
the guarantors identified therein and U.S.

 



--------------------------------------------------------------------------------



 



Bank, as trustee (in such capacity and together with its successors and assigns
in such capacity, the “137/8% Notes Trustee”), and as collateral agent for the
holders of Notes Obligations (in such capacity and together with its successors
and assigns in such capacity, the “Notes Collateral Agent” and, together with
the ABL Collateral Agent and the Term Collateral Agent, the “Collateral Agents”
and together with the Administrative Agents and the Trustee, the “Agents”);
          WHEREAS, the Company is party to an Indenture dated as of
September 25, 2009 (as amended, restated, supplemented, waived, Refinanced or
otherwise modified from time to time, the “8% Notes Indenture” and, together
with the 137/8% Notes Indenture, the “Indentures”), among the Company, the
guarantors identified therein and Deutsche Bank Trust Company Americas, as
trustee (in such capacity and together with its successors and assigns in such
capacity, the “8% Notes Trustee” and, together with the 137/8% Notes trustee,
the “Trustees”);
          WHEREAS, pursuant to the various Notes Documents, Grantors have
provided guarantees and security for the Notes Obligations;
          WHEREAS, the Company and the other Grantors have secured the ABL
Obligations under the ABL Credit Agreement and any other ABL Documents
(including any Permitted Refinancing thereof) with a First Priority Lien on the
ABL Priority Collateral and a Second Priority Lien on the TL Priority
Collateral;
          WHEREAS, the Company and the other Grantors have secured the Term
Obligations under the Term Credit Agreement and any other Term Documents
(including any Permitted Refinancing thereof) with a First Priority Lien on the
TL Priority Collateral and a Second Priority Lien on the ABL Priority
Collateral; and
          WHEREAS, the Company and the other Grantors have secured the Notes
Obligations under the Indentures and any other Notes Documents with a Third
Priority Lien on the TL Priority Collateral and a Third Priority Lien on the ABL
Priority Collateral.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
Section 1. Definitions.
          1.1. Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall have the following meanings:
          “8% Notes Indenture” shall have the meaning set forth in the recitals.
          “8% Notes Trustee” shall have the meaning set forth in the recitals.
          “137/8% Notes Indenture” shall have the meaning set forth in the
recitals.
          “137/8% Notes Trustee” shall have the meaning set forth in the
recitals.
          “ABL Administrative Agent” shall have the meaning set forth in the
recitals hereto.

-2-



--------------------------------------------------------------------------------



 



          “ABL Collateral Agent” shall have the meaning set forth in the
recitals hereto and includes any New ABL Agent to the extent set forth in
Section 3.4(g).
          “ABL Collateral Priority Lien” shall have the meaning set forth in
Section 3.4(a)(iv).
          “ABL Credit Agreement” shall have the meaning set forth in the
recitals hereto.
          “ABL Documents” shall mean the ABL Credit Agreement and the Credit
Documents (as defined in the ABL Credit Agreement), (y) each Secured Cash
Management Agreement with one or more Secured Cash Management Bankss which is
secured pursuant to one or more of the Security Documents (as defined in the ABL
Credit Agreement) and (z) and each of the other agreements, documents and
instruments providing for or evidencing any ABL Obligations (including any
Permitted Refinancing of any ABL Obligations), and any other document or
instrument executed or delivered at any time in connection with any ABL
Obligations (including any Permitted Refinancing of any ABL Obligations),
together with any amendments, replacements, modifications, extensions, renewals
or supplements to, or restatements of, any of the foregoing.
          “ABL Lenders” shall have the meaning set forth in the recitals hereto.
          “ABL Obligations” shall mean all obligations (including guaranty
obligations) of every nature of each Grantor from time to time owed to (i) the
ABL Secured Parties or any of them, under any ABL Document (including any ABL
Document in respect of a Permitted Refinancing of any ABL Obligations), and
(ii) the Secured Cash Management Banks or any of them, under any Secured Cash
Management Agreement, in each case, whether for principal, premium, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to the Company or any of its Subsidiaries, would have accrued on any ABL
Obligation (including any Permitted Refinancing of any ABL Obligations), whether
or not a claim is allowed against such Person for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under (and obligations to
cash collateralize) letters of credit and bank guaranties, fees, expenses,
indemnification or otherwise.
          “ABL Permitted Liens” shall mean the “Permitted Liens” under, and as
defined in, the ABL Credit Agreement as originally in effect.
          “ABL Priority Collateral” shall mean, subject to the relevant
provisions of Sections 6.20 and 6.21, all interests of each Grantor in the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located, including (1) all rights of each Grantor to
receive moneys due and to become due under or pursuant to the following, (2) all
rights of each Grantor to receive return of any premiums for or proceeds of any
insurance, indemnity, warranty or guaranty with respect to the following or to
receive condemnation proceeds with respect to the following, (3) all claims of
each Grantor for damages arising out of, or for breach of, or default under, any
of the following, and (4) all rights of each Grantor to terminate, amend,
supplement, modify or waive performance under any of the following, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder:

-3-



--------------------------------------------------------------------------------



 



     (i) all Accounts and Receivables, but for purposes of this clause
(i) excluding rights to payment for any property which specifically constitutes
TL Priority Collateral (and not by virtue of clause (xi) of the definition
thereof) which has been or is to be sold, leased, licensed, assigned or
otherwise disposed of;
     (ii) all Chattel Paper;
     (iii) all Deposit Accounts and all cash, checks, other negotiable
instruments, funds and other property held therein or credited thereto, and all
Money (in each case, other than the Asset Sale Proceeds Account, and all cash,
checks, securities, financial assets or other property held therein or credited
thereto which constitute TL Priority Collateral and all identifiable proceeds of
any TL Priority Collateral);
     (iv) all Inventory;
     (v) to the extent evidencing or governing any of the items referred to in
the preceding clauses (i) through (iv), all General Intangibles, Instruments
(including, without limitation, Promissory Notes) and Letter of Credit Rights;
provided that to the extent any of the foregoing also relates to TL Priority
Collateral, only that portion related to the items referred to in the preceding
clauses (i) through (iv) as being included in the ABL Priority Collateral shall
be included in the ABL Priority Collateral;
     (vi) to the extent relating to any of the items referred to in the
preceding clauses (i) through (v), all Documents and Insurance; provided that to
the extent any of the foregoing also relates to TL Priority Collateral only that
portion related to the items referred to in the preceding clauses (i) through
(v) as being included in the ABL Priority Collateral shall be included in the
ABL Priority Collateral;
     (vii) to the extent relating to any of the items referred to in the
preceding clauses (i) through (vi), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to TL Priority Collateral only that
portion related to the items referred to in the preceding clauses (i) through
(vi) as being included in the ABL Priority Collateral shall be included in the
ABL Priority Collateral;
     (viii) all books, Records, Receivables Records and Collateral Records
relating to the foregoing (including without limitation all books, databases,
customer lists, engineer drawings, Records, Receivables Records and Collateral
Records, whether tangible or electronic, which contain any information relating
to any of the foregoing); and
     (ix) all Cash Proceeds, products, accessions, rents and profits of or in
respect of any of the foregoing (including without limitation, all insurance
proceeds) and all collateral security, guarantees and other Collateral Support
given by any Person with respect to any of the foregoing.
Notwithstanding anything to the contrary contained above or in the definition of
the TL Priority Collateral, to the extent proceeds of Collateral are
identifiable proceeds received from the sale or disposition of all or
substantially all of the Capital Stock of any of the Domestic Subsidiaries of
the Company which is a Grantor or all or substantially all of the assets of any
such Domestic

-4-



--------------------------------------------------------------------------------



 



Subsidiary, such proceeds shall constitute (1) first, in an amount equal to the
net book value of the Accounts (as described in clause (i) above, and excluding
any Accounts to the extent excluded pursuant to said clause (i)) and Inventory
owned by such Domestic Subsidiary at the time of such sale, ABL Priority
Collateral and (2) second, to the extent in excess of the amounts described in
preceding clause (1), TL Priority Collateral.
          “ABL Priority Collateral Enforcement Actions” shall have the meaning
set forth in Section 4.3(a).
          “ABL Priority Collateral Lien” shall have the meaning set forth in
Section 3.4(a).
          “ABL Priority Collateral Processing and Sale Period” shall have the
meaning set forth in Section 4.3(a).
          “ABL Secured Parties” shall mean the lenders (including, in any event,
each letter of credit issuer and each swingline lender) and agents under the ABL
Credit Agreement and the Secured Cash Management Banks and shall include all
former lenders and agents under the ABL Credit Agreement and Secured Cash
Management Banks to the extent that any ABL Obligations owing to such Persons
were incurred while such Persons were lenders or agents under the ABL Credit
Agreement or Secured Cash Management Banks and such ABL Obligations have not
been paid or satisfied in full and all new ABL Secured Parties to the extent set
forth in Section 3.4(g).
          “ABL Security Agreement” shall mean the Security Agreement (as defined
in the ABL Credit Agreement).
          “ABL Security Documents” shall mean the ABL Security Agreement and the
other Security Documents (as defined in the ABL Credit Agreement) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any ABL Obligations (including any Permitted Refinancing of any ABL Obligations)
or under which rights or remedies with respect to such Liens are governed,
together with any amendments, replacements, modifications, extensions, renewals
or supplements to, or restatements of, any of the foregoing.
          “ABL Standstill Period” shall have the meaning set forth in
Section 2.2(a).
          “Account” shall mean any “account” as such term is defined in the UCC
as in effect in the State of New York on the date hereof, and in any event shall
include but shall not be limited to, all rights to payment of any monetary
obligation, whether or not earned by performance, (i) for property that has been
or is to be sold, leased, licensed, assigned or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a policy of insurance issued or
to be issued, (iv) for a secondary obligation incurred or to be incurred,
(v) for energy provided or to be provided, (vi) for the use or hire of a vessel
under a charter or other contract, (vii) arising out of the use of a credit or
charge card or information contained on or for use with the card, or (viii) as
winnings in a lottery or other game of chance operated or sponsored by a State,
governmental unit of a State, or person licensed or authorized to operate the
game by a State or governmental unit of a State. Without limiting the foregoing,
the term “account” shall include all Health-Care-Insurance Receivables.

-5-



--------------------------------------------------------------------------------



 



          “Additional Junior Lien Agreement” shall mean any agreement covering
any additional indebtedness issued by the Company constituting secured
obligations under the Notes Security Documents (pursuant to a joinder agreement
thereto), to the extent such secured indebtedness is permitted to be incurred in
accordance with the Indentures, the Term Credit Agreement and the ABL Credit
Agreement and the terms of such joinder agreement subject the agent and the
holders of such indebtedness to the terms of this Agreement.
          “Administrative Agents” shall have the meaning set forth in the
recitals hereto.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither any Agent nor any Lender (nor any Affiliate thereof) shall be
considered an Affiliate of the Company or any Subsidiary thereof.
          “Agents” shall have the meaning set forth in the recitals hereto.
          “Agreement” shall mean this Amended and Restated Intercreditor
Agreement as the same may be amended, modified, restated and/or supplemented
from time to time in accordance with its terms.
          “Asset Sale Proceeds Account” shall mean one or more Deposit Accounts
established by the TL Collateral Agent into which there shall be deposited
proceeds of sales or dispositions of TL Priority Collateral (to the extent such
proceeds constitute TL Priority Collateral).
          “Bankruptcy Code” shall mean Title 11 of the United States Code
entitled “Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Bankruptcy Law” shall mean the Bankruptcy Code, and any similar
federal or state or non-U.S. law or statute for the supervision, administration
or relief of debtors, including, without limitation, bankruptcy or insolvency
laws.
          “Bermuda Guaranteed Obligations” shall have the meaning set forth in
the definition of Term Obligations.
          “Bermuda Term Borrower” shall have the meaning set forth in the
recitals hereto.
          “Business Day” shall mean any day except Saturday, Sunday and any day
which shall be in New York, New York, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.
          “Capital Lease” shall mean, as applied to any Person, any lease of any
property (whether real, person or mixed) by that Person as lessee that, in
conformity with U.S. GAAP, is or should be accounted for as a capital lease on
the balance sheet of that Person.

-6-



--------------------------------------------------------------------------------



 



          “Capital Stock” shall mean any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation), including without limitation, partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire any of the foregoing.
          “Capitalized Lease Obligations” shall mean, with respect to any
Person, all obligations under Capital Leases of such Person, in each case taken
at the amount thereof accounted for as indebtedness in accordance with U.S.
GAAP.
          “Cash Proceeds” shall mean all proceeds of any Collateral received by
any Grantor consisting of cash and checks.
          “Chattel Paper” shall mean “chattel paper” as such term is defined in
Article 9 of the UCC, as in effect in the State of New York on the date hereof.
Without limiting the foregoing, the term “Chattel Paper” shall in any event
include all “tangible chattel paper” and all “electronic chattel paper”, as each
term is defined in Article 9 of the UCC as in effect in the State of New York on
the date hereof.
          “Collateral” shall mean all property (whether real, personal, movable
or immovable) with respect to which any security interests have been granted (or
purported to be granted) by any Grantor pursuant to any ABL Security Document,
Term Security Document or Notes Security Document.
          “Collateral Agents” shall have the meaning set forth in the recitals
hereto.
          “Collateral Records” shall mean all books, records, ledger cards,
files, correspondence, customer lists, blueprints, technical specifications,
manuals, computer software, computer printouts, tapes, disks and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.
          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Collateral and shall include
any security agreement or other agreement granting a lien or security interest
in such real or personal property.
          “Commercial Tort Claims” shall mean all “commercial tort claims” as
such term is defined in Article 9 of the UCC as in effect in the State of New
York on the date hereof.
          “Commodities Accounts” shall mean all “commodity accounts” as such
term is defined in Article 9 of the UCC as in effect in the State of New York on
the date hereof.
          “Company” shall have the meaning set forth in the recitals hereto.
          “Comparable ABL Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any Term Security Document or Notes
Security Document, that ABL Security Document which creates (or purports to
create) a Lien on the same Collateral, granted by the same Grantor, as the same
may be amended, modified or otherwise supplemented

-7-



--------------------------------------------------------------------------------



 



from time to time in accordance with the terms hereof, thereof and the Credit
Agreements and the Indentures.
          “Comparable Notes Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any Term Security Document or ABL
Security Document, that Notes Security Document which creates (or purports to
create) a Lien on the same Collateral, granted by the same Grantor, as the same
may be amended, modified or otherwise supplemented from time to time in
accordance with the terms hereof, thereof, the Credit Agreements and the
Indentures.
          “Comparable Term Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any ABL Security Document or Notes
Security Document, that Term Security Document which creates (or purports to
create) a Lien on the same Collateral, granted by the same Grantor, as the same
may be amended, modified or otherwise supplemented from time to time in
accordance with the terms hereof, thereof and the Credit Agreements and the
Indentures.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person as a result of such Person being a general partner of any other
Person, unless the underlying obligation is expressly made non-recourse as to
such general partner, and any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the lesser of (x) the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith and (y) the stated amount
of such Contingent Obligation.
          “Copyright Licenses” shall mean any and all agreements providing for
the granting of any right in or to Copyrights (whether such Grantor is licensee
or licensor thereunder).
          “Copyrights” shall mean any United States or foreign copyright
(including community designs), now or hereafter owned by any Grantor, including,
but not limited to, copyrights in software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
not registered, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor (whether in the United States Copyright
Office or any foreign equivalent office), (ii) all extensions and renewals
thereof, (iii) all rights

-8-



--------------------------------------------------------------------------------



 



corresponding thereto throughout the world, (iv) all rights to sue for past,
present and future infringements thereof and (v) all Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages and proceeds of
suit.
          “Credit Agreements” shall have the meaning set forth in the recitals
hereto.
          “DBAG” shall have the meaning set forth in the recitals hereto.
          “Defaulting ABL Secured Party” shall have the meaning set forth in
Section 3.4(h).
          “Defaulting Term Secured Party” shall have the meaning set forth in
Section 2.4(h).
          “Deposit Account” shall mean a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “DIP Financing” shall have the meaning set forth in Section 2.5(a).
          “Discharge of ABL Obligations” shall mean, except to the extent
otherwise provided in Section 3.4(f), the occurrence of all of the following:
     (i) termination or expiration of all commitments to extend credit that
would constitute ABL Obligations;
     (ii) payment in full in cash of the principal of and interest and premium
(if any) on all ABL Obligations (other than any undrawn letters of credit or
bank guaranties);
     (iii) discharge or cash collateralization (at 110% of the aggregate undrawn
amount) of all outstanding letters of credit and bank guaranties constituting
ABL Obligations; and
     (iv) payment in full in cash of all other ABL Obligations that are
outstanding and unpaid at the time the termination, expiration, discharge and/or
cash collateralization set forth in clauses (i) through (iii) above have
occurred (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other contingent liabilities in respect of which no
claim or demand for payment has been made at such time).
          “Discharge of Term Obligations” shall mean, except to the extent
otherwise provided in Section 2.4(f), the occurrence of all of the following:
     (i) termination or expiration of all commitments to extend credit that
would constitute Term Obligations (including, without limitation the Bermuda
Guaranteed Obligations);

-9-



--------------------------------------------------------------------------------



 



     (ii) payment in full in cash of the principal of and interest and premium
(if any) on all Term Obligations (other than any undrawn letters of credit or
bank guaranties) including, without limitation, any such Term Obligations
constituting Bermuda Guaranteed Obligations;
     (iii) discharge or cash collateralization (at 110% of the aggregate undrawn
amount) of all outstanding letters of credit and bank guaranties constituting
Term Obligations including, without limitation, outstanding letters of credit
and bank guaranties constituting Bermuda Guaranteed Obligations; and
     (iv) payment in full in cash of all other Term Obligations (including,
without limitation, Bermuda Guaranteed Obligations) that are outstanding and
unpaid at the time the termination, expiration, discharge and/or cash
collateralization set forth in clauses (i) through (iii) above have occurred
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other contingent liabilities in respect of which no claim or demand
for payment has been made at such time).
          “Documents” shall mean all “documents” as such term is defined in
Article 9 of the UCC in the State of New York on the date hereof.
          “Domestic Subsidiary” shall have the meaning provided in the Term
Credit Agreement as originally in effect.
          “Eligible ABL Purchaser” shall have the meaning set forth in
Section 2.4(h).
          “Eligible Term Purchaser” shall have the meaning set forth in
Section 3.4(h).
          “Equipment” shall mean any “equipment” as such term is defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof,
and in any event, shall include, but shall not be limited to, all machinery,
equipment, furnishings, appliances, furniture, fixtures, tools, and vehicles now
or hereafter owned by any Grantor in each case, regardless of whether
characterized as equipment under the UCC) and (y) and any and all additions,
substitutions and replacements of any of the foregoing and all accessions
thereto, wherever located, whether or not at any time of determination
incorporated or installed therein or attached thereto, and all replacements
therefore, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.
          “First Priority” shall mean, (i) with respect to any Lien purported to
be created on any ABL Priority Collateral pursuant to any ABL Security Document,
that such Lien is prior in right to any other Lien thereon, other than any ABL
Permitted Liens (excluding ABL Permitted Liens as described in clause (iii) of
Section 10.03 of the ABL Credit Agreement) applicable to such ABL Priority
Collateral which as a matter of law (and giving effect to any actions taken
pursuant to the last paragraph of Section 10.03 of the ABL Credit Agreement)
have priority over the respective Liens on such ABL Priority Collateral created
pursuant to the relevant ABL Security Document and (ii) with respect to any Lien
purported to be created on any TL Priority Collateral pursuant to any Term
Security Document, that such Lien is prior in right to any other Lien thereon,
other than any TL Permitted Liens (excluding TL Permitted Liens as described in
clause (iii) of Section 9.03 of the Term Credit Agreement) applicable to such TL
Priority Collateral

-10-



--------------------------------------------------------------------------------



 



which as a matter of law (and giving effect to any actions taken pursuant to the
last paragraph of Section 9.03 of the Term Credit Agreement) have priority over
the respective Liens on such TL Priority Collateral created pursuant to the
relevant Term Security Document.
          “Fixtures” shall mean all “fixtures” as such term is defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof.
          “Foreign Subsidiary” shall have the meaning provided in the Term
Credit Agreement as originally in effect.
          “General Intangibles” shall mean “general intangibles” as defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof.
          “Goods” shall mean “goods” as such term is defined in Article 9 of the
UCC as in effect in the State of New York on the date hereof.
          “Grantors” shall mean the Company and each of its Domestic
Subsidiaries that have executed and delivered, or may from time to time
hereafter execute and deliver, an ABL Security Document, a Term Security
Document or a Notes Security Document.
          “Health-Care-Insurance Receivable” shall mean any
“health-care-insurance receivable” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.
          “Hedge Agreement” shall mean any Interest Rate Protection Agreement
and any Other Hedging Agreement.
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn or paid under all
letters of credit, bankers’ acceptances, bank guaranties and similar obligations
issued for the account of such Person and all unpaid drawings and unreimbursed
payments in respect of such letters of credit, bankers’ acceptances, bank
guaranties and similar obligations, (iii) all indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all obligations of such Person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person, and
(vii) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement or under any similar type of agreement and (viii) obligations
arising under Synthetic Leases.
          “Indentures” shall have the meaning set forth in the recitals hereto
and shall also include any Additional Junior Lien Agreement.

-11-



--------------------------------------------------------------------------------



 



          “Insolvency or Liquidation Proceeding” shall mean any of the
following: (i) the filing by any Grantor of a voluntary petition in bankruptcy
under any provision of any bankruptcy law (including, without limitation, the
Bankruptcy Code) or a petition to take advantage of any receivership or
insolvency laws, including, without limitation, any petition seeking the
dissolution, winding up, total or partial liquidation, reorganization,
composition, arrangement, adjustment or readjustment or other relief of such
Grantor, such Grantor’s debts or such Grantor’s assets or the appointment of a
trustee, receiver, liquidator, custodian or similar official for such Grantor or
a material part of such Grantor’s property; (ii) the admission in writing by
such Grantor of its inability to pay its debts generally as they become due;
(iii) the appointment of a receiver, liquidator, trustee, custodian or other
similar official for such Grantor or all or a material part of such Grantor’s
assets; (iv) the filing of any petition against such Grantor under any
bankruptcy law (including, without limitation, the Bankruptcy Code) or other
receivership or insolvency law, including, without limitation, any petition
seeking the dissolution, winding up, total or partial liquidation,
reorganization, composition, arrangement, adjustment or readjustment or other
relief of such Grantor, such Grantor’s debts or such Grantor’s assets or the
appointment of a trustee, receiver, liquidator, custodian or similar official
for such Grantor or a material part of such Grantor’s property; (v) the general
assignment by such Grantor for the benefit of creditors or any other marshalling
of the assets and liabilities of such Grantor; or (vi) a corporate (or similar)
action taken by such Grantor to authorize any of the foregoing.
          “Instrument” shall mean “instruments” as such term is defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof
(provided, however, Instruments shall not include any Instruments received in
connection with grower loans extended in accordance with Section 9.05 of the
Term Credit Agreement, Section 10.05 of the ABL Credit Agreement to the extent
local law or the relevant grower loan documents prohibit such pledge).
          “Insurance” shall mean (i) all insurance policies covering any or all
of the Collateral (regardless of whether the ABL Collateral Agent, the Term
Collateral Agent or the Notes Collateral Agent is the loss payee or additional
insured thereof) and (ii) any key man life insurance policies.
          “Intellectual Property” shall mean, collectively, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets, and the Trade Secret Licenses.
          “Intercreditor Agreement Joinder” shall mean an agreement
substantially in the form of Exhibit A.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement, interest rate floor agreement or other similar agreement
or arrangement.
          “Inventory” shall mean merchandise, inventory and goods, and all
additions, substitutions and replacements thereof and all accessions thereto,
wherever located, together with all goods, supplies, incidentals, packaging
materials, labels, materials and any other items used or usable in
manufacturing, processing, packaging or shipping same, in all stages of
production from raw materials through work in process to finished goods, and all
products and proceeds of

-12-



--------------------------------------------------------------------------------



 



whatever sort and wherever located, any portion thereof which may be returned,
rejected, reclaimed or repossessed by any of the Collateral Agents from any
Grantor’s customers, and shall specifically include all “inventory” as such term
is defined in the UCC as in effect in the State of New York on the date hereof.
          “Investment Accounts” shall mean all Securities Accounts, Commodities
Accounts and Deposit Accounts.
          “Investment Property” shall mean all “investment property” as such
term is defined in Article 9 of the UCC as in effect in the State of New York on
the date hereof.
          “Joint Venture” shall mean a joint venture, partnership or other
similar arrangement, whether in corporate, partnership or other legal form;
provided, in no event shall any corporate subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party.
          “Lender” shall have the meaning set forth in the recitals hereto.
          “Letter of Credit Rights” shall mean “letter-of-credit rights” as such
term is defined in Article 9 of the UCC as in effect in the State of New York on
the date hereof.
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance, charge, lien (statutory or
other), charge, preference, priority or other security agreement of any kind or
nature whatsoever (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute or other law, and any lease having substantially the same effect as the
foregoing).
          “Material Contract” shall mean any contract or other arrangement to
which the Company or any of its Subsidiaries is a party (other than the Term
Documents, the ABL Documents and the Notes Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonable be expected to
have a Material Adverse Effect (as defined in the Term Credit Agreement as
originally in effect).
          “Money” shall mean “money” as defined in the UCC as in effect in the
State of New York on the date hereof.
          “New ABL Agent” shall have the meaning set forth in Section 3.4(g).
          “New Term Agent” shall have the meaning set forth in Section 2.4(g).
          “Noteholders” shall mean the holders of the Notes.
          “Notes” shall mean (x) the Company’s 13?% Senior Secured Notes due
2014 issued pursuant to the terms of the 13?% Indenture, (y) the Company’s 8%
Senior Secured Notes due 2016 issued pursuant to the terms of the 8% Notes
Indenture and (z) any Indebtedness issued pursuant to any Additional Junior Lien
Agreement.

-13-



--------------------------------------------------------------------------------



 



          “Notes Collateral Agent” shall have the meaning set forth in the
recitals hereto.
          “Notes Documents” shall mean the Indentures and each of the other
agreements, documents and instruments providing for or evidencing any Notes
Obligations (including any Permitted Refinancing of any Notes Obligations), and
any other document or instrument executed or delivered at any time in connection
with any Notes Obligations (including any Permitted Refinancing of any Notes
Obligations), together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the
foregoing.
          “Notes Obligations” shall mean all obligations (including guaranty
obligations) of every nature of each Grantor from time to time owed to the
Noteholders or any of them, under any Notes Document (including any Notes
Document in respect of a Permitted Refinancing of any Notes Obligations),
whether for principal, premium, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to the Company or any of its
Subsidiaries, would have accrued on any Notes Obligations (including any
Permitted Refinancing of any Notes Obligations), whether or not a claim is
allowed against such Person for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under (and obligations to cash
collateralize) letters of credit and bank guaranties, fees, expenses,
indemnification or otherwise.
          “Notes Permitted Liens” shall mean “Permitted Liens” under, and as
defined in, the Indentures.
          “Notes Secured Parties” shall mean the Notes Collateral Agent, any
other agent or trustee for the Noteholders pursuant to the terms of the
Indentures and the Notes Documents and the Noteholders.
          “Notes Security Agreement” shall mean the Security Agreement (as
defined in the Indentures).
          “Notes Security Documents” shall mean the Notes Security Agreement and
the other Security Documents (as defined in the Indentures) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Notes Obligations (including any Permitted Refinancing of any Notes
Obligations) or under which rights or remedies with respect to such Liens are
governed, together with any amendments, replacements, modifications, extensions,
renewals or supplements to, or restatements of, any of the foregoing. For the
avoidance of doubt, “Notes Security Documents” shall not include any ABL
Documents or any Term Documents.
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements or other similar agreements or arrangements designed to
protect against fluctuations in currency values.
          “Patent Licenses” shall mean all agreements providing for the granting
of any right in or to Patents (whether such Grantor is a licensee or licensor
thereunder).
          “Patents” shall mean all patents (whether United States or foreign) in
or to which any Grantor now has or hereafter has any right, title or interest
therein and certificates of invention, or similar industrial property rights,
and applications for any of the foregoing, including, but

-14-



--------------------------------------------------------------------------------



 



not limited to: (i) all reissues, divisions, continuations (including, but not
limited to, continuations-in-part and improvements thereof), extensions,
renewals, and reexaminations thereof, (ii) all rights corresponding thereto
throughout the world, (iii) all inventions and improvements described therein,
(iv) all rights to sue for past, present and future infringements thereof, (v)
all licenses, claims, damages, and proceeds of suit arising therefrom, and
(vi) all Proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages, and proceeds of suit.
          “Permitted Refinancing” shall mean, as to any Indebtedness, the
Refinancing of such Indebtedness (“Refinancing Indebtedness”) to refinance such
existing Indebtedness; provided that, in the case of such Refinancing
Indebtedness, the following conditions are satisfied:
     (i) the weighted average life to maturity of such Refinancing Indebtedness
shall be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced, and the first scheduled principal payment in
respect of such Refinancing Indebtedness shall not be earlier than the first
scheduled principal payment in respect of the Indebtedness being refinanced;
     (ii) the principal amount of such Refinancing Indebtedness shall be less
than or equal to the principal amount then outstanding of the Indebtedness being
refinanced, except to the extent an increase in the principal amount thereof is
permitted at such time pursuant to the ABL Documents, the Term Documents and the
Notes Documents which then remain in effect; and
     (iii) the terms applicable to such Refinancing Indebtedness and, if
applicable, the related guarantees of such Refinancing Indebtedness, shall not
violate the applicable requirements contained in any Term Documents or ABL
Documents which remain outstanding after giving effect to the respective
Permitted Refinancing.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
          “Pledged ABL Priority Collateral” shall have the meaning set forth in
Section 3.4(f).
          “Pledged Debt” shall mean all Indebtedness owed to a Grantor issued by
the obligors named therein, the instruments evidencing such Indebtedness, and
all interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Indebtedness.
          “Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests.
          “Pledged LLC Interests” shall mean all interests in any limited
liability company and the certificates, if any, representing such limited
liability company interests and any interest of a Grantor on the books and
records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions,

-15-



--------------------------------------------------------------------------------



 



cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests.
          “Pledged Partnership Interests” shall mean all interests in any
general partnership, limited partnership, limited liability partnership or other
partnership and the certificates, if any, representing such partnership
interests and any interest of a Grantor on the books and records of such
partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests.
          “Pledged Stock” shall mean all shares of capital stock owned by a
Grantor, and the certificates, if any, representing such shares and any interest
of a Grantor in the entries on the books of the issuer of such shares or on the
books of any securities intermediary pertaining to such shares, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.
          “Pledged TL Priority Collateral” shall have the meaning set forth in
Section 2.4(f).
          “Pledged Trust Interests” shall mean all interests in a Delaware
business trust or other trust (whether under the laws of the State of Delaware
or otherwise) and the certificates, if any, representing such trust interests
and any interest of a Grantor on the books and records of such trust or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests.
          “Proceeds” shall mean all “proceeds” as such term is defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof
and, in any event, shall also include, but not be limited to, (i) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to either
Collateral Agent or any Grantor from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to any Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any person acting under color of
governmental authority) and (iii) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.
          “Processing and Sale Period” shall have the meaning set forth in
Section 4.3(a).
          “Promissory Note” shall mean a “promissory note” as such term is
defined in Article 9 of the UCC as in effect in the State of New York on the
date hereof.
          “Receivables” shall mean all rights to payment, whether or not earned
by performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or

-16-



--------------------------------------------------------------------------------



 



evidenced by any Account, Chattel Paper, Instrument, General Intangible or
Investment Property, together with all of a Grantor’s rights, if any, in any
goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Receivables Records.
          “Receivables Records” shall mean (i) all original copies of all
documents, instruments or other writings or electronic records or other Records
evidencing Receivables, (ii) all books, correspondence, credit or other files,
Records, ledger sheets or cards, invoices, and other papers relating to
Receivables, including, without limitation, all tapes, cards, computer tapes,
computer discs, computer runs, record keeping systems and other papers and
documents relating to Receivables, whether in the possession or under the
control of a Grantor or any computer bureau or agent from time to time acting
for a Grantor or otherwise, (iii) all evidences of the filing of financing
statements and the registration of other instruments in connection therewith,
and amendments, supplements or other modifications thereto, notices to other
creditors or secured parties, and certificates, acknowledgments, or other
writings, including, without limitation, lien search reports, from filing or
other registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or nonwritten forms of information
related in any way to the foregoing or any Receivable.
          “Record” shall have the meaning specified in Article 9 of the UCC as
in effect in the State of New York on the date hereof.
          “Recovery” shall have the meaning set forth in Section 6.17.
          “Refinance” shall mean, in respect of any Indebtedness, to refinance,
extend, renew, retire, defease, amend, modify, supplement, restructure, replace,
refund or repay, or to issue other Indebtedness, in exchange or replacement for,
such Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.
          “Scotia Capital” shall have the meaning set forth in the recitals
hereto.
          “Second Priority” shall mean, (i) with respect to any Lien purported
to be created on any TL Priority Collateral pursuant to the ABL Security
Documents, that such Lien is prior in right to any other Lien thereon, other
than (x) Liens permitted pursuant to clause (y) of Section 10.03(iii) of the ABL
Credit Agreement and (y) TL Permitted Liens permitted to be prior to the Liens
on the TL Priority Collateral in accordance with clause (ii) of the definition
of “First Priority” contained herein; provided that in no event shall any such
TL Permitted Lien be permitted (on a consensual basis) to be junior and
subordinate to any ABL Permitted Liens as described in clause (x) above and
senior in priority to the relevant Liens created pursuant to the ABL Security
Documents and (ii) with respect to any Lien purported to be created on any ABL
Priority Collateral pursuant to the Term Security Documents, that such Lien is
prior in right to any other Lien thereon, other than (x) Liens permitted
pursuant to clause (y) of Section 9.03(iii) of the Term Credit Agreement and
(y) ABL Permitted Liens permitted to be prior to the Liens on the ABL Priority
Collateral in accordance with clause (i) of the definition of “First Priority”
contained herein; provided that in no event shall any such ABL Permitted Lien be
permitted (on a consensual basis) to be junior and subordinate to any TL
Permitted Liens as described in clause (x)

-17-



--------------------------------------------------------------------------------



 



above and senior in priority to the relevant Liens created pursuant to the Term
Security Documents.
          “Secured Cash Management Agreement” means a Treasury Services
Agreement entered into by the Borrower or any of its Subsidiaries with a Secured
Cash Managed Bank.
          “Secured Cash Management Banks” means, with respect to any Treasury
Services Agreement, (x) any ABL Lender or any affiliate thereof (even if such
ABL Lender subsequently ceases to be a Lender under the ABL Credit Agreement for
any reason) or (y) to the extent any such Treasury Services Agreement was
entered into prior to the Amendment No. 3 Effective Date, any Original Lender or
any affiliate thereof (even if such Original Lender ceased to be an Original
Lender under the Original Credit Agreement for any reason).
          “Secured Hedge Counterparty” shall have the meaning provided in the
Term Credit Agreement as originally in effect.
          “Secured Parties” shall mean the ABL Secured Parties, the Term Secured
Parties and the Notes Secured Parties.
          “Securities” shall mean all “securities” as such term is defined in
Article 8 of the UCC as in effect in the State of New York on the date hereof,
any stock, shares, partnership interests, voting trust certificates,
certificates of interest or participation in any profit sharing agreement or
arrangement, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.
          “Securities Accounts” shall mean all “securities accounts” as such
term is defined in Article 8 of the UCC as in effect in the State of New York on
the date hereof.
          “Securities Entitlements” shall mean all “securities entitlements” as
such term is defined in Article 8 of the UCC as in effect in the State of New
York on the date hereof.
          “Subsequent ABL Collateral Priority Lien” shall have the meaning set
forth in Section 3.4(b).
          “Subsequent Term Collateral Priority Lien” shall have the meaning set
forth in Section 2.4(b).
          “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of owner-

-18-



--------------------------------------------------------------------------------



 



ship interests of any Person controlled by another Person, no ownership interest
in the nature of a “qualifying share” of the former Person shall be deemed to be
outstanding.
          “Supporting Obligations” shall mean any “supporting obligation” as
such term is defined in the UCC as in effect in the State of New York on the
date hereof, now or hereafter owned by any Grantor, or in which any Grantor has
any rights, and, in any event, shall include, but shall not be limited to all of
such Grantor’s rights in any Letter-of-Credit Right or secondary obligation that
supports the payment or performance of, and all security for, any Collateral
consisting of Accounts, Chattel Paper, Documents, General Intangibles,
Instruments or Investment Properties.
          “Synthetic Lease” shall mean, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed), (i) that is not a capital lease in
accordance with U.S. GAAP and (ii) in respect of which the lessee retains or
obtains ownership of the property so leased for federal income tax purposes,
other than any such lease under which that Person is the lessor.
          “Term Administrative Agent” shall have the meaning set forth in the
recitals hereto.
          “Term Borrower” shall have the meaning set forth in the recitals
hereto.
          “Term Collateral Agent” shall have the meaning set forth in the
recitals hereto and includes any New Term Agent to the extent set forth in
Section 2.4(g).
          “Term Collateral Priority Lien” shall have the meaning set forth in
Section 2.4(a).
          “Term Credit Agreement” shall have the meaning set forth in the
recitals hereto.
          “Term Documents” shall mean (x) the Term Credit Agreement and the
Credit Documents (as defined in the Term Credit Agreement), (y) each Interest
Rate Protection Agreement or Other Hedging Agreement with one or more Secured
Hedge Counterparties which is secured pursuant to one or more of the Security
Documents (as defined in the Term Credit Agreement) and (z) each of the other
agreements, documents and instruments providing for or evidencing any Term
Obligation (including any Permitted Refinancing of any Term Obligation), and any
other document or instrument executed or delivered at any time in connection
with any Term Obligation (including any Permitted Refinancing of any Term
Obligation), together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the
foregoing.
          “Term Lenders” shall have the meaning set forth in the recitals
hereto.
          “Term Obligations” shall mean all obligations (including guaranty
obligations) of every nature of each Grantor, from time to time owed to the Term
Secured Parties or any of them, under any Term Document (including any Term
Document in respect of a Permitted Refinancing of any Term Obligations), whether
for principal, premium, interest (including interest which, but for the filing
of a petition in bankruptcy with respect to such Person, would have accrued on
any Term Obligation (including any Permitted Refinancing of any Term
Obligations),

-19-



--------------------------------------------------------------------------------



 



whether or not a claim is allowed against the Company or any of its Subsidiaries
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under (and obligations to cash collateralize) letters of credit
and bank guaranties, fees, expenses, indemnification or otherwise. For the
avoidance of doubt, it is specifically agreed that (x) each Grantor has provided
a full and unconditional guarantee of all obligations of the Bermuda Term
Borrower under the Term Documents (the “Bermuda Guaranteed Obligations”),
(y) each Grantor has granted a Lien on its Collateral to secure the Bermuda
Guaranteed Obligations and (z) the Bermuda Guaranteed Obligations constitute a
portion of the Term Obligations.
          “Term Pledge Agreement” shall mean the U.S. Pledge Agreement (as
defined in the Term Credit Agreement).
          “Term Secured Parties” shall mean the lenders and agents under the
Term Credit Agreement (including, without limitation, the holders of Bermuda
Guaranteed Obligations) and the Secured Hedge Counterparties and shall include
all former lenders and agents under the Term Credit Agreement and Secured Hedge
Counterparties to the extent that any Term Obligations owing to such Persons
were incurred while such Persons were lenders or agents under the Term Credit
Agreement or Secured Hedge Counterparties and such Term Obligations have not
been paid or satisfied in full and all new Term Secured Parties to the extent
set forth in Section 2.4(f) hereof.
          “Term Security Agreement” shall mean the U.S. Security Agreement (as
defined in the Term Credit Agreement).
          “Term Security Documents” shall mean the Term Security Agreement and
the other Security Documents (as defined in the Term Credit Agreement) and any
other agreement, document or instrument pursuant to which a Lien is granted
securing any Term Obligations (including any Permitted Refinancing of any Term
Obligation) or under which rights or remedies with respect to such Liens are
governed, together with any amendments, replacements, modifications, extensions,
renewals or supplements to, or restatements of, any of the foregoing.
          “Term Standstill Period” shall have the meaning set forth in
Section 3.2(a).
          “Third Priority” shall mean, with respect to any Lien purported to be
created on any Collateral pursuant to the Notes Security Documents, that such
Lien is prior in right to any other Lien thereon other than Liens securing the
ABL Obligations, Liens securing the Term Obligations and Liens securing
obligations permitted to be secured prior to the ABL Obligations and the Term
Obligations pursuant to the definitions of First Priority and Second Priority
contained herein.
          “TL Permitted Liens” shall mean the “Permitted Liens” under, and as
defined in, the Term Credit Agreement as in effect on the Restatement Effective
Date (as defined therein).
          “TL Priority Collateral” shall mean, subject to the relevant
provisions of Sections 6.20 and 6.21, all interests of each Grantor in the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located, including (1) all rights of each Grantor to
receive moneys due and to become due under or pursuant to the following, (2) all
rights of each Grantor to receive return of any premiums for or proceeds of any
insurance,

-20-



--------------------------------------------------------------------------------



 



in demnity, warranty or guaranty with respect to the following or to receive
condemnation proceeds with respect to the following, (3) all claims of each
Grantor for damages arising out of or for breach of or default under any of the
following, and (4) all rights of each Grantor to terminate, amend, supplement,
modify or waive performance under any of the following, to perform thereunder
and to compel performance and otherwise exercise all remedies thereunder:
     (i) the Asset Sale Proceeds Account;
     (ii) all Equipment;
     (iii) all Fixtures;
     (iv) all General Intangibles, including, without limitation, Material
Contracts (in each case other than General Intangibles evidencing or governing
ABL Priority Collateral);
     (v) all Instruments (other than Instruments evidencing or governing or
attached to (to the extent so attached) ABL Priority Collateral);
     (vi) all Letter of Credit Rights (other than Letter of Credit Rights
addressed in clause (v) of the definition of “ABL Priority Collateral” herein);
     (vii) without duplication, all Pledged Equity Interests, all Pledged Debt,
all Securities, all Security Entitlements and all Securities Accounts (in each
case, other than any Collateral specifically listed as ABL Priority Collateral
and any Supporting Obligations supporting ABL Priority Collateral);
     (viii) all Intellectual Property;
     (ix) all Commercial Tort Claims;
     (x) all real property (including leasehold interests) on which the Grantors
are required to provide a Lien to the Term Secured Parties pursuant to the Term
Credit Agreement and any title insurance with respect to such real property and
the proceeds thereof;
     (xi) except to the extent constituting, or relating to, the ABL Priority
Collateral, all other personal property (whether tangible or intangible) of such
Grantor;
     (xii) to the extent constituting, or relating to, any of the items referred
to in the preceding clauses (i) through (xi), all Documents and Insurance;
provided that to the extent any of the foregoing also relates to ABL Priority
Collateral only that portion related to the items referred to in the preceding
clauses (i) through (xi) as being included in the TL Priority Collateral shall
be included in the TL Priority Collateral;
     (xiii) to the extent relating to any of the items referred to in the
preceding clauses (i) through (xii), all Supporting Obligations; provided that
to the extent any of the foregoing also relates to ABL Priority Collateral only
that portion related to the items re-

-21-



--------------------------------------------------------------------------------



 



ferred to in the preceding clauses (i) through (xii) as being included in the TL
Priority Collateral shall be included in the TL Priority Collateral;
     (xiv) all books, Records and Collateral Records relating to the foregoing
(including without limitation all books, databases, customer lists, engineer
drawings, Records and Collateral Records, whether tangible or electronic, which
contain any information relating to any of the foregoing); provided that to the
extent any of such books, Records and Collateral Records also relates to ABL
Priority Collateral only that portion related to the items referred to in the
preceding clauses (i) through (xiii) as being included in the TL Priority
Collateral shall be included in the TL Priority Collateral; and
     (xv) all Cash Proceeds and, solely to the extent not constituting ABL
Priority Collateral, non-Cash Proceeds, products, accessions, rents and profits
of or in respect of any of the foregoing and all collateral security, guarantees
and other Collateral Support given by any Person with respect to any of the
foregoing.
Notwithstanding anything to the contrary contained above or in the definition of
“ABL Priority Collateral,” to the extent proceeds of Collateral are identifiable
proceeds received from the sale or disposition of all or substantially all of
the Capital Stock of any of the Domestic Subsidiaries of the Company which is a
Grantor or all or substantially all of the assets of any such Domestic
Subsidiary, such proceeds shall constitute (1) first, in an amount equal to the
net book value of the Accounts (as described in clause (i) of the definition of
ABL Priority Collateral, and excluding any Accounts to the extent excluded
pursuant to said clause (i)) and Inventory owned by such Domestic Subsidiary at
the time of such sale, ABL Priority Collateral and (2) second, to the extent in
excess of the amounts described in the preceding clause (1), TL Priority
Collateral.
          “TL Priority Collateral Enforcement Action Notice” shall have the
meaning set forth in Section 4.3(a).
          “TL Priority Collateral Enforcement Actions” shall have the meaning
set forth in Section 4.3(a).
          “Trade Secret Licenses” shall mean any and all agreements providing
for the granting of any right in or to Trade Secrets (whether a Grantor is a
licensee or licensor thereunder).
          “Trade Secrets” shall mean all trade secrets and all other
confidential or proprietary information and know-how whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating, or referring in any way to such
Trade Secret, including but not limited to: (i) any secretly held existing
engineering or other data, information, production procedures and other know-how
relating to the design, manufacture, assembly, installation, use, operation,
marketing, sale and/or servicing of any products or business of any Grantor
worldwide, (ii) the right to sue for past, present and future misappropriation
or other violation of any Trade Secret, and (iii) all Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages, and proceeds
of suit.
          “Trademark Licenses” shall mean any and all agreements providing for
the granting of any right in or to Trademarks (whether such Grantor is licensee
or licensor thereunder).

-22-



--------------------------------------------------------------------------------



 



          “Trademarks” shall mean (i) all United States and foreign trademarks,
trade names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing, (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit.
          “Treasury Services Agreement” shall mean any agreement relating to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds.
          “Trustees” shall have the meaning set forth in the recitals hereto.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the relevant jurisdiction.
          “U.S. Bank” shall have the meaning set forth in the recitals hereto.
          “U.S. GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time.
          “U.S. Term Borrower” shall have the meaning set forth in the recitals
hereto.
          1.2. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) terms
defined in the UCC but not otherwise defined herein shall have the same meanings
herein as are assigned thereto in the UCC, (g) reference to any law means such
law as amended, modified, codified, replaced or re-enacted, in whole or in part,
and in effect on the date hereof, including rules, regulations, enforcement
procedures and any interpretations promulgated thereunder, and (h) references to
Sections or clauses shall refer to those portions of this Agreement, and any
references to a clause shall, unless otherwise identified, refer to the
appropriate clause within the same Section in which such reference occurs.

-23-



--------------------------------------------------------------------------------



 



Section 2. TL Priority Collateral.
          2.1. Lien Priorities.
          (a) Relative Priorities. Notwithstanding (i) the time, manner, order
or method of grant, creation, attachment or perfection of any Liens securing the
ABL Obligations or the Notes Obligations granted on the TL Priority Collateral
or of any Liens securing the Term Obligations granted on the TL Priority
Collateral, (ii) the validity or enforceability of the security interests and
Liens granted in favor of any Collateral Agent or any Secured Party on the TL
Priority Collateral, (iii) the date on which any ABL Obligations, Term
Obligations or Notes Obligations is extended, (iv) any provision of the UCC or
any other applicable law, including any rule for determining priority thereunder
or under any other law or rule governing the relative priorities of secured
creditors, including with respect to real property or fixtures, (v) any
provision set forth in any ABL Document, any Term Document or any Notes Document
(other than this Agreement), (vi) the possession or control by any Collateral
Agent or any Secured Party or any bailee of all or any part of any TL Priority
Collateral as of the date hereof or otherwise, or (vii) any other circumstance
whatsoever, the ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties hereby agree that:
     (i) any Lien on the TL Priority Collateral securing any Term Obligations
now or hereafter held by or on behalf of the Term Collateral Agent or any Term
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to (x) any Lien on the TL
Priority Collateral securing any of the ABL Obligations and (y) any Lien on the
TL Priority Collateral securing any of the Notes Obligations;
     (ii) any Lien on the TL Priority Collateral now or hereafter held by or on
behalf of the ABL Collateral Agent, any ABL Secured Parties, the Notes
Collateral Agent, any Notes Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the TL Priority Collateral securing any Term Obligations;
     (iii) any Lien on the TL Priority Collateral securing any ABL Obligations
now or hereafter held by or on behalf of the ABL Collateral Agent or any ABL
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the TL
Priority Collateral securing any of the Notes Obligations; and
     (iv) any Lien on the TL Priority Collateral now or hereafter held by or on
behalf of the Notes Collateral Agent, any Notes Secured Party or any agent or
trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the TL Priority Collateral securing
any ABL Obligations.

-24-



--------------------------------------------------------------------------------



 



All Liens on the TL Priority Collateral securing any Term Obligations shall be
and remain senior in all respects and prior to all Liens on the TL Priority
Collateral securing (x) any ABL Obligations and (y) any Notes Obligations for
all purposes, whether or not such Liens securing any Term Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person. All Liens on the TL Priority Collateral securing
any ABL Obligations shall be and shall remain senior in all respects and prior
to all Liens on the TL Priority Collateral securing any Notes Obligations for
all purposes, whether or not such Liens securing any ABL Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person.
          (b) Prohibition on Contesting Liens. Each of the ABL Collateral Agent,
for itself and on behalf of each ABL Secured Party, the Term Collateral Agent,
for itself and on behalf of each Term Secured Party, and the Notes Collateral
Agent for itself and on behalf of each Notes Secured Party, agrees that it shall
not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (i) the priority, validity or enforceability of a Lien held by or
on behalf of any of the Term Secured Parties in the TL Priority Collateral, by
or on behalf of any of the ABL Secured Parties in the TL Priority Collateral or
by or on behalf of any of the Notes Secured Parties in the TL Priority
Collateral, as the case may be or (ii) the validity or enforceability of any ABL
Security Document (or any ABL Obligations thereunder), any Term Security
Document (or any Term Obligations thereunder) or any Notes Security Document (or
any Notes Obligations thereunder); provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any of the Collateral Agents or
any Secured Party to enforce this Agreement, including the priority of the Liens
on the TL Priority Collateral securing the Term Obligations, the ABL Obligations
and the Notes Obligations as provided in Sections 2.1(a), 2.2(a) and 2.2(b).
          (c) No New Liens. So long as the Discharge of Term Obligations has not
occurred, the parties hereto agree that the Company or any other Grantor shall
not grant or permit any additional Liens on any asset or property of any Grantor
to secure any ABL Obligation or Notes Obligation unless it has granted or
contemporaneously grants (x)(i) a First Priority Lien on such asset or property
to secure the Term Obligations if such asset or property constitutes TL Priority
Collateral or (ii) a Second Priority Lien on such asset or property to secure
the Term Obligations if such asset or property constitutes ABL Priority
Collateral, (y)(i) a Second Priority Lien on such asset or property to secure
the ABL Obligations if such asset or property constitutes TL Priority Collateral
or (ii) a First Priority Lien on such asset or property to secure the ABL
Obligations if such asset or property constitutes ABL Priority Collateral and
(z) a Third Priority Lien on such asset or property to secure the Notes
Obligations. To the extent that the provisions of clause (x)(i) in the
immediately preceding sentence are not complied with for any reason, without
limiting any other rights and remedies available to the Term Collateral Agent
and/or the Term Secured Parties, each of the ABL Collateral Agent, on behalf of
ABL Secured Parties, and the Notes Collateral Agent, on behalf of the Notes
Secured Parties, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens on the TL Priority Collateral granted
in contravention of such clause (x)(i) of this Section 2.1(c) shall be subject
to Section 2.3.
          (d) Effectiveness of Lien Priorities. Each of the parties hereto
acknowledges that the Lien priorities provided for in this Agreement shall not
be affected or impaired in any

-25-



--------------------------------------------------------------------------------



 



manner whatsoever, including, without limitation, on account of: (i) the
invalidity, irregularity or unenforceability of all or any part of the ABL
Documents, the Term Documents or the Notes Documents; (ii) any amendment, change
or modification of any ABL Documents, Term Documents or Notes Documents; or
(iii) any impairment, modification, change, exchange, release or subordination
of or limitation on, any liability of, or stay of actions or lien enforcement
proceedings against, the Company or any of its Subsidiaries party to any of the
ABL Documents, the Term Documents or the Notes Documents, its property, or its
estate in bankruptcy resulting from any bankruptcy, arrangement, readjustment,
composition, liquidation, rehabilitation, similar proceeding or otherwise
involving or affecting any Secured Party.
          2.2. Exercise of Remedies.
          (a) So long as the Discharge of Term Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor:
     (i) none of the ABL Collateral Agent, the ABL Secured Parties, the Notes
Collateral Agent or the Notes Secured Parties (x) will exercise or seek to
exercise any rights or remedies (including, without limitation, setoff) with
respect to any TL Priority Collateral (including, without limitation, the
exercise of any right under any lockbox agreement, account control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement in
respect of TL Priority Collateral to which the ABL Collateral Agent, the Notes
Collateral Agent, any ABL Secured Party or any Notes Secured Party is a party)
or institute or commence, or join with any Person (other than the Term
Collateral Agent and the Term Secured Parties) in commencing any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), enforcement, collection or execution; provided, however, that the
ABL Collateral Agent may exercise any or all such rights after the passage of a
period of 180 days from the date of delivery of a notice in writing to the Term
Collateral Agent of the ABL Collateral Agent’s intention to exercise its right
to take such actions (the “ABL Standstill Period”); provided, further, however,
notwithstanding anything herein to the contrary, neither the ABL Collateral
Agent nor any ABL Secured Party will exercise any rights or remedies with
respect to any TL Priority Collateral if, notwithstanding the expiration of the
ABL Standstill Period, the Term Collateral Agent or Term Secured Parties shall
have commenced the exercise of any of their rights or remedies with respect to
all or any portion of the TL Priority Collateral (prompt notice of such exercise
to be given to the ABL Collateral Agent) and are pursuing the exercise thereof,
(y) will contest, protest or object to any foreclosure proceeding or action
brought by the Term Collateral Agent or any Term Secured Party with respect to,
or any other exercise by the Term Collateral Agent or any Term Secured Party of
any rights and remedies relating to, the TL Priority Collateral under the Term
Documents or otherwise, or (z) subject to the rights of the ABL Collateral Agent
under clause (i)(x) above, will object to the forbearance by the Term Collateral
Agent or the Term Secured Parties from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the TL Priority Collateral, in each case so long as the respective interests of
the ABL Secured Parties and the Notes Secured Parties attach to the proceeds
thereof subject to the relative priorities described in Section 2.1; provided,
that the Notes Collateral Agent and the Notes Secured

-26-



--------------------------------------------------------------------------------



 



Parties will not object to the forbearance by the ABL Collateral Agent or the
ABL Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the TL
Priority Collateral, in each case so long as the interests of the Notes Secured
Parties attach to the proceeds thereof subject to the relative priorities
described in Section 2.1; provided, however, that nothing in this Section 2.2(a)
shall be construed to authorize (A) the ABL Collateral Agent, any ABL Secured
Party, the Notes Collateral Agent or any Notes Secured Party to sell any TL
Priority Collateral free of the Lien of the Term Collateral Agent or any Term
Secured Party or (B) the Notes Collateral Agent or any Notes Secured Party to
sell any TL Priority Collateral free of the Lien of the ABL Collateral Agent or
any ABL Secured Party; and
     (ii) subject to Section 4, the Term Collateral Agent and the Term Secured
Parties shall have the exclusive right to enforce rights, exercise remedies
(including setoff and the right to credit bid their debt) and make
determinations regarding the disposition of, or restrictions with respect to,
the TL Priority Collateral without any consultation with or the consent of the
ABL Collateral Agent, any ABL Secured Party, the Notes Collateral Agent or any
Notes Secured Party; provided, that:
     (1) the ABL Collateral Agent may take any action (not adverse to the prior
Liens on the TL Priority Collateral securing the Term Obligations, or the rights
of any Term Collateral Agent or the Term Secured Parties to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the TL Priority
Collateral;
     (2) the Notes Collateral Agent may take any action (not adverse to the
prior Liens on the TL Priority Collateral securing the Term Obligations and the
ABL Obligations, or the rights of any Term Collateral Agent, the Term Secured
Parties, any ABL Collateral Agent or the ABL Secured Parties to exercise
remedies in respect thereof) in order to preserve or protect its Lien on the TL
Priority Collateral;
     (3) the ABL Secured Parties and the Notes Secured Parties shall be entitled
to file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties or the Notes Secured Parties, as applicable, including without
limitation any claims secured by the TL Priority Collateral, if any, in each
case in accordance with the terms of this Agreement;
     (4) the ABL Secured Parties and the Notes Secured Parties shall be entitled
to file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
the Bankruptcy Law or applicable non-bankruptcy law, in each case in accordance
with the terms of this Agreement;
     (5) the ABL Secured Parties and the Notes Secured Parties shall be entitled
to vote on any plan of reorganization and file any proof of claim in an Insol-

-27-



--------------------------------------------------------------------------------



 



vency or Liquidation Proceeding or otherwise and other filings and make any
arguments and motions that are, in each case, in accordance with the terms of
this Agreement, with respect to the TL Priority Collateral; and
     (6) the ABL Collateral Agent or any ABL Secured Party may exercise any of
its rights or remedies with respect to the TL Priority Collateral after the
termination of the ABL Standstill Period to the extent permitted by clause
(i)(x) above.
Subject to Section 4, in exercising rights and remedies with respect to the TL
Priority Collateral, the Term Collateral Agent and the Term Secured Parties may
enforce the provisions of the Term Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to sell or otherwise dispose of TL Priority
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.
          (b) Following the Discharge of Term Obligations, so long as the
Discharge of ABL Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor:
     (i) none of the Notes Collateral Agent and the Notes Secured Parties
(x) will exercise or seek to exercise any rights or remedies (including, without
limitation, setoff) with respect to any TL Priority Collateral (including,
without limitation, the exercise of any right under any lockbox agreement,
account control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement in respect of TL Priority Collateral to which the Notes
Collateral Agent or any Notes Secured Party is a party) or institute or
commence, or join with any Person (other than the ABL Collateral Agent and the
ABL Secured Parties) in commencing any action or proceeding with respect to such
rights or remedies (including any action of foreclosure), enforcement,
collection or execution; (y) will contest, protest or object to any foreclosure
proceeding or action brought by the ABL Collateral Agent or any ABL Secured
Party with respect to, or any other exercise by the ABL Collateral Agent or any
ABL Secured Party of any rights and remedies relating to, the TL Priority
Collateral under the ABL Documents or otherwise, or (z) will object to the
forbearance by the ABL Collateral Agent or the ABL Secured Parties from bringing
or pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the TL Priority Collateral, in each case so long
as the respective interests of the Notes Secured Parties attach to the proceeds
thereof subject to the relative priorities described in Section 2.1; and
     (ii) the ABL Collateral Agent and the ABL Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the
disposition of, or restrictions with respect to, the TL Priority Collateral
without any consultation with or the consent of the Notes Collateral Agent or
any Notes Secured Party; provided, that:

-28-



--------------------------------------------------------------------------------



 



     (1) the Notes Collateral Agent may take any action (not adverse to the
prior Liens on the TL Priority Collateral securing the ABL Obligations, or the
rights of any ABL Collateral Agent or the ABL Secured Parties to exercise
remedies in respect thereof) in order to preserve or protect its Lien on the TL
Priority Collateral;
     (2) the Notes Secured Parties shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Notes Secured Parties, including
without limitation any claims secured by the TL Priority Collateral, if any, in
each case in accordance with the terms of this Agreement;
     (3) the Notes Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with the terms of this
Agreement; and
     (4) the Notes Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the TL Priority Collateral.
In exercising rights and remedies with respect to the TL Priority Collateral,
the ABL Collateral Agent and the ABL Secured Parties may enforce the provisions
of the ABL Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of TL Priority Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.
          (c) Each of the ABL Collateral Agent, on behalf of itself and the ABL
Secured Parties and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, agree that they will not take or receive any TL Priority
Collateral or any proceeds of TL Priority Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any TL
Priority Collateral unless and until the Discharge of Term Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 2.2(a) or in Section 4. Following the Discharge of Term Obligations, the
Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
agrees that it will not take or receive any TL Priority Collateral or any
proceeds of TL Priority Collateral in connection with the exercise of any right
or remedy (including setoff) with respect to any TL Priority Collateral unless
and until the Discharge of ABL Obligations has occurred. Without limiting the
generality of the foregoing, (x) unless and until the Discharge of Term
Obligations has occurred, except as expressly provided in the proviso in clause
(ii) of Section 2.2(a) or in Section 4, the sole right of the ABL Collateral
Agent, the ABL

-29-



--------------------------------------------------------------------------------



 



Secured Parties with respect to the TL Priority Collateral is to hold a Lien on
the TL Priority Collateral pursuant to the ABL Documents for the period and to
the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of Term Obligations has occurred in accordance with the
terms hereof, the Term Documents and applicable law and (y) unless and until the
Discharge of Term Obligations and Discharge of ABL Obligations have occurred,
except as expressly provided in the proviso in clause (ii) of Section 2.2(a) and
the proviso in clause (ii) of Section 2.2(b), the sole right of the Notes
Collateral Agent and the Notes Secured Parties with respect to the TL Priority
Collateral is to hold a Lien on the TL Priority Collateral pursuant to the Notes
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Term Obligations
and the Discharge of ABL Obligations has occurred in accordance with the terms
hereof, the Term Documents, the ABL Documents and applicable law.
          (d) Subject to the proviso in clause (ii) of Section 2.2(a), the
proviso in clause (ii) of Section 2.2(b) and Section 4:
     (i) the ABL Collateral Agent, for itself and on behalf of the ABL Secured
Parties, agrees that the ABL Collateral Agent and the ABL Secured Parties will
not take any action that would hinder any exercise of remedies under the Term
Documents with respect to the TL Priority Collateral or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the TL Priority Collateral, whether by foreclosure or otherwise,
     (ii) the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, agrees that the Notes Collateral Agent and the Notes Secured
Parties will not take any action that would hinder any exercise of remedies
under the Term Documents or the ABL Documents with respect to the TL Priority
Collateral or is otherwise prohibited hereunder, including any sale, lease,
exchange, transfer or other disposition of the TL Priority Collateral, whether
by foreclosure or otherwise,
     (iii) the ABL Collateral Agent, for itself and on behalf of the ABL Secured
Parties, hereby waives any and all rights it or the ABL Secured Parties may have
as a junior lien creditor with respect to the TL Priority Collateral or
otherwise to object to the manner in which the Term Collateral Agent or the Term
Secured Parties seek to enforce or collect the Term Obligations or the Liens
granted in any of the TL Priority Collateral, regardless of whether any action
or failure to act by or on behalf of the Term Collateral Agent or Term Secured
Parties is adverse to the interest of the ABL Secured Parties, and
     (iv) the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, hereby waives any and all rights it or the Notes Secured
Parties may have as a junior lien creditor with respect to the TL Priority
Collateral or otherwise to object to the manner in which the Term Collateral
Agent, the Term Secured Parties, the ABL Collateral Agent or the ABL Secured
Parties seek to enforce or collect the Term Obligations or the ABL Obligations
or the Liens granted in any of the TL Priority Collateral, regardless of whether
any action or failure to act by or on behalf of the Term Collateral Agent, Term
Secured Parties, the ABL Collateral Agent or the ABL Secured Parties is adverse
to the interest of the Notes Secured Parties.

-30-



--------------------------------------------------------------------------------



 



          (e) The ABL Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any ABL Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the Term Collateral Agent or the Term Secured Parties with respect to the TL
Priority Collateral as set forth in this Agreement and the Term Documents.
          (f) The Notes Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Notes Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the Term Collateral Agent, the Term Secured Parties, the ABL Collateral Agent
or the ABL Secured Parties with respect to the TL Priority Collateral as set
forth in this Agreement, the Term Documents and the ABL Documents.
          2.3. Payments Over.
          (a) So long as the Discharge of Term Obligations has not occurred, any
TL Priority Collateral, cash proceeds thereof or non-cash proceeds not
constituting ABL Priority Collateral received by the ABL Collateral Agent, the
Notes Collateral Agent, any ABL Secured Parties or any Notes Secured Parties in
connection with the exercise of any right or remedy (including setoff) relating
to the TL Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the Term Collateral
Agent for the benefit of the Term Secured Parties in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. The Term Collateral Agent is hereby authorized to make any
such endorsements as agent for the ABL Collateral Agent, any such ABL Secured
Parties, the Notes Collateral Agent or any such Notes Secured Parties. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.
          (b) Following the Discharge of Term Obligations, so long as the
Discharge of ABL Obligations has not occurred, any TL Priority Collateral, cash
proceeds thereof or non-cash proceeds received by the Notes Collateral Agent or
any Notes Secured Parties in connection with the exercise of any right or remedy
(including setoff) relating to the TL Priority Collateral in contravention of
this Agreement shall be segregated and held in trust and forthwith paid over to
the ABL Collateral Agent for the benefit of the ABL Secured Parties in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Collateral Agent is hereby authorized
to make any such endorsements as agent for the Notes Collateral Agent or any
such Notes Secured Parties. This authorization is coupled with an interest and
is irrevocable until such time as this Agreement is terminated in accordance
with its terms.
          2.4. Other Agreements.
          (a) Releases by Term Collateral Agent.
          (i) If, in connection with:

-31-



--------------------------------------------------------------------------------



 



     (1) the exercise of any Term Collateral Agent’s remedies in respect of the
TL Priority Collateral provided for in Section 2.2(a), including any sale,
lease, exchange, transfer or other disposition of any such TL Priority
Collateral; or
     (2) any sale, lease, exchange, transfer or other disposition of any TL
Priority Collateral permitted under the terms of the Term Documents, the ABL
Documents and the Notes Documents (whether or not an event of default
thereunder, and as defined therein, has occurred and is continuing),
the Term Collateral Agent, for itself or on behalf of any of the Term Secured
Parties, releases any of its Liens on any part of the TL Priority Collateral
other than, in the case of clause (2) above, (A) in connection with the
Discharge of Term Obligations and (B) after the occurrence and during the
continuance of any event of default under the ABL Credit Agreement or the
Indentures, then the Liens, if any, of the ABL Collateral Agent, for itself or
for the benefit of the ABL Secured Parties and the Notes Collateral Agent, for
itself and on behalf of the Notes Secured Parties, on such TL Priority
Collateral (but not the Proceeds thereof, which shall be subject to the
priorities set forth in this Agreement) shall be automatically, unconditionally
and simultaneously released and the ABL Collateral Agent, for itself or on
behalf of any such ABL Secured Parties, and the Notes Collateral Agent, for
itself and on behalf of the Notes Secured Parties, promptly shall execute and
deliver to the Term Collateral Agent or such Grantor such termination
statements, releases and other documents as the Term Collateral Agent or such
Grantor may request to effectively confirm such release; provided that in the
case of clause (a)(i) above, any proceeds of such disposition shall be applied
in accordance with this Agreement.
          (ii) Until the Discharge of Term Obligations occurs, the ABL
Collateral Agent, for itself and on behalf of the ABL Secured Parties and the
Notes Collateral Agent, for itself and on behalf of the Notes Secured Parties,
hereby irrevocably constitute and appoint the Term Collateral Agent and any
officer or agent of the Term Collateral Agent, with full power of substitution,
as its true and lawful attorney in fact with full irrevocable power and
authority in the place and stead of the ABL Collateral Agent or the Notes
Collateral Agent or such holder or in the Term Collateral Agent’s own name, from
time to time in the Term Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 2.4(a) with respect to TL Priority
Collateral, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 2.4(a) with respect to TL Priority Collateral, including any
endorsements or other instruments of transfer or release.
          (iii) Until the Discharge of Term Obligations occurs, to the extent
that the Term Secured Parties (a) have released any Lien on TL Priority
Collateral and any such Lien is later reinstated or (b) obtain any new First
Priority Liens on assets constituting TL Priority Collateral from Grantors, then
the ABL Secured Parties shall be granted a Second Priority Lien on any such TL
Priority Collateral and the Notes Secured Parties shall be granted a Third
Priority Lien or any such TL Priority Collateral.
          (iv) If, prior to the Discharge of Term Obligations, a subordination
of the Term Collateral Agent’s Lien on any TL Priority Collateral is permitted
(or in good faith believed by the Term Collateral Agent to be permitted) under
the Term Credit Agreement and the ABL

-32-



--------------------------------------------------------------------------------



 



Credit Agreement to another Lien permitted under the Term Credit Agreement, the
ABL Credit Agreement and the Indentures (a “Term Collateral Priority Lien”),
then the Term Collateral Agent is authorized to execute and deliver a
subordination agreement with respect thereto in form and substance satisfactory
to it, and the ABL Collateral Agent, for itself and on behalf of the ABL Secured
Parties and the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, shall promptly execute and deliver to the Term Collateral Agent
an identical subordination agreement subordinating (x) the Liens of the ABL
Collateral Agent for the benefit of (and on behalf of) the ABL Secured Parties
to such Term Collateral Priority Lien and (y) the Liens of the Notes Collateral
Agent for the benefit of (and on behalf of) the Notes Secured Parties to such
Term Collateral Priority Lien.
          (b) Releases by ABL Collateral Agent.
          (i) Following the Discharge of Term Obligations, but prior to the
Discharge of ABL Obligations, if, in connection with:
     (1) the exercise of any ABL Collateral Agent’s remedies in respect of the
TL Priority Collateral provided for in Section 2.2(b), including any sale,
lease, exchange, transfer or other disposition of any such TL Priority
Collateral; or
     (2) any sale, lease, exchange, transfer or other disposition of any TL
Priority Collateral permitted under the terms of the ABL Documents and the Notes
Documents (whether or not an event of default thereunder, and as defined
therein, has occurred and is continuing),
the ABL Collateral Agent, for itself or on behalf of any of the ABL Secured
Parties, releases any of its Liens on any part of the TL Priority Collateral
other than, in the case of clause (2) above, (A) in connection with the
Discharge of ABL Obligations and (B) after the occurrence and during the
continuance of any event of default under the Indentures, then the Liens, if
any, of the Notes Collateral Agent, for itself or for the benefit of the Notes
Secured Parties, on such TL Priority Collateral (but not the Proceeds thereof,
which shall be subject to the priorities set forth in this Agreement) shall be
automatically, unconditionally and simultaneously released and the Notes
Collateral Agent, for itself or on behalf of any such Notes Secured Parties,
promptly shall execute and deliver to the ABL Collateral Agent or such Grantor
such termination statements, releases and other documents as the ABL Collateral
Agent or such Grantor may request to effectively confirm such release; provided
that in the case of clause (b)(i) above, any proceeds of such disposition shall
be applied in accordance with this Agreement.
          (ii) Following the Discharge of Term Obligations and until the
Discharge of ABL Obligations occurs, the Notes Collateral Agent, for itself and
on behalf of the Notes Secured Parties, hereby irrevocably constitutes and
appoints the ABL Collateral Agent and any officer or agent of the ABL Collateral
Agent, with full power of substitution, as its true and lawful attorney in fact
with full irrevocable power and authority in the place and stead of the Notes
Collateral Agent or such holder or in the ABL Collateral Agent’s own name, from
time to time in the ABL Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 2.4(b) with respect to TL Priority
Collateral, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of

-33-



--------------------------------------------------------------------------------



 



this Section 2.4(b) with respect to TL Priority Collateral, including any
endorsements or other instruments of transfer or release.
          (iii) Following the Discharge of Term Obligations and until the
Discharge of ABL Obligations occurs, to the extent that the ABL Secured Parties
(a) have released any Lien on TL Priority Collateral and any such Lien is later
reinstated or (b) obtain any new Second Priority Liens on assets constituting TL
Priority Collateral from Grantors, then the Notes Secured Parties shall be
granted a Third Priority Lien on any such TL Priority Collateral.
          (iv) If, prior to the Discharge of ABL Obligations, a subordination of
the ABL Collateral Agent’s Lien on any TL Priority Collateral is permitted (or
in good faith believed by the ABL Collateral Agent to be permitted) under the
ABL Credit Agreement to another Lien permitted under the ABL Credit Agreement
and the Indentures (a “Subsequent Term Collateral Priority Lien”), then the ABL
Collateral Agent is authorized to execute and deliver a subordination agreement
with respect thereto in form and substance satisfactory to it, and the Notes
Collateral Agent, for itself and on behalf of the Notes Secured Parties, shall
promptly execute and deliver to the ABL Collateral Agent an identical
subordination agreement subordinating the Liens of the Notes Collateral Agent
for the benefit of (and on behalf of) the Notes Secured Parties to such
Subsequent Term Collateral Priority Lien.
          (c) Insurance. Unless and until the Discharge of Term Obligations has
occurred, the Term Collateral Agent and the Term Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the Term
Documents, to adjust settlement for any insurance policy covering the TL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) in respect of the TL Priority Collateral. Following the Discharge
of Term Obligations, unless and until the Discharge of ABL Obligations has
occurred, the ABL Collateral Agent and the ABL Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the ABL
Documents, to adjust settlement for any insurance policy covering the TL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) in respect of the TL Priority Collateral.
          (d) Amendments to ABL Security Documents or Notes Security Documents.
          (i) Without the prior written consent of the Term Collateral Agent, no
ABL Security Document or Notes Security Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new ABL Document or new Notes Document, would
contravene the provisions of this Agreement. Grantors agree that each ABL
Security Document and Notes Security Document shall include the following
language (with any necessary modifications to give effect to applicable
definitions) (or language to similar effect approved by the Term Collateral
Agent):
“Notwithstanding anything herein to the contrary, the liens and security
interests granted to [the ABL Collateral Agent] [the Notes Collateral Agent]
pursuant to this Agreement in any TL Priority Collateral and the exercise of any
right or remedy by [the ABL Collateral Agent] [the Notes Collateral Agent] with
respect to

-34-



--------------------------------------------------------------------------------



 



any TL Priority Collateral hereunder are subject to the provisions of the
Intercreditor Agreement, dated as of [April 12, 2006] [March 18, 2009] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among DHM HOLDING COMPANY, INC., a Delaware
corporation, DOLE HOLDING COMPANY, LLC, a Delaware limited liability company,
DOLE FOOD COMPANY, INC., a Delaware corporation (the “Company”), the other
GRANTORS from time to time party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
ABL Collateral Agent, DBAG, as Term Collateral Agent, U.S. BANK NATIONAL
ASSOCIATION, as Notes Collateral Agent and certain other persons party or that
may become party thereto from time to time. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.”
In addition, Grantors agree that (x) each mortgage in favor of the ABL Secured
Parties or the Notes Secured Parties covering any TL Priority Collateral shall
contain such other language as the Term Collateral Agent may reasonably request
to reflect the subordination of such mortgage to the mortgage in favor of the
Term Secured Parties covering such TL Priority Collateral and (y) each mortgage
in favor of the Notes Secured Parties covering any TL Priority Collateral shall
contain such other language as the ABL Collateral Agent may reasonably request
to reflect the subordination of such mortgage to the mortgage in favor of the
ABL Secured Parties covering such TL Priority Collateral.
          (ii) In the event any Term Collateral Agent or the Term Secured
Parties and the relevant Grantor enter into any amendment, waiver or consent in
respect of any of the Term Security Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Term Security Document or changing in any manner the rights of the Term
Collateral Agent, such Term Secured Parties, the Company or any other Grantor
thereunder, in each case with respect to or relating to the TL Priority
Collateral, then such amendment, waiver or consent shall apply automatically to
any comparable provision of (x) the Comparable ABL Security Document without the
consent of the ABL Collateral Agent or the ABL Secured Parties and without any
action by the ABL Collateral Agent, the Company or any other Grantor and (y) the
Comparable Notes Security Document without the consent of the Notes Collateral
Agent or the Notes Secured Parties and without any action by the Notes
Collateral Agent, the Company or any other Grantor, provided, that (A) no such
amendment, waiver or consent shall have the effect of (i) removing assets that
constitute TL Priority Collateral subject to the Lien of the ABL Security
Documents or the Notes Security Documents, except to the extent that a release
of such Lien is permitted or required by Section 2.4(a) and provided that there
is a corresponding release of such Lien securing the Term Obligations,
(ii) imposing duties on the ABL Collateral Agent or the Notes Collateral Agent
without its consent or (iii) permitting other liens on the TL Priority
Collateral not permitted under the terms of the ABL Documents, the Notes
Documents or Section 2.5 and (B) notice of such amendment, waiver or consent
shall have been given to the ABL Collateral Agent and the Notes Collateral Agent
within ten (10) Business Days after the effective date of such amendment, waiver
or consent.
          (iii) Following the Discharge of Term Obligations, in the event any
ABL Collateral Agent or the ABL Secured Parties and the relevant Grantor enter
into any amendment,

-35-



--------------------------------------------------------------------------------



 



waiver or consent in respect of any of the ABL Security Documents for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any ABL Security Document or changing in any
manner the rights of the ABL Collateral Agent, such ABL Secured Parties, the
Company or any other Grantor thereunder, in each case with respect to or
relating to the TL Priority Collateral, then such amendment, waiver or consent
shall apply automatically to any comparable provision of the Comparable Notes
Security Document without the consent of the Notes Collateral Agent or the Notes
Secured Parties and without any action by the Notes Collateral Agent, the
Company or any other Grantor, provided, that (A) no such amendment, waiver or
consent shall have the effect of (i) removing assets that constitute TL Priority
Collateral subject to the Lien of the Notes Security Documents, except to the
extent that a release of such Lien is permitted or required by Section 2.4(b)
and provided that there is a corresponding release of such Lien securing the ABL
Obligations, (ii) imposing duties on the Notes Collateral Agent without its
consent or (iii) permitting other liens on the TL Priority Collateral not
permitted under the terms of the Notes Documents or Section 2.5 and (B) notice
of such amendment, waiver or consent shall have been given to the Notes
Collateral Agent within ten (10) Business Days after the effective date of such
amendment, waiver or consent.
          (e) Rights As Unsecured Creditors. Except as otherwise set forth in
Section 2.1 and the Notes Documents, the ABL Collateral Agent, the ABL Secured
Parties, the Notes Collateral Agent and the Notes Secured Parties may exercise
rights and remedies as unsecured creditors against the Company or any other
Grantor that has guaranteed the ABL Obligations or the Notes Obligations in
accordance with the terms of the ABL Documents, the Notes Documents and
applicable law. Except as otherwise set forth in Section 2.1, nothing in this
Agreement shall prohibit the receipt by the ABL Collateral Agent, any ABL
Secured Parties, the Notes Collateral Agent or any Notes Secured Parties of the
required payments of interest, principal and other amounts in respect of the ABL
Obligations and Notes Obligations, as applicable, so long as such receipt is not
the direct or indirect result of the exercise by the ABL Collateral Agent, any
ABL Secured Parties, the Notes Collateral Agent or any Notes Secured Parties of
rights or remedies as a secured creditor (including setoff) in respect of the TL
Priority Collateral in contravention of this Agreement or enforcement in
contravention of this Agreement of any Lien held by any of them.
          (f) Bailee for Perfection.
          (i) The Term Collateral Agent agrees to hold that part of the TL
Priority Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) to the extent that possession or control
thereof is taken to perfect a Lien thereon under the UCC (such TL Priority
Collateral being the “Pledged TL Priority Collateral”) as collateral agent for
the Term Secured Parties and as bailee for and, with respect to any collateral
that cannot be perfected in such manner, as agent for, the ABL Collateral Agent
(on behalf of the ABL Secured Parties) and the Notes Collateral Agent (on behalf
of the Notes Secured Parties) and any assignee thereof and act as such agent
under all control agreements relating to the Pledged TL Priority Collateral, in
each case solely for the purpose of perfecting the security interest granted
under the Term Documents, the ABL Documents and the Notes Documents, as
applicable, subject to the terms and conditions of this Section 2.4(f).
Following the Discharge of Term Obligations, the ABL Collateral Agent agrees to
hold the Pledged TL Priority Collateral as collateral agent for the ABL Secured
Parties and as bailee for and, with respect to any collateral that cannot be
per-

-36-



--------------------------------------------------------------------------------



 



fected in such manner, as agent for, the Notes Collateral Agent (on behalf of
the Notes Secured Parties) and any assignee thereof solely for the purpose of
perfecting the security interest granted under the ABL Documents and the Notes
Documents, as applicable, subject to the terms and conditions of this
Section 2.4(f). As security for the payment and performance in full of all the
Notes Obligations and ABL Obligations each Grantor hereby grants to the Term
Collateral Agent for the benefit of the Notes Secured Parties and the ABL
Secured Parties a lien on and security interest in all of the right, title and
interest of such Grantor, in and to and under the Pledged TL Priority Collateral
wherever located and whether now existing or hereafter arising or acquired from
time to time. As security for the payment and performance in full of all the
Notes Obligations, each Grantor hereby grants to the ABL Collateral Agent for
the benefit of the Notes Secured Parties a lien on and security interest in all
of the right, title and interest of such Grantor, in and to and under the
Pledged TL Priority Collateral wherever located and whether now existing or
hereafter arising or acquired from time to time.
          (ii) Subject to the terms of this Agreement, (x) until the Discharge
of Term Obligations has occurred, the Term Collateral Agent shall be entitled to
deal with the Pledged TL Priority Collateral in accordance with the terms of the
Term Documents as if the Liens of the ABL Collateral Agent under the ABL
Security Documents and the Liens of the Notes Collateral Agent under the Notes
Security Documents did not exist and (y) following the Discharge of Term
Obligations and until the Discharge of ABL Obligations has occurred, the ABL
Collateral Agent shall be entitled to deal with the Pledged TL Priority
Collateral in accordance with the terms of the ABL Documents as if the Liens of
the Notes Collateral Agent under the Notes Security Documents did not exist. The
rights of the ABL Collateral Agent and the Notes Collateral Agent shall at all
times be subject to the terms of this Agreement and to the Term Collateral
Agent’s rights under the Term Documents.
          (iii) The Term Collateral Agent shall have no obligation whatsoever to
any Term Secured Party, the ABL Collateral Agent, any ABL Secured Party, the
Notes Collateral Agent or any Notes Secured Party to ensure that the Pledged TL
Priority Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this Section
2.4(f). The duties or responsibilities of the Term Collateral Agent under this
Section 2.4(f) shall be limited solely to holding the Pledged TL Priority
Collateral as bailee or agent in accordance with this Section 2.4(f). The ABL
Collateral Agent shall have no obligation whatsoever to any ABL Secured Party,
the Notes Collateral Agent or any Notes Secured Party to ensure that the Pledged
TL Priority Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 2.4(f). The duties or responsibilities of the ABL Collateral Agent under
this Section 2.4(f) shall be limited solely to holding the Pledged TL Priority
Collateral as bailee or agent in accordance with this Section 2.4(f).
          (iv) The Term Collateral Agent acting pursuant to this Section 2.4(f)
shall not have by reason of the Term Security Documents, the ABL Security
Documents, the Notes Security Documents, this Agreement or any other document a
fiduciary relationship in respect of any Term Secured Party, the ABL Collateral
Agent, any ABL Secured Party, the Notes Collateral Agent or any Notes Secured
Party. The ABL Collateral Agent acting pursuant to this Section 2.4(f) shall not
have by reason of the ABL Security Documents, the Notes Security Documents,

-37-



--------------------------------------------------------------------------------



 



this Agreement or any other document a fiduciary relationship in respect of any
ABL Secured Party, the Notes Collateral Agent or any Notes Secured Party.
          (v) Upon the Discharge of Term Obligations under the Term Documents to
which the Term Collateral Agent is a party, the Term Collateral Agent shall
deliver or cause to be delivered the remaining Pledged TL Priority Collateral
(if any) in its possession or in the possession of its agents or bailees,
together with any necessary endorsements, first, to the ABL Collateral Agent to
the extent ABL Obligations remain outstanding, second, to the Notes Collateral
Agent to the extent Notes Obligations remain outstanding and third, to the
applicable Grantor to the extent no Term Obligations, ABL Obligations or Notes
Obligations remain outstanding (in each case, so as to allow such Person to
obtain control of such Pledged TL Priority Collateral) and will cooperate with
the ABL Collateral Agent or Notes Collateral Agent, as applicable, in assigning
(without recourse to or warranty by the Term Collateral Agent or any Term
Secured Party or agent or bailee thereof) control over any other Pledged TL
Priority Collateral under its control. The Term Collateral Agent further agrees
to take all other action reasonably requested by such Person in connection with
such Person obtaining a first priority interest in the Pledged TL Priority
Collateral or as a court of competent jurisdiction may otherwise direct.
Following the Discharge of Term Obligations and upon the Discharge of ABL
Obligations under the ABL Documents to which the ABL Collateral Agent is a
party, the ABL Collateral Agent shall deliver or cause to be delivered the
remaining Pledged TL Priority Collateral (if any) in its possession or in the
possession of its agents or bailees, together with any necessary endorsements,
first, to the Notes Collateral Agent to the extent Notes Obligations remain
outstanding, and second, to the applicable Grantor to the extent no ABL
Obligations or Notes Obligations remain outstanding (in each case, so as to
allow such Person to obtain control of such Pledged TL Priority Collateral) and
will cooperate with the Notes Collateral Agent in assigning (without recourse to
or warranty by the ABL Collateral Agent or any ABL Secured Party or agent or
bailee thereof) control over any other Pledged TL Priority Collateral under its
control. The ABL Collateral Agent further agrees to take all other action
reasonably requested by such Person in connection with such Person obtaining a
first priority interest in the Pledged TL Priority Collateral or as a court of
competent jurisdiction may otherwise direct.
          (vi) Notwithstanding anything to the contrary herein, if, for any
reason, any ABL Obligations remain outstanding upon the Discharge of Term
Obligations, all rights of the Term Collateral Agent hereunder and under the
Term Security Documents, the ABL Security Documents or the Notes Security
Documents (1) with respect to the delivery and control of any part of the TL
Priority Collateral, and (2) to direct, instruct, vote upon or otherwise
influence the maintenance or disposition of such TL Priority Collateral, shall
immediately, and (to the extent permitted by law) without further action on the
part of either of the Notes Collateral Agent, the ABL Collateral Agent or the
Term Collateral Agent, pass to the ABL Collateral Agent, who shall thereafter
hold such rights for the benefit of the ABL Secured Parties and as bailee for
and, with respect to any collateral that cannot be perfected in such manner, as
agent for, the Notes Secured Parties. Each of the Term Collateral Agent and the
Grantors agrees that it will, if any ABL Obligations or Notes Obligations remain
outstanding upon the Discharge of Term Obligations, take any other action
required by any law or reasonably requested by the ABL Collateral Agent or the
Notes Collateral Agent, in connection with the ABL Collateral Agent’s
establishment and perfection of a First Priority security interest in the TL
Priority Collateral and the Notes Collateral

-38-



--------------------------------------------------------------------------------



 



Agent’s establishment and perfection of a Second Priority security interest in
the TL Priority Collateral.
          (vii) Notwithstanding anything to the contrary contained herein, if
for any reason, prior to the Discharge of the ABL Obligations, the Term
Collateral Agent or the Notes Collateral Agent acquires possession of any
Pledged ABL Priority Collateral, the Term Collateral Agent or the Notes
Collateral Agent shall hold same as bailee and/or agent to the same extent as is
provided in the preceding clause (i) with respect to Pledged TL Priority
Collateral, provided that as soon as is practicable the Term Collateral Agent or
the Notes Collateral Agent shall deliver or cause to be delivered such Pledged
ABL Priority Collateral to the ABL Collateral Agent in a manner otherwise
consistent with the requirements of the preceding clause (v).
          (g) When Discharge of Term Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if at any time after the
Discharge of Term Obligations has occurred (or concurrently therewith) the
Company or any other Grantor immediately thereafter (or concurrently therewith)
enters into any Permitted Refinancing of any Term Obligations, then such
Discharge of Term Obligations shall automatically be deemed not to have occurred
for all purposes of this Agreement (other than with respect to any actions taken
prior to the date of such designation as a result of the occurrence of such
first Discharge of Term Obligations), and the obligations under the Permitted
Refinancing shall automatically be treated as Term Obligations (together with
Interest Rate Protection Agreements and Other Hedging Agreements on the basis
provided in the definition of “Term Documents” contained herein) for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, the term “Term Credit
Agreement” shall be deemed appropriately modified to refer to such Permitted
Refinancing and the Term Collateral Agent under such Term Documents shall be a
Term Collateral Agent for all purposes hereof and the new secured parties under
such Term Documents (together with Secured Hedge Counterparties as provided
herein) shall automatically be treated as Term Secured Parties for all purposes
of this Agreement. Upon receipt of a notice stating that the Company or any
other Grantor has entered into a new Term Document in respect of a Permitted
Refinancing of Term Obligations (which notice shall include the identity of the
new collateral agent, such agent, the “New Term Agent”), and delivery by the New
Term Agent of an Intercreditor Agreement Joinder, the ABL Collateral Agent and
the Notes Collateral Agent shall promptly (i) enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Company or such New Term Agent shall reasonably request in order to provide to
the New Term Agent the rights contemplated hereby, in each case consistent in
all material respects with the terms of this Agreement and (ii) deliver to the
New Term Agent any Pledged TL Priority Collateral held by the ABL Collateral
Agent or the Notes Collateral Agent together with any necessary endorsements (or
otherwise allow the New Term Agent to obtain control of such Pledged TL Priority
Collateral). The New Term Agent shall agree to be bound by the terms of this
Agreement. If the new Term Obligations under the new Term Documents are secured
by assets of the Grantors of the type constituting TL Priority Collateral that
do not also secure the ABL Obligations and the Notes Obligations, then the ABL
Obligations shall be secured at such time by a Second Priority Lien on such
assets to the same extent provided in the ABL Security Documents with respect to
the other TL Priority Collateral and the Notes Obligations shall be secured at
such time by a Third Priority Lien on such assets to the same extent provided in
the Notes Security Documents with respect to the other TL Priority Collateral.
If the new Term Obligations under the new Term Documents are secured by assets
of

-39-



--------------------------------------------------------------------------------



 



the Grantors of the type constituting ABL Priority Collateral that do not also
secure the ABL Obligations and the Notes Obligations, then the ABL Obligations
shall be secured at such time by a First Priority Lien on such assets to the
same extent provided in the ABL Security Documents with respect to the other ABL
Priority Collateral and the Notes Obligations shall be secured at such time by a
Third Priority Lien on such assets to the same extent provided in the Notes
Security Documents with respect to the other ABL Priority Collateral.
          (h) Option to Purchase Term Obligations.
          (i) Without prejudice to the enforcement of remedies by the Term
Collateral Agent and the Term Secured Parties, any Person or Persons (in each
case who must meet all eligibility standards contained in all relevant Term
Documents) at any time or from time to time designated by the holders of more
than 50% in aggregate outstanding principal amount of the ABL Obligations under
the ABL Credit Agreement as being entitled to exercise all default purchase
options as to the Term Obligations then outstanding (an “Eligible ABL
Purchaser”) shall have the right to purchase by way of assignment (and shall
thereby also assume all commitments and duties of the Term Secured Parties), at
any time during the exercise period described in clause (iii) below of this
Section 2.4(h), all, but not less than all, of the Term Obligations (other than
the Term Obligations of a Defaulting Term Secured Party (as defined below)),
including all principal of and accrued and unpaid interest and fees on and all
prepayment or acceleration penalties and premiums in respect of all Term
Obligations outstanding at the time of purchase; provided that at the time of
(and as a condition to) any purchase pursuant to this Section 2.4(h), all
commitments pursuant to any then outstanding Term Credit Agreement shall have
terminated and all Hedge Agreements constituting Term Documents also shall have
been terminated in accordance with their terms. Any purchase pursuant to this
Section 2.4(h)(i) shall be made as follows:
     (1) for (x) a purchase price equal to the sum of (A)(I) in the case of all
loans, advances or other similar extensions of credit that constitute Term
Obligations (including unreimbursed amounts drawn in respect of letters of
credit and bank guaranties, but excluding the undrawn amount of then outstanding
letters of credit and bank guaranties), 100% of the principal amount thereof and
all accrued and unpaid interest thereon through the date of purchase (without
regard, however, to any acceleration prepayment penalties or premiums other than
customary breakage costs) and (II) in the case of all credit-linked deposits (or
equivalents) related to the foregoing Obligations set forth in the preceding
clause (I) (which credit-linked deposits, for the avoidance of doubt, will
continue to be held by the applicable deposit bank for application pursuant to
the terms of the Term Credit Agreement and it being understood and agreed that
upon any drawing under any letter of credit or any bank guaranty, such deposit
bank and the Term Administrative Agent shall apply the credit-linked deposits
deposited with the deposit bank to repay the respective unpaid drawing or
unreimbursed payment, as the case may be, in accordance with the terms of the
Term Credit Agreement), 100% of the aggregate amount of such credit-linked
deposits and all accrued and unpaid interest thereon through the date of
purchase, (B) in the case of any Hedge Agreement, the aggregate amount then
owing to each Secured Hedge Counterparty (which is a Term Secured Party)
thereunder pursuant to the terms of the respective Hedge Agreement, including
without limitation all amounts owing to such Secured Hedge Counterparty (which
is a Term Secured Party) as a result of the

-40-



--------------------------------------------------------------------------------



 



termination (or early termination) thereof (in each case, to the extent of its
interest as a Term Secured Party) plus (C) all accrued and unpaid fees,
expenses, indemnities and other amounts through the date of purchase; and (y) an
obligation on the part of the respective Eligible ABL Purchasers (which shall be
expressly provided in the assignment documentation described below) to reimburse
each issuing lender and bank guaranty issuer (or, any Term Secured Party
required to pay same) for all amounts thereafter drawn with respect to any
letters of credit and any bank guaranties constituting Term Obligations which
remain outstanding after the date of any purchase pursuant to this Section 2.4
(except to the extent of the credit-linked deposits actually held at such time
by the deposit bank under the Term Credit Agreement which are required, in
accordance with the provisions of the Term Credit Agreement, to be applied to
pay same);
     (2) with the purchase price described in preceding clause (i)(1)(x) payable
in cash on the date of purchase against transfer to the respective Eligible ABL
Purchaser or Eligible ABL Purchasers (without recourse and without any
representation or warranty whatsoever, whether as to the enforceability of any
Term Obligation or the validity, enforceability, perfection, priority or
sufficiency of any Lien securing, or guarantee or other supporting obligation
for, any Term Obligation or as to any other matter whatsoever, except the
representation and warranty that the transferor owns free and clear of all Liens
and encumbrances (other than participation interests not prohibited by the Term
Credit Agreement, in which case the purchase price described in preceding clause
(i)(1)(x) shall be appropriately adjusted so that the Eligible ABL Purchaser or
Eligible ABL Purchasers do not pay amounts represented by any participation
interest which remains in effect), and has the right to convey, whatever claims
and interests it may have in respect of the Term Obligations); provided that the
purchase price in respect of any outstanding letter of credit that remains
undrawn on the date of purchase shall be payable in cash as and when such letter
of credit is drawn upon (i) first, from the credit-linked deposits which then
remain on deposit in accordance with the terms of the Term Credit Agreement (as
described in clause (1)(A)(II) above), until the amounts contained therein have
been exhausted, and (ii) thereafter, directly by the respective Eligible ABL
Purchaser or Eligible ABL Purchasers;
     (3) with the purchase price described in preceding clause (i)(1)(x)
accompanied by a waiver by the ABL Collateral Agent (on behalf of itself and the
other ABL Secured Parties) of all claims arising out of this Agreement and the
transactions contemplated hereby as a result of exercising the purchase option
contemplated by this Section 2.4(h);
     (4) with all amounts payable to the various Term Secured Parties in respect
of the assignments described above to be distributed to them by the Term
Collateral Agent in accordance with their respective holdings of the various
Term Obligations; and
     (5) with such purchase to be made pursuant to assignment documentation in
form and substance reasonably satisfactory to, and prepared by counsel for, the
Term Collateral Agent (with the cost of such counsel to be paid by the Grantors
or, if the Grantors do not make such payment, by the respective Eligible ABL
Purchaser or Eligible ABL Purchasers, who shall have the right to obtain
reimbursement of same from the

-41-



--------------------------------------------------------------------------------



 



Grantors); it being understood and agreed that the Term Collateral Agent and
each other Term Secured Party shall retain all rights to indemnification as
provided in the relevant Term Documents for all periods prior to any assignment
by them pursuant to the provisions of this Section 2.4(h). The relevant
assignment documentation shall also provide that, if for any reason (other than
the gross negligence or willful misconduct of the Term Collateral Agent (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment)), the amount of credit-linked deposits held by the deposit bank under
the terms of the Term Documents is at any time less than the full amounts owing
with respect to any letter of credit and/or any bank guaranty described above
(including facing, fronting, facility and similar fees) then the respective
Eligible ABL Purchaser or Eligible ABL Purchasers shall promptly reimburse the
Term Collateral Agent (who shall pay the respective issuing lender and/or bank
guaranty issuer, as the case may be) the amount of deficiency.
          (ii) The right to exercise the purchase option described in
Section 2.4(h)(i) above shall be exercisable and legally enforceable upon at
least ten (10) Business Days’ prior written notice of exercise (which notice,
once given, shall be irrevocable and fully binding on the respective Eligible
ABL Purchaser or Eligible ABL Purchasers) given to the Term Collateral Agent by
an Eligible ABL Purchaser. Neither the Term Collateral Agent nor any Term
Secured Party shall have any disclosure obligation to any Eligible Term
Purchaser, the ABL Collateral Agent or any ABL Secured Party in connection with
any exercise of such purchase option.
          (iii) The right to purchase the Term Obligations as described in this
Section 2.4(h) may be exercised (by giving the irrevocable written notice
described in preceding clause (ii)) during the period that (1) begins on the
date occurring three Business Days after the first to occur of (x) the date of
the acceleration of the final maturity of the loans under the Term Credit
Agreement, (y) the occurrence of the final maturity of the loans under the Term
Credit Agreement or (z) the occurrence of an Insolvency or Liquidation
Proceeding with respect to the Company or any other Grantor which constitutes an
event of default under the Term Credit Agreement (in each case, so long as the
acceleration, failure to pay amounts due at final maturity or such Insolvency or
Liquidation Proceeding constituting an event of default has not been rescinded
or cured within such 10 Business Day period, and so long as any unpaid amounts
constituting Term Obligations remain owing); provided that if there is any
failure to meet the condition described in the proviso of preceding clause
(i) hereof, the aforementioned date shall be extended until the first date upon
which such condition is satisfied, and (2) ends on the 90th day after the start
of the period described in clause (1) above.
          (iv) The obligations of the Term Secured Parties to sell their
respective Term Obligations under this Section 2.4(h) are several and not joint
and several. To the extent any Term Secured Party breaches its obligation to
sell its Term Obligations under this Section 2.4(h) (a “Defaulting Term Secured
Party”), nothing in this Section 2.4(h) shall be deemed to require the Term
Collateral Agent or any Term Secured Party to purchase such Defaulting Term
Secured Party’s Term Obligations for resale to the holders of ABL Obligations
and in all cases, the Term Collateral Agent and each Term Secured Party
complying with the terms of this Section 2.4(h) shall not be deemed to be in
default of this Agreement or otherwise be deemed liable for any action or
inaction of any Defaulting Term Secured Party; provided that nothing in this
clause (iv) shall require any Eligible ABL Purchaser to purchase less than all
of the Term Obligations.

-42-



--------------------------------------------------------------------------------



 



          (v) Each Grantor irrevocably consents to any assignment effected to
one or more Eligible ABL Purchasers pursuant to this Section 2.4(h) (so long as
they meet all eligibility standards contained in all relevant Term Documents,
other than obtaining the consent of any Grantor to an assignment to the extent
required by such Term Documents) for purposes of all Term Documents and hereby
agrees that no further consent from such Grantor shall be required.
          2.5. Insolvency or Liquidation Proceedings.
          (a) Finance and Sale Issues.
          (i) Until the Discharge of Term Obligations has occurred, if the
Company or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the Term Collateral Agent shall desire to permit the use of cash
collateral constituting TL Priority Collateral on which the Term Collateral
Agent or any other creditor has a Lien or to permit the Company or any other
Grantor to obtain financing, whether from the Term Secured Parties or any other
entity under Section 363 or Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (each, a “DIP Financing”), then the ABL Collateral Agent, on
behalf of itself and the ABL Secured Parties and the Notes Collateral Agent, on
behalf of itself and the Notes Secured Parties, agree that they will raise no
objection to such use of cash collateral constituting TL Priority Collateral or
to the fact that such DIP Financing may be granted Liens on the TL Priority
Collateral and will not request adequate protection or any other relief in
connection therewith (except, as expressly, agreed by the Term Collateral Agent
or to the extent permitted by Section 2.5(c)) and, to the extent the Liens on
the TL Priority Collateral securing the Term Obligations are subordinated or
pari passu with the Liens on the TL Priority Collateral securing such DIP
Financing, the ABL Collateral Agent and the Notes Collateral Agent will
subordinate their Liens in the TL Priority Collateral to the Liens securing such
DIP Financing (and all obligations relating thereto). The ABL Collateral Agent,
on behalf of the ABL Secured Parties, and the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, agree that they will not raise any
objection or oppose a sale or other disposition of any TL Priority Collateral
free and clear of its Liens (subject to attachment of proceeds with respect to
the Second Priority Lien on the TL Priority Collateral in favor of the ABL
Collateral Agent and the Third Priority Lien on the TL Priority Collateral in
favor of the Notes Collateral Agent in the same order and manner as otherwise
set forth herein) or other claims under Section 363 of the Bankruptcy Code if
the Term Secured Parties have consented to such sale or disposition of such
assets.
          (ii) Following the Discharge of Term Obligations and until the
Discharge of ABL Obligations has occurred, if the Company or any other Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the ABL
Collateral Agent shall desire to permit the Company or any other Grantor to
obtain a DIP Financing, then the Notes Collateral Agent, on behalf of itself and
the Notes Secured Parties, agrees that it will raise no objection to such use of
cash collateral constituting TL Priority Collateral or to the fact that such DIP
Financing may be granted Liens on the TL Priority Collateral and will not
request adequate protection or any other relief in connection therewith (except,
as expressly, agreed by the ABL Collateral Agent or to the extent permitted by
Section 2.5(c)) and, to the extent the Liens on the TL Priority Collateral
securing the ABL Obligations are subordinated or pari passu with the Liens on
the TL Priority Collateral securing such DIP Financing, the Notes Collateral
Agent will subordinate its Liens in the TL Priority Collateral to the Liens
securing such DIP Financing (and all obligations relating

-43-



--------------------------------------------------------------------------------



 



thereto). Following the Discharge of Term Obligations, the Notes Collateral
Agent, on behalf of the Notes Secured Parties, agrees that it will not raise any
objection or oppose a sale or other disposition of any TL Priority Collateral
free and clear of its Liens (subject to attachment of proceeds with respect to
the Third Priority Lien on the TL Priority Collateral in favor of the Notes
Collateral Agent in the same order and manner as otherwise set forth herein) or
other claims under Section 363 of the Bankruptcy Code if the ABL Secured Parties
have consented to such sale or disposition of such assets.
          (b) Relief from the Automatic Stay. Until the Discharge of Term
Obligations has occurred, the ABL Collateral Agent, on behalf of itself and the
ABL Secured Parties and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, agree that none of them shall seek relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the TL Priority Collateral without the prior written consent of the
Term Collateral Agent. Following the Discharge of Term Obligations, until the
Discharge of ABL Obligations has occurred, the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the TL Priority Collateral without the
prior written consent of the ABL Collateral Agent.
          (c) Adequate Protection.
          (i) The ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agree that none of them shall contest (or support any other
person contesting) (i) any request by the Term Collateral Agent or the Term
Secured Parties for adequate protection with respect to any TL Priority
Collateral or (ii) any objection by the Term Collateral Agent or the Term
Secured Parties to any motion, relief, action or proceeding based on the Term
Collateral Agent or the Term Secured Parties claiming a lack of adequate
protection with respect to the TL Priority Collateral. Notwithstanding the
foregoing provisions in this Section 2.5(c), in any Insolvency or Liquidation
Proceeding, (A) if the Term Secured Parties (or any subset thereof) are granted
adequate protection in the form of additional collateral in the nature of assets
constituting TL Priority Collateral in connection with any DIP Financing, then
the ABL Collateral Agent, on behalf of itself or any of the ABL Secured Parties
and the Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, may seek or request adequate protection in the form of a Lien on such
additional collateral, which Lien of the ABL Collateral Agent will be
subordinated to the Liens securing the Term Obligations and such DIP Financing
(and all obligations relating thereto) on the same basis as the other Liens on
TL Priority Collateral securing the ABL Obligations are so subordinated to the
Term Obligations under this Agreement and which Lien of the Notes Collateral
Agent will be subordinated to the Liens securing the Term Obligations, such DIP
Financing (and all obligations relating thereto) and the ABL Obligations on the
same basis as the other Liens on TL Priority Collateral securing the Notes
Obligations are so subordinated to the Term Obligations and ABL Obligations
under this Agreement, and (B) in the event the ABL Collateral Agent, on behalf
of itself and the ABL Secured Parties or the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, seek or request adequate protection in
respect of TL Priority Collateral securing ABL Obligations or the Notes
Obligations, as applicable, and such adequate protection is granted in the form
of additional collateral in the nature of assets constituting TL Priority
Collateral, then the ABL Collateral Agent, on behalf of itself or any of the ABL
Secured Parties and

-44-



--------------------------------------------------------------------------------



 



the Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
agree that the Term Collateral Agent shall also be granted a senior Lien on such
additional collateral as security for the Term Obligations and for any such DIP
Financing provided by the Term Secured Parties and that any Lien on such
additional collateral securing the ABL Obligations and the Notes Obligations
shall be subordinated to the Liens on such collateral securing the Term
Obligations and any such DIP Financing provided by the Term Secured Parties (and
all obligations relating thereto) and to any other Liens granted to the Term
Secured Parties as adequate protection on the same basis as the other Liens on
TL Priority Collateral securing the ABL Obligations and the Notes Obligations
are so subordinated to such Term Obligations under this Agreement.
          (ii) Prior to the Discharge of ABL Obligations, the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, agrees that none of
them shall contest (or support any other person contesting) (i) any request by
the ABL Collateral Agent or the ABL Secured Parties for adequate protection with
respect to any TL Priority Collateral or (ii) any objection by the ABL
Collateral Agent or the ABL Secured Parties to any motion, relief, action or
proceeding based on the ABL Collateral Agent or the ABL Secured Parties claiming
a lack of adequate protection with respect to the TL Priority Collateral.
Notwithstanding the foregoing provisions in this Section 2.5(c), in any
Insolvency or Liquidation Proceeding, (A) if the ABL Secured Parties (or any
subset thereof) are granted adequate protection in the form of additional
collateral in the nature of assets constituting TL Priority Collateral in
connection with any DIP Financing, then the Notes Collateral Agent, on behalf of
itself and the Notes Secured Parties, may seek or request adequate protection in
the form of a Lien on such additional collateral, which Lien will be
subordinated to the Liens securing the ABL Obligations and such DIP Financing
(and all obligations relating thereto) on the same basis as the other Liens on
TL Priority Collateral securing the Notes Obligations are so subordinated to the
ABL Obligations under this Agreement, and (B) in the event the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, seek or request
adequate protection in respect of TL Priority Collateral securing the Notes
Obligations, and such adequate protection is granted in the form of additional
collateral in the nature of assets constituting TL Priority Collateral, then the
Notes Collateral Agent, on behalf of itself and the Notes Secured Parties, agree
that the ABL Collateral Agent shall also be granted a senior Lien on such
additional collateral as security for the ABL Obligations and for any such DIP
Financing provided by the ABL Secured Parties and that any Lien on such
additional collateral securing the Notes Obligations shall be subordinated to
the Liens on such collateral securing the ABL Obligations and any such DIP
Financing provided by the ABL Secured Parties (and all obligations relating
thereto) and to any other Liens granted to the ABL Secured Parties as adequate
protection on the same basis as the other Liens on TL Priority Collateral
securing the Notes Obligations are so subordinated to such ABL Obligations under
this Agreement.
          (d) No Waiver. Subject to the proviso in clause (ii) of
Section 2.2(a), nothing contained herein shall prohibit or in any way limit the
Term Collateral Agent or any Term Secured Party from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the ABL Collateral
Agent, any of the ABL Secured Parties, the Notes Collateral Agent or any of the
Notes Secured Parties in respect of the TL Priority Collateral, including the
seeking by the ABL Collateral Agent, any ABL Secured Parties, the Notes
Collateral Agent or any Notes Secured Parties of adequate protection in respect
thereof or the asserting by the ABL Collateral Agent, any ABL Secured Parties,
the Notes Collateral Agent or any Notes Secured Parties of any of its rights and
remedies under the ABL Documents, the Notes Documents or

-45-



--------------------------------------------------------------------------------



 



otherwise in respect thereof. Subject to the proviso in clause (ii) of
Section 2.2(b), nothing contained herein shall prohibit or in any way limit the
ABL Collateral Agent or any ABL Secured Party from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the Notes
Collateral Agent or any of the Notes Secured Parties in respect of the TL
Priority Collateral, including the seeking by the Notes Collateral Agent or any
Notes Secured Parties of adequate protection in respect thereof or the asserting
by the Notes Collateral Agent or any Notes Secured Parties of any of its rights
and remedies under the Notes Documents or otherwise in respect thereof.
          (e) Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of Term
Obligations, on account of ABL Obligations and on account of Notes Obligations,
then, to the extent the debt obligations distributed on account of the Term
Obligations, on account of the ABL Obligations and on account of Notes
Obligations are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.
          (f) Post-Petition Interest.
          (i) None of the ABL Collateral Agent, any ABL Secured Party, the Notes
Collateral Agent or any Notes Secured Party shall oppose or seek to challenge
any claim by the Term Collateral Agent or any Term Secured Party for allowance
in any Insolvency or Liquidation Proceeding of Term Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Term
Secured Party’s Lien on the TL Priority Collateral, without regard to the
existence of the Lien of the ABL Collateral Agent on behalf of the ABL Secured
Parties on the TL Priority Collateral or the Lien of the Notes Collateral Agent
on behalf of the Notes Secured Parties on the TL Priority Collateral. None of
the Notes Collateral Agent or any Notes Secured Party shall oppose or seek to
challenge any claim by the ABL Collateral Agent or any ABL Secured Party for
allowance in any Insolvency or Liquidation Proceeding of ABL Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the ABL Secured Party’s Lien on the TL Priority Collateral, without
regard to the existence of the Lien of the Notes Collateral Agent on behalf of
the Notes Secured Parties on the TL Priority Collateral.
          (ii) Neither the Term Collateral Agent nor any other Term Secured
Party shall oppose or seek to challenge any claim by the ABL Collateral Agent,
any ABL Secured Party, the Notes Collateral Agent or any Notes Secured Party for
allowance in any Insolvency or Liquidation Proceeding of ABL Obligations or
Notes Obligations consisting of post-petition interest, fees or expenses to the
extent of the value of the Lien of the ABL Collateral Agent on behalf of the ABL
Secured Parties on the TL Priority Collateral or the Lien of the Notes
Collateral Agent on behalf of the Notes Secured Parties on the TL Priority
Collateral (after taking into account the Lien of the Term Secured Parties on
the TL Priority Collateral and with respect to the Lien of the Notes Collateral
Agent, after taking into account the Lien of the ABL Secured Parties on the TL
Priority Collateral). Neither the ABL Collateral Agent nor any other ABL Secured
Party shall oppose or seek to challenge any claim by the Notes Collateral Agent
or any Notes Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Notes Obligations consisting of

-46-



--------------------------------------------------------------------------------



 



post-petition interest, fees or expenses to the extent of the value of the Lien
of the Notes Collateral Agent on behalf of the Notes Secured Parties on the TL
Priority Collateral (after taking into account the Lien of the Term Secured
Parties and the ABL Secured Parties on the TL Priority Collateral).
          (g) Waiver. The ABL Collateral Agent, for itself and on behalf of the
ABL Secured Parties, and the Notes Collateral Agent, for itself and on behalf of
the Notes Secured Parties, waive any claim they may hereafter have against any
Term Secured Party arising out of the election of any Term Secured Party of the
application of Section 111l(b)(2) of the Bankruptcy Code, and/or out of any cash
collateral or financing arrangement or out of any grant of a security interest
in connection with the TL Priority Collateral in any Insolvency or Liquidation
Proceeding.
          2.6. Reliance; Waivers; Etc.
          (a) Reliance. Other than any reliance on the terms of this Agreement,
the ABL Collateral Agent, on behalf of itself and the ABL Secured Parties, and
the Notes Collateral Agent, for itself and on behalf of the Notes Secured
Parties, acknowledge that they and such ABL Secured Parties and such Notes
Secured Parties have, independently and without reliance on the Term Collateral
Agent or any Term Secured Parties, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
such ABL Documents and Notes Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decision in taking or
not taking any action under the ABL Credit Agreement, the Indentures or this
Agreement.
          (b) No Warranties or Liability. The ABL Collateral Agent, on behalf of
itself and the ABL Secured Parties, and the Notes Collateral Agent, for itself
and on behalf of the Notes Secured Parties, acknowledge and agree that the Term
Collateral Agent and the Term Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Term
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The Term Secured Parties will be entitled to manage and supervise
their respective loans and extensions of credit under their respective Term
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Term Collateral Agent and the Term Secured
Parties shall have no duty to the ABL Collateral Agent, any of the ABL Secured
Parties, the Notes Collateral Agent or any of the Notes Secured Parties to act
or refrain from acting in a manner which allows, or results in, the occurrence
or continuance of an event of default or default under any agreements with the
Company or any other Grantor (including the Term Documents, the ABL Documents
and the Notes Documents), regardless of any knowledge thereof which they may
have or be charged with.
          (c) No Waiver of Lien Priorities.
          (i) No right of the Term Secured Parties, the Term Collateral Agent or
any of them to enforce any provision of this Agreement or any Term Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Company or any other Grantor or by any act or failure to
act by any Term Secured Party or the Term Collateral

-47-



--------------------------------------------------------------------------------



 



Agent, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, any of the Term Documents, any of the ABL Documents
or any of the Notes Documents, regardless of any knowledge thereof which the
Term Collateral Agent or the Term Secured Parties, or any of them, may have or
be otherwise charged with.
          (ii) Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Company and the other Grantors under
the Term Documents and subject to the provisions of Section 2.4(c)), the Term
Secured Parties, the Term Collateral Agent and any of them may, at any time and
from time to time in accordance with the Term Documents and/or applicable law,
without the consent of, or notice to, the ABL Collateral Agent, any ABL Secured
Party, the Notes Collateral Agent or any Notes Secured Party, without incurring
any liabilities to the ABL Collateral Agent, any ABL Secured Party, the Notes
Collateral Agent or any Notes Secured Party and without impairing or releasing
the Lien priorities and other benefits provided in this Agreement (even if any
right of subrogation or other right or remedy of the ABL Collateral Agent, any
ABL Secured Party, the Notes Collateral Agent or any Notes Secured Party is
affected, impaired or extinguished thereby) do any one or more of the following:
     (1) sell, exchange, realize upon, enforce or otherwise deal with in any
manner (subject to the terms hereof) and in any order any part of the TL
Priority Collateral or any liability of the Company or any other Grantor to the
Term Secured Parties or the Term Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;
     (2) settle or compromise any Term Obligation or any other liability of the
Company or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof; and
     (3) exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Grantor or any other Person,
elect any remedy and otherwise deal freely with the Company, any other Grantor
or any TL Priority Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the Term Secured Parties or any
liability incurred directly or indirectly in respect thereof.
          (iii) The ABL Collateral Agent, on behalf of itself and the ABL
Secured Parties and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, also agree that the Term Secured Parties and the Term
Collateral Agent shall have no liability to the ABL Collateral Agent, any ABL
Secured Party, the Notes Collateral Agent or any Notes Secured Party, and the
ABL Collateral Agent, on behalf of itself and the ABL Secured Parties and the
Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
hereby waive any claim against any Term Secured Party or the Term Collateral
Agent, arising out of any and all actions which the Term Secured Parties or the
Term Collateral Agent may take or permit or omit to take with respect to:
          (1) the Term Documents (other than this Agreement);
          (2) the collection of the Term Obligations; or

-48-



--------------------------------------------------------------------------------



 



          (3) the foreclosure upon, or sale, liquidation or other disposition
of, any TL Priority Collateral.
The ABL Collateral Agent, on behalf of itself and the ABL Secured Parties and
the Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
agree that the Term Secured Parties and the Term Collateral Agent have no duty
to the ABL Collateral Agent, the ABL Secured Parties, the Notes Collateral Agent
or the Notes Secured Parties in respect of the maintenance or preservation of
the TL Priority Collateral, the Term Obligations or otherwise.
          (iv) The Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, also agrees that the ABL Secured Parties and the ABL Collateral
Agent shall have no liability to the Notes Collateral Agent or any Notes Secured
Party, and the Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, hereby waives any claim against any ABL Secured Party or the ABL
Collateral Agent, arising out of any and all actions which the ABL Secured
Parties or the ABL Collateral Agent may take or permit or omit to take with
respect to:
     (1) the ABL Documents (other than this Agreement);
     (2) the collection of the ABL Obligations; or
     (3) the foreclosure upon, or sale, liquidation or other disposition of, any
TL Priority Collateral.
The Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
agrees that the ABL Secured Parties and the ABL Collateral Agent have no duty to
the Notes Collateral Agent or the Notes Secured Parties in respect of the
maintenance or preservation of the TL Priority Collateral, the ABL Obligations
or otherwise.
          (v) The ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties agree not to assert and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the TL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.
          (vi) The Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agrees not to assert and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the TL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.
          (d) Obligations Unconditional. All rights, interests, agreements and
obligations of the Term Collateral Agent and the Term Secured Parties and the
ABL Collateral Agent, the ABL Secured Parties, the Notes Collateral Agent and
the Notes Secured Parties, respectively, hereunder shall remain in full force
and effect irrespective of:

-49-



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of any Term Document, any ABL
Document or any Notes Document;
     (ii) except as otherwise set forth in the Agreement, any change permitted
hereunder in the time, manner or place of payment of, or in any other terms of,
all or any of the Term Obligations, the ABL Obligations or the Notes
Obligations, or any amendment or waiver or other modification permitted
hereunder, whether by course of conduct or otherwise, of the terms of any Term
Document, any ABL Document or any Notes Document;
     (iii) any exchange of any security interest in any TL Priority Collateral
or any amendment, waiver or other modification permitted hereunder, whether in
writing or by course of conduct or otherwise, of all or any of the Term
Obligations, the ABL Obligations or the Notes Obligations;
     (iv) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or
     (v) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the Term Obligations, or of the ABL Collateral Agent or any ABL Secured Party,
or of the Notes Collateral Agent or any Notes Secured Party in respect of this
Agreement.
Section 3. ABL Priority Collateral.
          3.1. Lien Priorities.
          (a) Relative Priorities. Notwithstanding (i) the time, manner, order
or method of grant, creation, attachment or perfection of any Liens securing the
Term Obligations or the Notes Obligations granted on the ABL Priority Collateral
or of any Liens securing the ABL Obligations granted on the ABL Priority
Collateral, (ii) the validity or enforceability of the security interests and
Liens granted in favor of any Collateral Agent or any Secured Party on the ABL
Priority Collateral, (iii) the date on which any ABL Obligations, Term
Obligations or Notes Obligations are extended, (iv) any provision of the UCC or
any other applicable law, including any rule for determining priority thereunder
or under any other law or rule governing the relative priorities of secured
creditors, including with respect to real property or fixtures, (v) any
provision set forth in any ABL Document, any Term Document or any Notes Document
(other than this Agreement), (vi) the possession or control by any Collateral
Agent or any Secured Party or any bailee of all or any part of any ABL Priority
Collateral as of the date hereof or otherwise, or (vii) any other circumstance
whatsoever, the Term Collateral Agent, on behalf of itself and the Term Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, hereby agree that:
     (i) any Lien on the ABL Priority Collateral securing any ABL Obligations
now or hereafter held by or on behalf of the ABL Collateral Agent or any ABL
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to (x) any Lien on the ABL
Priority Collateral securing any of the Term

-50-



--------------------------------------------------------------------------------



 



Obligations and (y) any Lien on the ABL Priority Collateral securing any of the
Notes Obligations;
     (ii) any Lien on the ABL Priority Collateral now or hereafter held by or on
behalf of the Term Collateral Agent, any Term Secured Parties, the Notes
Collateral Agent, any Notes Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the ABL Priority Collateral securing any ABL Obligations;
     (iii) any Lien on the ABL Priority Collateral securing any Term Obligations
now or hereafter held by or on behalf of the Term Collateral Agent or any Term
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the ABL
Priority Collateral securing any of the Notes Obligations; and
     (iv) any Lien on the ABL Priority Collateral now or hereafter held by or on
behalf of the Notes Collateral Agent, any Notes Secured Party or any agent or
trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the ABL Priority Collateral securing
any Term Obligations.
All Liens on the ABL Priority Collateral securing any ABL Obligations shall be
and remain senior in all respects and prior to all Liens on the ABL Priority
Collateral securing (x) any Term Obligations and (y) any Notes Obligations for
all purposes, whether or not such Liens securing any ABL Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person. All Liens on the ABL Priority Collateral securing
any Term Obligations shall be and remain senior in all respects and prior to all
Liens on the ABL Priority Collateral securing any Notes Obligations for all
purposes, whether or not such Liens securing any Term Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person.
          (b) Prohibition on Contesting Liens. Each of the Term Collateral
Agent, for itself and on behalf of each Term Secured Party, the ABL Collateral
Agent, for itself and on behalf of each ABL Secured Party, and the Notes
Collateral Agent, for itself and on behalf of each Notes Secured Party, agrees
that it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (i) the priority, validity or enforceability of a Lien held by or
on behalf of any of the ABL Secured Parties in the ABL Priority Collateral, by
or on behalf of any of the Term Secured Parties in the ABL Priority Collateral
or by or on behalf of any of the Notes Secured Parties in the ABL Priority
Collateral, as the case may be, or (ii) the validity or enforceability of any
Term Security Document (or any Term Obligations thereunder), any ABL Security
Document (or any ABL Obligations thereunder) or any Notes Security Document (or
any Notes Obligations thereunder); provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any of the Collateral Agents or
any Secured Party to enforce this Agreement, including the

-51-



--------------------------------------------------------------------------------



 



priority of the Liens on the ABL Priority Collateral securing the ABL
Obligations, the Term Obligations and the Notes Obligations as provided in
Sections 3.1(a), 3.2(a) and 3.2(b).
          (c) No New Liens. So long as the Discharge of ABL Obligations has not
occurred, the parties hereto agree that the Company or any other Grantor shall
not grant or permit any additional Liens on any asset or property of any Grantor
to secure any Term Obligation or Notes Obligation unless it has granted or
contemporaneously grants (x)(i) a First Priority Lien on such asset or property
to secure the ABL Obligations if such asset or property constitutes ABL Priority
Collateral or (ii) a Second Priority Lien on such asset or property to secure
the ABL Obligations if such asset or property constitutes TL Priority
Collateral, (y)(i) a Second Priority Lien on such asset or property to secure
the Term Obligations if such asset or property constitutes ABL Priority
Collateral or (ii) a First Priority Lien on such asset or property to secure the
Term Obligations if such asset or property constitutes TL Priority Collateral
and (z) a Third Priority Lien on such asset or property to secure the Notes
Obligations. To the extent that the provisions of clause (x)(i) in the
immediately preceding sentence are not complied with for any reason, without
limiting any other rights and remedies available to the ABL Collateral Agent
and/or the ABL Secured Parties, each of the Term Collateral Agent, on behalf of
Term Secured Parties, and the Notes Collateral Agent, on behalf of the Notes
Secured Parties, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens on the ABL Priority Collateral granted
in contravention of such clause (x)(i) of this Section 3.1(c) shall be subject
to Section 3.3.
          (d) Effectiveness of Lien Priorities. Each of the parties hereto
acknowledges that the Lien priorities provided for in this Agreement shall not
be affected or impaired in any manner whatsoever, including, without limitation,
on account of: (i) the invalidity, irregularity or unenforceability of all or
any part of the ABL Documents, the Term Documents or the Notes Documents;
(ii) any amendment, change or modification of any ABL Documents, Term Documents
or Notes Documents; or (iii) any impairment, modification, change, exchange,
release or subordination of or limitation on, any liability of, or stay of
actions or lien enforcement proceedings against, the Company or any of its
Subsidiaries party to any of the ABL Documents, the Term Documents or the Notes
Documents, its property, or its estate in bankruptcy resulting from any
bankruptcy, arrangement, readjustment, composition, liquidation, rehabilitation,
similar proceeding or otherwise involving or affecting any Secured Party.
          3.2. Exercise of Remedies.
          (a) So long as the Discharge of ABL Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor:
     (i) none of the Term Collateral Agent, the Term Secured Parties, the Notes
Collateral Agent or the Notes Secured Parties (x) will exercise or seek to
exercise any rights or remedies (including, without limitation, setoff) with
respect to any ABL Priority Collateral (including, without limitation, the
exercise of any right under any lockbox agreement, account control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement in
respect of ABL Priority Collateral to which the Term Collateral Agent, any Term
Secured Party, the Notes Collateral Agent or any Notes Secured

-52-



--------------------------------------------------------------------------------



 



Party is a party) or institute or commence or join with any Person (other than
the ABL Collateral Agent and the ABL Secured Parties) in commencing any action
or proceeding with respect to such rights or remedies (including any action of
foreclosure, enforcement, collection or execution); provided, however, that the
Term Collateral Agent may exercise any or all such rights after the passage of a
period of 180 days from the date of delivery of a notice in writing to the ABL
Collateral Agent of the Term Collateral Agent’s intention to exercise its right
to take such actions (the “Term Standstill Period”); provided, further, however,
notwithstanding anything herein to the contrary, neither the Term Collateral
Agent nor any Term Secured Party will exercise any rights or remedies with
respect to any ABL Priority Collateral if, notwithstanding the expiration of the
Term Standstill Period, the ABL Collateral Agent or ABL Secured Parties shall
have commenced the exercise of any of their rights or remedies with respect to
all or any portion of the ABL Priority Collateral (prompt notice of such
exercise to be given to the Term Collateral Agent) and are pursuing the exercise
thereof, (y) will contest, protest or object to any foreclosure proceeding or
action brought by the ABL Collateral Agent or any ABL Secured Party with respect
to, or any other exercise by the ABL Collateral Agent or any ABL Secured Party
of any rights and remedies relating to, the ABL Priority Collateral under the
ABL Documents or otherwise, or (z) subject to the rights of the Term Collateral
Agent under clause (i)(x) above, will object to the forbearance by the ABL
Collateral Agent or the ABL Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the ABL Priority Collateral, in each case so long as the respective
interests of the Term Secured Parties and the Notes Secured Parties attach to
the proceeds thereof subject to the relative priorities described in
Section 3.1; provided, that the Notes Collateral Agent and the Notes Secured
Parties will not object to the forbearance by the Term Collateral Agent or the
Term Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the ABL
Priority Collateral, in each case so long as the interests of the Notes Secured
Parties attach to the proceeds thereof subject to the relative priorities
described in Section 3.1; provided, however, that nothing in this Section 3.2(a)
shall be construed to authorize (A) the Term Collateral Agent, any Term Secured
Party, the Notes Collateral Agent or any Notes Secured Party to sell any ABL
Priority Collateral free of the Lien of the ABL Collateral Agent or any ABL
Secured Party or (B) the Notes Collateral Agent or any Notes Secured Party to
sell any ABL Priority Collateral free of the Lien of the Term Collateral Agent
or any Term Secured Party; and
     (ii) the ABL Collateral Agent and the ABL Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the
disposition of, or restrictions with respect to, the ABL Priority Collateral
without any consultation with or the consent of the Term Collateral Agent, any
Term Secured Party, the Notes Collateral Agent or any Notes Secured Party;
provided, that:
     (1) the Term Collateral Agent may take any action (not adverse to the prior
Liens on the ABL Priority Collateral securing the ABL Obligations, or the rights
of any ABL Collateral Agent or the ABL Secured Parties to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the ABL Priority
Collateral;

-53-



--------------------------------------------------------------------------------



 



     (2) the Notes Collateral Agent may take any action (not adverse to the
prior Liens on the ABL Priority Collateral securing the ABL Obligations and the
Term Obligations, or the rights of any ABL Collateral Agent, the ABL Secured
Parties, any Term Collateral Agent or the Term Secured Parties to exercise
remedies in respect thereof) in order to preserve or protect its Lien on the ABL
Priority Collateral;
     (3) the Term Secured Parties and the Notes Secured Parties shall be
entitled to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Term
Secured Parties or the Notes Secured Parties, as applicable, including without
limitation any claims secured by the ABL Priority Collateral, if any, in each
case in accordance with the terms of this Agreement;
     (4) the Term Secured Parties and the Notes Secured Parties shall be
entitled to file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either the Bankruptcy Law or applicable non-bankruptcy law, in each case
in accordance with the terms of this Agreement;
     (5) the Term Secured Parties and the Notes Secured Parties shall be
entitled to vote on any plan of reorganization and file any proof of claim in an
Insolvency or Liquidation Proceeding or otherwise and other filings and make any
arguments and motions that are, in each case, in accordance with the terms of
this Agreement, with respect to the ABL Priority Collateral; and
     (6) the Term Collateral Agent or any Term Secured Party may exercise any of
its rights or remedies with respect to the ABL Priority Collateral after the
termination of the Term Standstill Period to the extent permitted by clause
(i)(x) above.
          In exercising rights and remedies with respect to the ABL Priority
Collateral, the ABL Collateral Agent and the ABL Secured Parties may enforce the
provisions of the ABL Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of ABL Priority Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC of
any applicable jurisdiction and of a secured creditor under Bankruptcy Laws of
any applicable jurisdiction.
          (b) Following the Discharge of ABL Obligations, so long as the
Discharge of Term Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor:
     (i) none of the Notes Collateral Agent and the Notes Secured Parties
(x) will exercise or seek to exercise any rights or remedies (including, without
limitation, setoff)

-54-



--------------------------------------------------------------------------------



 



with respect to any ABL Priority Collateral (including, without limitation, the
exercise of any right under any lockbox agreement, account control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement in
respect of ABL Priority Collateral to which the Notes Collateral Agent or any
Notes Secured Party is a party) or institute or commence, or join with any
Person (other than the Term Collateral Agent and the Term Secured Parties) in
commencing any action or proceeding with respect to such rights or remedies
(including any action of foreclosure), enforcement, collection or execution; (y)
will contest, protest or object to any foreclosure proceeding or action brought
by the Term Collateral Agent or any Term Secured Party with respect to, or any
other exercise by the Term Collateral Agent or any Term Secured Party of any
rights and remedies relating to, the ABL Priority Collateral under the Term
Documents or otherwise, or (z) will object to the forbearance by the Term
Collateral Agent or the Term Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the ABL Priority Collateral, in each case so long as the respective
interests of the Notes Secured Parties attach to the proceeds thereof subject to
the relative priorities described in Section 3.1; and
     (ii) the Term Collateral Agent and the Term Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the
disposition of, or restrictions with respect to, the ABL Priority Collateral
without any consultation with or the consent of the Notes Collateral Agent or
any Notes Secured Party; provided, that:
     (1) the Notes Collateral Agent may take any action (not adverse to the
prior Liens on the ABL Priority Collateral securing the Term Obligations, or the
rights of any Term Collateral Agent or the Term Secured Parties to exercise
remedies in respect thereof) in order to preserve or protect its Lien on the ABL
Priority Collateral;
     (2) the Notes Secured Parties shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Notes Secured Parties, including
without limitation any claims secured by the ABL Priority Collateral, if any, in
each case in accordance with the terms of this Agreement;
     (3) the Notes Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with the terms of this
Agreement; and
     (4) the Notes Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the ABL Priority Collateral.

-55-



--------------------------------------------------------------------------------



 



          In exercising rights and remedies with respect to the ABL Priority
Collateral, the Term Collateral Agent and the Term Secured Parties may enforce
the provisions of the Term Documents and exercise remedies thereunder, all in
such order and in such manner as they may determine in the exercise of their
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of ABL Priority Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC
of any applicable jurisdiction and of a secured creditor under Bankruptcy Laws
of any applicable jurisdiction.
          (c) Each of the Term Collateral Agent, on behalf of itself and the
Term Secured Parties, and the Notes Collateral Agent, on behalf of itself and
the Notes Secured Parties, agrees that it will not take or receive any ABL
Priority Collateral or any proceeds of ABL Priority Collateral in connection
with the exercise of any right or remedy (including setoff) with respect to any
ABL Priority Collateral unless and until the Discharge of ABL Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.2(a). Following the Discharge of ABL Obligations, the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, agrees that it will
not take or receive any ABL Priority Collateral or any proceeds of ABL Priority
Collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any ABL Priority Collateral unless and until the
Discharge of Term Obligations has occurred. Without limiting the generality of
the foregoing, (x) unless and until the Discharge of ABL Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of Section
3.2(a), the sole right of the Term Collateral Agent and the Term Secured Parties
with respect to the ABL Priority Collateral is to hold a Lien on the ABL
Priority Collateral pursuant to the Term Documents for the period and to the
extent granted therein and to receive a share of the proceeds thereof, if any,
after the Discharge of ABL Obligations has occurred in accordance with the terms
hereof, the Term Documents and applicable law and (y) unless and until the
Discharge of ABL Obligations and the Discharge of Term Obligations have
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.2(a) and the proviso in clause (ii) of Section 3.2(b), the sole right
of the Notes Collateral Agent and the Notes Secured Parties with respect to the
ABL Priority Collateral is to hold a Lien on the ABL Priority Collateral
pursuant to the Notes Documents for the period and to the extent granted therein
and to receive a share of the proceeds thereof, if any, after the Discharge of
ABL Obligations and the Discharge of Term Obligations have occurred in
accordance with the terms hereof, the ABL Documents, the Term Documents and
applicable law.
          (d) Subject to the proviso in clause (ii) of Section 3.2(a), the
proviso in clause (ii) of Section 3.2(b):
     (i) the Term Collateral Agent, for itself and on behalf of the Term Secured
Parties, agrees that the Term Collateral Agent and the Term Secured Parties will
not take any action that would hinder any exercise of remedies under the ABL
Documents with respect to the ABL Priority Collateral or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the ABL Priority Collateral, whether by foreclosure or otherwise;
     (ii) the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, agrees that the Notes Collateral Agent and the Notes Secured
Parties will not take

-56-



--------------------------------------------------------------------------------



 



any action that would hinder any exercise of remedies under the ABL Documents or
the Term Documents with respect to the ABL Priority Collateral or is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of the ABL Priority Collateral, whether by foreclosure or otherwise;
     (iii) the Term Collateral Agent, for itself and on behalf of the Term
Secured Parties, hereby waives any and all rights it or the Term Secured Parties
may have as a junior lien creditor with respect to the ABL Priority Collateral
or otherwise to object to the manner in which the ABL Collateral Agent or the
ABL Secured Parties seek to enforce or collect the ABL Obligations or the Liens
granted in any of the ABL Priority Collateral, regardless of whether any action
or failure to act by or on behalf of the ABL Collateral Agent or ABL Secured
Parties is adverse to the interest of the Term Secured Parties; and
     (iv) the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, hereby waives any and all rights it or the Notes Secured
Parties may have as a junior lien creditor with respect to the ABL Priority
Collateral or otherwise to object to the manner in which the ABL Collateral
Agent, the ABL Secured Parties, the Term Collateral Agent or the Term Secured
Parties seek to enforce or collect the ABL Obligations or the Term Obligations
or the Liens granted in any of the ABL Priority Collateral, regardless of
whether any action or failure to act by or on behalf of the ABL Collateral
Agent, the ABL Secured Parties, the Term Collateral Agent or the Term Secured
Parties is adverse to the interest of the Notes Secured Parties.
          (e) The Term Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Term Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the ABL Collateral Agent or the ABL Secured Parties with respect to the ABL
Priority Collateral as set forth in this Agreement and the ABL Documents.
          (f) The Notes Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Notes Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the ABL Collateral Agent, the ABL Secured Parties, the Term Collateral Agent
or the Term Secured Parties with respect to the ABL Priority Collateral as set
forth in this Agreement, the ABL Documents and the Term Documents.
          3.3. Payments Over.
          (a) So long as the Discharge of ABL Obligations has not occurred, any
ABL Priority Collateral, cash proceeds thereof or non-cash proceeds not
constituting TL Priority Collateral received by the Term Collateral Agent, the
Notes Collateral Agent, any Term Secured Parties or any Notes Secured Parties in
connection with the exercise of any right or remedy (including setoff) relating
to the ABL Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the ABL Collateral Agent
for the benefit of the ABL Secured Parties in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The ABL Collateral Agent is hereby au-

-57-



--------------------------------------------------------------------------------



 



thorized to make any such endorsements as agent for the Term Collateral Agent,
any such Term Secured Parties, the Notes Collateral Agent or any such Notes
Secured Parties. This authorization is coupled with an interest and is
irrevocable until such time as this Agreement is terminated in accordance with
its terms.
          (b) Following the Discharge of ABL Obligations, so long as the
Discharge of Term Obligations has not occurred, any ABL Priority Collateral,
cash proceeds thereof or non-cash proceeds received by the Notes Collateral
Agent or any Notes Secured Parties in connection with the exercise of any right
or remedy (including setoff) relating to the ABL Priority Collateral in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the Term Collateral Agent for the benefit of the Term
Secured Parties in the same form as received, with any necessary endorsements or
as a court of competent jurisdiction may otherwise direct. The Term Collateral
Agent is hereby authorized to make any such endorsements as agent for the Notes
Collateral Agent or any such Notes Secured Parties. This authorization is
coupled with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.
          3.4. Other Agreements.
          (a) Releases by ABL Collateral Agent.
     (i) If, in connection with:
     (1) the exercise of any ABL Collateral Agent’s remedies in respect of the
ABL Priority Collateral provided for in Section 3.2(a), including any sale,
lease, exchange, transfer or other disposition of any such ABL Priority
Collateral; or
     (2) any sale, lease, exchange, transfer or other disposition of any ABL
Priority Collateral permitted under the terms of the ABL Documents, the Term
Documents and the Notes Documents (whether or not an event of default
thereunder, and as defined therein, has occurred and is continuing),
the ABL Collateral Agent, for itself or on behalf of any of the ABL Secured
Parties, releases any of its Liens on any part of the ABL Priority Collateral
other than, in the case of clause (2) above, (A) in connection with the
Discharge of ABL Obligations and (B) after the occurrence and during the
continuance of any event of default under the Term Credit Agreement or the
Indentures, then the Liens, if any, of the Term Collateral Agent, for itself or
for the benefit of the Term Secured Parties, and of the Notes Collateral Agent,
for itself or for the benefit of the Notes Secured Parties, on such ABL Priority
Collateral (but not the Proceeds thereof, which shall be subject to the
priorities set forth in this Agreement) shall be automatically, unconditionally
and simultaneously released and the Term Collateral Agent, for itself or on
behalf of any such Term Secured Parties, and the Notes Collateral Agent, for
itself or on behalf of any such Notes Secured Parties, promptly shall execute
and deliver to the ABL Collateral Agent or such Grantor such termination
statements, releases and other documents as the ABL Collateral Agent or such
Grantor may request to effectively confirm such release; provided that in the
case of clause (a)(i) above, any Proceeds of such disposition shall be applied
in accordance with this Agreement.

-58-



--------------------------------------------------------------------------------



 



          (ii) Until the Discharge of ABL Obligations occurs, the Term
Collateral Agent, for itself and on behalf of the Term Secured Parties, and the
Notes Collateral Agent, for itself and an on behalf of the Notes Secured
Parties, hereby irrevocably constitute and appoint the ABL Collateral Agent and
any officer or agent of the ABL Collateral Agent, with full power of
substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of the Term Collateral Agent, the
Notes Collateral Agent or such holder or in the ABL Collateral Agent’s own name,
from time to time in the ABL Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 3.4(a) with respect to ABL Priority
Collateral, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 3.4(a) with respect to ABL Priority Collateral, including any
endorsements or other instruments of transfer or release.
          (iii) Until the Discharge of ABL Obligations occurs, to the extent
that the ABL Secured Parties (a) have released any Lien on ABL Priority
Collateral and any such Lien is later reinstated or (b) obtain any new First
Priority Liens on assets constituting ABL Priority Collateral from Grantors,
then the Term Secured Parties shall be granted a Second Priority Lien on any
such ABL Priority Collateral and the Notes Secured Parties shall be grated a
Third Priority Lien on any such ABL Priority Collateral.
          (iv) If, prior to the Discharge of ABL Obligations, a subordination of
the ABL Collateral Agent’s Lien on any ABL Priority Collateral is permitted (or
in good faith believed by the ABL Collateral Agent to be permitted) under the
ABL Credit Agreement and the Term Credit Agreement to another Lien permitted
under the ABL Credit Agreement, the Term Credit Agreement and the Indentures (an
“ABL Collateral Priority Lien”), then the ABL Collateral Agent is authorized to
execute and deliver a subordination agreement with respect thereto in form and
substance satisfactory to it, and the Term Collateral Agent, for itself and on
behalf of the Term Secured Parties, and the Notes Collateral Agent for itself
and on behalf of the Notes Secured Parties, shall promptly execute and deliver
to the ABL Collateral Agent an identical subordination agreement subordinating
(x) the Liens of the Term Collateral Agent for the benefit of (and on behalf of)
the Term Secured Parties to such ABL Collateral Priority Lien and (y) the Liens
of the Notes Collateral Agent for the benefit of (and on behalf of) the Notes
Secured Parties to such ABL Collateral Priority Lien.
          (b) Releases by Term Collateral Agent.
          (i) Following the Discharge of ABL Obligations, but prior to the
Discharge of Term Obligations, if, in connection with:
     (1) the exercise of any Term Collateral Agent’s remedies in respect of the
ABL Priority Collateral provided for in Section 3.2(b), including any sale,
lease, exchange, transfer or other disposition of any such ABL Priority
Collateral; or
     (2) any sale, lease, exchange, transfer or other disposition of any ABL
Priority Collateral permitted under the terms of the Term Documents and the
Notes Documents (whether or not an event of default thereunder, and as defined
therein, has occurred and is continuing),

-59-



--------------------------------------------------------------------------------



 



the Term Collateral Agent, for itself or on behalf of any of the Term Secured
Parties, releases any of its Liens on any part of the ABL Priority Collateral
other than, in the case of clause (2) above, (A) in connection with the
Discharge of Term Obligations and (B) after the occurrence and during the
continuance of any event of default under the Indentures, then the Liens, if
any, of the Notes Collateral Agent, for itself or for the benefit of the Notes
Secured Parties, on such ABL Priority Collateral (but not the Proceeds thereof,
which shall be subject to the priorities set forth in this Agreement) shall be
automatically, unconditionally and simultaneously released and the Notes
Collateral Agent, for itself or on behalf of any such Notes Secured Parties,
promptly shall execute and deliver to the Term Collateral Agent or such Grantor
such termination statements, releases and other documents as the Term Collateral
Agent or such Grantor may request to effectively confirm such release; provided
that in the case of clause (b)(i) above, any Proceeds of such disposition shall
be applied in accordance with this Agreement.
          (ii) Following the Discharge of ABL Obligations and until the
Discharge of Term Obligations occurs, the Notes Collateral Agent, for itself and
on behalf of the Notes Secured Parties, hereby irrevocably constitutes and
appoints the Term Collateral Agent and any officer or agent of the Term
Collateral Agent, with full power of substitution, as its true and lawful
attorney in fact with full irrevocable power and authority in the place and
stead of the Notes Collateral Agent or such holder or in the Term Collateral
Agent’s own name, from time to time in the Term Collateral Agent’s discretion,
for the purpose of carrying out the terms of this Section 3.4(b) with respect to
ABL Priority Collateral, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary to accomplish the
purposes of this Section 3.4(b) with respect to ABL Priority Collateral,
including any endorsements or other instruments of transfer or release.
          (iii) Following the Discharge of ABL Obligations and until the
Discharge of Term Obligations occurs, to the extent that the Term Secured
Parties (a) have released any Lien on ABL Priority Collateral and any such Lien
is later reinstated or (b) obtain any new Second Priority Liens on assets
constituting ABL Priority Collateral from Grantors, then the Notes Secured
Parties shall be granted a Third Priority Lien on any such ABL Priority
Collateral.
          (iv) If, prior to the Discharge of Term Obligations, a subordination
of the Term Collateral Agent’s Lien on any ABL Priority Collateral is permitted
(or in good faith believed by the Term Collateral Agent to be permitted) under
the Term Credit Agreement to another Lien permitted under the Term Credit
Agreement and the Indentures (a “Subsequent ABL Collateral Priority Lien”), then
the Term Collateral Agent is authorized to execute and deliver a subordination
agreement with respect thereto in form and substance satisfactory to it, and the
Notes Collateral Agent, for itself and on behalf of the Notes Secured Parties,
shall promptly execute and deliver to the Term Collateral Agent an identical
subordination agreement subordinating the Liens of the Notes Collateral Agent
for the benefit of (and on behalf of) the Notes Secured Parties to such
Subsequent Term Collateral Priority Lien.
          (c) Insurance. Unless and until the Discharge of ABL Obligations has
occurred, the ABL Collateral Agent and the ABL Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the ABL
Documents, to adjust settlement for any insurance policy covering the ABL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of

-60-



--------------------------------------------------------------------------------



 



condemnation) in respect of the ABL Priority Collateral. Following the Discharge
of ABL Obligations, unless and until the Discharge of Term Obligations has
occurred, the Term Collateral Agent and the Term Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the Term
Documents, to adjust settlement for any insurance policy covering the ABL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) in respect of the ABL Priority Collateral.
          (d) Amendments to Term Security Documents or Notes Security Documents.
          (i) Without the prior written consent of the ABL Collateral Agent, no
Term Security Document or Notes Security Document may be amended, supplemented
or otherwise modified or entered into to the extent such amendment, supplement
or modification, or the terms of any new Term Document or new Notes Document,
would contravene the provisions of this Agreement. Grantors agree that each Term
Security Document and Notes Security Document (other than (x) any mortgage, deed
of trust or similar security document relating to real property and fixtures
thereon and (y) any Term Security Document and Notes Security Document where the
party or parties granting security interests thereunder are not parties hereto,
as contemplated by Section 6.19) shall include the following language (with any
necessary modifications to give effect to applicable definitions) (or language
to similar effect approved by the ABL Collateral Agent):
“Notwithstanding anything herein to the contrary, the liens and security
interests granted to [the Term Collateral Agent] [the Notes Collateral Agent]
pursuant to this Agreement in any ABL Priority Collateral and the exercise of
any right or remedy by [the Term Collateral Agent] [the Notes Collateral Agent]
with respect to any ABL Priority Collateral hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of [April 12, 2006]
[March 18, 2009] (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among DHM HOLDING COMPANY, INC., a
Delaware corporation, DOLE HOLDING COMPANY, LLC, a Delaware limited liability
company, DOLE FOOD COMPANY, INC., a Delaware corporation (the “Company”), the
other GRANTORS from time to time party thereto, DEUTSCHE BANK AG NEW YORK
BRANCH, as ABL Collateral Agent, DBAG, as Term Collateral Agent, [U.S. BANK
NATIONAL ASSOCIATION, as Notes Collateral Agent], and certain other persons
party or that may become party thereto from time to time. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.”
          (ii) In the event any ABL Collateral Agent or the ABL Secured Parties
and the relevant Grantor enter into any amendment, waiver or consent in respect
of any of the ABL Security Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any ABL
Security Document or changing in any manner the rights of the ABL Collateral
Agent, such ABL Secured Parties, the Company or any other Grantor thereunder, in
each case with respect to or relating to the ABL Priority Collateral, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of (x) the

-61-



--------------------------------------------------------------------------------



 



Comparable Term Security Document without the consent of the Term Collateral
Agent or the Term Secured Parties and without any action by the Term Collateral
Agent, the Company or any other Grantor and (y) the Comparable Notes Security
Document without the consent of the Notes Collateral Agent or the Notes Secured
Parties and without any action by the Notes Collateral Agent, the Company or any
other Grantor, provided that (A) no such amendment, waiver or consent shall have
the effect of (i) removing assets that constitute ABL Priority Collateral
subject to the Lien of the Term Security Documents or the Notes Security
Documents, except to the extent that a release of such Lien is permitted or
required by Section 3.4(a) and provided that there is a corresponding release of
such Lien securing the ABL Obligations, (ii) imposing duties on the Term
Collateral Agent or the Notes Collateral Agent without its consent or
(iii) permitting other liens on the ABL Priority Collateral not permitted under
the terms of the Term Documents, the Notes Documents or Section 3.5 and
(B) notice of such amendment, waiver or consent shall have been given to the
Term Collateral Agent and the Notes Collateral Agent within ten (10) Business
Days after the effective date of such amendment, waiver or consent.
          (iii) Following the Discharge of ABL Obligations, in the event any
Term Collateral Agent or the Term Secured Parties and the relevant Grantor enter
into any amendment, waiver or consent in respect of any of the Term Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Term Security Document
or changing in any manner the rights of the Term Collateral Agent, such Term
Secured Parties, the Company or any other Grantor thereunder, in each case with
respect to or relating to the ABL Priority Collateral, then such amendment,
waiver or consent shall apply automatically to any comparable provision of the
Comparable Notes Security Document without the consent of the Notes Collateral
Agent or the Notes Secured Parties and without any action by the Notes
Collateral Agent, the Company or any other Grantor, provided that (A) no such
amendment, waiver or consent shall have the effect of (i) removing assets that
constitute ABL Priority Collateral subject to the Lien of the Notes Security
Documents, except to the extent that a release of such Lien is permitted or
required by Section 3.4(b) and provided that there is a corresponding release of
such Lien securing the Term Obligations, (ii) imposing duties on the Notes
Collateral Agent without its consent or (iii) permitting other liens on the ABL
Priority Collateral not permitted under the terms of the Notes Documents or
Section 2.5 and (B) notice of such amendment, waiver or consent shall have been
given to the Notes Collateral Agent within ten (10) Business Days after the
effective date of such amendment, waiver or consent.
          (e) Rights As Unsecured Creditors. Except as otherwise set forth in
Section 3.1 and the Notes Documents, the Term Collateral Agent, the Term Secured
Parties, the Notes Collateral Agent and the Notes Secured Parties may exercise
rights and remedies as unsecured creditors against the Company or any other
Grantor that has guaranteed the Term Obligations or the Notes Obligations in
accordance with the terms of the Term Documents, the Notes Documents and
applicable law. Except as otherwise set forth in Section 3.1, nothing in this
Agreement shall prohibit the receipt by the Term Collateral Agent, any Term
Secured Parties, the Notes Collateral Agent or any Notes Secured Parties of the
required payments of interest, principal and other amounts in respect of the
Term Obligations and Notes Obligations, as applicable, so long as such receipt
is not the direct or indirect result of the exercise by the Term Collateral
Agent, any Term Secured Parties, the Notes Collateral Agent or any Notes Secured
Parties of rights or remedies as a secured creditor (including setoff) in
respect of the ABL Priority Collateral or enforcement in contravention of this
Agreement of any Lien held by any of them.

-62-



--------------------------------------------------------------------------------



 



          (f) Bailee for Perfection.
          (i) The ABL Collateral Agent agrees to hold that part of the ABL
Priority Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) to the extent that possession or control
thereof is taken to perfect a Lien thereon under the UCC (such ABL Priority
Collateral being the “Pledged ABL Priority Collateral”) as collateral agent for
the ABL Secured Parties and as bailee for and, with respect to any collateral
that cannot be perfected in such manner, as agent for, the Term Collateral Agent
(on behalf of the Term Secured Parties) and the Notes Collateral Agent (on
behalf of the Notes Secured Parties) and any assignee thereof and act as such
agent under all control agreements relating to the Pledged ABL Priority
Collateral, in each case solely for the purpose of perfecting the security
interest granted under the ABL Credit Documents, the Term Documents and the
Notes Documents, as applicable, subject to the terms and conditions of this
Section 3.4(f). Following the Discharge of ABL Obligations, the Term Collateral
Agent agrees to hold the Pledged ABL Priority Collateral as collateral agent for
the Term Secured Parties and as bailee for and, with respect to any collateral
that cannot be perfected in such manner, as agent for, the Notes Collateral
Agent (on behalf of the Notes Secured Parties) and any assignee thereof solely
for the purpose of perfecting the security interest granted under the Term
Documents and the Notes Documents, as applicable, subject to the terms and
conditions of this Section 3.4(f). As security for the payment and performance
in full of all the Notes Obligations and Term Obligations each Grantor hereby
grants to the ABL Collateral Agent for the benefit of the Notes Secured Parties
and the Term Secured Parties a lien on and security interest in all of the
right, title and interest of such Grantor, in and to and under the Pledged ABL
Priority Collateral wherever located and whether now existing or hereafter
arising or acquired from time to time. As security for the payment and
performance in full of all the Notes Obligations, each Grantor hereby grants to
the Term Collateral Agent for the benefit of the Notes Secured Parties a lien on
and security interest in all of the right, title and interest of such Grantor,
in and to and under the Pledged ABL Priority Collateral wherever located and
whether now existing or hereafter arising or acquired from time to time.
          (ii) Subject to the terms of this Agreement, (x) until the Discharge
of ABL Obligations has occurred, the ABL Collateral Agent shall be entitled to
deal with the Pledged ABL Priority Collateral in accordance with the terms of
the ABL Documents as if the Liens of the Term Collateral Agent under the Term
Security Documents and the Liens of the Notes Collateral Agent under the Notes
Security Documents did not exist and (y) following the Discharge of ABL
Obligations and until the Discharge of Term Obligations has occurred, the Term
Collateral Agent shall be entitled to deal with the Pledged ABL Priority
Collateral in accordance with the terms of the Term Documents as if the Liens of
the Notes Collateral Agent under the Notes Security Documents did not exist. The
rights of the Term Collateral Agent and the Notes Collateral Agent shall at all
times be subject to the terms of this Agreement and to the ABL Collateral
Agent’s rights under the ABL Documents.
          (iii) The ABL Collateral Agent shall have no obligation whatsoever to
any ABL Secured Party, the Term Collateral Agent, any Term Secured Party, the
Notes Collateral Agent or any Notes Secured Party to ensure that the Pledged ABL
Priority Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this Section
3.4(f). The duties or responsibilities of the ABL Collateral Agent under this
Section 3.4(f) shall be limited solely to holding the Pledged ABL Priority
Collateral as

-63-



--------------------------------------------------------------------------------



 



bailee or agent in accordance with this Section 3.4(f). The Term Collateral
Agent shall have no obligation whatsoever to any Term Secured Party, the Notes
Collateral Agent or any Notes Secured Party to ensure that the Pledged ABL
Priority Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this Section
3.4(f). The duties or responsibilities of the Term Collateral Agent under this
Section 3.4(f) shall be limited solely to holding the Pledged ABL Priority
Collateral as bailee or agent in accordance with this Section 3.4(f).
          (iv) The ABL Collateral Agent acting pursuant to this Section 3.4(f)
shall not have by reason of the ABL Security Documents, the Term Security
Documents, the Notes Security Documents, this Agreement or any other document a
fiduciary relationship in respect of any ABL Secured Party, the Term Collateral
Agent, any Term Secured Party, the Notes Collateral Agent or any Notes Secured
Party. The Term Collateral Agent acting pursuant to this Section 3.4(f) shall
not have by reason of the Term Security Documents, the Notes Security Documents,
this Agreement or any other document a fiduciary relationship in respect of any
Term Secured Party, the Notes Collateral Agent or any Notes Secured Party.
          (v) Upon the Discharge of ABL Obligations under the ABL Documents to
which the ABL Collateral Agent is a party, the ABL Collateral Agent shall
deliver or cause to be delivered the remaining Pledged ABL Priority Collateral
(if any) in its possession or in the possession of its agents or bailees,
together with any necessary endorsements, first, to the Term Collateral Agent to
the extent Term Obligations remain outstanding, second, to the Notes Collateral
Agent to the extent Notes Obligations remain outstanding, and third, to the
applicable Grantor to the extent no ABL Obligations, Term Obligations or Notes
Obligations remain outstanding (in each case, so as to allow such Person to
obtain control of such Pledged ABL Priority Collateral) and will cooperate with
the Term Collateral Agent or Notes Collateral Agent, as applicable, in assigning
(without recourse to or warranty by the ABL Collateral Agent or any ABL Secured
Party or agent or bailee thereof) control over any other Pledged ABL Priority
Collateral under its control. The ABL Collateral Agent further agrees to take
all other action reasonably requested by such Person in connection with such
Person obtaining a first priority interest in the Pledged ABL Priority
Collateral or as a court of competent jurisdiction may otherwise direct.
Following the Discharge of ABL Obligations and upon the Discharge of Term
Obligations under the Term Documents to which the Term Collateral Agent is a
party, the Term Collateral Agent shall deliver or cause to be delivered the
remaining Pledged ABL Priority Collateral (if any) in its possession or in the
possession of its agents or bailees, together with any necessary endorsements,
first, to the Notes Collateral Agent to the extent Notes Obligations remain
outstanding, and second, to the applicable Grantor to the extent no Term
Obligations or Notes Obligations remain outstanding (in each case, so as to
allow such Person to obtain control of such Pledged ABL Priority Collateral) and
will cooperate with the Notes Collateral Agent in assigning (without recourse to
or warranty by the Term Collateral Agent or any Term Secured Party or agent or
bailee thereof) control over any other Pledged ABL Priority Collateral under its
control. The Term Collateral Agent further agrees to take all other action
reasonably requested by such Person in connection with such Person obtaining a
first priority interest in the Pledged ABL Priority Collateral or as a court of
competent jurisdiction may otherwise direct.
          (vi) Notwithstanding anything to the contrary herein, if, for any
reason, any Term Obligations remain outstanding upon the Discharge of ABL
Obligations, all rights of the

-64-



--------------------------------------------------------------------------------



 



ABL Collateral Agent hereunder and under the Term Security Documents, the ABL
Security Documents or the Notes Security Documents (1) with respect to the
delivery and control of any part of the ABL Priority Collateral, and (2) to
direct, instruct, vote upon or otherwise influence the maintenance or
disposition of such ABL Priority Collateral, shall immediately, and (to the
extent permitted by law) without further action on the part of either of the
Term Collateral Agent, the ABL Collateral Agent or the Notes Collateral Agent,
pass to the Term Collateral Agent, who shall thereafter hold such rights for the
benefit of the Term Secured Parties and as bailee for and, with respect to any
collateral that cannot be perfected in such manner, as agent for, the Notes
Secured Parties. Each of the ABL Collateral Agent and the Grantors agrees that
it will, if any Term Obligations or Notes Obligations remain outstanding upon
the Discharge of ABL Obligations, take any other action required by any law or
reasonably requested by the Term Collateral Agent or the Notes Collateral Agent,
in connection with the Term Collateral Agent’s establishment and perfection of a
First Priority security interest in the ABL Priority Collateral and the Notes
Collateral Agent’s establishment and perfection of a Second Priority security
interest in the ABL Priority Collateral.
          (vii) Notwithstanding anything to the contrary contained herein, if
for any reason, prior to the Discharge of Term Obligations, the ABL Collateral
Agent or the Notes Collateral Agent acquires possession of any Pledged Term
Priority Collateral, the ABL Collateral Agent or the Notes Collateral Agent
shall hold same as bailee and/or agent to the same extent as is provided in
preceding clause (i) with respect to Pledged ABL Priority Collateral, provided
that as soon as is practicable the ABL Collateral Agent or the Notes Collateral
Agent shall deliver or cause to be delivered such Pledged Term Priority
Collateral to the Term Collateral Agent in a manner otherwise consistent with
the requirements of the preceding clause (v).
          (g) When Discharge of ABL Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if at any time after the
Discharge of ABL Obligations has occurred (or concurrently therewith) the
Company or any other Grantor immediately thereafter (or concurrently therewith)
enters into any Permitted Refinancing of any ABL Obligations, then such
Discharge of ABL Obligations shall automatically be deemed not to have occurred
for all purposes of this Agreement (other than with respect to any actions taken
prior to the date of such designation as a result of the occurrence of such
first Discharge of ABL Obligations), and the obligations under the Permitted
Refinancing shall automatically be treated as ABL Obligations (together with
Secured Cash Management Agreements on the basis provided in the definition of
“ABL Documents” contained herein) for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Collateral set
forth herein, the term “ABL Credit Agreement” shall be deemed appropriately
modified to refer to such Permitted Refinancing and the ABL Collateral Agent
under such ABL Documents shall be an ABL Collateral Agent for all purposes
hereof and the new secured parties under such ABL Documents (together with
Secured Cash Management Banks as provided herein) shall automatically be treated
as ABL Secured Parties for all purposes of this Agreement. Upon receipt of a
notice stating that the Company or any other Grantor has entered into a new ABL
Document in respect of a Permitted Refinancing of ABL Obligations (which notice
shall include the identity of the new collateral agent, such agent, the “New ABL
Agent”), and delivery by the New ABL Agent of an Intercreditor Agreement
Joinder, the Term Collateral Agent and the Notes Collateral Agent shall promptly
(i) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Company or such New ABL Agent shall
reasonably request in order to pro-

-65-



--------------------------------------------------------------------------------



 



vide to the New ABL Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and
(ii) deliver to the New ABL Agent any Pledged ABL Priority Collateral held by
the Term Collateral Agent or the Notes Collateral Agent together with any
necessary endorsements (or otherwise allow the New ABL Agent to obtain control
of such Pledged ABL Priority Collateral). The New ABL Agent shall agree to be
bound by the terms of this Agreement. If the new ABL Obligations under the new
ABL Documents are secured by assets of the Grantors of the type constituting ABL
Priority Collateral that do not also secure the Term Obligations and the Notes
Obligations, then the Term Obligations shall be secured at such time by a Second
Priority Lien on such assets to the same extent provided in the Term Security
Documents with respect to the other ABL Priority Collateral and the Notes
Obligations shall be secured at such time by a Third Priority Lien on such
assets to the same extent provided in the Notes Security Documents with respect
to the other ABL Priority Collateral. If the new ABL Obligations under the new
ABL Documents are secured by assets of the Grantors of the type constituting TL
Priority Collateral that do not also secure the Term Obligations and the Notes
Obligations, then the Term Obligations shall be secured at such time by a First
Priority Lien on such assets to the same extent provided in the Term Security
Documents with respect to the other TL Priority Collateral and the Notes
Obligations shall be secured at such time by a Third Priority Lien on such
assets to the same extent provided in the Notes Security Documents with respect
to the other TL Priority Collateral.
          (h) Option to Purchase ABL Obligations.
          (i) Without prejudice to the enforcement of remedies by the ABL
Collateral Agent and the ABL Secured Parties, any Person or Persons (in each
case who must meet all eligibility standards contained in all relevant ABL
Documents) at any time or from time to time designated by the holders of more
than 50% in aggregate outstanding principal amount of the Term Obligations under
the Term Credit Agreement as being entitled to exercise all default purchase
options as to the Term Obligations then outstanding (an “Eligible Term
Purchaser”) shall have the right to purchase by way of assignment (and shall
thereby also assume all commitments and duties of the Term Secured Parties), at
any time during the exercise period described in clause (iii) below of this
Section 3.4(h), all, but not less than all, of the ABL Obligations (other than
the ABL Obligations of a Defaulting ABL Secured Party (as defined below)),
including all principal of and accrued and unpaid interest and fees on and all
prepayment or acceleration penalties and premiums in respect of all ABL
Obligations outstanding at the time of purchase; provided, that at the time of
(and as a condition to) any purchase pursuant to this Section 3.4(h), all
commitments pursuant to any then outstanding ABL Credit Agreement shall have
terminated in accordance with their terms. Any purchase pursuant to this
Section 3.4(h)(i) shall be made as follows:
     (1) for (x) a purchase price equal to the sum of (A) in the case of all
loans, advances or other similar extensions of credit that constitute ABL
Obligations (including unreimbursed amounts drawn in respect of letters of
credit, but excluding the undrawn amount of then outstanding letters of credit),
100% of the principal amount thereof and all accrued and unpaid interest thereon
through the date of purchase (without regard, however, to any acceleration or
other prepayment penalties or premiums other than customary breakage costs) plus
(B) all accrued and unpaid fees, expenses, indemnities and other amounts through
the date of purchase; and (y) an obligation on the part of the re-

-66-



--------------------------------------------------------------------------------



 



spective Eligible Term Purchasers (which shall be expressly provided in the
assignment documentation described below) to reimburse each issuing lender and
bank guaranty issuer (or any ABL Secured Party required to pay same) for all
amounts thereafter drawn with respect to any letters of credit and any bank
guaranties constituting ABL Obligations which remain outstanding after the date
of any purchase pursuant to this Section 3.4, together with all facing fees and
other amounts which may at any future time be owing to the respective issuing
lender or bank guaranty issues with respect to such letters of credit and bank
guaranties;
     (2) with the purchase price described in the preceding clause (i)(1)(x)
payable in cash on the date of purchase against transfer to the respective
Eligible Term Purchaser or Eligible Term Purchasers (without recourse and
without any representation or warranty whatsoever, whether as to the
enforceability of any ABL Obligation or the validity, enforceability,
perfection, priority or sufficiency of any Lien securing, or guarantee or other
supporting obligation for, any ABL Obligation or as to any other matter
whatsoever, except the representation and warranty that the transferor owns free
and clear of all Liens and encumbrances (other than participation interests not
prohibited by the ABL Credit Agreement, in which case the purchase price
described in preceding clause (i)(1)(x) shall be appropriately adjusted so that
the Eligible Term Purchaser or Eligible Term Purchasers do not pay amounts
represented by any participation interest which remains in effect), and has the
right to convey, whatever claims and interests it may have in respect of the ABL
Obligations); provided that the purchase price in respect of any outstanding
letter of credit that remains undrawn on the date of purchase shall be payable
in cash as and when such letter of credit is drawn upon (i) first, from the cash
collateral account described in clause (a)(3) below, until the amounts contained
therein have been exhausted, and (ii) thereafter, directly by the respective
Eligible Term Purchaser or Eligible Term Purchasers;
     (3) with such purchase accompanied by a deposit of cash collateral under
the sole dominion and control of the ABL Collateral Agent or its designee in an
amount equal to 110% of the sum of the aggregate undrawn amount of all then
outstanding letters of credit and bank guaranties pursuant to the ABL Documents
and the aggregate facing and similar fees which will accrue thereon through the
stated maturity of the letters of credit and bank guaranties (assuming no
drawings thereon before stated maturity), as security for the respective
Eligible Term Purchaser’s or Eligible Term Purchasers’ obligation to pay amounts
as provided in preceding clause (i)(l)(y), it being understood and agreed that
(x) at the time any facing or similar fees are owing to an issuer with respect
to any letter of credit, the ABL Collateral Agent may apply amounts deposited
with it as described above to pay same and (y) upon any drawing under any letter
of credit, the ABL Collateral Agent shall apply amounts deposited with it as
described above to repay the respective unpaid drawing. After giving effect to
any payment made as described above in this clause (3), those amounts (if any)
then on deposit with the ABL Collateral Agent as described in this clause
(3) which exceed 110% of the sum of the aggregate undrawn amount of all then
outstanding letters of credit and bank guaranties and the aggregate facing and
similar fees (to the respective issuers) which will accrue thereon through the
stated maturity of the then outstanding letters of credit and bank guaranties
(assuming no drawings thereon before stated maturity), shall be returned to the
respective Eligible

-67-



--------------------------------------------------------------------------------



 



Term Purchaser or Eligible Term Purchasers (as their interests appear).
Furthermore, at such time as all letters of credit and bank guaranties have been
cancelled, expired or been fully drawn, as the case may be, and after all
applications described above have been made, any excess cash collateral
deposited as described above in this clause (3) (and not previously applied or
released as provided above) shall be returned to the respective Eligible Term
Purchaser or Eligible Term Purchasers, as their interests appear;
     (4) with the purchase price described in preceding clause (i)(1)(x)
accompanied by a waiver by the Term Collateral Agent (on behalf of itself and
the other Term Secured Parties) of all claims arising out of this Agreement and
the transactions contemplated hereby as a result of exercising the purchase
option contemplated by this Section 3.4(h);
     (5) with all amounts payable to the various ABL Secured Parties in respect
of the assignments described above to be distributed to them by the ABL
Collateral Agent in accordance with their respective holdings of the various ABL
Obligations; and
     (6) with such purchase to be made pursuant to assignment documentation in
form and substance reasonably satisfactory to, and prepared by counsel for, the
ABL Collateral Agent (with the cost of such counsel to be paid by the Grantors
or, if the Grantors do not make such payment, by the respective Eligible Term
Purchaser or Eligible Term Purchasers, who shall have the right to obtain
reimbursement of same from the Grantors); it being understood and agreed that
the ABL Collateral Agent and each other ABL Secured Party shall retain all
rights to indemnification as provided in the relevant ABL Documents for all
periods prior to any assignment by them pursuant to the provisions of this
Section 3.4(h). The relevant assignment documentation shall also provide that,
if for any reason (other than the gross negligence or willful misconduct of the
ABL Collateral Agent (as determined by a court of competent jurisdiction in a
final and non-appealable judgment)), the amount of cash collateral held by the
ABL Collateral Agent or its designee pursuant to preceding clause (a)(3) is at
any time less than the full amounts owing with respect to any letter of credit
described above (including facing and similar fees) then the respective Eligible
Term Purchaser or Eligible Term Purchasers shall promptly reimburse the ABL
Collateral Agent (who shall pay the respective issuing bank) the amount of
deficiency.
          (ii) The right to exercise the purchase option described in
Section 3.4(h)(i) above shall be exercisable and legally enforceable upon at
least ten (10) Business Days’ prior written notice of exercise (which notice,
once given, shall be irrevocable and fully binding on the respective Eligible
Term Purchaser or Eligible Term Purchasers) given to the ABL Collateral Agent by
an Eligible Term Purchaser. Neither the ABL Collateral Agent nor any ABL Secured
Party shall have any disclosure obligation to any Eligible Term Purchaser, the
Term Collateral Agent or any Term Secured Party in connection with any exercise
of such purchase option.
          (iii) The right to purchase the ABL Obligations as described in this
Section 3.4(h) may be exercised (by giving the irrevocable written notice
described in preceding clause (ii)) during the period that (1) begins on the
date occurring three Business Days after the first to occur of (x) the date of
the acceleration of the final maturity of the loans under the ABL Credit

-68-



--------------------------------------------------------------------------------



 



Agreement, (y) the occurrence of the final maturity of the loans under the ABL
Credit Agreement or (z) the occurrence of an Insolvency or Liquidation
Proceeding with respect to the Company or any other Grantor which constitutes an
event of default under the ABL Credit Agreement (in each case, so long as the
acceleration, failure to pay amounts due at final maturity or such Insolvency or
Liquidation Proceeding constituting an event of default has not been rescinded
or cured within such 10 Business Day period, and so long as any unpaid amounts
constituting ABL Obligations remain owing); provided that if there is any
failure to meet the condition described in the proviso of preceding clause
(i) hereof, the aforementioned date shall be extended until the first date upon
which such condition is satisfied, and (2) ends on the 90th day after the start
of the period described in clause (1) above.
          (iv) The obligations of the ABL Secured Parties to sell their
respective ABL Obligations under this Section 3.4(h) are several and not joint
and several. To the extent any ABL Secured Party breaches its obligation to sell
its ABL Obligations under this Section 3.4(h) (a “Defaulting ABL Secured
Party”), nothing in this Section 3.4(h) shall be deemed to require the ABL
Collateral Agent or any other ABL Secured Party to purchase such Defaulting ABL
Secured Party’s ABL Obligations for resale to the holders of Term Obligations
and in all cases, the ABL Collateral Agent and each ABL Secured Party complying
with the terms of this Section 3.4(h) shall not be deemed to be in default of
this Agreement or otherwise be deemed liable for any action or inaction of any
Defaulting ABL Secured Party; provided that nothing in this clause (iv) shall
require any Eligible Term Purchaser to purchase less than all of the ABL
Obligations.
          (v) Each Grantor irrevocably consents to any assignment effected to
one or more Eligible Term Purchasers pursuant to this Section 3.4(h) (so long as
they meet all eligibility standards contained in all relevant Term Documents,
other than obtaining the consent of any Grantor to an assignment to the extent
required by such ABL Documents) for purposes of all Term Documents and hereby
agrees that no further consent from such Grantor shall be required.
          3.5. Insolvency or Liquidation Proceedings.
          (a) Finance and Sale Issues.
          (i) Until the Discharge of ABL Obligations has occurred, if the
Company or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the ABL Collateral Agent shall desire to permit the use of cash
collateral constituting ABL Priority Collateral on which the ABL Collateral
Agent or any other creditor has a Lien or to permit the Company or any other
Grantor to obtain a DIP Financing, then the Term Collateral Agent, on behalf of
itself and the Term Secured Parties, and the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, agree that they will raise no objection
to such use of cash collateral constituting ABL Priority Collateral or to the
fact that such DIP Financing may be granted Liens on the ABL Priority Collateral
and will not request adequate protection or any other relief in connection
therewith (except, as expressly agreed by the ABL Collateral Agent or to the
extent permitted by Section 3.5(c)) and, to the extent the Liens on the ABL
Priority Collateral securing the ABL Obligations are subordinated or pari passu
with the Liens on the ABL Priority Collateral securing such DIP Financing, the
Term Collateral Agent and the Notes Collateral Agent will subordinate their
Liens in the ABL Priority Collateral to the Liens securing such DIP Financing
(and all obligations relating thereto). The Term Collateral Agent, on behalf of
the Term Secured

-69-



--------------------------------------------------------------------------------



 



Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agree that it will not raise any objection or oppose a sale or
other disposition of any ABL Priority Collateral free and clear of its Liens
(subject to attachment of proceeds with respect to the Second Priority Lien on
the ABL Priority Collateral in favor of the Term Collateral Agent and the Third
Priority Lien on the ABL Priority Collateral in favor of the Notes Collateral
Agent in the same order and manner as otherwise set forth herein) or other
claims under Section 363 of the Bankruptcy Code if the ABL Secured Parties have
consented to such sale or disposition of such assets.
          (ii) Following the Discharge of ABL Obligations and until the
Discharge of Term Obligations has occurred, if the Company or any other Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the Term
Collateral Agent shall desire to permit the Company or any other Grantor to
obtain a DIP Financing, then the Notes Collateral Agent, on behalf of itself and
the Notes Secured Parties, agrees that it will raise no objection to such use of
cash collateral constituting ABL Priority Collateral or to the fact that such
DIP Financing may be granted Liens on the ABL Priority Collateral and will not
request adequate protection or any other relief in connection therewith (except,
as expressly, agreed by the Term Collateral Agent or to the extent permitted by
Section 3.5(c)) and, to the extent the Liens on the ABL Priority Collateral
securing the Term Obligations are subordinated or pari passu with the Liens on
the ABL Priority Collateral securing such DIP Financing, the Notes Collateral
Agent will subordinate its Liens in the ABL Priority Collateral to the Liens
securing such DIP Financing (and all obligations relating thereto). Following
the Discharge of ABL Obligations, the Notes Collateral Agent, on behalf of the
Notes Secured Parties, agrees that it will not raise any objection or oppose a
sale or other disposition of any ABL Priority Collateral free and clear of its
Liens (subject to attachment of proceeds with respect to the Third Priority Lien
on the ABL Priority Collateral in favor of the Notes Collateral Agent in the
same order and manner as otherwise set forth herein) or other claims under
Section 363 of the Bankruptcy Code if the Term Secured Parties have consented to
such sale or disposition of such assets.
          (b) Relief from the Automatic Stay. Until the Discharge of ABL
Obligations has occurred, the Term Collateral Agent, on behalf of itself and the
Term Secured Parties, and the Notes Collateral Agent, on behalf of itself and
the Notes Secured Parties, agree that none of them shall seek relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the ABL Priority Collateral, without the prior written consent of the
ABL Collateral Agent. Following the Discharge of ABL Obligations, until the
Discharge of Term Obligations has occurred, the Notes Collateral Agent, on
behalf of itself and the Notes Secured Parties, agrees that none of them shall
seek relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the ABL Priority Collateral without the
prior written consent of the Term Collateral Agent.
          (c) Adequate Protection.
          (i) The Term Collateral Agent, on behalf of itself and the Term
Secured Parties, and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, agree that none of them shall contest (or support any
other person contesting) (i) any request by the ABL Collateral Agent or the ABL
Secured Parties for adequate protection with respect to any ABL Priority
Collateral or (ii) any objection by the ABL Collateral Agent or the ABL Secured
Parties to any motion, relief, action or proceeding based on the ABL Collateral
Agent or the ABL Se-

-70-



--------------------------------------------------------------------------------



 



cured Parties claiming a lack of adequate protection with respect to the ABL
Priority Collateral. Notwithstanding the foregoing provisions in this
Section 3.5(c), in any Insolvency or Liquidation Proceeding, (A) if the ABL
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral in the nature of assets constituting ABL Priority
Collateral in connection with any DIP Financing, then the Term Collateral Agent,
on behalf of itself or any of the Term Secured Parties, and the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, may seek or request
adequate protection in the form of a Lien on such additional collateral, which
Lien of the Term Collateral Agent will be subordinated to the Liens securing the
ABL Obligations and such DIP Financing (and all obligations relating thereto) on
the same basis as the other Liens on ABL Priority Collateral securing the Term
Obligations are so subordinated to the ABL Obligations under this Agreement and
which Lien of the Notes Collateral Agent will be subordinated to the Liens
securing the ABL Obligations, such DIP Financing (and all obligations relating
thereto) and the Term Obligations on the same basis as the other Liens on ABL
Priority Collateral securing the Notes Obligations are so subordinated to the
ABL Obligations and Term Obligations under this Agreement, and (B) in the event
the Term Collateral Agent, on behalf of itself and the Term Secured Parties, or
the Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
seeks or requests adequate protection in respect of ABL Priority Collateral
securing Term Obligations or the Notes Obligations, as applicable, and such
adequate protection is granted in the form of additional collateral in the
nature of assets constituting ABL Priority Collateral, then the Term Collateral
Agent, on behalf of itself or any of the Term Secured Parties, and the Notes
Collateral Agent, on behalf of itself and the Notes Secured Parties, agree that
the ABL Collateral Agent shall also be granted a senior Lien on such additional
collateral as security for the ABL Obligations and for any such DIP Financing
provided by the ABL Secured Parties and that any Lien on such additional
collateral securing the Term Obligations and the Notes Obligations shall be
subordinated to the Liens on such collateral securing the ABL Obligations and
any such DIP Financing provided by the ABL Secured Parties (and all obligations
relating thereto) and to any other Liens granted to the ABL Secured Parties as
adequate protection on the same basis as the other Liens on ABL Priority
Collateral securing the Term Obligations and Notes Obligations are so
subordinated to such ABL Obligations under this Agreement.
          (ii) Prior to the Discharge of Term Obligations, the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, agrees that none of
them shall contest (or support any other person contesting) (i) any request by
the Term Collateral Agent or the Term Secured Parties for adequate protection
with respect to any ABL Priority Collateral or (ii) any objection by the Term
Collateral Agent or the Term Secured Parties to any motion, relief, action or
proceeding based on the Term Collateral Agent or the Term Secured Parties
claiming a lack of adequate protection with respect to the ABL Priority
Collateral. Notwithstanding the foregoing provisions in this Section 3.5(c), in
any Insolvency or Liquidation Proceeding, (A) if the Term Secured Parties (or
any subset thereof) are granted adequate protection in the form of additional
collateral in the nature of assets constituting ABL Priority Collateral in
connection with any DIP Financing, then the Notes Collateral Agent, on behalf of
itself and the Notes Secured Parties, may seek or request adequate protection in
the form of a Lien on such additional collateral, which Lien will be
subordinated to the Liens securing the Term Obligations and such DIP Financing
(and all obligations relating thereto) on the same basis as the other Liens on
ABL Priority Collateral securing the Notes Obligations are so subordinated to
the Term Obligations under this Agreement, and (B) in the event the Notes
Collateral Agent, on behalf of itself and the Notes

-71-



--------------------------------------------------------------------------------



 



Secured Parties, seeks or requests adequate protection in respect of ABL
Priority Collateral securing the Notes Obligations, and such adequate protection
is granted in the form of additional collateral in the nature of assets
constituting ABL Priority Collateral, then the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, agrees that the Term Collateral Agent
shall also be granted a senior Lien on such additional collateral as security
for the Term Obligations and for any such DIP Financing provided by the Term
Secured Parties and that any Lien on such additional collateral securing the
Notes Obligations shall be subordinated to the Liens on such collateral securing
the Term Obligations and any such DIP Financing provided by the Term Secured
Parties (and all obligations relating thereto) and to any other Liens granted to
the Term Secured Parties as adequate protection on the same basis as the other
Liens on ABL Priority Collateral securing the Notes Obligations are so
subordinated to such Term Obligations under this Agreement.
          (d) No Waiver. Subject to the proviso in clause (ii) of
Section 3.2(a), nothing contained herein shall prohibit or in any way limit the
ABL Collateral Agent or any ABL Secured Party from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the Term
Collateral Agent, any of the Term Secured Parties, the Notes Collateral Agent or
any of the Notes Secured Parties in respect of the ABL Priority Collateral,
including the seeking by the Term Collateral Agent, any Term Secured Parties,
the Notes Collateral Agent or any Notes Secured Parties of adequate protection
in respect thereof or the asserting by the Term Collateral Agent, any Term
Secured Parties, the Notes Collateral Agent or any Notes Secured Parties of any
of its rights and remedies under the Term Documents, the Notes Documents or
otherwise in respect thereof. Subject to the proviso in clause (ii) of
Section 3.2(b), nothing contained herein shall prohibit or in any way limit the
Term Collateral Agent or any Term Secured Party from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the Notes
Collateral Agent or any of the Notes Secured Parties in respect of the ABL
Priority Collateral, including the seeking by the Notes Collateral Agent or any
Notes Secured Parties of adequate protection in respect thereof or the asserting
by the Notes Collateral Agent or any Notes Secured Parties of any of its rights
and remedies under the Notes Documents or otherwise in respect thereof.
          (e) Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of ABL
Obligations, on account of Term Obligations and on account of the Notes
Obligations, then, to the extent the debt obligations distributed on account of
the ABL Obligations, on account of the Term Obligations and on account of the
Notes Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.
          (f) Post-Petition Interest.
          (i) None of the Term Collateral Agent, any Term Secured Party, the
Notes Collateral Agent or any Notes Secured Party shall oppose or seek to
challenge any claim by the ABL Collateral Agent or any ABL Secured Party for
allowance in any Insolvency or Liquidation Proceeding of ABL Obligations
consisting of post-petition interest, fees or expenses to the extent

-72-



--------------------------------------------------------------------------------



 



of the value of the ABL Secured Party’s Lien on the ABL Priority Collateral,
without regard to the existence of the Lien of the Term Collateral Agent on
behalf of the Term Secured Parties on the ABL Priority Collateral or the Lien of
the Notes Collateral Agent on behalf of the Notes Secured Parties on the ABL
Priority Collateral. None of the Notes Collateral Agent or any Notes Secured
Party shall oppose or seek to challenge any claim by the Term Collateral Agent
or any Term Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Term Obligations consisting of post-petition interest, fees or
expenses to the extent of the value of the Term Secured Party’s Lien on the ABL
Priority Collateral, without regard to the existence of the Lien of the Notes
Collateral Agent on behalf of the Notes Secured Parties on the ABL Priority
Collateral.
          (ii) Neither the ABL Collateral Agent nor any other ABL Secured Party
shall oppose or seek to challenge any claim by the Term Collateral Agent, any
Term Secured Party, the Notes Collateral Agent or any Notes Secured Party for
allowance in any Insolvency or Liquidation Proceeding of Term Obligations or
Notes Obligations consisting of post-petition interest, fees or expenses to the
extent of the value of the Lien of the Term Collateral Agent on behalf of the
Term Secured Parties on the ABL Priority Collateral or the Lien of the Notes
Collateral Agent on behalf of the Notes Secured Parties on the ABL Priority
Collateral (after taking into account the Lien of the ABL Secured Parties on the
ABL Priority Collateral and with respect to the Lien of the Notes Collateral
Agent, after taking into account the Lien of the Term Secured Parties on the ABL
Priority Collateral). Neither the Term Collateral Agent nor any other Term
Secured Party shall oppose or seek to challenge any claim by the Notes
Collateral Agent or any Notes Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Notes Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien of the Notes
Collateral Agent on behalf of the Notes Secured Parties on the ABL Priority
Collateral (after taking into account the Lien of the ABL Secured Parties and
the Term Secured Parties on the ABL Priority Collateral).
          (g) Waiver. The Term Collateral Agent, for itself and on behalf of the
Term Secured Parties, and the Notes Collateral Agent, for itself and on behalf
of the Notes Secured Parties, waive any claim they may hereafter have against
any ABL Secured Party arising out of the election of any ABL Secured Party of
the application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any
cash collateral or financing arrangement or out of any grant of a security
interest in connection with the ABL Priority Collateral in any Insolvency or
Liquidation Proceeding.
          3.6. Reliance; Waivers; Etc.
          (a) Reliance. Other than any reliance on the terms of this Agreement,
the Term Collateral Agent, on behalf of itself and the Term Secured Parties, and
the Notes Collateral Agent, for itself and on behalf of the Notes Secured
Parties, acknowledge that they and such Term Secured Parties and Notes Secured
Parties have, independently and without reliance on the ABL Collateral Agent or
any ABL Secured Parties, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into such Term
Documents and Notes Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Term Credit Agreement, the Indentures or this Agreement.

-73-



--------------------------------------------------------------------------------



 



          (b) No Warranties or Liability. The Term Collateral Agent, on behalf
of itself and the Term Obligations, and the Notes Collateral Agent, for itself
and on behalf of the Notes Secured Parties, acknowledge and agree that the ABL
Collateral Agent and the ABL Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the ABL
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The ABL Secured Parties will be entitled to manage and supervise
their respective loans and extensions of credit under their respective ABL
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The ABL Collateral Agent and the ABL Secured
Parties shall have no duty to the Term Collateral Agent, or any of the Term
Secured Parties, the Notes Collateral Agent or any of the Notes Secured Parties
to act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with the Company or any other Grantor (including the ABL Documents, the Term
Documents and the Notes Documents), regardless of any knowledge thereof which
they may have or be charged with.
          (c) No Waiver of Lien Priorities.
          (i) No right of the ABL Secured Parties, the ABL Collateral Agent or
any of them to enforce any provision of this Agreement or any ABL Document shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Company or any other Grantor or by any act or failure to act by
any ABL Secured Party or the ABL Collateral Agent, or by any noncompliance by
any Person with the terms, provisions and covenants of this Agreement, any of
the ABL Documents, any of the Term Documents or any of the Notes Documents,
regardless of any knowledge thereof which the ABL Collateral Agent or the ABL
Secured Parties, or any of them, may have or be otherwise charged with.
          (ii) Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Company and the other Grantors under
the ABL Documents and subject to the provisions of Section 3.4(c)), the ABL
Secured Parties, the ABL Collateral Agent and any of them may, at any time and
from time to time in accordance with the ABL Documents and/or applicable law,
without the consent of, or notice to, the Term Collateral Agent, any Term
Secured Party, the Notes Collateral Agent or any Notes Secured Party without
incurring any liabilities to the Term Collateral Agent, any Term Secured
Parties, the Notes Collateral Agent or any Notes Secured Party and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the Term
Collateral Agent, any Term Secured Party, the Notes Collateral Agent or any
Notes Secured Party is affected, impaired or extinguished thereby) do any one or
more of the following:
     (1) sell, exchange, realize upon, enforce or otherwise deal with in any
manner (subject to the terms hereof) and in any order any part of the ABL
Priority Collateral or any liability of the Company or any other Grantor to the
ABL Secured Parties or the ABL Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;
     (2) settle or compromise any ABL Obligation or any other liability of the
Company or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof; and

-74-



--------------------------------------------------------------------------------



 



     (3) exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Grantor or any other Person,
elect any remedy and otherwise deal freely with the Company, any other Grantor
or any ABL Priority Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the ABL Secured Parties or any
liability incurred directly or indirectly in respect thereof.
          (iii) The Term Collateral Agent, on behalf of itself and the Term
Secured Parties, and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, also agree that the ABL Secured Parties and the ABL
Collateral Agent shall have no liability to the Term Collateral Agent, any Term
Secured Party, the Notes Collateral Agent or any Notes Secured Party, and the
Term Collateral Agent, on behalf of itself and the Term Secured Parties, and the
Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
hereby waive any claim against any ABL Secured Party or the ABL Collateral
Agent, arising out of any and all actions which the ABL Secured Parties or the
ABL Collateral Agent may take or permit or omit to take with respect to:
     (1) the ABL Documents (other than this Agreement);
     (2) the collection of the ABL Obligations; or
     (3) the foreclosure upon, or sale, liquidation or other disposition of, any
ABL Priority Collateral.
          The Term Collateral Agent, on behalf of itself and the Term Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agree that the ABL Secured Parties and the ABL Collateral Agent
have no duty to the Term Collateral Agent, the Term Secured Parties, the Notes
Collateral Agent or the Notes Secured Parties in respect of the maintenance or
preservation of the ABL Priority Collateral, the ABL Obligations or otherwise.
          (iv) The Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, also agrees that the Term Secured Parties and the Term
Collateral Agent shall have no liability to the Notes Collateral Agent or any
Notes Secured Party, and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, hereby waives any claim against any Term Secured Party or
the Term Collateral Agent, arising out of any and all actions which the Term
Secured Parties or the Term Collateral Agent may take or permit or omit to take
with respect to:
     (1) the Term Documents (other than this Agreement);
     (2) the collection of the Term Obligations; or
     (3) the foreclosure upon, or sale, liquidation or other disposition of, any
ABL Priority Collateral.
          The Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, agrees that the Term Secured Parties and the Term Collateral Agent have
no duty to the Notes Collateral Agent or the Notes Secured Parties in respect of
the maintenance or preservation of the ABL Priority Collateral, the Term
Obligations or otherwise.

-75-



--------------------------------------------------------------------------------



 



          (v) The Term Collateral Agent, on behalf of itself and the Term
Secured Parties, and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, agree not to assert and hereby waive, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the ABL Priority Collateral or any other similar rights a junior
secured creditor may have under applicable law.
          (vi) The Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agrees not to assert and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.
          (d) Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Collateral Agent and the ABL Secured Parties and the Term
Collateral Agent, the Term Secured Parties, the Notes Collateral Agent and the
Notes Secured Parties, respectively, hereunder shall remain in full force and
effect irrespective of:
     (i) any lack of validity or enforceability of any ABL Document, any Term
Document or any Notes Document;
     (ii) except as otherwise set forth in the Agreement, any change permitted
hereunder in the time, manner or place of payment of, or in any other terms of,
all or any of the ABL Obligations, Term Obligations or Notes Document, or any
amendment or waiver or other modification permitted hereunder, whether by course
of conduct or otherwise, of the terms of any ABL Document, any Term Document or
any Notes Document;
     (iii) any exchange of any security interest in any ABL Priority Collateral
or any amendment, waiver or other modification permitted hereunder, whether in
writing or by course of conduct or otherwise, of all or any of the ABL
Obligations, Term Obligations or Notes Obligations;
     (iv) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or
     (v) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the ABL Obligations, or of the Term Collateral Agent or any Term Secured Party,
or of the Notes Collateral Agent or any Notes Secured Party in respect of this
Agreement.
Section 4. Cooperation With Respect To ABL Priority Collateral.
          4.1. Consent to License to Use Intellectual Property. The Term
Collateral Agent and the Notes Collateral Agent (and any purchaser, assignee or
transferee of assets as provided in Section 4.3) (a) consent (without any
representation, warranty or obligation whatsoever)

-76-



--------------------------------------------------------------------------------



 



to the grant by any Grantor to the ABL Collateral Agent of a non-exclusive
royalty-free license to use for a period not to exceed 180 days (commencing with
the initiation of any enforcement of Liens by any of the Term Collateral Agent
(provided that the ABL Collateral Agent and the Notes Collateral Agent have
received notice thereof), the ABL Collateral Agent or the Notes Collateral
Agent) any Patent, Trademark or proprietary information of such Grantor that is
subject to a Lien held by the Term Collateral Agent or the Notes Collateral
Agent (or any Patent, Trademark or proprietary information acquired by such
purchaser, assignee or transferee from any Grantor, as the case may be) and
(b) grant, in its capacity as a secured party (or as a purchaser, assignee or
transferee, as the case may be), to the ABL Collateral Agent a non-exclusive
royalty-free license to use for a period not to exceed 180 days (commencing with
(x) the initiation of any enforcement of Liens by the Term Collateral Agent
(provided that the ABL Collateral Agent and the Notes Collateral Agent have
received notice thereof) or the ABL Collateral Agent or (y) the purchase,
assignment or transfer of, as the case may be, any Patent, Trademark or
proprietary information that is subject to a Lien held by the Term Collateral
Agent or Notes Collateral Agent (or subject to such purchase, assignment or
transfer, as the case may be), in each case in connection with the enforcement
of any Lien held by the ABL Collateral Agent upon any Inventory or other ABL
Priority Collateral of any Grantor and to the extent the use of such Patent,
Trademark or proprietary information is necessary or appropriate, in the good
faith opinion of the ABL Collateral Agent, to process, ship, produce, store,
complete, supply, lease, sell or otherwise dispose of any such inventory in any
lawful manner.
          4.2. Access to Information. If the Term Collateral Agent or the Notes
Collateral Agent takes actual possession of any documentation of a Grantor
(whether such documentation is in the form of a writing or is stored in any data
equipment or data record in the physical possession of the Term Collateral Agent
or the Notes Collateral Agent), then upon request of the ABL Collateral Agent
and reasonable advance notice, the Term Collateral Agent or the Notes Collateral
Agent, as applicable, will permit the ABL Collateral Agent or its representative
to inspect and copy such documentation if and to the extent the ABL Collateral
Agent certifies to the Term Collateral Agent or the Notes Collateral Agent, as
applicable, that:
     (a) such documentation contains or may contain information necessary or
appropriate, in the good faith opinion of the ABL Collateral Agent, to the
enforcement of the ABL Collateral Agent’s Liens upon any ABL Priority
Collateral; and
     (b) the ABL Collateral Agent and the ABL Secured Parties are entitled to
receive and use such information under applicable law and, in doing so, will
comply with all obligations imposed by law or contract in respect of the
disclosure or use of such information.
          4.3. Access to Property to Process and Sell Inventory.
          (a) (i) If the ABL Collateral Agent commences any action or proceeding
with respect to any of its rights or remedies (including, but not limited to,
any action of foreclosure), enforcement, collection or execution with respect to
the ABL Priority Collateral (“ABL Priority Collateral Enforcement Actions”) or
if the Term Collateral Agent commences any action or proceeding with respect to
any of its rights or remedies (including any action of foreclosure),
enforcement, collection or execution with respect to the TL Priority Collateral
and the Term Col-

-77-



--------------------------------------------------------------------------------



 



lateral Agent (or a purchaser at a foreclosure sale conducted in foreclosure of
any Term Collateral Agent’s Liens) takes actual or constructive possession of TL
Priority Collateral of any Grantor (“TL Priority Collateral Enforcement
Actions”), then the Term Secured Parties and the Term Collateral Agent shall
(subject to, in the case of any TL Priority Collateral Enforcement Action, a
prior written request by the ABL Collateral Agent to the Term Collateral Agent
(the “TL Priority Collateral Enforcement Action Notice”)) (x) cooperate with the
ABL Collateral Agent (and with its officers, employees, representatives and
agents) in its efforts to conduct ABL Priority Collateral Enforcement Actions in
the ABL Priority Collateral and to finish any work-in-process and process, ship,
produce, store, complete, supply, lease, sell or otherwise handle, deal with,
assemble or dispose of, in any lawful manner, the ABL Priority Collateral, (y)
not hinder or restrict in any respect the ABL Collateral Agent from conducting
ABL Priority Collateral Enforcement Actions in the ABL Priority Collateral or
from finishing any work-in-process or processing, shipping, producing, storing,
completing, supplying, leasing, selling or otherwise handling, dealing with,
assembling or disposing of, in any lawful manner, the ABL Priority Collateral,
and (z) permit the ABL Collateral Agent, its employees, agents, advisers and
representatives, at the cost and expense of the ABL Secured Parties (but with
the Grantors’ reimbursement and indemnity obligation with respect thereto, which
shall not be limited), to enter upon and use the TL Priority Collateral
(including, without limitation, equipment, processors, computers and other
machinery related to the storage or processing of records, documents or files
and intellectual property), for a period commencing on (I) the date of the
initial ABL Priority Collateral Enforcement Action or the date of delivery of
the TL Priority Collateral Enforcement Action Notice, as the case may be, and
(II) ending on the earlier of the date occurring 180 days thereafter and the
date on which all ABL Priority Collateral (other than ABL Priority Collateral
abandoned by the ABL Collateral Agent in writing) has been removed from the TL
Priority Collateral (such period, the “ABL Priority Collateral Processing and
Sale Period”), for purposes of:
     (A) assembling and storing the ABL Priority Collateral and completing the
processing of and turning into finished goods any ABL Priority Collateral
consisting of work-in-process;
     (B) selling any or all of the ABL Priority Collateral located in or on such
TL Priority Collateral, whether in bulk, in lots or to customers in the ordinary
course of business or otherwise;
     (C) removing and transporting any or all of the ABL Priority Collateral
located in or on such TL Priority Collateral;
     (D) otherwise processing, shipping, producing, storing, completing,
supplying, leasing, selling or otherwise handling, dealing with, assembling or
disposing of, in any lawful manner, the ABL Priority Collateral; and/or
     (E) taking reasonable actions to protect, secure, and otherwise enforce the
rights or remedies of the ABL Secured Parties and/or the ABL Collateral Agent
(including with respect to any ABL Priority Collateral Enforcement Actions) in
and to the ABL Priority Collateral;

-78-



--------------------------------------------------------------------------------



 



provided, however, that nothing contained in this Agreement shall restrict the
rights of the Term Collateral Agent from selling, assigning or otherwise
transferring any TL Priority Collateral prior to the expiration of such ABL
Priority Collateral Processing and Sale Period if the purchaser, assignee or
transferee thereof agrees in writing (for the benefit of the ABL Collateral
Agent and the ABL Secured Parties) to be bound by the provisions of this
Section 4.3 and Section 4.1. If any stay or other order prohibiting the exercise
of remedies with respect to the ABL Priority Collateral has been entered by a
court of competent jurisdiction, such ABL Priority Collateral Processing and
Sale Period shall be tolled during the pendency of any such stay or other order.
          (ii) During the period of actual occupation, use and/or control by the
ABL Secured Parties and/or the ABL Collateral Agent (or their respective
employees, agents, advisers and representatives) of any TL Priority Collateral,
the ABL Secured Parties and the ABL Collateral Agent shall be obligated to
repair at their expense any physical damage to such TL Priority Collateral
resulting from such occupancy, use or control, and to leave such TL Priority
Collateral in substantially the same condition as it was at the commencement of
such occupancy, use or control, ordinary wear and tear excepted. Notwithstanding
the foregoing, in no event shall the ABL Secured Parties or the ABL Collateral
Agent have any liability to the Term Secured Parties and/or to the Term
Collateral Agent pursuant to this Section 4.3(a) as a result of any condition
(including any environmental condition, claim or liability) on or with respect
to the TL Priority Collateral existing prior to the date of the exercise by the
ABL Secured Parties (or the ABL Collateral Agent, as the case may be) of their
rights under this Section 4.3(a) and the ABL Secured Parties shall have no duty
or liability to maintain the TL Priority Collateral in a condition or manner
better than that in which it was maintained prior to the use thereof by the ABL
Secured Parties, or for any diminution in the value of the TL Priority
Collateral that results from ordinary wear and tear resulting from the use of
the TL Priority Collateral by the ABL Secured Parties in the manner and for the
time periods specified under this Section 4.3(a). Without limiting the rights
granted in this Section 4.3(a), the ABL Secured Parties and the ABL Collateral
Agent shall cooperate with the Term Secured Parties and/or the Term Collateral
Agent in connection with any efforts made by the Term Secured Parties and/or the
Term Collateral Agent to sell the TL Priority Collateral.
          (b) the Term Collateral Agent shall be entitled, as a condition of
permitting such access and use, to demand and receive assurances reasonably
satisfactory to it that the access or use requested and all activities
incidental thereto:
     (i) will be permitted, lawful and enforceable under applicable law and will
be conducted in accordance with prudent manufacturing practices; and
     (ii) will be adequately insured for damage to property and liability to
persons, including property and liability insurance for the benefit of the Term
Collateral Agent and the holders of the Term Obligations, at no cost to the Term
Collateral Agent or such holders.
The Term Collateral Agent (x) shall provide reasonable cooperation to the ABL
Collateral Agent in connection with the manufacture, production, completion,
handling, removal and sale of any ABL Priority Collateral by the ABL Collateral
Agent as provided above and (y) shall be entitled

-79-



--------------------------------------------------------------------------------



 



to receive, from the ABL Collateral Agent, fair compensation and reimbursement
for their reasonable costs and expenses incurred in connection with such
cooperation, support and assistance to the ABL Collateral Agent. The Term
Collateral Agent and/or any such purchaser (or its transferee or successor)
shall not otherwise be required to manufacture, produce, complete, remove,
insure, protect, store, safeguard, sell or deliver any inventory subject to any
First Priority Lien held by the ABL Collateral Agent or to provide any support,
assistance or cooperation to the ABL Collateral Agent in respect thereof.
          4.4. Term Collateral Agent Assurances. The Term Collateral Agent may
condition its performance of any obligation set forth in this Article 4 upon its
prior receipt (without cost to it) of:
     (a) such assurances as it may reasonably request to confirm that the
performance of such obligation and all activities of the ABL Collateral Agent or
its officers, employees and agents in connection therewith or incidental
thereto:
     (i) will be permitted, lawful and enforceable under applicable law; and
     (ii) will not impose upon the Term Collateral Agent (or any Term Secured
Party) any legal duty, legal liability or risk of uninsured loss; and
     (b) such indemnity or insurance as the Term Collateral Agent may reasonably
request in connection therewith.
          4.5. Grantor Consent. The Company and the other Grantors consent to
the performance by the Term Collateral Agent of the obligations set forth in
this Article 4 and acknowledge and agree that neither the Term Collateral Agent
(nor any holder of Term Obligations) shall ever be accountable or liable for any
action taken or omitted by the ABL Collateral Agent or any ABL Secured Party or
its or any of their officers, employees, agents successors or assigns in
connection therewith or incidental thereto or in consequence thereof, including
any improper use or disclosure of any proprietary information or other
intellectual property by the ABL Collateral Agent or any ABL Secured Party or
its or any of their officers, employees, agents, successors or assigns or any
other damage to or misuse or loss of any property of the Grantors as a result of
any action taken or omitted by the ABL Collateral Agent or its officers,
employees, agents, successors or assigns.
Section 5. Application of Proceeds.
          5.1. Application of Proceeds in Distributions by the Term Collateral
Agent.
          (a) The Term Collateral Agent will apply the proceeds of any
collection, sale, foreclosure or other realization upon any TL Priority
Collateral and, after the Discharge of ABL Obligations, the proceeds of any
collection, sale, foreclosure or other realization of any ABL Priority
Collateral by Term Collateral Agent as expressly permitted hereunder, and, in
each case the proceeds of any title insurance policy required under any Term
Document, ABL Document or Notes Document, in the following order of application:

-80-



--------------------------------------------------------------------------------



 



     First, to the payment of all amounts payable under the Term Documents on
account of the Term Collateral Agent’s fees and any reasonable legal fees, costs
and expenses or other liabilities of any kind incurred by the Term Collateral
Agent or any co-trustee or agent of the Term Collateral Agent in connection with
any Term Document;
     Second, to the Term Administrative Agent for application to the payment of
all outstanding Term Obligations (including, without limitation, Bermuda
Guaranteed Obligations) that are then due and payable in such order as may be
provided in the Term Documents in an amount sufficient to pay in full in cash
all outstanding Term Obligations that are then due and payable (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, and including any applicable post-default rate,
specified in the Term Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding and including the discharge
or cash collateralization (at 110% of the aggregate undrawn amount (as
determined by the Term Administrative Agent)) of all outstanding letters of
credit and bank guaranties, if any, constituting Term Obligations);
     Third, to the payment of all amounts payable under the ABL Documents on
account of the ABL Collateral Agent’s fees and any reasonable legal fees, costs
and expenses or other liabilities of any kind incurred by the ABL Collateral
Agent or any co-Notes Collateral Agent or agent of the ABL Collateral Agent in
connection with any ABL Document;
     Fourth, to the ABL Administrative Agent for application to the payment of
all outstanding ABL Obligations that are then due and payable in such order as
may be provided in the ABL Documents in an amount sufficient to pay in full in
cash all outstanding ABL Obligations that are then due and payable (including
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, including any applicable post-default rate,
specified in the ABL Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding, and including the discharge
or cash collateralization (at 110% of the aggregate undrawn amount) of all
outstanding letters of credit and bank guaranties, if any, constituting ABL
Obligations);
     Fifth, to the payment of all amounts payable under the Notes Documents on
account of the Notes Collateral Agent’s fees and any reasonable legal fees,
costs and expenses or other liabilities of any kind incurred by the Notes
Collateral Agent or any co-trustee or agent of the Notes Collateral Agent in
connection with any Notes Document;
     Sixth, to the Notes Collateral Agent for application to the payment of all
outstanding Notes Obligations that are then due and payable in such order as may
be provided in the Notes Documents in an amount sufficient to pay in full in
cash all outstanding Notes Obligations that are then due and payable (including
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, including any applicable post-default rate,
specified in the Notes Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding); and

-81-



--------------------------------------------------------------------------------



 



Seventh, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Company or the applicable
Grantor, as the case may be, its successors or assigns, or as a court of
competent jurisdiction may direct.
          (b) In connection with the application of proceeds pursuant to
Section 5.1(a), except as otherwise directed by the Required Lenders under (and
as defined in) the Term Documents, the Term Collateral Agent may sell any
non-cash proceeds for cash prior to the application of the proceeds thereof.
          (c) If the Term Collateral Agent or any Term Secured Party collects or
receives any proceeds of such foreclosure, collection or other enforcement that
should have been applied to the payment of the ABL Obligations or Notes
Obligations in accordance with Section 5.2(a) below, whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, such Term
Secured Party will forthwith deliver the same to the ABL Collateral Agent, for
the account of the holders of the ABL Obligations, or to the Notes Collateral
Agent, for the account of the holders of the Notes Obligations, as applicable,
to be applied in accordance with Section 5.2(a). Until so delivered, such
proceeds will be held by that Term Secured Party for the benefit of the holders
of the ABL Obligations and Notes Obligations.
          5.2. Application of Proceeds in Distributions by the ABL Collateral
Agent.
          (a) The ABL Collateral Agent will apply the proceeds of any
collection, sale, foreclosure or other realization upon any ABL Priority
Collateral and, after the Discharge of Term Obligations, the proceeds of any
collection, sale, foreclosure or other realization of any TL Priority Collateral
by the ABL Collateral Agent as expressly permitted hereunder, and the proceeds
of any title insurance policy required under any Term Document, ABL Document or
Notes Document permitted to be received by it, in the following order of
application:
     First, to the payment of all amounts payable under the ABL Documents on
account of the ABL Collateral Agent’s fees and any reasonable legal fees, costs
and expenses or other liabilities of any kind incurred by the ABL Collateral
Agent or any co-trustee or agent of the ABL Collateral Agent in connection with
any ABL Document;
     Second, to the ABL Administrative Agent for application to the payment of
all outstanding ABL Obligations that are then due and payable in such order as
may be provided in the ABL Documents in an amount sufficient to pay in full in
cash all outstanding ABL Obligations that are then due and payable (including
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, and including any applicable post-default
rate, specified in the ABL Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding and including the discharge
or cash collateralization (at 110% of the aggregate undrawn amount) of all
outstanding letters of credit and bank guaranties, if any, constituting ABL
Obligations);
     Third, to the payment of all amounts payable under the Term Documents on
account of the Term Collateral Agent’s fees and any reasonable legal fees, costs
and ex-

-82-



--------------------------------------------------------------------------------



 



penses or other liabilities of any kind incurred by the Term Collateral Agent or
any co-trustee or agent of the Term Collateral Agent in connection with any Term
Document;
     Fourth, to the Term Administrative Agent for application to the payment of
all outstanding Term Obligations (including, without limitation, Bermuda
Guaranteed Obligations) that are then due and payable in such order as may be
provided in the Term Documents in an amount sufficient to pay in full in cash
all outstanding Term Obligations that are then due and payable (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, and including any applicable post-default rate,
specified in the Term Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding and including the discharge
or cash collateralization (at 110% of the aggregate undrawn amount (as
determined by the Term Administrative Agent)) of all outstanding letters of
credit and bank guaranties, if any, constituting Term Obligations);
     Fifth, to the payment of all amounts payable under the Notes Documents on
account of the Notes Collateral Agent’s fees and any reasonable legal fees,
costs and expenses or other liabilities of any kind incurred by the Notes
Collateral Agent or any co-trustee or agent of the Notes Collateral Agent in
connection with any Notes Document;
     Sixth, to the Notes Collateral Agent for application to the payment of all
outstanding Notes Obligations that are then due and payable in such order as may
be provided in the Notes Documents in an amount sufficient to pay in full in
cash all outstanding Notes Obligations that are then due and payable (including
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, including any applicable post-default rate,
specified in the Notes Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding; and
     Seventh, any surplus remaining after the payment in full in cash of the
amounts described in the preceding clauses will be paid to the Company or the
other applicable Grantor, as the case may be, its successors or assigns, or as a
court of competent jurisdiction may direct.
          (b) In connection with the application of proceeds pursuant to
Section 5.2(a), except as otherwise directed by the Required Lenders under (and
as defined in) the ABL Documents, the ABL Collateral Agent may sell any non-cash
proceeds for cash prior to the application of the proceeds thereof.
          (c) If the ABL Collateral Agent or any ABL Secured Party collects or
receives any proceeds of such foreclosure, collection or other enforcement that
should have been applied to the payment of the Term Obligations or Notes
Obligations in accordance with Section 5.1(a) above, whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, such ABL
Secured Party will forthwith deliver the same to the Term Collateral Agent, for
the account of the holders of the Term Obligations, or to the Notes Collateral
Agent, for the account of the holders of Notes Obligations, as applicable, to be
applied in accordance with Section 5.1(a). Until so delivered, such proceeds
will be held by that ABL Secured Party for the benefit of the holders of the
Term Obligations and Notes Obligations.

-83-



--------------------------------------------------------------------------------



 



Section 6. Miscellaneous.
          6.1. Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of the Term Documents, the ABL Documents or
the Notes Documents, the provisions of this Agreement shall govern and control.
Each Secured Party acknowledges and agrees that the terms and provisions of this
Agreement do not violate any term or provisions of its respective Term Document,
ABL Document or Notes Document.
          6.2. Effectiveness; Continuing Nature of This Agreement; Severability.
          (a) This Agreement shall become effective when executed and delivered
by the parties hereto. The terms of this Agreement shall survive, and shall
continue in full force and effect, in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
the Company or any other Grantor shall include the Company or such Grantor as
debtor and debtor in possession and any receiver or trustee for the Company or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.
          (b) This Agreement shall terminate and be of no further force and
effect:
     (i) with respect to the ABL Collateral Agent, the ABL Secured Parties and
the ABL Obligations, upon the Discharge of ABL Obligations, subject to the
rights of the ABL Secured Parties under Section 6.17;
     (ii) with respect to the Term Collateral Agent, the Term Secured Parties
and the Term Obligations, upon the Discharge of Term Obligations, subject to the
rights of the Term Secured Parties under Section 6.17; and
     (iii) with respect to the Notes Collateral Agent, the Notes Secured Parties
and the Notes Obligations, upon a satisfaction and discharge, legal defeasance
or covenant defeasance of the Indentures and each Additional Junior Lien
Agreement in accordance with the terms thereof.
          6.3. Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement by the Term Collateral Agent, the ABL
Collateral Agent or the Notes Collateral Agent shall be deemed to be made unless
the same shall be in writing signed on behalf of each party hereto or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. Notwithstanding the foregoing, the
Company or any other Grantor shall not have any right to consent to or approve
any amendment, modification or waiver of any provision of this Agreement except
to the extent its rights are directly affected (which includes any amendment to
the Grantors’ ability to cause additional obligations to constitute Term
Obligations, ABL Obligations or Notes Obligations as the Company and/or any
other Grantor may designate).

-84-



--------------------------------------------------------------------------------



 



          6.4. Information Concerning Financial Condition of the Company and Its
Subsidiaries. The Term Collateral Agent and the Term Secured Parties, the ABL
Collateral Agent and the ABL Secured Parties and the Notes Collateral Agent and
the Notes Secured Parties, shall each be responsible for keeping themselves
informed of (a) the financial condition of the Company and its Subsidiaries and
all endorsers and/or guarantors of the Term Obligations, the ABL Obligations or
the Notes Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the ABL Obligations, the Term Obligations or the Notes
Obligations. The Term Collateral Agent and Term Secured Parties shall have no
duty to advise the ABL Collateral Agent, any ABL Secured Parties, the Notes
Collateral Agent or any Notes Secured Parties of information known to it or them
regarding such condition or any such circumstances or otherwise. The ABL
Collateral Agent and ABL Secured Parties shall have no duty to advise the Term
Collateral Agent, any Term Secured Parties, the Notes Collateral Agent or any
Notes Secured Parties of information known to it or them regarding such
condition or any such circumstances or otherwise. The Notes Collateral Agent and
Notes Secured Parties shall have no duty to advise the Term Collateral Agent,
any Term Secured Parties, the ABL Collateral Agent or any ABL Secured Parties of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any of the Term Collateral Agent,
any of the Term Secured Parties, the ABL Collateral Agent, any of the ABL
Secured Parties, the Notes Collateral Agent or any Notes Secured Parties, in its
or their sole discretion, undertakes at any time or from time to time to provide
any such information to any other party hereto, it or they shall be under no
obligation (w) to make, and such informing party shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(x) to provide any additional information or to provide any such information on
any subsequent occasion, (y) to undertake any investigation or (z) to disclose
any information which, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.
          6.5. Submission to Jurisdiction; Waivers.
          (a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF
OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 6.6; AND (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.

-85-



--------------------------------------------------------------------------------



 



          (b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
6.5(b) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
          6.6. Notices. All notices to the ABL Secured Parties, the Term Secured
Parties and the Notes Secured Parties permitted or required under this Agreement
shall also be sent to the ABL Collateral Agent, the Term Collateral Agent and
the Notes Collateral Agent, respectively. Unless otherwise specifically provided
herein, any notice hereunder shall be in writing and may be personally served,
telexed or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
telex, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed. For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.
          6.7. Further Assurances. The Term Collateral Agent, on behalf of
itself and the Term Secured Parties, the ABL Collateral Agent, on behalf of
itself and the ABL Secured Parties, the Notes Collateral Agent, on behalf of
itself and the Notes Secured Parties, and each Grantor, agrees that each of them
shall take such further action and shall execute (without recourse or warranty)
and deliver such additional documents and instruments (in recordable form, if
requested) as the Term Collateral Agent, the ABL Collateral Agent or the Notes
Collateral Agent may reasonably request to effectuate the terms of and the lien
priorities contemplated by this Agreement. The parties hereto agree, subject to
the other provisions of this Agreement:
     (a) upon request by the Term Collateral Agent, the ABL Collateral Agent or
the Notes Collateral Agent, to cooperate in good faith (and to direct their
counsel to cooperate in good faith) from time to time in order to determine the
specific items included in the TL Priority Collateral and the ABL Priority
Collateral and the steps taken to per-

-86-



--------------------------------------------------------------------------------



 



fect their respective Liens thereon and the identity of the respective parties
obligated under the Term Documents, the ABL Documents and the Notes Documents;
and
     (b) that the Term Security Documents, the ABL Security Documents and the
Notes Security Documents creating Liens on the TL Priority Collateral and the
ABL Priority Collateral shall be in all material respects the same forms of
documents other than with respect to the First Priority, the Second Priority and
Third Priority nature of the Liens created thereunder in such Collateral.
          6.8. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATION LAWS).
          6.9. Binding on Successors and Assigns. This Agreement shall be
binding upon the parties hereto, the Term Secured Parties, the ABL Secured
Parties, the Notes Secured Parties and their respective successors and assigns.
          6.10. Specific Performance. Each of the Term Collateral Agent, the ABL
Collateral Agent and the Notes Collateral Agent may demand specific performance
of this Agreement. The Term Collateral Agent, on behalf of itself and the Term
Secured Parties, the ABL Collateral Agent, on behalf of itself and the ABL
Secured Parties, and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
Term Collateral Agent, the ABL Collateral Agent or the Notes Collateral Agent,
as the case may be.
          6.11. Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
          6.12. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
          6.13. Authorization; No Conflict. Each of the parties represents and
warrants to all other parties hereto that the execution, delivery and
performance by or on behalf of such party to this Agreement has been duly
authorized by all necessary action, corporate or otherwise, does not violate any
provision of law, governmental regulation, or any agreement or instrument by
which such party is bound, and requires no governmental or other consent that
has not been obtained and is not in full force and effect.

-87-



--------------------------------------------------------------------------------



 



          6.14. No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of the Term Secured Parties, the ABL
Secured Parties, the Notes Secured Parties and each of their respective
successors and assigns. No other Person shall have or be entitled to assert
rights or benefits hereunder.
          6.15. Provisions Solely to Define Relative Rights.
          (a) The provisions of this Agreement are and are intended solely for
the purpose of defining the relative rights of the Term Secured Parties, the ABL
Secured Parties and the Notes Secured Parties. None of the Company, any other
Grantor or any other creditor thereof shall have any rights hereunder. Nothing
in this Agreement is intended to or shall impair the obligations of the Company
or any other Grantor, which are absolute and unconditional, to pay the Term
Obligations, the ABL Obligations and the Notes Obligations as and when the same
shall become due and payable in accordance with their terms.
          (b) Nothing in this Agreement shall relieve the Company or any Grantor
from the performance of any term, covenant, condition or agreement on the
Company’s or such Grantor’s part to be performed or observed under or in respect
of any of the Collateral pledged by it or from any liability to any Person under
or in respect of any of such Collateral or impose any obligation on any
Collateral Agent to perform or observe any such term, covenant, condition or
agreement on the Company’s or such Grantor’s part to be so performed or observed
or impose any liability on any Collateral Agent for any act or omission on the
part of the Company’s or such any Grantor relative thereto or for any breach of
any representation or warranty on the part of the Company or such Grantor
contained in this Agreement or any ABL Document or any Term Document or any
Notes Document, or in respect of the Collateral pledged by it. The obligations
of the Company and each Grantor contained in this paragraph shall survive the
termination of this Agreement and the discharge of the Company’s or such
Grantor’s other obligations hereunder.
          (c) Each of the Collateral Agents and the Administrative Agents
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document, any Term Document or any Notes
Document. Except as otherwise provided in this Agreement, each of the Collateral
Agents and the Administrative Agents will be entitled to manage and supervise
their respective extensions of credit to the Company or any of its Subsidiaries
in accordance with law and their usual practices, modified from time to time as
they deem appropriate.
          6.16. Additional Grantors. The Company will cause each Person that
becomes a Grantor or is a Domestic Subsidiary required by any Term Document, ABL
Document or Notes Document to become a party to this Agreement to become a party
to this Agreement, for all purposes of this Agreement, by causing such Person to
execute and deliver to the parties hereto an Intercreditor Agreement Joinder,
whereupon such Person will be bound by the terms hereof to the same extent as if
it had executed and delivered this Agreement as of the date hereof. The Company
shall promptly provide each Collateral Agent and the Notes Collateral Agent with
a copy of each Intercreditor Agreement Joinder executed and delivered pursuant
to this Section 6.16.

-88-



--------------------------------------------------------------------------------



 



          6.17. Avoidance Issues. If any ABL Secured Party, Term Secured Party
or Notes Secured Party is required in any Insolvency or Liquidation Proceeding
or otherwise to turn over or otherwise pay to the estate of the Company or any
other Grantor any amount (a “Recovery”), then such ABL Secured Party, Term
Secured Party or Notes Secured Party, as applicable, shall be entitled to a
reinstatement of ABL Obligations, Term Obligations or Notes Obligations, as
applicable, with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.
          6.18. Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the ABL Credit Agreement, the Term Credit Agreement and
the Indentures. Nothing in this Agreement shall be deemed to subordinate the
right of any ABL Secured Party to receive payment to the right of any Term
Secured Party to receive payment or of any Term Secured Party to receive payment
to the right of any ABL Secured Party to receive payment or the right of any
Notes Secured Party to receive payment to the right of any Term Secured Party or
ABL Secured Party to receive payment (whether before or after the occurrence of
an Insolvency or Liquidation Proceeding), it being the intent of the parties
that this Agreement shall effectuate a subordination of Liens but not a
subordination of Indebtedness.
          6.19. Foreign Collateral. For avoidance of doubt, it is understood and
agreed that the Bermuda Term Borrower and various Foreign Subsidiaries of the
Company and/or the Bermuda Term Borrower have granted security interests in
certain of their property, securing their Term Obligations, and that as of the
date of this Agreement, no such security interests have been provided by the
Bermuda Term Borrower or any other Foreign Subsidiary to secure any ABL
Obligations or Notes Obligations. It is understood and agreed by all parties
hereto that this Agreement does not apply to any security interests granted by
the Bermuda Term Borrower or any other Foreign Subsidiary, and that any assets
or property pledged by the Bermuda Term Borrower or any other Foreign Subsidiary
to secure (or which are subject to a Lien to secure) any Term Obligations or ABL
Obligations or Notes Obligations shall not be subject to the terms or provisions
of this Agreement. Neither the Bermuda Term Borrower nor any Foreign Subsidiary
shall constitute a Grantor hereunder or be bound by the provisions hereof.
          6.20. Cash Collateral (Term Credit Agreement). The parties hereto
acknowledge and agree that, all cash and Cash Equivalents (as defined in the
Term Credit Agreement as in effect on the date hereof, after giving effect to
the Restatement Effective Date as defined therein) actually delivered to the
Term Administrative Agent or Term Collateral Agent pursuant to Sections 2B.07
and/or 4.02(a) of the Term Credit Agreement, but in each case only to the extent
of the aggregate stated amounts and/or face amounts of letters of credit and
bank guaranties (calculated in accordance with the Term Credit Agreement) exceed
the sum of (x) the relevant commitments thereunder plus (y) any required cushion
or over-collateralization thereof, then such cash and Cash Equivalents may be
held as collateral as provided in the Term Credit Agreement and shall constitute
TL Priority Collateral rather than ABL Priority Collateral.
          6.21. Credit-Linked Deposits. The parties hereto acknowledge and agree
that, notwithstanding anything to the contrary contained herein, the
Credit-Linked Deposits (as defined in the Term Credit Agreement) shall remain
property of the respective Term Lenders as

-89-



--------------------------------------------------------------------------------



 



provided in the Term Credit Agreement and shall not constitute Collateral
hereunder; provided, that, without limiting the foregoing, if, notwithstanding
the foregoing, such Credit Linked Deposits (or any portion thereof) are deemed
to be Collateral (whether as a matter of applicable law or otherwise) then such
Credit-Linked Deposits or the applicable portion thereof, as the case may be,
shall be deemed to constitute TL Priority Collateral, rather than ABL Priority
Collateral, for all purposes hereunder.
* * *

-90-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

              Each assignor’s address is as listed   DOLE FOOD COMPANY, INC.    
   on Annex A attached hereto   CALAZO CORPORATION         AG 1970, INC.        
AG 1971, INC.         AG 1972, INC.         ALYSSUM CORPORATION         BARCLAY
HOLLANDER CORPORATION         BUD ANTLE, INC.         CALICAHOMES, INC.        
CALIFORNIA POLARIS, INC.         CB NORTH, LLC         CB SOUTH, LLC        
DOLE ABPIK, INC.         DOLE ARIZONA DRIED FRUIT AND NUT COMPANY         DOLE
CARROT COMPANY         DOLE CITRUS         DOLE DF&N, INC.         DOLE DRIED
FRUIT AND NUT COMPANY, A CALIFORNIA GENERAL PARTNERSHIP         DOLE FARMING,
INC.         DOLE FRESH VEGETABLES, INC.         DOLE ORLAND, INC.         DOLE
PACKAGED FOODS, LLC         E.T. WALL COMPANY         EARLIBEST ORANGE
ASSOCIATION, INC.         FALLBROOKE CITRUS COMPANY, INC.         LINDERO
HEADQUARTERS COMPANY, INC.         LINDERO PROPERTY, INC.         MILAGRO RANCH,
LLC         OCEANVIEW PRODUCE COMPANY         PRAIRIE VISTA, INC.         RANCHO
MANANA, LLC         ROYAL PACKING CO.         VELTMAN TERMINAL CO.        
BANANERA ANTILLANA (COLOMBIA), INC.    
 
           
 
  By:    
 
   
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  CLOVIS CITRUS ASSOCIATION         DELPHINIUM CORPORATION      
  DOLE BERRY COMPANY, LLC         DOLE EUROPE COMPANY         DOLE FOODS FLIGHT
OPERATIONS, INC.         DOLE NORTHWEST, INC.         DOLE SUNFRESH EXPRESS,
INC.         STANDARD FRUIT AND STEAMSHIP COMPANY         STANDARD FRUIT COMPANY
        SUN COUNTRY PRODUCE, INC.         WEST FOODS, INC.         COOL
ADVANTAGE, INC.         COOL CARE, INC.         SAW GRASS TRANSPORT, INC.      
  BLUE ANTHURUIM, INC.         CERULEAN, INC.         DOLE DIVERSIFIED, INC.    
    DOLE LAND COMPANY, INC.         DOLE PACKAGED FOODS CORPORATION         LA
PETITE D’AGEN, INC.         M K DEVELOPMENT, INC.         MALAGA COMPANY, INC.  
      MUSCAT, INC.         OAHU TRANSPORT COMPANY, LIMITED         WAHIAWA WATER
COMPANY, INC.         ZANTE CURRANT, INC.         DIVERSIFIED IMPORTS CO.      
  DOLE ASSETS, INC.         DOLE FRESH FRUIT COMPANY         DOLE HOLDINGS, INC.
        DOLE LOGISTICS SERVICES, INC.         DOLE OCEAN CARGO EXPRESS, INC.    
    DOLE OCEAN LINER EXPRESS, INC.         RENAISSANCE CAPITAL CORPORATION      
  SUN GIANT, INC.         DNW SERVICES COMPANY         PACIFIC COAST TRUCK
COMPANY         PAN-ALASKA FISHERIES, INC.      
 
  By:    
 
   
 
      Name:    
 
      Title:    

-2-



--------------------------------------------------------------------------------



 



              Address:   DEUTSCHE BANK AG NEW YORK
    BRANCH, as Term Collateral Agent    
 
           
60 Wall Street
New York, NY 10005
Attention: Scottye Lindsey
Telecopier: (646) 736-7095
           
 
           
 
  By:    
 
   
 
      Name:    
 
      Title:    
 
           
 
  By:    
 
   
 
      Name:    
 
      Title:    

-3-



--------------------------------------------------------------------------------



 



              Address:   DEUTSCHE BANK AG NEW YORK
    BRANCH, as ABL Collateral Agent    
 
           
60 Wall Street
New York, NY 10005
Attention: Scottye Lindsey
Telecopier: (646) 736-7095
           
 
           
 
           
 
  By:    
 
   
 
      Name:    
 
      Title:    
 
           
 
  By:    
 
   
 
      Name:    
 
      Title:    

-4-



--------------------------------------------------------------------------------



 



              Address:   U.S. BANK NATIONAL ASSOCIATION, as
    Notes Collateral Agent    
 
           
EP-MN-WS3C
60 Livingston Avenue
St. Paul, MN 55107
Attention: Corporate Trust Services
Telecopier: (651) 495-8097
           
 
           
 
  By:    
 
   
 
      Name:    
 
      Title:    

-5-



--------------------------------------------------------------------------------



 



FORM OF
INTERCREDITOR AGREEMENT JOINDER
          The undersigned, ___, a ___, hereby agrees to become party as [a
Grantor] [a ABL Collateral Agent] [a Term Collateral Agent] [a Notes Collateral
Agent] under the Second Amended and Restated Intercreditor Agreement dated as of
March [  ], 2010 (the “Intercreditor Agreement”) among DOLE FOOD COMPANY, INC.,
a Delaware corporation (the “Company”), the other GRANTORS from time to time
party thereto, DEUTSCHE BANK AG NEW YORK BRANCH (“DBAG”), as ABL Collateral
Agent, DBAG, as Term Collateral Agent, and U.S. BANK NATIONAL ASSOCIATION, as
Notes Collateral Agent as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof.
          The provisions of Article 6 of the Intercreditor Agreement will apply
with like effect to this Intercreditor Agreement Joinder.
          IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor
Agreement Joinder to be executed by their respective officers or representatives
as of ___, 20___.

                  [                                        ]    
 
           
 
  By:    
 
   
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



ANNEX A

                                                  Assignor's         Type of    
          Organization         Organization (or,               Identification  
      if the Assignor is   Registered       Assignor's Location   Number (or, if
it   Transmitting Exact Legal Name of   an Individual, so   Organization?  
Jurisdiction of   (for purposes of NY   has none, so   Utility? Assignor  
indicate)   (Yes/No)   Organization   UCC § 9-307)   indicate)   (Yes/No)
Calazo Corporation
  Corporation   Y   Arizona   One Dole Drive     02020698     N
 
              Westlake Village, CA 91362            
 
                           
AG 1970, Inc.
  Corporation   Y   California   One Dole Drive     C1597059     N
 
              Westlake Village, CA 91362            
 
                           
AG 1971, Inc.
  Corporation   Y   California   One Dole Drive     C1597063     N
 
              Westlake Village, CA 91362            
 
                           
AG 1972, Inc.
  Corporation   Y   California   One Dole Drive     C1597062     N
 
              Westlake Village, CA 91362            
 
                           
Alyssum Corporation
  Corporation   Y   California   One Dole Drive     C1815356     N
 
              Westlake Village, CA 91362            
 
                           
Barclay Hollander
  Corporation   Y   California   One Dole Drive     C0564697     N
    Corporation
              Westlake Village, CA 91362            
 
                           
Bud Antle, Inc.
  Corporation   Y   California   639 S. Sanborn Road     C0777840     N
 
              Salinas, CA 93902            
 
                           
Calicahomes, Inc.
  Corporation   Y   California   One Dole Drive     C0474028     N
 
              Westlake Village, CA 91362            
 
                           
California Polaris, Inc.
  Corporation   Y   California   One Dole Drive     C0915447     N
 
              Westlake Village, CA 91362            
 
                           
CB North, LLC
  LLC   Y   California   One Dole Drive     200226310119     N
 
              Westlake Village, CA 91362            
 
                           
CB South, LLC
  LLC   Y   California   One Dole Drive     200226310118     N
 
              Westlake Village, CA 91362            
 
                           
Dole ABPIK, Inc.
  Corporation   Y   California   7170 N. Financial Drive     C1629807     N
 
              Fresno, CA 93710            
 
                           
Dole Arizona Dried Fruit
  Corporation   Y   California   One Dole Drive     C1822834     N
    and Nut Company
              Westlake Village, CA 91362            
 
                           
Dole Carrot Company
  Corporation   Y   California   639 S. Sanborn Road     C1179103     N
 
              Salinas, CA 93902            
 
                           

 



--------------------------------------------------------------------------------



 



                                                  Assignor's         Type of    
          Organization         Organization (or,               Identification  
      if the Assignor is   Registered       Assignor's Location   Number (or, if
it   Transmitting Exact Legal Name of   an Individual, so   Organization?  
Jurisdiction of   (for purposes of NY   has none, so   Utility? Assignor  
indicate)   (Yes/No)   Organization   UCC § 9-307)   indicate)   (Yes/No)
Dole Citrus
  Corporation   Y   California   One Dole Drive     C0940152     N
 
              Westlake Village, CA 91362            
 
                           
Dole DF&N, Inc.
  Corporation   Y   California   3366 Muscat Avenue     C1629808     N
 
              Fresno, CA 93725            
 
                           
Dole Dried Fruit and Nut
  General Partnership   Y   California   One Dole Drive           N
Company, a California
              Westlake Village, CA 91362            
General Partnership
                           
 
                           
Dole Farming, Inc.
  Corporation   Y   California   One Dole Drive     C0454623     N
 
              Westlake Village, CA 91362            
 
                           
Dole Fresh Vegetables,
  Corporation   Y   California   639 S. Sanborn Road     C1177297     N
Inc.
              Salinas, CA 93902            
 
                           
Dole Orland, Inc.
  Corporation   Y   California   One Dole Drive     C0767252     N
 
              Westlake Village, CA 91362            
 
                           
Dole Packaged Foods, LLC
  LLC   Y   California   One Dole Drive     200600910228     N
 
              Westlake Village, CA 91362            
 
                           
E. T. Wall Company
  Corporation   Y   California   One Dole Drive     C0759411     N
 
              Westlake Village, CA 91362            
 
                           
Earlibest Orange
  Corporation   Y   California   One Dole Drive     C0460741     N
Association, Inc.
              Westlake Village, CA 91362            
 
                           
Fallbrook Citrus Company,
  Corporation   Y   California   One Dole Drive     C1237504     N
Inc.
              Westlake Village, CA 91362            
 
                           
Lindero Headquarters
  Corporation   Y   California   One Dole Drive     C2070249     N
Company, Inc.
              Westlake Village, CA 91362            
 
                           
Lindero Property, Inc.
  Corporation   Y   California   One Dole Drive     C1698635     N
 
              Westlake Village, CA 91362            
 
                           
Milagro Ranch, LLC
  LLC   Y   California   One Dole Drive     200421910230     N
 
              Westlake Village, CA 91362            
 
                           
Oceanview Produce Company
  Corporation   Y   California   One Dole Drive     C1463723     N
 
              Westlake Village, CA 91362            

-2-



--------------------------------------------------------------------------------



 



                                                  Assignor's         Type of    
          Organization         Organization (or,               Identification  
      if the Assignor is   Registered       Assignor's Location   Number (or, if
it   Transmitting Exact Legal Name of   an Individual, so   Organization?  
Jurisdiction of   (for purposes of NY   has none, so   Utility? Assignor  
indicate)   (Yes/No)   Organization   UCC § 9-307)   indicate)   (Yes/No)
Prairie Vista, Inc.
  Corporation   Y   California   One Dole Drive     C0280565     N
 
              Westlake Village, CA 91362            
 
                           
Rancho Manana, LLC
  LLC   Y   California   One Dole Drive     200422210034     N
 
              Westlake Village, CA 91362            
 
                           
Royal Packing Co.
  Corporation   Y   California   639 S. Sanborn Road     C1658935     N
 
              Salinas, CA 93901            
 
                           
Veltman Terminal Co.
  Corporation   Y   California   One Dole Drive     C0308794     N
 
              Westlake Village, CA 91362            
 
                           
Bananera Antillana
  Corporation   Y   Delaware   100 W. 10th Street     845992     N
(Colombia), Inc.
              Wilmington, DE 19801            
 
                           
Clovis Citrus Association
  Corporation   Y   Delaware   One Dole Drive     0805383     N
 
              Westlake Village, CA 91362            
 
                           
Delphinium Corporation
  Corporation   Y   Delaware   One Dole Drive     0839429     N
 
              Westlake Village, CA 91362            
 
                           
Dole Berry Company, LLC
  LLC   Y   Delaware   One Dole Drive     2753691     N
 
              Westlake Village, CA 91362            
 
                           
Dole Europe Company
  Corporation   Y   Delaware   One Dole Drive     0486011     N
 
              Westlake Village, CA 91362            
 
                           
Dole Food Company, Inc.
  Corporation   Y   Delaware   One Dole Drive     3376670     N
 
              Westlake Village, CA 91362            
 
                           
Dole Foods Flight
  Corporation   Y   Delaware   3366 Muscat Avenue     2133517     N
Operations, Inc.
              Fresno, CA 93725            
 
                           
Dole Northwest, Inc.
  Corporation   Y   Delaware   80 McNeil Canyon Road     0227108     N
 
              Chelan, WA 98816            
 
                           
Dole Sunfresh Express, Inc.
  Corporation   Y   Delaware   One Dole Drive
Westlake Village, CA 91362     2091327     N
 
                           
Standard Fruit and
  Corporation   Y   Delaware   One Dole Drive     0669719     N
Steamship Company
              Westlake Village, CA 91362            
 
                           
Standard Fruit Company
  Corporation   Y   Delaware   One Dole Drive     0485718     N
 
              Westlake Village, CA 91362            
 
                           

-3-



--------------------------------------------------------------------------------



 



                                                  Assignor's         Type of    
          Organization         Organization (or,               Identification  
      if the Assignor is   Registered       Assignor's Location   Number (or, if
it   Transmitting Exact Legal Name of   an Individual, so   Organization?  
Jurisdiction of   (for purposes of NY   has none, so   Utility? Assignor  
indicate)   (Yes/No)   Organization   UCC § 9-307)   indicate)   (Yes/No)
Sun Country Produce, Inc.
  Corporation   Y   Delaware   One Dole Drive     939918     N
 
              Westlake Village, CA 91362            
 
                           
West Foods, Inc.
  Corporation   Y   Delaware   639 S. Sanborn Road     0789683     N
 
              Salinas, CA 93901            
 
                           
Cool Advantage, Inc.
  Corporation   Y   Florida   One Dole Drive   P 98000104868     N
 
              Westlake Village, CA 91362            
 
                           
Cool Care, Inc.
  Corporation   Y   Florida   601 NW 12th Avenue     J34542     N
 
              Deerfield Beach, FL 33442            
 
                           
Saw Grass Transport, Inc.
  Corporation   Y   Florida   10055 NW 12th Street   P 99000058957     N
 
              Miami, FL 33172            
 
                           
Blue Anthurium, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue     D1 87978     N
 
              Wahiawa, HI 96786            
 
                           
Cerulean, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue     D1 97231     N
 
              Wahiawa, HI 96786            
 
                           
Dole Diversified, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue     D1 78742     N
 
              Wahiawa, HI 96786            
 
                           
Dole Land Company, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue     D1 4     N
 
              Wahiawa, HI 96786            
 
                           
Dole Packaged Foods
  Corporation   Y   Hawaii   1116 Whitmore Avenue     D1 79181     N
Corporation
              Wahiawa, HI 96786            
 
                           
La Petite d’Agen, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue     D1 9421     N
 
              Wahiawa, HI 96786            
 
                           
M K Development, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue   HI-70337 D1   N
 
              Wahiawa, HI 96786            
 
                           
Malaga Company, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue     D1 79501     N
 
              Wahiawa, HI 96786            
 
                           
Muscat, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue     D1 14633     N
 
              Wahiawa, HI 96786            
 
                           
Oahu Transport Company,
  Corporation   Y   Hawaii   1116 Whitmore Avenue     D1 3728     N
Limited
              Wahiawa, HI 96786            
 
                           

-4-



--------------------------------------------------------------------------------



 



                                                  Assignor's         Type of    
          Organization         Organization (or,               Identification  
      if the Assignor is   Registered       Assignor's Location   Number (or, if
it   Transmitting Exact Legal Name of   an Individual, so   Organization?  
Jurisdiction of   (for purposes of NY   has none, so   Utility? Assignor  
indicate)   (Yes/No)   Organization   UCC § 9-307)   indicate)   (Yes/No)
Wahiawa Water Company,
  Corporation   Y   Hawaii   1116 Whitmore Avenue     D1 29035     N
Inc.
              Wahiawa, HI 96786            
 
                           
Zante Currant, Inc.
  Corporation   Y   Hawaii   1116 Whitmore Avenue     D1 19015     N
 
              Wahiawa, HI 96786            
 
                           
Diversified Imports Co.
  Corporation   Y   Nevada   One Dole Drive     C9076-1987     N
 
              Westlake Village, CA 91362            
 
                           
Dole Assets, Inc.
  Corporation   Y   Nevada   One Dole Drive     C19261-1997     N
 
              Westlake Village, CA 91362            
 
                           
Dole Fresh Fruit Company
  Corporation   Y   Nevada   One Dole Drive     C6123-1985     N
 
              Westlake Village, CA 91362            
 
                           
Dole Holdings, Inc.
  Corporation   Y   Nevada   One Dole Drive     C7119-1983     N
 
              Westlake Village, CA 91362            
 
                           
Dole Logistics Services,
  Corporation   Y   Nevada   One Dole Drive     C1173-1993     N
Inc.
              Westlake Village, CA 91362            
 
                           
Dole Ocean Cargo Express,
  Corporation   Y   Nevada   9485 Regency Square Blvd.,     C17227-1999     N
Inc.
              Suite 425-420,            
 
              Jacksonville, FL 32225            
 
                           
Dole Ocean Liner Express,
  Corporation   Y   Nevada   One Dole Drive     C6529-1993     N
Inc.
              Westlake Village, CA 91362            
 
                           
Renaissance Capital
  Corporation   Y   Nevada   One Dole Drive     C12741-1995     N
Corporation
              Westlake Village, CA 91362            
 
                           
Sun Giant, Inc.
  Corporation   Y   Nevada   One Dole Drive     C9306-1987     N
 
              Westlake Village, CA 91362            
 
                           
DNW Services Company
  Corporation   Y   Washington   One Dole Drive     601-881-469     N
 
              Westlake Village, CA 91362            
 
                           
Pacific Coast Truck
  Corporation   Y   Washington   One Dole Drive     601-640-771     N
Company
              Westlake Village, CA 91362            
 
                           
Pan-Alaska Fisheries, Inc.
  Corporation   Y   Washington   One Dole Drive     578-035-177     N
 
              Westlake Village, CA 91362            

-5-



--------------------------------------------------------------------------------



 



SCHEDULE I
LENDER COMMITMENTS
LENDER COMMITMENTS

                      Tranche B-1     Tranche C-1       Term Loan     Term Loan
  Lender   Commitment     Commitment  
Deutsche Bank AG New York Branch
  $ 250,000,000     $ 600,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER ADDRESSES

      LENDER   ADDRESS
Deutsche Bank AG New York Branch
  60 Wall Street
 
  New York, NY 10005
 
  Attention: Scottye D Lindsey
 
  Tel.: 212-250-6115
 
  Fax: 212-797-4655

 



--------------------------------------------------------------------------------



 



SCHEDULE III
REAL PROPERTIES
See attached. Not more than 90 days after the Amendment No. 3 Effective Date, or
such later date as is acceptable to the Administrative Agent, the Borrower shall
provide to the Administrative Agent revised information to be added to this
Schedule III to complete such Schedule III.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
EXISTING INDEBTEDNESS
The schedule of Existing Indebtedness separately furnished to the Administrative
Agent is incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE V
PENSION PLANS

      Plan Number   Plan Name
029
  Consolidated Retirement Plan for Employees of Dole Food Company, Inc.
001
  Western Conference of Teamsters Pension Plan*
98
  Supplemental Executive Retirement Plan
60
  401(k) Plan for Salaried Employees of Dole Food Company, Inc. and
Participating Divisions and Subsidiaries
68
  401(k) Plan for Hourly Employees of Dole Food Company, Inc. and Participating
Divisions and Subsidiaries

 

*   Multiemployer plan

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
EXISTING INVESTMENTS
The schedule of Existing Investments separately furnished to the Administrative
Agent is incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
SUBSIDIARIES

                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
STANDARD FRUIT, S.A. (ARGENTINA)
    100.0000     Argentina
DOLE AUSTRALIA PTY, LTD
    100.0000     Australia
TRANSTRADING OVERSEAS, LTD
    100.0000     Bahamas
DOLE EXPORT COMPANY, LTD.
    100.0000     Barbados
DOLE ANTWERP
    100.0000     Belgium
AGOURA LIMITED
    100.0000     Bermuda
BALTIME LIMITED.
    100.0000     Bermuda
CAMARILLO LIMITED
    100.0000     Bermuda
COOKSTOWN FINANCIAL, LTD
    35.0000     Bermuda
DOLE FOREIGN HOLDINGS, LTD
    100.0000     Bermuda
DOLE FOREIGN HOLDINGS II, LTD
    100.0000     Bermuda
DOLE FRESH FRUIT INTERNATIONAL LIMITED
    100.0000     Bermuda
DOLE INTERNATIONAL, LTD.
    100.0000     Bermuda
DOLE PACKAGED FOODS ASIA
    100.0000     Bermuda
INTERFRUIT COMPANY, LIMITED
    100.0000     Bermuda
MAHELE, LIMITED
    100.0000     Bermuda
DOLE FOREIGN HOLDINGS II, LTD.
    100.0000     Bermuda
MENDOCINO LIMITED
    100.0000     Bermuda
REEFERSHIP MARINE SERVICES, LTD
    100.0000     Bermuda
SOLAMERICA, LTD.
    100.0000     Bermuda
SOLVEST, LTD.
    100.0000     Bermuda
STANDARD FRUIT CO. (BERMUDA) LTD
    100.0000     Bermuda
VENTURA TRADING LTD.
    100.0000     Bermuda
DOLE BRASIL, LTDA
    100.0000     Brazil
BANAPLUS, INCORPORATED
    100.0000     British Virgin Islands
DOLE FOODS OF CANADA, LTD
    100.0000     Canada
AGRICOLA CALIFORNIA, LTDA.
    100.0000     Chile
AGRICOLA PENCAHUE LTDA.
    100.0000     Chile
AGRICOLA PUNITAQUI LTDA.
    100.0000     Chile
AGRICOLA RAUQUEN LTDA.
    100.0000     Chile
DOLE CHILE S.A.
    100.0000     Chile
DOLE THOMSEN S.A.
    51.0000     Chile
EMBALAJES STANDARD, S.A.
    100.0000     Chile

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
INVERSIONES DEL PACIFICO S.A.
    100.0000     Chile
SHANGHAI DOLE FOOD CO. LTD.
    100.0000     China
INVERSIONES DOBAN S.A.S.
    100.0000     Columbia
AEROFUMIGACION CENTROAMERICANA, S.A.
    100.0000     Costa Rica
AGROINDUSTRIAL PINAS DEL BOSQUE, S.A.
    100.0000     Costa Rica
ALMACENES ATALANTA S.A.
    100.0000     Costa Rica
ALPPHA SIDERAL, S.A.
    100.0000     Costa Rica
BANANERA EL PORVENIR, S.A.
    100.0000     Costa Rica
BANANERA LA PAZ, S.A.
    100.0000     Costa Rica
CIA. BANANERA DEBA, S.A.
    100.0000     Costa Rica
CIA. BANANERA EL ENCANTO, S.A.
    100.0000     Costa Rica
CIA. FRUTOS DE LA TIERRA, S.A.
    100.0000     Costa Rica
COMERCIALIZADORA E IMPORTADORA VINA DEL MAR S.A.
    100.0000     Costa Rica
COMPANIA MUSA CERO NUEVE SOCIEDAD ANINIMA, S.A.
    100.0000     Costa Rica
DESARROLLO BANANERO LA ESPERANZA, S.A.
    100.0000     Costa Rica
DIVERSIFICADOS DE COSTA RICA DICORI, S.A.
    100.0000     Costa Rica
DOLE SHARED SERVICES, LIMITED
    100.0000     Costa Rica
ECO PINAS DEL ARENAL, S.A.
    100.0000     Costa Rica
ESTIBADORA CARIBE, S.A.
    50.0000     Costa Rica
ESTIBADORES DEL TROPICO, S.A.
    50.0000     Costa Rica
ESTIBADORES GOLFITENOS
    100.0000     Costa Rica
HACIENDA LA ROSALIA, S.A.
    100.0000     Costa Rica
ROXANA FARMS, S.A.
    100.0000     Costa Rica
STANDARD FRUIT DE COSTA RICA S.A.
    100.0000     Costa Rica
DOLE EAST S.R.O.
    100.0000     Czech Republic
ACTIVIDADES AGRICOLAS, S.A.
    100.0000     Ecuador
AGROVERDE S.A.
    100.0000     Ecuador
BANANAPUERTO PUERTO BANANERO S.A.
    35.0000     Ecuador
BANCUBER, S.A.
    100.0000     Ecuador
BRUNETTI S.A.
    100.0000     Ecuador
CIA. NAVIERA AGMARESA, S.A.
    100.0000     Ecuador
COMERCIAL INDUSTRIAL ECUATORIANA, S.A.
    85.5100     Ecuador
FRIOCONT, S.A.
    100.0000     Ecuador
FRUTBAN, S.A.
    100.0000     Ecuador
GRANELCONT, S.A.
    100.0000     Ecuador
GUAYAMI, S.A.
    100.0000     Ecuador

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
INDUSTRIAL Y COMERCIAL TRILEX, S.A.
    40.0000     Ecuador
MEGABANANA, S.A.
    100.0000     Ecuador
NAPORTEC, S.A.
    100.0000     Ecuador
PESCASEROLI S.A.
    100.0000     Ecuador
PRODUCTORA CARTONERA, S.A.
    99.9700     Ecuador
PRODUCTOS DEL LITORAL, S.A.
    100.0000     Ecuador
PROPOLISA, S.A.
    99.9700     Ecuador
REDAMAWAL, S.A.
    100.0000     Ecuador
SIEMBRANUEVA, S.A.
    100.0000     Ecuador
SOCIEDAD AGROPECUARIA PIMOCHA C.A.
    100.0000     Ecuador
TALLERES Y LLANTAS, S.A.
    100.0000     Ecuador
TECNICOS Y ELECTRICISTAS, S.A.
    100.0000     Ecuador
TRANSPORTES POR MAR, S.A.
    100.0000     Ecuador
UNION DE BANANEROS ECUATORIANOS, S.A.
    100.0000     Ecuador
ZANPOTI, S.A.
    100.0000     Ecuador
ENERO S.A.
    80.3726     El Salvador
COMPAGNIE FINANCIERE DE PARTICIPATION
    40.0000     France
COMPAGNIE FRUITIERE IMPORT S.A.
    100.0000     France
DOLE EUROPE S.A.S
    100.0000     France
DOLE FRANCE, S.A. (FKA DOLE MARSEILLE)
    100.0000     France
DOLE FRESH FRUIT SOUTH SAS
    100.0000     France
DOLE PACKAGED FOODS EUROPE (fka DOLE FRANCE SERVICES, S.A.)
    100.0000     France
SOLEIL HOLDING FRANCE S.A.
    100.0000     France
DOLE DEUTSCHLAND BETEILIGUNGSGESELLSCHAFT MBH
    100.0000     Germany
DOLE GERMANY OHG
  PARTNERSHIP   Germany
DOLE SHARED SERVICES DEUTSCHLAND GMBH
    100.0000     Germany
EUFRUCHT FRUCHTIMPORT GMBH
    33.0000     Germany
FRUCHTHOF ROSTOCK GmbH
    36.0000     Germany
FRUCHTVERTRIEB SCHWERIN GmbH
    44.0000     Germany
HAFRU HANDELSGESELLCHAFT FRUCHTRING mbH & CO. KG
    30.0000     Germany
PAUL KEMPOWSKI GmbH & Co. KG (Limited Partnership)
    100.0000     Germany
DOLE FRESH FRUIT HELLAS
    100.0000     Greece
ENERGUA S.A. MATRIZ GUATEMALA
    100.0000     Guatemala
AGRICOLA SANTA INES, S.A.
    100.0000     Honduras
AGROINDUSTRIA DEL CARIBE, S.A.
    100.0000     Honduras

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
AGROINDUSTRIAL ALMA VERDE, S.A.
    100.0000     Honduras
BANANERA RIO MAME, SA
    100.0000     Honduras
BIENES Y SERVICIOS S de R L de CV
    97.1000     Honduras
BIENES Y VALORES, S.A.
    97.1000     Honduras
CIA. AGRICOLA EL PROGRESO, S.A.
    100.0000     Honduras
CIA. AGRICOLA MAZAPAN, S.A.
    100.0000     Honduras
CIA. AGROPECUARIA EL PORVENIR, S.A.
    100.0000     Honduras
CLINICAS MEDICAS DEL AGUAN, S.A.
    99.8731     Honduras
DISTRIBUIDORA DE PRODUCTOS DIVERSOS, S.A.
    100.0000     Honduras
ENERGUA S.A. SUCURSALl HONDURAS
    100.0000     Honduras
EQUIPO PESADO S.A.
    99.8246     Honduras
HOSPITAL COYOLES, S.A.
    99.8731     Honduras
CIA.INVERSIONES MEDICAS NACIONALE SA
    99.8731     Honduras
INVERSIONES Y VALORES DE MONTECRISTO,SA
    100.0000     Honduras
LABORATORIOS Y SERVICIOS DE MERISTEMOS, S.A.
    100.0000     Honduras
MANUFACTURAS DE CARTON, S.A.
    97.5715     Honduras
MULTISERVICIOS, S.A.
    99.8264     Honduras
PINA ANTILLANA, S.A.
    100.0000     Honduras
PLASTICOS, S.A.
    99.7572     Honduras
PRODUCTORA AGRICOLA DE ATLANTIDA, S.A.
    100.0000     Honduras
SERVICIOS E INVESTIGACIONES AEREAS, SA
    100.0000     Honduras
SOGAS, S.A.
    100.0000     Honduras
STANDARD FRUIT DE HONDURAS
    100.0000     Honduras
VIGILANCIA Y SEGURIDAD, S.A.
    100.0000     Honduras
CASTLE & COOKE WORLDWIDE, LTD
    100.0000     Hong Kong
DOLE CHINA LIMITED
    100.0000     Hong Kong
DOLE HONG KONG LTD.
    100.0000     Hong Kong
DOLE ITIALIA S.P.A.
    100.0000     Italy
DOLE TERM S.R.L.
    51.0000     Italy
LA FIORITA
    91.0000     Italy
TROPICAL SHIPPING, ITALIANA, S.P.A.
    100.0000     Italy
DOLE JAPAN, LTD.
    100.0000     Japan
FRESH SYSTEMS, LTD.
    40.0000     Japan
K. I. FRESH ACCESS, LTD
    20.0000     Japan
DFC FOODS, INC.
    100.0000     Korea
DLC INC
    100.0000     Korea
DOLE KOREA, LTD (fka: TSC KOREA, LTD.)
    100.0000     Korea

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
DOLE LUXEMBOURG S.A.R.L.
    100.0000     Luxembourg
DOLE LUXEMBOURG II S.A.R.L.
    100.0000     Luxembourg
DOLE MACAU LIMITED
    100.0000     Macau
DOLE FOOD MALAYSIA
    100.0000     Malaysia
TROPICAL NAVIGATION (MALTA) LIMITED
    100.0000     Malta
DOLE SHANGHAI CO. LTD. (aka SHANGHAI DOLE FOOD CO, LTD.)
    100.0000     Mauritius
QINGDAO DOLE FOOD CO., LTD.
    100.0000     Mauritius
FLORES LUCITANIA S. DE R.L.
    100.0000     Mexico
DOLE MEXICO (fka: MEXICOTEC)
    100.0000     Mexico
DOLE EUROPE B.V.
    100.0000     Netherlands
DOLE NEW ZEALAND LTD.
    100.0000     New Zealand
NZ RIPENERS LIMITED
    24.9000     New Zealand
STANDARD FRUIT DE NICARAGUA S.A.
    100.0000     Nicaragua
BENVUE INTERNATIONAL, INC.
    100.0000     Panama
DOLE AVIATION
    100.0000     Panama
DOLE FRESH FRUIT INTERNATIONAL, INC.
    100.0000     Panama
OPERACIONES TROPICALES, S.A.
    100.0000     Panama
STANDARD FRUIT DE PANAMA, S.A.
    100.0000     Panama
COPDEBAN S.A.C.
    100.0000     Peru
DA SYSTEM SOLUTIONS INC (fka DAVAO TECHNO AGRO)
    32.0000     Philippines
DIAMOND FARMS, INC.
    63.5746     Philippines
DOLE PHILIPPINES, INC.
    99.6154     Philippines
PACIFIC INTERNATIONAL TERMINAL SERVICES, INC.
    74.3868     Philippines
SARANGANI RESOURCES CORPORATION
    49.4100     Philippines
DOLE POLAND SP ZOO
    100.0000     Poland
MIRADERO FISHING CO., INC.
    100.0000     Puerto Rico
DOLE AFRICA (PTY)
    100.0000     South Africa
DOLE SOUTH AFRICA PTY
    100.0000     South Africa
FRUIT CARE SERVICES
    100.0000     South Africa
DOLE FOOD ESPANA, S.A.
    100.0000     Spain
AB Banan-Kompaniet
    60.0000     Sweden
S Attehogen Ostra 3 KB
    60.0000     Sweden
Saba Blommor AB
    60.0000     Sweden
SABA FRESH CUTS SA fka: Färskvarucentralen i Malmö AB
    60.0000     Sweden
Saba Frükt & Grönt AB
    60.0000     Sweden
Saba Trading AB
    60.0000     Sweden

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
Saba Trading Holding AB
    100.0000     Sweden
DOLE NORDIC AB
    60.0000     Sweden
DOLE THAILAND, LTD
    64.3300     Thailand
KHAO ANG KAEW CO,. LTD
    56.8351     Thailand
T.A.I.C. LIMITED
    49.0000     Thailand
THAI AMERICAN FOOD CO., LTD.
    99.9900     Thailand
DOLE FRESH FRUIT MED.
    100.0000     Turkey
AG 1970, INC.
    100.0000     U.S.
AG 1971, INC.
    100.0000     U.S.
AG 1972, INC.
    100.0000     U.S.
ALYSSUM CORPORATION
    100.0000     U.S.
APACHE GROVE LAND, 1972 LIMITED
  PARTNERSHIP   U.S.
BANANA PRODUCTS CORP.
    15.4000     U.S.
BANANERA ANTILLANA (COLOMBIA), INC.
    100.0000     U.S.
BARCLAY HOLLANDER CORPORATION
    100.0000     U.S.
BLUE ANTHURIUM, INC.
    100.0000     U.S.
BUD ANTLE, INC.
    100.0000     U.S.
CALAZO CORPORATION
    100.0000     U.S.
CALICAHOMES, INC.
    100.0000     U.S.
CALIFORNIA POLARIS, INC.
    100.0000     U.S.
CB NORTH, LLC
    100.0000     U.S.
CB SOUTH, LLC
    100.0000     U.S.
CERULEAN, INC.
    100.0000     U.S.
CLOVIS CITRUS ASSOCIATION
    100.0000     U.S.
COOL ADVANTAGE, INC.
    100.0000     U.S.
COOL CARE, INC.
    100.0000     U.S.
COUNTY LINE MUTUAL WATER COMPANY
    100.0000     U.S.
DELPHINIUM CORPORATION
    100.0000     U.S.
DIVERSIFIED IMPORTS CO.
    100.0000     U.S.
DNW SERVICES COMPANY
    100.0000     U.S.
DOLE ABPIK, INC.
    100.0000     U.S.
DOLE ARIZONA DRIED FRUIT & NUT COMPANY
    100.0000     U.S.
DOLE ASSETS, INC.
    100.0000     U.S.
DOLE BERRY COMPANY, LLC
    100.0000     U.S.
DOLE CARROT COMPANY
    100.0000     U.S.
DOLE CITRUS
    100.0000     U.S.
DOLE DF&N, INC.
    100.0000     U.S.

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
DOLE DIVERSIFIED, INC.
    100.0000     U.S.
DOLE DRIED FRUIT AND NUT COMPANY, A CALIFORNIA GENERAL PARTNERSHIP
    100.0000     U.S.
DOLE EUROPE COMPANY
    100.0000     U.S.
DOLE FARMING INC.
    100.0000     U.S.
DOLE FOODS FLIGHT OPERATIONS, INC.
    100.0000     U.S.
DOLE FRESH FRUIT COMPANY
    100.0000     U.S.
DOLE FRESH VEGETABLES, INC.
    100.0000     U.S.
DOLE HOLDINGS, INC.
    100.0000     U.S.
DOLE LAND COMPANY, INC.
    100.0000     U.S.
DOLE LOGISTICS SERVICES, INC.
    100.0000     U.S.
DOLE NORTHWEST, INC.
    100.0000     U.S.
DOLE OCEAN CARGO EXPRESS, INC.
    100.0000     U.S.
DOLE OCEAN LINER EXPRESS, INC.
    100.0000     U.S.
DOLE ORLAND, INC.
    100.0000     U.S.
DOLE PACKAGED FOODS CORPORATION
    100.0000     U.S.
DOLE PACKAGED FOODS, LLC
    100.0000     U.S.
DOLE SUNFRESH EXPRESS, INC.
    100.0000     U.S.
E. T. WALL COMPANY
    100.0000     U.S.
EARLIBEST ORANGE ASSOCIATION, INC.
    100.0000     U.S.
FALLBROOK CITRUS COMPANY, INC.
    100.0000     U.S.
LA PETITE D’AGEN, INC.
    100.0000     U.S.
LINDERO HEADQUARTERS COMPANY, INC.
    100.0000     U.S.
LINDERO PROPERTY, INC.
    100.0000     U.S.
M K DEVELOPMENT, INC.
    100.0000     U.S.
MALAGA COMPANY, INC.
    100.0000     U.S.
MILAGRO RANCH, LLC
    100.0000     U.S.
MUSCAT, INC.
    100.0000     U.S.
OAHU TRANSPORT COMPANY, LIMITED
    100.0000     U.S.
OCEANVIEW PRODUCE COMPANY
    100.0000     U.S.
PACIFIC COAST TRUCK COMPANY
    100.0000     U.S.
PAN-ALASKA FISHERIES, INC.
    100.0000     U.S.
PRAIRIE VISTA, INC.
    100.0000     U.S.
RANCHO MANANA, LLC
    100.0000     U.S.
RENAISSANCE CAPITAL CORPORATION
    100.0000     U.S.
ROYAL PACKING CO.
    100.0000     U.S.
SAW GRASS TRANSPORT, INC.
    100.0000     U.S.

 



--------------------------------------------------------------------------------



 



                  % Effective   Jurisdiction of Company Name   Ownership  
Organization
STANDARD FRUIT AND STEAMSHIP COMPANY
    100.0000     U.S.
STANDARD FRUIT COMPANY
    100.0000     U.S.
SUN COUNTRY PRODUCE, INC.
    100.0000     U.S.
SUN GIANT, INC.
    100.0000     U.S.
VELTMAN TERMINAL CO.
    100.0000     U.S.
WAHIAWA WATER COMPANY
    100.0000     U.S.
WEST FOODS, INC.
    100.0000     U.S.
ZANTE CURRANT, INC.
    100.0000     U.S.
DOLE U.K. LIMITED
    100.0000     United Kingdom
JP FRESH, LTD
    100.0000     United Kingdom
DOLE DE VENEZUELA, S.A.
    100.0000     Venezuela
INVERSIONES AGRICA, S.A.
    100.0000     Venezuela
INVERSIONES DEL AGRO, C.A.
    100.0000     Venezuela
DOLE VIETNAM, LLC
    100.0000     Vietnam

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
INSURANCE
The schedule of Insurance separately furnished to the Administrative Agent is
incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
EXISTING LIENS

                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
Calazo Corporation
  AZ Secretary of State   DBNY   4/3/03   200312557823   All assets
 
          Continuation        
 
          12/21/07        
 
      DBNY   04/20/06   200614172486   All assets
 
      US Bank National   03/19/09   200915718575   All assets
 
      Association            
 
                   
AG 1970, Inc.
  CA Secretary of State   DBNY   4/3/03   0309760064   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411238    
 
      DBNY   09/25/06   067086107338   All assets
 
      US Bank National   03/18/09   097190939744   All assets
 
      Association            
 
                   
AG 1971, Inc.
  CA Secretary of State   DBNY   4/3/03   0309760004   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411244    
 
      DBNY   04/20/06   067067202898   All assets
 
      US Bank National   03/18/09   097190939865   All assets
 
      Association            
 
                   
AG 1972, Inc.
  CA Secretary of State   DBNY   4/3/03   0309760001   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411245    
 
      DBNY   04/20/06   067067203041   All assets
 
      US Bank National   03/18/09   097190939986   All assets
 
      Association            
 
                   
Alyssum Corporation
  CA Secretary of State   DBNY   4/3/03   0309760002   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411248    
 
      DBNY   04/20/06   067067203162   All assets
 
      US Bank National   03/18/2009   097190940039   All assets
 
      Association            
 
                   
Barclay Hollander Corporation
  CA Secretary of State   DBNY   4/3/03
Continuation   0309460660
Continuation   All assets

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
          12/20/07   0771411250    
 
      DBNY   04/20/06   067067203304   All assets
 
      US Bank National   03/18/09   097190940150   All assets
 
      Association            
 
                   
Bud Antle, Inc.
  CA Secretary of State   DBNY   4/3/03   0309460685   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411276    
 
      DBNY   4/20/06   067067203425   All assets
 
      US Bank National   3/18/09   097190940271   All assets
 
      Association            
 
                   
 
  CA Ventura County   DBNY   4/16/06   20060419-0084017   Deed of Trust,
Security Agt.,
 
                  Asgnt. of Leases, Rents and
 
                  Profits, Financing Statement and
 
                  Fixture Filing
 
      DBNY   4/16/06   20060419-0084018   Security Agt., Asgnt. of Leases,
 
                  Rents and Profits, Financing
 
                  Statement and Fixture Filing
 
      DBNY   3/20/09   20090320-00043413-0   Security Agt., Asgnt. of Leases,
 
                  Rents and Profits, Financing
 
                  Statement and Fixture Filing
 
      US Bank National   3/20/09   20090320   Third Lien Deed
 
      Association        -00043416-0    of Trust, Security Agt., Asgnt. of
Leases,
 
                  Rents and Profits, Financing
 
                  Statement and Fixture Filing
 
                   
Calicahomes, Inc.
  CA Secretary of State   DBNY   4/3/03   0309760044   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411277    
 
      DBNY   4/20/06   067067203546   All assets
 
      US Bank National   3/18/09   097190940392   All assets
 
      Association            
 
                   
California Polaris, Inc.
  CA Secretary of State   DBNY   4/3/03   0309460658   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411279    
 
      DBNY   4/20/06   067067203667   All assets
 
      US Bank National   3/18/09   097190940413   All assets
 
      Association            

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
CB North, LLC
  CA Secretary of State   DBNY   12/29/04   047010326730   All assets
 
          Continuation   Continuation    
 
          07/15/09   0972025049    
 
      DBNY   4/20/06   067067203788   All assets
 
      US Bank National   3/18/09   097190940534   All assets
 
      Association            
 
                   
CB South, LLC
  CA Secretary of State   DBNY   12/29/04   047010327004   All assets
 
          Continuation   Continuation    
 
          07/15/09   0972025050    
 
      DBNY   4/20/06   067067203809   All assets
 
      US Bank National   3/18/09   097190943709   All assets
 
      Association            
 
                   
Dole ABPIK, Inc.
  CA Secretary of State   DBNY   4/3/03   0309760082   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411280    
 
      DBNY   4/20/06   067067204173   All assets
 
      US Bank National   3/18/09   097190943820   All assets
 
      Association            
 
                   
Dole Arizona Dried Fruit and Nut Company
  CA Secretary of State   DBNY   4/3/03   0309760075   All assets          
Continuation   Continuation    
 
          12/20/07   0771411285    
 
      DBNY   4/20/06   067067204799   All assets
 
      US Bank National   3/18/09   097190943941   All assets
 
      Association            
 
                   
Dole Berry Company, LLC
  CA Secretary of State   Power Machinery Center   4/27/05   057024753710  
Forklift, 2 batteries, and charger
 
      Power Machinery Center   4/27/05   057024760708   4 Forklifts and 8
batteries
 
                   
Dole Carrot Company
  CA Secretary of State   DBNY   4/3/03   0309760101   All assets
 
          Continuation   Continuation    
 
          12/20/2007   0771411288    
 
      DBNY   4/20/06   067067205821   All assets
 
      US Bank National   3/18/09   097190944073   All assets
 
      Association            

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
Dole Citrus
  CA Secretary of State   DBNY   4/3/03   0309760092   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411312    
 
      DBNY   4/20/06   067067207106   All assets
 
      US Bank National   3/18/09   097190944194   All assets
 
      Association            
 
                   
Dole DF&N, Inc.
  CA Secretary of State   DBNY   4/3/03   0309460661   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411319    
 
      DBNY   4/20/06   067067210150   All assets
 
      US Bank National   3/18/09   097190944215   All assets
 
      Association            
 
                   
Dole Dried Fruit and Nut Company,
  CA Secretary of State   DBNY   4/03/03   0309460663   All assets
a California General Partnership
          Continuation   Continuation    
 
          12/20/07   0771411323    
 
      DBNY   4/20/06   067067211787   All assets
 
      DBNY   02/09/09   097187275127   All assets
 
      DBNY   03/18/09   097190939623   All assets
 
      US Bank National   03/18/09   097190944336   All assets
 
      Association            
 
      US Bank National   03/18/09   097190944457   All assets
 
      Association            
 
                   
Dole Farming, Inc.
  CA Secretary of State   DBNY   4/3/03   0309760570   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411325    
 
      DBNY   4/20/06   067067212677   All assets
 
      US Bank National   3/18/09   097190944578   All assets
 
      Association            
 
                   
Dole Food Company, Inc.
  CA Secretary of State   Dolphin Capital   12/2/05   057050671899   Furnished
Modular Complex
 
      Corporation            
 
                   
Dole Fresh Fruit Company
  CA Secretary of State   Puget Sound Leasing   9/24/07   077130156656  
Commercial espresso machine
 
                   
Dole Fresh Vegetables, Inc.
  CA Secretary of State   Ameritech Credit Corporation   9/15/00
Continuation
7/22/05   0026660751
Continuation
0570351874   All controllers, modems,
computers and other date transmission devices, etc. subject to lease agreement.

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
      Farm Credit Leasing Services Corporation   10/29/01
Continuation
9/8/06   0130260875
Continuation
0670843026   2001 full car vacuum tube system and related equipment subject to
lease agreement.
 
      Santa Barbara Bank   7/18/03   0320460568   1 jumbo trash
 
      & Trust Leasing   Assignment   Assignment   compactor
 
          7/31/07   0771236345    
 
          Continuation   Continuation    
 
          3/25/08   0871517393    
 
      Wells Fargo   8/15/03   0323160449   Precautionary filing
 
      Equipment Finance,   Continuation   Continuation   relating to lease
 
      Inc.   6/26/08   0871629841   forklift truck 
 
      Farm Credit Leasing   2/18/04   0405560915   2 field vacuum tube systems
and
 
      Services   Continuation   Continuation   related equipment subject to
 
      Corporation   12/23/08   0871824578   lease agreement.
 
      De Lage Landen   5/14/04   0414360036   Leased equipment
 
      Financial Services   Continuation   Continuation    
 
      Inc.   4/8/09   0971929261    
 
      DBNY   4/03/03   0309760205   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411327    
 
      Farm Credit Leasing   2/11/05   057015716911   1 field vacuum tube system
and
 
      Services   Continuation   Continuation   related equipment subject to
 
      Corporation   11/20/09   0972149388   lease agreement.
 
      Farm Credit Leasing   3/14/05   057019139904   2 field vacuum tube systems
and
 
      Services   Continuation   Continuation   related equipment subject to
 
      Corporation   12/21/09   0972174984   lease agreement.
 
      IOS Capital   04/11/05   057022758086   Leased equipment
 
      De Lage Landen   4/27/05   057024680113   Leased equipment
 
      Financial Services            
 
      Inc.            
 
      De Lage Landen   4/27/05   057024680234   Leased equipment
 
      Financial Services            
 
      Inc.            
 
      Printpack, Inc.   9/2/05   057040107731   Consigned inventory
 
      IOS Capital   12/20/05   057052578897   Leased equipment
 
      Toyota Motor Credit   1/07/06   067054500330   Toyota forklifts
 
      Corporation/Prolift            

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
      Industrial            
 
      Equipment Co. LLC            
 
      NMGH Financial   3/27/06   067063951633   Leased equipment
 
      Services            
 
      DBNY   4/20/06   067067216853   All assets
 
      IOS Capital   5/1/06   067068393810   Leased equipment
 
      IOS Capital   1/11/07   077098327508   Leased equipment
 
      Citicapital   2/28/07   077104349752   Ford truck and utility body with
 
      Commercial Corp           ladder rack
 
      Toyota Material   5/23/07   077114842741   Forklifts, batteries, and side
 
      Handling Midwest           shifters
 
      IBM Credit   6/25/07   077118698906   IBM equipment
 
      US Bancorp   7/03/07   077120083806   Janitorial cleaning
 
      Salinas Valley Ford   12/21/07   077141062391   7 Ford trucks
 
      Sales, Toyota Motor   Amendment   Amendment    
 
      Credit Corp   12/21/07   0771410662    
 
      Salinas Valley Ford   2/6/08   087146299501   2 Ford trucks
 
      Sales            
 
      Salinas Valley Ford   2/11/08   087146809104   2 Ford trucks
 
      Sales            
 
      Salinas Valley Ford   2/14/08   087147284819   Ford truck
 
      Sales            
 
      RDO Equipment Co.   4/3/08   087152779804   Ingersol Rand Reach truck
 
      GE Capital Corp   4/28/08   087155589987   Camera/laser sorter system
 
          Amendment   Amendment    
 
          8/8/08   0871681682    
 
      Motion Industries   5/7/08   087156872448   Maintenance, repair, and
 
                  operational assets supplied by
 
                  Secured Party
 
      GE Capital Corp   5/30/08   087159766776   2 Camera/laser sorter systems
 
      Co Active, US   8/28/08   087170284784   Waste recycling system
 
      Bancorp   Assignment   Assignment    
 
          10/14/08   0871751658    
 
      GE Capital Corp   9/26/08   087173351762   Camera/laser sorter system
 
      RDO Equipment Co.   11/05/08   087177608488   John Deere Reach Fork

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
      IKON Financial   11/09/08   087177985820   Leased equipment
 
      Services            
 
      RDO Equipment Co.   3/2/09   097189208276   Ingersol Rand Reach fork
 
      US Bank National   3/18/09   097190944699   All assets
 
      Association            
 
      Wells Fargo Bank,   8/20/09   097206163195   Nissan forklifts
 
      N.A.            
 
      Smurfit-Stone   8/31/09   097206992125   3 Meta 150 and Conveyors
 
      Container            
 
      Enterprises            
 
      Toyota Material   9/9/09   097207701639   22 Toyota forklifts
 
      Handling Midwest,   Amendment   Amendment    
 
      Toyota Motor Credit   9/10/09   0972078284    
 
      IKON Financial   10/31/09   097212900535   Leased equipment
 
      Services            
 
      GE Capital Corp   12/7/09   097216383786   Food processing equipment
 
          Amendment   Amendment    
 
          2/5/10   1072223937    
 
      GE Capital Corp   1/4/10   107218902363   Food processing equipment
 
                   
Dole Orland, Inc.
  CA Secretary of State   DBNY   4/03/03   0309760210   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411331    
 
      DBNY   4/20/06   067067216974   All assets
 
      US Bank National   3/18/09   097190944710   All assets
 
      Association            
 
                   
Dole Packaged Foods, LLC
  CA Secretary of State   DBNY   4/20/06   067067217006   All assets
 
      Verizon Credit   11/2/07   077135358716   Leased CallPilot expansion and
 
                  Nortel equipment
 
      Wells Fargo Bank NA   8/1/08   087167294599   Forklifts
 
      Bank of the West,   9/2/08   087170507661   All Leased and Owned Equipment
 
      Trinity Division,   Assignment   Assignment  
 
      First American   2/24/09   0971885915  
 
      Comm. Bancorp            
 
      Bank of the West,   9/11/08   087171594375   All Leased and Owned
Equipment
 
      Trinity Division,   Assignment   Assignment  
 
      First American Comm.   2/24/09   0971885953  
 
      Bancorp          

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
      DBNY   2/9/09   097187277381   All assets
 
      US Bank National   3/18/09   097190944831   All assets
 
      Association            
 
      Wells Fargo Bank NA   10/13/09   097211052805   Forklift
 
                   
E. T. Wall Company
  CA Secretary of State   DBNY   4/03/03   0309760237   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411355    
 
      DBNY   4/20/06   067067217127   All assets
 
      US Bank National   3/18/09   097190944952   All assets
 
      Association            
 
                   
Earlibest Orange Association, Inc.
  CA Secretary of State   DBNY   4/03/03   0309760189   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411336    
 
      DBNY   4/20/06   067067217248   All assets
 
      US Bank National   3/18/09   097190945084   All assets
 
      Association            
 
                   
Fallbrook Citrus Company, Inc.
  CA Secretary of State   DBNY   4/03/03   0309760263   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411339    
 
      DBNY   4/20/06   067067217369   All assets
 
      US Bank National   3/18/09   097190945347   All assets
 
      Association            
 
                   
Lindero Headquarters Company, Inc.
  CA Secretary of State   DBNY   4/03/03   0309760256   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411343    
 
      DBNY   4/20/06   067067217480   All assets
 
      US Bank National   3/18/09   097190945468   All assets
 
      Association            
 
                   
Lindero Property, Inc.
  CA Secretary of State   DBNY   4/03/03   0309760553   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411344    
 
      DBNY   4/20/06   067067217622   All assets
 
      US Bank National   3/18/09   097190945589   All assets
 
      Association            
 
                   
Milagro Ranch, LLC
  CA Secretary of State   DBNY   12/29/04   047010328257   All assets
 
          Continuation   Continuation    

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
          07/15/09   0972025052    
 
      DBNY   4/20/06   067067217743   All assets
 
      US Bank National   3/18/09   097190945600   All assets
 
      Association            
 
                   
Oceanview Produce Company
  CA Secretary of State   DBNY   4/03/03   0309760619   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411348    
 
      AGCO Finance LLC   6/13/03   0316960442   Certain leased equipment
 
          Amendment   Amendment    
 
          12/15/03   03353C0099    
 
          Continuation   Continuation    
 
          4/14/08   0871542919    
 
      DBNY   4/20/06   067067217864   All assets
 
      AGCO Finance LLC   7/10/06   067077630884   Certain leased equipment
 
      US Bank National   3/18/09   097190945721   All assets
 
      Association            
 
      Toyota Motor Credit   11/23/09   097215171821   3 Forklifts
 
      Corp            
 
                   
Prairie Vista, Inc.
  CA Secretary of State   DBNY   4/03/03   0309460686   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411349    
 
      Fannie Mae   8/25/05   057039425136   Property, rents and profits,
 
      (assigned to   Assignment   Assignment   fixtures, and ancillary rights
 
      Citibank West, FSB)   9/8/08   0871710937    
 
      DBNY   4/20/06   067067217985   All assets
 
      US Bank National   3/18/09   097190945842   All assets
 
      Association            
 
                   
Rancho Manana, LLC
  CA Secretary of State   DBNY   12/29/04   04701329147   All assets
 
          Continuation   Continuation    
 
          7/15/09   0972025053    
 
      DBNY   4/20/06   067067218017   All assets
 
      US Bank National   3/18/09   097190945963   All assets
 
      Association            
 
                   
Royal Packing Co.
  CA Secretary of State   DBNY   4/03/03   0309760591   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411351    

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
      CNH Capital America   10/26/05   057046390802   Tractor
 
      LLC            
 
      DBNY   4/20/06   067067218259   All assets
 
      CNH Capital America   8/31/06   067083463380   Tractor
 
      LLC            
 
      CNH Capital America   1/20/07   077099417135   4 Tractors
 
      LLC            
 
      CNH Capital America   1/23/07   077099587062   2 Tractors
 
      LLC            
 
      CNH Capital America   10/10/08   087174879758   Tractor and Trimble RTK
Autopilot
 
      LLC           Precautionary Filing
 
      CNH Capital America   10/10/08   087174879879   Tractor Precautionary
Filing
 
      LLC            
 
      CNH Capital America   12/31/08   087183085000   2 Tractors and 2
Autopilots
 
      LLC           Precautionary Filing
 
      US Bank National   3/18/09   097190946095   All assets
 
      Association            
 
                   
Veltman Terminal Co.
  CA Secretary of State   DBNY   4/03/03   0309760609   All assets
 
          Continuation   Continuation    
 
          12/20/07   0771411354    
 
      DBNY   4/20/06   067067218370   All assets
 
      US Bank National   3/18/09   097190946116   All assets
 
      Association            
 
                   
Dole Food Company, Inc.
  DE Secretary of State   DBNY   4/03/03   30878853   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007 4890538    
 
      IBM Credit LLC   09/09/04   42533059   Leased IBM equipment and software
 
      IBM Credit LLC   09/23/04   42678862   Leased IBM equipment and software
 
      IOS Capital   9/20/04   42691584   Leased equipment
 
      Forsythe   10/05/04   42791855   Leased computer equipment
 
      Technology,   Amendment   Amendment    
 
      Inc./McArthur   12/01/04   42791855    
 
      Associates, Inc.            
 
      IBM Credit LLC   05/23/05   51581801   Leased IBM equipment and software

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
      IBM Credit LLC   08/11/05   52494798   Leased IBM equipment and software
 
      IBM Credit LLC   10/13/05   53164341   Leased IBM equipment and software
 
      IBM Credit LLC   10/14/05   53180339   Leased IBM equipment and software
 
      IBM Credit LLC   11/21/05   53610087   Leased IBM equipment and software
 
      DBNY   4/20/06   61338797   All assets
 
      IBM Credit LLC   4/9/07   2007 1311058   Leased IBM equipment and software
 
      IBM Credit LLC   6/21/07   2007 2367257   Leased IBM equipment and
software
 
      IKON Financial   10/3/07   2007 3720447   Leased equipment
 
      Services            
 
      IKON Financial   10/3/07   2007 3720454   Leased equipment
 
      Services            
 
      NFS Leasing   10/29/07   2007 4102603   Leased computer equipment and
 
          Assignment   Assignment   peripherals
 
          1/30/09   2009 0413077    
 
      Verizon Credit Inc.   11/2/07   2007 4182001   Leased Nortel equipment
 
      Solarcom Capital,   2/8/08   2008 0485530   Leased computer equipment
 
      LLC, et al and   Amendment   Amendment    
 
      Popular Equipment   4/23/08   2008 1411931    
 
      Finance            
 
      Solarcom Capital,   2/14/08   2008 0556900   Leased computer equipment
 
      LLC, et al and   Amendment   Amendment    
 
      Popular Equipment   7/2/08   2008 2266441    
 
      Finance            
 
      Solarcom Capital   2/14/08   2008 0557221   Leased equipment
 
      and Key Equipment            
 
      Finance            
 
      Presidio Technology   7/22/08   2008 2506465   Leased equipment
 
      Capital and Key            
 
      Equipment Finance            
 
      US Bank National   3/18/09   2009 0874013   All assets
 
      Association            

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
      NFS Leasing   5/5/09   2009 1411351   Leased computer equipment
 
      Wells Fargo   5/11/09   2009 1555876   Leased networking equipment and
 
      Financing Leasing           software
 
      NFS Leasing and   6/2/09   2009 1734034   Leased computer equipment and
 
      Danversbank, et al           peripherals
 
      Presidio Technology   9/24/09   2009 3058069   Leased equipment
 
      Capital and            
 
      Heartland Business            
 
      Credit, et al            
 
      Forsythe/Mcarthur   10/5/09   2009 3191936   Leased computer and other
equipment
 
      Associates            
 
      Presidio Technology   10/30/09   2009 3494272   Leased equipment
 
      Capital and            
 
      Heartland Business            
 
      Credit, et al            
 
      IBM Credit LLC   12/31/09   2009 4191380   Leased IBM equipment and
software
 
      Presidio Technology   1/14/10   2010 0148969   Leased equipment
 
      Capital and            
 
      Heartland Business            
 
      Credit, et al            
 
                   
Bananera Antillana (Colombia) Inc.
  DE Secretary of State   DBNY   4/03/03   30875289   All assets        
Continuation   Continuation    
 
          12/20/07   2007 4890603    
 
      DBNY   4/20/06   61338854   All assets
 
      US Bank National   3/18/09   2009 0874286   All assets
 
                   
Clovis Citrus Association
  DE Secretary of State   DBNY   3/04/03   030878747   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007 4890595    
 
      DBNY   4/20/06   61338847   All assets
 
      US Bank National   3/18/09   2009 0874260   All assets
 
      Association            
 
                   
Delphinium Corporation
  DE Secretary of State   DBNY   3/04/03   30878838   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007 4890561    
 
      DBNY   4/20/06   61338813   All assets
 
      US Bank National   3/18/09   2009 0874229   All assets
 
      Association            
 
                   
Dole Berry Company, LLC
  DE Secretary of State   DBNY   4/20/06   61338821   All assets

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
      DBNY   2/2409   2009 0595808   All assets
 
      US Bank National   3/18/09   2009 0874195   All assets
 
      Association            
Dole Europe Company
  DE Secretary of State   DBNY   4/03/03   30878846   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007 4890546    
 
      DBNY   4/20/06   61338839   All assets
 
      US Bank National   3/18/09   2009 0874161   All assets
 
      Association            
 
                   
Dole Foods Flight Operations, Inc.
  DE Secretary of State   DBNY   4/03/03   30878861   All assets        
Continuation   Continuation    
 
          12/20/07   2007 4890512    
 
      DBNY   4/20/06   61338789   All assets
 
      US Bank National   3/18/09   2009 0873999   All assets
 
      Association            
 
      General Electric   4/01/03   30845423   Bombardier Global Express
 
      Capital Corporation   Continuation   Continuation   aircraft 
 
          11/16/07   2007 4381033    
 
                   
Dole Northwest, Inc.
  DE Secretary of State   DBNY   04/3/03   30878879   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007 4890496    
 
      DBNY   4/20/06   61338730   All assets
 
      US Bank National   3/18/09   2009 0873965   All assets
 
      Association            
 
                   
Dole Sunfresh Express, Inc.
  DE Secretary of State   DBNY   04/3/03   30878903   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007 4890462    
 
      DBNY   4/20/06   61338748   All assets
 
      US Bank National   3/18/09   2009 0873957   All assets
 
      Association            
 
                   
Standard Fruit and Steamship Company
  DE Secretary of State   DBNY   04/3/03   30878895   All assets        
Continuation   Continuation    
 
          12/20/07   2007 4890454    
 
      DBNY   4/20/06   61338722   All assets
 
      US Bank National   3/18/09   2009 1174504   All assets
 
      Association            

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
Standard Fruit Company
  DE Secretary of State   DBNY   04/3/03   30878697   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007 4890447    
 
      DBNY   4/20/06   61338698   All assets
 
      US Bank National   3/18/09   2009 0873890   All assets
 
      Association            
 
                   
Sun Country Produce, Inc.
  DE Secretary of State   DBNY   04/3/03   30878705   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007 4890421    
 
      DBNY   4/20/06   61338672   All assets
 
      US Bank National   3/18/09   2009 0873866   All assets
 
      Association            
 
                   
West Foods, Inc.
  DE Secretary of State   DBNY   04/3/03   30878721   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007 4890413    
 
      DBNY   4/20/06   61338649   All assets
 
      US Bank National   3/18/09   2009 0873817   All assets
 
      Association            
 
                   
Cool Advantage, Inc.
  FL Secured Transaction   DBNY   4/03/03   200303648250   All assets
 
  Registry       Continuation   Continuation    
 
          12/20/07   20070727008X    
 
      DBNY   4/20/06   200602439653   All assets
 
      US Bank National   3/18/09   200900200926   All assets
 
      Association            
 
                   
Cool Care, Inc.
  FL Secured Transaction   DBNY   04/3/03   200303648269   All assets
 
  Registry       Continuation   Continuation    
 
          12/20/07   200707270098    
 
      DBNY   4/20/06   200602439645   All assets
 
      US Bank National   3/18/09   200900200934   All assets
 
      Association            
 
                   
Saw Grass Transport, Inc.
  FL Secured Transaction   DBNY   04/3/03   200303648285   All assets
 
  Registry       Continuation   Continuation    
 
          12/20/07   200707270187    
 
      DBNY   4/20/06   200602439661   All assets
 
      US Bank National   3/18/09   200900200942   All assets
 
      Association            

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
DNW Services Company
  WA Department of   DBNY   04/3/03   2003-098-9527-1   All assets
 
  Licensing       Continuation   Continuation    
 
          2/27/08   2008-058-0723-5    
 
      DBNY   4/20/06   2006-114-3317-8   All assets
 
      US Bank National   3/18/09   2009-079-3383-2   All assets
 
      Association            
 
                   
Pacific Coast Truck
  WA Department of   DBNY   04/3/03   2003-098-9525-7   All assets
Company
  Licensing       Continuation   Continuation    
 
          2/27/08   2008-058-0722-8    
 
      International Truck   02/05/02   2002-051-1455-1   Trucks and trailers
 
      and Engine            
 
          Amendment   Amendment    
 
      Corporation and/or   06/12/02   2002-163-1973-0    
 
      Navistar Financial   Amendment   Amendment    
 
      Corporation   06/22/05   2005-173-9753-6    
 
          Amendment   Amendment    
 
          3/29/06   2006-088-6482-4    
 
          Amendment   Amendment    
 
          3/29/06   2006-088-6492-3    
 
          Continuation   Continuation    
 
          8/21/06   2006-235-3114-5    
 
      DBNY   4/20/06   2006-114-3323-9   All assets
 
      Navistar Financial   7/20/06   2006-201-9275-2   Motor vehicles and
accessories
 
      Corporation            
 
      Navistar Financial   9/22/06   2006-265-1002-4   Motor vehicles and
accessories
 
      Corporation            
 
      US Bank National   3/19/09   2009-079-3382-5   All assets
 
      Association            
 
      US Bancorp   10/30/09   2009-303-7853-2   For informational purposes: 1
 
                  5675PT WTM000714; 1 MFP3635XT
 
                  LBP252814
 
                   
Pan-Alaska Fisheries, Inc.
  WA Department of   DBNY   04/3/03   2003-098-9526-4   All assets
 
  Licensing       Continuation   Continuation    
 
          2/27/08   2008-058-0721-1    
 
      DBNY   4/20/06   2006-114-3326-0   All assets
 
      US Bank National   3/18/09   2009-079-3381-8   All assets
 
      Association            

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
Diversified Imports Co.
  NV Secretary of State   DBNY   04/3/03   2003009378-6   All assets
 
          Continuation   Continuation    
 
          2/26/08   2008006391-1    
 
      DBNY   4/20/06   2006012427-2   All assets
 
      US Bank National   3/18/09   2009006897-5   All assets
 
      Association            
 
                   
Dole Assets, Inc.
  NV Secretary of State   DBNY   04/3/03   2003009379-8   All assets
 
          Continuation   Continuation    
 
          2/26/08   2008006390-9    
 
      DBNY   4/20/06   2006012428-4   All assets
 
      US Bank National   3/18/09   2009006898-7   All assets
 
      Association            
 
                   
Dole Fresh Fruit Company
  NV Secretary of State   DBNY   04/3/03   2003009380-1   All assets
 
          Continuation   Continuation    
 
          2/26/08   2008006389-6    
 
      DBNY   4/20/06   2006012429-6   All assets
 
      US Bank National   3/18/09   2009006899-9   All assets
 
      Association            
 
                   
Dole Holdings, Inc.
  NV Secretary of State   DBNY   04/3/03   2003009381-3   All assets
 
          Continuation   Continuation    
 
          2/26/08   2008006386-0    
 
      DBNY   4/20/06   2006012430-9   All assets
 
      US Bank National   3/18/09   2009006900-4   All assets
 
      Association            
 
                   
Dole Logistics Services, Inc.
  NV Secretary of State   DBNY   04/3/03   2003009382-5   All assets
 
          Continuation   Continuation    
 
          2/26/08   2008006384-6    
 
      DBNY   4/20/06   2006012432-3   All assets
 
      US Bank National   3/18/09   2009006901-6   All assets
 
      Association            
 
                   
Dole Ocean Cargo Express, Inc.
  NV Secretary of State   DBNY   04/3/03   2003009384-9   All assets
 
          Continuation   Continuation    
 
          12/20/07   2008006383-4    
 
      DBNY   4/20/06   2006012434-7   All assets
 
      US Bank National   3/18/09   2009006902-8   All assets
 
      Association            

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
Dole Ocean Liner Express, Inc.
  NV Secretary of State   DBNY   04/3/03   2003009383-7   All assets
 
          Continuation   Continuation    
 
          2/26/08   2008006382-2    
 
      DBNY   4/20/06   2006012435-9   All assets
 
      US Bank National   3/18/09   2009006903-0   All assets
 
      Association            
 
                   
Renaissance Capital Corporation.
  NV Secretary of State   DBNY   04/3/03   2003009385-1   All assets
 
          Continuation   Continuation    
 
          2/26/08   2008006381-0    
 
      DBNY   4/20/06   2006012439-7   All assets
 
      US Bank National   3/18/09   2009006904-2   All assets
 
      Association            
 
                   
Sun Giant, Inc.
  NV Secretary of State   DBNY   04/3/03   2003009386-3   All assets
 
          Continuation   Continuation    
 
          2/26/08   2008006388-4    
 
      DBNY   4/20/06   2006012441-2   All assets
 
      US Bank National   3/18/09   2009006905-4   All assets
 
      Association            
 
                   
Blue Anthurium, Inc.
  HI Bureau of Conveyances   DBNY   04/04/03   2003-062776   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007-219149    
 
      DBNY   4/20/06   2006-073264   All assets
 
      US Bank National   3/18/09   2009-041179   All assets
 
      Association            
 
                   
Cerulean, Inc.
  HI Bureau of Conveyances   DBNY   04/04/03   2003-062777   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007-219150    
 
      DBNY   4/20/06   2006-073265   All assets
 
      US Bank National   3/18/09   2009-041180   All assets
 
      Association            
 
                   
Dole Diversified, Inc.
  HI Bureau of Conveyances   DBNY   04/04/03   2003-062765   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007-219152    
 
      DBNY   4/20/06   2006-073273   All assets
 
      US Bank National   3/18/09   2009-041181   All assets
 
      Association            

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
Dole Land Company, Inc.
  HI Bureau of Conveyances   DBNY   04/03/03   2003-062766   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007-219151    
 
      DBNY   4/20/06   2006-073268   All assets
 
      US Bank National   3/18/09   2009-041182   All assets
 
      Association            
 
                   
Dole Packaged Foods Corporation
  HI Bureau of Conveyances   DBNY   04/03/03   2003-062767   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007-219153    
 
      DBNY   4/20/06   2006-073269   All assets
 
      US Bank National   3/18/09   2009-041183   All assets
 
      Association            
 
                   
La Petitie d’Agen, Inc.
  HI Bureau of Conveyances   DBNY   04/03/03   2003-062775   All assets
 
          Continuation   Continuation    
 
          12/20/07   2007-219155    
 
      DBNY   4/19/06   2006-073272   All assets
 
      US Bank National   3/18/09   2009-041184   All assets
 
      Association            
 
      DBNY   3/23/09   2009-043090   Mortgage, Leases, Rents and
 
                  Profits, Fixture Filing, and
 
                  ancillary rights
 
      DBNY   3/23/09   2009-043091   Mortgage, Security Agreement,
 
                  Assignment of Leases, Rents and
 
                  Profits, Financing Statement and
 
                  Fixture Filing
 
      US Bank National   3/23/09   2009-043101   Mortgage, Security Agreement,
 
      Association           Assignment of Leases, Rents and
 
                  Profits, Financing Statement and
 
                  Fixture Filing
 
                   
M K Development, Inc.
  HI Bureau of Conveyances   DBNY   04/03/03   2003-062768   All assets
 
          Continuation   Continuation    
 
          2/26/08   2008-028363    
 
      DBNY   4/20/06   2006-073266   All assets
 
      US Bank National   3/18/09   2009-041185   All assets
 
      Association            
 
                   
Malaga Company, Inc.
  HI Bureau of Conveyances   DBNY   04/03/03   2003-062769   All assets
 
          Continuation   Continuation    

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
          12/20/07   2007-219156    
 
      DBNY   4/20/06   2006-073267   All assets
 
      US Bank National   3/18/09   2009-041186   All assets
 
      Association            
 
                   
Muscat, Inc.
  HI Bureau of Conveyances   DBNY   04/03/03   2003-062770   All assets
 
          Continuation   Continuation    
 
          2/26/08   2008-028364    
 
      DBNY   4/20/06   2006-073270   All assets
 
      US Bank National   3/18/09   2009-041187   All assets
 
      Association            
 
                   
Oahu Transport Company, Limited
  HI Bureau of Conveyances   DBNY   04/03/03   2003-062771   All assets
 
          Continuation   Continuation    
 
          2/26/08   2006-028365    
 
      DBNY   4/20/06   2006-073274   All assets
 
      US Bank National   3/18/09   2009-041188   All assets
 
      Association            
 
                   
Wahiawa Water Company, Inc.
  HI Bureau of Conveyances   DBNY   4/04/03   2003-062772   All assets
 
          Continuation   Continuation    
 
          2/26/08   2006-028367    
 
      DBNY   4/20/06   2006-073271   All assets
 
      US Bank National   3/18/09   2009-041189   All assets
 
      Association            
 
      DBNY   3/23/09   2009-043088   Mortgage, Security Agreement,
 
                  Assignment of Leases, Rents and
 
                  Profits, Financing Statement and
 
                  Fixture Filing
 
      DBNY   3/23/09   2009-043089   Mortgage, Security Agreement,
 
                  Assignment of Leases, Rents and
 
                  Profits, Financing Statement and
 
                  Fixture Filing
 
      US Bank National   3/23/09   2009-043105   Mortgage, Security Agreement,
 
      Association           Assignment of Leases, Rents and
 
                  Profits, Financing Statement and
 
                  Fixture Filing
 
                   
Zante Currant, Inc.
  HI Bureau of Conveyances   DBNY   4/03/03   2003-062774   All assets
 
          Continuation   Continuation    

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
          2/26/08   2008-028368    
 
      DBNY   4/20/06   2006-073263   All assets
 
      US Bank National   3/18/09   2009-041190   All assets
 
      Association            
 
                   
Dole Fresh Fruit International
Limited
  DC Recorder of Deeds   Bank of America,
N.A.   11/15/01   2001110459   Precautionary filing in

                connection with a lease
 
      DBNY   04/07/03   2003040117   All assets
 
      DBNY   12/22/03   2003183975   All right, title and interest in
 
                  the Bahamian Flag vessel, Dole
 
                  Costa Rica
 
      DBNY   12/22/03   2003183980   All right, title and interest in
 
                  the Bahamian Flag vessel, Dole
 
                  Honduras
 
      DBNY   12/22/03   2003183981   All right, title and interest in
 
                  the Bahamian Flag vessel, Dole
 
                  California
 
      DBNY   12/22/03   2003183982   All right, title and interest in
 
                  the Bahamian Flag vessel, Dole
 
                  Honduras
 
                   
Ventura Trading Ltd.
  DC Recorder of Deeds   DBNY   01/03/05   2005000587   All right, title and
interest in
 
                  the Bahamian Flag vessel, Dole
 
                  Europa
 
      DBNY   01/03/05   2005000591   All right, title and interest in
 
                  the Bahamian Flag vessel, Dole
 
                  Costa Rica
 
      DBNY   01/03/05   2005000557   All right, title and interest in
 
                  the Bahamian Flag vessel, Dole
 
                  California
 
      DBNY   01/03/05   2005000561   All right, title and interest in
 
                  the Bahamian Flag vessel,
 
                  Tropical Sky
 
      DBNY   01/03/05   2005000574   All right, title and interest in
 
                  the Bahamian Flag vessel,
 
                  Tropical Star
 
      DBNY   01/03/05   2005000575   All right, title and interest in
 
                  the Bahamian Flag vessel,
 
                  Tropical Star

 



--------------------------------------------------------------------------------



 



                                  FILING         ENTITY   JURISDICTION   SECURED
PARTY   DATE   FILING NUMBER   COLLATERAL
 
      DBNY   01/03/05   2005000578   All right, title and interest in
 
                  the Bahamian Flag vessel,
 
                  Tropical Mist
 
      DBNY   01/03/05   2005000579   All right, title and interest in
 
                  the Bahamian Flag vessel, Dole
 
                  Asia
 
      DBNY   01/03/05   2005000585   All right, title and interest in
 
                  the Bahamian Flag vessel, Dole
 
                  Africa
 
      DBNY   01/03/05   2005000589   All right, title and interest in
 
                  the Bahamian Flag vessel, Dole
 
                  America
 
      DBNY   01/03/05   2005000593   All right, title and interest in
 
                  the Bahamian Flag vessel, Dole
 
                  Honduras
 
      DBNY   01/03/05   2005000602   All right, title and interest in
 
                  the Bahamian Flag vessel, Dole
 
                  Ecuador
 
      DBNY   01/13/05   2005006216   All right, title and interest in
 
                  the Bahamian Flag vessel,
 
                  Tropical Morn

$43,870,000 collateral deposit (combination of cash and letter of credit)
pursuant to the ISDA Credit Support Annex dated June 16, 2009 with Bank of
America.
$26,390,000 collateral deposit (combination of cash and letter of credit)
pursuant to the ISDA Credit Support Annex dated June 16, 2009 with Bank of Nova
Scotia.

 



--------------------------------------------------------------------------------



 



SCHEDULE X
CAPITALIZATION
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
CERTAIN FOREIGN SECURITY DOCUMENTS,
FOREIGN SUBSIDIARIES PARTY TO
FOREIGN SUBSIDIARY DOCUMENTS, ETC.
Parts A and B —Foreign Credit Party Pledge Agreements and Local Law Pledge
Agreements

  •   Accounts Pledge Agreement (with each German Subsidiary) dated 28
April 2003     •   Intellectual Property Rights Pledge Agreement (with each
German Subsidiary) dated 28 April 2003     •   Account Pledge Agreement by all
Italian subsidiaries.     •   Assignments of Receivables Agreement by all
Italian subsidiaries.     •   Bond Pledge Agreement of the Canadian Guarantor  
  •   Commercial Pledge over receivables, executed in a public deed by the
Chilean Guarantors     •   Pledge Without Conveyance over inventory, executed in
a public deed by the Chilean Guarantors     •   Industrial Pledge over property,
executed in a public deed by the Chilean Guarantors     •   Pledge Agreement
executed and delivered by the Columbia Guarantors     •   Pledge Agreement (for
motor vehicles) executed and delivered by Costa Rican Guarantors     •   Pledge
Agreement (for inventory, etc.) executed and delivered by Costa Rican Guarantors
    •   Ordinary Pledge for chattels and documented receivables, executed and
delivered by Ecuadorian Guarantors     •   Agricultural and Industrial Pledge
for agricultural and industrial chattels, executed and delivered by Ecuadorian
Guarantors     •   Pledge for intellectual property, executed and delivered by
Ecuadorian Guarantors     •   Universal Pledge Agreement executed by Honduran
Guarantors

 



--------------------------------------------------------------------------------



 



  •   Share Pledge Agreement executed by certain Philippine Guarantors     •  
Pledge Agreement dated as of July 11, 2006, between SABA TRADING HOLDING AB, as
Pledgor and DEUTSCHE BANK AG NEW YORK BRANCH, as Security Agent in respect of
the shares in Saba Trading AB.     •   Pledge Agreement dated as of July 11,
2006, between SABA TRADING AB, as Pledgor and DEUTSCHE BANK AG NEW YORK BRANCH,
as Security Agent in respect of the shares in AB Banan-Kompaniet.     •   Pledge
Agreement dated as of July 11, 2006, between SABA TRADING AB, as Pledgor and
DEUTSCHE BANK AG NEW YORK BRANCH, as Security Agent in respect of the shares in
Saba Blommor AB.     •   Pledge Agreement dated as of July 11, 2006, between
SABA TRADING AB, as Pledgor and DEUTSCHE BANK AG NEW YORK BRANCH, as Security
Agent in respect of the shares in Saba Fresh Cuts AB.     •   Pledge Agreement
dated as of July 11, 2006, between SABA TRADING AB, as Pledgor and DEUTSCHE BANK
AG NEW YORK BRANCH, as Security Agent in respect of the shares in Saba Frukt &
Grönt AB.     •   Pledge Agreement dated as of July 11, 2006, between SABA
TRADING AB, as Pledgor and DEUTSCHE BANK AG NEW YORK BRANCH, as Security Agent
in respect of the shares in Dole Nordic AB.     •   Pledge Agreement dated as of
July 11, 2006, between SABA TRADING AB and SABA FRUKT & GRÖNT AB, as Pledgors
and DEUTSCHE BANK AG NEW YORK BRANCH, as Security Agent in respect of the
participations in S Ättehögen Östra 3 Kommanditbolag.

Part C — Replacement Foreign Security Agreements and all other Foreign Security
Agreements

  •   Security Agreement between Kabushiki Kaisha Dole and the Agent dated
April 25, 2003.     •   Bermuda Charge Agreement among Solvest, Ltd., certain
subsidiaries of Solvest, Ltd. and the Agent.     •   Amended and Restated
Debenture between Dole Hong Kong Limited and the Agent dated July 14, 2003.    
•   Security Agreement dated July 2, 2003 between Dole Fresh Fruit Med Gida
Ürünleri Ticaret VE A.S. and the Agent     •   Assignment Agreement (with each
German Subsidiary) dated 28 April 2003

 



--------------------------------------------------------------------------------



 



  •   Security Transfer Agreement (with each German Subsidiary) dated 28
April 2003     •   Security Purpose Agreement (relating to land charge granted
by Paul Kempowski GmbH & Co. KG) dated 28 April 2003     •   Foreign Security
Agreements governed by the laws of Canada executed and delivered by the Canadian
Guarantor     •   Foreign Security Agreements governed by the laws of Chile
executed and delivered by each Chilean Guarantor     •   Foreign Security
Agreements governed by the laws of Colombia executed and delivered by each
Columbian Guarantor     •   Foreign Security Agreements governed by the laws of
Costa Rica executed and delivered by each Costa Rican Guarantor     •   Foreign
Security Agreements governed by the laws of Ecuador executed and delivered by
each Ecuadorian Guarantor     •   Foreign Security Agreements governed by the
laws of Honduras executed and delivered by each Honduran Guarantor     •  
Foreign Security Agreements governed by the laws of Italy executed and delivered
by each Italian Guarantor     •   Foreign Security Agreements governed by the
laws of Philippines executed and delivered by each Philippine Guarantor

Part D — Non-Wholly Owned Subsidiaries
DOLE THOMSEN S.A.
COMERCIAL INDUSTRIAL ECUATORIANA, S.A.
ENERO S.A.
BIENES Y SERVICIOS S DE R L DE CV
BIENES Y VALORES, S.A.
MANUFACTURAS DE CARTON, S.A.
DOLE TERM S.R.L.
LA FIORITA
DIAMOND FARMS, INC.
PACIFIC INTERNATIONAL TERMINAL SERVICES, INC.
AB BANAN-KOMPANIET
S ATTEHOGEN OSTRA 3 KB
SABA BLOMMOR AB
SABA FRESH CUTS SA FKA: FäRSKVARUCENTRALEN I MALMö AB
SABA FRüKT & GRöNT AB

 



--------------------------------------------------------------------------------



 



SABA TRADING AB
DOLE NORDIC AB
DOLE THAILAND, LTD
KHAO ANG KAEW CO,. LTD
APACHE GROVE LAND, 1972 LIMITED
ANY EXCLUDED JV
Part G — Foreign Security Documents Acknowledgements and/or Amendments and
Foreign Subsidiaries party to Foreign Security Documents Acknowledgements and/or
Amendments

  •   Amendments to Deeds of Covenant and Mortgages between Ventura Trading,
Ltd. and the Agent with respect to the following vessels:

  •   Dole Africa     •   Dole America     •   Dole Asia     •   Dole California
    •   Dole Costa Rica     •   Dole Ecuador     •   Dole Europa     •   Dole
Honduras     •   Tropical Mist     •   Tropical Morn     •   Tropical Sky     •
  Tropical Star

  •   Letter of Confirmation from Dole Foods of Canada Ltd.     •   Amendment
Agreement by all German subsidiaries, as follows:

  •   Dole Fresh Fruit Europe OHG     •   Paul Kempowski GMBH & Co. KG     •  
Dole Deutschland Beteiligungsgesellschaft MBH     •   Dole Deutschland GMBH

 



--------------------------------------------------------------------------------



 



  •   Acknowledgment Letter by Dole Japan     •   Supplement to Mortgage
Agreements executed by Dole Philippines, Inc. for the 10 mortgage agreements for
each of the following properties:

  •   North Cotabato     •   South Cotabato     •   General Santos City     •  
Sarangani Province     •   Davao City     •   Davao del Norte     •   Bukidnon  
  •   Compostela Valey     •   Agusan del Norte     •   Paranaque

  •   Amendments to security documents for all Chilean Subsidiary Guarantors    
•   Supplemental Deeds of Charge entered into by Dole Hong Kong Limited     •  
Amendments to Swedish Pledge Agreements executed by SABA Trading Holding AB,
SABA Trading AB and SABA Frukt & Grönt AB     •   Amendments to Security
Agreements executed by the Chilean Subsidiary Guarantors     •   Amendments to
Mortgages by certain Ecuadoran Subsidiary Guarantors

 



--------------------------------------------------------------------------------



 



SCHEDULE XIII
NON-GUARANTOR SUBSIDIARIES;
EXCLUDED FOREIGN SUBSIDIARIES
Part A — Non-Guarantor Subsidiaries:
Estibadores Golfitenos, S.A.
Brunetti S.A.
Propolisa, S.A.
Agricola Santa Ines, S.A.
Dole Foreign Holdings, Ltd.
County Line Mutual Water Company
Pematin S.A.
All Subsidiaries of the U.S. Borrower organized under the laws of any
jurisdiction other than Bermuda, Canada, Chile, Colombia, Costa Rica, Ecuador,
Germany, Honduras, Hong Kong, Italy, Japan, Liberia, Luxembourg, the
Philippines, Turkey and Sweden.
Part B — Excluded Foreign Subsidiaries:
Estibadores Golfitenos, S.A.
Brunetti S.A.
Propolisa, S.A.
Pematin S.A.

 



--------------------------------------------------------------------------------



 



SCHEDULE XIV
TRANSACTIONS WITH AFFILIATES
The schedule of Transactions with Affiliates separately furnished to the
Administrative Agent is incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE XV
PRINCIPAL PROPERTIES

              Real Property   Property Owner   Property Location  
Parcel/Assessment No.
Soledad Facility
  Bud Antle, Inc.   Soledad, CA   257-081-038-000
 
           
Springfield Value
Added Processing
Plant
  Dole Dried Fruit and Nut Company, a California General Partnership  
Springfield, OH   33-07-0004-000-064
 
           
Atwater Processing Plant — Frozen Foods
  Dole Packaged
Foods, LLC   Atwater, CA   150-030-035
150-030-038
 
           
Bessemer City Plant
  Bud Antle, Inc.   Bessemer City, NC   209208

 



--------------------------------------------------------------------------------



 



SCHEDULE XVI
TAX MATTERS
The schedule of Tax Matters separately furnished to the Administrative Agent is
incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE XVII
INITIAL QUALIFIED JURISDICTIONS
Bermuda
Canada
Chile
Ecuador
Hong Kong
Japan
Liberia
Luxembourg
Sweden

 



--------------------------------------------------------------------------------



 



SCHEDULE XVIII
POST-CLOSING MATTERS
Part A — Real Property Actions

      Date   Action
Not later than 60 days after the Restatement Effective Date, or such later date
as is acceptable to the Administrative Agent.
  Each Credit Agreement Party will, and will cause its Subsidiaries which are
Credit Agreement Parties or Subsidiary Guarantors, to grant to the Collateral
Agent security interests and mortgages (each, a “Required Mortgage”): (i) in
each owned property shown on Schedule III which is not Principal Property and
which is not encumbered as of the Restatement Effective Date; and (ii) in each
leased property shown on Schedule III which is not a Principal Property, which
is not encumbered as of the Restatement Effective Date and for which landlord
consent to a Required Mortgage either has been received or is not required
pursuant to the terms of the respective lease. In addition, each Credit
Agreement Party will, and will cause its Subsidiaries which are Credit Agreement
Parties or Subsidiary Guarantors, to deliver to the Collateral Agent with
respect to each Required Mortgage:
 
     
(i) a Mortgage Policy relating to each Mortgage of the Mortgaged Property
referred to above, issued by a title insurer reasonably satisfactory to the
Collateral Agent, in an insured amount satisfactory to the Collateral Agent and
insuring the Collateral Agent that the Mortgage on each such Mortgaged Property
is a valid and enforceable first priority mortgage lien on such Mortgaged
Property, free and clear of all defects and encumbrances except Permitted
Encumbrances, with each such Mortgage Policy (1) to be in form and substance
reasonably satisfactory to the Collateral Agent, (2) to include, to the extent
available in the applicable jurisdiction, supplemental endorsements (including,
without limitation, endorsements relating to future advances under this
Agreement and the Loans, usury, first loss, last dollar, tax parcel,
subdivision, zoning, contiguity, variable rate, doing business, public road
access, survey, environmental lien, mortgage tax and so-called comprehensive
coverage over covenants and restrictions and for any other matters that the
Collateral Agent in its discretion may reasonably request), (3) to not include
the “standard” title exceptions, a survey exception or an exception for
mechanics’ liens, and (4) to provide for affirmative insurance and such
reinsurance as the Collateral Agent in its discretion may reasonably request;
 
   
 
 
(ii) to induce the title company to issue the Mortgage Policies referred to in
subsection (ii) above, such affidavits, certificates, information and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by the Title Company, together with
payment by the mortgagor or trustor of all Mortgage Policy premiums, search and
examination charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of such Mortgages and issuance of such Mortgage
Policies;

 



--------------------------------------------------------------------------------



 



      Date   Action
 
 
(iii) to the extent reasonably requested by the Collateral Agent, a survey
 
   
 
 
of each Mortgaged Property (and all improvements thereon) (a) prepared by a
surveyor or engineer licensed to perform surveys in the state, commonwealth or
applicable jurisdiction where such Mortgaged Property is located, (b) dated not
earlier than six months prior to the date of delivery thereof, (c) certified by
the surveyor (in a manner reasonably acceptable to the Collateral Agent) to the
Collateral Agent in its capacity as such and the title insurer; (d) complying in
all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey, and (e) in all events, sufficient for the title insurer to remove
all standard survey exceptions from the Mortgage Policy relating to such
Mortgaged Property and to issue the endorsements required pursuant to the
provisions of preceding clause (ii);
 
   
 
 
(iv) flood certificates covering each Mortgaged Property in form and substance
acceptable to the Collateral Agent in its capacity as such and certifying
whether or not each such Mortgaged Property is located in a flood hazard zone by
reference to the applicable FEMA map;
 
   
 
 
(v) with respect to leased properties, fully executed landlord waivers and/or
bailee agreements in form and substance reasonably satisfactory to the
Collateral Agent; and
 
   
 
 
(vi) if requested by the Collateral Agent in its reasonable discretion, an
opinion from local counsel in the jurisdiction where the land to be encumbered
by the Required Mortgage is located, covering such matters as the Collateral
Agent may reasonably request, including, but not limited to the enforceability
of the Required Mortgage.

 



--------------------------------------------------------------------------------



 



Part B — Actions by Various Foreign Subsidiaries

          JURISDICTION   DATE   ACTION
BAHAMAS
  Not later than 45 days after the Amendment No. 3 Effective Date, or such later
date as is acceptable to the Administrative Agent.   For each of the Bahamian
vessels1 listed below, an Amendment No. 3 to the Deed of Covenants, in form and
substance reasonably satisfactory to the Administrative Agent, with respect to
such vessel shall be executed:
 
     
a) Dole Africa
b) Dole America
c) Dole Asia
d) Dole California
e) Dole Costa Rica
f) Dole Ecuador
g) Dole Europa
h) Dole Honduras
i) Tropical Mist
j) Tropical Morn
k) Tropical Sky
l) Tropical Star
 
       
CANADA
  Not later than 45 days after the Amendment No. 3 Effective Date, or such later
date as is acceptable to the Administrative Agent.   Dole Foods of Canada LTD
shall have executed an Acknowledgment and Confirmation of the Security
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent.
 
       
CHILE
  Not later than 45 days after the Amendment No. 3 Effective Date, or such later
date as is acceptable o the Administrative Agent.   Each Chilean Guarantor shall
have duly authorized, executed and delivered to the Administrative Agent an
amendment to the Bond Reserves (Reserva de Cauciones) in in form and substance
reasonably satisfactory to the Administrative Agent.
 
       
COSTA RICA
  Not later than 45 days after the Amendment No. 3 Effective Date, or such later
date as is acceptable to the Administrative   The security documents granted by
the Costa Rican Guarantors shall have been amended in form and substance
reasonably satisfactory to the Administrative Agent.

 

1    If any of the vessels listed herein are no longer owned by Dole Food
Company, Inc. or its Subsidiaries (“Dole”) before the date that is 45 days after
the Amendment No. 3 Effective Date, Dole will provide the to the Administrative
Agent such documentation the Administrative Agent reasonably requires in
connection with the sale of such vessel and will not be required to execute the
amendment described herein.

 



--------------------------------------------------------------------------------



 



         
 
  Agent.    
 
       
ECUADOR
  Not later than 45 days after the Amendment No. 3 Effective Date, or such later
date as is acceptable o the Administrative Agent.   The security documents
granted by the Ecuadorian Guarantors shall have been amended in form and
substance reasonably satisfactory to the Administrative Agent.
 
       
GERMANY
  Not later than 45 days after the Amendment No. 3 Effective Date, or such later
date as is acceptable o the Administrative Agent.   The German Guarantors shall
have executed the accessory security documents (i.e. account pledge agreements)
and the non-accessory security documents (i.e. security transfer agreements) in
form and substance reasonably satisfactory to the Administrative Agent.
 
       
HONG KONG
  Not later than 45 days after the Amendment No. 3 Effective Date, or such later
date as is acceptable o the Administrative Agent.   For each of the Guarantors
listed below, a Second Supplemental Deed, in form and substance reasonably
satisfactory to the Administrative Agent, shall have been executed:
 
      (i) Dole Hong Kong Limited
(ii) Dole China Limited
(iii) Castle & Cooke Worldwide Limited
 
       
ITALY
  Not later than 45 days after the Amendment No. 3 Effective Date, or such later
date as is acceptable to the Administrative Agent.   For each existing Italian
security document listed below a new confirmation and extension agreement, in
form and substance reasonably satisfactory to the Administrative Agent, shall
have been executed (each a “Confirmation and Extension Agreement”):
 
      1. Assignment of Receivables Agreement for Dole Italia SpA
2. Assignment of Receivables Agreement for Tropical Shipping Italia SpA
3. Account Pledge Agreement for Dole Italia SpA
4. Account Pledge Agreement for Tropical Shipping Italia SpA
 
       
 
  Not later that 20 days from the execution of each of the Confirmation and
Extension Agreements for the Account   Each Pledgor shall notify each Depository
Bank of the extension and confirmation by serving complete service process on
each of the Depositary Banks, by way of a Court

 



--------------------------------------------------------------------------------



 



         
 
  Pledge Agreements   Bailiff (ufficiale giudiziario), with a statement duly
signed by its legal representative or a delegated proxy of the Pledgor therein
and bearing a date certain (“data certa”), in the form indicated in Schedule C
of each of the Confirmation and Extension Agreements and deliver to the Security
Agent the original of the service report within theConfirmation and Extension
Agreement.  
 
  Every 2 (two) months starting from the date of execution of each of the
Confirmation and Extension Agreements for the Account Pledge Agreements   Each
Pledgor therein shall serve on the relevant Depository Bank by means of Piego
Raccomandato a notice confirming the creation of the Original Bank Account
Pledge as confirmed and extended under each Confirmation and Extension Agreement
on the current balance of the Bank Accounts in accordance with the form
contained in Schedule D thereto. The Pledgor shall provide the Security Agent
with satisfactory evidence of the services as soon as practicable.
 
       
TURKEY
  Not later than 45 days after the Amendment No. 3 Effective Date, or such later
date as is acceptable o the Administrative Agent.   The documents listed below
in connetction with Dole Fresh Fruit Med. Gýda Ürünleri Ticaret A.a. shall have
been re-executed, granted or produced, as appropriate, in form and substance
reasonably satisfactory to the Administrative Agent:
 
      (i) security agreement
(ii) mortgage agreement
(iii) commercial enterprise pledge agreements
(iv) account pledge agreement
(vi) representation and indemnification letter
(vii) lien searches
 
        Not more than 90 days after the Amendment No. 3 Effective Date, or such
later date as is acceptable to the Administrative Agent.   The Borrowers shall
provide to the Administrative Agent supplement any information to be added to
Schedule XII (Certain Foreign Security Documents, Foreign Subsidiaries Party to
Foreign Security Document, etc.) to complete such Schedule XII, without deleting
any of the matters disclosed therein on the Amendment No. 3 Effective Date.

 



--------------------------------------------------------------------------------



 



      Date   Action
Not more than 45 days after the Amendment No. 3 Effective Date, or such later
date as is acceptable to the Administrative Agent.
  The following entities shall authorize, execute and deliver to the
Administrative Agent their signatures to the Foreign Subsidiaries Guaranty and
Foreign Security Documents Acknowledgment and Consent2:
ECUADOR
Actividades Agricolas, S.A., as a Guarantor
Agroverde, S.A., as a Guarantor
Bancuber, S.A., as a Guarantor
Compania Naviera Agmaresa, S.A., as a Guarantor
Friocont, S.A., as a Guarantor
Frutban, S.A., as a Guarantor
Granelcont, S.A., as a Guarantor
Guayami, S.A., as a Guarantor
Megabanana, S.A., as a Guarantor
Naportec, S.A., as a Guarantor
Pescaseroli, S.A., as a Guarantor
Productora Cartonera, S.A., as a Guarantor
Productos Del Litoral, S.A., as Guarantor
Redamawal, S.A., as a Guarantor
Siembranueva, S.A., as a Guarantor
Sociedad Agropecuaria Pimocha, C.A., as a Guarantor

 

2    If any of the entities listed below is dissolved or sold before the date
that is 45 days after the Amendment No. 3 Effective Date, such entity will
provide to the Administrative Agent such documentation the Administrative Agent
reasonably requires in connection with the dissolution or disposition and will
not be required to execute the Foreign Subsidiaries Guaranty and Foreign
Security Documents Acknowledgment and Consent.

 



--------------------------------------------------------------------------------



 



     
 
  Talleres Y Llantas, S.A., as a guarantor
Tecnicos Y Electricistas, S.A., as a Guarantor
Transportes Por Mar, S.A., as a Guarantor
Union De Bananeros Ecuatorianos, S.A., as a Guarantor
Zanpoti, S.A., as a Guarantor
Compañía Inversiones Florícola, as a Guarantor
Modumol S.A. as a Guarantor

COSTA RICA
Aero-Fumigacion Centroamericana, S.A., as a Guarantor
Agroindustrial Pinas Del Bosque, S.A., as a Guarantor
Almancenes Atalanta, S.A., as a Guarantor
Alpha Sideral, S.A., as a Guarantor
Bananera El Porvenir, S.A., as a Guarantor
Bananera La Paz, S.A., as a Guarantor
Compania Bananera Deba, S.A., as a Guarantor
Compania Bananera El Encanto, S.A., as a Guarantor
Compania Frutos De La Tierra, S.A., as a Guarantor
Compania Musa, S.A., as a Guarantor
Desarrollo Bananero La Esperanza, S.A., as a Guarantor
Diversificados De Costa Rica Dicori, S.A., as a Guarantor
Dole Shared Services, Limited, as a Guarantor
Eco Pinas Del Arenal S.A., as a Guarantor
Hacienda La Rosalia, S.A., as a Guarantor
Roxana Farms, S.A., as a Guarantor
Servicios Audanales Banadole, S.A., as a Guarantor
Standard Fruit De Costa Rica, S.A., as a Guarantor


 



--------------------------------------------------------------------------------



 



     
 
  Desarrollo Melonero del Golfo S.A., as a Guarantor
Comercializadora e importadora Viña del Mar S.A., as a Guarantor
Agropecuaria Rio Jiménez S.A., as a Guarantor
Compañía Bananera del San Rafael S.A., as a Guarantor
La Perla S.A., as a Guarantor
Compañía Financiera de Costa Rica S.A., as a Guarantor
Compania Musa Cero Nueve, S.A. , as a Guarantor
Dole Shared Services, Limited. , as a Guarantor
Eco Pinas Del Arenal S.A. , as a Guarantor

 
   
 
  BERMUDA
Agoura Limited, as a Guarantor
Dole Packaged Foods Asia, as a Guarantor
Baltime Limited, as a Guarantor
Camarillo Limited, as a Guarantor
Dole Foreign Holdings, LTD., as a Guarantor
Dole Foreign Holdings II , LTD., as a Guarantor
Dole Fresh Fruit International Limited, as a Guarantor
Dole International, LTD., as a Guarantor
Interfruit Company Limited, as a Guarantor
Mahele, Limited, as a Guarantor
Mendocino Limited, as a Guarantor
Reefership Marine Services, LTD., as a Guarantor
Solamerica, LTD., as a Guarantor
Standard Fruit Co. (Bermuda) LTD., as a Guarantor
Ventura Trading Ltd., as a Guarantor


 



--------------------------------------------------------------------------------



 



     
 
   
 
  CHILE
Agrícola California, Limitada, as a Guarantor
Agrícola Pencahue Limitada, as a Guarantor
Agrícola Punitaqui Limitada, as a Guarantor
Agrícola Rauquen Limitada, as a Guarantor
Dole Chile, S.A., as a Guarantor
Embalajes Standard, S.A., as a Guarantor
Inversiones Del Pacifico, S.A., as a Guarantor

 
   
 
  HONDURAS
Agroindustrial Del Caribe, S.A., as a Guarantor
Agroindustrial Alma Verde, S.A., as a Guarantor
Bananera Rio Mame, S.A., as a Guarantor
Bienes Y Valores, S.A., as a Guarantor
Clinicas Medicas Del Aguan, S.A., as a Guarantor
Compania Agricola El Progreso, S.A., as a Guarantor
Compania Agricola Mazapan, S.A., as a Guarantor
Compania Agropecuaria El Porvenir, S.A., as a Guarantor
Distribuidora De Productos Diversos, S.A., as a Guarantor
Energua S.A. Sucursali Honduras, as a Guarantor
Equipo Pesado, S.A., as a Guarantor
Hospital Coyoles, S.A., as a Guarantor
Compania Inversiones Medicas Nacioncale, S.A., as a Guarantor
Inversiones Y Valores Montecristo, S.A., as a Guarantor
Laboratorios Y Servicios De Meristemos, S.A., as a Guarantor


 



--------------------------------------------------------------------------------



 



     
 
  Multiservicios S.A., as a Guarantor
Pina Antillana, S.A., as a Guarantor
Plasticos, S.A., as a Guarantor
Productora Agricola De Atlantida, S.A., as a Guarantor
Servicios E Investigaciones Aereas, S.A., as a Guarantor
Sogas, S.A., as a Guarantor
Standard Fruit De Honduras, S.A., as a Guarantor
Vigilancia Y Seguridad, S.A., as a Guarantor
Bienes y Servicios, S.A., as a Guarantor
Desarrollos Urbanos La Ceiba, S.A., as a Guarantor
Servicios Hondureños de Agricultura y Recursos de Investigación
Piñera, S.A., as a Guarantor

 
   
 
  COLOMBIA
Inversiones Doban S.A.S., as a Guarantor

 
   
 
  HONG KONG
Castle & Cooke Worldwide, Limited, as a Guarantor
Dole China Limited, as a Guarantor
Dole Hong Kong Limited, as a Guarantor

 
   
 
  GERMANY
Dole Deutschland BETEILIGUNGSGESELLSCHAFT MBH, as a Guarantor
Dole Germany OHG, as a Guarantor
Dole Shared Services Deutschland GMBH, as a Guarantor
Paul Kempowski GmbH & Co. KG, as a Guarantor

 
   
 
  CANADA


 



--------------------------------------------------------------------------------



 



     
 
  Dole Foods of Canada, LTD., as a Guarantor

 
   
 
  TURKEY
Dole Fresh Fruýt Med Ürünleri Ticaret A.Ş., as a Guarantor.

 
   
 
  ITALY
Dole Italia S.P.A., as a Guarantor
Tropical Shipping Italiana, SPA, as a Guarantor

 
   
 
  PHILIPPINES
Dole Philippines, Inc., as a Guarantor

 
   
 
  JAPAN
Dole Japan, LTD., as a Guarantor

 
   
 
  LUXEMBOURG
Dole Luxembourg s.a.r.l., as a Guarantor
Dole Luxembourg II s.a.r.l., as a Guarantor

 
   
Not more than 45 days after the Amendment No. 3 Effective Date, or such later
date as is acceptable to the Administrative Agent.
  The entities executing the Foreign Subsidiaries Guaranty and Foreign Security
Documents Acknowledgment and Consent shall authorize, execute and deliver to the
Administrative Agent their signatures to the Intercompany Subordination
Acknowledgment and Amendment.
 
   
Not more than 90 days after the Amendment No. 3 Effective Date, or such later
date as is acceptable to the Administrative
  The Borrowers shall provide to the Administrative Agent revised information to
be added to Schedule III (Real Properties) to complete such Schedule III.

 



--------------------------------------------------------------------------------



 



     
Agent.
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF NOTICE OF BORROWING
Deutsche Bank AG New York Branch,
      as Administrative Agent (the “Administrative Agent”) for the Lenders
      party to the Credit Agreement
      referred to below
60 Wall Street
New York, New York 10005
Attention: Scottye Lindsey
Ladies and Gentlemen:
          The undersigned, [Dole Food Company, Inc.]1 [Solvest, Ltd.]2 (the
“Borrower”), refers to the Credit Agreement, dated as of March 28, 2003, amended
and restated as of April 18, 2005, further amended and restated as of April 12,
2006, further amended as of March 18, 2009, further amended as of October 26,
2009 and further amended as of March 2, 2010 (as so amended and restated and as
the same may be further amended, restated, modified and/or supplemented from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the Borrower, [Dole Food Company, Inc.]
[Solvest, Ltd.], the Lenders from time to time party thereto, the other parties
thereto, and you, as Administrative Agent and Deposit Bank, and hereby gives you
notice, irrevocably, pursuant to Section 1.03 of the Credit Agreement, that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 1.03 of the Credit Agreement:
     (i) The aggregate principal amount of the Proposed Borrowing is [$
                    ].
     (ii) The Business Day of the Proposed Borrowing is [                    
  ,    ].
     (iii) The Proposed Borrowing shall consist of [Tranche B-1 Term Loans]
[Tranche C-1 Term Loans] [U.S. Borrower Incremental Term Loans] [Bermuda
Borrower Incremental Term Loans].
     (iv) The Loans to be made pursuant to the Proposed Borrowing shall be
initially maintained as [Base Rate Loans] [Eurodollar Loans].
 

1   To be included for a Proposed Borrowing of Tranche B-1 Term Loans and U.S.
Borrower Incremental Term Loans.   2   To be included for a Proposed Borrowing
of Tranche C-1 Term Loans and Bermuda Borrower Incremental Term Loans.

 



--------------------------------------------------------------------------------



 



Exhibit A-1
Page 2
     [(v) The initial Interest Period for the Proposed Borrowing is [one week]
[one month] [two months] [three months] [six months] [, subject to availability
to all Lenders which are required to make Loans of the respective Tranche,
[[nine] [twelve] months], and if such Interest Period is unavailable [specify
alternate desired]].]3
     (vi) The location and number of the Borrower’s account to which funds are
to be disbursed is:
Bank Name: [     ]
ABA#: [               ]
A/C Name: [     ]
A/C#: [               ]
          The undersigned hereby certify(ies) that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in the Credit Agreement or
the other Credit Documents are and will be true and correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds thereof, as though made on such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date; and
     (B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof, in each case immediately after giving effect thereto.

            Very truly yours,


[DOLE FOOD COMPANY, INC.]


[SOLVEST, LTD.]
      By:           Name:           Title:        

 

3   To be included for a Proposed Borrowing of Eurodollar Loans. Unless the
Syndication Date has theretofore occurred, the duration of any Interest Period
is subject to the limitations provided in Section 1.09. Interest Periods of nine
and twelve months may only be selected in the case of a Borrowing of Eurodollar
Loans and if such Interest Period is agreed to all Lenders under the respective
Tranche.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF NOTICE OF CONVERSION/CONTINUATION
[Date]
Deutsche Bank AG New York Branch,
      as Administrative Agent (the “Administrative Agent”) for the Lenders
      party to the Credit Agreement
      referred to below
60 Wall Street
New York, New York 10005
Attention: Scottye Lindsey
Ladies and Gentlemen:
          The undersigned, [Dole Food Company, Inc.] [Solvest, Ltd.] (the
“Borrower”), refers to the Credit Agreement, dated as of March 28, 2003, amended
and restated as of April 18, 2005, further amended and restated as of April 12,
2006, further amended as of March 18, 2009, further amended as of October 26,
2009 and further amended as of March 2, 2010 (as so amended and restated and as
the same may be further amended, restated, modified and/or supplemented from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the Borrower, [Dole Food Company, Inc.]
[Solvest, Ltd.], the Lenders from time to time party thereto, the other parties
thereto, and you, as Administrative Agent and Deposit Bank, and hereby give you
notice, irrevocably, pursuant to Section [1.06] [1.09] of the Credit Agreement,
that the undersigned hereby requests to [convert] [continue] the Borrowing of
[Tranche B-1 Term Loans] [Tranche C-1 Term Loans] [U.S. Borrower Incremental
Term Loans] [Bermuda Borrower Incremental Term Loans] referred to below, and in
that connection sets forth below the information relating to such [conversion]
[continuation] (the “Proposed [Conversion] [Continuation]”) as required by
Section [1.06] [1.09] of the Credit Agreement:
     (i) The Proposed [Conversion] [Continuation] relates to the Borrowing of
[Tranche B-1 Term Loans] [Tranche C-1 Term Loans] denominated in Dollars
originally made on                     , ___(the “Outstanding Borrowing”) in the
principal amount of $                     and currently maintained as a
Borrowing of [Base Rate Loans] [Eurodollar Loans with an Interest Period ending
on                     , ___].
     (ii) The Business Day of the Proposed [Conversion] [Continuation] is
                    .1
 

1   Shall be a Business Day at least three Business Days after the date hereof,
provided that such notice shall be deemed to have been given on a certain day
only if given before 12:00 Noon (New York time) on such day.

 



--------------------------------------------------------------------------------



 



Exhibit A-2
Page 2
     (iii) The Outstanding Borrowing shall be ([continued as a Borrowing of
Eurodollar Loans with an Interest Period of                     ] [converted
into a Borrowing of [Base Rate Loans] [Eurodollar Loans with an Interest Period
of                     ]].2
          [The undersigned hereby certifies that no Default or Event of Default
has occurred and is continuing on the date hereof or will have occurred and be
continuing on the date of the Proposed [Conversion] [Continuation].]3

            Very truly yours,

[DOLE FOOD COMPANY, INC.]

[SOLVEST, LTD.]
      By:           Name:           Title:        

 

2   In the event that either (x) only a portion of the Outstanding Borrowing is
to be so converted or continued or (y) the Outstanding Borrowing is to be
divided into separate Borrowings with different Interest Periods, the Borrower
should make appropriate modifications to this clause to reflect same.   3   In
the case of a Proposed Conversion or Continuation, insert this sentence only in
the event that the conversion is from a Base Rate Loan to a Eurodollar Loan or
in the case of a continuation of a Eurodollar Loan.

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF TRANCHE B-1 TERM NOTE

     
$                                        
  New York, New York
 
                       ___, ___

          FOR VALUE RECEIVED, DOLE FOOD COMPANY, INC., a Delaware corporation
(the “U.S. Borrower”), hereby promises to pay to the order of
                                         or its registered assigns (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office (as defined in the Agreement referred to
below) on the Tranche B-1/C-1 Term Loan Maturity Date (as defined in the
Agreement) the principal sum of                      DOLLARS ($
                    ) or, if less, the unpaid principal amount of the Tranche
B-1 Term Loans (as defined in the Agreement) made by the Lender pursuant to the
Agreement.
          The U.S. Borrower also promises to pay interest on the unpaid
principal amount of each Tranche B-1 Term Loan made by the Lender in like money
at said office from the date hereof until paid at the rates and at the times
provided in Section 1.08 of the Agreement. All payments pursuant to this Note
shall be made in accordance with the requirements of Sections 4.03 and 4.04 of
the Agreement.
          This Note is one of the Tranche B-1 Term Notes referred to in the
Credit Agreement, dated as of March 28, 2003, amended and restated as of
April 18, 2005, further amended and restated as of April 12, 2006, further
amended as of March 18, 2009, further amended as of October 26, 2009 and further
amended as of March 2, 2010 (as so amended and restated and as the same may be
further amended, restated, modified and/or supplemented from time to time, the
“Agreement”), among the U.S. Borrower, Solvest, Ltd., the lenders from time to
time party thereto (including the Lender), the other parties thereto and
Deutsche Bank AG New York Branch, as Administrative Agent and Deposit Bank, and
is entitled to the benefits thereof and of the other Credit Documents (as
defined in the Agreement). This Note is secured by the U.S. Security Documents
(as defined in the Agreement) and is entitled to the benefits of the Guaranties
(other than the Foreign Subsidiaries Guaranty, the Bermuda Borrower’s Guaranty
and the U.S. Borrower’s Guaranty under the Borrower Guaranty) (as each such term
is defined in the Agreement). This Note is subject to voluntary prepayment and
mandatory repayment prior to the Tranche B-1/C-1 Term Loan Maturity Date, in
whole or in part, as provided in the Agreement.
          In case an Event of Default (as defined in the Agreement) shall occur
and be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Agreement.
          The U.S. Borrower hereby waives presentment, demand, protest or notice
of any kind in connection with this Note.

 



--------------------------------------------------------------------------------



 



Exhibit B-1
Page 2
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            DOLE FOOD COMPANY, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B-2
FORM OF TRANCHE C-1 TERM NOTE

     
$                                        
  New York, New York
 
                       ___, ___

          FOR VALUE RECEIVED, SOLVEST, LTD., a company organized under the laws
of Bermuda (the "Bermuda Borrower”), hereby promises to pay to the order of
                     or its registered assigns (the “Lender”), in lawful money
of the United States of America in immediately available funds, at the Payment
Office (as defined in the Agreement referred to below) on the Tranche B-1/C-1
Term Loan Maturity Date (as defined in the Agreement) the principal sum of
                                         DOLLARS ($                     ) or, if
less, the unpaid principal amount of the Tranche C-1 Term Loans (as defined in
the Agreement) made by the Lender pursuant to the Agreement.
          The Bermuda Borrower also promises to pay interest on the unpaid
principal amount of each Tranche C-1 Term Loan made by the Lender in like money
at said office from the date hereof until paid at the rates and at the times
provided in Section 1.08 of the Agreement. All payments pursuant to this Note
shall be made in accordance with the requirements of Sections 4.03 and 4.04 of
the Agreement.
          This Note is one of the Tranche C-1 Term Notes referred to in the
Credit Agreement, dated as of March 28, 2003, amended and restated as of
April 18, 2005, further amended and restated as of April 12, 2006, further
amended as of March 18, 2009, further amended as of October 26, 2009 and further
amended as of March 2, 2010 (as so amended and restated and as the same may be
further amended, restated, modified and/or supplemented from time to time, the
“Agreement”), among Dole Food Company, Inc., the Bermuda Borrower, the lenders
from time to time party thereto (including the Lender), the other parties
thereto and Deutsche Bank AG New York Branch, as Administrative Agent and
Deposit Bank, and is entitled to the benefits thereof and of the other Credit
Documents (as defined in the Agreement). This Note is secured by the Security
Documents (as such term is defined in the Agreement) and is entitled to the
benefits of the Guaranties (other than the Bermuda Borrower’s Guaranty under the
Borrower Guaranty) (as each such term is defined in the Agreement). This Note is
subject to voluntary prepayment and mandatory repayment prior to the Tranche
B-1/C-1 Term Loan Maturity Date, in whole or in part, and as provided in the
Agreement.
          In case an Event of Default (as defined in the Agreement) shall occur
and be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Agreement.
          The Bermuda Borrower hereby waives presentment, demand, protest or
notice of any kind in connection with this Note.

 



--------------------------------------------------------------------------------



 



Exhibit B-2
Page 2
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            SOLVEST, LTD.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3
FORM OF INCREMENTAL TERM NOTE

     
$                                        
  New York, New York
 
                       ___, ___

          FOR VALUE RECEIVED, [DOLE FOOD COMPANY, INC.] [SOLVEST LTD.]1, a
[Delaware corporation] [company organized under the laws of Bermuda] (the [U.S.]
[Bermuda]Borrower”), hereby promises to pay to the order of                     
or its registered assigns (the “Lender”), in lawful money of the United States
of America in immediately available funds, at the Payment Office (as defined in
the Agreement referred to below) on the Incremental Term Loan Maturity Date (as
defined in the Agreement) the principal sum of
                                         DOLLARS ($                     ) or, if
less, the unpaid principal amount of all                      [Insert the
applicable description of the respective Tranche of Incremental Term Loans] (as
defined in the Agreement) made by the Lender pursuant to the Agreement.
          The [U.S.] [Bermuda] Borrower promises also to pay interest on the
unpaid principal amount of each made by the Lender in like money at said office
from the date hereof until paid at the rates and at the times provided in
Section 1.08 of the Agreement. All payments pursuant to this Note shall be made
in accordance with the requirements of Sections 4.03 and 4.04 of the Agreement.
          This Note is one of the Incremental Term Notes referred to in the
Credit Agreement, dated as of March 28, 2003, amended and restated as of
April 18, 2005, further amended and restated as of April 12, 2006, further
amended as of March 18, 2009, further amended as of October 26, 2009 and further
amended as of March 2, 2010 (as so amended and restated and as the same may be
further amended, restated, modified and/or supplemented from time to time, the
“Agreement”), among [the U.S, Borrower, Solvest, Ltd.] [the Bermuda Borrower,
Dole Food Company, Inc.], the lenders from time to time party thereto (including
the Lender), the other parties thereto and Deutsche Bank AG New York Branch, as
Administrative Agent and Deposit Bank, and is entitled to the benefits thereof
and of the other Credit Documents (as defined in the Agreement). [This Note is
secured by the U.S. Security Documents (as such term is defined in the
Agreement) and is entitled to the benefits of the Guaranties (other than the
Foreign Subsidiaries Guaranty, the Bermuda Borrower’s Guaranty and the U.S.
Borrower’s Guaranty under the Borrower Guaranty) (as each such term is defined
in the Agreement).]2 [This Note is secured by the Security Documents (as such
term is defined in the Agreement) and is entitled to the benefits of the
Guaranties (other than the Bermuda Borrower’s Guaranty under the Borrower
Guaranty) (as each such term is defined in the Agreement).]3 This Note is
subject to voluntary prepayment and mandatory repay-
 

1   Insert name of Incremental Term Loan Borrower.   2   Insert if the U.S.
Borrower is the Incremental Term Loan Borrower.   3   Insert if the Bermuda
Borrower is the Incremental Term Loan Borrower.

 



--------------------------------------------------------------------------------



 



Exhibit B-3
Page 2
ment prior to the Incremental Term Loan Maturity Date, in whole or in part, and
as provided in the Agreement.
          In case an Event of Default (as defined in the Agreement) shall occur
and be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Agreement.
          The [U.S.] [Bermuda] Borrower hereby waives presentment, demand,
protest or notice of any kind in connection with this Note.

 



--------------------------------------------------------------------------------



 



Exhibit B-3
Page 3
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            [DOLE FOOD COMPANY, INC.]

[SOLVEST, LTD.]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SECTION 4.04(b)(ii) CERTIFICATE
          Reference is hereby made to the Credit Agreement, dated as of
March 28, 2003, amended and restated as of April 18, 2005, further amended and
restated as of April 12, 2006, further amended as of March 18, 2009, further
amended as of October 26, 2009 and further amended as of March 2, 2010, among
Dole Food Company, Inc., Solvest, Ltd., the lenders from time to time party
thereto, Banc of America Securities LLC, as Syndication Agent, The Bank of Nova
Scotia and Rabobank International, as Co-Documentation Agents, Deutsche Bank
Securities Inc., Banc of America Securities LLC and Wells Fargo Securities, LLC,
as Joint Lead Arrangers and Joint Book Runners, and Deutsche Bank AG New York
Branch, as Administrative Agent and Deposit Bank (as so amended and restated and
as the same may be further amended, restated, modified and/or supplemented from
time to time, the “Credit Agreement”). Pursuant to the provisions of
Section 4.04(b)(ii) of the Credit Agreement, the undersigned hereby certifies
that it is not a “bank” as such term is used in Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended.

            [NAME OF LENDER]
      By:           Name:           Title:        

Date:           , ___

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FORM OF FOREIGN SUBSIDIARIES GUARANTY ACKNOWLEDGEMENT
[                    ]
To the Administrative Agent and each of
the Lenders party to the Credit Agreement
referred to below
Re:       Amended Credit Agreement
Ladies and Gentlemen:
          Reference is made to that certain Credit Agreement, dated as of
March 28, 2003, amended and restated as of April 18, 2005, further amended and
restated as of April 12, 2006, further amended as of March 18, 2009, further
amended as of October 26, 2009 and further amended as of March 2, 2010 (the
“Amendment Date”) (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), among Dole Food Company, Inc., a Delaware
corporation (the “U.S. Borrower”), Solvest, Ltd., a company organized under the
laws of Bermuda (the “Bermuda Borrower” and, together with the U.S. Borrower,
the “Borrowers”), the lenders from time to time party thereto (the “Lenders”),
Deutsche Bank AG, New York Branch (in its individual capacity, “DBAG”), as
Deposit Bank (in such capacity, together with any successor deposit bank, the
“Deposit Bank”) DBAG, as Administrative Agent (in such capacity, together with
any successor agent, the “Administrative Agent”) and the other parties thereto.
Unless otherwise indicated herein, capitalized terms used but not defined herein
shall have the respective meanings set forth in the Credit Agreement. This
Foreign Subsidiaries Guaranty and Foreign Security Documents Acknowledgment and
Consent shall hereinafter be referred to as the “Acknowledgment and Consent.”
          I. Foreign Subsidiaries Guaranty and Foreign Security Documents
Acknowledgement.
          1. Each of the undersigned Foreign Subsidiary Guarantors hereby
acknowledges (x) the Credit Agreement and each other Credit Documents and the
transactions contemplated thereby and (y) copies (or originals) of the Credit
Documents and all opinions, instruments, certificates and all other documents
delivered in connection therewith, as in effect on the Amendment Date, have been
furnished or otherwise been provided (or made available) to a senior financial
officer of such Foreign Subsidiary Guarantor.
          2. Each of the undersigned Foreign Subsidiary Guarantors hereby
acknowledges and agrees, and represents and warrants, that on and after the
occurrence of, and after giving effect to, the Amendment Date and any increase
in the amounts owing to the Lenders, Issuing Lender, Bank Guaranty Issuer and/or
any Agent under the Credit Agreement on or after the Amendment Date, (i) it
constitutes a Foreign Subsidiary of the U.S. Borrower which is a party to the
Foreign Subsidiaries Guaranty, dated as of March 28, 2003, and further
acknowledged and amended as of April 12, 2006 made by the Foreign Subsidiaries
of the U.S. Borrower party thereto in favor of the Administrative Agent, as the
same may be

 



--------------------------------------------------------------------------------



 



Exhibit B-3
Page 2
amended, restated, modified and/or supplemented from time to time in accordance
with the terms thereof, and shall include any counterpart thereof and any other
similar guaranty executed and delivered by any Foreign Subsidiary of the U.S.
Borrower pursuant to Section 8.11 of the Credit Agreement, (ii) the Foreign
Subsidiaries Guaranty shall remain in full force and effect with respect to such
Foreign Subsidiary Guarantor, and (iii) the Foreign Security Documents listed
under Schedule XII to the Credit Agreement to which such Foreign Subsidiary
Guarantor is a party shall remain in full force and effect with respect to such
Foreign Subsidiary Guarantor.
          3. [Each Foreign Subsidiary Guarantor organized under the laws of
Turkey (i) acknowledges that all the Liens it has granted in favor of the
Collateral Agent (including, without limitation, the mortgage and the commercial
enterprise pledge (together the “Turkish Liens”)) continue in full force and
effect and secure its obligations under the Foreign Subsidiaries Guaranty, (ii)
undertakes that new Liens will be granted in favor of the Collateral Agent
(including first degree priority mortgage and first degree priority commercial
enterprise pledge) (the “New Liens”) replacing the Turkish Liens on or about the
execution date of the Credit Agreement by way of including, without limitation,
execution and registration of the mortgage and commercial enterprise pledge
agreements substantially in the form satisfactory to the Administrative Agent,
and (iii) acknowledges that the New Liens together with any other Liens will be
in full force and effect as of the date of release of the respective Turkish
Liens and secure each of the Foreign Subsidiary Guarantor’s obligations under
the Foreign Subsidiaries Guaranty.]
          4. Each Foreign Subsidiary Guarantor organized under the laws of Costa
Rica acknowledges that all the Liens it has granted in favor of the Collateral
Agent (including without limitation, the Pledge Agreements and the other Foreign
Security Agreements governed by the laws of Costa Rica) continue in full force
and effect and secure its obligations under the Foreign Subsidiaries Guaranty.
          5. Each of the undersigned Foreign Subsidiary Guarantors hereby makes
each of the representations and warranties contained in Section 13 of the
Foreign Subsidiaries Guaranty on the Amendment Date, both before and after
giving effect to this Acknowledgement and Consent.
          II. Consent to the amendment of the Credit Agreement.
          Each of the Foreign Subsidiaries Guarantors consents to the amendment
of the Credit Agreement as of the Amendment Date and agrees that all references
to the Credit Agreement in any Credit Document to which it is party shall refer
to the Credit Agreement as amended on the Amendment Date. Each of the Foreign
Subsidiaries Guarantors further agrees to take all necessary actions reasonably
requested by the Administrative Agent in connection with the Foreign
Subsidiaries Guaranty and each of the Foreign Security Documents in order to
preserve and protect the validity of the Liens granted to the Collateral Agent
pursuant to the Foreign Subsidiaries Guaranty and each of the Foreign Security
Documents.
          III. Limitations of the Guaranty granted by the German Guarantors
               a) The restrictions in this Clause III shall apply to any
guarantee and indemnity (hereinafter the “Guarantee”) granted by a Guarantor
incorporated under the laws of Germany as a limited liability company (“GmbH”)
(a “German Guarantor”) to secure liabilities of its direct or indirect
shareholder(s) (upstream) or an entity affiliated with such shareholder
(verbundenes Unternehmen) within the meaning of section 15 of the German Stock
Corporation Act (Aktiengesetz) (cross-stream) (excluding, for clarification
purposes any direct or indirect Subsidiary of such Guarantor).

 



--------------------------------------------------------------------------------



 



Exhibit B-3
Page 3
               b) The restrictions in this Clause III. shall not apply to the
extent the German Guarantor secures any indebtedness under any Credit Documents
in respect of (i) loans to the extent they are on-lent or otherwise (directly or
indirectly) passed on to the relevant German Guarantor or its Subsidiaries and
such amount on-lent or otherwise passed on is not repaid or (ii) bank guarantees
or letters of credit that are issued for the benefit of any of the creditors of
the German Guarantor or the German Guarantor’s Subsidiaries or any other benefit
granted under this Agreement.
          1. Restrictions on Payment
               a) The parties to this Agreement agree that if payment under the
Guarantee would cause the amount of a German Guarantor’s net assets, as
calculated pursuant to Clause III.2 (Net Assets) below, to fall below the amount
of its registered share capital (Stammkapital) or increase an existing shortage
of its registered share capital in each case in violation of section 30 of the
German Limited Liability Companies Act (“GmbHG”), (such event is hereinafter
referred to as a “Capital Impairment”), then the Secured Creditors shall,
subject to paragraphs b) to c) below, demand payment under the Guarantee from
such German Guarantor only to the extent such Capital Impairment would not
occur.
               b) If the relevant German Guarantor does not notify the
Collateral Agent in writing (the “Management Notification”) within five
(5) Business Days after the Collateral Agent notified such German Guarantor of
its intention to demand payment under the Guarantee that a Capital Impairment
would occur (setting out in reasonable detail to what extent a Capital
Impairment would occur and providing prima facie evidence that a realisation or
other measures undertaken in accordance with the mitigation provisions set out
in Clause III.3 (Mitigation) below would not prevent such Capital Impairment),
then the restrictions set out in paragraph a) above shall not apply.
               c) If the relevant German Guarantor does not provide an Auditors’
Determination (as defined in Clause III.4 (Auditors’ Determination) below)
within sixty (60) Business Days from the date on which the Collateral Agent
received the Management Notification then the restrictions set out in paragraph
a) above shall not apply and the Collateral Agent shall not be obliged to assign
or make available to the German Guarantor any net proceeds realised.
          2. Net Assets
               The calculation of net assets (the “Net Assets”) shall only take
into account the sum of the values of the assets of the relevant German
Guarantor determined in accordance with applicable law and court decisions and,
if there is no positive going concern (positive Fortführungsprognose) based on
the lower of book value (Buchwert) and liquidation value (Liquidationswert)
(consisting of all assets which correspond to those items listed in section 266
subsection (2) A, B and C of the German Company Code (“HGB”) less the relevant
German Guarantor’s liabilities (consisting of all liabilities and liability
reserves which correspond to those items listed in accordance with section 266
subsection (3) B, C and D HGB).
               For the purposes of calculating the Net Assets, the following
balance sheet items shall be adjusted as follows :
               a) the amount of any increase in the registered share capital of
the relevant German Guarantor which was carried out after the relevant German
Guarantor became a party to

 



--------------------------------------------------------------------------------



 



Exhibit B-3
Page 4
this Agreement without the prior written consent of the Collateral Agent shall
be deducted from the amount of the registered share capital of the relevant
German Guarantor;
               b) any funds borrowed by any Borrower under this Agreement which
have been or are on-lent or otherwise passed on to the relevant German Guarantor
or to any Subsidiary of such German Guarantor and have not yet been repaid at
the time when payment under the Guarantee is demanded, shall be disregarded;
               c) loans or other contractual liabilities incurred by the
relevant German Guarantor in breach of the Transaction Documents shall not be
taken into account as liabilities.
          3. Mitigation
               a) The relevant German Guarantor shall realise, to the extent
legally permitted in a situation where it does not have sufficient Net Assets to
maintain its registered share capital, all of its assets that are shown in the
balance sheet with a book value (Buchwert) that is significantly lower than the
market value of the assets.
               b) The limitations on demanding payment under this Guarantee set
out in this Clause III shall not apply if and to the extent that the relevant
German Guarantor is legally permitted to take measures (including, without
limitation, setting-off claims) to avoid demanding payment under the Guarantee
causing a Capital Impairment of the relevant German Guarantor provided that it
is commercially justifiable to take such measures.
          4. Auditors’ Determination
               a) If the relevant German Guarantor claims that a Capital
Impairment would occur on payment under this Guarantee, the German Guarantor may
(at its own cost and expense) arrange for the preparation of a balance sheet by
a firm of recognised auditors (the “Auditors”) in order to have such Auditors
determine whether (and if so, to what extent) any payment under this Guarantee
would cause a Capital Impairment (the “Auditors’ Determination”).
               b) The Auditors’ Determination shall be prepared, taking into
account the adjustments set out in Clause III.2 (Net Assets) above, by applying
the generally accepted accounting principles applicable from time to time in
Germany (Grundsätze ordnungsmäßiger Buchführung) based on the same principles
and evaluation methods as constantly applied by the relevant German Guarantor in
the preparation of its financial statements, in particular in the preparation of
its most recent annual balance sheet, and taking into consideration applicable
court rulings of German courts. Subject to Clause III.6 (No waiver) below, such
Auditors’ Determination shall be binding on the relevant German Guarantor and
the Collateral Agent.
               c) Even if the relevant German Guarantor arranges for the
preparation of an Auditors’ Determination, the relevant German Guarantor’s
obligations under the mitigation provisions set out in Clause III.3 (Mitigation)
above shall continue to exist.
          5. Improvement of Financial Condition

 



--------------------------------------------------------------------------------



 



Exhibit B-3
Page 5
               If, after it has been provided with an Auditors’ Determination
which prevented it from demanding any or only partial payment under this
Guarantee, the Collateral Agent ascertains in good faith that the financial
condition of the relevant German Guarantor as set out in the Auditors’
Determination has substantially improved (in particular, if the relevant German
Guarantor has taken any action in accordance with the mitigation provisions set
out in Clause III.3 (Mitigation) above), the Collateral Agent may, at the
relevant German Guarantor’s cost and expense, arrange for the preparation of an
updated balance sheet of the relevant German Guarantor by applying the same
principles that were used for the preparation of the Auditors’ Determination by
the Auditors who prepared the Auditors’ Determination pursuant to paragraph a)
of Clause III.4 (Auditors’ Determination) above in order for such Auditors to
determine whether (and, if so, to what extent) the Capital Impairment has been
cured as a result of the improvement of the financial condition of the relevant
German Guarantor. The Collateral Agent may demand payment under this Guarantee
to the extent that the Auditors determine that the Capital Impairment has been
cured.
          6. No waiver
               Nothing in this Clause III shall limit the enforceability,
legality or validity of this Guarantee nor shall it prevent the Collateral Agent
from claiming in court that the provision of this Guarantee by and/or demanding
payment under this Guarantee against the relevant German Guarantor does not fall
within the scope of section 30 of the GmbHG. The Collateral Agent’s rights to
any remedies it may have against the relevant German Guarantor shall not be
limited if it is ascertained that section 30 of the GmbHG did not apply. The
agreement of the Collateral Agent to abstain from demanding any or part of the
payment under this Guarantee in accordance with the provisions above shall not
constitute a waiver (Verzicht) of any right granted under this Agreement or any
other Credit Document to the Collateral Agent or any Secured Creditor.
          7. GmbH & Co KG.
               The aforementioned provisions shall apply to a limited
partnership with a limited liability company as its general partner (GmbH & Co.
KG) mutatis mutandis and all references to net assets shall be construed as a
reference to the aggregated net assets of the general partner and the limited
partnership.
          IV. Miscellaneous.
          1. (a) THIS ACKNOWLEDGEMENT AND CONSENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action
or proceeding with respect to this Acknowledgment and Amendment may be brought
exclusively in the courts of the State of New York or of the United States of
America for the Southern District of New York, in each case located within the
City of New York, and, by execution and delivery of this Acknowledgment and
Amendment, each Foreign Subsidiary Guarantor hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts. Each Foreign Subsidiary
Guarantor hereby irrevocably designates, appoints and empowers Corporation
Service Company, with offices on the date hereof at 80 State Street, Albany, NY
12207, as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents which may be served in any such
action or proceeding. If for any reason such designee, appointee and agent shall
cease to be available to act as such, each Foreign Subsidiary Guarantor agrees
to designate a new

 



--------------------------------------------------------------------------------



 



Exhibit B-3
Page 6
designee, appointee and agent in New York City on the terms and for the purposes
of this provision reasonably satisfactory to the Administrative Agent under the
Credit Agreement. Each Foreign Subsidiary Guarantor hereby further irrevocably
waives any claim that any such courts lack jurisdiction over such Foreign
Subsidiary Guarantor, and agrees not to plead or claim, in any legal action or
proceeding with respect to this Acknowledgment and Amendment brought in any of
the aforesaid courts, that any such court lacks jurisdiction over such Foreign
Subsidiary Guarantor. Each Foreign Subsidiary Guarantor further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to each Foreign Subsidiary Guarantor at its
address set forth opposite its signature below, such service to become effective
30 days after such mailing. Each Foreign Subsidiary Guarantor hereby irrevocably
waives any objection to such service of process and further irrevocably waives
and agrees not to plead or claim in any action or proceeding commenced hereunder
that such service of process was in any way invalid or ineffective. Nothing
herein shall affect the right of any Secured Creditor to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against any Foreign Subsidiary Guarantor in any other jurisdiction.
          (b) Each Foreign Subsidiary Guarantor hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Acknowledgment and Amendment brought in the courts referred to in clause
(a) above and hereby further irrevocably waives and agrees not to plead or claim
in any such court that any such action or proceeding brought in any such court
has been brought in an inconvenient forum, or that the choice of law provisions
are invalid or unenforceable and agrees not to plead or claim before any
authority or court, including the courts of its state of incorporation or
formation, that any judgment issued by the courts referred to in clause
(a) above is contrary to public policy (except, with respect to any Japanese
Guarantor, to the extent that the terms of such judgment issued by the courts
referred to in clause (a) above and its formation process are deemed, in
accordance with the provisions of Article 118 of the Code of Civil Procedures
(Law No. 109 of 1996), as contrary to the public order or good morals of Japan).
          (c) EACH FOREIGN SUBSIDIARY GUARANTOR AND EACH SECURED CREDITOR (BY
ITS ACCEPTANCE OF THE BENEFITS OF THIS ACKNOWLEDGMENT AND CONSENT) HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS ACKNOWLEDGMENT AND AMENDMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
          (d) NOTWITHSTANDING ANYTHING IN THIS ACKNOWLEDGEMENT AND CONSENT TO
THE CONTRARY AND WITH RESPECT ONLY TO THE COLOMBIAN GUARANTORS, IN THE EVENT THE
ADMINISTRATIVE AGENT OR ANY OF THE SECURED CREDITORS ELECTS TO ENFORCE THIS
ACKNOWLEDGEMENT AGAINST ANY COLOMBIAN GUARANTOR IN A COLOMBIAN COURT AS PROVIDED
BELOW, THE GUARANTEE OF THE COLOMBIAN GUARANTORS PURSUANT TO THIS
ACKNOWLEDGEMENT AND CONSENT AND THE RIGHTS OF THE SECURED CREDITORS AS AGAINST
THE COLOMBIAN GUARANTORS SHALL BE (AND SHALL BE DEEMED TO BE) GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF COLOMBIA. Any legal action or
proceeding with respect to a Colombian Guarantor in connection with this
Acknowledgement and Consent may be brought in the competent courts of Colombia.

 



--------------------------------------------------------------------------------



 



Exhibit B-3
Page 7
          (e) NOTWITHSTANDING ANYTHING IN THIS ACKNOWLEDGEMENT AND CONSENT TO
THE CONTRARY AND WITH RESPECT ONLY TO THE ECUADORIAN GUARANTORS, IN THE EVENT
THE ADMINISTRATIVE AGENT OR ANY OF THE SECURED CREDITORS ELECTS TO ENFORCE THIS
ACKNOWLEDGEMENT AGAINST ANY ECUADORIAN GUARANTOR IN AN ECUADORIAN COURT AS
PROVIDED BELOW, THE GUARANTEE OF THE ECUADORIAN GUARANTORS PURSUANT TO THIS
ACKNOWLEDGEMENT AND CONSENT AND THE RIGHTS OF THE SECURED CREDITORS AS AGAINST
THE ECUADORIAN GUARANTORS SHALL BE (AND SHALL BE DEEMED TO BE) GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF ECUCADOR. Any legal action or
proceeding with respect to An Ecuadorian Guarantor in connection with this
Acknowledgement and Consent may be brought in the competent courts of Ecuador.
          2. This Acknowledgment and Consent may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the U.S. Borrower and
the Administrative Agent.
          IN WITNESS WHEREOF, the parties hereto (other than with respect to the
Guarantors incorporated under the laws of the Hong Kong Special Administrative
Region of the People’s Republic of China (the “HK Guarantors”)) have caused this
Acknowledgement and Consent to be executed and delivered by their duly
authorized officers as of the date first above written.
          IN WITNESS WHEREOF, this Acknowledgement and Consent has been signed,
sealed and delivered by the duly authorized officers of the HK Guarantors as of
the date first above written.
[FOREIGN SUBSIDIARY GUARANTOR]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF ASSIGNMENT
AND
ASSUMPTION AGREEMENT1
          This Assignment and Assumption Agreement (this “Assignment”), is dated
as of the Effective Date set forth below and is entered into by and between
[the] [each] Assignor identified in item [1][2] below ([the] [each, an]
“Assignor”) and [the] [each] Assignee identified in item 2 below ([the] [each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
such [Assignees][and Assignors] hereunder are several and not joint.]
Capitalized terms used herein but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”). The Standard Terms and Conditions for Assignment and Assumption
Agreement set forth in Annex 1 hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.
          For an agreed consideration, [the] [each] Assignor hereby irrevocably
sells and assigns to [the] [each] Assignee, and [the] [each] Assignee hereby
irrevocably purchases and assumes from [the][each] Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement; as
of the Effective Date inserted by the Administrative Agent as contemplated
below, the interest in and to all of [the] [each] Assignor’s rights and
obligations under the Credit Agreement and any other documents or instruments
delivered pursuant thereto that represents the amount and percentage interest
identified below of all of the [respective] Assignor’s outstanding rights and
obligations under the respective Tranches identified below (including, to the
extent included in any such Tranches, Letters of Credit, Bank Guarantees and
Credit-Linked Deposits) ([the] [each, an] “Assigned Interest”). [Each] [Such]
sale and assignment is without recourse to [the) [any] Assignor and, except as
expressly provided in this Assignment, without representation or warranty by
[the] [any] Assignor.

         
[l.
  Assignor:                                           
 
       
2.
  Assignee:                                           ]2
 
       
[1][3].
  Credit Agreement:   Credit Agreement, dated as of March 28, 2003, amended and
restated as of April 18, 2005, further amended and restated as of April 12,
2006, further amended as of March 18, 2009, further amended as of October 26,
2009 and further amended as of March 2, 2010 among Dole Food Company, Inc., a
Delaware corporation, Solvest, Ltd., a company

 

1   This Form of Assignment and Assumption Agreement should be used by Lenders
for an assignment to a single Assignee or to funds managed by the same or
related investment managers.   2   If the form is used for a single Assignor and
Assignee, items 1 and 2 should list the Assignor and the Assignee, respectively.
In the case of an assignment to funds managed by the same or related investment
managers, or an assignment by multiple Assignors, the Assignors and the
Assignee(s) should be listed in the table under bracketed item 2 below.

 



--------------------------------------------------------------------------------



 



Exhibit J
Page 2

         
 
      organized under the laws of Bermuda, the lenders from time to time party
thereto, the other parties thereto and Deutsche Bank AG New York Branch, as
Administrative Agent and Deposit Bank
 
       
[2.
  Assigned Interest:3    

                              Aggregate Amount of   Amount of            
Commitment/   Commitment/             Loans/Credit-Linked Deposits  
Loans/Credit-Linked Deposits             (separately broken   (separately broken
            out, where   out, where             relevant) under   relevant)
under         Tranche4   Relevant Tranche   Relevant Tranche Assignor   Assignee
  Assigned   for all Lenders   Assigned [Name of   [Name of            
Assignor]   Assignee]                                                          
          [Name of   [Name of             Assignor]   Assignee]      
                                           

 

3   Insert this chart if this Form of Assignment and Assumption Agreement is
being used for assignments to funds managed by the same or related investment
managers or for an assignment by multiple Assignors. Insert additional rows as
needed.   4   For complex multi-tranche assignments a separate chart for each
tranche should be used for ease of reference.

 



--------------------------------------------------------------------------------



 



Exhibit J
Page 3
[4. Assigned Interest:5

                      Aggregate Amount of     Amount of      
Commitment/Loans/Credit-Linked     Commitment//Credit-Linked       Deposits    
Deposits       (separately broken out, where     (separately broken out, where  
    relevant) under Relevant Tranche     relevant) under Relevant   Tranche
Assigned   for all Lenders     Tranche Assigned  
[Insert Relevant Tranche]
  $                          $                       
 
               
[Insert Relevant Tranche]
  $                          $                       

Effective Date:                                         , ___, ___.

             
Assignor[s] Information
      Assignee[s] Information    
 
           
 
           
Payment Instructions:
      Payment Instructions:    
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
  Reference:                                             Reference:           
                          
 
           
Notice Instructions:
      Notice Instructions:    
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
  Reference:                                             Reference:           
                          

 

5   Insert this chart if this Form of Assignment and Assumption Agreement is
being used by a single Assignor for an assignment to a single Assignee.

 



--------------------------------------------------------------------------------



 



Exhibit J
Page 5
he terms set forth in this Assignment are hereby agreed to:

                      ASSIGNOR   ASSIGNEE [NAME OF ASSIGNOR]   [NAME OF
ASSIGNEE]6
 
                   
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    

 

6   Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.

 



--------------------------------------------------------------------------------



 



Exhibit J
Page 5
[Consented to and]7 Accepted:
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent

         
By:
       
 
  Name:    
 
  Title:    
 
       
 
       
By:
       
 
  Name:    
 
  Title:    
 
        [DOLE FOOD COMPANY, INC.
 
       
 
       
By:
       
 
  Name:    
 
  Title:]8    

 

7   Insert only if assignment is being made to an Eligible Transferee pursuant
to Section 13.04(b)(y) of the Credit Agreement.   8   Insert only if (i) no
Event of Default or Default is then in existence, (ii) the assignment is being
made to an Eligible Transferee pursuant to 13.04(b)(y) of the Credit Agreement
and (iii) assignment is not being made prior to the Syndication Date and as part
of the primary syndication of the Loans and Commitments.

 



--------------------------------------------------------------------------------



 



ANNEX I
TO
EXHIBIT G
DOLE FOOD COMPANY, INC.
SOLVEST, LTD.
CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
          1. Representations and Warranties.
          1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [its] Assigned Interest, (ii)
[the] [its] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of the Borrowers, any of their Subsidiaries or affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrowers, any of their Subsidiaries or
affiliates or any other Person of any of their respective obligations under any
Credit Document.
          1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement,
(ii) confirms that it is (A) a Lender, (B) a parent company and/or an affiliate
of [the] [an] Assignor which is at least 50% owned by [the] [an] Assignor or its
parent company, (C) a fund that invests in bank loans and is managed by the same
investment advisor as a Lender or by an affiliate of such investment advisor or
(D) an Eligible Transferee under Section 13.04(b) of the Credit Agreement;
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and, to the extent of [the] [its] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase [the] [its]
Assigned Interest on the basis of which it has made such analysis and decision
and (v) if it is organized under the laws of a jurisdiction outside the United
States, it has attached to this Assignment any tax documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by it; (b) agrees that it will, independently and without reliance
upon the Administrative Agent, [the] [any] Assignor, or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (c) appoints and authorizes each of the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to or otherwise conferred upon the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents or the Collateral Agent, as the
case may be, by the terms thereof, together with such powers as are

 



--------------------------------------------------------------------------------



 



Annex I
to Exhibit G
Page 2
reasonably incidental thereto; and (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender.
          2. Payment. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees, commissions and other amounts)
to [the][each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [each] Assignee for amounts which have accrued from
and after the Effective Date.
          3. Effect of Assignment. Upon the delivery of a fully executed
original hereof to the Administrative Agent, as of the Effective Date, (i) [the]
[each] Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment, have the rights and obligations of a Lender
thereunder and under the other Credit Documents and (ii) [the] [each] Assignor
shall, to the extent provided in this Assignment, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Credit
Documents.
          4. General Provisions. This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE
OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL
OBLIGATIONS LAW).
*       *       *

 



--------------------------------------------------------------------------------



 



EXHIBIT H-1
FORM OF INTERCOMPANY SUBORDINATION
ACKNOWLEDGMENT
[                    ]
To the Administrative Agent and each of
the Banks party to the Credit Agreement
referred to below
Ladies and Gentlemen:
          Reference is made to that certain Credit Agreement, dated as of
March 28, 2003, amended and restated as of April 18, 2005, further amended and
restated as of April 12, 2006, further amended as of March 18, 2009, further
amended as of October 26, 2009 and further amended as of March 2, 2010 (as so
amended and restated and as the same may be further amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement”), among the U.S.
Borrower, Solvest, Ltd., the lenders from time to time party thereto (including
the Lender), the other parties thereto and Deutsche Bank AG New York Branch, as
Administrative Agent and Deposit Bank, and is entitled to the benefits thereof
and of the other Credit Documents (as defined in the Credit Agreement). Unless
otherwise indicated herein, capitalized terms used but not defined herein shall
have the respective meanings set forth in the Credit Agreement.
          I. Intercompany Subordination Acknowledgement.
          A. Each of the Parties hereby acknowledges (x) the Credit Agreement
and each other Credit Documents and the transactions contemplated thereby
(including, without limitation, the extensions of credit contemplated therein)
and (y) copies (or originals) of the Credit Documents and all opinions,
instruments, certificates and all other documents delivered in connection
therewith, as in effect on the Amendment No. 3 Effective Date, have been
furnished or otherwise been provided (or made available) to a senior financial
officer of such Foreign Subsidiary Guarantor.
          B. Each of the undersigned Parties hereby acknowledges and agrees, and
represents and warrants, that on and after the occurrence of, and after giving
effect to, the Amendment No. 3 Effective Date (i) it constitutes a Party (as
defined in the Intercompany Subordination Agreement) which is a party to the
Intercompany Subordination Agreement, (ii) the Intercompany Subordination
Agreement shall remain in full force and effect with respect to such Party and
(iii) the Credit Agreement and the Obligations under the Credit Agreement shall
constitute the “Credit Agreement” and the “Credit Document Obligations,”
respectively, in each case, under and as defined in, the Intercompany
Subordination Agreement and shall continue to be entitled to the benefits of the
Intercompany Subordination Agreement. Each of the undersigned Assignors hereby
makes each of the representations and warranties contained in the Intercompany
Subordination Agreement on the Restatement Effective Date, both before and after
giving effect to this Acknowledgement and Amendment.
          II. Miscellaneous.
          (a) THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action or pro-

 



--------------------------------------------------------------------------------



 



Annex I
to Exhibit G
Page 2
ceeding with respect to this Acknowledgment and Amendment may be brought
exclusively in the courts of the State of New York or of the United States of
America for the Southern District of New York, in each case located within the
City of New York, and, by execution and delivery of this Acknowledgment and
Amendment, each Party hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts. Each Party hereby irrevocably designates, appoints and
empowers Corporation Service Company, with offices on the date hereof at 80
State Street, Albany, NY 12207, as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. If for any reason such designee,
appointee and agent shall cease to be available to act as such, each Party
agrees to designate a new designee, appointee and agent in New York City on the
terms and for the purposes of this provision reasonably satisfactory to the
Administrative Agent under the Credit Agreement. Each Party hereby further
irrevocably waives any claim that any such courts lack jurisdiction over such
Party, and agrees not to plead or claim, in any legal action or proceeding with
respect to this Acknowledgment and Amendment brought in any of the aforesaid
courts, that any such court lacks jurisdiction over such Party. Each Party
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to each Party at its
address set forth opposite its signature below, such service to become effective
30 days after such mailing. Each Party hereby irrevocably waives any objection
to such service of process and further irrevocably waives and agrees not to
plead or claim in any action or proceeding commenced hereunder that such service
of process was in any way invalid or ineffective. Nothing herein shall affect
the right of any Secured Creditor to serve process in any other manner permitted
by law or to commence legal proceedings or otherwise proceed against any Party
in any other jurisdiction.
          (b) Each Party hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Acknowledgment and
Amendment brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum, or that the choice of law provisions are invalid or
unenforceable and agrees not to plead or claim before any authority or court,
including the courts of its state of incorporation or formation, that any
judgment issued by the courts referred to in clause (a) above is contrary to
public policy (except, with respect to any Japanese Guarantor, to the extent
that the terms of such judgment issued by the courts referred to in clause
(a) above and its formation process are deemed, in accordance with the
provisions of Article 118 of the Code of Civil Procedures (Law No. 109 of 1996),
as contrary to the public order or good morals of Japan).
          (c) EACH PARTY AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS ACKNOWLEDGMENT) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS ACKNOWLEDGMENT AND AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          (d) NOTWITHSTANDING ANYTHING IN THIS ACKNOWLEDGEMENT TO THE CONTRARY
AND WITH RESPECT ONLY TO THE COLOMBIAN GUARANTORS, IN THE EVENT THE
ADMINISTRATIVE AGENT OR ANY OF THE SECURED CREDITORS ELECTS TO ENFORCE THIS
ACKNOWLEDGEMENT AGAINST ANY COLOMBIAN GUARANTOR IN A COLOMBIAN COURT AS PROVIDED
BELOW, THE GUARANTEE OF THE COLOMBIAN

 



--------------------------------------------------------------------------------



 



Annex I
to Exhibit G
Page 3
GUARANTORS PURSUANT TO THIS ACKNOWLEDGEMENT AND THE RIGHTS OF THE SECURED
CREDITORS AS AGAINST THE COLOMBIAN GUARANTORS SHALL BE (AND SHALL BE DEEMED TO
BE) GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF COLOMBIA. Any legal
action or proceeding with respect to a Colombian Guarantor in connection with
this Acknowledgement may be brought in the competent courts of Colombia.
          (e) NOTWITHSTANDING ANYTHING IN THIS ACKNOWLEDGEMENT TO THE CONTRARY
AND WITH RESPECT ONLY TO THE ECUADORIAN GUARANTORS, IN THE EVENT THE
ADMINISTRATIVE AGENT OR ANY OF THE SECURED CREDITORS ELECTS TO ENFORCE THIS
ACKNOWLEDGEMENT AGAINST ANY ECUADORIAN GUARANTOR IN AN ECUADORIAN COURT AS
PROVIDED BELOW, THE GUARANTEE OF THE ECUADORIAN GUARANTORS PURSUANT TO THIS
ACKNOWLEDGEMENT AND THE RIGHTS OF THE SECURED CREDITORS AS AGAINST THE
ECUADORIAN GUARANTORS SHALL BE (AND SHALL BE DEEMED TO BE) GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF ECUCADOR. Any legal action or
proceeding with respect to An Ecuadorian Guarantor in connection with this
Acknowledgement and Consent may be brought in the competent courts of Ecuador.
          2. This Acknowledgment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the U.S. Borrower and the Administrative
Agent.
          IN WITNESS WHEREOF, the parties hereto (other than with respect to the
Guarantors incorporated under the laws of the Hong Kong Special Administrative
Region of the People’s Republic of China (the “HK Guarantors”)) have caused this
Intercompany Subordination Acknowledgement to be executed and delivered by their
duly authorized officers as of the date first above written.
          IN WITNESS WHEREOF, this Intercompany Subordination Acknowledgement
has been signed, sealed and delivered by the duly authorized officers of the HK
Guarantors as of the date first above written.

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF INCREMENTAL TERM LOAN COMMITMENT AGREEMENT
[Name(s) of Lender(s)]
[Dole Food Company, Inc.][Solvest, Ltd.]
One Dole Drive
Westlake Village, CA 91362
               Re:       Incremental Term Loan Commitments
Ladies and Gentlemen:
          Reference is hereby made to the Credit Agreement, dated as of
March 28, 2003, amended and restated as of April 18, 2005, further amended and
restated as of April 12, 2006, further amended as of March 18, 2009, further
amended as of October 26, 2009 and further amended as of March 2, 2010, among
Dole Food Company, Inc. (the “U.S. Borrower”), Solvest, Ltd. (the “Bermuda
Borrower” and, together with the U.S. Borrower, the “Borrowers”), the lenders
from time to time party thereto, the other parties thereto and Deutsche Bank AG
New York, as Administrative Agent and Deposit Bank (as so amended and restated
and as the same may be further amended, restated, modified and/or supplemented
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement.
          Each Lender (each an “Incremental Term Loan Lender”) party to this
letter agreement (this “Agreement”) hereby severally agrees to provide the
Incremental Term Loan Commitment set forth opposite its name on Annex I attached
hereto (for each such Incremental Term Loan Lender, its “Incremental Term Loan
Commitment”). Each Incremental Term Loan Commitment provided pursuant to this
Agreement shall be subject to all of the terms and conditions set forth in the
Credit Agreement, including, without limitation, Sections 1.01(c) and 1.15
thereof.
          Each Incremental Term Loan Lender, [the U.S. Borrower] [the Bermuda
Borrower](the "Incremental Term Loan Borrower”) and the Administrative Agent
acknowledge and agree that the Incremental Term Loan Commitments provided
pursuant to this Agreement shall constitute Incremental Term Loan Commitments of
the respective Tranche specified in Annex I attached hereto and, upon the
incurrence of Incremental Term Loans pursuant to such Incremental Term Loan
Commitments, shall constitute Incremental Term Loans under such specified
Tranche for all purposes of the Credit Agreement and the other applicable Credit
Documents. Each Incremental Term Loan Lender, the Incremental Term Loan Borrower
and the Administrative Agent further agree that, with respect to the Incremental
Term Loan Commitment provided by each Incremental Term Loan Lender pursuant to
this Agreement, such Incremental Term Loan Lender shall receive from the
Incremental Term Loan Borrower such upfront fees, unutilized commitment fees
and/or other fees, if any, as may be separately agreed to in writing with the
Incremental Term Loan Borrower and acknowledged by the Administrative Agent, all
of which fees shall be due and payable to such Incremental Term Loan Lender on
the terms and conditions set forth in each such separate agreement.
          Furthermore, each of the parties to this Agreement hereby agree to the
terms and conditions set forth on Annex I hereto in respect of each Incremental
Term Loan Commitment provided pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



          Each Incremental Term Loan Lender party to this Agreement, to the
extent not already a party to the Credit Agreement as a Lender thereunder,
(i) confirms that it is an Eligible Transferee, (ii) confirms that it has
received a copy of the Credit Agreement and the other Credit Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to become a Lender under
the Credit Agreement, (iii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Credit Documents, (iv) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to the Administrative Agent and the Collateral
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto, [and] (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender[, and (v) in the case of each Incremental Term Loan Lender
organized under the laws of a jurisdiction outside the United States, attaches
the forms and/or Certificates referred to in Section 4.04(b) of the Credit
Agreement, certifying as to its entitlement as of the date hereof to a complete
exemption from United States withholding taxes with respect to all payments to
be made to it by the Incremental Term Loan Borrower under the Credit Agreement
and the other Credit Documents.] 1
          Upon the date of (i) the execution of a counterpart of this Agreement
by each Incremental Term Loan Lender, the Administrative Agent, the Incremental
Term Loan Borrower and [each Guarantor (other than the Bermuda Borrower)]2 [each
U.S. Subsidiary Guarantor],3 (ii) the delivery to the Administrative Agent of a
fully executed counterpart (including by way of facsimile) hereof, (iii) the
payment of any fees then due and payable in connection herewith and (iv) the
satisfaction of any other conditions precedent set forth in Section 10 of Annex
I hereto (such date, the “Agreement Effective Date”), each Incremental Term Loan
Lender party hereto (i) shall be obligated to make the Incremental Term Loans
provided to be made by it as provided in this Agreement on the terms, and
subject to the conditions, set forth in the Credit Agreement and in this
Agreement and (ii) to the extent provided in this Agreement, shall have the
rights and obligations of a Lender thereunder and under the other applicable
Credit Documents.
          The Incremental Term Loan Borrower acknowledges and agrees that (i) it
shall be liable for all Obligations with respect to the Incremental Term Loan
Commitments provided hereby, including, without limitation, all Incremental Term
Loans made pursuant thereto, and (ii) all such Obligations (including all such
Incremental Term Loans) shall be entitled to the benefits of the respective
Security Documents and Guaranties as, and to the extent, provided in the Credit
Agreement and in such other Credit Documents.
 

1   Insert if the U.S. Borrower is the Incremental Term Loan Borrower.   2  
Insert if the Bermuda Borrower is the Incremental Term Loan Borrower.   3  
Insert if the U.S. Borrower is the Incremental Term Loan Borrower.

-2-



--------------------------------------------------------------------------------



 



          [Each Guarantor (other than the Bermuda Borrower)]4 [Each U.S.
Subsidiary Guarantor]5 acknowledges and agrees that all Obligations with respect
to the Incremental Term Loan Commitments provided hereby and all Incremental
Term Loans made pursuant thereto shall (i) be fully guaranteed pursuant to the
respective Guaranties as, and to the extent, provided therein and in the Credit
Agreement and (ii) be entitled to the benefits of the respective Security
Documents as, and to the extent, provided therein and in the Credit Agreement.
          Attached hereto as Annex II are true and correct copies of officer’s
certificates, board of director resolutions and good standing certificates of
the Credit Parties required to be delivered pursuant to clause (y) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 11
of the Credit Agreement.
          Attached hereto as Annex III [is an opinion] [are opinions] of [insert
name or names of counsel, including in-house counsel, who will be delivering
opinions], counsel to the respective Credit Parties, delivered as required
pursuant to clause (x) of the definition of “Incremental Loan Commitment
Requirements” appearing in Section 11 of the Credit Agreement.
          Attached hereto as Annex IV is the officer’s certificate required to
be delivered pursuant to clause (u) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 11 of the Credit Agreement
certifying that the conditions set forth in clauses (s) and (t) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 11
of the Credit Agreement have been satisfied (together with calculations
demonstrating same (where applicable) in reasonable detail).
          [The Obligations to be incurred pursuant to the Incremental Term Loan
Commitments provided hereunder, and the Guaranteed Obligations (as defined in
the U.S. Subsidiaries Guaranty) of the U.S. Subsidiary Guarantors, are in
accordance with, will not violate the provisions of, and will constitute “Senior
Debt” and “Designated Senior Debt” (in the case of any Permitted Senior Notes
Document and any Permitted Refinancing Senior Notes Document which provides for
subordination of the U.S. Borrower’s obligations thereunder) or “Guarantor
Senior Debt” and “Designated Guarantor Senior Debt,” as the case may be, for the
purpose of the Existing 2013 Senior Notes Indenture, the Existing 2014 Senior
Notes Indenture, the Existing 2016 Senior Notes Indenture and (after the
execution and delivery thereof) each agreement governing Qualified Indebtedness,
as applicable, and each agreement governing Permitted Indebtedness which
refinances any of the foregoing, as applicable.]6
          You may accept this Agreement by signing the enclosed copies in the
space provided below, and returning one copy of same to us before the close of
business on                     , ___. If you do not so accept this Agreement by
such time, our Incremental Term Loan Commitments set forth in this Agreement
shall be deemed canceled.
 

4   Insert if the Bermuda Borrower is the Incremental Term Loan Borrower.   5  
Insert if the U.S. Borrower is the Incremental Term Loan Borrower.   6   Insert
if the U.S. Borrower is the Incremental Term Loan Borrower.

-3-



--------------------------------------------------------------------------------



 



          After the execution and delivery to the Administrative Agent of a
fully executed copy of this Agreement (including by way of counterparts and by
facsimile transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 13.12
of the Credit Agreement.
          In the event of any conflict between the terms of this Agreement and
those of the Credit Agreement, the terms of the Credit Agreement shall control.
*****

-4-



--------------------------------------------------------------------------------



 



          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.

            Very truly yours,

[NAME OF EACH INCREMENTAL TERM LOAN LENDER]
      By:           Name:           Title:        

Agreed and Accepted
this ___day of                     :

            [NAME OF INCREMENTAL TERM LOAN
    BORROWER]
      By:           Name:           Title:           DEUTSCHE BANK AG NEW YORK
BRANCH, as
    Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

S-1



--------------------------------------------------------------------------------



 



         

[Each Guarantor (other than the Bermuda Borrower)]1 [Each U.S. Subsidiary
Guarantor]2 acknowledges and agrees to each the foregoing provisions of this
Incremental Term Loan Commitment Agreement and to the incurrence of the
Incremental Term Loans to be made pursuant thereto.

            [EACH OTHER GUARANTOR], as a Guarantor
      By:           Name:           Title:        

 

1   Insert if the Bermuda Borrower is the Incremental Term Loan Borrower.   2  
Insert if the US. Borrower is the Incremental Term Loan Borrower.

S-2



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR
INCREMENTAL TERM LOAN COMMITMENT AGREEMENT
Dated as of                                         , ____

1.   Name of Incremental Term Loan Borrower:   2.   Incremental Term Loan
Commitment Amounts (as of the Agreement Effective Date):

      Names of Incremental Term Loan Lenders   Amount of Incremental Term Loan
Commitment      

              Total:1        3.   Designation of Tranche of Incremental Term
Loan Commitments (and Incremental Term Loans to be funded thereunder):2   4.  
Indicate whether the Incremental Term Loan Commitments to be provided hereunder
are to be single draw commitments or multiple draw commitments and the date or
dates by which such commitments must be utilized by:3   5.   Incremental Term
Loan Maturity Date:4

 

1   The aggregate amount of each Tranche of Incremental Term Loan Commitments
must be at least $25,000,000.   2   Designate the respective Tranche for such
Incremental Term Loan Commitments or indicate that it is to be added to (and
form part of) an existing Tranche of Term Loans, provided in the case that the
Incremental Term Loan Commitments to be provided pursuant to this Agreement are
to be added to (and form a part of) an existing Tranche of Term Loans, the
Incremental Term Loan Borrower for such Incremental Term Loan Commitments shall
be the same as for such existing Tranche of Term Loans.   3   Date cannot be
later than the then latest Maturity Date.   4   Insert Maturity Date for the
Incremental Term Loans to be incurred pursuant to the Incremental Term Loan
Commitments provided hereunder, provided that (i) such Incremental Term Loan Ma-

Footnote continued on next page.

Annex I-1



--------------------------------------------------------------------------------



 



7.   Dates for, and amounts of, Incremental Term Loan Scheduled Repayments:5  
8.   Applicable Margins:6   9.   The proceeds of the Incremental Term Loans to
be provided hereunder are to be used for:7   10.   Other Conditions Precedent:8
  11.   Notice Office:9

 

Footnote continued from previous page.        turity Date shall be no earlier
than the then latest Maturity Date and (ii) in the event the Incremental Term
Loan Commitments to be provided pursuant to this Agreement are to be added to
(and form a part of) an existing Tranche of Term Loans, the Incremental Term
Loan Maturity Date for the Incremental Term Loans to be incurred pursuant to
such Incremental Term Loan Commitments shall be the same Maturity Date as for
such existing Tranche of Term Loans.   5   Set forth the dates for Incremental
Term Loan Scheduled Repayments and the principal amount (expressed as a
numerical amount or as a percentage of the aggregate amount of Incremental Term
Loans to be incurred pursuant to the Incremental Term Loan Commitments provided
hereunder), provided that (i) to the extent the Incremental Term Loan
Commitments being provided hereunder constitute a new Tranche of Term Loans, the
Weighted Average Life to Maturity of such new Tranche shall be no less than the
Weighted Average Life to Maturity as then in effect for the Tranche of the
outstanding Loans with the longest Weighted Average Life to Maturity and (ii) in
the event the Incremental Term Loan Commitments to be provided hereunder are to
be added to (and form a part of) an existing Tranche of Term Loans, (x) the
Incremental Term Loan Scheduled Repayments for such Incremental Term Loans shall
be the same (on a proportionate basis) as is theretofore applicable to the
existing Tranche of Term Loans to which such new Incremental Term Loans are
being added and (y) such Incremental Term Loans shall have the same Incremental
Term Loan Scheduled Repayment Dates.   6   Insert the Applicable Margins that
shall apply to the Incremental Term Loans being provided hereunder, provided in
the event the Incremental Term Loan Commitments to be provided hereunder are to
be made under (and form a part of) an existing Tranche of Term Loans, the
Incremental Term Loans to be incurred pursuant to such Incremental Term Loan
Commitments shall have the same Applicable Margins applicable to such existing
Tranche of Tenn Loans.   7   Designate the specific use of the proceeds of the
applicable Incremental Term Loans as provided in Section 7.05(a) of the Credit
Agreement.   8   Insert any additional conditions precedent which may be
required to be satisfied prior to the Amendment Effective Date.

Annex I-2



--------------------------------------------------------------------------------



 



12.   Payment Office:10   13.   Minimum Borrowing Amount:11   [14.    [Insert
name of respective Incremental Term Loan Borrower] agrees to pay compensation
as, and to the extent, provided in the last paragraph of Section 1.15(c) of the
Credit Agreement.]12

 

Footnote continued from previous page.    9   The Notice Office for Incremental
Term Loans incurred by the Incremental Term Loan Borrower shall be as set forth
in the definition of “Notice Office” in Section 11 of the Credit Agreement.   10
  The Payment Office for Incremental Term Loans incurred by the Incremental Term
Loan Borrower shall be as set forth in the definition of “Payment Office” in
Section 11 of the Credit Agreement.   11   The Administrative Agent shall
designate the Minimum Borrowing Amount for the respective Tranche of Incremental
Term Loans, pursuant to the definition of “Minimum Borrowing Amount” in
Section 11 of the Credit Agreement.   12   Insert if the respective Incremental
Term Loan Commitments are to be added to (and form a part of) an existing
Tranche of Term Loans and to the extent any related breakage type compensation
is agreed to be paid by the respective Incremental Term Loan Borrower.

Annex I-3